 

Exhibit 10.3

 



EXECUTION VERSION

 

 

 



 

SECOND LIEN BRIDGE CREDIT AGREEMENT

 

Dated as of March 8, 2019,

 

Among

 

BERRY GLOBAL GROUP, INC.,

 

BERRY GLOBAL, INC.,



as Borrower,

 

THE LENDERS PARTY HERETO,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION



as Administrative Agent

 

WELLS FARGO SECURITIES, LLC



and



GOLDMAN SACHS BANK USA



as Joint Bookrunners

 



 



 

WELLS FARGO SECURITIES, LLC



and



GOLDMAN SACHS BANK USA



as Joint Lead Arrangers



 

 



 



 

 

 

 



 

TABLE OF CONTENTS



 

    Page

 



ARTICLE I       Definitions       Section 1.01. Defined Terms 1 Section 1.02.
Terms Generally 36 Section 1.03. Effectuation of Transactions 37 Section 1.04.
Senior Debt 37   ARTICLE II   The Credits   Section 2.01. Commitments 37 Section
2.02. Loans and Borrowings 38 Section 2.03. Requests for Borrowings 38 Section
2.04. [Reserved] 38 Section 2.05. [Reserved] 38 Section 2.06. Funding of
Borrowings 38 Section 2.07. Interest Elections 39 Section 2.08. Termination of
Term Loan Commitments 40 Section 2.09. Repayment of Loans; Evidence of Debt 40
Section 2.10. Repayment of Term Loans 40 Section 2.11. Prepayment of Loans 41
Section 2.12. Fees 41 Section 2.13. Interest 41 Section 2.14. Alternate Rate of
Interest 42 Section 2.15. Increased Costs 43 Section 2.16. Break Funding
Payments 44 Section 2.17. Taxes 44 Section 2.18. Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 46 Section 2.19. Mitigation Obligations;
Replacement of Lenders 47 Section 2.20. Illegality 48 Section 2.21. Exchange
Notes 48 Section 2.22. Change of Control 49       ARTICLE III   Representations
and Warranties       Section 3.01. Organization; Powers 50 Section 3.02.
Authorization 51 Section 3.03. Enforceability 51 Section 3.04. Governmental
Approvals 51 Section 3.05. Financial Statements 51 Section 3.06. No Material
Adverse Effect 51 Section 3.07. Title to Properties; Possession Under Leases 52
Section 3.08. Subsidiaries 52 Section 3.09. Litigation; Compliance with Laws 52
Section 3.10. Federal Reserve Regulations 52 Section 3.11. Investment Company
Act 53 Section 3.12. Use of Proceeds 53

 

-i-

 

 

    Page

 

Section 3.13. Tax Returns 53 Section 3.14. No Material Misstatements 53 Section
3.15. Employee Benefit Plans 54 Section 3.16. Environmental Matters 54 Section
3.17. Security Documents 54 Section 3.18. Location of Real Property and Leased
Premises 55 Section 3.19. Solvency 56 Section 3.20. Labor Matters 56 Section
3.21. Insurance 56 Section 3.22. No Default 56 Section 3.23. Intellectual
Property; Licenses, Etc 56 Section 3.24. [Reserved] 56 Section 3.25. Sanctioned
Persons; Anti-Money Laundering; Etc 57 Section 3.26. Acquisition Documents 57  
    ARTICLE IV   Conditions Precedent       Section 4.01. Conditions to
Effectiveness of this Agreement 58 Section 4.02. Conditions Precedent to Closing
Date of this Agreement 60 Section 4.03. Certain Funds 62       ARTICLE V  
Affirmative Covenants   Section 5.01. Existence; Businesses and Properties 63
Section 5.02. Insurance 63 Section 5.03. Taxes 63 Section 5.04. Financial
Statements, Reports, etc 64 Section 5.05. Litigation and Other Notices 65
Section 5.06. Compliance with Laws 66 Section 5.07. Maintaining Records; Access
to Properties and Inspections 66 Section 5.08. Use of Proceeds 66 Section 5.09.
Compliance with Environmental Laws 66 Section 5.10. Further Assurances;
Additional Security 67 Section 5.11. Certain Funds Covenants 68 Section 5.12.
Conditions Subsequent 69 Section 5.13. Collateral and Guarantee Requirement 70
Section 5.14. Cooperation 70 Section 5.15. Securities Demand 71       ARTICLE VI
  Negative Covenants       Section 6.01. Indebtedness 73 Section 6.02. Liens 76
Section 6.03. Sale and Lease-Back Transactions 80 Section 6.04. Investments,
Loans and Advances 80 Section 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions 83 Section 6.06. Dividends and Distributions 85 Section 6.07.
Transactions with Affiliates 86 Section 6.08. Business of the Borrower and the
Subsidiaries 88

 

-ii-

 

 

    Page

 

Section 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc 88
Section 6.10. Fiscal Year; Accounting 90 Section 6.11. Qualified CFC Holding
Companies 90 Section 6.12. Rating 90       ARTICLE VI A   Holdings Covenants  
ARTICLE VII   Events of Default       Section 7.01. Events of Default 91 Section
7.02. Exclusion of Immaterial Subsidiaries 93       ARTICLE VIII   The Agents  
    Section 8.01. Appointment 93 Section 8.02. Delegation of Duties 95 Section
8.03. Exculpatory Provisions 95 Section 8.04. Reliance by Administrative Agent
96 Section 8.05. Notice of Default 96 Section 8.06. Non-Reliance on Agents and
Other Lenders 96 Section 8.07. Indemnification 96 Section 8.08. Agent in Its
Individual Capacity 97 Section 8.09. Successor Administrative Agent 97 Section
8.10. Agents and Arrangers 97 Section 8.11. Certain ERISA Matters 97      
ARTICLE IX   Miscellaneous       Section 9.01. Notices; Communications 98
Section 9.02. Survival of Agreement 99 Section 9.03. Binding Effect 99 Section
9.04. Successors and Assigns 100 Section 9.05. Expenses; Indemnity 102 Section
9.06. Right of Set-off 104 Section 9.07. Applicable Law 104 Section 9.08.
Waivers; Amendment 104 Section 9.09. Interest Rate Limitation 105 Section 9.10.
Entire Agreement 106 Section 9.11. WAIVER OF JURY TRIAL 106 Section 9.12.
Severability 106 Section 9.13. Counterparts 106 Section 9.14. Headings 106
Section 9.15. Jurisdiction; Consent to Service of Process 106 Section 9.16.
Confidentiality 107 Section 9.17. Platform; Borrower Materials 107 Section 9.18.
Release of Liens and Guarantees 108

 



-iii-

 

 

    Page

 

Section 9.19. PATRIOT Act Notice 108 Section 9.20. Intercreditor Agreements and
Collateral Agreement 108 Section 9.21. Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 108       ARTICLE X   Rollover Loan Provisions      
Section 10.01. Provisions Applicable to Rollover Loans 109

 

-iv-

 

 

Exhibits and Schedules

 

Exhibit A Form of Assignment and Acceptance Exhibit B Form of Solvency
Certificate Exhibit C Form of Borrowing Request Exhibit D [Reserved] Exhibit E
Form of Collateral Agreement Exhibit F Form of Second Lien Bridge Joinder to
Second Priority Intercreditor Agreement Exhibit G Form of Description of Notes  
  Schedule 1.01(a) Certain U.S.  Subsidiaries Schedule 1.01(c) Mortgaged
Properties Schedule 1.01(d) Immaterial Subsidiaries Schedule 1.01(i)
Unrestricted Subsidiaries Schedule 2.01 Commitments Schedule 3.01 Organization
and Good Standing Schedule 3.04 Governmental Approvals Schedule 3.07(b)
Possession under Leases Schedule 3.08(a) Subsidiaries Schedule 3.08(b)
Subscriptions Schedule 3.13 Taxes Schedule 3.16 Environmental Matters Schedule
3.21 Insurance Schedule 3.23 Intellectual Property Schedule 5.13 Post-Closing
Interest Deliveries Schedule 6.01 Indebtedness Schedule 6.02(a) Liens Schedule
6.04 Investments Schedule 6.05 Mergers, Consolidations, Sales of Assets and
Acquisitions Schedule 6.07 Transactions with Affiliates Schedule 9.01 Notice
Information

 

-v-

 

 

This SECOND LIEN BRIDGE CREDIT AGREEMENT is entered into as of March 8, 2019
(this “Agreement”), among BERRY GLOBAL GROUP, INC., a Delaware corporation
(“Holdings”), BERRY GLOBAL, INC., a Delaware corporation (“Berry” or the
“Borrower”), the LENDERS party hereto from time to time and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent and collateral agent (in such
capacities, the “Administrative Agent”) for the Lenders.

 

WHEREAS, Holdings, the Borrower, the lenders and agents named therein, and
Credit Suisse AG, Cayman Islands Branch, as administrative agent for such
lenders, are parties to that certain Second Amended and Restated Credit
Agreement dated as of April 3, 2007 (the “Original Agreement Date”) (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”);

 

WHEREAS, Holdings, the Borrower, the other borrowers party thereto from time to
time, the lenders party thereto from time to time, Bank of America, N.A., as
administrative agent, and the other parties thereto are parties to that certain
Revolving Credit Agreement dated as of May 18, 2006 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Existing ABL Agreement”);

 

WHEREAS, on the Closing Date, the Borrower shall acquire (the “Acquisition”),
indirectly through a newly incorporate special purpose vehicle, Berry Global
International Holdings Limited (“Acquisition SPV”), up to 100% of the
outstanding shares of RPC Group plc, a public limited company incorporated in
England and Wales with registration number 11832875 (the “Target”), which may be
effected by means of a Scheme (as defined herein) under which the Target Shares
will be transferred and the Borrower will, directly or indirectly, become the
holder of such transferred Target Shares) or pursuant to a public offer by, or
made on behalf of, the Borrower in accordance with the Takeover Code (as defined
herein) and the provisions of the Companies Act of 2006 for the Borrower to
acquire, directly or indirectly, all of the Target Shares by way of an Offer;

 

WHEREAS, in connection with the Acquisition, the Borrower desires to obtain (A)
(i) funding a term loan credit facility under the Term Loan Credit Agreement (as
defined herein) in an aggregate principal amount of £400,000,000 (the “Initial
Sterling Term Facility” and the loans thereunder “the “Initial Sterling Term
Loans”), (ii) funding a term loan credit facility under the Term Loan Credit
Agreement in an aggregate principal amount of €2,500,000,000 (the “Initial Euro
Term Facility” and the loans thereunder the “Initial Euro Term Loans”), (iii)
Bridge Term Loans hereunder in an aggregate principal amount of $1,275,000,000
(the “Bridge Term Loans”) and (iv) funding under a senior secured first lien
bridge credit facility in an aggregate principal amount of €1,500,000,000 and an
aggregate principal amount of £300,000,000 (the “First Lien Bridge Credit
Facility”), in each case, the proceeds of which will be used to purchase the
Target Shares, refinance existing debt of the Target and pay fees and expenses
related to the foregoing; and (B) in each case, under the Term Loan Credit
Agreement, (i) $1,545,000,000 in aggregate principal amount of term loan
commitments under a new term loan facility to backstop any refinancing of the
existing Term Q Loans (the “Backstop Term Q Facility”), (ii) $493,000,000 in
aggregate principal amount of term loan commitments under a new term loan
facility to backstop any refinancing of the existing Term R Loans (the “Backstop
Term R Facility”), (iii) $814,000,000 in aggregate principal amount of term loan
commitments under a new term loan facility to backstop any refinancing of the
existing Term T Loans (the “Backstop Term T Facility”), (iv) $700,000,000 in
aggregate principal amount of term loan commitments under a new term loan
facility to backstop any refinancing of the existing Term S Loans (the “Backstop
Term S Facility”) and, together with cash on hand, pay any fees or expenses in
connection with the foregoing.

 

NOW, THEREFORE, the Borrower, the Lenders and the other parties hereto hereby
agree, effective as of the Effective Date and upon fulfillment of the conditions
set forth herein, as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01.        Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABL Assets” shall mean any Accounts and Inventory (as such terms are defined in
the Revolving Credit Agreement) of the Borrower or any Subsidiary.

 

 

 

 

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by Credit Suisse as its
“prime rate” at its principal office in New York, New York and notified to the
Borrower (the “Prime Rate”) and (c) the daily ICE LIBOR (as defined below)
(provided that, for the avoidance of doubt, the ICE LIBOR for any day shall be
based on the rate determined on such day at approximately 11:00 a.m., London
time) for a one month interest period plus 1%. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.

 

“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

 

“Acquisition Documents” shall mean (i) if the Acquisition is to be effected by
means of the Scheme, the Scheme Documents; or (ii) if the Acquisition is to be
effected by means of the Offer, the Offer Documents.

 

“Acquisition SPV” shall have the meaning assigned to such term in the recitals
hereto.

 

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate in
effect for such Interest Period divided by (b) one minus the Statutory Reserves
applicable to such Eurocurrency Borrowing, if any.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Applicable Bond Standard” shall mean, with respect to the terms of any Demand
Securities issued in connection with any Take-Out Financing or any Permanent
Securities, the New Second Lien Notes and the New Second Lien Notes Indenture
and the documentation entered into in connection with the issuance of the New
Second Lien Notes on the issue date.

 

“Applicable Margin” shall mean, 3.75% per annum in the case of any Eurocurrency
Loan and 2.75% per annum in the case of any ABR Loan. If the Bridge Term Loans
are not paid in full within the three-month period following the Closing Date,
the Applicable Margin will increase by 0.50% per annum at the end of such
three-month period and shall increase by an additional 0.50% per annum at the
end of each three-month period thereafter until the Bridge Term Facility
Maturity Date but not in excess of the Second Lien Bridge Total Cap. On and
after the Bridge Term Facility Maturity Date, the Applicable Margin shall mean
the Second Lien Bridge Total Cap.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

-2-

 

 

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of real property) to any person of any asset or assets
of the Borrower or any Subsidiary, including any disposition of property to a
Delaware Divided LLC pursuant to a Delaware LLC Division.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

 

“Backstop Term Q Facility” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term R Facility” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term S Facility” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term T Facility” shall have the meaning assigned to such term in the
recitals hereto.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the IRS Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the IRS Code) the assets of any such “employee benefit plan” or “plan”.

 

“Berry” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Berry Plastics” means Berry Plastics Opco, Inc., that certain wholly owned
subsidiary of Berry.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean as to any person, the board of directors or
other governing body of such person, or, if such person is owned or managed by a
single entity, the board of directors or other governing body of such person.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Minimum” shall mean $5.0 million.

 

-3-

 

 

“Borrowing Multiple” shall mean $1.0 million.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

 

“Bridge Term Borrowing” shall mean a Borrowing comprised of Bridge Term Loans.

 

“Bridge Term Facility” shall mean the Bridge Term Loan Commitments and the
Bridge Term Loans made hereunder.

 

“Bridge Term Facility Maturity Date” shall mean the date that is the one year
anniversary of the Closing Date.

 

“Bridge Term Lender” shall mean a Lender with a Bridge Term Loan Commitment or
an outstanding Bridge Term Loan.

 

“Bridge Term Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Bridge Term Loans as set forth in
Section 2.01(a). The initial amount of each Lender’s Bridge Term Loan Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance. The
aggregate amount of the Bridge Term Loan Commitments on the Effective Date is
$1,275,000,000.

 

“Bridge Term Loans” shall have the meaning assigned to such term in the recitals
hereto.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or in London are authorized or required
by law to remain closed; provided, that when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market.

 

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

 

(a)         expenditures to the extent they are made with proceeds of the
issuance of Equity Interests of Holdings after the Effective Date or funds that
would have constituted any Net Proceeds under clause (a) of the definition of
the term “Net Proceeds” (but for the application of the first proviso to such
clause (a)),

 

(b)         expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Subsidiaries within 15 months of receipt of such proceeds (or,
if not made within such period of 15 months, are committed to be made during
such period),

 

(c)          interest capitalized during such period,

 

(d)         expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Subsidiary thereof) and for which neither Holdings, the Borrower
nor any Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period),

 

-4-

 

 

(e)          the book value of any asset owned by such person prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided, that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired,

 

(f)          the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

 

(g)         Investments in respect of a Permitted Business Acquisition,

 

(h)         the Acquisition, or

 

(i)          the purchase of property, plant or equipment made within 15 months
of the sale of any asset to the extent purchased with the proceeds of such sale
(or, if not made within such period of 15 months, to the extent committed to be
made during such period).

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

 

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements and (d) cash interest
income of Borrower and its Subsidiaries for such period; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions, or upon entering into a Permitted
Receivables Financing or any amendment of this Agreement.

 

“Certain Funds Credit Extension” means any Bridge Term Borrowing made or to be
made during the Certain Funds Period.

 

“Certain Funds Default” means, in each case, an Event of Default arising under
sub-paragraph (i) to (vii) below but only to the extent that such Event of
Default relates to, or is made in relation to, Holdings, the Borrower, Berry
Plastics or Acquisition SPV (and not in respect of any member of the Target
Group or any subsidiary of Holdings (other than the Borrower, Berry Plastics or
Acquisition SPV) and excluding any procurement obligation on the part of
Holdings, the Borrower, Berry Plastics or Acquisition SPV in respect of any
member of the Target Group or any subsidiary of Holdings (other than the
Borrower, Berry Plastics or Acquisition SPV)

 

(i)          Section 7.01(a) (but only to the extent arising from a Certain
Funds Representation);

 

(ii)         Section 7.01(b);

 

(iii)        Section 7.01(c) (but only with respect to a default in the payment
of any interest on any Loan or in the payment of any fee due to any Lender,
Agent or Joint Lead Arranger under any Fee Letter);

 

-5-

 

 

(iv)        Section 7.01(d) (but only with respect to Section 5.01(a) (solely as
it relates to the Borrower’s, Berry Plastics’ and Acquisition SPV’s existence ,
Section 5.08(a), Section 5.11 (other than Sections 5.11(d), (e) or (h)), Section
6.01, Section 6.02, Section 6.04, Section 6.05, Section 6.06);

 

(v)         Section 7.01(g) (but only in respect of clauses (a)(i) and (a)(iii)
of the definition of Change in Control);

 

(vi)        Section 7.01(h) (but excluding, in relation to involuntary
proceedings, any Event of Default caused by a frivolous or vexatious (and, in
either case, lacking in merit) action, proceeding or petition in respect of
which no order or decree in respect of such involuntary proceeding shall have
been entered);

 

(vii)       Section 7.01(i); or

 

(viii)      Section 7.01(l).

 

“Certain Funds Period” means the period beginning on the Effective Date and
ending on the earliest to occur of:

 

(a)          where the Acquisition proceeds by way of a Scheme, the earliest of:
(i) the tenth Business Day following the Effective Date if the Rule 2.7
Announcement has not been made; (ii) the date on which the Scheme lapses or is
withdrawn with the consent of the Takeover Panel or by order of the Court
(unless, on or prior to that date, Acquisition SPV has notified the Joint Lead
Arrangers that it intends to launch an Offer and the Rule 2.7 Announcement for
the Offer has been released); (iii) the date on which the Target has become a
direct or indirect wholly owned subsidiary of Holdings and all of the
consideration payable under the Acquisition in respect of the shares of the
Target or proposals made or to be made under Rule 15 of the Takeover Code in
connection with the Acquisition, has in each case been paid in full, including
in respect of (A) the acquisition of any shares in the Target to be acquired
after the Closing Date (including pursuant to the Target’s amended articles of
association), and (B) any proposal made or to be made in connection with the
Acquisition pursuant to Rule 15 of the Takeover Code; and (iv) if the Scheme has
not become effective prior to such time, 11:59 p.m. (London time) on the
Longstop Date (or such later date as may be agreed by the Administrative Agent
(acting on the instructions of all Lenders)), or

 

(b)         where the Acquisition is to be consummated pursuant to an Offer, the
earliest of: (i) the tenth Business Day following the Effective Date if the Rule
2.7 Announcement has not been made; (ii) the date on which the Offer lapses,
terminates or is withdrawn with the consent of the Takeover Panel or court order
(unless, on or prior to that date, Acquisition SPV has notified the Joint Lead
Arrangers that it intends to launch a Scheme and the Rule 2.7 Announcement for
the Scheme has been released); (iii) the date on which the Target has become a
direct or indirect wholly owned subsidiary of Holdings and all of the
consideration payable under the Offer in respect of the shares of the Target or
proposals made or to be made under Rule 15 of the Takeover Code in connection
with the Acquisition, has in each case been paid in full, including in respect
of (A) the acquisition of any shares in the Target to be acquired after the
Closing Date (including pursuant to a Squeeze-Out Procedure), and (B) any
proposal made or to be made in connection with the Acquisition pursuant to Rule
15 of the Takeover Code; and (iv) if the Offer has not been declared wholly
unconditional prior to such time, 11:59 p.m. (London time) on the Longstop Date
(or such later date as may be agreed by the Administrative Agent (acting on the
instructions of all Lenders));

 

provided that a switch from a Scheme to an Offer or from an Offer to a Scheme
(or, for the avoidance of doubt, any amendments to the terms or conditions of a
Scheme or an Offer) shall not constitute a lapse, termination or withdrawal for
the purpose of this definition.

 

-6-

 



 

“Certain Funds Representations” means the representations and warranties
contained in Section 3.01(a), Section 3.01(c), Section 3.02(a), Section
3.02(b)(i) (but excluding the representation and warranty under Section
3.02(b)(i)(C)), except to the extent such representation and warranty relates to
a violation of any existing debt finance documents entered into by Holdings, the
Borrower, Acquisition SPV or Berry Plastics, in each case on or before the
Effective Date), Section 3.02(b)(ii) (only to the extent such representation and
warranty relates to any existing debt finance documents entered into by
Holdings, the Borrower, the Acquisition SPV or Berry Plastics, in each case on
or before the Effective Date, Section 3.03, Section 3.04, Section 3.10(b),
Section 3.11, and Section 3.26 in each case with respect to Holdings, the
Borrower, Berry Plastics and Acquisition SPV only (and not in respect of any
member of the Target Group or Contributed Group or any other Restricted
Subsidiary and excluding any procurement obligation on the part of the Original
Obligors in respect of any member of the Target Group or any subsidiary of
Holdings (other than the Borrower, Berry Plastics or Acquisition SPV)).

 

A “Change in Control” shall be deemed to occur if:

 

(a)         at any time, (i) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Borrower,(ii) a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall at any time be occupied by persons who were
neither (A) nominated by the board of directors of Holdings or a member of the
Management Group, (B) appointed by directors so nominated nor (C) appointed by a
member of the Management Group or (iii) the Borrower shall fail to own, directly
or indirectly, beneficially and of record, 100% of the issued and outstanding
Equity Interests of Berry Plastics and/or Acquisition SPV;

 

(b)         [reserved]; or

 

(c)         any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Effective Date) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
interest in Holdings’ Equity Interests.

 

“Change of Control Offer” shall have the meaning assigned to such term in
Section 2.22(b).

 

“Change of Control Payment” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Change of Control Payment Date” shall have the meaning assigned to such term in
Section 2.22(b)(iii).

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.02 have been satisfied (or waived in accordance with the terms
herein).

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

 

“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents. On the Effective Date, the Collateral
Agent is the same person as the Administrative Agent. Unless the context
otherwise requires, the term “Administrative Agent” as used herein shall, unless
the context otherwise requires, include the Collateral Agent, notwithstanding
various specific references to the Collateral Agent herein.

 

“Collateral Agreement” shall mean the Second Lien Bridge Guarantee and
Collateral Agreement, dated as of the date hereof, as amended, supplemented or
otherwise modified from time to time, in the form of Exhibit E, among Holdings,
the Borrower, each Subsidiary Loan Party and the Collateral Agent.

 

-7-

 

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)         on the Effective Date, the Collateral Agent shall have received
(i) from Holdings, the Borrower and each Person that is a Subsidiary Loan Party
pursuant to clause (a) of the definition thereof, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in the Collateral Agreement) on the Effective Date, if any, that is not
a Loan Party;

 

(b)         on or before the Effective Date, (i) the Collateral Agent (or its
bailee pursuant to the Second Priority Intercreditor Agreement) shall have
received (A) a pledge of all the issued and outstanding Equity Interests of
(x) the Borrower and (y) each Person that is a Domestic Subsidiary on the
Effective Date (other than Subsidiaries listed on Schedule 1.01(a)) owned on the
Effective Date directly by or on behalf of the Borrower or any Subsidiary Loan
Party and (B) a pledge of 65% of the outstanding Equity Interests of (1) each
“first tier” Foreign Subsidiary directly owned by any Loan Party (except for NIM
Holdings Limited, Berry Plastics Asia Pte. Ltd., and Ociesse s.r.l., Berry
Plastics Acquisition Corporation II, and Berry Plastics Acquisition Corporation
XIV, LLC), and (2) each “first tier” Qualified CFC Holding Company directly
owned by any Loan Party and (ii) the Collateral Agent (or its bailee pursuant to
the Second Priority Intercreditor Agreement) shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank;

 

(c)         (i) all Indebtedness of the Borrower and each Subsidiary having, in
the case of each instance of Indebtedness, an aggregate principal amount in
excess of $5.0 million (other than (A) intercompany current liabilities incurred
in the ordinary course of business in connection with the cash management
operations of Holdings and its Subsidiaries or (B) to the extent that a pledge
of such promissory note or instrument would violate applicable law) that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Administrative Agent)
(which pledge, in the case of any intercompany note evidencing debt owed by a
Foreign Subsidiary to a Loan Party, shall be limited to 65% of the amount
outstanding thereunder), and (ii) the Collateral Agent (or its bailee pursuant
to the Second Priority Intercreditor Agreement) shall have received all such
promissory notes or instruments, together with note powers or other instruments
of transfer with respect thereto endorsed in blank;

 

(d)         in the case of any Person that becomes a Subsidiary Loan Party after
the Effective Date, the Collateral Agent shall have received a supplement to
each of the Collateral Agreement and the Second Priority Intercreditor
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Subsidiary Loan Party;

 

(e)         in the case of any person that becomes a “first tier” Foreign
Subsidiary directly owned by the Borrower or a Subsidiary Loan Party after the
Effective Date, the Collateral Agent shall have received, as promptly as
practicable following a request by the Collateral Agent, a Foreign Pledge
Agreement, duly executed and delivered on behalf of such Foreign Subsidiary and
the direct parent company of such Foreign Subsidiary;

 

(f)          after the Effective Date, (i) all the outstanding Equity Interests
of (A) any Person that becomes a Subsidiary Loan Party after the Effective Date
and (B) subject to Section 5.10(g), all the Equity Interests that are acquired
by a Loan Party after the Effective Date (including, without limitation, the
Equity Interests of any Special Purpose Receivables Subsidiary established after
the Effective Date), shall have been pledged pursuant to the Collateral
Agreement; provided that in no event shall more than 65% of the issued and
outstanding Equity Interests of any “first tier” Foreign Subsidiary or any
“first tier” Qualified CFC Holding Company directly owned by such Loan Party be
pledged to secure Obligations, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary of a Loan Party or any Qualified CFC Holding Company
that is not a “first tier” Subsidiary of a Loan Party be pledged to secure
Obligations, and (ii)  the Collateral Agent (or its bailee pursuant to the
Second Priority Intercreditor Agreement) shall have received all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

 

-8-

 

 

(g)         except as otherwise contemplated by any Security Document, all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 

(h)         within 90 days (or such longer period as the Administrative Agent
may determine) after the Closing Date, the Collateral Agent shall have received
(i) counterparts of each Mortgage to be entered into with respect to each
Mortgaged Property set forth on Schedule 1.01(c) duly executed and delivered by
the record owner of such Mortgaged Property and suitable for recording or filing
and (ii) such other documents including, but not limited to, any consents,
agreements and confirmations of third parties, as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;

 

(i)          within 90 days (or such longer period as the Administrative Agent
may determine) after the Closing Date, the Collateral Agent shall have received,
except as otherwise set forth in clause (l) below, a policy or policies or
marked-up unconditional binder of title insurance or foreign equivalent thereof,
as applicable, paid for by the Borrower, issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage to be entered into on or
after the Closing Date as a valid second Lien on the Mortgaged Property
described therein, free of any other Liens except as permitted by Section 6.02
and Liens arising by operation of law, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
with respect to any such property located in a state in which a zoning
endorsement is not available, a zoning compliance letter from the applicable
municipality in a form reasonably acceptable to the Collateral Agent;

 

(j)          at or prior to delivery of any Mortgages, evidence of the insurance
required by the terms of the Mortgages;

 

(k)         except as otherwise contemplated by any Security Document, each Loan
Party shall have obtained all consents and approvals required to be obtained by
it in connection with (i) the execution and delivery of all Security Documents
(or supplements thereto) to which it is a party and the granting by it of the
Liens thereunder and (ii) the performance of its obligations thereunder; and

 

(l)          after the Closing Date, the Administrative Agent shall have
received (i) such other Security Documents as may be required to be delivered
pursuant to Section 5.10, and (ii) upon reasonable request by the Administrative
Agent, evidence of compliance with any other requirements of Section 5.10.

 

“Commitments” shall mean, with respect to any Lender, such Lender’s Bridge Term
Loan Commitment

 

“Companies Act of 2006” shall mean the Companies Act of 2006 of the United
Kingdom (as amended).

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

-9-

 

 

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn but including all
bankers’ acceptances issued under the Revolving Credit Agreement), Disqualified
Stock and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and its Subsidiaries determined on a consolidated basis
on such date in accordance with GAAP.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

(i)          any net after-tax extraordinary, nonrecurring or unusual gains or
losses or income or expense or charge (less all fees and expenses relating
thereto) including, without limitation, any severance, relocation or other
restructuring expenses, any expenses relating to any reconstruction,
recommissioning or reconfiguration of fixed assets for alternative uses and
fees, expenses or charges relating to new product lines, plant shutdown costs,
acquisition integration costs, and fees, expenses or charges related to any
offering of Equity Interests of Holdings, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including any such fees, expenses, charges or change in control
payments related to the Transactions (including any transition-related expenses
incurred before, on or after the Closing Date), in each case, shall be excluded,

 

(ii)         any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss from disposed, abandoned, transferred, closed or
discontinued operations shall be excluded,

 

(iii)        any net after-tax gain or loss (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the Board of Directors of the Borrower) shall be excluded,

 

(iv)        any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,

 

(v)         (A) the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period and (B) the Net Income for such
period shall include any ordinary course dividend distribution or other payment
in cash received from any person in excess of the amounts included in
clause (A),

 

(vi)        Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,

 

(vii)       any increase in amortization or depreciation or any one-time
non-cash charges resulting from purchase accounting (or similar accounting, in
the case of the Transactions) in connection with the Transactions or any
acquisition that is consummated after the Original Agreement Date shall be
excluded,

 

(viii)      any non-cash impairment charges or asset write-off resulting from
the application of GAAP, and the amortization of intangibles arising pursuant to
GAAP, shall be excluded,

 

(ix)         any non-cash expenses realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, grants of stock
appreciation or similar rights, stock options, restricted stock grants or other
rights to officers, directors and employees of such person or any of its
subsidiaries shall be excluded,

 

-10-

 

 

(x)          accruals and reserves that are established within twelve months
after the Original Agreement Date and that are so required to be established in
accordance with GAAP shall be excluded,

 

(xi)         non-cash gains, losses, income and expenses resulting from fair
value accounting required by Statement of Financial Accounting Standards No. 133
shall be excluded, and

 

(xii)        non-cash charges for deferred tax asset valuation allowances shall
be excluded.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Cooperation Information” shall have the meaning assigned to such term in
Section 5.14(a).

 

“Court” shall mean the High Court of Justice of England and Wales.

 

“Court Meeting” shall mean, if the Acquisition proceeds by way of a Scheme, the
meeting(s) of the holders of the Target Shares or any adjournment thereof to be
convened by an order of the Court and, if thought fit, approve the Scheme (with
or without amendment), together with any meeting held as a result of an
adjournment or reconvention by the Court thereof.

 

“Court Orders” shall mean, if the Acquisition proceeds by way of a Scheme, the
order(s) of the Court sanctioning the Scheme.

 

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)         $100.0 million, plus:

 

(b)         the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

(c)         the aggregate amount of proceeds received after the Original
Agreement Date and prior to such time that would have constituted Net Proceeds
pursuant to clause (a) of the definition thereof except for the operation of
clause (A), (B) or (C) of the second proviso thereof (the “Below Threshold Asset
Sale Proceeds”), plus

 

(d)         the cumulative amount of proceeds (including cash and the fair
market value of property other than cash) from the sale of Equity Interests of
Holdings or any Parent Entity after the Original Agreement Date and on or prior
to such time (including upon exercise of warrants or options) which proceeds
have been contributed as common equity to the capital of the Borrower and common
Equity Interests of the Borrower issued upon conversion of Indebtedness of the
Borrower or any Subsidiary owed to a person other than the Borrower or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit, plus

 

(e)          100% of the aggregate amount of contributions to the common capital
of the Borrower received in cash (and the fair market value of property other
than cash) after the Original Agreement Date (subject to the same exclusions as
are applicable to clause (d) above), plus

 

(f)          the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of Borrower or any Subsidiary thereof issued after the
Original Agreement Date (other than Indebtedness issued to a Subsidiary), which
has been converted into or exchanged for Equity Interests (other than
Disqualified Stock) in Holdings or any Parent Entity, plus

 

-11-

 

 

(g)         100% of the aggregate amount received by Borrower or any Subsidiary
in cash (and the fair market value of property other than cash received by
Borrower or any Subsidiary) after the Original Agreement Date from:

 

(A)         the sale (other than to Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

 

(B)         any dividend or other distribution by an Unrestricted Subsidiary,
plus

 

(h)          in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, Borrower or
any Subsidiary, the fair market value of the Investments of Holdings, Borrower
or any Subsidiary in such Unrestricted Subsidiary at the time of such Subsidiary
Redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), plus

 

(i)          an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) (or the corresponding
provision of the senior secured bank credit facility then applicable to such
entity) after the Original Agreement Date, minus

 

(j)          any amounts thereof used to make Investments pursuant to
Section 6.04(b)(y) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus

 

(k)          any amounts thereof used to make Investments pursuant to
Section 6.04(j)(ii) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus

 

(l)          the cumulative amount of dividends paid and distributions made
pursuant to Section 6.06(e) (or the corresponding provision of the senior
secured bank credit facility then applicable to such entity) after the Original
Agreement Date prior to such time, minus

 

(m)          payments or distributions in respect of Junior Financings pursuant
to Section 6.09(b)(i) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d) above) after the
Original Agreement Date;

 

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

 

“Cumulative Retained Excess Cash Flow Amount” shall have the meaning set forth
in the Term Loan Credit Agreement (as of the date hereof).

 

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

 

-12-

 

 

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Original Agreement Date or (ii) bonuses,
pension and other post-retirement benefit obligations, and (f) accruals for
add-backs to EBITDA included in clauses (a)(iv) through (a)(vi) of the
definition of such term.

 

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Demand Failure” has the meaning set forth in Section 5.15(f).

 

“Description of Notes” means a “Description of Notes” in respect of the Exchange
Notes as set forth on the form of Exhibit G.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of cash equivalents received in connection with
a subsequent sale of such Designated Non-Cash Consideration.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
latest Term Facility Maturity Date; provided, however, that only the portion of
the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability.

 

-13-

 

 

“Dollars” or “$” shall mean the lawful currency of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a subsidiary listed on
Schedule 1.01(a).

 

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

 

(i)          provision for Taxes based on income, profits or capital of the
Borrower and the Subsidiaries for such period, including, without limitation,
state, franchise and similar taxes,

 

(ii)         Interest Expense of the Borrower and the Subsidiaries for such
period (net of interest income of the Borrower and its Subsidiaries for such
period),

 

(iii)        depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period,

 

(iv)        business optimization expenses and other restructuring charges
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, plant closure, retention, severance,
systems establishment costs and excess pension charges); provided, that with
respect to each business optimization expense or other restructuring charge, the
Borrower shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such expense or charge,

 

(v)         any other non-cash charges; provided, that, for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made,

 

(vi)        [reserved], and

 

(vii)       non-operating expenses;

 

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).

 

For purposes of determining EBITDA under this Agreement for any quarter ending
prior to the first full quarter ending after the Closing Date, EBITDA for such
fiscal quarter shall be calculated on a Pro Forma Basis giving effect to the
Acquisition and the other Transactions occurring on the Closing Date.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

-14-

 

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall mean the first date on which the conditions set forth in
Section 4.01 have been satisfied (or waived in accordance with the terms
herein).

 

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

 

“Engagement Letter” shall mean that certain Engagement Letter dated March 8,
2019 by and among the Borrower, Goldman Sachs Bank USA and Wells Fargo
Securities, LLC.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the IRS Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the IRS Code, is treated as
a single employer under Section 414 of the IRS Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRS Code or Section 302 of ERISA), whether or not waived;
(c) the filing pursuant to Section 412(d) of the IRS Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 412(m) of the IRS Code with respect to any Plan or the failure to
make any required contribution to a Multiemployer Plan; (d) the incurrence by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (f) the incurrence by Holdings, the Borrower,
a Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; or (i) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA.

 

-15-

 

 

“Escrow Securities Demand” has the meaning set forth in Section 5.15(g).

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Date” shall have the meaning assigned to such term in Section 2.21(b).

 

“Exchange Note Indenture” means the indenture relating to the Exchange Notes
based substantially on the Description of Notes and containing such other
provisions as are customary in similar transactions and substantially in the
form of the Existing Second Lien Notes Indentures.

 

“Exchange Note Trustee” means the trustee under the Exchange Note Indenture.

 

“Exchange Notes” shall have the meaning assigned to such term in Section
2.21(a).

 

“Exchange Notice” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Exchange Trigger Event” shall be deemed to have occurred on each date that the
Administrative Agent shall have received valid requests in accordance with
Section 2.21 to exchange a principal amount of Loans (that are outstanding as
Loans at such time) for Exchange Notes, which, solely for purposes of the first
occurrence, shall be in an amount equal to or greater than $100,000,000.

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(v)).

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) any income taxes imposed on (or
measured by) its net income (or franchise taxes imposed in lieu of net income
taxes) by the United States of America (or any state or locality thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business in such jurisdiction for tax
purposes, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the Borrower, any tax (including any backup withholding tax) imposed by
the United States (or the jurisdiction under the laws of which such Lender is
organized or in which its principal office is located or in which its applicable
Lending Office is located or any other jurisdiction as a result of such Lender
engaging in a trade or business or having a taxable presence in such
jurisdiction for tax purposes) that (x) is in effect and would apply to amounts
payable hereunder to such Lender at the time such Lender becomes a party to such
Loan to the Borrower (or designates a new Lending Office) except to the extent
that the assignor to such Lender in the case of an assignment or the Lender in
the case of a designation of a new Lending Office (for the absence of doubt,
other than the Lending Office at the time such Lender becomes a party to such
Loan) was entitled, at the time of such assignment or designation of a new
Lending Office, respectively, to receive additional amounts from a Loan Party
with respect to any withholding tax pursuant to Section 2.17(a) or
Section 2.17(c) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) or (f) with respect to such Loan and (d) any taxes that are
imposed as a result of any event occurring after the Lender becomes a Lender
(other than a Change in Law) in the case of clause (a), (b), (c) and (d),
together with any and all interest and penalties related thereto.

 

-16-

 

 

“Existing ABL Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Existing Second Lien 5.50% 2022 Notes” shall mean the 5.50% Second Priority
Senior Secured Notes due 2022, issued by the Borrower pursuant to the Existing
Second Lien 5.50% 2022 Notes Indenture and any notes in exchange for, and as
contemplated by, the Existing Second Lien 5.50% 2022 Notes.

 

“Existing Second Lien 6.00% 2022 Notes” shall mean the 6.00% Second Priority
Senior Secured Notes due 2022, issued by the Borrower pursuant to the Existing
Second Lien 6.00% 2022 Notes Indenture and any notes in exchange for, and as
contemplated by, the Existing Second Lien 6.00% 2022 Notes.

 

“Existing Second Lien 2023 Notes” shall mean the 5.125% Second Priority Senior
Secured Notes due 2023, issued by the Borrower pursuant to the Existing Second
Lien 2023 Notes Indenture and any notes in exchange for, and as contemplated by,
the Existing Second Lien 2023 Notes.

 

“Existing Second Lien 2026 Notes” shall mean the 4.50% Second Priority Senior
Secured Notes due 2026, issued by the Borrower pursuant to the Existing Second
Lien 2026 Notes Indenture and any notes in exchange for, and as contemplated by,
the Existing Second Lien 2026 Notes.

 

“Existing Second Lien 5.50% 2022 Notes Indenture” shall mean the Indenture dated
as of May 22, 2014 among Berry and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Effective Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.

 

“Existing Second Lien 6.00% 2022 Notes Indenture” shall mean the Indenture dated
as of October 1, 2015 among Berry and certain of its subsidiaries party thereto
and the trustee named therein from time to time, as in effect on the Effective
Date and as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement.

 

“Existing Second Lien 2023 Notes Indenture” shall mean the Indenture dated as of
June 5, 2015 among Berry and certain of its subsidiaries party thereto and the
trustee named therein from time to time, as in effect on the Effective Date and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

 

“Existing Second Lien 2026 Notes Indenture” shall mean the Indenture dated as of
January 26, 2018 among Berry and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Effective Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.

 

“Existing Second Lien Note Documents” shall mean the Existing Second Lien Notes,
the Existing Second Lien Notes Indentures and the Existing Second Lien Security
Documents.

 

“Existing Second Lien Notes” shall mean the Existing Second Lien 5.50% 2022
Notes, the Existing Second Lien 6.00% 2022 Notes, the Existing Second Lien 2023
Notes and the Existing Second Lien 2026 Notes. “Existing Second Lien Notes
Indentures” shall mean the Existing Second Lien 5.50% 2022 Notes Indenture, the
Existing Second Lien 6.00% 2022 Notes Indenture, the Existing Second Lien 2023
Notes Indenture and the Existing Second Lien 2026 Notes Indenture.

 

“Existing Second Lien Security Documents” shall mean the “Security Documents” as
defined in each of the Existing Second Lien Notes Indentures.

 

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there shall be one Facility, i.e. the Bridge Term Loan
Facility.

 

-17-

 

 

“FATCA” shall mean Sections 1471 through 1474 of the IRS Code as of the
Effective Date (or any amended or successor provisions that are substantively
similar) and any current or future regulations thereunder or official
interpretation thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Wells Fargo Bank, National Association on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letters” shall mean each of that certain (i) Target Financing Syndication,
Engagement and Fee Letter dated March 8, 2019 and (ii) Backstop Financing
Syndication, Engagement and Fee Letter dated March 8, 2019 each by and among the
Borrower, Goldman Sachs Bank USA, Goldman Sachs Lending Partners, LLC, Wells
Fargo Bank, National Association and Wells Fargo Securities, LLC.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“First Lien Bridge Credit Agreement” shall mean that certain First Lien Credit
Agreement, as in effect on the Effective Date and as the same may be amended,
amended and restated, modified, supplemented, extended, or renewed from time to
time in accordance with the terms hereof and thereof among Holdings, the
Borrower, certain lenders party thereto and Goldman Sachs Bank USA as the
administrative agent and collateral agent. References to the First Lien Bridge
Credit Agreement shall include any indenture or other agreement evidencing
extension or exchange notes issuances in accordance with the terms of the First
Lien Bridge Credit Agreement but shall not include indentures relating to other
issuances of New First Lien Notes.

 

“First Lien Bridge Credit Facility” shall have the meaning assigned to such term
in the recitals hereto.

 

“First Lien Bridge Joinder to Second Priority Intercreditor Agreement” shall
have the meaning assigned to such term in the First Lien Bridge Credit
Agreement.

 

“First Lien Bridge Joinder to Senior Fixed Collateral Intercreditor Agreement”
shall have the meaning assigned to such term in the First Lien Bridge Credit
Agreement.

 

“First Lien Bridge Joinder to Senior Lender Intercreditor Agreement” shall have
the meaning assigned to such term in the First Lien Bridge Credit Agreement.”

 

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Collateral
Agent; provided, that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure
Obligations of the Borrower.

 

“Foreign Subsidiary” shall mean (a) any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia, and (b) any Subsidiary
of any Subsidiary described in the foregoing clause (a).

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

 

-18-

 

 

“General Meeting” shall mean the extraordinary general meeting of the Target
shareholders (and any adjournment thereof) to be convened in connection with the
Scheme.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee,
bankers’ acceptance or other letter of guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

 

“Hedging Obligations” means, with respect to any person, the obligations of such
person under (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements, and (ii) other
agreements or arrangements designed to protect such person against fluctuations
in currency exchange, interest rates or commodity prices.

 

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary that, as of the last day of
the fiscal quarter of the Borrower most recently ended, (a) did not have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date and (b) when taken together
with all other Immaterial Subsidiaries as of such date, did not have assets with
a value in excess of 10.0% of the Consolidated Total Assets or revenues
representing in excess of 10.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date. Each Immaterial Subsidiary
as of the Effective Date shall be set forth in Schedule 1.01(d).

 

-19-

 



 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Effective Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean any Confidential Information Memorandum used
to syndicate the Term Loans, as modified or supplemented prior to the Closing
Date.

 

“Initial Euro Term Facility” shall have the meaning assigned to such term in the
recitals hereto.

 

“Initial Euro Term Loans” shall have the meaning assigned to such term in the
recitals hereto.

 

“Initial Sterling Term Facility” shall have the meaning assigned to such term in
the recitals hereto.

 

“Initial Sterling Term Loans” shall have the meaning assigned to such term in
the recitals hereto.

 

“Initial Lenders” means Wells Fargo Bank, National Association, Goldman Sachs
Bank USA and Goldman Sachs Lending Partners, LLC.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Bridge Term Borrowing in accordance with Section 2.07.

 

-20-

 

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, and (iv) net
payments and receipts (if any) pursuant to interest rate Hedging Obligations,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Swap
Agreements.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of each Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any ABR Loan, the last Business Day of each calendar
quarter.

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders agree to make interest periods of such length available), as the
Borrower may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

 

“Interpolated Rate” shall mean the rate which results from interpolating on a
linear basis between: (a) the ICE Benchmark Administration’s Interest Settlement
Rates for deposits in Dollars for the longest period (for which that rate is
available) which is less than the Interest Period and (b) the ICE Benchmark
Administration’s Interest Settlement Rates for deposits in Dollars for the
shortest period (for which that rate is available) which exceeds the Interest
Period, each as of approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Investment Banks” shall have the meaning assigned to such term in Section 5.14.

 

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

 

“Joint Bookrunners” shall mean Goldman Sachs Bank USA and Wells Fargo
Securities, LLC, in their capacities as joint bookrunners.

 

“Joint Lead Arrangers” shall mean Goldman Sachs Bank USA and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers.

 

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04.

 

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, or (ii) a Lender having
notified the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.06 or (iii) a Lender has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.

 

-21-

 

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to the
Revolving Credit Agreement.

 

“LIBO Rate” shall mean, with respect to any Interest Period, the greater of (a)
0.00% per annum and (b) the rate per annum equal to the ICE Benchmark
Administration (“ICE LIBOR”), as published by Bloomberg (or other commercially
available source providing quotations of ICE LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided, that if such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the Interpolated Rate.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

 

“Limited Condition Acquisition” shall mean any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower or its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by the Borrower in writing to the Administrative
Agent and Lenders.

 

“Loan Documents” shall mean this Agreement, the Security Documents, the Second
Priority Intercreditor Agreement, the Second Lien Bridge Joinder to Second
Priority Intercreditor Agreement and any Note issued under Section 2.09(e), and
solely for the purposes of Article IV and Section 7.01 hereof, the Fee Letters.

 

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

 

“Loans” shall mean the Bridge Term Loans or Rollover Loans, as applicable.

 

“Local Time” shall mean New York City time.

 

“Longstop Date” shall mean October 29, 2019.

 

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Effective Date together with (a) any
new directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Effective Date or whose election or nomination was previously so approved
and (b) executive officers and other management personnel of the Borrower or
Holdings and their Subsidiaries, as the case may be, hired at a time when the
directors on the Effective Date together with the directors so approved
constituted a majority of the directors of the Borrower or Holdings, as the case
may be.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

 

-22-

 

 

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $75 million.

 

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum Acceptance Condition” shall mean , with respect to an Offer, the
condition set forth in the Offer Documents with respect to the number of
acceptances to an Offer which must be secured to declare such Offer
unconditional as to acceptances which shall be equal to or more than 75% of the
Target shares carrying voting rights.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(c) and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.10.

 

“Mortgages” shall mean the mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, as
amended, supplemented or otherwise modified from time to time. For the avoidance
of doubt, Mortgages may include mortgages delivered under the Existing Credit
Agreement to the extent amended to be in a form otherwise satisfactory to the
Administrative Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of IRS Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)          100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 6.05(a), (b), (c), (d) (except
as contemplated by Section 6.03(b)(y)), (e), (f), (h), (i) or (j) or (p)), net
of (i) attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder (other
than pursuant to the Loan Documents or the Revolving Loan Documents) on such
asset, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) Taxes paid or payable as a
result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if no Event of Default exists and
the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and the Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 15 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 15 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 15-month period but within such
15-month period are contractually committed to be used, then, upon the
termination of such contract, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso); provided, further, that (A) no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such proceeds shall exceed $5.0 million, (B) no proceeds shall constitute
Net Proceeds in any fiscal year until the aggregate amount of all such proceeds
in such fiscal year shall exceed $10.0 million, (C) after the Bridge Term
Facility Maturity Date, at any time during the 15-month period contemplated by
the immediately preceding proviso above, if, on a Pro Forma Basis after giving
effect to the Asset Sale and the application of the proceeds thereof, the Total
Net First Lien Leverage Ratio is less than or equal to 4.00 to 1.00, none of
such proceeds shall constitute Net Proceeds, and (D) proceeds from the sale or
other disposition of any ABL Assets (including any indirect sale or other
disposition occurring by reason of the indirect sale or other disposition of the
person that holds such ABL Assets) shall not constitute Net Proceeds to the
extent that the Revolving Credit Agreement requires that such proceeds be
applied in payment of any obligations thereunder, and

 

-23-

 

 

(b)         100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any Subsidiary Loan Party of any Indebtedness (other than
Excluded Indebtedness), net of all taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded, except for financial advisory fees customary in
type and amount paid to Affiliates of the Funds and otherwise not prohibited
from being paid hereunder.

 

“New First Lien Notes” shall mean any senior secured first lien notes issued by
the Borrower for the purposes of refinancing its Indebtedness under the First
Lien Bridge Credit Agreement (or, on or prior to the Closing Date, its undrawn
commitments thereunder) or otherwise to fund a portion of the Acquisition in an
aggregate principal amount not to exceed €1,500,000,000 and £300,000,000.

 

“New Second Lien Notes” shall mean any senior secured second lien notes issued
by the Borrower for the purposes of refinancing its Indebtedness hereunder (or,
on or prior to the Closing Date, its undrawn commitments hereunder).

 

“New Second Lien Notes Indenture” means the indenture relating to the New Second
Lien Notes containing such provisions as are customary in similar transactions
and substantially in the form of the Existing Second Lien Notes Indentures.

 

“New York Courts” shall have the meaning assigned to such term in
Section 9.15(a).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document.

 

“Offer” means a takeover offer (as defined in Chapter 3 of Part 28 of the
Companies Act of 2006) to be made by or on behalf of Holdings in accordance with
the Offer Documents to acquire the entire issued and to be issued share capital
of the Target and, where the context admits, any subsequent revision, variation,
extension or renewal of such offer.

 

-24-

 

 

“Offer Closing Certificate” means in respect of an Offer, a certificate from the
Borrower confirming that:

 

(a)         the Minimum Acceptance Condition has been satisfied; and

 

(b)         all other conditions (except for any condition relating to the
payment of the consideration in respect of the Acquisition) of the Offer have
been satisfied or waived (and, to the extent waived, confirming that any such
waiver does not, or will not upon becoming effective, constitute a Certain Funds
Default).

 

“Offer Documents” means the Rule 2.7 Announcement, the Offering Circular and any
other documents to be sent by the Acquisition SPV to the Target’s shareholders,
and otherwise made available to such persons and in the manner required by Rule
24.1 of the Takeover Code in connection with the Offer.

 

“Offer Effective Date” means, if the Acquisition proceeds by way of an Offer,
the date on which the Offer is declared unconditional in all respects by
Acquisition SPV.

 

“Offering Circular” means, if the Acquisition proceeds by way of an Offer, any
public offer document issued or to be issued by Acquisition SPV to the Target’s
shareholders in connection with an Offer setting out the terms of the Offer
(including any amendments, revisions or extensions thereof).

 

“Offering Document” shall have the meaning assigned to such term in Section
5.14(i)(b)(y).

 

“Original Agreement Date” shall have the meaning assigned to such term in the
recitals hereto.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).

 

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

 

“Parent Entity” means any direct or indirect parent of Holdings.

 

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

“PATRIOT Act” shall have the meaning assigned to such term in Section 9.19.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

 

“Permanent Security” means the New Second Lien Notes, notes or other debt
securities of the Borrower issued pursuant to Section 5.15 of this Agreement in
an aggregate amount of gross cash proceeds sufficient to refinance the Loans or
replace the Commitments.

 

-25-

 

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation with, a person or
division or line of business of a person (or any subsequent investment made in a
person, division or line of business previously acquired in a Permitted Business
Acquisition), if immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom (or, in
connection with a Limited Condition Acquisition, no Specified Event of Default
shall have occurred and be continuing or would result therefrom); (ii) all
transactions related thereto shall be consummated in accordance with applicable
laws; (iii) with respect to any such acquisition or investment with a fair
market value in excess of $20.0 million, the Borrower and its Subsidiaries shall
be in Pro Forma Compliance after giving effect to such acquisition or investment
and any related transactions; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.10, any person acquired in
such acquisition, if acquired by the Borrower or a Domestic Subsidiary, shall be
merged into the Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party, and (vi) the aggregate amount of
such acquisitions and investments in assets that are not owned by the Borrower
or Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or persons that do not become Subsidiary Loan Parties
upon consummation of such acquisition (within the time periods provided in
Section 5.10) shall not exceed the greater (x) 4.5% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date of such
acquisition or investment for which financial statements have been delivered
pursuant to Section 5.04 and (y) $150 million.

 

“Permitted Investments” shall mean:

 

(a)         direct obligations of the United States of America or any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

 

(b)         time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$250 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act));

 

(c)         repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)         commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

 

(e)         securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

 

(f)          shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses (a)
through (e) above;

 

(g)         money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

 

(h)         time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Borrower and the Subsidiaries, on a consolidated basis, as of the end of
the Borrower’s most recently completed fiscal year; and

 

(i)           instruments equivalent to those referred to in clauses (a) through
(h) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

 

-26-

 

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

 

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/ “absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary), and (B) the aggregate
Receivables Net Investment since the Effective Date shall not exceed $100
million at any time.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), the weighted average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the earlier of the weighted
average life to maturity of the Indebtedness being Refinanced and (ii) the final
maturity date of such Permitted Refinancing Indebtedness is no earlier than the
final maturity date of the Indebtedness being Refinanced and no earlier than the
final maturity date on the Rollover Loan Maturity Date, (c) if the Indebtedness
being Refinanced is subordinated in right of payment to the Obligations under
this Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; provided, further, that with respect to a
refinancing of (x) subordinated Indebtedness permitted to be incurred herein,
such Permitted Refinancing Indebtedness shall (i) be subordinated to the
guarantee by Holdings and the Subsidiary Loan Parties of the Facilities, and be
otherwise on terms not materially less favorable to the Lenders than those
contained in the documentation governing the Indebtedness being refinanced and
(y) the Existing Second Lien Notes, Indebtedness under the First Lien Bridge
Agreement, the New First Lien Notes, Indebtedness under the Term Loan Agreement,
(i) the Liens, if any, securing such Permitted Refinancing Indebtedness shall be
subject to an intercreditor agreement that is substantially consistent with and
no less favorable to the Lenders in all material respects than the Second
Priority Intercreditor Agreement and (ii) such Permitted Refinancing
Indebtedness shall be otherwise on terms not materially less favorable to the
Lenders than those contained in the documentation governing the Indebtedness
being Refinanced.

 

“Permitted Supplier Finance Facility” shall mean an arrangement entered into
with one or more third-party financial institutions for the purpose of
facilitating the processing of receivables such that receivables are purchased
directly by such third-party financial institutions from the Borrower or one of
its Subsidiaries at such discounted rates as may be agreed; provided that (i) no
third-party financial institution shall have any recourse to the Borrower, its
Material Subsidiaries or any other Loan Party in connection with such
arrangement and (ii) none of the Borrower, any of its Material Subsidiaries or
any other Loan Party shall Guarantee any liabilities or obligations with respect
to such arrangement (including, without limitation, none of the Borrower, any of
its Material Subsidiaries or any other Loan Party shall provide any guarantee,
surety or other credit support for any of the obligations owed by any customer
to such third party financial institution under any such financing arrangement).

 

-27-

 

 

“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA, (ii) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by Holdings,
the Borrower or any ERISA Affiliate, or (iii) in respect of which Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17.

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any restructurings of the business of the Borrower
or any of its Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 2.11(b), 6.01(r),
6.02(u) or 6.06(e), occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens, Asset Sale, or dividend is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or pursuant to Sections 2.11(b), 6.01(r), 6.02(u) or 6.06(e),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens, Asset Sale, or dividend is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x) (A) bearing floating interest rates shall be
computed on a pro forma basis as if the rate in effect on the date of such
calculation had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness if such Hedging
Obligation has a remaining term in excess of 12 months), and (B) in respect of a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP; and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

-28-

 

 

Calculations made pursuant to the definition of the term “Pro Forma Basis” shall
be determined in good faith by a Responsible Officer of the Borrower and may
include adjustments to reflect (1) operating expense reductions and other
operating improvements or synergies reasonably expected to result from such
relevant transaction, which adjustments are reasonably anticipated by the
Borrower to be realizable in connection with such relevant transaction (or any
similar transaction or transactions made in compliance with this Agreement or
that require a waiver or consent of the Required Lenders) and are estimated on a
good faith basis by the Borrower, and (2) all adjustments reflected in any pro
forma financial statements and pro forma adjusted EBITDA included in the
Information Memorandum to the extent such adjustments, without duplication,
continue to be applicable. The Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower (together with its Subsidiaries on a consolidated basis) shall be in
compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis to the
relevant transactions (including the assumption, the issuance, incurrence and
permanent repayment of Indebtedness), with a Total Net First Lien Leverage Ratio
not to exceed 4.00 to 1.00, recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered, and the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower to such effect,
together with all relevant financial information.

 

“Projections” shall mean any projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

 

“Purchase Agreement” shall have the meaning assigned to such term in Section
5.14(ii).

 

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower that is a limited liability company, that (a) is in compliance with
Section 6.11 and (b) the primary asset of which consists of Equity Interests in
either (i) a Foreign Subsidiary or (ii) a limited liability company that is in
compliance with Section 6.11 and the primary asset of which consists of Equity
Interests in a Foreign Subsidiary.

 

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

 

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

 

-29-

 

 

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
“Interest Expense”); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Registration Statement” shall have the meaning assigned to such term in Section
5.14(i)(b)(x).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the IRS Code).

 

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that represent more than 50% of all Loans outstanding. The Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

-30-

 

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Revolving Credit Agreement” shall mean that certain Amended and Restated
Revolving Credit Agreement dated as of April 3, 2007 and as amended on or prior
to the date hereof, including any refinancing thereof, among Holdings, the
Borrower, certain subsidiaries of the Borrower party thereto, the lenders and
agents party thereto and Bank of America, as administrative agent, as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or increasing the amount loaned thereunder
or altering the maturity thereof.

 

“Revolving Facility Loans” shall mean loans made pursuant to and in accordance
with the Revolving Credit Agreement.

 

“Revolving Facility Collateral Agent” shall have the meaning assigned to such
term in the Senior Lender Intercreditor Agreement.

 

“Revolving Facility Secured Parties” shall have the meaning assigned thereto in
the Senior Lender Intercreditor Agreement.

 

“Revolving Loan Documents” shall mean the “Loan Documents” as defined in the
Revolving Credit Agreement.

 

“Rollover Conversion” shall have the meaning assigned to such term in Section
2.01(d).

 

“Rollover Fees” means the fees paid by the Investors or Borrower to the Bridge
Term Loan Lenders as set forth in the Fee Letter in respect of the Rollover
Loans made by the Lenders on the Bridge Term Loan Maturity Date to refinance any
outstanding Bridge Term Loans.

 

“Rollover Loan Maturity Date” means the seventh anniversary of the Bridge Term
Loan Maturity Date.

 

“Rollover Loans” shall have the meaning assigned to such term in Section
2.01(d).

 

“Rule 2.7 Announcement” shall mean the press announcement released by
Acquisition SPV and the Target to announce a firm intention on the part of
Acquisition SPV to make an offer to acquire the Target Shares on the terms of
the Scheme or the Offer (as applicable) in accordance with Rule 2.7 of the
Takeover Code.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act of 2006 between the Target and the holders of the Target Shares in relation
to the transfer of the entire issued and to be issued share capital of the
Target (with or subject to any modification, addition or condition approved or
imposed by the Court and agreed by Acquisition SPV and the Target) as
contemplated by the Scheme Circular (with or subject to any modification,
addition or condition approved or imposed by the Court and agreed by Acquisition
SPV and the Target).

 

“Scheme Circular” means a document issued by or on behalf of the Target to
shareholders of the Target setting out the proposals for the Scheme stating the
recommendation of the Scheme to the shareholders of Target by the board of
directors of Target including the notice of General Meeting and the Court
Meeting.

 

-31-

 

 

“Scheme Documents” means the Rule 2.7 Announcement, the Scheme Circular together
with the notices of the Court Meeting and General Meeting which accompany that
Scheme Circular, the Scheme Resolutions, any other document dispatched by or on
behalf of the Target to its shareholders in connection with the Scheme.

 

“Scheme Effective Date” means, if the Acquisition proceeds by way of a Scheme,
the date on which the Court Orders are duly filed with the Registrar of
Companies in England and Wales and the Scheme becomes effective in accordance
with English law.

 

“Scheme Resolutions” means, if the Acquisition proceeds by way of a Scheme, the
resolutions of the Target shareholders for the implementation of the Scheme
referred to and substantially in the form to be set out in the Scheme Circular.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Lien Bridge Credit Agreement Documents” means this Agreement and any
indenture or other loan or purchase agreement governing the New Second Lien
Notes on the Closing Date and any other documents delivered pursuant thereto.

 

“Second Lien Bridge Joinder to Second Priority Intercreditor Agreement” shall
mean the Second Lien Bridge Joinder to Second Priority Intercreditor Agreement,
dated as of the date hereof, as amended, supplemented or otherwise modified from
time to time, in the form of Exhibit F, among Holdings, the Borrower, the
Subsidiary Loan Parties, each Subsidiary that becomes a party thereto after the
date hereof, the “Collateral Agent” under the Existing Credit Agreement, the
“Administrative Agent” under the Existing Credit Agreement, the “Administrative
Agent” under the Revolving Credit Agreement, the “Collateral Agent” under the
Revolving Credit Agreement, U.S. Bank National Association, as Existing Second
Priority Agent, the Collateral Agent and the Administrative Agent.

 

“Second Lien Bridge Total Cap” shall have the meaning assigned to such term in
that certain letter referenced in clause (i) of the definition of “Fee Letters”.

 

“Second Priority Intercreditor Agreement” shall mean the Second Amended and
Restated Intercreditor Agreement dated February 5, 2008, as amended,
supplemented or otherwise modified from time to time, among Holdings, the
Borrower, the Subsidiary Loan Parties, each Subsidiary that becomes a party
thereto after the date hereof, the “Collateral Agent” under the Existing Credit
Agreement, the “Administrative Agent” under the Existing Credit Agreement, the
“Administrative Agent” under the Revolving Credit Agreement and the “Collateral
Agent” under the Revolving Credit Agreement and U.S. Bank National Association,
as Second Priority Agent and as further supplemented by each of the Term Loan
Joinder to Second Priority Intercreditor Agreement, the First Lien Bridge
Joinder to Second Priority Intercreditor Agreement and the Second Lien Bridge
Joinder to Second Priority Intercreditor Agreement.

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Demand” shall have the meanings assigned to such term in Section
5.15(a).

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

 

“Senior Fixed Collateral Intercreditor Agreement” shall mean the Senior Fixed
Collateral Priority and Intercreditor Agreement dated February 5, 2008, as
amended, supplemented or otherwise modified from time to time, among Holdings,
the Borrower, the Subsidiary Loan Parties, each Subsidiary that becomes a party
thereto after the date hereof, the “Collateral Agent” under the Existing Credit
Agreement, the “Administrative Agent” under the Existing Credit Agreement and as
further supplemented by each of the Term Loan Joinder to Senior Fixed Collateral
Intercreditor Agreement and the First Lien Bridge Joinder to Senior Fixed
Collateral Intercreditor Agreement.

 

-32-

 

 

“Senior Lender Intercreditor Agreement” shall mean the Second Amended and
Restated Senior Lender Priority and Intercreditor Agreement dated February 5,
2008, as amended, supplemented or otherwise modified from time to time, among
Holdings, the Borrower, the Subsidiary Loan Parties, each Subsidiary that
becomes a party thereto after the date hereof, the “Collateral Agent” under the
Existing Credit Agreement, the “Administrative Agent” under the Existing Credit
Agreement, the “Administrative Agent” under the Revolving Credit Agreement and
the “Collateral Agent” under the Revolving Credit Agreement and as further
supplemented by each of the Term Loan Joinder to Senior Lender Intercreditor
Agreement and the First Lien Bridge Joinder to Senior Lender Intercreditor
Agreement.

 

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings, the Borrower or any
of the Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the
event Holdings, the Borrower or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law).

 

“Specified Event of Default” means an Event of Default under Section 7.01(b),
(c), (h) or (i).

 

“Squeeze-Out” shall mean any procedure under the Companies Act of 2006 for the
compulsory acquisition by Acquisition SPV of any minority shareholders in the
Target.

 

“Squeeze-Out Date” shall mean the first date on which Acquisition SPV becomes
entitled to exercise the Squeeze-Out Procedures.

 

“Squeeze-Out Procedure” shall mean the procedure to be implemented following the
date on which the Offer is declared or becomes unconditional in all respects
under sections 979 to 982 (inclusive) of the Companies Act of 2006 to acquire
all of the outstanding Target Shares which Acquisition SPV has not acquired,
contracted to acquire or in respect of which it has not received valid
acceptances.

 

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

 

“Subagent” shall have the meaning assigned to such term in Section 8.02.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of
Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of this Agreement.

 

“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
on the Effective Date and (b) each Domestic Subsidiary of the Borrower that
becomes, or is required to become, a party to the Collateral Agreement and the
Second Priority Intercreditor Agreement after the Effective Date.

 

-33-

 

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities (including,
for the avoidance of doubt, resin), equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Borrower or any of the
Subsidiaries shall be a Swap Agreement.

 

“Take-out Financing” shall have the meaning assigned to such term in Section
5.15(a)(ii).

 

“Takeover Code” shall mean the United Kingdom City Code on Takeovers and
Mergers, as administered by the Takeover Panel, as may be amended from time to
time.

 

“Takeover Panel” shall mean the United Kingdom Panel on Takeovers and Mergers.

 

“Target” shall have the meaning assigned to such term in the recitals hereto.

 

“Target Group” shall mean the Target and its subsidiaries.

 

“Target Shares” shall mean the existing unconditionally allotted or issued and
fully paid ordinary shares of Five pence each in the capital of the Target and
any further such ordinary shares which are unconditionally allotted or issued
before the Closing Date.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

 

“Term Facility” shall mean the Bridge Term Loan Facility.

 

“Term Facility Maturity Date” shall mean the Bridge Term Facility Maturity Date
or the Rollover Loan Maturity Date, as applicable.

 

“Term Loans” shall mean the Bridge Term Loans or the Rollover Loans, as
applicable.

 

“Term Loan Credit Agreement” shall mean that certain Term Loan Credit Agreement,
as in effect on the Effective Date and as the same may be amended, amended and
restated, modified, supplemented, extended, or renewed from time to time in
accordance with the terms hereof and thereof among Holdings, the Borrower,
certain lenders party thereto and Goldman Sachs Bank, USA as the administrative
agent and collateral agent.

 

“Term Loan Joinder to Second Priority Intercreditor Agreement” shall have the
meaning assigned to such term in the Term Loan Credit Agreement.

 

“Term Loan Joinder to Senior Fixed Collateral Intercreditor Agreement” shall
have the meaning assigned to such term in the Term Loan Credit Agreement.

 

“Term Loan Joinder to Senior Lender Intercreditor Agreement” shall have the
meaning assigned to such term in the Term Loan Credit Agreement.

 

“Term T Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of May 16, 2018.

 

-34-

 

 

“Term Q Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of February 12, 2018.

 

“Term R Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of February 12, 2018.

 

“Term S Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of May 16, 2018.

 

“Total Net First Lien Leverage Ratio” means, on any date, the ratio of (a) First
Lien Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Form Basis.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

 

“Transaction Documents” shall mean the Loan Documents and the Acquisition
Documents.

 

“Transaction Equity Investment” shall mean an Investment by the Borrower or
another Subsidiary Loan Party in a Subsidiary of the Borrower that is not a
Subsidary Loan Party in an aggregate amount necessary to fund the Acquisition or
refinance existing debt of the Target.

 

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries in connection with the Transactions, this Agreement and the other
Loan Documents (including expenses in connection with Swap Agreements) and the
transactions contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Acquisition;
(b) the execution and delivery of the Loan Documents, the creation or
continuation of the Liens pursuant to the Security Documents, and the initial
borrowings hereunder; (c) the Backstop Term Loan Refinancing; (d) the issuance
of New First Lien Notes and New Second Lien Notes; and (f) the payment of all
Transaction Expenses.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the IRS Code for the applicable plan year.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

 

“Unrestricted Cash” shall mean domestic cash or cash equivalents of the Borrower
or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Subsidiaries.

 

-35-

 

 

“Unrestricted Subsidiary” shall mean any subsidiary of the Borrower that is
acquired or created after the Effective Date and designated by the Borrower as
an Unrestricted Subsidiary hereunder by written notice to the Administrative
Agent; provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Effective Date and so long as (a) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(b) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by the Borrower or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 6.04(j), and any prior or concurrent Investments
in such Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to
have been made under Section 6.04(j), (c) without duplication of clause (b), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (d) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under Existing the
Second Lien Notes Indenture, the First Lien Bridge Agreement, the Term Loan
Credit Agreement, any other Indebtedness permitted to be incurred hereby and all
Permitted Refinancing Indebtedness in respect of any of the foregoing and all
Disqualified Stock; provided, further, that at the time of the initial
Investment by the Borrower or any of its Subsidiaries in such Subsidiary, the
Borrower shall designate such entity as an Unrestricted Subsidiary in a written
notice to the Administrative Agent. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Borrower, (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom, (iii) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (iv) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iii), inclusive.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02.        Terms Generally. The definitions set forth or referred to
in Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

-36-

 

 

Section 1.03.        Effectuation of Transactions. Each of the representations
and warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

 

Section 1.04.        Senior Debt. The Obligations constitute (a) “First-Lien
Indebtedness” pursuant to, and as defined in, the Senior Lender Intercreditor
Agreement, (b) [reserved], and (c) “First-Priority Lien Obligations” pursuant
to, and as defined in, the Existing Second Lien Notes Indentures. This Agreement
is a “Credit Agreement” for purposes of the Existing Second Lien Notes
Indentures.

 

ARTICLE II

 

The Credits

 

Section 2.01.        Commitments. Subject to the terms and conditions set forth
herein:

 

(a)          Each Lender having a Bridge Term Loan Commitment agrees to make a
Bridge Term Loan to the Borrower during the Certain Funds Period in a principal
amount not to exceed its Bridge Term Loan Commitment.

 

(b)          Subject to satisfaction of the conditions set forth in Section
2.01(e), the Borrower, and each Lender, severally and not jointly, agree that if
the Bridge Term Loans have not been repaid in full on the Bridge Term Loan
Maturity Date, the then outstanding principal amount of each Lender’s Bridge
Term Loan shall immediately after such latest specified time for payment,
automatically be converted (a Rollover Conversion”) into a loan (individually a
“Rollover Loan” and collectively, the “Rollover Loans”) by the Borrower on the
Bridge Term Loan Maturity Date in an aggregate principal amount equal to the
then outstanding principal amount of such Lender’s Bridge Term Loans. Rollover
Loans will bear interest at a rate determined in accordance with Section 2.13.

 

(c)          Upon the conversion of the Bridge Term Loans into Rollover Loans,
each Lender shall cancel on its records a principal amount of the Bridge Term
Loans held by such Lender corresponding to the principal amount of Rollover
Loans issued by such Lender, which corresponding principal amount of the Bridge
Term Loans shall be satisfied by the conversion of such Bridge Term Loans into
Rollover Loans in accordance with Section 2.01(b). Amounts repaid in respect of
Rollover Loans may not be reborrowed.

 

(d)          For the avoidance of doubt, the Joint Lead Arrangers and the
Lenders that are Affiliates of the Joint Lead Arrangers shall be entitled (in
addition to the Borrower) to enforce the obligations of any Lender that has not
made its share of the Loans to be made by it available to the Administrative
Agent on the Closing Date by the time set forth in Section 2.03 to the extent
the Joint Lead Arrangers or their affiliates have funded on behalf of such
Lender.

 

(e)          The ability of the Borrower to automatically convert Bridge Term
Loans into Rollover Loans is subject to the following conditions being
satisfied:

 

(i)          at the time of any such conversion, there shall exist no Event of
Default or event that, with notice and/or lapse of time, could become an Event
of Default; and

 

(ii)         all fees due to the Joint Lead Arrangers and the Lenders shall have
been paid in full.

 

-37-

 

 

Section 2.02.        Loans and Borrowings.

 

(a)          Each Loan shall be made as part of a Borrowing consisting of Loans
under the same Facility and of the same Type made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)          Subject to Section 2.14, each Borrowing shall be comprised entirely
of ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any ABR Loan or Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement and such Lender shall not be entitled to any amounts payable
under Section 2.15 or 2.17 solely in respect of increased costs resulting from
such exercise and existing at the time of such exercise.

 

(c)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Bridge Term Facility Maturity Date.

 

Section 2.03.        Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by (A) telephone
or (B) other Borrowing Request; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request. Each notice, (a) in the case of a Eurocurrency Borrowing, not
later than 12:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, Local Time, one Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)          the aggregate amount of the requested Borrowing;

 

(ii)         the date of such Borrowing, which shall be a Business Day;

 

(iii)        whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(iv)        in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)         the location and number of the Borrower’s account to which funds are
to be disbursed.

 

If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

Section 2.04.        [Reserved]

 

Section 2.05.        [Reserved]

 

Section 2.06.        Funding of Borrowings.

 

-38-

 

 

(a)          Each Lender shall make each Term Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in London.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans at such time. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

Section 2.07.        Interest Elections.

 

(a)          Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

-39-

 

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.08.       Termination of Term Loan Commitments. The Bridge Term Loan
Commitment of each Lender shall be automatically and permanently reduced to zero
upon the funding of the Bridge Term Loans to be made on the Closing Date. Unless
previously terminated in accordance with other terms hereof, the Bridge Term
Loan Commitments shall automatically terminate at 11.59 p.m., (London time), on
the earlier to occur of (i) the last day of the Certain Funds Period and (ii)
the consummation of the Acquisition without the use of the Bridge Term Loans.

 

Section 2.09.        Repayment of Loans; Evidence of Debt.

 

(a)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10.

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the Facility, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)          The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

Section 2.10.        Repayment of Term Loans.

 

(a)          The Bridge Term Loans will mature on the Bridge Term Loan Maturity
Date and, to the extent then unpaid and subject to satisfaction of the
conditions set forth in Section 2.01(e), will automatically be converted into
Rollover Loans as set forth under Section 2.01(b). The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Rollover Loan on the
Rollover Loan Maturity Date.

 

-40-

 

 

(b)          [Reserved].

 

(c)          Prepayment of the Loans from (after the Closing Date):

 

(i)          all Net Proceeds pursuant to Section 2.11(b) shall be applied to
the Loans;

 

(ii)         any optional prepayments of the Loans pursuant to Section 2.11(a)
shall be applied as the Borrower may direct; and

 

(iii)        all proceeds of Bridge Term Loans which have not been applied in
accordance with Section 5.08, on or before the date falling one Business Day
after the last day of the Certain Funds Period;

 

provided that any such prepayment pursuant to clause (i) above that would
otherwise be required to be made during the Certain Funds Period shall be
deferred until (and shall instead by made on) the date falling immediately after
the last day of the Certain Funds Period.

 

(d)          Any mandatory prepayment of Loans pursuant to Section 2.11(b))
shall be applied to the aggregate principal amount of outstanding Loan,
irrespective of whether such outstanding Loans are ABR Loans or Eurocurrency
Loans. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Loans shall be accompanied by
accrued interest on the amount repaid.

 

Section 2.11.        Prepayment of Loans.

 

(a)          The Borrower shall have the right at any time and from time to time
to prepay any Loan in whole or in part, without premium or penalty (but subject
to Section 2.16), in an aggregate principal amount that is an integral multiple
of the Borrowing Multiple and not less than the Borrowing Minimum or, if less,
the amount outstanding, subject to prior notice in accordance with
Section 2.10(d).

 

(b)          The Borrower shall apply all Net Proceeds promptly upon receipt
thereof to prepay Loans in accordance with paragraphs (c) and (d) of
Section 2.10, subject to use of such Net Proceeds (other than in the case of Net
Proceeds from Permanent Securities), to prepay loans under the Existing Credit
Agreement and the Term Loan Credit Agreement). Notwithstanding the foregoing,
after the Bridge Term Facility Maturity Date the Borrower may retain Net
Proceeds pursuant to clause (b) of the definition thereof, provided, that the
Total Net First Lien Leverage Ratio on the last day of the Borrower’s then most
recently completed fiscal quarter for which financial statements are available
shall be less than or equal to 2.00 to 1.00.

 

Section 2.12.        Fees.

 

(a)          The Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, such fees as shall have been separately
agreed upon in writing, including in the Fee Letters, as amended, restated,
supplemented or otherwise modified from time to time, at the times specified
therein.

 

(b)          All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the fees shall be refundable under any
circumstances.

 

Section 2.13.        Interest.

 

(a)          The Loans comprising each ABR Borrowing shall bear interest at the
ABR plus the Applicable Margin.

 

(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

(c)          The Rollover Loans shall bear interest at the Second Lien Bridge
Total Cap.

 

-41-

 

 

(d)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (d) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.

 

(e)          Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan, and (ii) on the applicable Term
Facility Maturity Date; provided, that (x) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (y) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (z) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

(f)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the “prime rate” shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

Section 2.14.        Alternate Rate of Interest.

 

(a)          If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) or the Borrower
notifies the Administrative Agent that (i) the circumstances set forth in
Section 2.14(a)(i) have arisen and such circumstances are unlikely to be
temporary, (ii) the circumstances set forth in Section 2.14(a)(i) have not
arisen but the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
shall no longer be used for determining interest rates for loans or (iii)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 2.14, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
Adjusted LIBO Rate then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans denominated at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin); provided, that, if such alternate rate of interest shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.08, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within three Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this Section 2.14(b) (but, in
the case of the circumstances described in clause (ii) or clause (iii) above,
only to the extent the LIBO Rate for such Interest Period is not available or
published at such time on a current basis), (A) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective shall be continued
as, or converted into, an ABR Borrowing and (B) if any Borrowing Request
requests a Eurocurrency Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

-42-

 

 

Section 2.15.        Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender(except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

 

(ii)          impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)          If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)          Promptly after any Lender has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender
shall notify the Borrower thereof. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided, that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.15 for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e)          The foregoing provisions of this Section 2.15 shall not apply in
the case of any Change in Law in respect of Taxes, which shall instead be
governed by Section 2.17.

 

-43-

 

 

Section 2.16.        Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in dollars of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

Section 2.17.        Taxes.

 

(a)          Any and all payments by or on account of any obligation of any Loan
Party hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)          In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)          Each Loan Party shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to such Loan Party by a Lender
or by the Administrative Agent on its own behalf, on behalf of another Agent or
on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), to the extent such Lender is legally entitled to do so,
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as may reasonably be
requested by the Borrower to permit such payments to be made without such
withholding Tax or at a reduced rate; provided, that no Lender shall have any
obligation under this paragraph (e) with respect to any withholding Tax imposed
by any jurisdiction other than the United States if in the reasonable judgment
of such Lender such compliance would subject such Lender to any material
unreimbursed cost or expense or would otherwise be disadvantageous to such
Lender in any material respect.

 

-44-

 

 

(f)          Each Lender shall deliver to the Borrower and the Administrative
Agent on the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), two original copies of whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W 8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Lender claiming the benefits of the exemption for portfolio interest under
section 871(h) or 881(c) of the IRS Code, (x) a certificate to the effect that,
for United States federal income tax purposes, such Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the IRS Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 871(h)(3) or
881(c)(3)(B) of the IRS Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the IRS Code and that, accordingly, such
Lender qualifies for such exemption and (y) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), (iv) duly completed copies of Internal Revenue Service Form W-8IMY,
together with forms and certificates described in clauses (i) through (iii)
above (and additional Form W-8IMYs) as may be required or (v) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made. In addition, in each of the foregoing circumstances, each Lender shall
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender. Each Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
United States of America or other taxing authorities for such purpose). In
addition, each Lender that is a “United States person” (as defined in Section
770(a)(30) of the IRS Code) shall deliver to the Borrower and the Administrative
Agent two copies of Internal Revenue Service Form W-9 (or any subsequent
versions thereof or successors thereto) on or before the date such Lender
becomes a party and upon the expiration of any form previously delivered by such
Lender. Notwithstanding any other provision of this paragraph, a Lender shall
not be required to deliver any form pursuant to this paragraph that such Lender
is not legally able to deliver.

 

(g)          If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund) as is determined by the Administrative Agent or such Lender, as
applicable, in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 2.17(g) shall not be construed to require the Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Loan Parties or any
other person.

 

(h)          If a payment made by the Borrower hereunder or under any other Loan
Document would be subject to United States federal withholding tax imposed
pursuant to FATCA if any Lender fails to comply with applicable reporting and
other requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the IRS Code, as applicable), such Lender shall use commercially
reasonable efforts to deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by applicable law or as reasonably requested by the
Borrower or the Administrative Agent, any documentation reasonably requested by
the Borrower or the Administrative Agent reasonably satisfactory to the Borrower
or the Administrative Agent for the Borrower and the Administrative Agent to
comply with their obligations under FATCA to determine the amount to withhold or
deduct from such payment and to determine whether such Lender has complied with
such applicable reporting and other requirements of FATCA, provided, that,
notwithstanding any other provision of this subsection, no Lender shall be
required to deliver any document pursuant to this subsection that such Lender is
not legally able to deliver or, if in the reasonable judgment of such Lender,
such compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect, provided, further, that in the event a Lender does not comply with the
requirements of this subsection 2.17(h) as a result of the application of the
first proviso of this subsection 2.17(h), then such Lender shall be deemed for
purposes of this Agreement to have failed to comply with the requirements under
FATCA.

 

-45-

 

 

Section 2.18.        Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)          Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to
2:00 p.m., Local Time, on the date when due, in immediately available funds,
without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under the Loan Documents shall be made in Dollars.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, interest and fees then due from the Borrower hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

-46-

 

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

(f)          Notwithstanding anything herein to the contrary, with respect to
any prepayment of principal made pursuant to Section 2.10(c) or (d) in respect
of Permanent Securities, in the event any Lender or affiliate of a Lender
purchases Permanent Securities from Borrower pursuant to a Securities Demand
hereunder at an issue price above the level at which such Lender or affiliate
has determined such Permanent Securities can be resold by such Lender or
affiliate to a bona fide third party at the time of such purchase (and notifies
the Borrower thereof), the net proceeds received by the Borrower in respect of
such Permanent Securities may, at the option of such Lender or affiliate, be
applied first to repay the Loans hereunder held by such Lender or affiliate
(provided that if there is more than one such Lender or affiliate then such Net
Proceeds will be applied pro rata to repay the Loans hereunder of all such
Lenders or affiliates in proportion to such Lenders’ or affiliates’ principal
amount of Permanent Securities purchased from the Borrower) prior to being
applied to prepay the Loans hereunder by other Lenders.

 

Section 2.19.        Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)          If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender.

 

-47-

 

 

(c)          If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to replace such Non-Consenting Lender by deeming
such Non-Consenting Lender to have assigned its Loans, and its Commitments
hereunder to one or more Assignees reasonably acceptable to the Administrative
Agent (unless such assignee is a Lender, an Affiliate of a Lender or an Approved
Fund); provided, that: (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04;
provided, that if such Non-Consenting Lender does not comply with Section 9.04
within three Business Days after Borrower’s request, compliance with
Section 9.04 shall not be required to effect such assignment.

 

Section 2.20.        Illegality. If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either convert all Eurocurrency Borrowings of such Lender
to ABR Borrowings, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

Section 2.21.        Exchange Notes.

 

(a)          Subject to satisfaction of the provisions of this Section 2.21 and
in reliance upon the representations and warranties of the Borrower herein set
forth, on and after the 15th Business Day prior to the Bridge Term Loan Maturity
Date and, if the Rollover Conversion occurs, at any time on and after the Bridge
Term Loan Maturity Date, each Lender will have the option to notify (an
“Exchange Notice”) the Administrative Agent in writing of its request for
exchange notes (individually, an “Exchange Note” and collectively, the “Exchange
Notes”) in a dollar for dollar exchange at par value for an equal principal
amount of all or a portion of its outstanding Loans hereunder; provided that in
no event shall any Exchange Notes be issued prior to the Bridge Term Loan
Maturity Date. Each Lender’s Exchange Notice shall specify the aggregate
principal amount of outstanding Loans that such Lender desires to exchange for
Exchange Notes pursuant to this Section 2.21, which shall be in a minimum amount
of $1,000,000 (and integral multiples of $1,000 in excess thereof) and, subject
to the limitations set forth in the Exchange Note Indenture, shall be Exchange
Notes bearing interest at the Second Lien Bridge Total Cap.

 

(b)          Notwithstanding the foregoing, such Lender’s Loans shall only be
exchanged for Exchange Notes hereunder upon the occurrence of an Exchange
Trigger Event, notice of which shall be provided to the Borrower and all such
Lenders by the Administrative Agent. Upon receipt of notice of an Exchange
Trigger Event, the Borrower shall set a date (each, an “Exchange Date”) for the
exchange of Loans for Exchange Notes, which date shall be no less than 10
Business Days and no more than 15 Business Days after its receipt of notice of
an Exchange Trigger Event.

 

(c)          On each Exchange Date, the Borrower shall execute and deliver, and
use commercially reasonable efforts to cause the Exchange Note Trustee to
authenticate and deliver, to each Lender or as directed by such Lender that
exchanges Loans, an Exchange Note in the principal amount equal to 100% of the
aggregate outstanding principal amount of such Loans (or portion thereof) for
which each such Exchange Note is being exchanged. The Exchange Notes shall be
governed by the Exchange Note Indenture. Upon issuance of the Exchange Notes to
a Lender in accordance with this Section 2.21, a corresponding amount of the
Loans of such Lender shall be deemed to have been cancelled.

 

-48-

 

 

(d)          The Borrower shall, as promptly as practicable after being
requested to do so by the Lenders pursuant to the terms of this Agreement at any
time following the first Exchange Trigger Event and no later than the applicable
Exchange Date, (i) select a bank or trust company to act as Exchange Note
Trustee, (ii) enter into the Exchange Note Indenture and an exchange agreement
customary for transactions of this type, (iii) cause counsel to the Borrower and
Guarantors to deliver to the Administrative Agent customary legal opinions and
10b-5 letters covering such customary matters as reasonably requested by the
Arrangers, (iv) in connection with a resale of Exchange Notes, use commercially
reasonable efforts to cause the accountants for the Borrower (and, if
applicable, the Target) to deliver “comfort letters” customarily delivered in
offerings under Rule 144A of the rules and regulations under the Securities Act
and (v) deliver a customary offering memorandum relating to the sale of Exchange
Notes in accordance with Rule 144A of the rules and regulations under the
Securities Act containing such disclosures as are customary and appropriate for
such a document (including Cooperation Information). The Exchange Note Trustee
shall at all times be a corporation organized and doing business under the laws
of the United States or any State thereof, in good standing, that is authorized
under such laws to exercise corporate trust powers and is subject to supervision
or examination by federal or state authority and which has a combined capital
and surplus of not less than $500,000,000; provided that the Borrower shall only
be required to assist with respect to matters set forth in clauses (iii), (iv)
and (v) on no more than three occasions (which number shall be reduced by the
number of completed Take-out Financings), all of which shall occur prior to the
first anniversary of the Rollover Loan Maturity Date.

 

(e)          It is understood and agreed that the Loans exchanged for Exchange
Notes constitute the same Indebtedness as such Exchange Notes and that no
novation shall be effected by any such exchange.

 

Section 2.22.        Change of Control.

 

(a)          Upon the occurrence of a Change of Control occurring after the
Certain Funds Period, each Lender shall have the right to require the Borrower
to repurchase all or any part of such Lender’s Loans at a price (the “Change of
Control Payment”) in cash equal to 101% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the date of the Change of Control
Payment Date (as defined below), subject to the right of the Lenders to receive
interest due on the relevant Interest Payment Date, in accordance with the terms
contemplated in this Section 2.22.

 

(b)          Within 30 days following any Change of Control, the Borrower shall
deliver notice (the “Change of Control Offer”) to the Administrative Agent, and
the Administrative Agent shall promptly deliver such notice to each Lender to
the address of such Lender appearing in the Register or otherwise in accordance
with Section 10.02 with the following information:

 

(i)          that a Change of Control has occurred and that such Lender has the
right to require the Borrower to repurchase such Lender’s Loans at a repurchase
price in cash equal to 101% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the date of the Change of Control Payment Date
(subject to the right of the Lenders to receive interest on the relevant
Interest Payment Date);

 

(ii)         the circumstances and relevant facts and financial information
regarding such Change of Control;

 

(iii)        the repurchase date, which shall be no earlier than 30 days nor
later than 60 days from the date such notice is sent, (the “Change of Control
Payment Date”; and

 

(iv)        instructions determined by the Borrower, consistent with this
Section 2.22, that a Lender must follow in order to have its Loans purchased.

 

(c)          The Lenders shall be entitled to withdraw their election if the
Administrative Agent or the Borrower receives not later than one Business Day
prior to the purchase date a facsimile transmission or letter sent to the
address specified in Section 10.02 setting forth the name of the Lender, the
principal amount of the Loans to be prepaid and a statement that such Lender is
withdrawing its election to have such Loans purchased. Lenders whose Loans are
purchased only in part shall be issued new Loans equal in principal amount to
the unpurchased portion of the Loans surrendered.

 

-49-

 

 

(d)          A Change of Control Offer may be made in advance of a Change of
Control, and conditioned upon such Change of Control, if a definitive agreement
is in place for the Change of Control at the time of making of the Change of
Control Offer.

 

(e)          Notwithstanding the other provisions of this Section 2.22, the
Borrower shall not be required to make a Change of Control Offer upon a Change
of Control if a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in this
Section 2.22 applicable to a Change of Control Offer made by the Borrower and
purchases all Loans validly tendered and not withdrawn under such Change of
Control Offer.

 

(f)          If Lenders of not less than 90% in aggregate principal amount of
the outstanding Loans validly tender and do not withdraw such Loans in a Change
of Control Offer and the Borrower, or any third party making a Change of Control
Offer in lieu of the Borrower as described above, purchases all of the Loans
validly tendered and not withdrawn by such Lenders, the Borrower or such third
party will have the right, upon not less than 30 nor more than 60 days’ prior
notice, given not more than 30 days following such purchase pursuant to the
Change of Control Offer described above, to redeem all Loans that remain
outstanding following such purchase at a price in cash equal to 101% of the
principal amount thereof plus accrued and unpaid interest to but excluding the
date of redemption.

 

(g)          Loans repurchased by the Borrower pursuant to a Change of Control
Offer will have the status of Loans issued but not outstanding or will be
retired and canceled at the option of the Borrower. Loans purchased by a third
party pursuant to the preceding clause (e) or (f) will have the status of Loans
issued and outstanding.

 

(h)          At the time the Borrower delivers Loans to the Administrative Agent
which are to be accepted for purchase, the Borrower shall also deliver an
Officers’ Certificate stating that such Loans are to be accepted by the Borrower
pursuant to and in accordance with the terms of this Section 2.22. A Loan shall
be deemed to have been accepted for purchase at the time the Administrative
Agent, directly or through an agent, mails or delivers payment therefor to the
surrendering Holder.

 

(i)          Prior to any Change of Control Offer, the Borrower shall deliver to
the Administrative Agent an Officers’ Certificate stating that all conditions
precedent contained herein to the right of the Borrower to make such offer have
been complied with.

 

(j)          The Borrower shall comply, to the extent applicable, with the
requirements of Section 14(e) of the Exchange Act and any other securities laws
or regulations in connection with the repurchase of Loans pursuant to this
Section 2.22. To the extent that the provisions of any securities laws or
regulations conflict with provisions of this Section 2.22, the Borrower shall
comply with the applicable securities laws and regulations and shall not be
deemed to have breached its obligations under this Section 2.22 by virtue
thereof.

 

ARTICLE III

 

Representations and Warranties

 

On the Effective Date, the Borrower represents and warrants to each of the
Lenders that:

 

Section 3.01.        Organization; Powers. Except as set forth on Schedule 3.01,
each of Holdings, the Borrower and each of the Material Subsidiaries (a) is a
partnership, limited liability company or corporation duly organized, validly
existing and in good standing (or, if applicable in a foreign jurisdiction,
enjoys the equivalent status under the laws of any jurisdiction of organization
outside the United States) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

 

-50-

 

 

Section 3.02.        Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of Holdings, the Borrower or any such
Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
other than the required consent under the Existing Credit Agreement, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Subsidiary Loan
Party, other than the Liens created by the Loan Documents and Permitted Liens.

 

Section 3.03.        Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

Section 3.04.        Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) such as have been made or obtained and are
in full force and effect, (e) such actions, consents and approvals the failure
of which to be obtained or made would not reasonably be expected to have a
Material Adverse Effect and (f) filings or other actions listed on
Schedule 3.04.

 

Section 3.05.        Financial Statements.

 

(a)          [Reserved].

 

(b)          The audited consolidated balance sheets of each of Berry (or its
predecessor) as at the end of 2018, 2017 and 2016 fiscal years, and the related
audited consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years, reported on by and accompanied by a report from Ernst &
Young LLP, respectively, copies of which have heretofore been furnished to each
Lender, present fairly in all material respects the consolidated financial
position of Berry as at such date and the consolidated results of operations,
shareholders’ equity and cash flows of Berry for the years then ended.

 

Section 3.06.        No Material Adverse Effect. Since September 29, 2018, there
has been no event, development or circumstance that has or would reasonably be
expected to have a Material Adverse Effect.

 

-51-

 

 

Section 3.07.        Title to Properties; Possession Under Leases.

 

(a)          Each of Holdings, the Borrower and the Subsidiaries has valid fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(b)          Each of the Borrower and the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.07(b), each of the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(c)          As of the Effective Date, none of the Borrower or the Subsidiaries
has received any notice of any pending or contemplated condemnation proceeding
affecting any material portion of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Effective Date.

 

(d)          None of the Borrower or the Subsidiaries is obligated on the
Effective Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

 

Section 3.08.        Subsidiaries.

 

(a)          Schedule 3.08(a) sets forth as of the Effective Date the name and
jurisdiction of incorporation, formation or organization of each subsidiary of
Holdings and, as to each such subsidiary, the percentage of each class of Equity
Interests owned by Holdings or by any such subsidiary.

 

(b)          As of the Effective Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options or stock appreciation rights granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
Holdings, the Borrower or any of the Subsidiaries, except rights of employees to
purchase Equity Interests of Holdings in connection with the Transactions or as
set forth on Schedule 3.08(b).

 

Section 3.09.        Litigation; Compliance with Laws.

 

(a)          There are no actions, suits or proceedings at law or in equity or,
to the knowledge of the Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
Holdings or the Borrower, threatened in writing against or affecting Holdings or
the Borrower or any of the Subsidiaries or any business, property or rights of
any such person which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(b)          None of Holdings, the Borrower, the Subsidiaries and their
respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 3.10.        Federal Reserve Regulations.

 

(a)          None of Holdings, the Borrower or the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. 

 

-52-

 

 

(b)          No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

Section 3.11.        Investment Company Act. None of Holdings, the Borrower and
the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.12.        Use of Proceeds. The Borrower will use the proceeds of the
Term Loans made during the Certain Funds Period to fund the Transactions.



 

Section 3.13.        Tax Returns. Except as set forth on Schedule 3.13:

 

(a)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) each of Holdings, the
Borrower and the Subsidiaries has filed or caused to be filed all federal,
state, local and non-U.S. Tax returns required to have been filed by it and
(ii) taken as a whole, and each such Tax return is true and correct;

 

(b)          Each of Holdings, the Borrower and the Subsidiaries has timely paid
or caused to be timely paid all Taxes shown to be due and payable by it on the
returns referred to in clause (a) and all other Taxes or assessments (or made
adequate provision (in accordance with GAAP) for the payment of all Taxes due)
with respect to all periods or portions thereof ending on or before the
Effective Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

 

(c)          Other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect, as of the Effective Date,
with respect to each of Holdings, the Borrower and the Subsidiaries, there are
no claims being asserted in writing with respect to any Taxes.

 

Section 3.14.        No Material Misstatements.



 

(a)          All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the
Effective Date and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.
Notwithstanding anything herein or in any other Loan Documents to the contrary,
any and all information in respect of or in connection with the Transactions
received at any time and from time to time prior to or during the Certain Funds
Period shall be deemed to constitute Information.

 

(b)          The Projections and estimates and information of a general economic
nature prepared by or on behalf of the Borrower or any of its representatives
and that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable as of the date thereof (it being understood that
actual results may vary materially from the Projections), as of the date such
Projections and estimates were furnished to the Lenders and as of the Effective
Date, and (ii) as of the Effective Date, have not been modified in any material
respect by the Borrower.

 

-53-

 

 

(c)          As of the Effective Date, to the knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all material respects.

 

Section 3.15.        Employee Benefit Plans.

 

(a)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the IRS Code;
(ii) no Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of $50.0
million; (iv) no ERISA Event has occurred or is reasonably expected to occur;
and (v) none of the Borrower, Holdings, the Subsidiaries and the ERISA
Affiliates (A) has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.

 

(b)          Each of Holdings, the Borrower and the Subsidiaries is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.

 

Section 3.16.        Environmental Matters. Except as set forth in Schedule 3.16
and except as to matters that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) no written
notice, request for information, order, complaint or penalty has been received
by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of or liability under
any Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (ii) each of the Borrower and its Subsidiaries has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all applicable Environmental Laws and is, and during the term of
all applicable statutes of limitation, has been, in compliance with the terms of
such permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of its Subsidiaries and transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws, and (iv) there are no agreements in which the Borrower or any of its
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

 

Section 3.17.        Security Documents.

 

(a)          The Collateral Agreement is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Collateral Agent (or its bailee
pursuant to the Second Priority Intercreditor Agreement), and in the case of the
other Collateral described in the Collateral Agreement (other than the
Intellectual Property (as defined in the Collateral Agreement)), when financing
statements and other filings specified in the Perfection Certificate are filed
in the offices specified in the Perfection Certificate, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person (except
Permitted Liens).

 

-54-

 

 

(b)           When the Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in all domestic Intellectual Property, in each case prior and
superior in right to any other person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the Closing Date) (except Permitted
Liens).

 

(c)           Each Foreign Pledge Agreement, if any, shall be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the fullest extent permissible under applicable
law. In the case of the Pledged Collateral described in a Foreign Pledge
Agreement, when certificates representing such Pledged Collateral (if any) are
delivered to the Collateral Agent (or its bailee pursuant to the Second Priority
Intercreditor Agreement), the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other person.

 

(d)           The Mortgages (if any) executed and delivered on or before the
Closing Date are, and the Mortgages to be executed and delivered after the
Closing Date pursuant to Section 5.10 shall be, effective to create in favor of
the Collateral Agent (for the benefit of the Secured Parties) a valid Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when such Mortgages are filed
or recorded in the proper real estate filing or recording offices, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other person, other than with
respect to the rights of a person pursuant to Permitted Liens.

 

(e)           Notwithstanding anything herein (including this Section 3.17) or
in any other Loan Document to the contrary, other than to the extent set forth
in the applicable Foreign Pledge Agreements, neither the Borrower nor any other
Loan Party makes any representation or warranty as to the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary that is not
a Loan Party, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

 

Section 3.18.          Location of Real Property and Leased Premises.

 

(a)           The Perfection Certificate lists completely and correctly, in all
material respects, as of the Effective Date all material Real Property owned by
Holdings, the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Effective Date, Holdings, the Borrower and the Subsidiary
Loan Parties own in fee all the Real Property set forth as being owned by them
on the Perfection Certificate.

 

(b)           The Perfection Certificate lists completely and correctly in all
material respects, as of the Effective Date, all material real property leased
by Holdings, the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Effective Date, Holdings, the Borrower and the Subsidiary
Loan Parties have in all material respects valid leases in all the real property
set forth as being leased by them on the Perfection Certificate.

 

-55-

 

 

Section 3.19.          Solvency.

 

(a)           Immediately after giving effect to the Transactions on the
Effective Date, (i) the fair value of the assets of the Borrower (individually)
and Holdings, the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis, respectively; (ii) the
present fair saleable value of the property of the Borrower (individually) and
Holdings, the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower (individually) and Holdings, the Borrower and its Subsidiaries on a
consolidated basis, respectively, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis will be able to pay their
debts and liabilities, direct, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Borrower
(individually) and Holdings, the Borrower and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Effective Date.

 

(b)           On the Effective Date, neither Holdings nor the Borrower intends
to, and neither Holdings nor the Borrower believes that it or any of its
subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

 

Section 3.20.          Labor Matters. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes pending or threatened against
Holdings, the Borrower or any of the Subsidiaries; (b) the hours worked and
payments made to employees of Holdings, the Borrower and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law dealing with such matters; and (c) all payments due from Holdings, the
Borrower or any of the Subsidiaries or for which any claim may be made against
Holdings, the Borrower or any of the Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Holdings, the Borrower or such Subsidiary
to the extent required by GAAP. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, the
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any material collective
bargaining agreement to which Holdings, the Borrower or any of the Subsidiaries
(or any predecessor) is a party or by which Holdings, the Borrower or any of the
Subsidiaries (or any predecessor) is bound.

 

Section 3.21.          Insurance. Schedule 3.21 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of
Holdings, the Borrower or the Subsidiaries as of the Effective Date. As of such
date, such insurance is in full force and effect.

 

Section 3.22.          No Default. No Default or Event of Default has occurred
and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

Section 3.23.          Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all of the patents, patent rights, trademarks, service marks,
trade names, copyrights and any and all applications or registrations for any of
the foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person, (b) to the best knowledge of the Borrower,
no intellectual property right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by the Borrower or its Subsidiaries
infringes upon any rights held by any other person, and (c) no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened.

 

Section 3.24.          [Reserved].

 

-56-

 

 

Section 3.25.          Sanctioned Persons; Anti-Money Laundering; Etc.

 

(a)           The operations of the Borrower, the Loan Parties and their
respective subsidiaries are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements of the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Borrower or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Borrower, threatened.

 

(b)           None of the Borrower, the Loan Parties or any of their respective
subsidiaries or to the knowledge of the Borrower or the Loan Parties, any
director, officer, agent, employee or affiliate of the Borrower or any of its
subsidiaries (i) is 50% or more owned by or is acting on behalf of, an
individual or individuals or entity or entities that are currently the subject
of any sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of the Treasury, the U.S. Department of State or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union, the United Kingdom (including sanctions
administered or enforced by Her Majesty’s Treasury) or other relevant sanctions
authority (collectively, “Sanctions” and such persons, “Sanctioned Persons” and
each such person, a “Sanctioned Person”), (ii) is organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
that broadly prohibit dealings with that country or territory (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”) or (iii) will, directly
or indirectly, use the proceeds of the Loans, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
individual or entity in any manner that would result in a violation of any
Sanctions by, or could result in the imposition of Sanctions against, any
individual or entity (including any individual or entity making any Loans,
whether as Lender, advisor, investor or otherwise). Neither the Borrower, the
Loan Parties nor any of their respective subsidiaries has engaged in any
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country, in the preceding 3 years in violation of law, nor
does the Borrower, the Loan Parties nor any of their respective subsidiaries
have any plans to increase its dealings or transactions with or for the benefit
of Sanctioned Persons, or with or in Sanctioned Countries in violation of law.

 

(c)           None of the Borrower, the Loan Parties or any of their respective
subsidiaries nor, to the knowledge of the Borrower or the Loan Parties, any
director, officer, agent, employee or Affiliate of the Borrower, the Loan
Parties or any of their respective subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Borrower,
the Loan Parties and their respective subsidiaries and, to the knowledge of the
Borrower and the Loan Parties, their controlled Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

(d)           Holdings, the Borrower and the Subsidiaries are in compliance, in
all material respects, with the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001, as amended from time to time)) (the “PATRIOT
Act”).

 

Section 3.26.          Acquisition Documents.

 

(a)           In the case of an Offer, the Offer Documents contain all material
terms of the Offer (taken as a whole) as at the date on which they were
published.

 

(b)           In the case of a Scheme, the Scheme Documents contain all the
material terms of the Scheme (taken as a whole) as at the date on which they
were published.

 

-57-

 

 

ARTICLE IV

Conditions Precedent

 

Section 4.01.          Conditions to Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to prior or concurrent satisfaction
of each of the following conditions:

 

(i)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party, or (B) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;

 

(ii)          The Administrative Agent shall have received, on behalf of itself
and the Lenders on the Effective Date, a favorable written opinion of (A) Bryan
Cave Leighton Paisner LLP, special counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, (B) Jason Greene,
in-house counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (C) Godfrey & Kahn, S.C., Wisconsin
counsel for certain of the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, in each case (x) dated the Effective
Date, (y) addressed to the Administrative Agent and the Lenders and (z) in form
and substance reasonably satisfactory to the Administrative Agent and covering
such other matters relating to the Loan Documents as the Administrative Agent
shall reasonably request;

 

(iii)        The Administrative Agent shall have received in the case of each
Loan Party each of the items referred to in clauses (A), (B) and (C) below:

 

(A)          (1) only if such document or item shall have changed since May 29,
2018, in respect of the Borrower and any Loan Party that was a direct or
indirect Subsidiary of the Borrower prior to such date, or September 24, 2018,
in respect of any Loan Party that became a Loan Party after such date, a copy of
the certificate or articles of incorporation, certificate of limited partnership
or certificate of formation, including all amendments thereto, of each such Loan
Party, certified as of a recent date by (x) with respect to any Loan Party that
is a corporation or other registered entity, the Secretary of State (or other
similar official) of the jurisdiction of its organization, and (y) with respect
to any Loan Party that is not a registered entity, the Secretary of Assistant
Secretary of each such Loan Party, and (2) a certificate as to the good standing
(to the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each Loan Party as of a recent date from the Secretary of State
(or other similar official);

 

(B)          a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party dated the Effective Date and certifying:

 

(1)          (x) that attached thereto is a true and complete copy of the
by-laws (or partnership agreement, limited liability company agreement or other
equivalent governing documents) of such Loan Party as in effect on the Effective
Date and at all times since the date of the resolutions described in clause (2)
below, or (y) that the by-laws (or partnership agreement, limited liability
company agreement or other equivalent governing documents) of such Loan Party,
as in effect on the Effective Date, have not been modified, rescinded or amended
since May 29, 2018, in respect of the Borrower and any Loan Party that was a
direct or indirect Subsidiary of the Borrower prior to such date, or September
24, 2018, in respect of any Loan Party that became a Loan Party after such date,

 

(2)          that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Effective Date,

 

-58-

 

 

(3)          that the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation of such Loan Party has not been
amended since the date of the resolutions described in clause (2) above,

 

(4)          as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party, and

 

(5)          as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

 

(C)          a certificate of a director or another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to clause (B) above;

 

(iv)        The Lenders shall have received an unaudited consolidated balance
sheet of the Borrower and related statements of operations, cash flow and
owners’ equity for each fiscal quarter ended after September 29, 2018 (so long
as such fiscal quarters have ended at least 45 days prior to the Effective
Date). The Borrower’s filing of quarterly reports on Form 10-Q will satisfy the
requirement under this paragraph;

 

(v)          The Lenders shall have received a solvency certificate
substantially in the form of Exhibit B and signed by the Chief Financial Officer
of the Borrower confirming the solvency of the Borrower (individually) and
Holdings, the Borrower and its Subsidiaries on a consolidated basis after giving
effect to the Transactions on the Effective Date;

 

(vi)        Each of (i) the Collateral Agreement, (ii) the First Lien Bridge
Joinder to Senior Lender Intercreditor Agreement, (iii) the First Lien Bridge
Joinder to Second Priority Intercreditor Agreement, (iv) the First Lien Bridge
Joinder to Senior Fixed Collateral Intercreditor Agreement, (v) the Term Loan
Joinder to Senior Lender Intercreditor Agreement, (vi) the Tem Loan Joinder to
Second Priority Intercreditor Agreement, (vii) the Term Loan Joinder to Senior
Fixed Collateral Intercreditor Agreement and (viii) the Second Lien Bridge
Joinder to Second Priority Intercreditor Agreement shall have been executed and
delivered by the respective parties thereto and shall have become effective, and
the Administrative Agent shall have received evidence satisfactory to it of such
execution and delivery and effectiveness;

 

(vii)       The Term Loan Credit Agreement and the First Lien Bridge Credit
Agreement shall have been fully executed and delivered;

 

(viii)      Each Certain Funds Representation shall, except to the extent it
relates to a particular date, be true and correct in all material respects on
and as of the Effective Date as if made on and as of such date; provided that,
to the extent that such representations and warranties are qualified by
materiality, material adverse effect or similar language, they shall be true and
correct in all respects; it being understood that the truth and accuracy of any
other representation or warranty of the Loan Parties under the Loan Documents
made on the Closing Date shall not constitute a condition precedent under this
Section 4.01;

 

(ix)          Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower certifying that the condition specified in
Section 4.01(viii) has been satisfied;

 

(x)           The Administrative Agent shall have received all information
requested by the Lenders in writing at least ten Business Days prior to the
Effective Date, to the extent necessary to enable such Lender to identify the
Loan Parties to the extent required for compliance with the PATRIOT Act or other
“know your customer” rules and regulations (which requested information shall
have been received at least three (3) Business Days prior to the Effective
Date);

 

-59-

 

 

(xi)          To the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, no later than three Business Days in
advance of the Effective Date, the Administrative Agent shall have received a
Beneficial Ownership Certification in relation to the Borrower to the extent
reasonably requested by it at least 10 Business Days in advance of the Effective
Date;

 

(xii)        The Administrative Agent shall have received a copy, in
substantially final form and in form and substance reasonably satisfactory to
Administrative Agent, of the Rule 2.7 Announcement; and

 

(xiii)       Each of the Borrower and Holdings shall have executed and delivered
the Fee Letters and the Engagement Letter and each such letter shall be in full
force and effect.

 

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

Section 4.02.          Conditions Precedent to Closing Date of this Agreement.
Notwithstanding anything herein (including in Section 4.01(a)) or in any other
Loan Document to the contrary but subject to Section 4.03, during the Certain
Funds Period the obligation of each Lender to honor any request for a Certain
Funds Credit Extension is subject to solely the following conditions precedent:

 

(i)           The Effective Date shall have occurred;

 

(ii)          The Administrative Agent’s receipt of a Borrowing Request in
accordance with the requirements hereof;

 

(iii)        In the case of a Scheme:

 

(A)          the Scheme Effective Date shall have occurred;

 

(B)          the Acquisition shall have been, or substantially concurrently with
the occurrence of the Closing Date shall be, consummated in all material
respects in accordance with the terms of the Scheme Documents (including the
Scheme Circular), after giving effect to any modifications, amendments, consents
or waivers thereof or thereto, other than those modifications, amendments,
consents or waivers that are materially adverse to the interests of the Lenders
that are effected without the prior written consent of the Joint Lead Arrangers,
provided that no consent of the Joint Lead Arrangers shall be required (a) if
any such modification, amendment, consent or waiver shall have been required by
any applicable Law (including, without limitation, the Companies Act of 2006 or
the Takeover Rules), the Takeover Panel, any applicable stock exchange, any
applicable government or other regulatory authority, or a court of competent
jurisdiction (including, without limitation, the Court) and/or (b) to any waiver
of a condition to the Scheme where such waiver does not relate to a condition
which the Acquisition SPV reasonably considers that it would be entitled in
accordance with Rule 13.5(a) of the Code, to invoke so as to cause the Scheme
not to proceed, to lapse or to be withdrawn;

 

(C)          receipt by the Administrative Agent of a copy certified by the
Borrower of:

 

(1)          the Court Orders; and

 

-60-

 

 

(2)          each of (i) the Scheme Documents and (ii) documents reflecting
amendments or waivers thereof and thereto as are permitted by the terms of this
Agreement;

 

(iv)        In the case of an Offer:

 

(A)          the Offer Effective Date has occurred;

 

(B)          receipt by the Administrative Agent of a copy certified by the
Borrower of each of (i) the Offer Documents and (ii) documents otherwise
reflecting amendments or waivers thereof and thereto as are permitted by the
terms of this Agreement;

 

(C)          the acquisition of no less than 75% of the Target Shares shall have
been, or substantially concurrently with the occurrence of the Closing Date
shall be, consummated in all material respects in accordance with the terms of
the Offer Documents (including the Rule 2.7 Announcement), after giving effect
to any modifications, amendments, consents or waivers thereof or thereto, other
than those modifications, amendments, consents or waivers that are materially
adverse to the interests of the Lenders that are effected without the prior
written consent of the Joint Lead Arrangers, provided that no consent of the
Joint Lead Arrangers shall be required (a) if any such modification, amendment,
consent or waiver shall have been required by any applicable Law (including,
without limitation, the Companies Act of 2006 or the Takeover Rules (including,
for the avoidance of doubt, Rule 13.5(a) of the Takeover Code)), the Takeover
Panel, any applicable stock exchange, any applicable government or other
regulatory authority, or a court of competent jurisdiction (including, without
limitation, the Court) and/or (b) to any waiver of a condition to the Offer
where such waiver does not relate to a condition which the Acquisition SPV
reasonably considers that it would be entitled to in accordance with Rule
13.5(a) of the Code, to invoke so as to cause the Offer not to proceed, to
lapse, or to be withdrawn; and

 

(D)          receipt by the Administrative Agent of the Offer Closing
Certificate, duly signed for and on behalf of the Borrower.

 

(v)          Each Certain Funds Representation shall, except to the extent it
relates to a particular date, be true and correct in all material respects on
and as of the Closing Date as if made on and as of such date; provided that, to
the extent that such representations and warranties are qualified by
materiality, material adverse effect or similar language, they shall be true and
correct in all respects; it being understood that the truth and accuracy of any
other representation or warranty of the Loan Parties under the Loan Documents
made on the Closing Date shall not constitute a condition precedent under this
Section 4.02.

 

(vi)        As of the Closing Date, no Certain Funds Default has occurred and is
continuing or would result from the consummation of the requested Certain Funds
Credit Extension or from the application of the proceeds therefrom.

 

(vii)       The Administrative Agent shall have received evidence that all fees
required to be paid on or prior to the Closing Date pursuant to the Fee Letters
have been or shall be paid on or prior to such date.

 

(viii)      Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
Sections 4.02(iii), (iv), (v) and (vi) have been satisfied.

 

The provisions of this Section 4.02 are for the benefit of the Lenders only and,
notwithstanding anything herein to the contrary, the Loan Parties and the
Lenders may amend, waive or otherwise modify this Section 4.02 or the defined
terms used solely for purposes of this Section 4.02 or waive any Default
resulting from a breach of this Section 4.02 without the consent of any other
Lender.

 

-61-

 

 

The making of Certain Funds Credit Extensions by the Lenders shall conclusively
be deemed to constitute an acknowledgment by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this Section 4.02
shall have been satisfied in accordance with its respective terms or shall have
been irrevocably waived by such Person.

 

Section 4.03.          Certain Funds. Notwithstanding (x) anything to the
contrary in this Agreement or any other Loan Document or (y) that any condition
set forth in Section 4.01 or Section 4.02 may subsequently be determined not to
have been satisfied, during the Certain Funds Period (unless (i) a Certain Funds
Default has occurred and is continuing or, in respect of clause (a) below, would
result therefrom or (ii) in respect of clause (a) below, the conditions set
forth in Section 4.02, as applicable, are not satisfied or (iii) it becomes
illegal for any Lender to maintain its Commitment; provided that such Lender has
used commercially reasonable efforts to maintain its Commitment through an
Affiliate of such Lender not subject to a legal restriction and that the
occurrence of such event in relation to one Lender shall not enable any other
Lender to cancel its Commitment), each Lender shall comply with its obligations
to fund Bridge Term Loans under this Agreement and no Lender shall:

 

(a)           refuse to participate in or make available its participation in
any Certain Funds Credit Extension;

 

(b)           cancel any of its Commitments to the extent to do so would prevent
or limit the making of a Certain Funds Credit Extension;

 

(c)           rescind, terminate or cancel this Agreement or any of its
Commitments or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent or
limit the making of a Certain Funds Credit Extension;

 

(d)           exercise any right, power or discretion to terminate or cancel the
obligation to make available any Certain Funds Credit Extension;

 

(e)           exercise any right of set-off or counterclaim in respect of any
Certain Funds Credit Extension (other than set-off in respect of fees as agreed
in the applicable funds flow document); or

 

(f)           take any steps to seek any repayment or prepayment of any Loan
made hereunder in any way to the extent to do so would prevent or limit the
making of a Certain Funds Credit Extension;

 

in each case, (i) unless a Certain Funds Default has occurred and is continuing
on the date, or would result from the making, of such Certain Funds Credit
Extension or (ii) except to the extent it is illegal for such Lender to make
such Certain Funds Credit Extension, provided that (x) such Lender has used
commercially reasonable efforts to make the Certain Funds Credit Extension
through an Affiliate of such Lender not subject to the respective legal
restriction and (y) the occurrence of such event with respect to one Lender
shall not relieve any other Lender of its obligation hereunder. Upon the
expiration of the Certain Funds Period, all rights, remedies and entitlements in
clauses (a) through (f) above shall, subject to and in accordance with the
applicable provisions of the Loan Documents, be available even though they have
not been exercised or available during the Certain Funds Period.

 

ARTICLE V

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document) shall have been paid in full, unless the Required Lenders
shall otherwise consent in writing, the Borrower will, and will cause each of
the Material Subsidiaries to:

 

-62-

 

 

Section 5.01.          Existence; Businesses and Properties.

 

(a)           Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except, in the case of a
Subsidiary of the Borrower, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly Owned Subsidiary
of the Borrower in such liquidation or dissolution; provided, that Subsidiary
Loan Parties may not be liquidated into Subsidiaries that are not Loan Parties
and Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries.

 

(b)           Except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, do or cause to be done all things necessary
to (i) lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business and (ii) at all times maintain
and preserve all property necessary to the normal conduct of its business and
keep such property in good repair, working order and condition and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times (in each case except as expressly permitted by this Agreement).

 

Section 5.02.          Insurance.

 

(a)           Maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by similarly situated companies engaged in the same or similar
businesses operating in the same or similar locations and cause the Collateral
Agent to be listed as a co-loss payee on property and casualty policies and as
an additional insured on liability policies.

 

(b)           With respect to any Mortgaged Properties, if at any time the area
in which the Premises (as defined in the Mortgages) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.

 

(c)           In connection with the covenants set forth in this Section 5.02,
it is understood and agreed that:

 

(i)           none of the Administrative Agent, the Lenders, and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, or their agents or
employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then each of Holdings and the Borrower, on behalf of
itself and behalf of each of its subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, and their agents and employees; and

 

(ii)          the designation of any form, type or amount of insurance coverage
by the Administrative Agent under this Section 5.02 shall in no event be deemed
a representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

 

Section 5.03.          Taxes. Pay and discharge promptly when due all material
Taxes, imposed upon it or upon its income or profits or in respect of its
property, before the same shall become delinquent or in default, as well as all
lawful claims which, if unpaid, might give rise to a Lien upon such properties
or any part thereof; provided, however, that such payment and discharge shall
not be required with respect to any such Tax or claim so long as the validity or
amount thereof shall be contested in good faith by appropriate proceedings, and
Holdings, the Borrower or the affected Subsidiary, as applicable, shall have set
aside on its books reserves in accordance with GAAP with respect thereto.

 

-63-

 

 

Section 5.04.          Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)           within 90 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of annual reports on Form 10-K) after the end of
each fiscal year, a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and its Subsidiaries as of the close of such fiscal year and the
consolidated results of its operations during such year and, setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall not be qualified as to scope of audit or as to the status of the
Borrower or any Material Subsidiary as a going concern) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
the Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);

 

(b)           within 45 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of quarterly reports on Form 10-Q) after the end of
each of the first three fiscal quarters of each fiscal year beginning with the
fiscal quarter ending June 30, 2007, for each of the first three fiscal quarters
of each fiscal year, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such quarterly period, all of which shall be in reasonable detail and
which consolidated balance sheet and related statements of operations and cash
flows shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) (it being understood that the delivery by the Borrower
of quarterly reports on Form 10-Q of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

 

(c)           (x) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the
Borrower (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth the calculation and uses of the Cumulative
Credit for the fiscal period then ended if the Borrower shall have used the
Cumulative Credit for any purpose during such fiscal period, (iii) certifying a
list of names of all Immaterial Subsidiaries for the following fiscal quarter,
that each Subsidiary set forth on such list individually qualifies as an
Immaterial Subsidiary and that all such Subsidiaries in the aggregate (together
with all Unrestricted Subsidiaries) do not exceed the limitation set forth in
clause (b) of the definition of the term Immaterial Subsidiary, and
(iv) certifying a list of names of all Unrestricted Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Unrestricted
Subsidiary, and (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies of its national office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

 

-64-

 

 

(d)           promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings,
the Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower;

 

(e)           within 90 days after the beginning of each fiscal year, a
reasonably detailed consolidated quarterly budget for such fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Borrower to the effect that the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

 

(f)           upon the reasonable request of the Administrative Agent, an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(g);

 

(g)           promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);

 

(h)           in the event that (i) in respect of the Existing Second Lien
Notes, and any Refinancing Indebtedness with respect thereto, the rules and
regulations of the SEC permit the Borrower, Holdings or any Parent Entity to
report at Holdings’ or such Parent Entity’s level on a consolidated basis and
(ii) Holdings or such Parent Entity, as the case may be, is not engaged in any
business or activity, and does not own any assets or have other liabilities,
other than those incidental to its ownership directly or indirectly of the
capital stock of the Borrower and the incurrence of Indebtedness for borrowed
money (and, without limitation on the foregoing, does not have any subsidiaries
other than the Borrower and the Borrower’s Subsidiaries and any direct or
indirect parent companies of the Borrower that are not engaged in any other
business or activity and do not hold any other assets or have any liabilities
except as indicated above) such consolidated reporting at such Parent Entity’s
level in a manner consistent with that described in paragraphs (a) and (b) of
this Section 5.04 for the Borrower will satisfy the requirements of such
paragraphs;

 

(i)           promptly upon request by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) filed with the Internal Revenue Service with respect to a
Plan; (ii) the most recent actuarial valuation report for any Plan; (iii) all
notices received from a Multiemployer Plan sponsor, a plan administrator or any
governmental agency, or provided to any Multiemployer Plan by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and
(iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request;
and

 

(j)           promptly upon Holdings, Borrower or Subsidiaries becoming aware of
any fact or condition which would reasonably be expected to result in an ERISA
Event, Borrower shall deliver to Administrative Agent a summary of such facts
and circumstances and any action it or Holdings or Subsidiaries intend to take
regarding such facts or conditions.

 

Section 5.05.          Litigation and Other Notices. Furnish to the
Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following promptly after any Responsible Officer of
Holdings or the Borrower obtains actual knowledge thereof:

-65-

 

 

(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

 

(b)           the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the Borrower or any of the Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

 

(c)           any other development specific to Holdings, the Borrower or any of
the Subsidiaries that is not a matter of general public knowledge and that has
had, or would reasonably be expected to have, a Material Adverse Effect; and

 

(d)           the development of any ERISA Event that, together with all other
ERISA Events that have developed or occurred, would reasonably be expected to
have a Material Adverse Effect.

 

Section 5.06.          Compliance with Laws. Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided, that this Section 5.06 shall not apply to Environmental Laws, which
are the subject of Section 5.09, or to laws related to Taxes, which are the
subject of Section 5.03.

 

Section 5.07.          Maintaining Records; Access to Properties and
Inspections. Maintain all financial records in accordance with GAAP and permit
any persons designated by the Administrative Agent or, upon the occurrence and
during the continuance of an Event of Default, any Lender to visit and inspect
the financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

 

Section 5.08.          Use of Proceeds. Use the proceeds of the Bridge Term
Loans, together with the Initial Euro Term Loans and the Initial Sterling Term
Loans and other cash, to consummate the Transactions (excluding the Backstop
Term Loan Refinancing), to refinance certain indebtedness of the Target Group,
and to pay certain fees and expenses incurred in connection with the
Transactions; provided that (if the offer price is increased above the price
specified in the Rule 2.7 Announcement) the proceeds of such Bridge Term Loans
(together with the First Lien Bridge Facility (or any New First Lien Notes
issued in lieu thereof) and Initial Euro Term Loans and the Initial Sterling
Term Loans (in this Section 5.08, the “Acquisition Facilities”)) may only be
used (on a pro rata basis as between the Acquisition Facilities) to purchase
Target Shares in an amount (from time to time) which does not exceed the
aggregate amount of the Acquisition Facilities multiplied by Z (where “Z” is the
percentage ownership (expressed as a decimal number) by the Acquisition SPV of
the Target after giving pro forma effect to such use of proceeds),.

 

Section 5.08A.            Proceeds Not Yet Applied in Accordance with Section
5.08. Any proceeds of the Bridge Term Loans which are not applied for the
purposes specified in Section 5.08 promptly after the Borrowing of such Loans
must (until such time as such proceeds are to be applied promptly in accordance
with the purposes specified in Section 5.08) be held in an arrangement which is
satisfactory to the financial advisors to the Acquisition.

 

Section 5.09.          Compliance with Environmental Laws. Comply, and make
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

-66-

 

 

Section 5.10.          Further Assurances; Additional Security.

 

(a)           Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents and recordings of Liens in stock registries), that may be
required under any applicable law, or that the Collateral Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement and to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the Collateral
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

 

(b)           If any asset (including any Real Property (other than Real
Property covered by paragraph (c) below) or improvements thereto or any interest
therein) that has an individual fair market value in an amount greater than $5.0
million is acquired by the Borrower or any other Loan Party after the Effective
Date or owned by an entity at the time it becomes a Subsidiary Loan Party (in
each case other than (x) assets constituting Collateral under a Security
Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets that are not required to become subject to
Liens in favor of the Collateral Agent pursuant to Section 5.10(g) or the
Security Documents) (i) notify the Collateral Agent thereof, (ii) if such asset
is comprised of Real Property with a value of over $10.0 million at the time of
acquisition, deliver to Collateral Agent an updated Schedule 1.01(c) reflecting
the addition of such asset, and (iii) cause such asset to be subjected to a Lien
securing the Obligations and take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Collateral Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties, subject
to paragraph (g) below.

 

(c)           Within 5 Business Days notify the Collateral Agent of the
acquisition of and, within 90 days (or such longer period as the Administrative
Agent shall agree) after any such acquisition, grant and cause each of the
Subsidiary Loan Parties to grant to the Collateral Agent security interests and
mortgages in such Real Property of the Borrower or any such Subsidiary Loan
Parties as are not covered by the original Mortgages, to the extent acquired
after the Effective Date and having a value at the time of acquisition in excess
of $10.0 million pursuant to documentation substantially in the form of the
Mortgages delivered to the Collateral Agent on the Effective Date or in such
other form as is reasonably satisfactory to the Collateral Agent (each, an
“Additional Mortgage”) and constituting valid and enforceable Liens subject to
no other Liens except Permitted Liens, at the time of perfection thereof, record
or file, and cause each such Subsidiary to record or file, the Additional
Mortgage or instruments related thereto in such manner and in such places as is
required by law to establish, perfect, preserve and protect the Liens in favor
of the Collateral Agent required to be granted pursuant to the Additional
Mortgages and pay, and cause each such Subsidiary to pay, in full, all Taxes,
fees and other charges payable in connection therewith, in each case subject to
paragraph (g) below. Unless otherwise waived by the Collateral Agent, with
respect to each such Additional Mortgage, the Borrower shall deliver to the
Collateral Agent contemporaneously therewith a title insurance policy, and a
survey.

 

(d)           If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired after the Effective Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a
Subsidiary Loan Party, within five Business Days after the date such Subsidiary
is formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 60 days after the date such Subsidiary is formed or acquired or such
longer period as the Collateral Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party, subject to paragraph (g) below.

 

(e)           If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Effective Date (with any Subsidiary Redesignation resulting
in an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute
the acquisition of a Subsidiary) and if such Subsidiary is a “first tier”
Foreign Subsidiary, within five Business Days after the date such Foreign
Subsidiary is formed or acquired, notify the Collateral Agent and the Lenders
thereof and, within 90 days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject to paragraph (g) below.

 

-67-

 

 

(f)           (i) Furnish to the Collateral Agent prompt written notice of any
change (A) in any Loan Party’s corporate or organization name, (B) in any Loan
Party’s identity or organizational structure or (C) in any Loan Party’s
jurisdiction of organization; provided, that the Borrower shall not effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.

 

(g)           The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 need not be satisfied with respect to (i) any Real Property
held by the Borrower or any of its Subsidiaries as a lessee under a lease,
(ii) any vehicle, (iii) cash, deposit accounts and securities accounts, (iv) any
Equity Interests acquired after the Effective Date (other than Equity Interests
in the Borrower or, in the case of any person which is a Subsidiary, Equity
Interests in such person issued or acquired after such person became a
Subsidiary) in accordance with this Agreement if, and to the extent that, and
for so long as (A) such Equity Interests constitute less than 100% of all
applicable Equity Interests of such person and the person holding the remainder
of such Equity Interests are not Affiliates, (B) doing so would violate
applicable law or a contractual obligation binding on such Equity Interests and
(C) with respect to such contractual obligations, such obligation existed at the
time of the acquisition thereof and was not created or made binding on such
Equity Interests in contemplation of or in connection with the acquisition of
such Subsidiary, (v) any assets acquired after the Effective Date, to the extent
that, and for so long as, taking such actions would violate an enforceable
contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to
which the Collateral Agent shall reasonably determine that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby; provided, that, upon the
reasonable request of the Collateral Agent, the Borrower shall, and shall cause
any applicable Subsidiary to, use commercially reasonable efforts to have waived
or eliminated any contractual obligation of the types described in clauses (iv)
and (v) above.

 

Section 5.11.          Certain Funds Covenants.

 

(a)           Holdings shall comply in all material respects with applicable
laws and regulations relevant to the Scheme or the Offer, as applicable,
including the Takeover Code and the Companies Act of 2006 (subject to any
applicable waivers or dispensations granted by the Takeover Panel).

 

(b)           Unless the Takeover Panel agrees otherwise, if Acquisition SPV
proceeds with the Acquisition the Borrower shall dispatch (or cause the dispatch
of) the Offering Circular or Scheme Circular, as applicable, within 28 days of
the date of issue of the Rule 2.7 Announcement (or on such later date as the
Takeover Panel may permit).

 

(c)           Holdings shall ensure that the published version of the Rule 2.7
Announcement is consistent in all material respects with the copy delivered to
the Administrative Agent pursuant to Section 4.01(x). Holdings shall ensure that
the terms of the Scheme Circular or as the case may be the Offering Circular are
not inconsistent with, or contrary to, the terms of the Rule 2.7 Announcement in
any respect materially adverse to the interests of the Lenders, unless the Joint
Lead Arrangers have consented to the applicable change (such consent not to be
unreasonably withheld, delayed or conditioned) or unless the applicable change
is required by any applicable Law (including, without limitation, the Companies
Act of 2006 or the Takeover Code), the Takeover Panel, any applicable stock
exchange, any applicable government or other regulatory authority, or a court of
competent jurisdiction (including, without limitation, the Court). Holdings will
not amend or waive any material term of any Offer Document or, as the case may
be, Scheme Document in a manner or to an extent that would be materially
prejudicial to the interests of the Lenders under the Loan Documents, other than
any amendment or waiver (i) made with the consent of Administrative Agent; or
(ii) required by the Takeover Panel, the Court, the Takeover Code or any other
applicable law, regulation court or regulatory body or (iii) where such waiver
does not relate to a condition which the Acquisition SPV reasonably considers
that it would be entitled, in accordance with Rule 13.5(a) of the Code, to
invoke so as to cause the Acquisition not to proceed, to lapse, or to be
withdrawn.

 

-68-

 

 

(d)           Other than as required by the Takeover Panel, the Takeover Code,
the London Stock Exchange, Financial Conduct Authority or any other applicable
law, regulation, court or regulatory body and to the extent practicable,
Holdings and its subsidiaries shall not make any press release or other public
statement in respect of the Acquisition (other than in the Rule 2.7
Announcement, the Scheme Circular or any Offer Document), without first
obtaining the prior approval of Administrative Agent (such approval not to be
unreasonably withheld or delayed).

 

(e)           Holdings, upon the reasonable request of the Joint Lead Arrangers,
deliver to the Administrative Agent (for further delivery to the Lenders) and
the Joint Lead Arrangers updates as to the status and progress in respect of the
Acquisition, including, if applicable details of the level of acceptances of the
Offer, and will notify the Joint Lead Arrangers promptly following any
Responsible Officer of the Borrower becoming aware of any reasonably likely
failure to fully satisfy any condition of the Scheme or the Offer, as
applicable, that would allow Acquisition SPV to not proceed with the Scheme or
the Offer or the Scheme, as applicable, in each case, to the extent it is able
to do so in compliance with applicable law (including, without limitation, the
Companies Act of 2006 or the Takeover Code). Holdings and its subsidiaries
shall, to the extent that they are able to do so in compliance with applicable
law and confidentiality or other obligations to which they are subject, promptly
supply to Administrative Agent (i) copies of all documents, certificates,
notices or announcements received or issued by Holdings or any of its
subsidiaries (or on their behalf) in relation to a Scheme or an Offer (as the
case may be) to the extent material to the interests of the Lenders and (ii) any
other information regarding the progress of an Offer or a Scheme (as the case
may be), in each case as Administrative Agent may reasonably request.

 

(f)           Holdings shall pay (or cause payment of) all amounts payable under
the Acquisition Documents as and when they become due (except to the extent that
any such amounts are being contested in good faith by Holdings or any of its
subsidiaries and where adequate reserves are set aside for any such payment)
with the time periods required by applicable law.

 

(g)           Holdings shall not and shall procure that none of its
subsidiaries, without the prior written consent of the Administrative Agent,
finance the purchase of any Target Shares (whether pursuant to the Offer, or the
Scheme, or otherwise) with any amounts other than (i) the proceeds of the Bridge
Term Loans (or any New Second Lien Notes issued in lieu thereof), the Initial
Euro Term Loans, the Initial Sterling Term Loans and the First Lien Bridge
Credit Facility (or any New First Lien Notes issued in lieu thereof) in each
case in accordance with Section 5.08 of this Agreement and (ii) cash on balance
sheet (for the avoidance of doubt, not generated from any debt financing or any
issuance of equity, other than common equity with no debt-like features).
Holdings and its subsidiaries shall not acquire any Target Shares in the market
(outside of the Offer or Scheme) at a price higher than the price per Target
Share paid or to be paid pursuant to the Offer or Scheme (as applicable)..

 

(h)           Where the Acquisition is to be undertaken by way of a Scheme but
then changes to an Offer (or vice versa), Holdings shall promptly notify the
Administrative Agent of such change. Following any change in the way in which
the Acquisition is to be undertaken, as notified by Holdings under this clause
(h), each reference to “Acquisition Documents” in this Agreement shall be
construed accordingly.

 

(i)           Where the Acquisition is to be undertaken by way of an Offer,
Holdings shall not declare the Offer unconditional as to acceptances until the
Minimum Acceptance Condition has been achieved.

 

(j)           Holdings and its subsidiaries shall not take any action which
would require Holdings or any of its Subsidiaries to make a mandatory offer for
the Target Shares in accordance with Rule 9 of the Takeover Code.

 

The provisions of this Section 5.11 are for the benefit of the Lenders only and,
notwithstanding anything herein to the contrary, the Required Lenders under the
Term Facility may amend, waive or otherwise modify this Section 5.11 or the
defined terms used solely for purposes of this Section 5.11 or waive any Default
resulting from a breach of this Section 5.11 without the consent of any Lenders
other than such Required Lenders.

 

Section 5.12.          Conditions Subsequent. Holdings undertakes that:

 

(a)           if the Squeeze-Out Date occurs, it shall promptly commence the
Squeeze-Out in respect of those Target Shares that have not been assented to the
Offer and shall ensure that within four weeks thereafter notices in the
prescribed form are given to the holders of such Target Shares that Holdings
desires to acquire such Target Shares in accordance with the Squeeze-Out;

 

-69-

 

 

(b)           it shall procure as soon as possible, and in any event within
three (3) months of the Closing Date where the Acquisition proceeds by means of
a Scheme or within four (4) months of the Closing Date where the Acquisition
proceeds by means of an Offer, that the Target shall be re-registered as a
private company pursuant to Section 97 of the Companies Act of 2006; and

 

(c)            shall use its best efforts to procure that, by no later than the
expiry of the Certain Funds Period, the Memorandum and Articles of Association
of the Target shall be amended so that Holdings shall have the right to acquire
any Target Shares which are required to be issued by the Target pursuant to any
rights of any person under any option scheme and evidence shall be provided to
the Administrative Agent of such amendment.

 

Section 5.13.          Collateral and Guarantee Requirement. The Borrower shall
satisfy the elements of the Collateral and Guarantee Requirement required to be
satisfied on the Effective Date (other than in the case of any security interest
in the intended Collateral or any deliverable related to the perfection of
security interests in the intended Collateral (other than any Collateral the
security interest in which may be perfected by the filing of a UCC financing
statement or the delivery of stock certificates and the security agreement
giving rise to the security interest therein) that is not provided on the
Effective Date after the Borrower’s use of commercially reasonable efforts to do
so, which such security interest or deliverable shall be delivered within the
time periods specified with respect thereto in Schedule 5.13, and the
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby.

 

Section 5.14.          Cooperation. Borrower agrees to engage (on the Effective
Date) investment banks reasonably satisfactory to the Initial Lenders
(“Investment Banks”) as lead managers in connection with a private placement or
registered offering of the Permanent Securities and to use commercially
reasonable efforts to achieve a private placement of Permanent Securities that
is reasonably satisfactory to both the Investment Banks and the Borrower;
provided, that, with respect to any assistance required by or deliveries with
respect to the Target, such assistance shall be limited to the Borrower’s
obligation to use all reasonable endeavors to cause the Target to provide such
assistance or such deliveries. Such assistance shall include: (i) the
preparation of, as soon as reasonably practicable: (a) a customary offering
circular, prospectus, bank book or private placement memorandum with respect to
the Permanent Securities, or (b) at the Borrower’s options (x) a registration
statement under the Securities Act with respect to any portion of the Securities
to be publicly offered (the “Registration Statement”), and if such Registration
Statement is filed, you will cause such Registration Statement to comply as to
form in all material respects with applicable rules and regulations and contain
all legally required disclosures, and to become effective as soon as practicable
thereafter or (y) a prospectus supplement to the Borrower’s existing
registration statement (in either case, such documents referenced in (a) or (b)
above, the “Offering Document”); (ii) the execution of an underwriting,
placement agency, purchase or other applicable type of agreement which agreement
shall be consistent with and substantially similar to, in the case of a debt
offering, the Purchase Agreement dated as of January 19, 2018 among the
Borrower, Credit Suisse Securities (USA) LLC, as representative of the several
initial purchasers and the guarantors party thereto (the “Purchase Agreement”);
(iii) the delivery to the Investment Banks concurrently with, or as part of, the
Offering Document, (a) audited consolidated financial statements of each of the
Borrower and the Target as of and for the three most recently completed fiscal
years ending at least 90 days before the Closing Date, unaudited consolidated
financial statements of each of the Borrower and the Target as of and for each
subsequent fiscal quarter ended at least 45 days before the Closing Date (other
than any fiscal fourth quarter) after the most recent fiscal period for which
audited consolidated financial statements have been provided (it being
understood that prior to the Closing Date with respect to the Target such fiscal
quarterly financials shall instead mean interim financial statements for the
six-month period ended subsequent to the most recent fiscal year end and ended
at least 45 days before the Closing Date) and pro forma financial statements of
the Borrower as of and for the twelve-month period ending on the last day of the
most recently completed four-fiscal quarter period ended at least 45 days before
the Closing Date (or, if the most recently completed fiscal period is the end of
the fiscal year, ended at least 90 days before the Closing Date, prepared after
giving effect to the Transactions as if the Transactions had occurred as of such
date (in the case of such balance sheet) or at the beginning of such period (in
the case of such other statement of income), which reflects adjustments
customary for Rule 144A transactions and such other financial information
relating to the Borrower and the Target or other proposed or recently completed
acquisitions, if any, as may be reasonably requested by the Investment Banks and
(b) customary “comfort” (including “negative assurance” comfort) from your
independent accountants and independent accountants for the Target (such
information described in items (i) through (iii), “Cooperation Information”);
(iv) your using commercially reasonable efforts to obtain public ratings for any
Permanent Securities that are debt securities from Moody’s and S&P; (v)
cooperating with our due diligence investigation of each of the Borrower and its
subsidiaries and the Target and its subsidiaries, including, without limitation,
by supplying due diligence materials and information with respect to the general
affairs, management, prospects, financial position, stockholders’ equity or
results of operations of the Borrower and its subsidiaries, and using
commercially reasonable efforts to supply such materials and information with
respect to the Target and its subsidiaries and the tax, accounting, legal,
regulatory and other issues relevant to each of the Borrower and its
subsidiaries and the Target and its subsidiaries and (vi) making available the
Borrower’s officers and advisors and using commercially reasonable efforts to
cause the Target and their subsidiaries to make their officers and advisors
available upon reasonable notice to attend and make presentations regarding the
business of the Borrower, the Target and its subsidiaries, during no more than
three customary “road shows” related to the Take-out Financing. The Borrower
further agrees to notify the Investment Banks promptly of all developments
materially affecting it, the Target or a Take-out Financing or the accuracy of
the Cooperation Information, including, without limitation, the occurrence of
any event or any other change known that would results in the Offering Document
or Cooperation Information containing an untrue statement of a material fact or
omitting to state any material fact required to be stated therein or necessary
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading and the Borrower will promptly update the
Offering Document in order to ensure that it does not contain such untrue
statement or omission. The Borrower acknowledges that the Investment Banks may
rely, without independent verification, upon the accuracy and completeness of
the Cooperation Information and the Offering Document and that the Investment
Banks do not assume responsibility therefor, except such information provided by
the Investment Banks in writing for inclusion therein as expressly provided in
the Purchase Agreement.

 

-70-

 

 

Notwithstanding anything in this provision to the contrary, all agreements with
respect to the Borrower’s efforts to use reasonable endeavors to cause the
Target to assist with syndication as set forth herein (i) shall not commence
until the earlier of the Offer Effective Date and the Scheme Effective Date and
(ii) and subject at all time to the requirements of the UK Takeover Rules.

 

Section 5.15.          Securities Demand.

 

(a)           Upon written notice (such notice, a “Securities Demand”) by either
of the Joint Bookrunners and/or Investment Banks who are affiliated with Initial
Lenders holding any outstanding Commitments as of the date hereof (such Person,
the “Controlling Person”) at any time and from time to time (but on no more than
three occasions) (it being understood and agreed that any Securities Demand that
results in a Demand Failure shall not be included in such limitation), beginning
upon the earlier of (i) five Business Days prior to the Closing Date and (ii)
five Business Days prior to the six (6) month anniversary of the date hereof and
prior to the first anniversary of the Closing Date (which notice may be provided
on such date) so long as any Commitments are outstanding or any Loans are
outstanding, you will cause the Borrower to issue and sell, to the Investment
Banks or the Initial Lenders or their respective affiliates, the New Second Lien
Notes or Permanent Securities in such amount as is necessary to repay the
outstanding Loans under this Agreements in full or replace this Agreement in
full (each, a “Take-out Financing”); provided that in case of any Securities
Demand for Take-out Financing to be issued prior to the Closing Date, such
Securities Demand shall also be subject to terms of clause (g) below.

 

(b)           The Take-out Financing shall have such form, term, yield,
guarantees, covenants, call protection, default provisions and other terms as
are customary for securities of the type issued and may be issued in one or more
tranches, and in the form of notes as determined by the Controlling Person in
its reasonable judgment after giving due regard to the Applicable Bond Standard;
provided that (i) the interest rate for any Take-out Financing shall be
reasonably determined by the Investment Bank in light of then-prevailing market
conditions for comparable high yield debt securities in consultation with you,
provided further that (x) the weighted average total per annum yield payable by
Borrower and/or issuer applicable to the Loans and/or Commitments and any
Take-out Financing issued to replace or refinance all or a portion of the Loans
or Commitments at any time shall not exceed the Second Lien Bridge Total Cap and
(y) the total effective yield payable by the Borrower and/or issuer (including
any original issue discount, but excluding any underwriting or initial purchase
discounts or fees) applicable to any individual tranche of Take-out Financing at
any time shall not exceed a rate per annum equal to the Second Lien Bridge Total
Cap plus 150 basis points (it being understood, in each case, that any floating
interest rates and/or yields and/or original issue discount included in any of
the foregoing calculations shall be determined using a methodology reasonably
satisfactory to the Investment Bank), (ii) the final scheduled maturity of any
Take-out Financing shall not be earlier than the seventh anniversary of the
Closing Date, (iii) the make-whole period will be three years from the issue
date and the call premium at the end of the make-whole period shall not be
greater than 75% of the coupon during the fourth year after the issue date of
the Take-out Financing and shall decline to 50% of the coupon during the fifth
year after the issue date of the Take-out Financing, 25% of the coupon during
the sixth year after the issue date of the Take-out Financing and then to zero
thereafter; (iv) the issue price to the issuer (before giving effect to the
underwriting or initial purchasers discounts or fees payable to the Investment
Bank) of any Take-out Financing shall not be less than 97% of principal amount;
(v) an equity claw provision consistent with the Applicable Bond Standard and
(vi) the guarantee and any collateral structure shall be consistent with the
Applicable Bond Standard. For the avoidance of doubt, the Investment Banks may
reoffer the Take-out Financing to investors at any price below or above the
proceeds to the Borrower and/or issuer. It is agreed that the yield payable by
the Borrower on any Take-out Financing shall not include (x) any original issue
discount arising from below par resales by the Joint Bookrunners or (y) the tax
impact of any “cancellation of indebtedness.”

 

-71-

 

 

(c)           The Borrower will use commercially reasonable best efforts to,
within 5 Business Days of receipt of written notice of a Securities Demand (if
after the Closing Date, 10 Business Days), do the following:

 

(i)           provide as many copies as reasonably requested to the Investment
Banks of an Offering Document for the offer and sale of the Permanent Securities
pursuant to Rule 144A of the rules and regulations under the Securities Act
containing such disclosures as are customary and appropriate for offerings of
securities pursuant to Rule 144A, including the Cooperation Information;

 

(ii)          the Borrower shall assist in the preparation of, rating agency
presentations and “road show” materials consistent with the information
contained in the Offering Document which the Joint Bookrunners may reasonably
request in connection with the Take-out Financing; and

 

(iii)        make the senior management and advisors of the Borrower (and the
Target, if applicable) and certain of the Investors’ investment professionals
available for due diligence, rating agency presentations and a “road show”
meetings with potential investors for the New Second Lien Notes or Permanent
Securities on no more than three occasions as reasonably requested by the
Investment Banks in their judgment to market the New Second Lien Notes or
Permanent Securities.

 

(d)           The Investment Banks may at any time upon reasonable advance
notice to the Borrower require the Borrower (or, if reasonably so specified by
the Investment Banks, an affiliate of the Borrower) to execute the Purchase
Agreement.

 

(e)           Without limiting the generality of the foregoing, the Joint
Bookrunners and/or Investment Banks may make such a Securities Demand for the
issuance of Permanent Securities to the Lenders to replace any Commitments or
refinance this Facility on the Closing Date and to be resold by them at any time
thereafter in accordance with the provisions of this Section 5.15; provided that
any such Securities Demand contemplating the resale of Permanent Securities
shall include such customary information regarding the selling Lenders as may be
required to be included in the Offering Document or a supplement thereto.

 

(f)           Notwithstanding anything to the contrary contained herein, in the
event of your failure to comply with the terms this Section (a “Demand
Failure”), (w) the interest rate with respect to the Loans shall increase to the
Second Lien Bridge Total Cap immediately and automatically, (x) the Loan shall
be immediately and automatically subject to the call protection in the
Applicable Bond Standard (other than with respect to any prepayment of Loans
held by the Initial Lenders or their Affiliates, but excluding Loans held by
bona fide asset management affiliates of the foregoing), (y) the Rollover Fee,
if not previously paid, shall become immediately due and payable (and no future
fee credit shall be available), calculated based on the principal amount of the
Loans outstanding on the date of such Demand Failure or the principal amount of
Commitments outstanding on the date of such Demand Failure (which, if such date
is the Closing Date, will be the principal amount of Loans funded on the Closing
Date) and (z) any restrictions on transfer of the Loans or Exchange Notes shall
be deemed waived. For the avoidance of doubt, a Demand Failure shall not, in and
of itself, constitute a Default hereunder.

-72-

 

 

(g)           It is agreed that, if the Closing Date has not occurred before
September 15, 2019 (the “Escrow Right Trigger Date”) and Commitments hereunder
remain outstanding, on or after the Escrow Right Trigger Date, the Joint
Bookrunners and/or Investment Banks may issue a Securities Demand (which may be
issued five Business Days in advance of such date) and require that the
Permanent Securities be issued on the Escrow Right Trigger Date or on another
date thereafter prior to the closing of the Acquisition, with the gross proceeds
of such Permanent Securities to be placed in a customary escrow account, the
proceeds of which will be pledged solely to the holders of such Permanent
Securities, in each case on customary terms and conditions for an escrow
financing (an “Escrow Securities Demand”); provided that the conditions to
release such proceeds shall be the satisfaction of the conditions to borrowing
in Section 4.02 herein.  Any such escrow arrangements will provide that the
aggregate principal amount of such Permanent Securities will be redeemed at the
original price at which such Permanent Securities were issued in the event that
the conditions to the release of proceeds of such Permanent Securities from
escrow are not satisfied prior to the Closing Date. Such escrow arrangement may
include the use of an Unrestricted Subsidiary and will be structured in such a
manner as to comply with the Existing ABL Agreement, the Existing Credit
Agreement, the Existing Second Lien Note Documents, the Term Loan Credit
Agreement and the First Lien Bridge Credit Agreement.

 

(h)           The Borrower will not be required to comply with the terms of this
Section if the Borrower has determined in its reasonable discretion that such
issue, sale or borrowing may result in materially adverse tax consequences to
the Borrower; provided that it is understood and agreed that the failure to
comply with the terms of this Section pursuant to this clause (h) will
constitute a Demand Failure.

 

ARTICLE VI

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document) have been paid in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not permit any of
the Material Subsidiaries to:

 

Section 6.01.          Indebtedness. Incur, create, assume or permit to exist
any Indebtedness, except:

 

(a)           Indebtedness existing on the Effective Date and set forth on
Schedule 6.01 and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness (other than intercompany indebtedness Refinanced with
Indebtedness owed to a person not affiliated with the Borrower or any
Subsidiary);

 

(b)           Indebtedness created hereunder and under the other Loan Documents
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

 

(c)           Indebtedness pursuant to Swap Agreements;

 

(d)           Indebtedness owed to (including obligations in respect of letters
of credit or bank guarantees or similar instruments for the benefit of) any
person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided, that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than 30
days following such incurrence;

 

-73-

 

 

(e)           Indebtedness of the Borrower to Holdings or any Subsidiary and of
any Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Borrower to Holdings or any Subsidiary and Indebtedness of any other Loan
Party to Holdings or any Subsidiary that is not a Subsidiary Loan Party (the
“Subordinated Intercompany Debt”) shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

 

(f)           Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations, in each
case provided in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business;

 

(g)           Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or other cash management
services in the ordinary course of business; provided, that (x) such
Indebtedness (other than credit or purchase cards) is extinguished within ten
Business Days of notification to the Borrower of its incurrence and (y) such
Indebtedness in respect of credit or purchase cards is extinguished within 60
days from its incurrence;

 

(h)           (i) Indebtedness of a Subsidiary acquired after the Effective Date
or an entity merged into or consolidated with the Borrower or any Subsidiary
after the Effective Date and Indebtedness assumed in connection with the
acquisition of assets, which Indebtedness in each case exists at the time of
such acquisition, merger or consolidation and is not created in contemplation of
such event and where such acquisition, merger or consolidation is permitted by
this Agreement and (ii) any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness; provided, (A) no Default or Event of Default shall
have occurred and be continuing or would result therefrom, and (B) if
immediately after giving effect to such acquisition, merger or consolidation,
the assumption and incurrence of any Indebtedness and any related transactions,
the Total Net First Lien Leverage Ratio of the Borrower on a Pro Forma Basis
would be greater than 4.00 to 1.00, then the amount of Indebtedness incurred
pursuant to this paragraph (h) shall not exceed the greater of $140 million and
4.00% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;

 

(i)           Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof;
provided, that, if immediately after giving effect to such transaction, the
Total Net First Lien Leverage Ratio of the Borrower on a Pro Forma Basis would
be greater than 4.00 to 1.00, then the amount of Indebtedness incurred pursuant
to this paragraph (i), when combined with the Remaining Present Value of
outstanding leases permitted under Section 6.03, shall not exceed the greater of
$150 million and 4.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;

 

(j)           Capital Lease Obligations incurred by the Borrower or any
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03 and any Permitted Refinancing Indebtedness in respect
thereof;

 

(k)           other Indebtedness of the Borrower or any Subsidiary, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed the greater of $175 million and 5.0% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

 

(l)           Indebtedness of the Borrower or any Subsidiary pursuant to (i) the
Existing Second Lien Notes in an aggregate principal amount that is not in
excess of $2,100,000,000, (ii) the extensions of credit under the Revolving
Credit Agreement, (iii) the Existing Credit Agreement and (iv) any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness;

-74-

 

 

(m)           Guarantees (i) by the Borrower and the Subsidiary Loan Parties of
the Indebtedness described in paragraph (1) of this Section 6.01 and so long as
any Liens securing the Guarantee of the Existing Second Lien Notes and/or
Obligations (as defined therein) under the Second Lien Bridge Credit Agreement
or any Permitted Refinancing Indebtedness in respect thereof are subject to the
Second Priority Intercreditor Agreement, (ii) by the Borrower or any Subsidiary
Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan Party
expressly permitted to be incurred under this Agreement, (iii) by the Borrower
or any Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of
Holdings or any Subsidiary that is not a Subsidiary Loan Party to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v)),
(iv) by any Foreign Subsidiary of Indebtedness of another Foreign Subsidiary,
and (v) by the Borrower of Indebtedness of Foreign Subsidiaries incurred for
working capital purposes in the ordinary course of business on ordinary business
terms so long as such Indebtedness is permitted to be incurred under
Section 6.01(s) to the extent such Guarantees are permitted by 6.04 (other than
Section 6.04(v));

 

(n)           Indebtedness arising from agreements of the Borrower or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations, in each case, incurred or assumed in connection
with the Transactions and any Permitted Business Acquisition or the disposition
of any business, assets or a Subsidiary not prohibited by this Agreement, other
than Guarantees of Indebtedness incurred by any person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

 

(o)           Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business;

 

(p)           Indebtedness supported by a Letter of Credit, in a principal
amount not in excess of the stated amount of such Letter of Credit;

 

(q)           Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(r)           (i)  other Indebtedness incurred by the Borrower or any Subsidiary
Loan Party; provided that (A) at the time of the incurrence of such Indebtedness
and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing or would result therefrom (or, if the proceeds of
such Indebtedness are being used to fund a Limited Condition Acquisition, at the
time of the incurrence of such Indebtedness and after giving effect thereto, no
Specified Event of Default shall have occurred and be continuing or would result
therefrom), (B) the Borrower and its Subsidiaries shall be in Pro Forma
Compliance after giving effect to the issuance incurrence or assumption of such
Indebtedness and (C) in the case of any such Indebtedness that is secured,
immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Total Net First Lien Leverage Ratio on a Pro Forma Basis
shall not be greater than 4.00 to 1.00 and (ii) Permitted Refinancing
Indebtedness in respect thereof;

 

(s)           Indebtedness of Foreign Subsidiaries; provided that the aggregate
amount of Indebtedness incurred under this clause (s), when aggregated with all
other Indebtedness incurred and outstanding pursuant to this clause (s), shall
not exceed the greater of $100 million and 10% of the consolidated assets of the
Foreign Subsidiaries at the time of such incurrence;

 

(t)           unsecured Indebtedness in respect of obligations of the Borrower
or any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms (which require that all such payments be made
within 60 days after the incurrence of the related obligations) in the ordinary
course of business and not in connection with the borrowing of money or any Swap
Agreements;

 

-75-

 

 

(u)           Indebtedness representing deferred compensation to employees of
the Borrower or any Subsidiary incurred in the ordinary course of business;

 

(v)          Indebtedness in connection with Permitted Receivables Financings;
provided that the proceeds thereof are applied in accordance with
Section 2.11(b);

 

(w)           Indebtedness of the Foreign Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or one or more of the Lenders
and (in each case) established for such Foreign Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent, provided in Section 6.02(b) and in the
Security Documents;

 

(x)           Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
the greater of $175 million or 5.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;

 

(y)           Indebtedness consisting of promissory notes issued by the Borrower
or any Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or any Parent Entity permitted by
Section 6.06;

 

(z)           Indebtedness consisting of obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with the Transactions and Permitted Business
Acquisitions or any other Investment expressly permitted hereunder;

 

(aa)          Indebtedness incurred pursuant to the Term Loan Credit Agreement
as in effect on the Effective Date in an aggregate principal amount not to
exceed the Initial Euro Term Loans and Initial Sterling Term Loans;

 

(bb)          Indebtedness incurred pursuant to the First Lien Bridge Credit
Agreement as in effect on the Effective Date in an aggregate principal amount
not to exceed €1,500,000,000 and £300,000,000 and the New First Lien Notes; and

 

(cc)          all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (bb) above.

  

Section 6.02.          Liens. Create, incur, assume or permit to exist any Lien
on any property or assets (including stock or other securities of any person,
including the Borrower and any Subsidiary) at the time owned by it or on any
income or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

 

(a)           Liens on property or assets of the Borrower and the Subsidiaries
existing on the Effective Date and set forth on Schedule 6.02(a) or, to the
extent not listed in such Schedule, where such property or assets have a fair
market value that does not exceed $10.0 million in the aggregate, and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Effective Date
(and any Permitted Refinancing Indebtedness in respect of such obligations
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;

-76-

 

 

(b)           any Lien created under the Loan Documents (including, without
limitation, Liens created under the Security Documents securing obligations in
respect of Swap Agreements owed to a person that is a Lender or an Affiliate of
a Lender at the time of entry into such Swap Agreements) or permitted in respect
of any Mortgaged Property by the terms of the applicable Mortgage and, provided
that (with respect to Liens securing Indebtedness of the Borrower or a
Subsidiary Loan Party) such Liens are subject to the terms of the Senior Lender
Intercreditor Agreement, any Lien securing the Revolving Credit Agreement, the
Existing Credit Agreement or any Indebtedness or obligations under the Revolving
Credit Agreement, the Existing Credit Agreement or any “Loan Documents”
thereunder; provided, however, in no event shall the holders of the Indebtedness
under the Overdraft Line have the right to receive proceeds in respect of a
claim in excess of $20 million in the aggregate (plus (i) any accrued and unpaid
interest in respect of Indebtedness incurred by the Borrower and the
Subsidiaries under the Overdraft Line and (ii) any accrued and unpaid fees and
expenses owing by the Borrower and the Subsidiaries under the Overdraft Line)
from the enforcement of any remedies available to the Secured Parties under all
of the Loan Documents;

 

(c)           any Lien on any property or asset of the Borrower or any
Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness permitted
by Section 6.01(h); provided, that such Lien (i) does not apply to any other
property or assets of the Borrower or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, any such Lien is permitted, subject to
compliance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”;

 

(d)           Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent or that are being contested in compliance with
Section 5.03;

 

(e)           Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction or other
like Liens arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or that are being contested in good
faith by appropriate proceedings and in respect of which, if applicable, the
Borrower or any Subsidiary shall have set aside on its books reserves in
accordance with GAAP;

 

(f)           (i) pledges and deposits and other Liens made in the ordinary
course of business in compliance with the Federal Employers Liability Act or any
other workers’ compensation, unemployment insurance and other social security
laws or regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

(g)           deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof) incurred in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

 

(h)           zoning restrictions, survey exceptions and such matters as an
accurate survey would disclose, easements, trackage rights, leases (other than
Capital Lease Obligations), licenses, special assessments, rights-of-way,
covenants, conditions, restrictions and declaration on or with respect to the
use of Real Property, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the Borrower or any Subsidiary;

 

-77-

 

 

(i)           Liens securing Indebtedness permitted by Section 6.01(i) (limited
to the assets subject to such Indebtedness);

 

(j)           Liens arising out of capitalized lease transactions permitted
under Section 6.03, so long as such Liens attach only to the property sold and
being leased in such transaction and any accessions thereto or proceeds thereof
and related property;

 

(k)           Liens securing judgments that do not constitute an Event of
Default under Section 7.01(j);

 

(l)           Liens disclosed by the title insurance policies delivered on or
subsequent to the Effective Date and pursuant to Section 5.10 and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

 

(m)           any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;

 

(n)           Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

 

(o)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;

 

(p)           Liens securing obligations in respect of trade-related letters of
credit, banker’s acceptances or bank guarantees permitted under Section 6.01(f),
(k) or (o) and covering the goods (or the documents of title in respect of such
goods) financed by such letters of credit, banker’s acceptances or bank
guarantees and the proceeds and products thereof;

 

(q)           leases or subleases, licenses or sublicenses (including with
respect to intellectual property and software) granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Borrower and its Subsidiaries, taken as a whole;

 

(r)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(s)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

 

(t)            Liens with respect to property or assets of any Foreign
Subsidiary securing Indebtedness of a Foreign Subsidiary permitted under
Section 6.01;

 

(u)           other Liens with respect to property or assets of the Borrower or
any Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) on a Pro
Forma Basis, the Total Net First Lien Leverage Ratio on the last day of the
Borrower’s then most recently completed fiscal quarter for which financial
statements are available shall be less than or equal to 4.00 to 1.00, (ii) at
the time of the incurrence of such Lien and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom (or, if the proceeds of such Indebtedness are being used to
fund a Limited Condition Acquisition, at the time of the incurrence of such
Indebtedness and after giving effect thereto, no Specified Event of Default
shall have occurred and be continuing or would result therefrom), (iii) the
Indebtedness or other obligations secured by such Lien are otherwise permitted
by this Agreement, and (iv) to the extent such Liens are pari passu or
subordinated to the Liens granted hereunder, an intercreditor agreement
reasonably satisfactory to the Administrative Agent shall be entered into
providing that such new liens will be secured equally and ratably with the Liens
granted hereunder, or, as applicable, subordinated to the Liens granted
hereunder, in each case, on customary terms;

 

-78-

 

 

(v)          the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(w)          agreements to subordinate any interest of the Borrower or any
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any of its Subsidiaries pursuant to an agreement
entered into in the ordinary course of business;

 

(x)           Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

 

(y)           Liens on Equity Interests in joint ventures securing obligations
of such joint venture;

 

(z)           Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

 

(aa)        Liens in respect of Permitted Receivables Financings that extend
only to the receivables subject thereto;

 

(bb)        Liens on goods or inventory the purchase, shipment or storage price
of which is financed by a documentary letter of credit, bank guarantee or
bankers’ acceptance issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of the Borrower or such Subsidiaries in respect of such
letter of credit, bankers’ acceptance or bank guarantee to the extent permitted
under Section 6.01;

 

(cc)         Liens securing insurance premiums financing arrangements, provided,
that such Liens are limited to the applicable unearned insurance premiums;

 

(dd)        Liens in favor of the Borrower or any Subsidiary Loan Party;
provided that if any such Lien shall cover any Collateral, the holder of such
Lien shall execute and deliver to the Administrative Agent a subordination
agreement in form and substance reasonably satisfactory to the Administrative
Agent;

 

(ee)        Liens securing obligations under the Second Lien Note Documents and
any Permitted Refinancing Indebtedness in respect thereof, to the extent such
Liens are subject to the Second Priority Intercreditor Agreement;

 

(ff)          Liens on not more than $30 million of deposits securing Swap
Agreements;

 

(gg)        Liens securing Obligations (as defined in the Term Loan Credit
Agreement ) under the Term Loan Credit Agreement and the credit documents
related thereto pursuant to Section 6.01(aa), the Initial Euro Term Loans, the
Initial Sterling Term Loans and any Permitted Refinancing Indebtedness in
respect of the foregoing;

 

(hh)        Liens securing Obligations (as defined in the First Lien Bridge
Credit Agreement) under the First Lien Bridge Credit Agreement and the credit
documents related thereto pursuant to Section 6.01(bb), the New First Lien Notes
and any Permitted Refinancing Indebtedness in respect of the foregoing; and

 

-79-

 

 

(ii)          other Liens with respect to property or assets of the Borrower or
any Subsidiary securing obligations in an aggregate principal amount outstanding
at any time not to exceed $30 million.

 

Section 6.03.          Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”); provided, that a Sale and Lease-Back Transaction shall be
permitted (a) with respect to property owned (i) by the Borrower or any Domestic
Subsidiary that is acquired after the Closing Date so long as such Sale and
Lease-Back Transaction is consummated within 180 days of the acquisition of such
property and (ii) by any Foreign Subsidiary regardless of when such property was
acquired, and (b) with respect to any property owned by the Borrower or any
Domestic Subsidiary, (x) if at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease,
(A) the Total Net First Lien Leverage Ratio is equal to or less than 4.00 to
1.00, or (B) if the Total Net First Lien Leverage Ratio is greater than 4.00 to
1.00, the Remaining Present Value of such lease, together with Indebtedness
outstanding pursuant to Section 6.01(i) and the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03(b), shall not
exceed the greater of $150 million and 4.5% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date the lease was
entered into for which financial statements have been delivered pursuant to
Section 5.04 and (y) if such Sale and Lease-Back Transaction is of property
owned by the Borrower or any Domestic Subsidiary as of the Effective Date, the
Net Proceeds therefrom are used to prepay the Loans to the extent required by
Section 2.11(b).

 

Section 6.04.          Investments, Loans and Advances. Purchase, hold or
acquire (including pursuant to any merger with a person that is not a Wholly
Owned Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances to or Guarantees of the obligations of, or make or permit to
exist any investment or any other interest in (each, an “Investment”), any other
person, except:

 

(a)           the Transactions;

 

(b)           (i) Investments by the Borrower or any Subsidiary in the Equity
Interests of the Borrower or any Subsidiary; (ii) intercompany loans from the
Borrower or any Subsidiary to the Borrower or any Subsidiary; and
(iii) Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness
otherwise expressly permitted hereunder of the Borrower or any Subsidiary;
provided, that the sum of (A) Investments (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) made
after the Effective Date by the Loan Parties pursuant to clause (i) in
Subsidiaries that are not Subsidiary Loan Parties, plus (B) net intercompany
loans made after the Effective Date to Subsidiaries that are not Subsidiary Loan
Parties pursuant to clause (ii), plus (C) Guarantees of Indebtedness after the
Effective Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii), shall not exceed an aggregate net amount equal to (x) the greater
of (1) $100 million and (2) 4.5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04 (plus any
return of capital actually received by the respective investors in respect of
Investments theretofore made by them pursuant to this paragraph (b)); plus
(y) the portion, if any, of the Cumulative Credit on the date of such election
that the Borrower elects to apply to this Section 6.04(b)(y), such election to
be specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;
provided, further, that intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and the Subsidiaries and intercompany liabilities incurred in
connection with the Transaction shall not be included in calculating the
limitation in this paragraph at any time.

 

(c)           Permitted Investments and Investments that were Permitted
Investments when made;

 

-80-

 

 

(d)           Investments arising out of the receipt by the Borrower or any
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.05;

 

(e)           loans and advances to officers, directors, employees or
consultants of the Borrower or any Subsidiary (i) in the ordinary course of
business not to exceed the greater of $25 million and 1.0% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date of such
loan or advance for which financial statements have been delivered pursuant to
Section 5.04, in the aggregate at any time outstanding (calculated without
regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any Parent
Entity) solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

 

(f)           accounts receivable, security deposits and prepayments arising and
trade credit granted in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business;

 

(g)           Swap Agreements;

 

(h)           Investments existing on, or contractually committed as of, the
Effective Date and set forth on Schedule 6.04 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing on the Effective Date;

 

(i)           Investments resulting from pledges and deposits under
Sections 6.02(f), (g), (k), (r), (s), and (u);

 

(j)           other Investments by the Borrower or any Subsidiary in an
aggregate amount (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) not to exceed (i) the greater
of $225 million and 6.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04 (plus any
returns of capital actually received by the respective investor in respect of
investments theretofore made by it pursuant to this paragraph (j)) plus (ii) the
portion, if any, of the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 6.04(j)(ii), such election to be
specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;

 

(k)           Investments constituting Permitted Business Acquisitions;

 

(l)            intercompany loans between Foreign Subsidiaries and Guarantees by
Foreign Subsidiaries permitted by Section 6.01(m);

 

(m)           Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Borrower as a result of a foreclosure
by the Borrower or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

 

(n)           Investments of a Subsidiary acquired after the Effective Date or
of an entity merged into the Borrower or merged into or consolidated with a
Subsidiary after the Effective Date, in each case, to the extent permitted under
this Section 6.04 and, in the case of any merger or consolidation, in accordance
with Section 6.05 to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

 

-81-

 

 

(o)           acquisitions by the Borrower of obligations of one or more
officers or other employees of Holdings, any Parent Entity, the Borrower or its
Subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of Holdings or any Parent Entity, so long as no cash is
actually advanced by the Borrower or any of the Subsidiaries to such officers or
employees in connection with the acquisition of any such obligations;

 

(p)           Guarantees by the Borrower or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Borrower or any
Subsidiary in the ordinary course of business;

 

(q)           Investments to the extent that payment for such Investments is
made with Equity Interests of Holdings (or any Parent Entity);

 

(r)           Investments in the equity interests of one or more newly formed
persons that are received in consideration of the contribution by Holdings, the
Borrower or the applicable Subsidiary of assets (including Equity Interests and
cash) to such person or persons; provided, that (i) the fair market value of
such assets, determined on an arms’-length basis, so contributed pursuant to
this paragraph (r) shall not in the aggregate exceed $30 million and (ii) in
respect of each such contribution, a Responsible Officer of the Borrower shall
certify, in a form to be agreed upon by the Borrower and the Administrative
Agent (x) after giving effect to such contribution, no Default or Event of
Default shall have occurred and be continuing, (y) the fair market value of the
assets so contributed and (z) that the requirements of paragraph (i) of this
proviso remain satisfied;

 

(s)           Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 6.06;

 

(t)           Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 

(u)           Investments in Foreign Subsidiaries not to exceed the greater of
$70 million and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04, in the aggregate, as
valued at the fair market value of such Investment at the time such Investment
is made;

 

(v)          Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to Section 6.04);

 

(w)           advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;

 

(x)           Investments by Borrower and its Subsidiaries, including loans to
any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a dividend or distribution in
such amount (provided that the amount of any such investment shall also be
deemed to be a distribution under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

 

(y)           Investments arising as a result of Permitted Receivables
Financings;

 

(z)           Investments received substantially contemporaneously in exchange
for Equity Interests of any Parent Entity; provided that such Investments are
not included in any determination of the Cumulative Credit;

 

(aa)          Investments in joint ventures not in excess of the greater of $70
million and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04, in the aggregate; and

 

-82-

 

 

(bb)          the Transaction Equity Investment.

 

The amount of Investments that may be made at any time pursuant to clause (C) of
the proviso of Section 6.04(b) or 6.04(j) (such Sections, the “Related
Sections”) may, at the election of the Borrower, be increased by the amount of
Investments that could be made at such time under the other Related Section;
provided that the amount of each such increase in respect of one Related Section
shall be treated as having been used under the other Related Section.

 

Section 6.05.          Mergers, Consolidations, Sales of Assets and
Acquisitions. Merge into or consolidate with any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired) (including, in
each case, pursuant to a Delaware LLC Division), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Borrower or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person or
any division, unit or business of any person, except that this Section shall not
prohibit:

 

(a)           (i) the purchase and sale of inventory in the ordinary course of
business by the Borrower or any Subsidiary and the sale of receivables by any
Foreign Subsidiary pursuant to non-recourse factoring arrangements in the
ordinary course of business of such Foreign Subsidiary, (ii) the acquisition or
lease (pursuant to an operating lease) of any other asset in the ordinary course
of business by the Borrower or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the Borrower or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

 

(b)           if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger or Delaware LLC Division of any Subsidiary into the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or Delaware LLC Division of any Subsidiary into or with
any Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or Delaware LLC Division of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary (other than the Borrower) if the
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge or effect a
Delaware LLC Division with any other person in order to effect an Investment
permitted pursuant to Section 6.04 so long as the continuing or surviving person
shall be a Subsidiary, which shall be a Loan Party if the merging Subsidiary was
a Loan Party and which together with each of its Subsidiaries shall have
complied with the requirements of Section 5.10;

 

(c)           sales, transfers, leases or other dispositions to the Borrower or
a Subsidiary (upon voluntary liquidation or otherwise); provided, that any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Subsidiary Loan Party in reliance on this paragraph (c) shall be
made in compliance with Section 6.07 and shall be included in Section 6.05(g);

 

(d)           Sale and Lease-Back Transactions permitted by Section 6.03;

 

(e)           Investments permitted by Section 6.04, Permitted Liens, Dividends
permitted by Section 6.06 and capital expenditures;

 

(f)           the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;

 

-83-

 

 

(g)           sales, transfers, leases, Delaware LLC Division or other
dispositions of assets not otherwise permitted by this Section 6.05 (or required
to be included in this clause (g) pursuant to Section 6.05(c)); provided, that
(i) (A) after giving effect to such sale, transfer, lease, Delaware LLC Division
or other disposition of assets, the application of proceeds thereof, the
assumption and incurrence of any Indebtedness and any related transactions, the
Total Net First Lien Leverage Ratio of the Borrower on a Pro Forma Basis would
be equal to or less than 4.00 to 1.00 or (B) if otherwise, then the aggregate
gross proceeds (including noncash proceeds) of any or all assets sold,
transferred, leased, Delaware LLC Division or otherwise disposed of in reliance
upon this clause (g)(i)(B) shall not exceed, in any fiscal year of the Borrower,
the greater of (x) $200 million and (y) 6.5% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such incurrence
for which financial statements have been delivered pursuant to Section 5.04;
(ii) no Default or Event of Default exists or would result therefrom and
(iii) the Net Proceeds thereof are applied in accordance with Section 2.11(b);

 

(h)           Permitted Business Acquisitions (including any merger,
consolidation or Delaware LLC Division in order to effect a Permitted Business
Acquisition); provided, that following any such merger, consolidation or
Delaware LLC Division (i) involving the Borrower, the Borrower is the surviving
corporation, (ii) involving a Domestic Subsidiary, the surviving or resulting
entity shall be a Subsidiary Loan Party that is a Wholly Owned Subsidiary and
(iii) involving a Foreign Subsidiary, the surviving or resulting entity shall be
a Wholly Owned Subsidiary;

 

(i)            leases, licenses (on a non-exclusive basis with respect to
intellectual property), or subleases or sublicenses (on a non-exclusive basis
with respect to intellectual property) of any real or personal property in the
ordinary course of business;

 

(j)            sales, leases or other dispositions of inventory of the Borrower
and its Subsidiaries determined by the management of the Borrower to be no
longer useful or necessary in the operation of the business of the Borrower or
any of the Subsidiaries;

 

(k)           acquisitions and purchases made with the proceeds of any Asset
Sale pursuant to the first proviso of paragraph (a) of the definition of “Net
Proceeds”;

 

(l)            the purchase and sale or other transfer (including by capital
contribution) of Receivables Assets pursuant to Permitted Receivables
Financings; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

 

(m)          any exchange of assets for services and/or other assets of
comparable or greater value; provided, that (i) at least 90% of the
consideration received by the transferor consists of assets that will be used in
a business or business activity permitted hereunder, (ii) in the event of a swap
with a fair market value in excess of $10.0 million, the Administrative Agent
shall have received a certificate from a Responsible Officer of the Borrower
with respect to such fair market value and (iii) in the event of a swap with a
fair market value in excess of $20.0 million, such exchange shall have been
approved by at least a majority of the Board of Directors of Holdings or the
Borrower; provided, that the Net Proceeds, if any, thereof are applied in
accordance with Section 2.11(b); provided, further, that (A) (i) after giving
effect to such exchange, the application of proceeds thereof, the assumption and
incurrence of any Indebtedness and any related transactions, the Total Net First
Lien Leverage Ratio of the Borrower on a Pro Forma Basis would be equal to or
less than 4.00 to 1.00 or (ii) if otherwise, the aggregate gross consideration
(including exchange assets, other noncash consideration and cash proceeds) of
any or all assets exchanged in reliance upon this clause (m) shall not exceed,
in any fiscal year of the Borrower, the greater of $200 million and 6.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04; (B) no Default or Event of Default exists or
would result therefrom;

 

(n)           the sale of assets described on Schedule 6.05;

 

(o)           the Acquisition; and

 

-84-

 

 

(p)           the purchase and sale or other transfer of Receivables Assets in
connection with a Permitted Supplier Finance Facility.

 

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) of this Section 6.05)
unless such disposition is for fair market value and (ii) no sale, transfer or
other disposition of assets in excess of $15.0 million shall be permitted by
paragraph (g) of this Section 6.05 unless such disposition is for at least 75%
cash consideration; provided, that for purposes of clause (ii), (a) the amount
of any liabilities (as shown on the Borrower’s or any Subsidiary’s most recent
balance sheet or in the notes thereto) of the Borrower or any Subsidiary of the
Borrower (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee of any such assets, (b) any
notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary of the Borrower from such transferee that are
converted by the Borrower or such Subsidiary of the Borrower into cash within
180 days of the receipt thereof (to the extent of the cash received) and (c) any
Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (c) that is at that time outstanding, not to exceed the greater of
3.0% of Consolidated Total Assets and $100 million at the time of the receipt of
such Designated Non-Cash Consideration (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash. To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any Person other than Holdings, the Borrower
or any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Borrower in order to evidence the foregoing.

 

Section 6.06.          Dividends and Distributions. Declare or pay any dividend
or make any other distribution (by reduction of capital or otherwise), whether
in cash, property, securities or a combination thereof, with respect to any of
its Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of additional Equity Interests (other than
Disqualified Stock) of the person paying such dividends or distributions) or
directly or indirectly redeem, purchase, retire or otherwise acquire for value
(or permit any Subsidiary to purchase or acquire) any of its Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares); provided, however,
that:

 

(a)           any Subsidiary of the Borrower may declare and pay dividends to,
repurchase its Equity Interests from or make other distributions to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect shareholder of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04);

 

(b)           the Borrower may declare and pay dividends or make other
distributions to Holdings in respect of (i) overhead, legal, accounting and
other professional fees and expenses of Holdings or any Parent Entity, (ii) fees
and expenses related to any public offering or private placement of debt or
equity securities of Holdings or any Parent Entity whether or not consummated,
(iii) franchise taxes and other fees, taxes and expenses in connection with the
maintenance of its existence and its (or any Parent Entity’s indirect) ownership
of the Borrower, (iv) payments permitted by Section 6.07(b), (v) the tax
liability to each relevant jurisdiction in respect of consolidated, combined,
unitary or affiliated returns for the relevant jurisdiction of Holdings (or any
Parent Entity) attributable to Holdings, the Borrower or its Subsidiaries and
(vi) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers and employees of Holdings or any Parent Entity,
in each case in order to permit Holdings or any Parent Entity to make such
payments; provided, that in the case of clauses (i), (ii) and (iii), the amount
of such dividends and distributions shall not exceed the portion of any amounts
referred to in such clauses (i), (ii) and (iii) that are allocable to the
Borrower and its Subsidiaries (which shall be 100% for so long as Holdings or
such Parent Entity, as the case may be, owns no assets other than the Equity
Interests in the Borrower, Holdings or another Parent Entity);

 

-85-

 

 

(c)           the Borrower may declare and pay dividends or make other
distributions to Holdings the proceeds of which are used to purchase or redeem
the Equity Interests of Holdings or any Parent Entity (including related stock
appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of Holdings, the Borrower or any
of the Subsidiaries or by any Plan or shareholders’ agreement then in effect
upon such person’s death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such shares
of stock or related rights were issued; provided, that the aggregate amount of
such purchases or redemptions under this paragraph (c) shall not exceed in any
fiscal year $20 million (plus the amount of net proceeds contributed to the
Borrower that were (x) received by Holdings or any Parent Entity during such
calendar year from sales of Equity Interests of Holdings or any Parent Entity of
Holdings to directors, consultants, officers or employees of Holdings, any
Parent Entity, the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive arrangements and (y) of any key-man life
insurance policies received during such calendar year), which, if not used in
any year, may be carried forward to any subsequent calendar year;

 

(d)           noncash repurchases of Equity Interests deemed to occur upon
exercise of stock options if such Equity Interests represent a portion of the
exercise price of such options;

 

(e)           the Borrower may pay dividends to Holdings in an aggregate amount
equal to the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this Section 6.06(e), such election to be specified
in a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, that no
Default or Event of Default has occurred and is continuing or would result
therefrom and, after giving effect thereto, that the Borrower and its
Subsidiaries shall be in Pro Forma Compliance;

 

(f)           the Borrower may pay dividends on the Closing Date to consummate
the Transactions;

 

(g)           the Borrower may pay dividends or distributions to allow Holdings
or any Parent Entity to make payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such person;

 

(h)           the Borrower may pay dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount equal to 6.0%
per annum of the net proceeds received by the Borrower from any public offering
of Equity Interests of the Borrower or any direct or indirect parent of the
Borrower; and

 

(i)           the Borrower may make distributions to Holdings or any Parent
Entity to finance any Investment permitted to be made pursuant to Section 6.04;
provided, that (A) such distribution shall be made substantially concurrently
with the closing of such Investment and (B) such parent shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests) to be contributed to the Borrower or a Subsidiary or
(2) the merger (to the extent permitted in Section 6.05) of the Person formed or
acquired into the Borrower or a Subsidiary in order to consummate such Permitted
Business Acquisition or Investment.

 

Section 6.07.          Transactions with Affiliates.

 

(a)           Sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transaction with,
any of its Affiliates or any known direct or indirect holder of 10% or more of
any class of capital stock of Holdings or the Borrower in a transaction
involving aggregate consideration in excess of $5.0 million, unless such
transaction is (i) otherwise permitted (or required) under this Agreement or
(ii) upon terms no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate.

 

-86-

 

 

(b)           The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement,

 

(i)           any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, stock options and stock ownership
plans approved by the Board of Directors of Holdings or of the Borrower,

 

(ii)           loans or advances to employees or consultants of Holdings (or any
Parent Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

 

(iii)         transactions among the Borrower or any Subsidiary or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or Delaware LLC Division in which a Subsidiary is the surviving
entity) not prohibited by this Agreement,

 

(iv)         the payment of fees, reasonable out-of-pocket costs and indemnities
to directors, officers, consultants and employees of Holdings, any Parent
Entity, the Borrower and the Subsidiaries in the ordinary course of business
(limited, in the case of any Parent Entity, to the portion of such fees and
expenses that are allocable to the Borrower and its Subsidiaries (which shall be
100% for so long as Holdings or such Parent Entity, as the case may be, owns no
assets other than the Equity Interests in the Borrower, Holdings or another
Parent Entity and assets incidental to the ownership of the Borrower and its
Subsidiaries)),

 

(v)          transactions pursuant to the Transaction Documents and permitted
agreements in existence on the Effective Date and set forth on Schedule 6.07 or
any amendment thereto to the extent such amendment is not adverse to the Lenders
in any material respect and other transactions, agreements and arrangements
described on Schedule 6.07 and any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect or similar
transactions, agreements or arrangements entered into by the Borrower or any of
its Subsidiaries.

 

(vi)         (A) any employment agreements entered into by the Borrower or any
of the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

 

(vii)        dividends, redemptions and repurchases permitted under
Section 6.06, including payments to Holdings (and any Parent Entity),

 

(viii)       any purchase by Holdings of the equity capital of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Administrative Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

 

(ix)          payments by the Borrower or any of the Subsidiaries to any Person
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which payments are approved by the majority
of the Board of Directors of the Borrower, or a majority of disinterested
members of the Board of Directors of the Borrower, in good faith,

 

(x)           transactions with Wholly Owned Subsidiaries for the purchase or
sale of goods, products, parts and services entered into in the ordinary course
of business in a manner consistent with past practice,

 

(xi)          any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate,

 

-87-

 

 

(xii)         the payment of all fees, expenses, bonuses and awards related to
the Transactions contemplated by the Fee Letters,

 

(xiii)        transactions with joint ventures for the purchase or sale of
goods, equipment and services entered into in the ordinary course of business
and in a manner consistent with past practice,

 

(xiv)        [reserved],

 

(xv)         the issuance, sale, transfer of Equity Interests of Borrower to
Holdings and capital contributions by Holdings to Borrower,

 

(xvi)        the Acquisition and all transactions in connection therewith,

 

(xvii)      without duplication of any amounts otherwise paid with respect to
taxes, payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

 

(xviii)     transactions pursuant to any Permitted Receivables Financing, or

 

(xix)        the Transaction Equity Investment.

 

Section 6.08.          Business of the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
any of them on the Effective Date and any business or business activities
incidental or related thereto, or any business or activity that is reasonably
similar or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto, and in the case of a Special Purpose
Receivables Subsidiary, Permitted Receivables Financing.

 

Section 6.09.          Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.

 

(a)           Amend or modify in any manner materially adverse to the Lenders,
or grant any waiver or release under or terminate in any manner (if such
granting or termination shall be materially adverse to the Lenders), the
articles or certificate of incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Borrower or any of the Subsidiaries.

 

(b)           (i) Make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on the loans under
any Indebtedness subordinated in right of payment or any Permitted Refinancing
Indebtedness in respect thereof or any preferred Equity Interests or any
Disqualified Stock (“Junior Financing”), or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing
except for (A) refinancings permitted by Section 6.01(l) or (r), (B) payments of
regularly scheduled interest, and, to the extent this Agreement is then in
effect, principal on the scheduled maturity date of any Junior Financing,
(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings from the
issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests made within eighteen months prior thereto, (D) the conversion of any
Junior Financing to Equity Interests of Holdings or any Parent Entity; and
(E) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom and after giving effect to such payment or distribution
the Borrower would be in Pro Forma Compliance, payments or distributions in
respect of Junior Financings prior to their scheduled maturity made, in an
aggregate amount, not to exceed the sum of (x) $60 million and (y) the
Cumulative Credit; or

 

-88-

 

 

(ii)          Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing, any Permitted Receivables Document, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not in any manner materially adverse to
Lenders and that do not affect the subordination or payment provisions thereof
(if any) in a manner adverse to the Lenders and (B) otherwise comply with the
definition of “Permitted Refinancing Indebtedness”.

 

(c)           Permit any Material Subsidiary to enter into any agreement or
instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (ii) the granting of
Liens by the Borrower or such Material Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

 

(A)          restrictions imposed by applicable law;

 

(B)          contractual encumbrances or restrictions in effect on the Effective
Date under Indebtedness existing on the Effective Date and set forth on
Schedule 6.01, the Existing Second Lien Notes, the Term Loan Credit Agreement,
the First Lien Bridge Credit Agreement or any agreements related to any
Permitted Refinancing Indebtedness in respect of any such Indebtedness that does
not expand the scope of any such encumbrance or restriction;

 

(C)          any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

 

(D)          customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

 

(E)          any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

(F)          any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.01(r), to the extent such restrictions are not
more restrictive, taken as a whole, than the restrictions contained in the
Existing Second Lien Note Documents;

 

(G)          customary provisions contained in leases or licenses of
intellectual property and other similar agreements entered into in the ordinary
course of business;

 

(H)          customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

 

(I)            customary provisions restricting assignment of any agreement
entered into in the ordinary course of business;

 

(J)           customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;

 

-89-

 

 

(K)          customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 

(L)           customary net worth provisions contained in Real Property leases
entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligations;

 

(M)         any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary other than Subsidiaries of such new
Subsidiary;

 

(N)          restrictions in agreements representing Indebtedness permitted
under Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

 

(O)          customary restrictions on leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

 

(P)           restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

 

(Q)          restrictions contained in any Permitted Receivables Document with
respect to any Special Purpose Receivables Subsidiary; or

 

(R)          any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (Q) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

Section 6.10.          Fiscal Year; Accounting. Permit its fiscal year to end on
any date other than the Saturday nearest September 30 in respect of any other
year, without prior notice to the Administrative Agent given concurrently with
any required notice to the SEC.

 

Section 6.11.          Qualified CFC Holding Companies. Permit any Qualified CFC
Holding Company to (a) create, incur or assume any Indebtedness or other
liability, or create, incur, assume or suffer to exist any Lien on, or sell,
transfer or otherwise dispose of, other than in a transaction permitted under
Section 6.05, any of the Equity Interests of a Foreign Subsidiary held by such
Qualified CFC Holding Company, or any other assets, or (b) engage in any
business or activity or acquire or hold any assets other than the Equity
Interests of one or more Foreign Subsidiaries of the Borrower and/or one or more
other Qualified CFC Holding Companies and the receipt and distribution of
dividends and distributions in respect thereof.

 

Section 6.12.          Rating. Exercise commercially reasonable efforts to
maintain corporate ratings from each of Moody’s and S&P for the Loans; provided
that the Term Facility need not be so rated prior to the consummation of the
Acquisition.

 

-90-

 

 

ARTICLE VI A

Holdings Covenants

 

(a)           Holdings covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document) have been paid in full, unless the Required Lenders shall
otherwise consent in writing, (a) Holdings will not create, incur, assume or
permit to exist any Lien (other than Liens of a type described in
Section 6.02(d), (e) or (k)) on any of the Equity Interests issued by the
Borrower other than the Liens created under the Loan Documents, (b) Holdings
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided, that so long as no Default
or Event of Default exists or would result therefrom, Holdings may merge with
any other person, and (c) Holdings shall at all times own directly 100% of the
Equity Interests of the Borrower and shall not sell, transfer or otherwise
dispose of the Equity Interests in the Borrower.

 

ARTICLE VII

Events of Default

 

Section 7.01.          Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

 

(a)           any representation or warranty made or deemed made by Holdings,
the Borrower or any other Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;

 

(b)           default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

 

(c)           default shall be made in the payment of any interest on any Loan
or in the payment of any fee or any other amount (other than an amount referred
to in (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;

 

(d)           default shall be made in the due observance or performance by
Holdings, the Borrower or any of the Subsidiaries of any covenant, condition or
agreement contained in Section 5.01(a), 5.05(a) or 5.08, 5.11 or in Article VI
or VI A;

 

(e)           default shall be made in the due observance or performance by
Holdings, the Borrower or any of the Subsidiaries of any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of 30 days (or 60 days if such default results solely from a
Foreign Subsidiary’s failure to duly observe or perform any such covenant,
condition or agreement) after notice thereof from the Administrative Agent to
the Borrower;

 

(f)           (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

 

-91-

 

 

(g)           there shall have occurred a Change in Control;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, examiner, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of the Subsidiaries or
(iii) the winding-up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)           Holdings, the Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

 

(j)           the failure by Holdings, the Borrower or any Subsidiary to pay one
or more final judgments aggregating in excess of $35 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days;

 

(k)           (i) a trustee shall be appointed by a United States district court
to administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (v) Holdings, the Borrower or any Subsidiary
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the IRS Code) involving any Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect;

 

(l)            (i) any Loan Document shall for any reason be asserted in writing
by Holdings, the Borrower or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, the Borrower and the Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Agreement or to file Uniform Commercial Code continuation statements or take the
actions described on Schedule 3.04 and except to the extent that such loss is
covered by a Lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by Holdings, the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings or the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;

 

-92-

 

 

(m)           (i) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the documentation governing any Indebtedness incurred pursuant to
Section 6.01(r) constituting subordinated Indebtedness, or (ii) the
subordination provisions thereunder shall be invalidated or otherwise cease, or
shall be asserted in writing by Holdings, the Borrower or any Subsidiary Loan
Party to be invalid or to cease to be legal, valid and binding obligations of
the parties thereto, enforceable in accordance with their terms; or

 

(n)           there shall occur and be continuing an “Event of Default” under
and as defined in the Revolving Credit Agreement;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, but in each case subject to Section 4.03, the
Administrative Agent, at the request of the Required Lenders, shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate forthwith the Commitments, and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (h) or (i) above, the Commitments shall automatically
terminate, and the principal of the Loans then outstanding, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
automatically become due, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

Section 7.02.          Exclusion of Immaterial Subsidiaries. Solely for the
purposes of determining whether an Event of Default has occurred under
clause (h), (i) or (l) of Section 7.01, any reference in any such clause to any
Subsidiary shall be deemed not to include any Immaterial Subsidiary affected by
any event or circumstance referred to in any such clause.

 

ARTICLE VIII

The Agents

 

Section 8.01.          Appointment.

 

(a)           Each Lender (in such capacity and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) hereby irrevocably
designates and appoints the (A) Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, including as a Collateral
Agent for such Lender and the other Secured Parties (including the Revolving
Facility Secured Parties) under the Security Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto and (B) the Revolving Facility Collateral Agent as collateral
agent for such lender for purposes of the Security Documents. In addition, to
the extent required under the laws of any jurisdiction other than the United
States, each of the Lenders hereby grants to the Administrative Agent any
required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s behalf. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

-93-

 

 

(b)           In furtherance of the foregoing, each Lender (in such capacity and
on behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto and to enter into and take such action on its behalf under
the provisions of the Second Priority Intercreditor Agreement and to exercise
such powers and perform such duties as are expressly delegated to the Collateral
Agent by the terms of the Second Priority Intercreditor Agreement, together with
such other powers as are reasonably incidental thereto. In this connection, the
Collateral Agent (and any Subagents appointed by the Collateral Agent pursuant
to Section 8.02 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights or remedies thereunder at the direction of the Collateral Agent)
shall be entitled to the benefits of this Article VIII (including, without
limitation, Section 8.07) as though the Collateral Agent (and any such
Subagents) were an “Agent” under the Loan Documents, as if set forth in full
herein with respect thereto.

 

(c)           Each Lender (in such capacity and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) irrevocably
authorizes each of the Administrative Agent and the Collateral Agent, at its
option and in its discretion, (i) to release any Lien on any property granted to
or held by the Collateral Agent under any Loan Document (A) upon termination of
the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) if approved, authorized or ratified in writing in accordance with
Section 9.08 hereof, (ii) to release any Subsidiary Loan Party from its
obligations under the Loan Documents if such person ceases to be a Subsidiary as
a result of a transaction permitted hereunder; and (iii) to subordinate any Lien
on any property granted to or held by the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 6.02(i) and (j). Upon request by the Administrative Agent or the
Collateral Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority to release its
interest in particular types or items of property, or to release any Subsidiary
Loan Party from its obligations under the Loan Documents.

 

(d)           In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, (i) the Administrative
Agent (irrespective of whether the principal of any Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, examiner, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

-94-

 

 

Section 8.02.          Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement and the other Loan Documents
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. The Administrative Agent
may also from time to time, when the Administrative Agent deems it to be
necessary or desirable, appoint one or more trustees, co-trustees, collateral
co-agents, collateral subagents or attorneys-in-fact (each, a “Subagent”) with
respect to all or any part of the Collateral; provided, that no such Subagent
shall be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Administrative
Agent. Should any instrument in writing from the Borrower or any other Loan
Party be required by any Subagent so appointed by the Administrative Agent to
more fully or certainly vest in and confirm to such Subagent such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. If any Subagent, or successor thereto,
shall die, become incapable of acting, resign or be removed, all rights, powers,
privileges and duties of such Subagent, to the extent permitted by law, shall
automatically vest in and be exercised by the Administrative Agent until the
appointment of a new Subagent. The Administrative Agent shall not be responsible
for the negligence or misconduct of any agent, attorney-in-fact or Subagent that
it selects in accordance with the foregoing provisions of this Section 8.02 in
the absence of the Administrative Agent’s gross negligence or willful
misconduct.

 

Section 8.03.          Exculpatory Provisions. Neither any Agent or its
Affiliates nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the Borrower
or a Lender. The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

-95-

 

 

Section 8.04.          Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) or conversation believed by it
to be genuine and to have been signed, sent or otherwise authenticated by the
proper person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan hereunder, that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (including counsel to Holdings or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
or other Lenders) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

Section 8.05.          Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has received written notice from a
Lender, Holdings or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all or other Lenders); provided, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

Section 8.06.          Non-Reliance on Agents and Other Lenders. Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

Section 8.07.          Indemnification. The Lenders agree to indemnify each
Agent in its capacity as such (to the extent not reimbursed by Holdings or the
Borrower and without limiting the obligation of Holdings or the Borrower to do
so), in the amount of its pro rata share (based on its outstanding Loans), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents (including, without limitation, the Second Priority Intercreditor
Agreement) or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided, that
no Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence or willful misconduct. The failure of any Lender to reimburse any
Agent, promptly upon demand for its ratable share of any amount required to be
paid by the Lenders to such Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse such Agent for its ratable share
of such amount, but no Lender shall be responsible for the failure of any other
Lender to reimburse such Agent for such other Lender’s ratable share of such
amount. The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

 

-96-

 

 

Section 8.08.          Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

Section 8.09.          Successor Administrative Agent. The Administrative Agent
may resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
retiring Administrative Agent shall, on behalf of the Lenders, appoint a
successor agent which shall (unless an Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed).
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 

Section 8.10.          Agents and Arrangers. None of the Joint Lead Arrangers
shall have any duties or responsibilities hereunder in its capacity as such.

 

Section 8.11.          Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)           such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

-97-

 

 

(iii)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)         such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding paragraph is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding paragraph, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto). To the extent the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing is not
reimbursed and indemnified by the Borrower, the Lenders severally agree to
reimburse and indemnify the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, in proportion to their respective “pro rata
shares” (determined as set forth below) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or such sub-agent) or
such Related Party in performing its duties hereunder or under any other Loan
Document or in any way relating to or arising out of this Agreement or any other
Loan Document; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such Related Party’s, as applicable, gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). For purposes of this paragraph, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of, without
duplication, outstanding Loans, in each case, at the time (or most recently
outstanding and in effect).

 

ARTICLE IX

Miscellaneous

 

Section 9.01.          Notices; Communications.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 9.01(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)            if to any Loan Party or to the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 9.01; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

-98-

 

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)           Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

 

(d)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.

 

(e)           Documents required to be delivered pursuant to Section 5.04 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 9.17)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on
Schedule 9.01, or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender, and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the certificates required by Section 5.04(c) to the Administrative Agent.
Except for such certificates required by Section 5.04(c), the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 

Section 9.02.          Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents, regardless of any investigation made by such persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, and the
termination of the Commitments or this Agreement.

 

Section 9.03.          Binding Effect. This Agreement shall become effective
when it shall have been executed by Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender (or otherwise received evidence satisfactory to the
Administrative Agent) that such Lender has executed it and thereafter shall be
binding upon and inure to the benefit of Holdings, the Borrower, the
Administrative Agent and each Lender and their respective permitted successors
and assigns.

 

-99-

 

 

Section 9.04.          Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.

 

(b)           (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:

 

(A)          the Borrower; provided, that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Sections 7.01(b), (c),
(h) or (i) has occurred and is continuing, any other person; and

 

(B)          the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than $1.0
million, unless each of the Borrower and the Administrative Agent otherwise
consent; provided, that (1) no such consent of the Borrower shall be required if
an Event of Default under Sections 7.01(b), (c), (h) or (i) has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds (with simultaneous assignments to or by two
or more Related Funds shall be treated as one assignment), if any;

 

(B)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

 

(C)          the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms; and

 

(D)          the Assignee shall not be the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

Notwithstanding anything herein (including in clause (A) above) or in any other
Loan Document to the contrary, no Lender shall affect any assignment with
respect to the Bridge Term Facility during the Certain Funds Period (other than
an assignment to Goldman Sachs International Bank, Goldman Sachs Lending
Partners, Wells Fargo Securities International Limited, Wells Fargo Securities,
LLC or to those banks, financial institutions or other institutional lenders
that have been agreed by the Borrower and the Joint Lead Arrangers prior to the
Effective Date) without the Borrower’s prior written consent in the Borrower’s
sole discretion.

 

-100-

 

 

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing, no Lender shall be permitted to assign
or transfer any portion of its rights and obligations under this Agreement to an
Ineligible Institution without the prior written consent of the Borrower.

 

(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.04.

 

(iv)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), all applicable tax forms, the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall promptly accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b)(v).

 

(c)           (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 9.04(a)(i) or clauses (i),
(ii), (iii), (iv), (v) or (vi) of the first proviso to Section 9.08(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant. Subject to paragraph (c)(ii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.

 

-101-

 

 

(ii)          A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) and (f) as though it were a Lender.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided, that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.

 

(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent. Each of
Holdings, the Borrower, each Lender and the Administrative Agent hereby confirms
that it will not institute against a Conduit Lender or join any other person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto and each Loan Party for any loss,
cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period of forbearance.

 

(g)           If the Borrower wishes to replace the Loans or Commitments under
any Facility with ones having different terms, it shall have the option, with
the consent of the Administrative Agent and subject to at least three Business
Days’ advance notice to the Lenders under such Facility, instead of prepaying
the Loans or reducing or terminating the Commitments to be replaced, to
(i) require the Lenders under such Facility to assign such Loans or Commitments
to the Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any other amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

(h)           Notwithstanding the foregoing, no assignment may be made to an
Ineligible Institution without the prior written consent of the Borrower.

 

Section 9.05.          Expenses; Indemnity.

 

(a)           The Borrower agrees to pay (i) all reasonable out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent in
connection with the preparation of this Agreement and the other Loan Documents,
or by the Administrative Agent in connection with the syndication of the
Commitments or the administration of this Agreement (including expenses incurred
in connection with due diligence and initial and ongoing Collateral examination
to the extent incurred with the reasonable prior approval of the Borrower and
the reasonable fees, disbursements and charges for no more than one counsel in
each jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated), including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and the Joint Lead Arrangers and Allen & Overy LLP, special U.K. counsel
for the Administrative Agent and the Joint Lead Arrangers, and, if necessary,
the reasonable fees, charges and disbursements of one local counsel per
jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made hereunder, including
the fees, charges and disbursements of counsel for the Administrative Agent
(including any special and local counsel).

 

-102-

 

 

(b)           The Borrower agrees to indemnify the Administrative Agent, the
Agents, the Joint Lead Arrangers, each Lender, each of their respective
Affiliates and each of their respective directors, trustees, officers,
employees, agents, trustees and advisors (each such person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements (except the allocated costs of in-house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document (including, without limitation, the Second
Priority Intercreditor Agreement) or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans, or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Holdings,
the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee (for
purposes of this proviso only, each of the Administrative Agent, the Joint Lead
Arrangers or any Lender shall be treated as several and separate Indemnitees,
but each of them together with its respective Related Parties, shall be treated
as a single Indemnitee). Subject to and without limiting the generality of the
foregoing sentence, the Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel or consultant
fees, charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (A) any claim related in any
way to Environmental Laws and Holdings, the Borrower or any of their
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on or from any Real Property;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties. None of the Indemnitees (or any
of their respective affiliates) shall be responsible or liable to the Funds,
Holdings, the Borrower or any of their respective subsidiaries, Affiliates or
stockholders or any other person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of the
Facilities or the Transactions. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any Lender.
All amounts due under this Section 9.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 

(c)           Except as expressly provided in Section 9.05(a) with respect to
Other Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes.

 

(d)           To the fullest extent permitted by applicable law, Holdings and
the Borrower shall not assert, and hereby waive, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

-103-

 

 

(e)           The agreements in this Section 9.05 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

 

Section 9.06.          Right of Set-off. If an Event of Default shall have
occurred and be continuing, subject to Section 4.03, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of Holdings, the
Borrower or any Subsidiary against any of and all the obligations of Holdings or
the Borrower now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have.

 

Section 9.07.          Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

Section 9.08.          Waivers; Amendment.

 

(a)           No failure or delay of the Administrative Agent or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, the Borrower or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower and the Required Lenders, and  in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by each party thereto and the Administrative Agent (or, in
the case of any Security Documents, the Collateral Agent if so provided therein)
and consented to by the Required Lenders; provided, however, that no such
agreement shall

 

(i)           decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan without the prior
written consent of each Lender directly affected thereby,

 

(ii)          increase or extend the Commitment of any Lender or decrease any
fees of any Lender without the prior written consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the aggregate
Commitments shall not constitute an increase of the Commitments of any Lender),

 

(iii)        [reserved],

-104-

 

 

(iv)        amend the provisions of Section 5.02 of the Collateral Agreement in
a manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby,

 

(v)          amend or modify the provisions of this Section 9.08 or the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

 

(vi)        release all or substantially all the Collateral or release any of
Holdings, the Borrower or all or substantially all of the Subsidiary Loan
Parties from their respective Guarantees under the Collateral Agreement, unless,
in the case of a Subsidiary Loan Party, all or substantially all the Equity
Interests of such Subsidiary Loan Party is sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender;

 

(vii)       effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lender participating in
another Facility, without the consent of the majority-in-interest of the Lenders
participating in the adversely affected Facility (it being agreed that the
Required Lenders may waive, in whole or in part, any prepayment or Commitment
reduction required by Section 2.11 so long as the application of any prepayment
or Commitment reduction still required to be made is not changed);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

 

(c)           Without the consent of any Joint Lead Arranger or Lender, the Loan
Parties and the Administrative Agent may (in their respective sole discretion,
or shall, to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.

 

(d)           Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 

(e)           Notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended (or amended and restated) with written consent of the
Administrative Agent and the Borrower in order to make modification contemplated
by the terms of the Fee Letters.

 

Section 9.09.          Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by such Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

 

-105-

 

 

Section 9.10.          Entire Agreement. This Agreement, the other Loan
Documents and the agreements regarding certain fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Fee Letters shall survive the execution and delivery of this Agreement and
remain in full force and effect. Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.

 

Section 9.11.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12.          Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 9.13.          Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 9.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission (or other electronic transmission
pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.

 

Section 9.14.          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15.          Jurisdiction; Consent to Service of Process.

 

(a)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

 

-106-

 

 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

Section 9.16.          Confidentiality. Each of the Lenders and each of the
Agents agrees that it shall maintain in confidence any information relating to
Holdings, the Borrower and any Subsidiary furnished to it by or on behalf of
Holdings, the Borrower or any Subsidiary (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party, (b) has been independently developed by such Lender or such Agent
without violating this Section 9.16 or (c) was available to such Lender or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
except: (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates or auditors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any pledge under Section 9.04(d) or
any other prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 9.16) and (F) to
any direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16);.

 

The Borrower, in respect of the Agents and the Lenders, and the Agents and the
Lenders, in respect of the Borrower, the Target and their respective
Subsidiaries and other Affiliates, may not issue any press release or make any
public announcement which references the other relevant party in the context of
the Acquisition except with the applicable party’s prior written consent, such
consent not to be unreasonably withheld or delayed and not to be required in the
case of references required by the Takeover Rules or applicable laws or
regulations in relation to the Acquisition or the rules of any securities
exchange or regulatory authority (but the parties shall use all reasonable
endeavors to consult with each other prior to making any such press release or
public announcement).

 

Section 9.17.          Platform; Borrower Materials. The Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (iv) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

 

-107-

 

 

Section 9.18.          Release of Liens and Guarantees. In the event that any
Loan Party conveys, sells, leases, assigns, transfers or otherwise disposes of
all or any portion of any of the Equity Interests or assets of any Subsidiary
Loan Party to a person that is not (and is not required to become) a Loan Party
in a transaction not prohibited by Section 6.05, the Collateral Agent shall
promptly (and the Lenders hereby authorize the Collateral Agent to) take such
action and execute any such documents as may be reasonably requested by Holdings
or the Borrower and at the Borrower’s expense to release any Liens created by
any Loan Document in respect of such Equity Interests or assets, and, in the
case of a disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary, terminate such Subsidiary Loan
Party’s obligations under its Guarantee. In addition, the Collateral Agent
agrees to take such actions as are reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
contingent indemnification Obligations) are paid in full and all Commitments are
terminated. Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.

 

Section 9.19.          PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Loan Party in accordance with the PATRIOT Act.

 

Section 9.20.          Intercreditor Agreements and Collateral Agreement. Each
Lender hereunder (a) consents to the priority and/or subordination of Liens
provided for in the Second Priority Intercreditor Agreement, (b) consents to the
priority and/or subordination of Liens provided for in the Senior Lender
Intercreditor Agreement, (c) consents to the priority and/or subordination of
Liens provided for in the Senior Lender Intercreditor Agreement, (d) agrees that
it will be bound by and will take no actions contrary to the provisions of the
Second Priority Intercreditor Agreement, (e) authorizes and instructs the
Collateral Agent to enter into the Second Lien Bridge Joinder to Second Priority
Intercreditor Agreement on behalf of itself and such Lender, and (f) consents to
entering into the Collateral Agreement in the form of Exhibit E herein. The
foregoing provisions are intended as an inducement to the Lenders to extend
credit and such Lenders are intended third party beneficiaries of such
provisions and the provisions of the Second Priority Intercreditor.

 

Section 9.21.          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

-108-

 

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE X

Rollover Loan Provisions

 

Section 10.01.          Provisions Applicable to Rollover Loans.

 

(a)           Without further notice to or consent of any Lender, the Borrower
or the Administrative Agent, on the Bridge Term Loan Maturity Date and without
any action by the Administrative Agent, any Loan Party or any Lender, this
Agreement and the Collateral Agreement shall, subject to Section 2.01(e)
automatically be amended as follows in order to make the restrictions,
requirements, rights and remedies described below that are contained in this
Agreement and the Collateral Agreement substantially identical to the
restrictions, requirements, rights and remedies set forth in the Description of
Notes in Exhibit G (with mechanical and conforming changes to provisions of this
Agreement (including any definitions related to the following provisions)):

 

(i)            the provisions of Section 2.10(c) shall be amended to conform to
the provisions set forth in the covenant described under “Certain
Covenants—Asset Sales”;

 

(ii)           the affirmative covenants set forth in Article V of this
Agreement will be amended or deleted to conform to the affirmative covenants set
forth in the Description of Notes and including customary high-yield indenture
affirmative covenants typically excluded from the Description of Notes but
included in customary high yield indentures such as “Certificates; Other
Information”; “Preservation of Existence”; and “Maintenance of Properties”;

 

(iii)         the negative covenants set forth in Article VI of this Agreement
will be amended or deleted to conform to the negative covenants set forth in the
Description of Notes;

 

(iv)         the Events of Default set forth in Section 7.01 of this Agreement
(excluding Section 7.01(d) with respect to Section 2.21) will be amended or
deleted to conform to the events of default provisions set forth in the
Description of Notes (it being understood that any event in existence prior to
the Bridge Term Facility Maturity Date that is continuing shall be taken into
account in determining whether any Default or Event of Default exists from and
after the Bridge Term Facility Maturity Date and this clause (iv) shall not
operate as a waiver of, or otherwise cure any, Default or Event of Default
existing on the Bridge Term Facility Maturity Date immediately prior to giving
effect to this provision);

 

(v)           defined terms used in Sections amended pursuant to the foregoing
provisions shall be deleted (to the extent no longer used in this Agreement or
any Loan Document) and new defined terms shall be added from or conformed to, as
applicable, the definitions to conform to the definitions set forth in the
Description of Notes;

 

(vi)         clause (b) of Section 9.08 will be amended, to the extent
applicable, to (A) require the consent of each Lender for amendments and waivers
that would require the consent of each affected holder of Exchange Notes and (B)
permit the Administrative Agent and the Borrower to amend or supplement this
Agreement and the other Loan Documents without the consent of any Lender to the
extent a corresponding amendment or supplement would not require the consent of
any holder of Exchange Notes as provided under the Description of Notes; and

 

(vii)        Section 9.18 and the Collateral Agreement shall be amended to
conform to the release of guarantor provisions set forth in the provision of the
Description of Notes.

 

-109-

 

 

(b)           In furtherance of the foregoing clause (a), notwithstanding
anything to the contrary in Article IX, the Administrative Agent will, at the
request of the Borrower, enter into such technical amendments to the Loan
Documents reasonably necessary to effect the foregoing and no consent from any
other party shall be required in connection therewith.

 

[SIGNATURE PAGES FOLLOW]

 

-110-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

  BERRY GLOBAL GROUP, INC.         By: /s/ Mark W. Miles     Name: Mark W. Miles
    Title: Chief Financial Officer and Treasurer         BERRY GLOBAL, INC.    
    By: /s/ Mark W. Miles     Name: Mark W. Miles     Title: Chief Financial
Officer and Treasurer

 

[Signature Page to the Second Lien Bridge Credit Agreement]

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Administrative Agent, Collateral
Agent and as a Lender         By: /s/ Kay Reedy     Name: Kay Reedy     Title:
Managing Director

 

[Signature Page to the Second Lien Bridge Credit Agreement]

 

 

 

 

  GOLDMAN SACHS BANK USA,   as a Lender         By: /s/ Robert Ehudin     Name:
Robert Ehudin     Title: Authorized Signatory         Goldman Sachs Lending
Partners LLC,   as a Lender         By: /s/ Robert Ehudin     Name: Robert
Ehudin     Title: Authorized Signatory

 

[Signature Page to the Second Lien Bridge Credit Agreement]

 

 

 

 



EXHIBIT A

 

[FORM OF]
ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all such outstanding rights
and obligations of the Assignor under the respective facilities identified below
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.Assignor:   

 

2.Assignee:  


[and is an Affiliate/Approved Fund of [Identify Lender]]

 

3.Borrower:  

 

4.Administrative Agent: Wells Fargo Bank, National Association, as
Administrative Agent under the Credit Agreement

 

5.Credit Agreement: Second Lien Bridge Credit Agreement dated as of March [8],
2019 (as amended, restated, supplemented, waived or otherwise modified from time
to time, the “Credit Agreement”), among BERRY GLOBAL GROUP, INC. (formerly known
as Berry Plastics Group, Inc.), a Delaware corporation (“Holdings”), BERRY
GLOBAL, INC. (formerly known as Berry Plastics Holding Corporation), a Delaware
corporation (the “Borrower”), the LENDERS party thereto from time to time and
Wells Fargo Bank, National Association, as administrative agent and collateral
agent (in such capacities, the “Administrative Agent”) for the Lenders.

 

 A-1 

 

 

6.Assigned Interest:

 

Facility Assigned   Aggregate Amount of
Commitment/Loans
for all Lenders   Amount of
Commitment/Loans
Assigned   Percentage Assigned
of
Commitment/Loans1 Term Loans           %

 

Effective Date: ____________ __, 20__. [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]







 

 



1Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 A-2 

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

  ASSIGNOR [NAME OF ASSIGNOR]       By:       Title:

 

  ASSIGNEE [NAME OF ASSIGNEE]       By:       Title:

 

Consented2 to and accepted:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

   AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

By:       Name:     Title:  



 

 



2Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

 A-3 

 

 

[Consented3 to:]

 

BERRY GLOBAL, INC.

 

By:       Title:  

 

 



3Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

 A-4 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.              Representations and Warranties.

 

1.1           Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby, and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document or any other instrument or
document furnished pursuant thereto (other than this Assignment and Acceptance)
or any collateral thereunder, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished in connection therewith or any collateral
thereunder, (iii) the financial condition of Holdings, Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any Loan
Document, (iv) any requirements under applicable law for the Assignee to become
a lender under the Credit Agreement or to charge interest at the rate set forth
therein from time to time or (v) the performance or observance by Holdings,
Borrower, any of its Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document or any other instrument or
document furnished pursuant thereto .

 

1.2.          Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to this
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to Section 9.4(b) and any other terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender and, based on such documentation and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto and
thereto as are delegated to the Administrative Agent, by the terms thereof,
together with such powers as a reasonably incidental thereto, and (iii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

 A-5 

 

 

3.          General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 A-6 

 

 

EXHIBIT B

 

[FORM OF]

SOLVENCY CERTIFICATE

 

This Certificate is being delivered pursuant to Section 4.01(v) of the Second
Lien Bridge Credit Agreement dated as of March [8], 2019 (the “Credit
Agreement”), among Berry Global Group, Inc. (formerly known as Berry Plastics
Holding Corporation), a Delaware corporation (“Holdings”), Berry Global, Inc.
(formerly known as Berry Plastics Group, Inc.), a Delaware corporation (the
“Borrower”), the lenders party thereto from time to time and Wells Fargo Bank,
National Association, as collateral agent and administrative agent (in such
capacities, the “Administrative Agent”) for the Lenders. Terms defined in the
Credit Agreement are used herein with the same meaning.

 

I, [             ], hereby certify that I am the Chief Financial Officer of the
Borrower and that I am knowledgeable of the financial and accounting matters of
the Borrower and its Subsidiaries, the Credit Agreement and the covenants and
representations (financial or otherwise) contained therein and that, as such, I
am authorized to execute and deliver this Certificate on behalf of the Borrower.
I further certify, in my capacity as Chief Financial Officer of the Borrower,
and not individually, as follows:

 

Immediately after giving effect to the Transactions on the Effective Date, (i)
the fair value of the assets of the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower (individually) and Holdings, the Borrower and its Subsidiaries
on a consolidated basis, respectively; (ii) the present fair saleable value of
the property of the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower (individually) and
Holdings, the Borrower and its Subsidiaries on a consolidated basis,
respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower (individually)
and Holdings, the Borrower and its Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Effective Date.

 

I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Certificate this [ ] day of [         ], 20__.

 

  By:       Name:     Title:

 

 B-1 

 

 

EXHIBIT C

 

[FORM OF]
BORROWING REQUEST

 

Wells Fargo Bank, National Association, as Administrative Agent
1525 West W.T. Harris Blvd.
MAC D1109-019
Charlotte, NC 28262

 

Ladies and Gentlemen:

 

Reference is made to the proposed Second Lien Bridge Credit Agreement dated as
of March [8], 2019 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among BERRY GLOBAL GROUP,
INC. (formerly known as Berry Plastics Holding Corporation), a Delaware
corporation (“Holdings”), BERRY GLOBAL, INC. (formerly known as Berry Plastics
Group, Inc.), a Delaware corporation (the “Borrower”), the LENDERS party thereto
from time to time and Wells Fargo Bank, National Association, as administrative
agent and collateral agent (in such capacities, the “Administrative Agent”) for
the Lenders. Terms defined in the Credit Agreement are used herein with the same
meanings. This notice constitutes a Borrowing Request and the Borrower hereby
requests Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowing
requested hereby:

 

For a Term Borrowing,

 

(1)Facility:  

 

(2)Aggregate Amount of Borrowing:  

 

(3)Date of Borrowing (which shall be a Business Day):  

 

(4)Type of Borrowing (ABR or Eurocurrency):  

 

(5)Interest Period (if a Eurocurrency Borrowing)4:  

 

(6)Location and number of Borrower’s account with the Administrative Agent to
which proceeds of Borrowing are to be disbursed:

 

The Borrower named below hereby represents and warrants that as of the Closing
Date, (a) the representations and warranties set forth in Article III of the
Credit Agreement shall be true and correct in all material respects as of such
date, in each case, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date) and (b)
immediately after giving effect to the Borrowing, no Event of Default or Default
shall have occurred and be continuing or would result therefrom.

 

[Signature Page Follows]

 



 



4Which must comply with the definition of “Interest Period”

 

 C-1 

 

 

  Very truly yours,       BERRY GLOBAL, INC.       By:       Name:     Title:

 

 C-2 

 

 

EXHIBIT D

 

[Reserved.]

 

 D-1 

 

 

EXHIBIT E

 

[FORM OF]

COLLATERAL AGREEMENT

 

[See attached.]

 

 E-1 

 

 





 



 

 

SECOND LIEN BRIDGE GUARANTEE AND COLLATERAL AGREEMENT

 

dated and effective as of

 

[   ], 2019

 

Among

 

BERRY GLOBAL GROUP, INC.,

 

BERRY GLOBAL, INC.,

 

each Subsidiary of the Company
identified herein,

 

and

 

[   ],
as Collateral Agent,

 



 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1       Section 1.01. Credit Agreement 1
Section 1.02. Other Defined Terms 2       ARTICLE II GUARANTEE 5       Section
2.01. Guarantee 5 Section 2.02. Guarantee of Payment 5 Section 2.03. No
Limitations, Etc. 5 Section 2.04. Reinstatement 7 Section 2.05. Agreement To
Pay; Contribution; Subrogation 7 Section 2.06. Information 7 Section 2.07.
Maximum Liability 8 Section 2.08. Payment Free and Clear of Taxes 8 Section
2.09. No Foreign Guarantee of U.S. Obligations 8       ARTICLE III PLEDGE OF
SECURITIES 9       Section 3.01. Pledge 9 Section 3.02. Delivery of the Pledged
Collateral 10 Section 3.03. Representations, Warranties and Covenants 10 Section
3.04. Registration in Nominee Name; Denominations 12 Section 3.05. Voting
Rights; Dividends and Interest, Etc. 12       ARTICLE IV SECURITY INTERESTS IN
OTHER PERSONAL PROPERTY 14       Section 4.01. Security Interest 14 Section
4.02. Representations and Warranties 16 Section 4.03. Covenants 18 Section 4.04.
Other Actions 20 Section 4.05. Covenants Regarding Patent, Trademark and
Copyright Collateral 21       ARTICLE V REMEDIES; APPLICATION OF PROCEEDS 23    
  Section 5.01. Remedies Upon Default 23 Section 5.02. Apportionment,
Application, and Reversal of Payments 24 Section 5.03. Securities Act, Etc 26  
    ARTICLE VI INDEMNITY, SUBROGATION AND SUBORDINATION 26       Section 6.01.
Indemnity 26 Section 6.02. Contribution and Subrogation 27 Section 6.03.
Subordination; Subrogation 27

 

-i-

 

 

    Page       ARTICLE VII MISCELLANEOUS 28       Section 7.01. Notices 28
Section 7.02. Security Interest Absolute 29 Section 7.03. Limitation By Law 29
Section 7.04. Binding Effect; Several Agreement 29 Section 7.05. Successors and
Assigns 30 Section 7.06. Administrative Agent’s and Collateral Agent’s Fees and
Expenses; Indemnification 30 Section 7.07. Collateral Agent Appointed
Attorneys-in-Fact 31 Section 7.08. GOVERNING LAW 31 Section 7.09. Waivers;
Amendment 32 Section 7.10. WAIVER OF JURY TRIAL 32 Section 7.11. Severability 32
Section 7.12. Counterparts 32 Section 7.13. Headings 32 Section 7.14.
Jurisdiction; Consent to Service of Process 33 Section 7.15. Termination or
Release 33 Section 7.16. Additional Subsidiaries 34 Section 7.17. Right of
Set-off 34 Section 7.18. Intercreditor Agreement 34

 

Schedules       Schedule I Subsidiary Parties Schedule II Pledged Stock; Debt
Securities Schedule III Intellectual Property     Exhibits       Exhibit A Form
of Supplement to the Guarantee and Collateral Agreement

 

-ii-

 

 

SECOND LIEN BRIDGE GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as of
[ ], 2019 (this “Agreement”), among BERRY GLOBAL GROUP, INC. (formerly Berry
Plastics Group, Inc.), a Delaware corporation (“Holdings”), BERRY GLOBAL, INC.
(formerly Berry Plastics Holdings Corporation), a Delaware corporation (the
“Company”), each Subsidiary of the Company identified herein as a party or that
becomes a party hereto pursuant to Section 7.16 (each, a “Subsidiary Party”),
and [ ], as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined below).

 

WHEREAS, Holdings, the Company, the lenders party thereto from time to time and
[ ], as administrative agent for such lenders (the “Administrative Agent”), are
parties to that certain Second Lien Bridge Credit Agreement dated as of [ ],
2019 (the “Credit Agreement”);

 

[WHEREAS, on the Closing Date (as defined in the Credit Agreement), the Borrower
shall acquire (the “Acquisition”), directly or indirectly, 100% of the
outstanding shares of RPC Global plc, a public limited company incorporated in
England and Wales (the “Target”), which may be effected by means of a Scheme (as
defined in the Credit Agreement) under which the Target Shares will be cancelled
(or transferred) and the Borrower will become the holder of new shares issued in
place of such cancelled Target Shares (or, as the case may be, the holder of
such transferred Target Shares) or pursuant to a public offer by, or made on
behalf of, the Borrower in accordance with the Takeover Code (as defined in the
Credit Agreement) and the provisions of the Companies Act (as defined in the
Credit Agreement) for the Borrower to acquire all of the Target Shares by way of
an Offer (as defined in the Credit Agreement) (either of such Scheme or such
Offer, the “Acquisition”)] 1;

 

WHEREAS, in connection with the Acquisition, the lenders party to the Credit
Agreement (collectively, together with any person that becomes a lender under
the Credit Agreement and their respective successors and assigns, the “Lenders”)
have agreed to extend credit to the Company and the Subsidiary Parties
(collectively, the “Borrowers”), in each case subject to the terms and
conditions set forth in the Credit Agreement; and

 

WHEREAS, Holdings and the Subsidiary Parties are affiliates of the Borrowers,
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement, and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend credit to the Borrowers in
accordance with the terms of the Credit Agreement;

 

NOW, THEREFORE, Holdings, the Company, each Subsidiary Party and the Collateral
Agent hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.         Credit Agreement.

 

(a)          Unless otherwise stated herein:

 

(i)          Capitalized terms used in this Agreement and not otherwise defined
herein have the respective meanings assigned thereto in the Credit Agreement.

 



 



1 NTD: To be conformed to Credit Agreement description.

 

 

 

 

 

(ii)         All terms defined in the New York UCC (as defined below) and not
defined in this Agreement have the meanings specified therein.

 

(iii)        The term “instrument” shall have the meaning specified in Article 9
of the New York UCC.

 

(b)          The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.

 

Section 1.02.         Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below: 

 

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

 

“Administrative Agent” has the meaning assigned to such term in the recitals
hereto.

 

“Agent” means the Administrative Agent and the Collateral Agent

 

“Borrowers” has the meaning assigned to such term in the recitals hereto.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Collateral Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Collateral Agent.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III.

 

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

-2-

 

 

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any guarantee, claim, security interest or
other security held by or granted to any Pledgor to secure payment by an Account
Debtor of any of the Accounts.

 

“Guarantors” means Holdings and the Subsidiary Parties.

 

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

 

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

 

“Intercreditor Agreement” means the Second Priority Intercreditor Agreement.

 

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule III hereto.

 

“Joinder to Second Priority Intercreditor Agreement” shall have the meaning
assigned to such term in the Credit Agreement.

 

“Lenders” has the meaning assigned to such term in the recitals hereto.

 

“Loan Collateral” means all “Collateral” as defined in the Credit Agreement.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligations” means (a) the due and punctual payment by each Borrower of (i) the
unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to such Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations of such Borrower to any of the Secured Parties
under the Credit Agreement or any of the other Loan Documents, including
obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of each Borrower under or pursuant
to the Credit Agreement or any of the other Loan Documents, and (c) the due and
punctual payment and performance of all other obligations of each Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

 

-3-

 

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

 

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule III,
and all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
III, and (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in- part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” means a Perfection Certificate with respect to the
Pledgors, in a form reasonably acceptable to the Collateral Agent, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by an Officer of the Company.

 

“Permitted Liens” means any Lien not prohibited by Section 6.02 of the Credit
Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

 

“Pledgor” shall mean each Borrower and each Guarantor.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent and the
Collateral Agent, (c) the beneficiaries of each indemnification obligation
undertaken by any Loan Party to the Credit Agreement under any Loan Document and
(d) the successors and permitted assigns of the foregoing.

 

“Second Priority Intercreditor Agreement” shall have the meaning assigned to
such term in the Credit Agreement.

 

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

-4-

 

 

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement, and any Subsidiary that becomes a party hereto
pursuant to Section 7.16.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of Lanham Act has been filed, to extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule III and (b) all
goodwill associated therewith or symbolized thereby.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01.         Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, to the Administrative Agent for
the ratable benefit of the Secured Parties, as a primary obligor and not merely
as a surety, the due and punctual payment and performance of the Obligations now
or hereafter owing to such Secured Parties. Each Guarantor further agrees that
the Obligations may be extended or renewed, in whole or in part, without notice
to or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each Guarantor
waives presentment to, demand of payment from and protest to the Borrowers or
any other Loan Party of any of the Obligations, and also waives notice of
acceptance of its guarantee and notice of protest for nonpayment. 

 

Section 2.02.         Guarantee of Payment. Each Guarantor further agrees that
its guarantee hereunder constitutes a guarantee of payment when due (whether at
the stated maturity, by acceleration or otherwise) and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Collateral Agent or any other Secured Party in favor of a Borrower or any
other person. 

 

Section 2.03.         No Limitations, Etc.

 

(a)          Except for termination of a Guarantor's obligations hereunder as
expressly provided for in Section 7.15, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise (other than
defense of payment or performance). Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder, to the fullest extent
permitted by applicable law, shall not be discharged or impaired or otherwise
affected by, and each Guarantor hereby waives any defense to the enforcement
hereof by reason of:

 

-5-

 

 

 

(i)          the failure of the Administrative Agent or Collateral Agent or any
other Secured Party to assert any claim or demand or to exercise or enforce any
right or remedy under the provisions of any Loan Document or otherwise;

 

(ii)         any rescission, waiver, amendment or modification of, increase in
the Obligations with respect to, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement;

 

(iii)        the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Obligations;

 

(iv)        any default, failure or delay, willful or otherwise, in the
performance of the Obligations;

 

(v)         any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations),

 

(vi)        any illegality, lack of validity or enforceability of any
Obligation,

 

(vii)       any change in the corporate existence, structure or ownership of any
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any Obligation,

 

(viii)      the existence of any claim, set-off or other rights that the
Guarantor may have at any time against any Borrower, the Collateral Agent, the
Administrative Agent, any Secured Party, or any other corporation or person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim,

 

(ix)        any action permitted or authorized hereunder, or

 

(x)         any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent, the Administrative Agent or any other Secured Party that might
otherwise constitute a defense to, or a legal or equitable discharge of, any
Borrower or any Guarantor or any other guarantor or surety.

 

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

 

-6-

 

 

(b)          To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
Subject to the terms of the Intercreditor Agreement, the Collateral Agent and
the other Secured Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of the Obligations, make any other accommodation with any other Loan Party
or exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations (other than contingent or
unliquidated obligations or liabilities) have been paid in full in cash or
immediately available funds. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
such election operates, pursuant to applicable law, to impair or to extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against any other Loan Party, as the case may be, or any security.

 

Section 2.04.         Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of any Borrower or any other Loan
Party or otherwise. 

 

Section 2.05.         Agreement To Pay; Contribution; Subrogation. In
furtherance of the foregoing and not in limitation of any other right that the
Collateral Agent or any other Secured Party has at law or in equity against any
Guarantor by virtue hereof, upon the failure of any Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the Secured Parties as provided in the Intercreditor
Agreement, in cash the amount of such unpaid Obligation. Each Guarantor hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Secured Party under this guarantee, such Guarantor
will contribute, to the maximum extent permitted by law, such amounts to each
other Guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents. Upon payment by any Guarantor
of any sums to the Collateral Agent as provided above, all rights of such
Guarantor against any Borrower, or other Loan Party or any other Guarantor
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Article VI. 

 

Section 2.06.         Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the financial condition and assets of the
Borrowers and each other Loan Party, and of all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Collateral Agent, the Administrative Agent nor the other Secured
Parties will have any duty to advise such Guarantor of information known to it
or any of them regarding such circumstances or risks. 

 

-7-

 

 

Section 2.07.         Maximum Liability. Each Guarantor, and by its acceptance
of this guarantee, the Collateral Agent and each Secured Party hereby confirms
that it is the intention of all such Persons that this guarantee and the
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to thus guarantee and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Collateral Agent and the Secured Parties hereby irrevocably agree that the
Obligations of each Subsidiary Party under this guarantee at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.

 

Section 2.08.         Payment Free and Clear of Taxes. Any and all payments by
or on account of any obligation of any Guarantor hereunder or under any other
Loan Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
applicable Credit Agreement shall apply to each Guarantor mutatis mutandis. 

 

Section 2.09.         No Foreign Guarantee of U.S. Obligations. Notwithstanding
anything to the contrary contained herein, no Foreign Subsidiary shall, or shall
be deemed to, provide a guarantee of any Obligations of any Borrower or any
Domestic Subsidiary pursuant to the terms hereof. 

 

-8-

 

 

ARTICLE III

 

PLEDGE OF SECURITIES

 

Section 3.01.         Pledge. As security for the payment or performance, as the
case may be, in full of its Obligations, each Pledgor hereby assigns and pledges
to the Collateral Agent and its successors and permitted assigns for the benefit
of the Secured Parties, and hereby grants to the Collateral Agent and its
successors and permitted assigns for the benefit of the Secured Parties, a
security interest in all of such Pledgor's right, title and interest in, to and
under (a) the Equity Interests directly owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) (A) more
than 65% of the issued and outstanding voting Equity Interests of any “first
tier” Foreign Subsidiary directly owned by such Pledgor, (B) more than 65% of
the issued and outstanding voting Equity Interests of any “first tier” Qualified
CFC Holding Company directly owned by such Pledgor, (C) any issued and
outstanding Equity Interest of any Foreign Subsidiary that is not a “first tier”
Foreign Subsidiary, (D) any issued and outstanding Equity Interests of any
Qualified CFC Holdings Company that is not a “first tier” Qualified CFC Holding
Company or (E) any Equity Interests in [NIM Holdings Limited, Berry Plastics
Acquisition Corporation II, Berry Plastics Acquisition Corporation XIV, LLC,
Berry Plastics Asia Pte. Ltd., or Ociesse s.r.l.] 2 (ii) to the extent
applicable law requires that a Subsidiary of such Pledgor issue directors'
qualifying shares, such shares or nominee or other similar shares, (iii) any
Equity Interests with respect to which the Collateral and Guarantee Requirement
or the other paragraphs of the respective Sections 5.10 of the Credit Agreement
need not be satisfied by reason of Section 5.10(g) of the Credit Agreement, (iv)
any Equity Interests of a Subsidiary to the extent that, as of the Effective
Date (as defined in the Credit Agreement), and for so long as, such a pledge of
such Equity Interests would violate a contractual obligation binding on or
relating to such Equity Interests, or (v) any Equity Interests of a person that
is not directly or indirectly a Subsidiary; (b)(i) the debt obligations listed
opposite the name of such Pledgor on Schedule II, (ii) any debt obligations in
the future issued to such Pledgor having, in the case of each instance of debt
securities, an aggregate principal amount in excess of $5.0 million (which
pledge, in the case of any intercompany note evidencing debt owed by a Foreign
Subsidiary to a Loan Party, shall be limited to 65% of the amount outstanding
thereunder), and (iii) the certificates, promissory notes and any other
instruments, if any, evidencing such debt obligations (the “Pledged Debt
Securities”); (c) subject to Section 3.05 hereof, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (d) subject to Section 3.05
hereof, all rights and privileges of such Pledgor with respect to the securities
and other property referred to in clauses (a), (b) and (c) above; and (e) all
proceeds of any of the foregoing (the items referred to in clauses (a) through
(e) above being collectively referred to as the “Pledged Collateral”). 

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent and its successors and permitted assigns for the
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

 



 

 2 BC to confirm.

-9-

 

 

Section 3.02.         Section 3.02. Delivery of the Pledged Collateral.

 

(a)          Subject to the provisions of the Intercreditor Agreement, each
Pledgor agrees promptly to deliver or cause to be delivered to the Collateral
Agent, as agent for the Secured Parties, any and all Pledged Securities to the
extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 3.02. If any Pledged Stock that is uncertificated
on the date hereof shall hereafter become certificated, the applicable Pledgor
shall promptly cause the certificate or certificates representing Pledged Stock
to be delivered to the Collateral Agent, as agent for the Secured Parties,
together with the accompanying stock powers or other documentation required by
Section 3.02(c). None of the Pledgors shall permit any other party to “control”
(for purposes of Section 8-106 of the New York UCC (or any analogous provision
of the Uniform Commercial Code in effect in the jurisdiction whose law applies))
any uncertificated securities that constitute Pledged Collateral other than the
Collateral Agent, as agent for the Secured Parties or any other agent pursuant
to the applicable Intercreditor Agreement.

 

(b)          To the extent any Indebtedness for borrowed money constitutes
Pledged Collateral (other than (i) intercompany current liabilities incurred in
the ordinary course of business in connection with the cash management
operations of Holdings, the Company and its Subsidiaries or (ii) to the extent
that a pledge of such promissory note or instrument would violate applicable
law) the Pledgor holding such Indebtedness for borrowed money shall cause such
Indebtedness to be evidenced by a duly executed promissory note, such Pledgor
shall cause such promissory note to be pledged and, subject to the provisions of
the Intercreditor Agreement, delivered to the Collateral Agent, as agent for the
Secured Parties, pursuant to the terms hereof; provided that, such pledge in the
case of any intercompany note evidencing debt owed by a Foreign Subsidiary to a
Loan Party, shall be limited to 65% of the amount outstanding thereunder. To the
extent any such promissory note is a demand note, each Pledgor party thereto
agrees, if requested by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement unless such demand would not be commercially
reasonable or would otherwise expose Pledgor to liability to the maker.

 

(c)          Upon delivery to the Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request and (ii) all other property
composing part of the Pledged Collateral delivered pursuant to the terms of this
Agreement shall be accompanied to the extent necessary to perfect the security
interest in or allow realization on the Pledged Collateral by proper instruments
of assignment duly executed by the applicable Pledgor and such other instruments
or documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II (or a supplement to
Schedule II, as applicable) and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

 

Section 3.03.         Representations, Warranties and Covenants. The Pledgors,
jointly and severally, represent, warrant and covenant to and with the
Collateral Agent for the benefit of the Secured Parties: 

 

-10-

 

 

(a)          Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement,
or (ii) delivered pursuant to Section 3.02(b);

 

(b)          the Pledged Stock and Pledged Debt Securities (solely with respect
to Pledged Debt Securities issued by a person that is not a Subsidiary of
Holdings or an Affiliate of any such subsidiary, to the best of each Pledgor's
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
and (ii) in the case of Pledged Debt Securities (solely with respect to Pledged
Debt Securities issued by a person that is not a Subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Pledgor's knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

 

(c)          except for the security interests granted hereunder, each Pledgor
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Pledgor, (ii)
holds the same free and clear of all Liens, other than Permitted Liens, (iii)
will make no assignment, pledge, hypothecation or transfer of, or create or
permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction permitted by the Credit
Agreement and other than Permitted Liens and (iv) subject to the rights of such
Pledgor under the Loan Documents to dispose of Pledged Collateral, will use
commercially reasonable efforts to defend its title or interest hereto or
therein against any and all Liens (other than Permitted Liens), however arising,
of all persons;

 

(d)          other than as set forth in the Credit Agreement or the schedules
thereto, and except for restrictions and limitations imposed by the Loan
Documents or securities laws generally or otherwise permitted to exist pursuant
to the terms of the Credit Agreement, the Pledged Stock (other than partnership
interests) is and will continue to be freely transferable and assignable, and
none of the Pledged Stock is or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;

 

(e)          each Pledgor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

(f)          other than as set forth in the Credit Agreement or the respective
schedules thereto, no consent or approval of any Governmental Authority, any
securities exchange or any other person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);

 

-11-

 

 

(g)          by virtue of the execution and delivery by the Pledgors of this
Agreement and the Foreign Pledge Agreements, when any Pledged Securities
(including Pledged Stock of any Domestic Subsidiary or any Qualified CFC Holding
Company and any foreign stock covered by a Foreign Pledge Agreement) are
delivered to the Collateral Agent, for the ratable benefit of the Secured
Parties, in accordance with this Agreement and a financing statement covering
such Pledge Securities is filed in the appropriate filing office, the Collateral
Agent and its successors and permitted assigns for the benefit of the Secured
Parties will obtain a legal, valid and perfected lien upon and security interest
in such Pledged Securities under the New York UCC, subject only to Liens
permitted under the Credit Agreement or arising by operation of law, as security
for the payment and performance of the Obligations;

 

(h)          each Pledgor that is an issuer of the Pledged Collateral confirms
that it has received notice of the security interest granted hereunder and
consents to such security interest and agrees to transfer record ownership of
the securities issued by it in connection with any request by the Administrative
Agent;

 

Section 3.04.         Registration in Nominee Name; Denominations. The
Collateral Agent, as agent for the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the Collateral
Agent or, if an Event of Default shall have occurred and be continuing, in its
own name as pledgee or the name of its nominee (as pledgee or as sub-agent).
Each Pledgor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Pledgor. If an Event of Default shall have
occurred and be continuing, the Collateral Agent, as agent for the Secured
Parties, shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement. Each Pledgor shall use its commercially
reasonable efforts to cause any Loan Party that is not a party to this Agreement
to comply with a request by the Collateral Agent, pursuant to this Section 3.04,
to exchange certificates representing Pledged Securities of such Loan Party for
certificates of smaller or larger denominations. 

 

Section 3.05.         Section 3.05. Voting Rights; Dividends and Interest, Etc.

 

(a)          Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the relevant
Pledgors of the Collateral Agent's intention to exercise its rights hereunder:

 

(i)          Each Pledgor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided, that,
except as permitted under the Credit Agreement, such rights and powers shall not
be exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of the
Administrative Agent, the Collateral Agent, or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

 

(ii)         The Collateral Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

 

-12-

 

 

(iii)        Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities,
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid in surplus,
shall be and become part of the Pledged Collateral, and, if received by any
Pledgor, shall not be commingled by such Pledgor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the Collateral Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent).

 

(b)          Upon the occurrence and during the continuance of an Event of
Default and after notice by the Collateral Agent to the Company of the
Collateral Agent's intention to exercise its rights hereunder, all rights of any
Pledgor to receive dividends, interest, principal or other distributions that
such Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.05 shall cease, and all such rights shall thereupon become vested, for
the ratable benefit of the Secured Parties, in the Collateral Agent which,
subject to the terms of the Intercreditor Agreement, shall have the sole and
exclusive right and authority to receive and retain such dividends, interest,
principal or other distributions. All dividends, interest, principal or other
distributions received by any Pledgor contrary to the provisions of this Section
3.05 shall not be commingled by such Pledgor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the Collateral Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02 hereof. After all Events of Default have been
cured or waived and the Company has delivered to the Collateral Agent a
certificate to that effect, the Collateral Agent shall promptly repay to each
Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.05 and that remain in such
account.

 

-13-

 

 

(c)          Upon the occurrence and during the continuance of an Event of
Default and after notice by the Collateral Agent to the Company of the
Collateral Agent's intention to exercise its rights hereunder, all rights of any
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.05, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section
3.05, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, for the ratable benefit of the Secured Parties, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers, subject to the terms of the Intercreditor
Agreement; provided that, unless otherwise directed by the Required Lenders
under the Credit Agreement, the Collateral Agent shall have the right from time
to time following and during the continuance of an Event of Default to permit
the Pledgors to exercise such rights. After all Events of Default have been
cured or waived and the Company has delivered to the Collateral Agent a
certificate to that effect, each Pledgor shall have the right to exercise the
voting and/or consensual rights and powers that such Pledgor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above.

 

ARTICLE IV

 

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

 

Section 4.01.         Security Interest.

 

(a)          As security for the payment or performance when due (whether at the
stated maturity, by acceleration or otherwise), as the case may be, in full of
its Obligations, each Pledgor other than Holdings (all references to a Pledgor
or to the Pledgors in this Article IV shall be deemed to be a reference to each
Pledgor other than Holdings) hereby assigns and pledges to the Collateral Agent
and its successors and permitted assigns for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent and its successors and permitted
assigns for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Pledgor or in which such Pledgor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

 

(i)all Accounts;

 

(ii)all Chattel Paper;

 

(iii)all cash and Deposit Accounts;

 

(iv)all Documents;

 

(v)all Equipment;

 

(vi)all General Intangibles;

 

(vii)all Instruments;

 

(viii)all Inventory;

 

(ix)all Investment Property;

 

(x)all Letter of Credit Rights;

 

-14-

 

 

(xi)all Commercial Tort Claims;

 

(xii)         all other personal property not otherwise described above (except
for property specifically excluded from any defined term used in any of the
foregoing clauses);

 

(xiii)all books and records pertaining to the Article 9 Collateral; and

 

(xiv)         to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired, (b)
any assets (including Equity Interests), whether now owned or hereafter
acquired, with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 5.10 of the Credit Agreement would not be required
to be satisfied by reason of Section 5.10(g) of the Credit Agreement if
hereafter acquired, (c) any property excluded from the definition of Pledged
Collateral pursuant to Section 3.01 hereof, (d) any Letter of Credit Rights to
the extent any Pledgor is required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (e) any Pledgor's
right, title or interest in any license, contract or agreement to which such
Pledgor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any license, contract or agreement to which such Pledgor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, or (f) any Equipment owned by any Pledgor that is subject to a
purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Pledgors as a condition to the creation of any other security interest
on such Equipment.

 

(b)          Each Pledgor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Collateral Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property.” Each Pledgor agrees to provide such information
to the Collateral Agent promptly upon request.

 

-15-

 

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be reasonably
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Pledgor, without
the signature of such Pledgor, and naming such Pledgor or the Pledgors as
debtors and the Collateral Agent as secured party.

 

(c)          The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.

 

Section 4.02.         Representations and Warranties. The Pledgors jointly and
severally represent and warrant to the Collateral Agent and the Secured Parties
that: 

 

(a)          Each Pledgor has good and valid rights in and title to the Article
9 Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement.

 

(b)          The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Pledgor, is correct and complete, in all material respects, as of the
Effective Date. The Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each governmental,
municipal or other office specified in Schedule 7 to the Perfection Certificate
(or specified by notice from the Company to the Collateral Agent after the
Effective Date in the case of filings, recordings or registrations required by
Section 5.10 of each Credit Agreement) constitute all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral including all material
United States Patents, United States registered Trademarks and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent and its successors and permitted assigns for the
benefit of the Secured Parties in respect of all Article 9 Collateral (other
than Commercial Tort Claims) in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all Article
9 Collateral consisting of Intellectual Property with respect to United States
Patents (and Patents for which United States registration applications are
pending), United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights (and Copyrights for which United States registration applications are
pending) has been delivered to the Collateral Agent for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Collateral Agent, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such material Intellectual Property in which a security interest
may be perfected by recording with the United States Patent and Trademark Office
and the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

 

-16-

 

 

(c)          The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral (other than Article 9 Collateral
described in Section 3.01(a)(xii)) securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral (other than Commercial
Tort Claims) in which a security interest may be perfected by filing, recording
or registering a financing statement or analogous document in the United States
(or any political subdivision thereof) and its territories and possessions
pursuant to the Uniform Commercial Code or other applicable law in such
jurisdictions and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of the Intellectual Property Security Agreement with the
United States Patent and Trademark Office and the United States Copyright Office
upon the making of such filings with such office, in each case, as applicable,
with respect to material Intellectual Property Collateral. The Security Interest
is and shall be prior to any other Lien on any of the Article 9 Collateral other
than Permitted Liens.

 

(d)          The Article 9 Collateral is owned by the Pledgors free and clear of
any Lien, other than Permitted Liens. None of the Pledgors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

 

(e)          None of the Pledgors holds any Commercial Tort Claim individually
in excess of $5.0 million as of the Effective Date except as indicated on the
Perfection Certificate.

 

(f)          Except as set forth in the Perfection Certificate, as of the
Effective Date, all Accounts have been originated by the Pledgors and all
Inventory has been produced or acquired by the Pledgors in the ordinary course
of business.

 

(g)          As to itself and its Article 9 Collateral consisting of
Intellectual Property (the “Intellectual Property Collateral”), to the best of
each Pledgor's knowledge:

 

(i)          The Intellectual Property Collateral set forth on Schedule III
includes all of the material Patents, domain names, Trademarks, Copyrights and
IP Agreements owned by such Pledgor as of the date hereof.

 

-17-

 

 

(ii)         The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part, and to the best of such
Pledgor's knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect. Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.

 

(iii)        Such Pledgor has made or performed all commercially reasonable
acts, including without limitation filings, recordings and payment of all
required fees and taxes, required to maintain and protect its interest in each
and every item of Intellectual Property Collateral in full force and effect in
the United States and such Pledgor has used proper statutory notice in
connection with its use of each Patent, Trademark and Copyright in the
Intellectual Property Collateral, in each case, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

(iv)        With respect to each IP Agreement, the absence, termination or
violation of which would reasonably be expected to have a Material Adverse
Effect: (A) such Pledgor has not received any notice of termination or
cancellation under such IP Agreement; (B) such Pledgor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured or waived; and (C) neither such Pledgor nor any other party
to such IP Agreement is in breach or default thereof in any material respect,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.

 

(v)         Except as would not reasonably be expected to have a Material
Adverse Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

 

Section 4.03.         Covenants.

 

(a)          Each Pledgor agrees promptly to notify the Collateral Agent in
writing of any change (i) in its corporate or organization name, (ii) in its
identity or type of organization or corporate structure, (iii) in its Federal
Taxpayer Identification Number or organizational identification number or (iv)
in its jurisdiction of organization. Each Pledgor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence. Each Pledgor agrees not
to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral, for the ratable benefit of
the Secured Parties. Each Pledgor agrees promptly to notify the Collateral Agent
if any material portion of the Article 9 Collateral owned or held by such
Pledgor is damaged or destroyed.

 

-18-

 

 

(b)          Subject to the rights of such Pledgor under the Loan Documents to
dispose of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.

 

(c)          Each Pledgor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith, all in accordance with
the terms hereof and of Section 5.10 of the Credit Agreement. If any
Indebtedness payable under or in connection with any of the Article 9 Collateral
that is in excess of $5.0 million shall be or become evidenced by any promissory
note or other instrument, such note or instrument shall be promptly pledged to
the Collateral Agent and its successors and permitted assigns for the benefit of
the Secured Parties, and, subject to the Intercreditor Agreement, delivered to
the Collateral Agent, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

 

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute material
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Pledgor shall have the right, exercisable
within 30 days after the Company has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Collateral Agent of the specific identification of such Article 9
Collateral.

 

(d)          After the occurrence of an Event of Default and during the
continuance thereof, the Collateral Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Collateral Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

 

(e)          At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

-19-

 

 

(f)          Each Pledgor (rather than the Collateral Agent or any Secured
Party) shall remain liable for the observance and performance of all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral and each
Pledgor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

 

(g)          None of the Pledgors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as expressly permitted by
the Credit Agreement. None of the Pledgors shall make or permit to be made any
transfer of the Article 9 Collateral and each Pledgor shall remain at all times
in possession of the Article 9 Collateral owned by it, except as permitted by
the Credit Agreement.

 

(h)          [Reserved].

 

(i)          Each Pledgor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Pledgor's true and lawful agent (and attorney-in-fact)
for the purpose, during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Pledgor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Pledgor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Pledgors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(i), including reasonable attorneys' fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Collateral Agent and shall be additional
Obligations secured hereby.

 

Section 4.04.         Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent's security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor's own expense, to take the following actions with respect to the
following Article 9 Collateral: 

 

(a)          Instruments and Tangible Chattel Paper. If any Pledgor shall at any
time hold or acquire any Instruments (other than checks received and processed
in the ordinary course of business) or Tangible Chattel Paper evidencing an
amount in excess of $5.0 million, such Pledgor shall, subject to the
Intercreditor Agreement, forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.

 

-20-

 

 

(b)          Investment Property. Except to the extent otherwise provided in
Article III, if any Pledgor shall at any time hold or acquire any Certificated
Security included in the Pledged Collateral, such Pledgor shall, subject to the
Intercreditor Agreement, forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
specify. If any security of a domestic issuer now owned or hereafter acquired by
any Pledgor is uncertificated and is issued to such Pledgor or its nominee
directly by the issuer thereof, such Pledgor shall promptly notify the
Collateral Agent of such uncertificated securities and (i) upon the Collateral
Agent’s reasonable request or (ii) upon the occurrence and during the
continuance of an Event of Default, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
security, without further consent of any Pledgor or such nominee, or (ii) cause
the issuer to register the Collateral Agent, as agent for the Secured Parties,
as the registered owner of such security. If any security or other Investment
Property, whether certificated or uncertificated, representing an Equity
Interest in a third party and having a fair market value in excess of $5.0
million now or hereafter acquired by any Pledgor is held by such Pledgor or its
nominee through a securities intermediary or commodity intermediary, such
Pledgor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to a Control Agreement in form
and substance reasonably satisfactory to the Collateral Agent, either (A) cause
such securities intermediary or commodity intermediary, as applicable, to agree,
in the case of a securities intermediary, to comply with entitlement orders or
other instructions from the Collateral Agent to such securities intermediary as
to such securities or other investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Pledgor or such nominee, or (B) in the
case of Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become entitlement holders
with respect to such Investment Property, for the ratable benefit of the Secured
Parties, with such Pledgor being permitted, only with the consent of the
Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Guarantors
that the Collateral Agent shall not give any such entitlement orders or
instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur. The provisions of this paragraph (b) shall not
apply to any Financial Assets credited to a securities account for which the
Collateral Agent is the securities intermediary.

 

(c)          Commercial Tort Claims. If any Pledgor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$5,000,000, such Pledgor shall promptly notify the Collateral Agent thereof in a
writing signed by such Pledgor, including a summary description of such claim,
and grant to the Collateral Agent in writing a security interest therein and in
the proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

 

Section 4.05.         Covenants Regarding Patent, Trademark and Copyright
Collateral.

 

(a)          Each Pledgor agrees that it will not knowingly do any act or omit
to do any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Pledgor’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public, and
agrees that it shall take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary and sufficient to
establish and preserve its rights under applicable patent laws.

 

-21-

 

 

(b)          Each Pledgor will, and will use its commercially reasonable efforts
to cause its licensees or its sublicensees to, for each material Trademark
necessary to the normal conduct of such Pledgor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark, (iii) display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as required under applicable
law and (iv) not knowingly use or knowingly permit its licensees” use of such
Trademark in violation of any third-party rights.

 

(c)          Each Pledgor will, and will use its commercially reasonable efforts
to cause its licensees or its sublicensees to, for each work covered by a
material Copyright necessary to the normal conduct of such Pledgor’s business
that it publishes, displays and distributes, use copyright notice as required
under applicable copyright laws.

 

(d)          Each Pledgor shall notify the Collateral Agent promptly if it knows
that any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

 

(e)          Each Pledgor, either itself or through any agent, employee,
licensee or designee, shall (i) inform the Collateral Agent on an annual basis
of each application by itself, or through any agent, employee, licensee or
designee, for any Patent with the United States Patent and Trademark Office and
each registration of any Trademark or Copyright with the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or agency in any other country filed during the preceding twelve-month
period, in each case to the extent such application or registration relates to
Intellectual Property material to the normal course of such Pledgor’s business
and (ii) upon the reasonable request of the Collateral Agent, execute and
deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright.

 

(f)          Each Pledgor shall exercise its reasonable business judgment
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or agency in any other country with respect to maintaining and pursuing
each application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

-22-

 

 

(g)          In the event that any Pledgor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Pledgor shall
promptly notify the Collateral Agent and shall, if such Pledgor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages, and take such other actions as are reasonably appropriate under the
circumstances.

 

ARTICLE V

 

REMEDIES; APPLICATION OF PROCEEDS

 

Section 5.01.         Remedies Upon Default. Upon the occurrence and during the
continuance of any Event of Default, each Pledgor agrees to deliver on demand
each item of Collateral to the Collateral Agent and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times (acknowledging the terms of the
Intercreditor Agreement): (a) with respect to any Article 9 Collateral
consisting of Intellectual Property, on demand, to cause the Security Interest
to become an assignment, transfer and conveyance of any of or all such Article 9
Collateral by the applicable Pledgors to the Collateral Agent (on behalf of the
Secured Parties) or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, any such Article
9 Collateral throughout the world on such terms and conditions and in such
manner as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers thereunder
cannot be obtained with the use of commercially reasonable efforts, which each
Pledgor hereby agrees to use) and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to the applicable
Pledgor to enter any premises where the Article 9 Collateral may be located for
the purpose of taking possession of or removing the Article 9 Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
applicable Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Pledgor agrees that the Collateral Agent shall
have the right (acknowledging the terms of the Intercreditor Agreement), subject
to the mandatory requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Collateral Agent shall deem appropriate. The Collateral Agent
shall be authorized in connection with any sale of a security (if it deems it
advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted. 

 

-23-

 

 

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this Section
5.01, any Secured Party may bid for or purchase for cash, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Pledgor (all such rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Pledgor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

 

Section 5.02.         Apportionment, Application, and Reversal of Payments.

 

(a)          Subject to the provisions of the Intercreditor Agreement
(including, without limitation, the provisions of Section 4.01 thereof regarding
the application of proceeds of any sale, collection or liquidation of any Loan
Collateral), all payments received by the Administrative Agent or by the
Collateral Agent for application to the Obligations shall be applied as follows:

 

First, to pay any fees, indemnities or expense reimbursements then due to the
Collateral Agent and Administrative Agent from the Company and other Loan
Parties under the Credit Agreement;

 

-24-

 

 

Second, to pay interest and fees then due from the Company and other Loan
Parties to the Lenders under the Credit Agreement, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties;

 

Third, to pay principal then due from the Company and other Loan Parties under
the Credit Agreement, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties; and

 

Fourth, to pay any other amounts then due from the Company and other Loan
Parties under the Credit Agreement, ratably among the parties entitled thereto
in accordance with the amounts then due to such parties.

 

(b)          [Reserved].

 

(c)          [Reserved].

 

(d)          [Reserved].

 

(e)          Subject to the terms of the Intercreditor Agreement, the Collateral
Agent shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

(f)          If, after receipt of any payment which is applied to the payment of
all or any part of any Obligations, the Collateral Agent, Administrative Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible set-off, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by such Agent or such
Lender and the Company shall be liable to pay to such Agent and the Lenders, and
shall indemnify such Agents and the Lenders and holds the Agent and the Lenders
harmless for the amount of such payment or proceeds surrendered. The provisions
of this Section 5.02(f) shall be and remain effective notwithstanding any
contrary action which may have been taken by an Agent or any Lender in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to the Agents’ and the Lenders’ rights under
this Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 5.02(f) shall survive the termination of this Agreement.

 

-25-

 

 

Section 5.03.         Securities Act, Etc. In view of the position of the
Pledgors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar federal statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion, (a)
may proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale. Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Collateral Agent shall not incur any responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 5.03 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells. 

 

ARTICLE VI

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

Section 6.01.         Indemnity. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), each Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
such Borrower, such Borrower shall indemnify such Guarantor for the full amount
of such payment and such Guarantor shall be subrogated to the rights of the
person to whom such payment shall have been made to the extent of such payment
and (b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation owed to any Secured Party by any Borrower, such Borrower shall
indemnify such Guarantor in an amount equal to the greater of the book value or
the fair market value of the assets so sold. 

 

-26-

 

 

Section 6.02.         Contribution and Subrogation. Each Guarantor (other than
Holdings and the Company) (a “Contributing Guarantor”) agrees (subject to
Section 6.03 hereof) that, in the event a payment shall be made by any other
Guarantor (other than Holdings and the Company) hereunder in respect of any
Obligation or assets of any other Guarantor (other than Holdings and the
Borrower) shall be sold pursuant to any Security Document to satisfy any
Obligation owed to any Secured Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the applicable Borrower, as
provided in Section 6.01 hereof, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall
be the net worth of such Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16 hereof, the date of the supplement hereto executed and delivered by
such Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 hereof to the extent of such
payment. 

 

Section 6.03.         Subordination; Subrogation.

 

(a)          Each Guarantor hereby subordinates any and all debts, liabilities
and other obligations owed to such Guarantor by each other Loan Party (the
“subordinated Obligations”) to the Obligations to the extent and in the manner
hereinafter set forth in this Section 6.03:

 

(i)          Prohibited Payments, Etc. Each Guarantor may receive payments from
any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if required by
the Required Lenders, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations until the
Obligations have been paid in full in cash.

 

(ii)         Prior Payment of Guaranteed Obligations. In any proceeding under
the U.S. Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law relating to any other Loan Party, each
Guarantor agrees that the Secured Parties shall be entitled to receive payment
in full in cash of all Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any U.S. Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, whether or not constituting an allowed claim in such proceeding
(“Post-Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.

 

(iii)        Turn-Over. After the occurrence and during the continuance of any
Event of Default, each Guarantor shall, if a Collateral Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured Parties and deliver such payments to the Collateral
Agent (for the benefit of the Secured Parties and subject to the terms of the
Intercreditor Agreement) on account of the Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.

 

(iv)        Collateral Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Collateral Agent is authorized and
empowered (but without any obligation to so do), in its discretion
(acknowledging the terms of the Intercreditor Agreement), (i) in the name of
each Guarantor, to collect and enforce, and to submit claims in respect of, the
Subordinated Obligations and to apply any amounts received thereon to the
Obligations (including any and all Post-Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
the Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Collateral Agent for application to the Guaranteed
Obligations (including any and all Post-Petition Interest) in each case in
accordance with the terms of the Intercreditor Agreement.

 

-27-

 

 

(b)          Each Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against any
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of the guarantee set forth in Article II hereof
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against such
Borrower, any other Loan Party or any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Obligations and all other amounts payable under the
guarantee set forth in Article II shall have been paid in full in cash and the
Commitments shall have expired. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of the Obligations and all other amounts
payable under the guarantee set forth in Article II and (b) the termination or
expiration of all Commitments, such amount shall be received and held in trust
for the benefit of the Secured Parties, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the Obligations (in accordance with
the terms of the Intercreditor Agreement) and all other amounts payable under
the guarantee set forth in Article II, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as Collateral for
any Obligations or other amounts payable under such guarantee thereafter
arising. If (i) any Guarantor shall make payment to any Secured Party of all or
any part of the Obligations and (ii) all of the Obligations and all other
amounts payable under the guarantee set forth in Article II shall have been paid
in full in cash, the Administrative Agent will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Obligations
resulting from such payment made by such Guarantor pursuant to such guarantee.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.         Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 9.01 of the Credit Agreement. All communications and notices
hereunder to any Subsidiary Party shall be given to it in care of the Company,
with such notice to be given as provided in Section 9.01 of the Credit
Agreement. 

 

-28-

 

 

Section 7.02.         Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance). 

 

Section 7.03.         Limitation By Law. All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Agreement invalid, unenforceable,
in whole or in part, or not entitled to be recorded, registered or filed under
the provisions of any applicable law. 

 

Section 7.04.         Binding Effect; Several Agreement. This Agreement shall
become effective as to any party to this Agreement when a counterpart hereof
executed on behalf of such party shall have been delivered to the Administrative
Agent and the Collateral Agent and a counterpart hereof shall have been executed
on behalf of the Collateral Agent, and thereafter shall be binding upon such
party, the Collateral Agent and each of their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, except that no party shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by this Agreement or the Credit Agreement. This Agreement shall be construed as
a separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder. 

 

-29-

 

 

Section 7.05.         Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent and the
Administrative Agent. Unless otherwise agreed by the Administrative Agent, the
Collateral Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by an Administrative Agent pursuant the Credit Agreement shall also constitute
notice of resignation by such entity as the Collateral Agent under this
Agreement, unless otherwise agreed by the Administrative Agent. Upon the
acceptance of any appointment as an Administrative Agent under the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the Collateral Agent pursuant hereto, except as
otherwise agreed by the Administrative Agent. 

 

Section 7.06.         Administrative Agent’s and Collateral Agent’s Fees and
Expenses; Indemnification.

 

(a)          The parties hereto agree that the Administrative Agent and the
Collateral Agent shall each be entitled to reimbursement of their expenses
incurred hereunder as provided in the Section 9.05 of each Credit Agreement.

 

(b)          Without limitation of its indemnification obligations under the
other Loan Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent, the Collateral Agent and the other “Indemnitees” (as
defined in Section 9.05 of the Credit Agreement) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, (i) the execution, delivery or performance of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
other transactions contemplated hereby, (ii) the use of proceeds of the Loans or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c)          Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor, accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

 

-30-

 

 

Section 7.07.         Collateral Agent Appointed Attorneys-in-Fact. Each Pledgor
hereby appoints the Collateral Agent an attorney-in-fact of such Pledgor for the
purpose of carrying out the provisions of this Agreement, and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. The Collateral Agent shall have the right
(acknowledging the terms of the Intercreditor Agreement), upon the occurrence
and during the continuance of any Event of Default, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any Pledgor to notify, Account Debtors
to make payment directly to any Collateral Agent or to the Administrative Agent;
and (i) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct. 

 

Section 7.08.         GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. 

 

-31-

 

 

Section 7.09.         Waivers; Amendment.

 

(a)          No failure or delay by the Collateral Agent, the Administrative
Agent or any Lender in exercising any right, power or remedy hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 7.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with the terms of Section 9.08 of the Credit
Agreement.

 

Section 7.10.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10. 

 

Section 7.11.         Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions. 

 

Section 7.12.         Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 7.04 hereof. Delivery of an executed
counterpart to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed original. 

 

Section 7.13.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement. 

 

-32-

 

 

Section 7.14.         Jurisdiction; Consent to Service of Process.

 

(a)          Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Pledgor, or its properties, in
the courts of any jurisdiction.

 

(b)          Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

Section 7.15.         Termination or Release.

 

(a)          This Agreement, the guarantees made herein, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Loan Document Obligations (other than contingent or
unliquidated obligations or liabilities with respect to which no claim has been
asserted) have been paid in full in cash or immediately available funds and the
Lenders have no further commitment to lend under the Credit Agreement.

 

(b)          A Subsidiary Party shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement, as a result of which such
Subsidiary Party ceases to be a Subsidiary of the Company or otherwise ceases to
be a Guarantor; provided that the Required Lenders shall have consented to such
transaction (to the extent such consents are required by the Credit Agreement)
and the terms of such consent did not provide otherwise.

 

(c)          Upon any sale or other transfer by any Pledgor of any Collateral
that is permitted under the Credit Agreement to any person that is not a
Pledgor, or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to the terms of
Section 9.08 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.

 

-33-

 

 

(d)          In connection with any termination or release pursuant to paragraph
(a), (b) or (c) of this Section 7.15, the Collateral Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release;
provided, that the Collateral Agent shall not be required to take any action
under this Section 7.15(d) unless such Pledgor shall have delivered to the
Collateral Agent together with such request, which may be incorporated into such
request, (i) a reasonably detailed description of the Collateral, which in any
event shall be sufficient to effect the appropriate termination or release
without affecting any other Collateral, and (ii) a certificate of a Responsible
Officer of the Company or such Pledgor certifying that the transaction giving
rise to such termination or release is permitted by each Credit Agreement and
was consummated in compliance with the Loan Documents. Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or warranty by the Collateral Agent.

 

Section 7.16.         Additional Subsidiaries. Upon execution and delivery by
the Collateral Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit A hereto, such subsidiary shall become a Subsidiary Party hereunder with
the same force and effect as if originally named as a Subsidiary Party herein.
The execution and delivery of any such instrument shall not require the consent
of any other party to this Agreement. The rights and obligations of each party
to this Agreement shall remain in full force and effect notwithstanding the
addition of any new party to this Agreement. 

 

Section 7.17.         Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set-off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of any party to this Agreement against any of and
all the obligations of such party now or hereafter existing under this Agreement
owed to such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section 7.17 are in addition to other
rights and remedies (including other rights of set-off) that such Lender may
have. 

 

Section 7.18.         Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, the Grantors shall execute a Joinder to Second
Priority Intercreditor Agreement, and the terms of this Agreement shall be
subject to the terms of the Second Priority Intercreditor Agreement, and in the
event of any inconsistency between any provision herein and therein, the terms
of the lntercreditor Agreement shall govern. In accordance with the provisions
of the Credit Agreement, the Collateral Agent is acting herein as Collateral
Agent for the Secured Parties under the Credit Agreement. Anything contained
herein or in any of the other Loan Documents to the contrary notwithstanding,
the Collateral Agent shall not be required to take any action under this
Agreement that would result in a breach by the Collateral Agent of its
obligations under any other Loan Document. So long as the Intercreditor
Agreement is outstanding, any requirement of this Agreement to deliver
Collateral to the Collateral Agent shall be deemed satisfied by delivery of such
Collateral to the applicable agent under the Intercreditor Agreement.  

 

[Signature Pages Follow]

 

-34-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  BERRY GLOBAL, INC.         By:       Name:     Title:

 

[Signature Page to the Second Lien Bridge Guarantee and Collateral Agreement]

 

 

 

  BERRY GLOBAL GROUP, INC.,         By:       Name:     Title:         [     ],
  as Collateral Agent         By:       Name:     Title:

 

[Signature Page to the Second Lien Bridge Guarantee and Collateral Agreement]

 

 

 

 

  AEROCON, LLC   AVINTIV ACQUISITION CORPORATION   AVINTIV INC.   AVINTIV
SPECIALTY MATERIALS INC.   BERRY FILM PRODUCTS ACQUISITION COMPANY, INC.   BERRY
FILM PRODUCTS COMPANY, INC.   BERRY PLASTICS ACQUISITION CORPORATION V   BERRY
PLASTICS ACQUISITION CORPORATION XII   BERRY PLASTICS ACQUISITION CORPORATION
XIII   BERRY GLOBAL FILMS, LLC   BERRY PLASTICS ACQUISITION LLC X   BERRY
PLASTICS DESIGN, LLC   BERRY PLASTICS FILMCO, INC.   BERRY PLASTICS 1K, LLC  
BERRY PLASTICS OPCO, INC.   BERRY PLASTICS SP, INC.   BERRY PLASTICS TECHNICAL
SERVICES, INC.   BERRY SPECIALTY TAPES, LLC   BERRY STERLING CORPORATION   BPREX
BRAZIL HOLDING INC.   BPREX CLOSURE SYSTEMS, LLC   BPREX CLOSURES KENTUCKY INC.
  BPREX CLOSURES, LLC   BPREX DELTA INC.   BPREX HEALTHCARE BROOKVILLE INC.  
BPREX HEALTHCARE PACKAGING INC.   BPREX PLASTIC PACKAGING INC.   BPREX PLASTICS
SERVICES COMPANY INC.   BPREX PRODUCT DESIGN AND ENGINEERING INC.   BPREX
SPECIALTY PRODUCTS PUERTO RICO INC.   CAPLAS LLC   CAPLAS NEPTUNE, LLC   CAPTIVE
PLASTICS HOLDINGS, LLC   CAPTIVE PLASTICS, LLC   CARDINAL PACKAGING, INC.  
CHICOPEE, INC.   COVALENCE SPECIALTY ADHESIVES LLC   COVALENCE SPECIALTY
COATINGS LLC   CPI HOLDING CORPORATION   DOMINION TEXTILE (USA), L.L.C.  
FABRENE, L.L.C.   FIBERWEB GEOS, INC.

 

[Signature Page to the Second Lien Bridge Guarantee and Collateral Agreement]

 

 

 

 

  FIBERWEB, LLC   KERR GROUP, LLC   KNIGHT PLASTICS, LLC   OLD HICKORY
STEAMWORKS, LLC   PACKERWARE, LLC   PESCOR, INC.   PGI EUROPE, INC.   PGI
POLYMER, INC.   PLIANT INTERNATIONAL, LLC   PLIANT, LLC   POLY-SEAL, LLC   PRIME
LABEL & SCREEN INCORPORATED   PRISTINE BRANDS CORPORATION   PROVIDENCIA USA,
INC.   ROLLPAK CORPORATION   SAFFRON ACQUISITION, LLC   SEAL FOR LIFE
INDUSTRIES, LLC   SETCO, LLC   SUN COAST INDUSTRIES, LLC   UNIPLAST HOLDINGS,
LLC   UNIPLAST U.S., INC.   VENTURE PACKAGING, INC.   VENTURE PACKAGING MIDWEST,
INC.

 

  By:        Name: Jason K. Greene   Title: Executive Vice President, General
Counsel and Secretary

 

[Signature Page to the Second Lien Bridge Guarantee and Collateral Agreement]

 

 

 

 

  LADDAWN, INC.   DUMPLING ROCK, LLC   ESTERO PORCH, LLC   LAMB’S GROVE, LLC  
MILLHAM, LLC   SUGDEN, LLC         By:     Name:  Jason K. Greene  
Title:  Executive Vice President         GRAFCO INDUSTRIES LIMITED PARTNERSHIP  
      By: Caplas Neptune, LLC, its General Partner         By:     Name:  Jason
K. Greene   Title:  Executive Vice President, General Counsel and Secretary    
    CHOCKSETT ROAD LIMITED PARTNERSHIP         By: Berry Global, Inc., its
General Partner         By:     Name:  Jason K. Greene   Title:  Executive Vice
President, General Counsel and Secretary         CHOCKSETT ROAD REALTY TRUST    
    By: Laddawn, Inc., its Trustee         By:     Name:  Jason K. Greene  
Title:  Executive Vice President

 

[Signature Page to the Second Lien Bridge Guarantee and Collateral Agreement]

 

 

 

 

SCHEDULE I

 

Subsidiary Parties

 

 

  Name Jurisdiction 1. AeroCon, LLC Delaware 2. AVINTIV Acquisition Corporation
Delaware 3, AVINTIV Inc. Delaware 4. AVINTIV Specialty Materials Inc. Delaware
5. Berry Film Products Acquisition Company, Inc. Delaware 6. Berry Film Products
Company, Inc. Delaware 7. Berry Global Films, LLC Delaware 8. Berry Plastics
Acquisition Corporation V Delaware 9. Berry Plastics Acquisition Corporation XII
Delaware 10. Berry Plastics Acquisition Corporation XIII Delaware 11. Berry
Plastics Acquisition LLC X Delaware 12. Berry Plastics Design, LLC Delaware 13.
Berry Plastics Filmco, Inc. Delaware 14. Berry Plastics IK, LLC Delaware 15.
Berry Plastics Opco, Inc. Delaware 16. Berry Plastics SP, Inc. Delaware 17.
Berry Plastics Technical Services, Inc. Delaware 18. Berry Specialty Tapes, LLC
Delaware 19. Berry Sterling Corporation Delaware 20. BPRex Brazil Holding Inc.
Delaware 21. BPRex Closure Systems, LLC Delaware 22. BPRex Closures Kentucky
Inc. Delaware 23. BPRex Closures, LLC Delaware 24. BPRex Delta Inc. Delaware 25.
BPRex Healthcare Brookville Inc. Delaware 26. BPRex Healthcare Packaging Inc.
Delaware

 



 

 

 

  Name Jurisdiction 27. BPRex Plastic Packaging Inc. Delaware 28. BPRex Plastics
Services Company Inc. Delaware 29. BPRex Product Design and Engineering Inc.
Minnesota 30. BPRex Specialty Products Puerto Rico Inc. New Jersey 31. Caplas
LLC Delaware 32. Caplas Neptune, LLC Delaware 33. Captive Plastics Holdings, LLC
Delaware 34. Captive Plastics, LLC Delaware 35. Cardinal Packaging, Inc.
Delaware 36. Chicopee, Inc. Delaware 37. Chocksett Road Limited Partnership
Massachusetts 38. Chocksett Road Realty Trust Massachusetts 39. Covalence
Specialty Adhesives LLC Delaware 40. Covalence Specialty Coatings LLC Delaware
41. CPI Holding Corporation Delaware 42. Dominion Textile (USA), L.L.C. Delaware
43. Dumpling Rock, LLC Massachusetts 44. Estero Porch, LLC Delaware 45. Fabrene,
L.L.C. Delaware 46. Fiberweb GEOS, Inc. Virginia 47. Fiberweb, LLC Delaware 48.
Grafco Industries Limited Partnership Maryland 49. Kerr Group, LLC Delaware 50.
Knight Plastics, LLC Delaware 51. Laddawn, Inc. Massachusetts 52. Lamb’s Grove,
LLC Delaware 53. Millham, LLC Delaware 54. Old Hickory Steamworks, LLC Delaware
55. Packerware, LLC Delaware

 



 

 

 

  Name Jurisdiction 56. Pescor, Inc. Delaware 57. PGI Europe, Inc. Delaware 58.
PGI Polymer, Inc. Delaware 59. Pliant International, LLC Delaware 60. Pliant,
LLC Delaware 61. Poly-Seal, LLC Delaware 62. Prime Label & Screen Incorporated
Wisconsin 63. Pristine Brands Corporation Delaware 64. Providencia USA, Inc.
North Carolina 65. Rollpak Corporation Delaware 66. Saffron Acquisition, LLC
Delaware 67. Seal for Life Industries, LLC Delaware 68. Setco, LLC Delaware 69.
Sugden, LLC Delaware 70. Sun Coast Industries, LLC Delaware 71. Uniplast
Holdings, LLC Delaware 72. Uniplast U.S., Inc. Delaware 73. Venture Packaging
Midwest, Inc. Delaware 74. Venture Packaging, Inc. Delaware

 



 

 

 

Schedule II

 

Pledged Stock; Debt Securities

 



  Name of Company Country State Parent/Owned by

Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests

1. 159422 Canada Inc. Canada   DT Acquisition, Inc. 35.00% 2. AEP Canada Inc.
Canada   Berry Global Films, LLC 100.00% 3. AEP Industries Finance Inc. USA DE
Berry Global Films, LLC 100.00% 4. AeroCon, LLC USA DE Berry Global, Inc.
100.00% 5. Aspen Industrial S.A. de C.V. Mexico   Pliant, LLC and Pliant
Corporation International (1 share) 100.00% 6. AVINTIV  Inc. USA DE Berry
Global, Inc. 100.00% 7. AVINTIV Acquisition Corporation USA DE AVINTIV  Inc.
100.00% 8. AVINTIV Specialty Materials, Inc. USA DE AVINTIV Acquisition
Corporation 100.00% 9. Berry Film Products Acquisition Company, Inc. (f/k/a
Clopay Plastic Products Acquisition Company, Inc.) USA DE Berry Film Products
Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.) 100.00% 10. Berry
Film Products Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.) USA DE
Berry Global, Inc. 100.00% 11. Berry Global Films, LLC (f/k/a Berry Plastics
Acquisition Corporation XV, LLC) USA DE Berry Global, Inc. 100.00% 12. Berry
Global Group, Inc. (f/k/a Berry Plastics Group, Inc.) USA DE     13. Berry
Global, Inc. (f/k/a Berry Plastics Corporation) USA DE Berry Plastics Group,
Inc. 100.00% 14. Berry Plastics Acquisition Corporation V USA DE Berry Global,
Inc. 100.00% 15. Berry Plastics Acquisition Corporation XII USA DE Berry Global,
Inc. 100.00% 16. Berry Plastics Acquisition Corporation XIII USA DE Berry
Global, Inc. 100.00% 17. Berry Plastics Acquisition Corporation XIV, LLC USA DE
Berry Global, Inc. 100.00% 18. Berry Plastics Acquisition LLC II USA DE Berry
Global, Inc. 100.00% 19. Berry Plastics Acquisition LLC X USA DE Berry Global,
Inc. 100.00% 20. Berry Plastics Asia Pacific Limited Hong Kong   Berry Plastics
Hong Kong Limited 100.00% 21. Berry Plastics Asia Pte. Ltd. Singapore   Berry
Plastics International B.V. 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 22. Berry Plastics Beheer B.V. Netherlands   Berry Global Dutch
Holding B.V. 100.00% 23. Berry Plastics Canada, Inc. Canada   Berry Global, Inc.
100.00% 24. Berry Plastics de Mexico, S. de R.L. de C.V. Mexico   Berry Plastics
Acquisition Corporation V 100.00% 25. Berry Plastics Design, LLC USA DE Berry
Global, Inc. 100.00% 26. Berry Global Dutch Holding B.V. Netherlands   Berry
Plastics International B.V. 100.00% 27. Berry Plastics Escrow Corporation USA DE
Berry Global, Inc. 100.00% 28. Berry Plastics Escrow, LLC USA DE Berry Global,
Inc. 100.00% 29. Berry Plastics Filmco, Inc. USA DE Berry Global, Inc. 100.00%
30. Berry Plastics France Holdings SAS France   Berry Plastics International
B.V. 100.00% 31. Berry Plastics GmbH Germany   Berry Plastics Holding GmbH & Co.
KG 100.00% 32. Berry Plastics Holding GmbH & Co. KG Germany   Berry Plastics
International GmbH is the General Partner and Berry Plastics International B.V.
is the limited partner 100.00% 33. Berry Plastics Hong Kong Limited Hong Kong  
Berry Plastics International B.V. 100.00% 34. Berry Plastics IK, LLC USA DE
Berry Global, Inc. 100.00% 35. Berry Plastics International B.V. Netherlands  
Berry Plastics International C.V. 100.00% 36. Berry Plastics International C.V.
Netherlands   Pliant, LLC (1%) and Berry Global, Inc. (99%) 100.00% 37. Berry
Plastics International GmbH Germany   Berry Plastics International B.V. 100.00%
38. Berry Plastics International, LLC USA DE Berry Plastics International B.V.
100.00% 39. Berry Plastics Malaysia SDN BHD Malaysia   Berry Plastics Singapore
Pte. Ltd. 60.00% 40. Berry Plastics Opco, Inc. USA DE Berry Global, Inc. 100.00%
41. Berry Plastics Qingdao Limited CHINA   Berry Plastics Hong Kong Limited
100.00% 42. Berry Plastics SP, Inc. USA DE Berry Global, Inc. 100.00% 43. Berry
Plastics Technical Services, Inc. USA DE Venture Packaging, Inc. 100.00% 44.
Berry Specialty Tapes, LLC (f/k/a Berry Plastics Acquisition Corporation XI) USA
DE Berry Global, Inc. 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 45. Berry Sterling Corporation USA DE Berry Global, Inc. 100.00% 46.
Bonlam, S.A. DE C.V. Mexico   Pristine Brands Corporation 99.99% 47. Bonlam,
S.A. DE C.V. Mexico   Chicopee, Inc. 0.01% 48. BP Parallel, LLC USA DE Berry
Global, Inc. 100.00% 49. BPRex Brazil Holding Inc. USA DE BPRex Healthcare
Brookville, Inc. 100.00% 50. BPRex Closure Systems, LLC USA DE Berry Global,
Inc. 100.00% 51. BPRex Closures Kentucky Inc. USA DE Berry Global, Inc. 100.00%
52. BPRex Closures, LLC USA DE Berry Global, Inc. 100.00% 53. BPRex de Mexico
S.A. de R.L. de CV Mexico   Berry Global, Inc. and Berry Plastics Acquisition
LLC X (1 share) 100.00% 54. BPRex Delta Inc. USA DE Berry Global, Inc. 100.00%
55. BPRex Healthcare Brookville Inc. USA DE BPRex Plastic Packaging, Inc.
100.00% 56. BPRex Healthcare Offranville France   Berry Plastics France Holdings
SAS 100.00% 57. BPRex Healthcare Packaging, Inc. USA DE BPRex Plastic Packaging,
Inc. 100.00% 58. BPRex Partipacoes Ltda Brazil   Berry Plastics International
B.V. 99.00% 59. BPRex Partipacoes Ltda Brazil   Berry Plastics Acquisition LLC X
1.00% 60. BPRex Plastic Packaging (India Holdings) Limited UK   Berry Plastics
International B.V. 100.00% 61. BPRex Plastic Packaging de Mexico S.A. de C.V.
Mexico   Berry Global, Inc. 50.00% 62. BPRex Plastic Packaging de Mexico S.A. de
C.V. Mexico   BPRex Plastics Services Company Inc. 0.002% 63. BPRex Plastic
Packaging de Mexico S.A. de C.V. Mexico   BPRex Healthcare Packaging, Inc.
49.998% 64. BPRex Plastic Packaging, Inc. USA DE Berry Global, Inc. 100.00% 65.
BPRex Plastic Services Company Inc. USA DE BPRex Plastic Packaging, Inc. 100.00%
66. BPRex Plasticos Do Brasil Ltda Brazil   BPRex Partipacoes Ltda 100.00% 67.
BPRex Product Design & Engineering Inc. USA MN BPRex Healthcare Brookville, Inc.
100.00% 68. BPRex Singapore Pte. Ltd. Singapore   Berry Plastics International
B.V. 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 69. BPRex Specialty Products Puerto Rico Inc. USA NJ BPRex Plastic
Packaging, Inc. 100.00% 70. Caplas LLC USA DE Captive Plastics LLC 100.00% 71.
Caplas Neptune, LLC USA DE Captive Plastics LLC 100.00% 72. Captive Plastics
Holdings, LLC USA DE Berry Plastics SP, Inc. 100.00% 73. Captive Plastics, LLC
USA DE Berry Plastics SP, Inc. 100.00% 74. Cardinal Packaging, Inc. USA DE CPI
Holding Corporation 100.00% 75. Chicopee Asia, Limited Hong Kong   Chicopee,
Inc. 100.00% 76. Chicopee Holdings B.V. Netherlands   PGI Europe, Inc. 100.00%
77. Chicopee Holdings C.V. Netherlands   Chicopee Holdings, B.V. 99.99% 78.
Chicopee Holdings C.V. Netherlands   PGI Holdings, B.V. 0.01% 79. Chicopee, Inc.
USA DE PGI Polymer, Inc. 100.00% 80. Chocksett Road Limited Partnership USA MA
Berry Global, Inc.

98% Limited Partnership Interests

2% General Partnership Interests

81. Chocksett Road Realty Trust USA MA Chocksett Road Limited Partnership Sole
Beneficiary 82. Berry Acquisition Company do Brasil Ltda. Brazil   Berry Holding
Company do Brasil Ltda. 99.99% 83. Berry Acquisition Company do Brasil Ltda.
Brazil   Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products
Company, Inc.) 00.01% 84. Berry Aschersleben GmbH Germany   Berry Europe GmbH
100.00% 85. Berry do Brasil Ltda. Brazil   Berry Acquisition Company do Brasil
Ltda. 92.74% 86. Berry do Brasil Ltda. Brazil   Berry Holding Company do Brasil
Ltda. 00.01% 87. Berry do Brasil Ltda. Brazil   Berry Film Products Company,
Inc. (f/k/a Clopay Plastic Products Company, Inc.) 07.25%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 88. Berry Dombühl GmbH Germany   Berry Europe GmbH 100.00% 89. Berry
Europe GmbH Germany   Berry Film Products Company, Inc. (f/k/a Clopay Plastic
Products Company, Inc.) 100.00% 90. Berry Holding Company do Brasil Ltda. Brazil
  Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products Company,
Inc.) 99.99% 91. Berry Holding Company do Brasil Ltda. Brazil   Berry Global,
Inc. 00.01% 92. Berry Trading (Shanghai) Co., Ltd. China   Berry Plastic
Products Acquisition Company, Inc. 100.00% 93. Companhai Providencia Industria e
Comercio Brazil   PGI Polimeros do Brazil S.A. 100.00% 94. Covalence Specialty
Adhesives LLC USA DE Berry Global, Inc. 100.00% 95. Covalence Specialty Coatings
LLC USA DE Berry Global, Inc. 100.00% 96. CPI Holding Corporation USA DE Berry
Global, Inc. 100.00% 97. CSM Mexico SPV LLC USA DE Berry Global, Inc. 100.00%
98. Dominion Textile (USA), L.L.C. USA DE Chicopee, Inc. 100.00% 99. Dominion
Textile Inc. Canada   DT Acquisition, Inc. 100.00% 100. Dominion Textile
Mauritius Inc. Mauritius   PGI Polymer Group Inc. 100.00% 101. Dounor SAS France
  PGI France Holdings SAS 100.00% 102. DT Acquisition Inc. Canada   AVINTIV
Specialty Materials, Inc. 100.00% 103. Dumpling Rock, LLC USA MA Berry Global,
Inc. 100.00% 104. Estero Porch, LLC USA DE Berry Global, Inc. 100.00% 105.
Fabrene, Inc. Canada   Chicopee Holdings B.V. 100.00% 106. Fabrene, L.L.C. USA
DE PGI Europe, Inc. 100.00% 107. Fiberweb (Tianjin) Specialty Nonwovens Company
Limited China   Fiberweb Asia Pacific Limited 100.00% 108. Fiberweb Asia Pacific
Limited Hong Kong   Fiberweb Holdings Limited 100.00% 109. Fiberweb Berlin GmbH
Germany   Fiberweb Holding Deutschland Gmbh 100.00% 110. Fiberweb France SAS
France   PGI Holdings France SAS 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 111. Fiberweb Geos, Inc. USA VA PGI Europe, Inc. 100.00% 112. Fiberweb
Geosynthetics Limited UK   Fiberweb Holdings Limited 100.00% 113. Fiberweb
Geosynthetiques Sarl France   Fiberweb France SAS 100.00% 114. Fiberweb Holding
Deutschland GmbH Germany   Fiberweb Holdings Limited 100.00% 115. Fiberweb
Holdings Limited UK   Fiberweb Limited 100.00% 116. Fiberweb Italia S.p.A. Italy
  Fiberweb Holdings Limited 100.00% 117. Fiberweb Limited UK   PGI Acquisition
Limited 100.00% 118. Fiberweb Terno D’Isola Srl Italy   Fiberweb Italia S.p.A.
100.00% 119. Fiberweb, LLC f/k/a Fiberweb, Inc. USA DE PGI Europe, Inc. 100.00%
120. Fortunes Best Trading Limited Hong Kong   Berry Plastics Hong Kong Ltd
100.00% 121. Frans Nooren Afdichtingssystemen B.V. Netherlands   Berry Plastics
Beheer B.V. 100.00% 122. Geca-Tapes B.V. Netherlands   PGI Nonwovens B.V.
100.00% 123. Genius World Holding Ltd Hong Kong   Berry Plastics Hong Kong Ltd
100.00% 124. Grafco Industries Limited Partnership USA MD Caplas LLC 99.00% 125.
Grafco Industries Limited Partnership USA MD Caplas Neptune, LLC 1.00% 126.
Grupo de Servicios Berpla, S. de R.L. de C.V. Mexico   Berry Plastics
Acquisition Corporation V 65.00% 127. Jacinto Mexico, S.A. de C.V. Mexico  
Pliant, LLC <1% 128. Jacinto Mexico, S.A. de C.V. Mexico   Aspen Industrial S.A.
de C.V. 99+% 129. Kerr Group, LLC USA DE Berry Global, Inc. 100.00% 130. Knight
Plastics, LLC USA DE Berry Plastics SP, Inc. 100.00% 131. Korma S.p.A. Italy  
Fiberweb Italia S.p.A. 100.00% 132. Laddawn, Inc. USA MA Berry Global, Inc.
100.00% 133. Lamb’s Grove, LLC USA DE Berry Global, Inc. 100.00% 134. Millham,
LLC USA DE Berry Global, Inc. 100.00% 135. Nanhai Nanxin Non Woven Co. Ltd China
  PGI Nonwovens (Mauritius) 100.00% 136. Old Hickory Steamworks, LLC USA DE
Fiberweb, LLC 100.00% 137. Packerware, LLC USA DE Berry Plastics SP, Inc.
100.00% 138. Pescor, Inc. USA DE Berry Global, Inc. 100.00% 139. Pfizer
Investment Ltd Hong Kong   Berry Plastics Hong Kong Ltd 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 140. PGI Acquisition Limited UK   PGI Europe, Inc. 100.00% 141. PGI
Argentina S.A. Argentina   PGI Nonwovens B.V. 97.41% 142. PGI Argentina S.A.
Argentina   PGI Netherlands Holdings (No. 2) B.V. 2.59% 143. PGI Colombia LTDA
Columbia   Plymer Group Holdings C.V. 5.30% 144. PGI Columbia LTDA Columbia  
PGI Netherlands Holdings (No. 2) B.V. 94.70% 145. PGI Europe, Inc. USA DE
Chicopee, Inc. 100.00% 146. PGI France Holdings SAS France   PGI Netherlands
Holdings B.V. 100.00% 147. PGI France SAS France   PGI France Holdings SAS
100.00% 148. PGI Holdings B.V. Netherlands   Chicopee Holdings B.V. 100.00% 149.
PGI Netherlands Holdings (NO. 2) B.V. Netherlands   Polymer Group Holdings C.V.
100.00% 150. PGI Netherlands Holdings B.V. Netherlands   Polymer Group Holdings
C.V. 100.00% 151. PGI Non-Woven (China) Co. Ltd China   PGI Nonwovens
(Mauritius) 100.00% 152. PGI Nonwovens (Mauritius) Netherlands   PGI Polymer,
Inc. 100.00% 153. PGI Nonwovens B.V. Netherlands   Polymer Group Holdings C.V.
94.90% 154. PGI Nonwovens B.V. Netherlands   Chicopee Holdings B.V. 5.10% 155.
PGI Nonwovens Germany GmbH Germany   PGI Nonwovens B.V. 100.00% 156. PGI
Polimeros Do Brazil S.A. Brazil   Polymer Group Holdings C.V. 99.80% 157. PGI
Polimeros Do Brazil S.A. Brazil   PGI Netherlands Holdings B.V. 0.20% 158. PGI
Polymer, Inc. USA DE Avintiv Specialty Materials, Inc. 100.00% 159. PGI Spain
S.L. U Spain   Chicopee Holdings B.V. 100.00% 160. Pliant de Mexico S.A. de C.V.
Mexico   Aspen Industrial S.A. de C.V. 63.97% 161. Pliant de Mexico S.A. de C.V.
Mexico   Pliant, LLC 36.03% 162. Pliant International, LLC USA DE Pliant, LLC
100.00% 163. Pliant, LLC USA DE Berry Global, Inc. 100.00% 164. Polymer Group
Holdings C.V. Netherlands   Chicopee Holdings C.V. 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 165. Poly-Seal, LLC USA DE Berry Global, Inc. 100.00% 166. Prime Label
& Screen Incorporated USA WI Berry Global, Inc. 100.00% 167. Pristine Brands
Corporation USA DE PGI Europe, Inc. 100.00% 168. Providencia USA, Inc. USA NC
Chicopee, Inc. 100.00% 169. Rafypak, S.A. de C.V. Mexico   Tyco Acquisition
Alpha LLC 99.00% 170. Rafypak, S.A. de C.V. Mexico   CSM Mexico SPV LLC 1.00%
171. Rexam Pharma Packaging India Pvt. Ltd. India   BPRex Plastic Packaging
(India) Ltd. 100.00% 172. Rollpak Corporation USA DE Berry Global, Inc. 100.00%
173. Saffron Acquisition, LLC USA DE Kerr Group, LLC 100.00% 174. SCI Vertuquet
France   Dounor SAS 100.00% 175. Seal for Life India Private Limited India  
Berry Global, Inc. 100.00% 176. Seal for Life Industries Beta LLC USA DE Seal
for Life Industries Tijuana LLC 100.00% 177. Seal for Life Industries BVBA
Belgium   Berry Plastics Acquisition LLC II and Berry Plastics Holding Gmbh &
Co. KG (99.99%) 100.00% 178. Seal for Life Industries Mexico, S. de R.L. de C.V.
Mexico   Seal for Life Industries Beta LLC 99+% 179. Seal for Life Industries
Mexico, S. de R.L. de C.V. Mexico   Seal for Life Industries Tijuana LLC One
Share 180. Seal for Life Industries Tijuana LLC USA DE Berry Global, Inc.
100.00% 181. Seal for Life Industries, LLC USA DE Berry Global, Inc. 100.00%
182. Setco, LLC USA DE Kerr Group, LLC 100.00% 183. Stopaq B.V. Netherlands  
Berry Plastics Beheer B.V. 100.00% 184. Stopaq Saudi Factory LLC Saudi   Stopaq
B.V. 51.00% 185. Sugden, LLC USA DE Berry Global, Inc. 100.00% 186. Sun Coast
Industries, LLC USA DE Saffron Acquisition, LLC 100.00% 187. Berry Film Products
Co., Ltd. China   Berry Film Products Acquisition Company, Inc. 100.00% 188.
Terram Defencell Limited UK   Terram Limited 50.00% 189. Terram Geosynthetics
Private Limited India   Fiberweb Holdings Limited 53.20%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 190. Terram Geosynthetics Private Limited India   Terram Limited
11.80% 191. Terram Limited UK   Fiberweb Holdings Limited 100.00% 192. Tyco
Acquisition Alpha LLC USA DE CSM Mexico SPF LLC 100.00% 193. Uniplast Holdings,
LLC USA DE Pliant, LLC 100.00% 194. Uniplast U.S., Inc. USA DE Uniplast
Holdings, Inc. 100.00% 195. United Packaging Dongguan China   Genius World
Holding Ltd 100.00% 196. United Packaging Jiangmen China   Genius World Holding
Ltd 100.00% 197. Venture Packaging Midwest, Inc. USA DE Venture Packaging, Inc.
100.00% 198. Venture Packaging, Inc. USA DE Berry Global, Inc. 100.00%

 

Intercompany Notes for legacy Berry entities:

 

·Promissory Note in the initial principal amount of approximately USD 30,000,000
dated April 1, 2016, by Berry Europe GmbH to Clopay Plastic Products Company,
Inc., now known as Berry Film Products Company, Inc.

 

Intercompany Notes for legacy AVINTIV Entities:

 

Type of Instrument Debtor Initial Principal Amount AVINTIV Specialty Materials
Inc. (f/k/a Polymer Group, Inc.) Promissory Note Chicopee Holdings B.V.
$37,000,000 Promissory Note Dominion Textile Mauritius Inc. $5,225,000
   Promissory Note PGI Nonwovens Germany GmbH € 6,845,000 PGI Europe, Inc.
Promissory Note Polymer Group Holdings C.V. $244,438,341    Promissory Note
Polymer Group Holdings C.V. $65,984,955 PGI Polymer, Inc.    Promissory Note PGI
Nonwovens Germany GmbH € 6,844,731

 

Intercompany Notes in connection with the Acquisition

 

·Promissory Note dated March 8, 2019, by Berry Global International Holdings
Limited to AVINTIV Inc.

·Promissory Note dated March 8, 2019, by AVINTIV Inc. to Berry Global Inc.

 



 

 

 

Schedule III

 

Intellectual Property

 

Patents

 

See attached.

 

 

Trademarks

 

See attached.

 

 

Copyrights

 

Title Claimant Authorship on
Application Registration No. Registration
Date

Date of
Creation

Date of
Publication Nation of First
Publication Cookie Snack Bag Packaging Photograph AEP Industries Inc.
125 Phillips Ave
South Hackensack,
NJ 07606 U.S.A. AEP Industries Inc., employer for hire VA0001811441 4/24/2012
1997 9/27/1999 United States

 

 



 

 

 





Country Title Filing Date Application Number Publication Date Publication Number
Issue Date Patent Number Status Owner Argentina Nonwoven Fabric (New Spinlace
Design) Oct 16, 2015 89117     Oct 16, 2015 89117 Issued AVINTIV Specialty
Materials Inc. Argentina Nonwoven Fabric Dec 30, 2015 89491     Dec 30, 2015
89491 Issued AVINTIV Specialty Materials Inc. Argentina Nonwoven Fabric Dec 30,
2015 89492     Dec 30, 2015 89492 Issued AVINTIV Specialty Materials Inc.
Argentina Nonwoven Fabric (Vista Design Pattern) Aug 24, 2016 90439     Aug 24,
2016 90439 Issued AVINTIV Specialty Materials Inc. Argentina Nonwoven Fabric
(Vista Design Pattern) Aug 25, 2016 90443     Aug 25, 2016 90443 Issued AVINTIV
Specialty Materials Inc. Argentina Nonwoven Fabric (Whistler Wave Design) Sep
26, 2016 90718     Sep 26, 2016 90718 Issued AVINTIV Specialty Materials Inc.
Argentina Nonwoven Fabric (Tough Mudder Design) Sep 26, 2016 90719     Sep 26,
2016 90719 Issued AVINTIV Specialty Materials Inc. Argentina Nonwoven Fabric
(Whistler Wave Design) Sep 26, 2016 90720     Sep 26, 2016 90720 Issued AVINTIV
Specialty Materials Inc. Argentina Nonwoven Fabric (Whistler Wave Design) Sep
26, 2016 90721     Sep 26, 2016 90721 Issued AVINTIV Specialty Materials Inc.
Argentina Nonwoven Fabric (Tough Mudder Design) Sep 26, 2016 90722     Sep 26,
2016 90722 Issued AVINTIV Specialty Materials Inc. Argentina Nonwoven Fabric
(Tough Mudder Design) Sep 26, 2016 90723         Pending AVINTIV Specialty
Materials Inc. Argentina Nonwoven Fabric With Improved Hand-Feel Jan 9, 2017
20170100051   AR107326A1     Published AVINTIV Specialty Materials Inc.
Argentina Nonwovens With Additive Enhancing Barrier Properties Mar 1, 2017
20170100506   AR107764A1     Published AVINTIV Specialty Materials Inc.
Argentina Bonding Pattern for a Nonwoven Fabric Nov 22, 2018 94210        
Pending Berry Global, Inc. Argentina Bonding Pattern for a Nonwoven Fabric Nov
22, 2018 94211         Pending Berry Global, Inc. Argentina Bonding Pattern for
a Nonwoven Fabric Nov 22, 2018 94212         Pending Berry Global, Inc.
Argentina BREATHABLE FILM AND METHOD OF MAKING THE BREATHABLE FILM 11/08/2017
20170103095         Pending BERRY PLASTICS CORPORATION Argentina ELASTIC FILM
11/08/2017 20170103096         Pending BERRY PLASTICS CORPORATION Argentina
ELASTOMERIC MATERIALS 01/23/2009 P090100219     01/31/2017 AR070247B1 Issued
Clopay Plastic Products, Company Inc. Argentina POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 03/11/2014 P140100830         Pending Clopay
Plastic Products, Company Inc. Argentina Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 16, 2008 AR2008P101570  
068304     Published Dounor SAS/Aplix, Inc. Argentina Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 16, 2008
AR2012P100569   085300     Published Dounor SAS/Aplix, Inc. Argentina Nonwoven
Fabrics (Soft Bond Pattern Designs) Oct 15, 2012 84628     Oct 15, 2012 84628
Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern
Designs) Oct 15, 2012 84629     Oct 15, 2012 84629 Issued Polymer Group, Inc.
Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84630  
  Oct 15, 2012 84630 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka -
Soft Bond Pattern Designs) Oct 15, 2012 84631     Oct 15, 2012 84631 Issued
Polymer Group, Inc. Argentina Nonwoven Fabric (aka: Soft Bond Pattern Designs)
Oct 15, 2012 84632     Oct 15, 2012 84632 Issued Polymer Group, Inc. Argentina
Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84633     Oct 15,
2012 84633 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84634     Oct 15, 2012 84634 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84635     Oct 15, 2012 84635 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84636     Oct 15, 2012
84636 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84637     Oct 15, 2012 84637 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84638     Oct 15, 2012 84638 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84639     Oct 15, 2012
84639 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84640     Oct 15, 2012 84640 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84641     Oct 15, 2012 84641 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84642     Oct 15, 2012
84642 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84643     Oct 15, 2012 84643 Issued Polymer Group,
Inc. Argentina Soft Bond Pattern Designs Oct 15, 2012 84644     Oct 15, 2012
84644 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84645     Oct 15, 2012 84645 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84646     Oct 15, 2012 84646 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84647     Oct 15, 2012
84647 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84648     Oct 15, 2012 84648 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84649     Oct 15, 2012 84649 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84650     Oct 15, 2012
84650 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84651     Oct 15, 2012 84651 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84652     Oct 15, 2012 84652 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84653     Oct 15, 2012
84653 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84654     Oct 15, 2012 84654 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84655     Oct 15, 2012 84655 Issued Polymer Group, Inc. Argentina Multi-zone
spinnerette Oct 2, 2013 20130103583   AR092889A1     Published Polymer Group,
Inc. Argentina Process and Apparatus for Producing Sub-Micron Fibers, and
Nonwovens and Articles Containing Same Sep 22, 2015 20150103042   AR104080A2    
Published Polymer Group, Inc. Argentina Process and Apparatus for Producing
Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 12, 2007
P070104530   063271 Sep 30, 2015 AR063271B1 Issued Polymer Group, Inc. Argentina
Improved liquid barrier fabrics containing ribbon shaped filaments Aug 7, 2012
P120102889     Apr 18, 2017 087481 Issued Polymer Group, Inc. Argentina Nonwoven
Wipe With Bonding Pattern Apr 25, 2013 20130101393   AR090845     Published
Providencia USA, Inc. Argentina CLOSURE 11/10/2000 68558       68558 Issued
Rexam Closure Systems Inc. Australia FILM CUTTER ASSEMBLY 09/30/2002 2002337799
    04/22/2003 2002337799 Issued AEP Industies Inc. Australia Nonwoven Fabric
(Whistler Wave Design) Sep 8, 2016 201615033     Jan 9, 2017 201615033 Issued
AVINTIV Specialty Materials Inc. Australia Nonwoven Fabric (Tough Mudder Design)
Sep 9, 2016 201615044     Nov 28, 2016 201615044 Issued AVINTIV Specialty
Materials Inc. Australia Nonwoven Fabric (Tough Mudder Design) Nov 25, 2016
201616631     Dec 20, 2016 201616631 Issued AVINTIV Specialty Materials Inc.
Australia Nonwoven Fabric (Tough Mudder Design) Nov 25, 2016 201616632     Dec
19, 2016 201616632 Issued AVINTIV Specialty Materials Inc. Australia
Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015
2015300833         Pending AVINTIV Specialty Materials Inc. Australia Low
Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 2016291657        
Pending AVINTIV Specialty Materials Inc. Australia Nonwoven Fabric With Improved
Hand-Feel Jan 5, 2017 2017205991         Pending AVINTIV Specialty Materials
Inc. Australia Treated Nonwoven Having an Affinity for an Active Ingredient Jul
13, 2016 AU2016291767         Pending AVINTIV Specialty Materials Inc. Australia
Reinforced Protective Covers and Guards for Trees, Shrubs, and Vines Oct 7, 2016
AU2016335751         Pending AVINTIV Specialty Materials Inc. Australia Bonding
Pattern for a Nonwoven Fabric Nov 20, 2018 201816968         Pending Berry
Global, Inc. Australia MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM 07/08/2016 2016293826         Pending BERRY GLOBAL,
INC. Australia INSULATED CONTAINER 06/07/2012 2012271047     11/03/2016
2012271047 Issued Berry Plastics Corporation Australia POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/07/2012 2012302251     10/06/2016 2012302251 Issued BERRY
PLASTICS CORPORATION Australia POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 2016204692     07/26/2018 2016204692 Issued BERRY PLASTICS
CORPORATION Australia POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS
11/02/2016 2016350820         Pending BERRY PLASTICS CORPORATION Australia
CONTAINER WITH CHILD-RESISTANT CLOSURE 11/28/1997 3878/97     05/28/1999 137352
Issued BERRY PLASTICS CORPORATION Australia ELASTOMERIC MATERIALS 01/23/2009
2009206346     06/11/2015 2009206346 Issued Clopay Plastic Products, Company
Inc. Australia BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015
2015259236         Pending Clopay Plastic Products, Company Inc. Australia
EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME 08/26/2015
2015306645         Pending Clopay Plastic Products, Company Inc. Australia A
Ground Reinforcing Grid Apr 23, 2010 2010247235   2010247235 Oct 15, 2015
2010247235 Issued Fiberweb Geosynthetics Limited Australia Area Bonded Nonwoven
Fabric From Single Polymer System Aug 14, 2008 2008289195   2008289195 Sep 6,
2012 2008289195 Issued Fiberweb, Inc. Australia HERMETIC PACKAGES WITH LASER
SCORED VENT SYSTEMS 05/20/2009 2009257891     06/12/2014 2009257891 Issued
PLIANT, LLC Australia Soft Polypropylene Melt Spun Nonwoven Fabrics Feb 12, 2001
1971901   782574 Feb 21, 2002 782574 Issued Polymer Group, Inc. Australia
Hydroentanglement Of Continuous Polymer Filaments Jan 12, 2001 2001229480  
AU2001229480B2 Dec 7, 2006 2001229480 Issued Polymer Group, Inc. Australia
Process and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and
Articles Containing Same Sep 26, 2007 2007219330   2007219330 Aug 30, 2012
2007219330 Issued Polymer Group, Inc. Australia Process and Apparatus for
Producing Sub-micron Fibers, and Nonwovens and Articles Containing Same Sep 26,
2007 2012203368   2012203368 Feb 14, 2013 2012203368 Issued Polymer Group, Inc.
Australia RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/20/2009 2009202916    
05/08/2014 2009202916 Issued PRIME LABEL & SCREEN, INC. Australia CLOSURE
05/12/2000 1452/2000     11/27/2000 142356 Issued Rexam Closure Systems Inc.
Austria REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Austria
METHOD OF SEALING A JOINT BETWEEN TWO PIPES 03/03/2000 00907820.5     12/03/2003
E255705 Issued Covalence Specialty Materials Corp. Austria Nonwoven with
electret properties, manufacturing process thereof and its use Aug 18, 2011
117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited Austria
Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755  
2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc. Austria RIGID RESEALABLE
LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013
2202176 Issued PRIME LABEL & SCREEN, INC. Austria Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia
USA, Inc. Austria METHOD OF SEALING A JOINT BETWEEN TWO PIPES Mar 3, 2000
009078205   1159561 Dec 3, 2003 1159561 Issued Tyco Electronics Raychem N.V.
Belgium Process and Apparatus for Producing Fibrous Materials Jun 20, 2006
067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc.
Belgium REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Belgium
LAMINATED SHEET AND METHOD OF MAKING SAME 07/19/2002 02750200.4     03/15/2017
1412181 Issued Clopay Plastic Products, Company Inc. Belgium METHOD AND
APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED
THEREBY 03/25/2005 05727728.7     09/16/2015 1765572 Issued Clopay Plastic
Products, Company Inc. Belgium ELASTOMERIC MATERIALS 01/23/2009 09703318.7    
10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc. Belgium
ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638 Issued Clopay
Plastic Products, Company Inc. Belgium ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued
Clopay Plastic Products, Company Inc. Belgium Non-woven Fabric of
Extruded-Linked Thermoplastic Filaments Having Improved Weldability Properties
and Method for Manufacturing Such a Non-Woven Fabric Oct 23, 2013 131898736  
2733240 Mar 4, 2015 2733240 Issued Dounor SAS Belgium Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369
  2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Belgium Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix,
Inc. Belgium Nonwoven with electret properties, manufacturing process thereof
and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Belgium Breathable and Liquid Barrier Nonwoven and Bicomponent
Film Composite Material, and Method Jun 22, 2012 128029774   2723568 Sep 27,
2017 2723568 Issued Fiberweb, Inc. Belgium Process and Apparatus for Forming
Uniform Nanofiber Substrates Apr 19, 2006 067506956   1871532 Mar 27, 2013
1871532 Issued PGI Polymer, Inc. Belgium AGRICULTURAL BARRIER FILMS HAVING
SUPERIOR TEAR STRENGTH PROPERTIES 08/17/2007 07841071.9 12/21/2011 2051578
12/21/2011 2051578 Issued PLIANT, LLC Belgium RIGID RESEALABLE LABEL FLAP HAVING
A HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME
LABEL & SCREEN, INC. Belgium Nonwoven Wipe With Bonding Pattern Apr 23, 2013
137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Belgium
Cellular Confinement Systems Sep 24, 2007 101884948   2284320 Mar 1, 2017
2284320 Issued Terram Limited/J&S Franklin Limited Brazil Monolithic Breathable
Film and Composite Manufactured Therefrom Dec 17, 2015 1120170131994   2457    
Published AVINTIV Specialty Materials Inc. Brazil Nonwoven Fabric Dec 30, 2015
3020150060174   2421 Sep 12, 2017 BR302015006017-4 Issued AVINTIV Specialty
Materials Inc. Brazil Nonwoven Fabric (Vista Design Pattern) Aug 23, 2016
3020160036578     Mar 20, 2018 30 2016 003657 8 Issued AVINTIV Specialty
Materials Inc. Brazil Nonwoven Fabric Dec 30, 2015 3220170032209   2457 Feb 6,
2018 BR322017003220-9 Issued AVINTIV Specialty Materials Inc. Brazil
Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015
BR1120170024381   2448     Published AVINTIV Specialty Materials Inc. Brazil
Treated Nonwoven Having an Affinity for an Active Ingredient Jul 13, 2016
BR1120180006483   2491     Published AVINTIV Specialty Materials Inc. Brazil Low
Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 BR1120180006629  
2489     Published AVINTIV Specialty Materials Inc. Brazil Nonwovens having
Aligned Segmented Fibers Oct 13, 2016 BR1120180076805   BR112018007680-5    
Published AVINTIV Specialty Materials Inc. Brazil Nonwovens With Additive
Enhancing Barrier Properties Feb 24, 2017 BR1120180694789   BR112018069478-9    
Pending AVINTIV Specialty Materials Inc. Brazil Nonwoven Fabric (New Spinlace
Design) Sep 17, 2015 BR3020150043199     Jul 31, 2018 BR302015004319-9 Issued
AVINTIV Specialty Materials Inc. Brazil Process and Apparatus for Producing
Sub-micron Fibers, and Nonwovens and Articles Containing Same Oct 18, 2007
PI07039620   10703962 May 2, 2017 PI0703962-0 Issued AVINTIV Specialty Materials
Inc. Brazil CONTOURED THERMOPLASTIC FILMS 07/17/2017 BR1120190012524        
Pending BERRY FILM PRODUCTS COMPANY, INC. Brazil MICROPOROUS BREATHABLE FILM AND
METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 1120180005070      
  Pending BERRY GLOBAL, INC. Brazil POLYMERIC FILMS AND METHODS FOR MAKING
POLYMERIC FILMS 11/02/2016 BR1120180089958 10/30/2018       Pending BERRY
GLOBAL, INC. Brazil Bonding Pattern for a Nonwoven Fabric Nov 21, 2018
BR3020180553691         Pending Berry Global, Inc. Brazil PEELABLE FILM FOR
PACKAGING 05/10/2013 BR112014027766-4 06/27/2017       Pending BERRY PLASTICS
CORPORATION Brazil CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE
05/31/2017 BR112018074935.4         Pending BERRY PLASTICS CORPORATION Brazil
STAND-ALONE LINER--COMPRESSION MOLDED 05/06/1998 PI9801182.0     01/17/2006
PI9801182.0 Issued BERRY PLASTICS CORPORATION Brazil EASYSEAL CLOSURE WITH DRAIN
& INVERSION RELIEF FEATURES 12/07/1999 PI9907401-0     01/13/2009 PI9907401-0
Issued BERRY PLASTICS CORPORATION Brazil POLYMERIC MATERIALS PROVIDING IMPROVED
INFRARED EMISSIVITY 02/04/2014 BR1120150228933         Pending Clopay Plastic
Products, Company Inc. Brazil BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM
05/13/2015 BR1120160253671         Pending Clopay Plastic Products, Company Inc.
Brazil EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME
08/26/2015 BR1120170030934         Pending Clopay Plastic Products, Company Inc.
Brazil ELASTOMERIC FILMS AND ARTICLES HAVING INCREASED RESISTANCE TO DEFECTS
01/08/2016 BR1120170145871         Pending Clopay Plastic Products, Company Inc.
Brazil BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015
BR1220180044136         Pending Clopay Plastic Products, Company Inc. Brazil
LAMINATED SHEET AND METHOD OF MAKING SAME 07/19/2002 PI0211279-5     09/17/2013
PI0211279-5 Issued Clopay Plastic Products, Company Inc. Brazil METHOD AND
APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED
THEREBY 03/25/2005 PI0510085-2     01/05/2016 PI0510085-2 Issued Clopay Plastic
Products, Company Inc. Brazil METHOD FOR CORRECTING PRINT REPEAT LENGTH
VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005 PI0513167-7  
  05/22/2018 PI0513167-7 Issued Clopay Plastic Products, Company Inc. Brazil
ELASTOMERIC MATERIALS 01/23/2009 PI0906420-6         Pending Clopay Plastic
Products, Company Inc. Brazil Loop Material For Loop And Hook Type Fastener Used
In A Disposable Article Or Garment Apr 2, 2008 2008PI10473   PI0810473    
Published Dounor SAS/Aplix, Inc. Brazil Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 1120130042796  
BR112013004279A2     Published Fiberweb Holdings Limited Brazil Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 PI08155054  
BRPI0815505A2 Nov 13, 2018 PI0815505-4 Issued Fiberweb, Inc. Brazil Improved
liquid barrier fabrics containing ribbon shaped filaments Aug 7, 2012
1020120197839   2326     Published Polymer Group, Inc. Brazil Multi-Zone
Spinneret, Apparatus and Method for Making Filaments and Nonwoven Fabrics
Therefrom Oct 10, 2013 1120150086055         Pending Polymer Group, Inc. Brazil
Nonwoven Fabric (Soft Bond Pattern Designs) Oct 15, 2012 3020120053439     Oct
8, 2013 302012005343-9 Issued Polymer Group, Inc. Brazil Nonwoven Fabric (Soft
Bond Pattern Designs) Oct 15, 2012 3020120053447     Oct 8, 2013 302012005344-7
Issued Polymer Group, Inc. Brazil Nonwoven Fabric (Soft Bond Pattern Designs)
Oct 15, 2012 3020120053455     Oct 8, 2013 302012005345-5 Issued Polymer Group,
Inc. Brazil Nonwoven Wipe With Bonding Pattern Apr 23, 2013 1120140266620      
  Pending Providencia USA, Inc. Bulgaria REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION Bulgaria Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369   2137346
May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Bulgaria Loop Material For
Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. Bulgaria
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Canada FILM CUTTER ASSEMBLY 12/20/2000
2395174 06/28/2001 2395174 04/01/2008 2395174 Issued AEP Industies Inc. Canada
FILM CUTTER ASSEMBLY 09/30/2002 2461308 04/17/2003 2461308 01/29/2008 2461308
Issued AEP Industies Inc. Canada DRAWSTRING BAG 07/02/2014 2855465 01/03/2015
2855465 04/12/2016 2855465 Issued AEP Industies Inc. Canada Nonwoven Fabric
(Vista Design Pattern) Aug 23, 2016 170122     Jun 12, 2017 170122 Issued
AVINTIV Specialty Materials Inc. Canada Nonwoven Fabric (Tough Mudder Design)
Aug 24, 2016 170123     Jun 21, 2018 170123 Issued AVINTIV Specialty Materials
Inc. Canada Nonwoven Fabric (Whistler Wave Design) Aug 24, 2016 170124     Jun
21, 2018 170124 Issued AVINTIV Specialty Materials Inc. Canada Nonwoven Fabric
(Tough Mudder Design) Sep 29, 2017 177487     Jun 21, 2018 177487 Issued AVINTIV
Specialty Materials Inc. Canada Nonwoven Fabric (Tough Mudder Design) Sep 29,
2017 177488     Jun 21, 2018 177488 Issued AVINTIV Specialty Materials Inc.
Canada Nonwoven Fabric (Whistler Wave Design) Aug 24, 2016 177489     Jun 21,
2018 177489 Issued AVINTIV Specialty Materials Inc. Canada Drainable Weather
Resistive Barrier Jan 6, 2017 2953904         Allowed AVINTIV Specialty
Materials Inc. Canada Self-Crimped Ribbon Fiber and Nonwovens Manufactured
Therefrom Aug 7, 2015 2957292         Pending AVINTIV Specialty Materials Inc.
Canada Monolithic Breathable Film and Composite Manufactured Therefrom Dec 17,
2015 2969478         Pending AVINTIV Specialty Materials Inc. Canada Treated
Nonwoven Having an Affinity for an Active Ingredient Jul 13, 2016 2990695      
  Pending AVINTIV Specialty Materials Inc. Canada Low Linting Imaged
Hydroentangled Nonwoven Composite Jul 15, 2016 2990701         Pending AVINTIV
Specialty Materials Inc. Canada Single-Sided Flat Cleaning Mop Frame Nov 21,
2016 3005881         Pending AVINTIV Specialty Materials Inc. Canada Nonwoven
Fabric With Improved Hand-Feel Jan 5, 2017 3010787         Pending AVINTIV
Specialty Materials Inc. Canada CONTOURED THERMOPLASTIC FILMS 07/17/2017 3030970
        Pending BERRY FILM PRODUCTS COMPANY, INC. Canada Bonding Pattern for a
Nonwoven Fabric Nov 21, 2018 184727         Pending Berry Global, Inc. Canada
PRODUCT INDENTIFICATION DOME FOR A DRINK CUP LID 02/08/2019 186040        
Pending BERRY GLOBAL, INC. Canada Container May 23, 2018 3005898         Pending
Berry Global, Inc. Canada INSULATED MULTI-LAYER SHEET AND METHOD OF MAKING THE
SAME 08/08/2018 3013576         Pending BERRY GLOBAL, INC. Canada INSULATED
CONTAINER 08/08/2018 3013585         Pending BERRY GLOBAL, INC. Canada CONTAINER
05/14/2014 156631     01/06/2015 156631 Issued BERRY PLASTICS CORPORATION Canada
INSERT FOR A DISPENSER 01/26/2017 172755     10/03/2017 172755 Issued BERRY
PLASTICS CORPORATION Canada CHILD-RESISTANT ONE-PIECE CONTAINER AND ONE-PIECE
CLOSURE ASSEMBLY 10/29/1996 2208549     08/01/2006 2208549 Issued BERRY PLASTICS
CORPORATION Canada EASYSEAL CLOSURE WITH DRAIN & INVERSION RELIEF FEATURES
12/02/1999 2291413     08/08/2006 2291413 Issued BERRY PLASTICS CORPORATION
Canada C/R FLIP TOP CLOSURE 07/23/2004 2475706     12/23/2008 2475706 Issued
BERRY PLASTICS CORPORATION Canada CLOSURE AND CONTAINER SYSTEM AND METHOD FOR
SEALING A CLOSURE ON A CONTAINER 01/07/2005 2551717     06/22/2010 2551717
Issued BERRY PLASTICS CORPORATION Canada CHILD-RESISTANT CLOSURE 12/04/2006
2569957     08/09/2011 2569957 Issued BERRY PLASTICS CORPORATION Canada
CORROSION PROTECTION SYSTEM FOR TRANSPORT PIPE 01/13/2006 2595168     11/06/2012
2595168 Issued BERRY PLASTICS CORPORATION Canada COMPRESSION MOLDING MACHINE
06/05/2006 2785844     04/22/2014 2785844 Issued BERRY PLASTICS CORPORATION
Canada INSULATED CONTAINER 06/07/2012 2842320     09/11/2018 2842320 Issued
Berry Plastics Corporation Canada POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 2845225         Pending BERRY PLASTICS CORPORATION Canada
HEAT-SHRINKABLE TUBE COVERING 01/03/2013 2859466         Pending BERRY PLASTICS
CORPORATION Canada HEAT-SHRINKABLE TUBE COVERING Jan 3, 2013 2859466        
Pending Berry Plastics Corporation Canada PEELABLE FILM FOR PACKAGING 05/10/2013
2871935         Pending BERRY PLASTICS CORPORATION Canada CELLULAR POLYMERIC
MATERIAL 03/13/2014 2896256         Pending BERRY PLASTICS CORPORATION Canada
MULTI-LAYER TUBE AND PROCESS OF MAKING THE SAME 09/02/2014 2918306        
Pending BERRY PLASTICS CORPORATION Canada DRINK CUP 03/01/2017 2959622        
Pending BERRY PLASTICS CORPORATION Canada BEVERAGE BREWING PACKAGE 06/27/2017
2971930         Pending BERRY PLASTICS CORPORATION Canada CONTAINER CLOSURE
05/02/2016 2983334         Pending BERRY PLASTICS CORPORATION Canada MICROPOROUS
BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016
2992140         Pending BERRY PLASTICS CORPORATION Canada MULTI-LAYER FILM
10/26/2016 3001846         Pending BERRY PLASTICS CORPORATION Canada POLYMERIC
FILMS AND METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 3004264         Pending
BERRY PLASTICS CORPORATION Canada CLOSURE 05/04/2017 3022920         Pending
BERRY PLASTICS CORPORATION Canada CONTAINER 08/28/2017 NOT-YET-AVAIL        
Pending BERRY PLASTICS CORPORATION Canada Container Aug 28, 2017          
Pending Berry Plastics Corporation Canada CLOSURE CAP 11/12/1996 2190172    
06/14/2005 2190172 Issued Bouchons Mac Inc. Canada MOLDED BOTTLE WITH HOT FILL
WINDOWS 10/03/2003 104480     12/14/2004 104480 Issued Captive Plastics, Inc.
Canada FOOTBALL-SHAPED CONTAINER 12/21/2007 123951     12/02/2008 123951 Issued
Captive Plastics, Inc. Canada TAMPER-INDICATING CLOSURE AND METHOD OF
MANUFACTURE OF SAME 04/10/1989 596210     12/07/1993 1324984 Issued Captive
Plastics, Inc. Canada DEVICE FOR DISPENSING PLASTIC BAGS 07/12/1991 2047011    
05/04/1999 2047011 Issued Carlisle Plastics, Inc. Canada MICROPOROUS BREATHABLE
BUILDING AND CONSTRUCTION MATERIALS COMPRISING COATED WOVEN AND/OR NONWOVEN
FABRICS, AND METHOD 01/26/2007 2638019     07/17/2012 2638019 Issued Clopay
Plastic Products, Company Inc. Canada SHEET-LIKE BUILDING AND CONSTRUCTION
MATERIALS WITH HIGH WET SLIP RESISTANCE AND HIGH WATER PENETRATION RESISTANCE,
AND METHODS OF MAKING SAME 01/07/2008 2671555     06/17/2014 2671555 Issued
Clopay Plastic Products, Company Inc. Canada ELASTOMERIC MATERIALS 01/23/2009
2712517     12/22/2015 2712517 Issued Clopay Plastic Products, Company Inc.
Canada POLYMERIC MATERIALS PROVIDING IMPROVED INFRARED EMISSIVITY 02/04/2014
2905559         Pending Clopay Plastic Products, Company Inc. Canada EMBOSSED
MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME 08/26/2015 2957409    
    Pending Clopay Plastic Products, Company Inc. Canada ELASTOMERIC FILMS
HAVING INCREASED TEAR RESISTANCE 01/08/2016 2972612         Pending Clopay
Plastic Products, Company Inc. Canada MULTI-LAYERED METALLOCENE STRETCH WRAP
FILMS 06/11/1998 2307183     01/23/2007 2307183 Issued Covalence Specialty
Materials Corp. Canada Nonwoven with electret properties, manufacturing process
thereof and its use Aug 18, 2011 2809200   WO2012/025451     Allowed Fiberweb
Holdings Limited Canada Bicomponent Sheet Material Having Liquid Barrier
Properties Jul 27, 2006 2616853   WO2007/016480 Feb 15, 2011 2616853 Issued
Fiberweb, Inc. Canada TAMPER-EVIDENT CLOSURE 02/17/1984 447667     06/25/1991
1285241 Issued KERR GLASS MANUFACTURING CORPORATION Canada ONE-PIECE
MOSTURE-TIGHT SAFETY CLOSURE AND CONTAINER 02/14/1986 501948     07/09/1991
1285904 Issued KERR GLASS MANUFACTURING CORPORATION Canada SAFETY CLOSURE WITH
NESTED CAPS 04/22/1986 507285     08/06/1991 1287324 Issued KERR GLASS
MANUFACTURING CORPORATION Canada TAMPER-EVIDENT CHILD-RESISTANT CLOSURE
07/31/1986 515113     08/21/1990 1272984 Issued KERR GLASS MANUFACTURING
CORPORATION Canada TAMPER-EVIDENT CLOSURE 09/08/1988 576773     04/20/1993
1316492 Issued KERR GLASS MANUFACTURING CORPORATION Canada TEAR STRIP CLOSURE
FOR A CONTAINER WITH A SECURITY RING 01/15/1988 556611     12/08/1992 1311217
Issued Landis Plastics, Inc. Canada THIN WALL CLOSURE FOR USE WITH A CONTAINER
11/16/2000 2326031     09/04/2007 2326031 Issued Landis Plastics, Inc. Canada
CORROSION PROTECTION SYSTEM 04/12/1995 2187020     12/28/2004 2187020 Issued
N.V. Raychem S.A. Canada HEAT RECOVERABLE ARTICLE 05/30/1996 2222651    
07/05/2005 2222651 Issued N.V. Raychem S.A. Canada THERMOPLASTIC RESIN THIN FILM
LAMINATE AND FABRICATION PROCESS THEREOF Dec 31, 2012 2870112   2870112 Oct 11,
2016 2870112 Issued PGI Nonwovens (China) Co. Ltd./FSPG Plastics Group Canada
AGRICULTURAL BARRIER FILMS HAVING SUPERIOR TEAR STRENGTH PROPERTIES 08/17/2007
2660844     10/23/2012 2660844 Issued PLIANT CORPORATION Canada STRETCHABLE
ELASTIC LAMINATE HAVING INCREASED CD ELONGATION ZONES AND METHOD OF PRODUCTION
11/21/2007 2670412     06/03/2014 2670412 Issued PLIANT CORPORATION Canada
HERMETIC PACKAGES WITH LASER SCORED VENT SYSTEMS 05/20/2009 2727938    
09/26/2017 2727938 Issued PLIANT, LLC Canada Nonwoven Farbic (aka Soft Bond
Pattern Designs) Oct 15, 2012 147935   147,935 Oct 24, 2013 147935 Issued
Polymer Group, Inc. Canada Nonwoven Fabric (aka Soft Bond Pattern Designs) Oct
15, 2012 147938   147,938 Oct 21, 2013 147938 Issued Polymer Group, Inc. Canada
Nonwoven Farbic (aka Soft Bond Pattern Designs) Oct 15, 2012 147939   147,939
Oct 21, 2013 147939 Issued Polymer Group, Inc. Canada Nonwoven Design (Geo
Nubtex Design) Nov 6, 2014 159347     Jul 23, 2015 159347 Issued Polymer Group,
Inc. Canada Nonwoven Fabric (Basket Weave 45 Degree Geometry) Mar 10, 2015
161332     Mar 14, 2016 161332 Issued Polymer Group, Inc. Canada Breathable Film
Compositions and Articles and Method Apr 11, 2000 2305826   2,305,826 Jun 30,
2009 2305826 Issued Polymer Group, Inc. Canada Hydroentangled, Low Basis Weight
Nonwoven Fabric And Process For Making Same Jan 12, 2001 2399962   2399962 Jul
7, 2009 2399962 Issued Polymer Group, Inc. Canada Composite Nonwoven Fabric Mar
14, 2002 2409662   2409662 Feb 2, 2010 2409662 Issued Polymer Group, Inc. Canada
Hydroentanglement Of Continuous Polymer Filaments Jan 12, 2001 2434432  
2,434,432 Jul 29, 2008 2434432 Issued Polymer Group, Inc. Canada Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 2, 2007 2605101   2605101 Jul 22, 2014 2605101 Issued Polymer Group,
Inc. Canada Fire Retardant Nonwoven Fabric and Bedding Articles Jan 12, 2010
2690130   2,690,130 Apr 9, 2013 2690130 Issued Polymer Group, Inc. Canada Liquid
Barrier Nonwoven Fabrics with Ribbon-Shaped Fibers May 29, 2012 2778451  
2778451     Allowed Polymer Group, Inc. Canada ELASTOMER CONTAINING ADHESIVE
TAPE 11/23/1988 1333136     11/24/1994 1333136 Issued Power Lone Star, Inc.
Canada RIGID RESEALABLE LABEL FLAP HAVING A HINGE 11/12/2009 2685930    
01/08/2013 2685930 Issued PRIME LABEL & SCREEN, INC. Canada HEAT RECOVERABLE
ARTICLE 02/24/1993 2117533     10/12/2004 2117533 Issued Raychem Corporation
Canada CORROSION PROTECTION SYSTEM 07/24/1992 2112236     03/25/2003 2112236
Issued Raychem Limited Canada SQUEEZE-AND-TURN CHILD-RESISTANT PACKAGE
01/29/1997 2196247     11/21/2000 2196247 Issued Rexam Closure Systems Inc.
Canada CLOSURE 11/10/2000 2000-3027     11/16/2001 93846 Issued Rexam Closure
Systems Inc. Canada CLOSURE 11/10/2000 2001-2236     11/16/2001 93847 Issued
Rexam Closure Systems Inc. Canada Cellular Confinement Systems Sep 24, 2007
2663778   WO2008037972 Dec 23, 2014 2663778 Issued Terram Limited/J&S Franklin
Limited Canada METHOD OF SEALING A JOINT BETWEEN TWO PIPES 03/03/2000 2349713  
  11/30/2004 2349713 Issued Tyco Electronics Raychem N.V. Chile Nonwoven Fabric
Jan 4, 2016 12016     Jun 28, 2017 8.719 Issued AVINTIV Specialty Materials Inc.
Chile Low Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 742018  
1429280     Published AVINTIV Specialty Materials Inc. Chile Nonwoven Fabric
(Tough Mudder Design) Sep 28, 2016 001882018   CVE 1370285     Published AVINTIV
Specialty Materials Inc. Chile Self-Crimped Ribbon Fiber and Nonwovens
Manufactured Therefrom Aug 7, 2015 2017296         Pending AVINTIV Specialty
Materials Inc. Chile Liquid Management Layer for Personal Care Absorbent
Articles Jan 30, 2012 18712013   2013001871 Apr 20, 2018 55858 Issued AVINTIV
Specialty Materials Inc. Chile Nonwoven Fabric Jan 4, 2016 20170953     Oct 11,
2018 9.169 Issued AVINTIV Specialty Materials Inc. Chile Nonwoven Fabric (Tough
Mudder Design) Sep 28, 2016 024512016   CVE 1200814 Jul 26, 2018 8996 Issued
AVINTIV Specialty Materials Inc. Chile Nonwoven Fabric (Whistler Wave Design)
Sep 28, 2016 201602452   2452-2016 Apr 3, 2018 CL 8925 Issued AVINTIV Specialty
Materials Inc. Chile CORROSION PROTECTION SYSTEM 04/20/1995 608-1995 06/21/1996
  04/09/2009 45.039 Issued BERRY PLASTICS CORPORATION Chile ELASTOMERIC
MATERIALS 01/23/2009 140-2009     03/13/2015 50746 Issued Clopay Plastic
Products, Company Inc. Chile BREATHABLE MATERIALS COMPRISING LOW-ELONGATION
FABRICS, AND METHODS 07/26/2003 1487-2003     05/27/2011 47.596 Issued Clopay
Plastic Products, Company Inc. Chile BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 2863-2016         Pending Clopay Plastic Products,
Company Inc. Chile EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING
SAME 08/26/2015 413-2017         Pending Clopay Plastic Products, Company Inc.
Chile METHOD AND APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND
PRODUCTS PRODUCED THEREBY 04/26/2005 974-2005     11/18/2009 46.165 Issued
Clopay Plastic Products, Company Inc. Chile Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 17, 2008 20080001094  
2008001094     Published Dounor SAS/Aplix, Inc. Chile Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 201402914   2014002914 Jun 5, 2018 56.060 Issued
Providencia USA, Inc. Chile CLOSURE 06/30/2004 2004-1659     08/29/2006 4600
Issued Rexam Closure Systems Inc. China Multi-Zone Spinneret, Apparatus and
Method for Making Filaments and Nonwoven Fabrics Therefrom Oct 10, 2013
2013800542066   105228814 Oct 10, 2017 201380054206.6 Issued AVINTIV Specialty
Materials Inc. China Nonwoven Fabric (New Spinlace Design) Oct 16, 2015
2015304002035     May 18, 2016 ZL201530400203.5 Issued AVINTIV Specialty
Materials Inc. China Self-Crimped Ribbon Fiber and Nonwovens Manufactured
Therefrom Aug 7, 2015 2015800546564   107109743     Published AVINTIV Specialty
Materials Inc. China Monolithic Breathable Film and Composite Manufactured
Therefrom Dec 17, 2015 2015800695037   107206728     Published AVINTIV Specialty
Materials Inc. China Improved liquid barrier fabrics containing ribbon shaped
filaments Sep 12, 2016 2016108172518   106393840     Published AVINTIV Specialty
Materials Inc. China Nonwoven Fabric (Vista Design Pattern) Aug 23, 2016
2016304139935     Jun 9, 2017 201630413993.5 Issued AVINTIV Specialty Materials
Inc. China Treated Nonwoven Having an Affinity for an Active Ingredient Jul 13,
2016 2016800412935   107847372     Published AVINTIV Specialty Materials Inc.
China Low Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016
2016800416391   107847355     Published AVINTIV Specialty Materials Inc. China
Alcohol Repellant Treated Nonwoven May 27, 2016 2016800444743   107849804    
Published AVINTIV Specialty Materials Inc. China Nonwovens having Aligned
Segmented Fibers Oct 13, 2016 2016800741059   108368653     Published AVINTIV
Specialty Materials Inc. China Nonwoven Fabric With Improved Hand-Feel Jan 5,
2017 2017800156204         Pending AVINTIV Specialty Materials Inc. China
Nonwovens With Additive Enhancing Barrier Properties Feb 24, 2017 2017800259094
  109310541     Published AVINTIV Specialty Materials Inc. China Bonding Pattern
for a Nonwoven Fabric May 22, 2018 2018302378127         Pending Berry Global,
Inc. China PEELABLE FILM FOR PACKAGING May 10, 2013 2013800309112   CN104364166
A Nov 16, 2016 ZL201380030911.2 Issued Berry Plastics Corporation China
Polymeric Films and Methods for Making Polymeric Films Nov 2, 2016 2016800778566
        Pending Berry Plastics Corporation China MICROPOROUS BREATHABLE FILM AND
METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM Jul 8, 2016     107920926A    
Published Berry Plastics Corporation China Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 2, 2008 2008812328  
101663429 Dec 7, 2011 101663429 Issued Dounor SAS/Aplix, Inc. China Nonwoven
with electret properties, manufacturing process thereof and its use Feb 25, 2013
2011800410180   CN103348048A Oct 27, 2017 ZL 201180041018.0 Issued Fiberweb
Holdings Limited China Bicomponent Sheet Material Having Liquid Barrier
Properties Jul 27, 2006 2006800315594   CN 101253289A Sep 8, 2010 200680031559.4
Issued Fiberweb, Inc. China Area Bonded Nonwoven Fabric From Single Polymer
System Aug 14, 2008 2008801100993   CN101815817A Oct 19, 2011 20880110099.3
Issued Fiberweb, Inc. China Vapor Permeable, Substantially Water Impermeable
Multilayer Article Jun 22, 2012 2012800399542   CN103747955A Mar 22, 2017
201280039954.2 Issued Fiberweb, Inc. China A Thermoplastic Resin Film Laminate
and Method for Preparing the Same Jan 9, 2012 2012100053512   CN103192567A May
11, 2016 CN103192567B Issued PGI Nonwovens (China) Co. Ltd./FSPG Plastics Group
China Process and Apparatus for Forming Uniform Nanofiber Substrates Apr 19,
2006 2006800131800   101163553 Dec 30, 2009 200680013180.0 Issued PGI Polymer,
Inc. China Apparatus and Die Cartridge Assembly Adapted for Use Therewith, and
Process for Producing Fibrous Materials Jun 20, 2006 2006800047514   101137474
Aug 15, 2012 200680004751.4 Issued Polymer Group, Inc. China Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 18, 2007 2007101811865   101182652 Jun 8, 2011 200710181186.5 Issued
Polymer Group, Inc. China Process and Apparatus for Producing Sub-Micron Fibers,
and Nonwovens and Articles Containing Same Oct 18, 2007 2011100938687  
102168346A Mar 25, 2015 ZL201110093868.7 Issued Polymer Group, Inc. China
Process and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and
Articles Containing Same Oct 18, 2007 2011100938704   102154717 Jun 19, 2013
201110093870.4 Issued Polymer Group, Inc. China Improved liquid barrier fabrics
containing ribbon shaped filaments Aug 6, 2012 2012102767555   102922796 Oct 19,
2016 201210276755.5 Issued Polymer Group, Inc. China Nonwoven Fabric (aka - Soft
Bond Pattern Designs) Oct 15, 2012 2012304900190     Oct 30, 2013
ZL201230490019.0 Issued Polymer Group, Inc. China Soft Bond Pattern Designs Oct
15, 2012 2012304902957     Jul 17, 2013 ZL201230490295.7 Issued Polymer Group,
Inc. China Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
2012305145117     Sep 25, 2013 ZL201230514511.7 Issued Polymer Group, Inc. China
Nonwoven  Fabric (aka Soft Bond Pattern Designs) Apr 15, 2013 2013301132451    
Dec 4, 2013 ZL201330113245.1 Issued Polymer Group, Inc. China Nonwoven Wipe With
Bonding Pattern Apr 23, 2013 2013800342549   CN104395518A Nov 28, 2017 ZL
2013800342549 Issued Providencia USA, Inc. China Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 2017110113480   CN107587265A     Published Providencia USA,
Inc. China Cellular Confinement Systems Sep 24, 2007 2007800430296   CN10573496A
    Published Terram Limited/J&S Franklin Limited China (People's Republic)
CONTOURED THERMOPLASTIC FILMS 07/17/2017 201780045672.6         Pending BERRY
FILM PRODUCTS COMPANY, INC. China (People's Republic) POLYMERIC FILMS AND
METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 201680077856.6 11/09/2018
108778674A     Pending BERRY GLOBAL, INC. China (People's Republic) CLOSURE
05/04/2017 201780027844.7 12/21/2018 109071072A     Pending BERRY GLOBAL, INC.
China (People's Republic) INSULATED CONTAINER 06/07/2012 201280034350.9
04/09/2014 103717500A 02/03/2016 ZL201280034350.9 Issued Berry Plastics
Corporation China (People's Republic) INSULATED SLEEVE FOR A CUP 06/18/2012
201280035667.4 04/09/2014 103717113A 11/25/2015 ZL 201280035667.4 issued Berry
Plastics Corporation China (People's Republic) POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/07/2012 201280051426.9 06/25/2014 103890079A     Pending
BERRY PLASTICS CORPORATION China (People's Republic) PEELABLE FILM FOR PACKAGING
05/10/2013 201380030911.2 02/18/2015 CN104364166 A 11/16/2016 ZL 201380030911.2
Issued BERRY PLASTICS CORPORATION China (People's Republic) CONTAINER 03/14/2014
201480021009.9 01/13/2016 105246676 A 11/02/2018 ZL201480021009.9 Issued BERRY
PLASTICS CORPORATION China (People's Republic) POLYMERIC MATERIAL FOR CONTAINER
07/14/2014 201480039581.8 03/09/2016 CN 105392829 A     Pending BERRY PLASTICS
CORPORATION China (People's Republic) POLYMERIC MATERIAL FOR A CONTAINER
08/26/2014 201480042446.9 03/30/2016 CN 105452354 A     Pending BERRY PLASTICS
CORPORATION China (People's Republic) MULTI-LAYER TUBE AND PROCESS OF MAKING THE
SAME 09/02/2014 201480047976.2 04/13/2016 CN 105492183 A     Pending BERRY
PLASTICS CORPORATION China (People's Republic) INSULATED CONTAINER 06/07/2012
201511030247.9 05/25/2016 CN105600061A 03/20/2018 ZL201711030247.9 Issued Berry
Plastics Corporation China (People's Republic) MICROPOROUS BREATHABLE FILM AND
METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 201680047601.5
04/17/2018 107920926 A     Pending BERRY PLASTICS CORPORATION China (People's
Republic) INSERT FOR A DISPENSER 01/26/2017 201730030974.9     11/07/2017 ZL
201730030974.9 Issued BERRY PLASTICS CORPORATION China (People's Republic) PILL
DISPENSER 01/03/2017 201780011765.7 10/23/2018 108698749A     Pending BERRY
PLASTICS CORPORATION China (People's Republic) METHOD FOR CORRECTING PRINT
REPEAT LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005
200580022635.0     07/13/2011 ZL200580022635.0 Issued Clopay Plastic Products,
Company Inc. China (People's Republic) ELASTOMERIC MATERIALS 01/23/2009
200980109541.5     09/17/2014 ZL200980109541.5 Issued Clopay Plastic Products,
Company Inc. China (People's Republic) POLYMERIC MATERIALS PROVIDING IMPROVED
INFRARED EMISSIVITY 02/04/2014 201480016219.9     01/12/2018 ZL201480016219.9
Issued Clopay Plastic Products, Company Inc. China (People's Republic)
BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 201580027028.7    
    Pending Clopay Plastic Products, Company Inc. China (People's Republic)
ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 201680009617.7
12/08/2017 107454870A     Pending Clopay Plastic Products, Company Inc. China
(People's Republic) EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING
SAME 08/26/2015 2015800473205         Pending Clopay Plastic Products, Company
Inc. China (People's Republic) POLYMERIC MATERIALS PROVIDING IMPROVED INFRARED
EMISSIVITY 08/31/2015 2015800490874     06/29/2018 ZL2015800490874 Issued Clopay
Plastic Products, Company Inc. China (People's Republic) BREATHABLE AND
MICROPOROUS THIN THERMOPLASTIC FILM 01/23/2019 2019100617856         Pending
Clopay Plastic Products, Company Inc. China (People's Republic) CHILD-RESISTANT
CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010 201080056399.5 12/19/2012
102834332 11/25/2015 ZL 2010800556399.5 Issued REXAM HEALTHCARE PACKAGING INC.
China (People's Republic) THE CONTAINER FOR CONTAINING A FLOWABLE PRODUCT
07/07/2014 201430225409.4     05/06/2015 ZL 201430225409.4 Issued REXAM
HEALTHCARE PACKAGING INC. China (People's Republic) METHOD OF SEALING A JOINT
BETWEEN TWO PIPES 03/03/2000 00804614.X     09/28/2005 1220839 Issued Tyco
Electronics Raychem N.V. Colombia Nonwoven Fabric Dec 29, 2015 15309426   756
May 24, 2016 9142 Issued AVINTIV Specialty Materials Inc. Colombia Nonwoven
Fabric Dec 29, 2015 15309684   756 May 24, 2016 9141 Issued AVINTIV Specialty
Materials Inc. Colombia Nonwoven Fabric (Vista Design Pattern) Aug 24, 2016
NC20160001117   775 Aug 24, 2016 9486 Issued AVINTIV Specialty Materials Inc.
Colombia Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7,
2015 NC20170001962   795     Pending AVINTIV Specialty Materials Inc. Colombia
Monolithic Breathable Film and Composite Manufactured Therefrom Dec 17, 2015
NC20170006549         Published AVINTIV Specialty Materials Inc. Colombia Low
Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 NC20180001250  
825     Published AVINTIV Specialty Materials Inc. Colombia Treated Nonwoven
Having an Affinity for an Active Ingredient Jul 13, 2016 NC20180001251   826    
Published AVINTIV Specialty Materials Inc. Colombia Nonwovens With Additive
Enhancing Barrier Properties Feb 24, 2017 NC20180010067   841     Published
AVINTIV Specialty Materials Inc. Colombia Bonding Pattern for a Nonwoven Fabric
Nov 21, 2018 NC20180012495   NC2018/0012495     Published Berry Global, Inc.
Colombia MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS
BREATHABLE FILM Jul 8, 2016 20180000374         Pending Berry Plastics
Corporation Colombia Polymeric Films and Methods for Making Polymeric Films Nov
2, 2016 20180004912         Pending Berry Plastics Corporation Colombia
MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM
07/08/2016 2018/0000374         Pending BERRY PLASTICS CORPORATION Colombia
POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 2018/0004912
07/28/2018       Pending BERRY PLASTICS CORPORATION Colombia BREATHABLE AND
MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 NC2016/0004872         Pending
Clopay Plastic Products, Company Inc. Colombia EMBOSSED MATTE AND GLOSSY PLASTIC
FILM AND METHOD OF MAKING SAME 08/26/2015 NC2017/0002066         Pending Clopay
Plastic Products, Company Inc. Colombia Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Oct 22, 2009 20090118541  
6241175     Published Dounor SAS/Aplix, Inc. Colombia Process and Apparatus for
Producing Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 18,
2007 07109912     May 15, 2012 29256 Issued Polymer Group, Inc. Colombia
Improved liquid barrier fabrics containing ribbon shaped filaments Jul 25, 2012
12125049   12.125.049   12125049 Published Polymer Group, Inc. Colombia Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 16, 2012 12182240     Apr 8, 2013
7442 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 16, 2012 12182245     Apr 8, 2013 7441 Issued Polymer
Group, Inc. Colombia Soft Bond Pattern Designs Oct 16, 2012 12182257  
D2012000001 Apr 8, 2013 7443 Issued Polymer Group, Inc. Colombia Nonwoven Fabric
(aka - Soft Bond Pattern Designs) Feb 21, 2013 13035443   128 Aug 8, 2013 7580
Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern
Designs) Feb 21, 2013 13035449   129 Jun 25, 2013 7552 Issued Polymer Group,
Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013
13035453   130 Aug 8, 2013 7579 Issued Polymer Group, Inc. Colombia Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035460   131 Jun 25,
2013 7551 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Feb 21, 2013 13035466   132 Jun 25, 2013 7550 Issued Polymer
Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21,
2013 13035473     Jun 30, 2013 7549 Issued Polymer Group, Inc. Colombia Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035485   134 Jun 25,
2013 7548 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Feb 21, 2013 13035491   135 Jun 25, 2013 7547 Issued Polymer
Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21,
2013 13035494   136 Jun 30, 2013 7546 Issued Polymer Group, Inc. Colombia
Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035501   137
Jun 25, 2013 7545 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka -
Soft Bond Pattern Designs) Feb 21, 2013 13035508   138 Jun 25, 2013 7543 Issued
Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs)
Feb 21, 2013 13035517   139 Jun 25, 2013 7544 Issued Polymer Group, Inc.
Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035528
  141 Jun 25, 2013 7541 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka
- Soft Bond Pattern Designs) Feb 21, 2013 13035544   142 Jun 25, 2013 7540
Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern
Designs) Feb 21, 2013 13035549   143 Jun 25, 2013 7534 Issued Polymer Group,
Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013
13035554   144 Jun 25, 2013 7539 Issued Polymer Group, Inc. Colombia Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035559   145 Jun 30,
2013 7538 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Feb 21, 2013 13035563   146 Jun 25, 2013 7537 Issued Polymer
Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21,
2013 13035567   147 Jun 25, 2013 7536 Issued Polymer Group, Inc. Colombia
Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035576   148
Jun 25, 2013 7535 Issued Polymer Group, Inc. Colombia Article Comprising A
Nonwoven Web Product Oct 18, 2007 07109912A     May 15, 2012 29259 Issued
Polymer Group, Inc. Colombia Apparatus for Producing Sub-micron Fibers Aug 3,
2011 07109912B     May 15, 2012 29257 Issued Polymer Group, Inc. Colombia
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 14241392   718     Published
Providencia USA, Inc. Croatia REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Croatia Area Bonded Nonwoven Fabric From Single Polymer
System Aug 14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb,
Inc. Croatia Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633
Sep 5, 2018 2841633 Issued Providencia USA, Inc. Cyprus Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Cyprus
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Cyprus Cellular Confinement Systems Sep 24,
2007 101884948   2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin
Limited Cyprus, Republic of REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Czech Republic Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Czech Republic REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION Czech Republic METHOD FOR CORRECTING PRINT REPEAT
LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005
05770017.1     09/06/2017 1773594 Issued Clopay Plastic Products, Company Inc.
Czech Republic ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016
16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products,
Company Inc. Czech Republic Non-woven Fabric of Extruded-Linked Thermoplastic
Filaments Having Improved Weldability Properties and Method for Manufacturing
Such a Non-Woven Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240
Issued Dounor SAS Czech Republic Loop Material For Loop And Hook Type Fastener
Used In A Disposable Article Or Garment Apr 2, 2008 087449369   2137346 May 17,
2017 2137346 Issued Dounor SAS/Aplix, Inc. Czech Republic Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. Czech
Republic Nonwoven with electret properties, manufacturing process thereof and
its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Czech Republic Area Bonded Nonwoven Fabric From Single Polymer
System Aug 14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb,
Inc. Czech Republic Breathable and Liquid Barrier Nonwoven and Bicomponent Film
Composite Material, and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017
2723568 Issued Fiberweb, Inc. Czech Republic Process and Apparatus for Forming
Uniform Nanofiber Substrates Apr 19, 2006 067506956   1871532 Mar 27, 2013
1871532 Issued PGI Polymer, Inc. Czech Republic Improved liquid barrier fabrics
containing ribbon shaped filaments Aug 6, 2012 121793558   2557214 Mar 12, 2014
2557214 Issued Polymer Group, Inc. Czech Republic Improved liquid barrier
fabrics containing ribbon shaped filaments Aug 6, 2012 130023526   2626457 Mar
25, 2015 2626457 Issued Polymer Group, Inc. Czech Republic Nonwoven Wipe With
Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Denmark Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Denmark METHOD OF SEALING A JOINT BETWEEN TWO PIPES
03/03/2000 00907820.5     12/03/2003 1159561 Issued BERRY PLASTICS CORPORATION
Denmark REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Denmark
METHODS OF MAKING HEAT RECOVERABLE TUBULAR ARTICLES 05/30/1996 96919923.1    
02/26/2003 0828601 Issued BERRY PLASTICS CORPORATION Denmark Non-woven Fabric of
Extruded-Linked Thermoplastic Filaments Having Improved Weldability Properties
and Method for Manufacturing Such a Non-Woven Fabric Oct 23, 2013 131898736  
2733240 Mar 4, 2015 2733240 Issued Dounor SAS Denmark Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369
  2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Denmark Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix,
Inc. Denmark Nonwoven with electret properties, manufacturing process thereof
and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Denmark Breathable and Liquid Barrier Nonwoven and Bicomponent
Film Composite Material, and Method Jun 22, 2012 128029774   2723568 Sep 27,
2017 2723568 Issued Fiberweb, Inc. Denmark RIGID RESEALABLE LABEL FLAP HAVING A
HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME
LABEL & SCREEN, INC. Denmark Nonwoven Wipe With Bonding Pattern Apr 23, 2013
137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Denmark
METHOD OF SEALING A JOINT BETWEEN TWO PIPES Mar 3, 2000 009078205   1159561 Dec
3, 2003 1159561 Issued Tyco Electronics Raychem N.V. Dominican Republic PEELABLE
FILM FOR PACKAGING 05/10/2013 P20140246         Pending BERRY PLASTICS
CORPORATION Dominican Republic PEELABLE FILM FOR PACKAGING May 10, 2013
P20140246         Pending Berry Plastics Corporation Ecuador POLYMERIC FILMS AND
METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 IEPI-2018-42587 08/31/2018      
Pending BERRY PLASTICS CORPORATION Egypt ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 1140/2017         Pending Clopay Plastic Products, Company
Inc. Egypt BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015
1816/2016         Pending Clopay Plastic Products, Company Inc. Egypt EMBOSSED
MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME 08/26/2015 204/2017    
    Pending Clopay Plastic Products, Company Inc. Estonia REINFORCED FILM FOR
BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Estonia Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia
USA, Inc. European Community INSERT FOR A DISPENSER 01/26/2017 001456289    
03/01/2017 001456289-0001 Issued BERRY PLASTICS CORPORATION European Community
CONTAINER 07/02/2014 002494856     07/02/2014 002494856-0001 Issued REXAM
HEALTHCARE PACKAGING INC. European Patent Convention CONTOURED THERMOPLASTIC
FILMS 07/17/2017 17834969.2 02/01/2018 2018/022341     Pending BERRY FILM
PRODUCTS COMPANY, INC. European Patent Convention MICROPOROUS BREATHABLE FILM
AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 16824959.7
05/16/2018 3319571     Pending BERRY GLOBAL, INC. European Patent Convention
PRODUCT INDENTIFICATION DOME FOR A DRINK CUP LID 02/11/2019 006221040**        
Pending BERRY GLOBAL, INC. European Patent Convention DRINK CUP AND LID
04/13/2005 05735742.8 06/22/2011 1755974 06/22/2011 1755974 Issued BERRY
PLASTICS CORPORATION European Patent Convention REINFORCED FILM FOR BLAST
RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION European Patent Convention INSULATED
CONTAINER 06/07/2012 12727745.7 04/23/2014 2720954 09/13/2017 2720954 Issued
Berry Plastics Corporation European Patent Convention POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194
Issued BERRY PLASTICS CORPORATION European Patent Convention HEAT-SHRINKABLE
COATING 01/03/2013 13703910.3 11/12/2014 2800921     Pending BERRY PLASTICS
CORPORATION European Patent Convention PEELABLE FILM FOR PACKAGING 05/10/2013
13787056.4 03/18/2015 2847085     Pending BERRY PLASTICS CORPORATION European
Patent Convention BRIM OF AN INSULATED CONTAINER 12/13/2013 13862331.9
10/21/2015 2931627 10/04/2017 2931627 Issued BERRY PLASTICS CORPORATION European
Patent Convention HIGH-SLIP STRETCH FILM 03/14/2014 14159934.0 11/26/2014
2805814     Pending BERRY PLASTICS CORPORATION European Patent Convention
POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 16862828.7
09/12/2018 3370943     Pending BERRY PLASTICS CORPORATION European Patent
Convention PILL DISPENSER 01/03/2017 17736199.5 11/14/2018 3400182     Pending
BERRY PLASTICS CORPORATION European Patent Convention CLOSURE PATCH FOR
HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 17807430.8         Pending BERRY
PLASTICS CORPORATION European Patent Convention CONTAINER 08/28/2017
NOT-YET-AVAIL         Pending BERRY PLASTICS CORPORATION European Patent
Convention CLOSURE CAP 10/17/1997 97944669.7 09/01/1999 0938432 04/11/2001
0938432 Issued Bouchons Mac Inc. European Patent Convention LAMINATED SHEET AND
METHOD OF MAKING SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay
Plastic Products, Company Inc. European Patent Convention MULTILAYER MICROPOROUS
FILMS AND METHODS OF MAKING 08/13/2002 02753454.4     10/05/2016 1420946 Issued
Clopay Plastic Products, Company Inc. European Patent Convention METHOD AND
APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED
THEREBY 03/25/2005 05727728.7     09/16/2015 1765572 Issued Clopay Plastic
Products, Company Inc. European Patent Convention METHOD FOR CORRECTING PRINT
REPEAT LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005
05770017.1     09/06/2017 1773594 Issued Clopay Plastic Products, Company Inc.
European Patent Convention ELASTOMERIC MATERIALS 01/23/2009 09703318.7    
10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc. European Patent
Convention ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638
Issued Clopay Plastic Products, Company Inc. European Patent Convention
POLYMERIC MATERIALS PROVIDING IMPROVED INFRARED EMISSIVITY 02/04/2014 14708977.5
        Pending Clopay Plastic Products, Company Inc. European Patent Convention
BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 15724480.7
03/22/2017 3142858     Pending Clopay Plastic Products, Company Inc. European
Patent Convention EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING
SAME 08/26/2015 15757631.5 07/05/2017 3186093     Pending Clopay Plastic
Products, Company Inc. European Patent Convention ELASTOMERIC FILMS HAVING
INCREASED TEAR RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018
3242799 Issued Clopay Plastic Products, Company Inc. European Patent Convention
BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 18159121.5
07/25/2018 3351380     Pending Clopay Plastic Products, Company Inc. European
Patent Convention METHOD OF SEALING A JOINT BETWEEN TWO PIPES 03/03/2000
00907820.5     12/03/2003 1159561 Issued Covalence Specialty Materials Corp.
European Patent Convention HEAT RECOVERABLE ARTICLE 02/24/1993 93906170.1    
07/01/1998 0628144 Issued Covalence Specialty Materials Corp. European Patent
Convention STRETCHABLE ELASTIC LAMINATE AND METHOD OF PRODUCTION 02/09/2007
07717232.8 11/12/2008 1989348 08/08/2012 1989348 Issued PLIANT, LLC European
Patent Convention AGRICULTURAL BARRIER FILMS HAVING SUPERIOR TEAR STRENGTH
PROPERTIES 08/17/2007 07841071.9 12/21/2011 2051578 12/21/2011 2051578 Issued
PLIANT, LLC European Patent Convention MD STRETCH LAMINATE HAVING CD STRETCH
11/29/2007 07864913.4 04/03/2013 2086485 04/03/2013 2086485 Issued PLIANT, LLC
European Patent Convention RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009
09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN,
INC. European Patent Convention CORROSION PROTECTION SYSTEM 07/24/1992
92916188.3     12/27/1995 0595962 Issued Raychem Limited European Patent
Convention METHODS OF MAKING HEAT RECOVERABLE TUBULAR ARTICLES 05/30/1996
96919923.1     02/26/2003 0828601 Issued Raychem N.V. European Patent Convention
VENTED CLOSURE 10/31/2001 1986500.5     08/09/2006 1332097 Issued Rexam Closure
Systems Inc. European Patent Convention TAMPER EVIDENT CLOSURE 07/14/1993
2013299.9     05/24/2006 1256523 Issued Rexam Closure Systems Inc. European
Patent Convention LINERLESS CLOSURE FOR CONTAINER 08/19/1994 94924166.5    
11/24/1999 714367 Issued Rexam Closure Systems Inc. European Patent Convention
CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010 10790494.8
10/17/2012 2509886 02/12/2014 2509886 Issued REXAM HEALTHCARE PACKAGING INC.
European Patent Convention ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID
02/22/2007 7731026.6   1993924 04/03/2013 1993924 Issued Rexam Pharma European
Patent Convention MASKING TAPE 07/24/1990 90308055.4     03/01/1995 0410674
Issued The Kendall Company European Patent Office Self-Crimped Ribbon Fiber and
Nonwovens Manufactured Therefrom Aug 7, 2015 157532771   3177757     Published
AVINTIV Specialty Materials Inc. European Patent Office Monolithic Breathable
Film and Composite Manufactured Therefrom Dec 17, 2015 158287136   3233470    
Published AVINTIV Specialty Materials Inc. European Patent Office Alcohol
Repellant Treated Nonwoven May 27, 2016 167316942   3303684     Published
AVINTIV Specialty Materials Inc. European Patent Office Low Linting Imaged
Hydroentangled Nonwoven Composite Jul 15, 2016 167418144   3322391     Published
AVINTIV Specialty Materials Inc. European Patent Office Treated Nonwoven Having
an Affinity for an Active Ingredient Jul 13, 2016 167446160   3322394    
Published AVINTIV Specialty Materials Inc. European Patent Office Reinforced
Protective Covers and Guards for Trees, Shrubs, and Vines Oct 7, 2016 167823830
  3358938     Published AVINTIV Specialty Materials Inc. European Patent Office
Nonwovens having Aligned Segmented Fibers Oct 13, 2016 167888635   3362596    
Pending AVINTIV Specialty Materials Inc. European Patent Office Single-Sided
Flat Cleaning Mop Frame Nov 21, 2016 168101681         Pending AVINTIV Specialty
Materials Inc. European Patent Office Nonwoven Fabric With Improved Hand-Feel
Jan 5, 2017 177007630   3400329     Pending AVINTIV Specialty Materials Inc.
European Patent Office Nonwovens With Additive Enhancing Barrier Properties Feb
24, 2017 177104486   3419577     Published AVINTIV Specialty Materials Inc.
European Patent Office HEAT-SHRINKABLE TUBE COVERING Jan 3, 2013 137039103  
2800921     Published Berry Plastics Corporation European Patent Office PEELABLE
FILM FOR PACKAGING May 10, 2013 137870564   2847085     Published Berry Plastics
Corporation European Patent Office MICROPOROUS BREATHABLE FILM AND METHOD OF
MAKING THE MICROPOROUS BREATHABLE FILM Jul 8, 2016 168249597         Pending
Berry Plastics Corporation European Patent Office Polymeric Films and Methods
for Making Polymeric Films Nov 2, 2016 168628287         Pending Berry Plastics
Corporation European Patent Office CLOSURE PATCH May 31, 2017 178074308        
Pending Berry Plastics Corporation European Patent Office Container Aug 28, 2017
          Pending Berry Plastics Corporation European Patent Office Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 171932643   3284854    
Published Fiberweb, Inc. European Patent Office Multi-Zone Spinneret, Apparatus
and Method for Making Filaments and Nonwoven Fabrics Therefrom Oct 10, 2013
138470976   2909017     Published Polymer Group, Inc. European Patent Office
Nonwoven Fabric for Increasing the Availability of Chlorine in Solution Feb 25,
2016 167098797   3262230     Published Polymer Group, Inc. European Patent
Office Nonwoven Fabric for Increasing the Availability of Quaternary Ammonium in
Solution Feb 25, 2016 167160746   3262229     Published Polymer Group, Inc.
European Patent Office Rapid deployment barrier system Mar 11, 2009 097208672  
2265770     Allowed Terram Limited European Union Nonwoven Fabric (New Spinlace
Design) Sep 16, 2015 002773192     Sep 16, 2015 002773192-0001 Issued AVINTIV
Specialty Materials Inc. European Union Nonwoven Fabric (Vista Design Pattern)
Aug 23, 2016 003350123     Aug 23, 2016 003350123-0001 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100001    
Oct 15, 2012 001346910-0001 Issued AVINTIV Specialty Materials Inc. European
Union Non-woven Fabrics Oct 15, 2012 0013469100002     Oct 15, 2012
001346910-0002 Issued AVINTIV Specialty Materials Inc. European Union Non-woven
Fabrics Oct 15, 2012 0013469100003     Oct 15, 2012 001346910-0003 Issued
AVINTIV Specialty Materials Inc. European Union Non-woven Fabrics Oct 15, 2012
0013469100004     Oct 15, 2012 001346910-0004 Issued AVINTIV Specialty Materials
Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100005     Oct 15,
2012 001346910-0005 Issued AVINTIV Specialty Materials Inc. European Union
Non-woven Fabrics Oct 15, 2012 0013469100006     Oct 15, 2012 001346910-0006
Issued AVINTIV Specialty Materials Inc. European Union Non-Woven Fabrics Oct 15,
2012 0013469100007     Oct 15, 2012 001346910-0007 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100008    
Oct 15, 2012 001346910-0008 Issued AVINTIV Specialty Materials Inc. European
Union Non-woven Fabrics Oct 15, 2012 0013469100009     Oct 15, 2012
001346910-0009 Issued AVINTIV Specialty Materials Inc. European Union Non-woven
Fabrics Oct 15, 2012 0013469100010     Oct 15, 2012 001346910-0010 Issued
AVINTIV Specialty Materials Inc. European Union Non-Woven Fabrics Oct 15, 2012
0013469100011     Oct 15, 2012 001346910-0011 Issued AVINTIV Specialty Materials
Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100012     Oct 15,
2012 001346910-0012 Issued AVINTIV Specialty Materials Inc. European Union
Non-woven Fabrics Oct 15, 2012 0013469100013     Oct 15, 2012 001346910-0013
Issued AVINTIV Specialty Materials Inc. European Union Non-woven Fabrics Oct 15,
2012 0013469100014     Oct 15, 2012 001346910-0014 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100015    
Oct 15, 2012 001346910-0015 Issued AVINTIV Specialty Materials Inc. European
Union Non-woven Fabrics Oct 15, 2012 0013469100016     Oct 15, 2012
001346910-0016 Issued AVINTIV Specialty Materials Inc. European Union Non-woven
Fabrics Oct 15, 2012 0013469100017     Oct 15, 2012 001346910-0017 Issued
AVINTIV Specialty Materials Inc. European Union Non-woven Fabrics Oct 15, 2012
0013469100019     Oct 15, 2012 001346910-0019 Issued AVINTIV Specialty Materials
Inc. European Union Non-Woven Fabrics Oct 15, 2012 0013469100020     Oct 15,
2012 001346910-0020 Issued AVINTIV Specialty Materials Inc. European Union
Non-woven Fabrics Oct 15, 2012 0013469100021     Oct 15, 2012 001346910-0021
Issued AVINTIV Specialty Materials Inc. European Union Non-woven Fabrics Oct 15,
2012 0013469100022     Oct 15, 2012 001346910-0022 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100024    
Oct 15, 2012 001346910-0024 Issued AVINTIV Specialty Materials Inc. European
Union Nonwoven Design (Geo Nubtex Design) Nov 6, 2014 0025724040001     Nov 6,
2014 002572404-0001 Issued AVINTIV Specialty Materials Inc. European Union
Nonwoven Fabric Dec 30, 2015 0029288200001     Dec 30, 2015 002928820-0001
Issued AVINTIV Specialty Materials Inc. European Union Nonwoven Fabric Dec 30,
2015 0029288200002     Dec 30, 2015 002928820-0002 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0031469100018    
Oct 15, 2012 001346910-0018 Issued AVINTIV Specialty Materials Inc. European
Union Non-woven Fabrics Oct 15, 2012 0031469100023     Oct 15, 2012
001346910-0023 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Tough Mudder Design) Sep 14, 2016 0033792210001     Sep 14, 2016
003379221-0001 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Tough Mudder Design) Sep 14, 2016 0033792210002     Sep 14, 2016
003379221-0002 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Tough Mudder Design) Sep 14, 2016 0033792210003     Sep 14, 2016
003379221-0003 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Whistler Wave Design) Sep 14, 2016 0033795510001     Sep 14, 2016
003379551-0001 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Whistler Wave Design) Sep 14, 2016 0033795510002     Sep 14, 2016
003379551-0002 Issued AVINTIV Specialty Materials Inc. European Union Bonding
Pattern for a Nonwoven Fabric Nov 20, 2018 0058303040001     Nov 30, 2018  
Issued Berry Global, Inc. European Union Bonding Pattern for a Nonwoven Fabric
Nov 20, 2018 0058303040002         Pending Berry Global, Inc. European Union
Bonding Pattern for a Nonwoven Fabric Nov 20, 2018 0058303040003         Pending
Berry Global, Inc. European Union Nonwoven Fabric (Sensasoft) Dec 14, 2018
0058895730001     Dec 14, 2018 005889573-0001 Issued Berry Global, Inc. European
Union Nonwoven Fabric (Sensasoft) Dec 14, 2018 0058895730002     Dec 14, 2018
005889573-0002 Issued Berry Global, Inc. European Union Nonwoven Fabric
(Snuggie) Dec 14, 2018 0058895730003     Dec 14, 2018 005889573-0003 Issued
Berry Global, Inc. European Union Nonwoven Fabric (Snuggie) Dec 14, 2018
0058895730004     Dec 14, 2018 005889573-0004 Issued Berry Global, Inc. European
Union Fanciful Parrot Design Dec 8, 2004 0002638010001     Dec 8, 2004
000263801-0001 Issued PGI Nonwovens B.V. European Union Fanciful Parrot Design
Dec 8, 2004 0002638010002     Dec 8, 2004 000263801-0002 Issued PGI Nonwovens
B.V. European Union Fanciful Parrot Design Dec 8, 2004 0002638010003     Dec 8,
2004 000263801-0003 Issued PGI Nonwovens B.V. European Union Fanciful Parrot
Design Dec 8, 2004 0002638010004     Dec 8, 2004 000263801-0004 Issued PGI
Nonwovens B.V. European Union Nonwoven Fabric (Lazy S) Aug 1, 2005 0003795320001
    Sep 6, 2005 000379532-0001 Issued Polymer Group, Inc. European Union
Apertured, Nonwoven Fabric (Apertured Lazy S) Aug 1, 2005 0003795320002     Sep
6, 2005 000379532-0002 Issued Polymer Group, Inc. European Union Nonwoven Fabric
Aug 10, 2005 0003858770001     Aug 10, 2005 000385877-0001 Issued Polymer Group,
Inc. European Union Nonwoven Fabric Nov 10, 2005 0004285450001     Nov 10, 2005
000428545-0001 Issued Polymer Group, Inc. European Union Dot Weave Design Nov
10, 2005 0004285450002     Nov 10, 2005 000428545-0002 Issued Polymer Group,
Inc. European Union Dot Weave Design Nov 10, 2005 0004285450003     Nov 10, 2005
000428545-0003 Issued Polymer Group, Inc. European Union Dot Weave Design Nov
10, 2005 0004285450004     Nov 10, 2005 000428545-0004 Issued Polymer Group,
Inc. European Union Bar Weave Design Nov 10, 2005 0004285450005     Nov 10, 2005
000428545-0005 Issued Polymer Group, Inc. European Union Abstract Design Nov 10,
2005 0004285450006     Nov 10, 2005 000428545-0006 Issued Polymer Group, Inc.
Finland Process and Apparatus for Producing Fibrous Materials Jun 20, 2006
067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc.
Finland REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Finland
POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014
2751194 08/30/2017 2751194 Issued BERRY PLASTICS CORPORATION Finland Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix,
Inc. Finland Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued
Dounor SAS/Aplix, Inc. Finland Nonwoven with electret properties, manufacturing
process thereof and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238
Issued Fiberweb Holdings Limited Finland Nonwoven Wipe With Bonding Pattern Apr
23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc.
France Process and Apparatus for Producing Fibrous Materials Jun 20, 2006
067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc.
France REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION France
INSULATED CONTAINER 06/07/2012 12727745.7 04/23/2014 2720954 09/13/2017 2720954
Issued Berry Plastics Corporation France POLYMERIC MATERIAL FOR AN INSULATED
CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194 Issued
BERRY PLASTICS CORPORATION France LAMINATED SHEET AND METHOD OF MAKING SAME
07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay Plastic Products,
Company Inc. France ELASTOMERIC MATERIALS 01/23/2009 09703318.7     10/01/2014
2242465 Issued Clopay Plastic Products, Company Inc. France ELASTOMERIC
MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638 Issued Clopay Plastic
Products, Company Inc. France ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE
01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued Clopay
Plastic Products, Company Inc. France Non-woven Fabric of Extruded-Linked
Thermoplastic Filaments Having Improved Weldability Properties and Method for
Manufacturing Such a Non-Woven Fabric Nov 15, 2012 1260877   2997968 Jan 16,
2015 2997968 Issued Dounor SAS France Non-woven Fabric of Extruded-Linked
Thermoplastic Filaments Having Improved Weldability Properties and Method for
Manufacturing Such a Non-Woven Fabric Oct 23, 2013 131898736   2733240 Mar 4,
2015 2733240 Issued Dounor SAS France Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369   2137346
May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. France Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. France
Nonwoven with electret properties, manufacturing process thereof and its use Aug
18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings
Limited France Confinement Structures - Defencell plastic gabion system Jul 20,
2012 128308988   2734677 Oct 28, 2015 2734677 Issued Fiberweb Holdings
Limited/J&S Franklin Limited France Bicomponent Sheet Material Having Liquid
Barrier Properties Jul 27, 2006 068005453   1913188 Jan 7, 2009 1913188 Issued
Fiberweb, Inc. France Area Bonded Nonwoven Fabric From Single Polymer System Aug
14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc. France
Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite Material,
and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568 Issued
Fiberweb, Inc. France SQUEEZE AND TURN CHILD RESISTANT PACKAGE 01/28/1997
97300506.9     12/05/2001 787660 Issued Owens-Illinois Closure Inc. France
Process and Appartus for Forming Uniform Nanofiber Substrates Apr 19, 2006
067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc. France MD
STRETCH LAMINATE HAVING CD STRETCH Nov 29, 2007 2086485   2086485 Apr 3, 2013
2086485 Issued Pliant, LLC France MD STRETCH LAMINATE HAVING CD STRETCH
11/29/2007 07864913.4 04/03/2013 2086485 04/03/2013 2086485 Issued PLIANT, LLC
France Hydroentangled, Low Basis Weight Nonwoven Fabric And Process For Making
Same Jan 12, 2001 012732350   1303660 Jul 30, 2008 1303660 Issued Polymer Group,
Inc. France Method Of Making Nonwoven Fabric Comprising Splittable Fibers May
16, 2001 019355791   1282737 Aug 23, 2006 1282737 Issued Polymer Group, Inc.
France Thermoplastic Constructs with Improved Softness Aug 7, 2002 027527266  
1423250 Jul 31, 2013 1423250 Issued Polymer Group, Inc. France Nonwoven Fabrics
Having a Durable Three-Dimensional Image Dec 17, 2002 027985324   1458914 Jul
25, 2007 1458914 Issued Polymer Group, Inc. France Nonwoven Fabrics Having
Intercalated Three-Dimensional Images May 7, 2003 037244803   1504144 Jan 18,
2012 1504144 Issued Polymer Group, Inc. France Nonwoven Fabrics Having Compound
Three-Dimensional Images Apr 7, 2003 037262128   1492912 Nov 11, 2009 1492912
Issued Polymer Group, Inc. France Two-Sided Nonwoven Fabrics Having A
Three-Dimensional Image Mar 27, 2003 037460599   1492914 Oct 12, 2011 1492914
Issued Polymer Group, Inc. France Anti-microbial Wipe Oct 31, 2003 037816295  
1560711 Dec 9, 2009 1560711 Issued Polymer Group, Inc. France Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 18, 2007 070204367   1918430 Aug 19, 2009 1918430 Issued Polymer Group,
Inc. France Improved liquid barrier fabrics containing ribbon shaped filaments
Aug 6, 2012 121793558   2557214 Mar 12, 2014 2557214 Issued Polymer Group, Inc.
France Improved liquid barrier fabrics containing ribbon shaped filaments Aug 6,
2012 130023526   2626457 Mar 25, 2015 2626457 Issued Polymer Group, Inc. France
RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013
2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. France Nonwoven
Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633
Issued Providencia USA, Inc. France FILTRE COLLYRE EMPILE 03/24/2004 403040
09/30/2005 2868046 09/14/2007 2868046 Issued Rexam Closure Systems Inc. France
PRESERVATIVE FREE EYEDROPPER SYSTEM 10/25/2004 4805299.7   1682056 04/02/2008
1682056 Issued Rexam Closure Systems Inc. France LIQUID-PACKAGING AND
-DISPENSING ASSEMBLY COMPRISING A PILFER-PROOF BAND 11/22/2004 4805508.1  
1689654 05/27/2009 1689654 Issued Rexam Closure Systems Inc. France
CHILD-RESISTANT FLIP-TOP DISPENSING CLOSURE, PACKAGE AND METHOD OF MANUFACTURE
02/07/2006 6720341.4   1851130 07/23/2008 1851130 Issued Rexam Closure Systems
Inc. France ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID 02/22/2007 7731026.6
  1993924 04/03/2013 1993924 Issued Rexam Closures and Containers, Inc. France
CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010 10790494.8
10/17/2012 2509886 02/12/2014 2509886 Issued REXAM HEALTHCARE PACKAGING INC.
France ASSEMBLY FOR CONDITIONING AND DISPENSING A MEDICAL LIQUID 01/03/2008
8761734.6   2111362 08/17/2011 2111362 Issued Rexam Pharma France LIQUID
DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING ASSEMBLY COMPRISING
SUCH AN END-PIECE 01/30/2009 9151767.2   2085068 07/28/2010 2085068 Issued Rexam
Pharma France Cellular Confinement Systems Sep 24, 2007 078043783   2074264 Apr
13, 2011 2074264 Issued Terram Limited/J&S Franklin Limited France Cellular
Confinement Systems Sep 24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued
Terram Limited/J&S Franklin Limited Frmr. Yug. Rep. of Macedonia Nonwoven Wipe
With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Germany Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Germany REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Germany INSULATED CONTAINER 06/07/2012 12727745.7
04/23/2014 2720954 09/13/2017 2720954 Issued Berry Plastics Corporation Germany
POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014
2751194 08/30/2017 2751194 Issued BERRY PLASTICS CORPORATION Germany INSULATED
CONTAINER 06/07/2012 112012002042.1 04/10/2014       Pending Berry Plastics
Corporation Germany POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012
112012003070.2 04/30/2014       Pending BERRY PLASTICS CORPORATION Germany
POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 04/21/2015 202012013192.3    
05/20/2015 202012013192.3 Issued BERRY PLASTICS CORPORATION Germany INSULATED
CONTAINER 06/07/2012 20 2012 013 293.8 04/10/2014   01/15/2016 20 2012 013 293.8
Issued Berry Plastics Corporation Germany LAMINATED SHEET AND METHOD OF MAKING
SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay Plastic
Products, Company Inc. Germany MULTILAYER MICROPOROUS FILMS AND METHODS OF
MAKING 08/13/2002 02753454.4     10/05/2016 60248391.3 Issued Clopay Plastic
Products, Company Inc. Germany METHOD AND APPARATUS FOR UNIFORMLY STRETCHING
THERMOPLASTIC FILM AND PRODUCTS PRODUCED THEREBY 03/25/2005 05727728.7    
09/16/2015 1765572 Issued Clopay Plastic Products, Company Inc. Germany METHOD
FOR CORRECTING PRINT REPEAT LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS
AND PRODUCT 07/11/2005 05770017.1     09/06/2017 1773594 Issued Clopay Plastic
Products, Company Inc. Germany ELASTOMERIC MATERIALS 01/23/2009 09703318.7    
10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc. Germany
ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638 Issued Clopay
Plastic Products, Company Inc. Germany ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued
Clopay Plastic Products, Company Inc. Germany METHOD OF SEALING A JOINT BETWEEN
TWO PIPES 03/03/2000 00907820.5     12/03/2003 60006940.0 Issued Covalence
Specialty Materials Corp. Germany HEAT RECOVERABLE ARTICLE 02/24/1993 93906170.1
    07/01/1998 0628144 Issued Covalence Specialty Materials Corp. Germany
Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having Improved
Weldability Properties and Method for Manufacturing Such a Non-Woven Fabric Oct
23, 2013 131898736   2733240 Mar 4, 2015 602013001114.1 Issued Dounor SAS
Germany Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued
Dounor SAS/Aplix, Inc. Germany Loop Material For Loop And Hook Type Fastener
Used In A Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23,
2018 2636782 Issued Dounor SAS/Aplix, Inc. Germany Nonwoven with electret
properties, manufacturing process thereof and its use Aug 18, 2011 117459768  
2609238 Dec 7, 2016 602011033155.8 Issued Fiberweb Holdings Limited Germany
Confinement Structures - Defencell plastic gabion system Jul 20, 2012 128308988
  2734677 Oct 28, 2015 602012012059.2 Issued Fiberweb Holdings Limited/J&S
Franklin Limited Germany Bicomponent Sheet Material Having Liquid Barrier
Properties Jul 27, 2006 068005453   1913188 Jan 7, 2009 602006004754.1 Issued
Fiberweb, Inc. Germany Area Bonded Nonwoven Fabric From Single Polymer System
Aug 14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc.
Germany Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite
Material, and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568
Issued Fiberweb, Inc. Germany SQUEEZE AND TURN CHILD RESISTANT PACKAGE
01/28/1997 97300506.9     12/05/2001 69708710.7 Issued Owens-Illinois Closure
Inc. Germany Process and Appartus for Forming Uniform Nanofiber Substrates Apr
19, 2006 067506956   1871532 Mar 27, 2013 602006035304.9 Issued PGI Polymer,
Inc. Germany MD STRETCH LAMINATE HAVING CD STRETCH Nov 29, 2007 2086485  
2086485 Apr 3, 2013 2086485 Issued Pliant, LLC Germany MD STRETCH LAMINATE
HAVING CD STRETCH 11/29/2007 07864913.4 04/03/2013 2086485 04/03/2013
602007029516.5 Issued PLIANT, LLC Germany BREATHABLE FILM WITH INTERNAL VIRAL
AND ALCOHOL BARRIER LAYER 07/28/2010 112010002882.6 08/16/2012 112010002882    
Pending PLIANT, LLC Germany BREATHABLE FILM WITH INTERNAL VIRAL AND ALCOHOL
BARRIER LAYER Jul 28, 2010 1120100028826   112010002882     Published Pliant,
LLC Germany Hydroentangled, Low Basis Weight Nonwoven Fabric And Process For
Making Same Jan 12, 2001 012732350   1303660 Jul 30, 2008 60135126.6 Issued
Polymer Group, Inc. Germany Method Of Making Nonwoven Fabric Comprising
Splittable Fibers May 16, 2001 019355791   1282737 Aug 23, 2006 60122501.5
Issued Polymer Group, Inc. Germany Thermoplastic Constructs with Improved
Softness Aug 7, 2002 027527266   1423250 Jul 31, 2013 60245322.4 Issued Polymer
Group, Inc. Germany Nonwoven Fabrics Having a Durable Three-Dimensional Image
Dec 17, 2002 027985324   1458914 Jul 25, 2007 60221432.7 Issued Polymer Group,
Inc. Germany Nonwoven Fabrics Having Intercalated Three-Dimensional Images May
7, 2003 037244803   1504144 Jan 18, 2012 60339753.0 Issued Polymer Group, Inc.
Germany Nonwoven Fabrics Having Compound Three-Dimensional Images Apr 7, 2003
037262128   1492912 Nov 11, 2009 60329991.1 Issued Polymer Group, Inc. Germany
Two-Sided Nonwoven Fabrics Having A Three-Dimensional Image Mar 27, 2003
037460599   1492914 Oct 12, 2011 60338746.2 Issued Polymer Group, Inc. Germany
Anti-microbial Wipe Oct 31, 2003 037816295   1560711 Dec 9, 2009 60330490.7
Issued Polymer Group, Inc. Germany Process and Apparatus for Producing
Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 18, 2007
070204367   1918430 Aug 19, 2009 602007002029.8 Issued Polymer Group, Inc.
Germany Improved liquid barrier fabrics containing ribbon shaped filaments Aug
6, 2012 121793558   2557214 Mar 12, 2014 602012001015.0 Issued Polymer Group,
Inc. Germany Improved liquid barrier fabrics containing ribbon shaped filaments
Aug 6, 2012 130023526   2626457 Mar 25, 2015 602012006232.0 Issued Polymer
Group, Inc. Germany RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009
09251817.4 04/17/2013 2202176 04/17/2013 602009015000.6 Issued PRIME LABEL &
SCREEN, INC. Germany Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015  
2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Germany METHODS OF
MAKING HEAT RECOVERABLE TUBULAR ARTICLES 05/30/1996 96919923.1     02/26/2003
69626391.2 Issued Raychem N.V. Germany PRESERVATIVE FREE EYEDROPPER SYSTEM
10/25/2004 4805299.7   1682056 04/02/2008 602004012882.1 Issued Rexam Closure
Systems Inc. Germany LIQUID-PACKAGING AND -DISPENSING ASSEMBLY COMPRISING A
PILFER-PROOF BAND 11/22/2004 4805508.1   1689654 05/27/2009 602004021282.2
Issued Rexam Closure Systems Inc. Germany CHILD-RESISTANT FLIP-TOP DISPENSING
CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 02/07/2006 6720341.4   1851130
07/23/2008 602006001943.2 Issued Rexam Closure Systems Inc. Germany ASSEMBLY FOR
CONTAINING AND DISPENSING A LIQUID 02/22/2007 7731026.6   1993924 04/03/2013
602007029468.1 Issued REXAM HEALTHCARE PACKAGING INC. Germany ASSEMBLY FOR
CONDITIONING AND DISPENSING A MEDICAL LIQUID 01/03/2008 8761734.6   2111362
08/17/2011 602008008965.7 Issued REXAM HEALTHCARE PACKAGING INC. Germany
CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010 10790494.8
10/17/2012 2509886 02/12/2014 602010013560.8 Issued REXAM HEALTHCARE PACKAGING
INC. Germany LIQUID DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING
ASSEMBLY COMPRISING SUCH AN END-PIECE 01/30/2009 9151767.2   2085068 07/28/2010
602009000078.0 Issued Rexam Pharma Germany Cellular Confinement Systems Sep 24,
2007 078043783   2074264 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited Germany Cellular Confinement Systems Sep 24, 2007 101884948   2284320
Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited Germany METHOD OF
SEALING A JOINT BETWEEN TWO PIPES Mar 3, 2000 009078205   1159561 Dec 3, 2003
1159561 Issued Tyco Electronics Raychem N.V. Greece Process and Apparatus for
Producing Fibrous Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018
1893393 Issued AVINTIV Specialty Materials Inc. Greece REINFORCED FILM FOR BLAST
RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Greece Nonwoven with electret
properties, manufacturing process thereof and its use Aug 18, 2011 117459768  
2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited Greece Breathable
and Liquid Barrier Nonwoven and Bicomponent Film Composite Material, and Method
Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc.
Greece RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4
04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Greece
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Gulf Cooperation Council HEAT-SHRINKABLE
COATING 01/05/2013 23275     03/31/2017 GC0005088 Issued BERRY PLASTICS
CORPORATION Gulf Cooperation Council Sub Grade Separation Materials Sep 26, 2012
P201222370         Allowed Fiberweb Geosynthetics Limited Gulf Cooperation
Council Cellular Confinement Systems Sep 27, 2007 9141         Pending Terram
Limited/J&S Franklin Limited Hong Kong Self-Crimped Ribbon Fiber and Nonwovens
Manufactured Therefrom Dec 6, 2017 171129210   1240290     Published AVINTIV
Specialty Materials Inc. Hong Kong ELASTOMERIC MATERIALS 01/23/2009 11104174.7  
  07/03/2015 HK1149890 Issued Clopay Plastic Products, Company Inc. Hong Kong
BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 NOT-YET-AVAIL    
    Pending Clopay Plastic Products, Company Inc. Hong Kong Nonwoven with
electret properties, manufacturing process thereof and its use Dec 27, 2013
131143261     Jan 5, 2018 HK1188265 Issued Fiberweb Holdings Limited Hong Kong
Area Bonded Nonwoven Fabric From Single Polymer System Sep 29, 2010 101093709  
1142932A Aug 3, 2018 1142932B Issued Fiberweb, Inc. Hong Kong Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 181105477        
Pending Fiberweb, Inc. Hong Kong Process and Apparatus for Producing Sub-micron
Fibers, and Nonwovens and Articles Containing Same Dec 2, 2011 111130865  
1158713A Oct 16, 2015 HK1158713 Issued Polymer Group, Inc. Hong Kong Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Dec 2, 2011 111130874   1158711A Nov 1, 2013 1158711 Issued Polymer Group,
Inc. Hong Kong Improved liquid barrier fabrics containing ribbon shaped
filaments Mar 26, 2013 131038223   1176978A Oct 3, 2014 1176978 Issued Polymer
Group, Inc. Hong Kong Improved liquid barrier fabrics containing ribbon shaped
filaments Mar 26, 2013 131124718   1185119 Dec 11, 2015 1185119 Issued Polymer
Group, Inc. Hong Kong Improved liquid barrier fabrics containing ribbon shaped
filaments Mar 26, 2013 131124727   1185120A Dec 11, 2015 1185120 Issued Polymer
Group, Inc. Hong Kong Liquid Management Layer for Personal Care Absorbent
Articles Jan 30, 2012 141126298   1199195A May 6, 2016 HK1199195 Issued Polymer
Group, Inc. Hong Kong Nonwoven Fabric for Increasing the Availability of
Quaternary Ammonium in Solution Jun 27, 2018 181082759   HK1248779     Published
Polymer Group, Inc. Hungary Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Hungary REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Hungary ELASTOMERIC MATERIALS 01/23/2009 09703318.7    
10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc. Hungary
ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638 Issued Clopay
Plastic Products, Company Inc. Hungary ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued
Clopay Plastic Products, Company Inc. Hungary Loop Material For Loop And Hook
Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369  
2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Hungary Loop Material
For Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2,
2008 131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc.
Hungary Nonwoven with electret properties, manufacturing process thereof and its
use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Hungary Area Bonded Nonwoven Fabric From Single Polymer System
Aug 14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc.
Hungary Process and Appartus for Forming Uniform Nanofiber Substrates Apr 19,
2006 067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc. Hungary
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Hungary Cellular Confinement Systems Sep
24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S
Franklin Limited Iceland REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Iceland Nonwoven Wipe With Bonding Pattern Apr 23, 2013
137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. India
Nonwoven Fabric (New Spinlace Design) Sep 22, 2015 275943     Apr 17, 2015
275943 Issued AVINTIV Specialty Materials Inc. India Nonwoven Fabric (Vista
Design Pattern) Aug 23, 2016 286283     Aug 4, 2017 286283 Issued AVINTIV
Specialty Materials Inc. India Self-Crimped Ribbon Fiber and Nonwovens
Manufactured Therefrom Aug 7, 2015 201737004198         Pending AVINTIV
Specialty Materials Inc. India Treated Nonwoven Having an Affinity for an Active
Ingredient Jul 13, 2016 201737046782         Pending AVINTIV Specialty Materials
Inc. India Low Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016
201737046968         Pending AVINTIV Specialty Materials Inc. India Nonwovens
having Aligned Segmented Fibers Oct 13, 2016 201837014218         Pending
AVINTIV Specialty Materials Inc. India Nonwovens With Additive Enhancing Barrier
Properties Feb 24, 2017 201837031565         Pending AVINTIV Specialty Materials
Inc. India PIERCING PIN 06/18/2018 306842         Pending Berry Global, Inc.
India PILL DISPENSER INSERT 01/27/2017 290423         Pending BERRY PLASTICS
CORPORATION India DROPPER 10/21/2016 201641036166 04/27/2018 201641036166A    
Pending BERRY PLASTICS CORPORATION India MICROPOROUS BREATHABLE FILM AND METHOD
OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 201817001177 04/06/2018
201817001177A     Pending BERRY PLASTICS CORPORATION India PILL DISPENSER
01/03/2017 201817028399 12/07/2018 201817028399A     Pending BERRY PLASTICS
CORPORATION India CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017
201817045408         Pending BERRY PLASTICS CORPORATION India DROPPER 08/26/2015
4496/CHE/2015 03/03/2017 4496/CHE/2015A     Pending BERRY PLASTICS CORPORATION
India HEAT-SHRINKABLE COATING 01/03/2013 5684/DELNP/2014 04/03/2015
5684/DELNP/2014     Pending BERRY PLASTICS CORPORATION India PEELABLE FILM FOR
PACKAGING 05/10/2013 9642/DELNP/2014 07/31/2015 31/2015     Pending BERRY
PLASTICS CORPORATION India BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM
05/13/2015 201627041571         Pending Clopay Plastic Products, Company Inc.
India ELASTOMERIC MATERIALS 01/23/2009 5325/DELNP/2010         Pending Clopay
Plastic Products, Company Inc. India Liquid Management Layer for Personal Care
Absorbent Articles Jan 30, 2012 645KOLNP2013         Pending Polymer Group, Inc.
India CLOSURE WITH STOPPING MECHANISM 09/11/2009 1721/CHENP/2011 12/02/2011
1721/CHENP/2011 03/01/2018 293681 Issued Rexam Closures and Containers, Inc.
India CONTAINER 07/04/2014 263896     03/12/2015 263896 Issued REXAM HEALTHCARE
PACKAGING INC. India CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE
12/03/2010 5046/CHENP/2012 12/04/2015 5046/CHENP/2012 A     Pending REXAM
HEALTHCARE PACKAGING INC. India 10 ML PP BOTTLE 09/09/2003 193158     09/09/2003
193158 Issued Rexam Pharma Packaging India PVT. LTD. India 30 ML FLAT BOTTLE
09/09/2003 193159     09/09/2003 193159 Issued Rexam Pharma Packaging India PVT.
LTD. India 10 ML FLAT BOTTLE 09/29/2003 193362     09/29/2003 193362 Issued
Rexam Pharma Packaging India PVT. LTD. India 10 ML PP VIAL 09/29/2003 193363    
09/29/2003 193363 Issued Rexam Pharma Packaging India PVT. LTD. India CAP
09/29/2003 193364     09/29/2003 193364 Issued Rexam Pharma Packaging India PVT.
LTD. India CONTAINER 09/29/2003 193365     09/29/2003 193365 Issued Rexam Pharma
Packaging India PVT. LTD. India CONTAINER 02/19/2004 194624     02/19/2004
194624 Issued Rexam Pharma Packaging India PVT. LTD. India 15 ML WR BOTTLE
02/19/2004 194625     02/19/2004 194625 Issued Rexam Pharma Packaging India PVT.
LTD. India CONTAINER 02/19/2004 194626     02/19/2004 194626 Issued Rexam Pharma
Packaging India PVT. LTD. India CAP 02/19/2004 194627     02/19/2004 194627
Issued Rexam Pharma Packaging India PVT. LTD. India DOUBLE SAFE CAP 02/18/2009
221302     02/18/2009 221302 Issued Rexam Pharma Packaging India PVT. LTD. India
10 ML EXTENDED NECK BOTTLE 02/18/2009 221303     02/18/2009 221303 Issued Rexam
Pharma Packaging India PVT. LTD. India NOZZLE 10/24/2011 240382     10/24/2011
240382 Issued Rexam Pharma Packaging India PVT. LTD. India BOTTLE 10/24/2011
240383     10/24/2011 240383 Issued Rexam Pharma Packaging India PVT. LTD. India
CORROSION PROTECTION SYSTEM FOR TRANSPORT PIPE 01/13/2006 2671/KOLNP/2007    
10/30/2018 302620 Issued Tyco Adhesives LP India TAMP SAFE R CAP 09/09/2003
193156     09/09/2003 193156 Issued Rexam Pharma Packaging India PVT. LTD. India
TAMP LOCK CAP 09/09/2003 193157     09/09/2003 193157 Issued Rexam Pharma
Packaging India PVT. LTD. India TAMP SAFE WILD RATCHET 02/19/2004 194628    
02/19/2004 194628 Issued Rexam Pharma Packaging India PVT. LTD. India WILD
RATCHET NOZZLE 02/19/2004 194629     02/19/2004 194629 Issued Rexam Pharma
Packaging India PVT. LTD. Indonesia Bonding Pattern for a Nonwoven Fabric Nov
22, 2018 AO201803406         Pending Berry Global, Inc. Indonesia CLOSURE PATCH
FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 PID201810934         Pending
BERRY PLASTICS CORPORATION Indonesia BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 P-00201607612 10/20/2017 2017/11663     Pending
Clopay Plastic Products, Company Inc. Indonesia ELASTOMERIC MATERIALS 01/23/2009
W00201002518     09/07/2015 IDP000039320 Issued Clopay Plastic Products, Company
Inc. Ireland REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Ireland INSULATED CONTAINER 06/07/2012 12727745.7 04/23/2014 2720954
09/13/2017 2720954 Issued Berry Plastics Corporation Ireland POLYMERIC MATERIAL
FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017
2751194 Issued BERRY PLASTICS CORPORATION Ireland Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369
  2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Ireland Sub Grade
Separation Materials Sep 25, 2012 127807766   2760664 Dec 6, 2017 2760664 Issued
Fiberweb Geosynthetics Limited Ireland Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Ireland Breathable and Liquid
Barrier Nonwoven and Bicomponent Film Composite Material, and Method Jun 22,
2012 128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Ireland
Process and Appartus for Forming Uniform Nanofiber Substrates Apr 19, 2006
067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc. Ireland RIGID
RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176
04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Ireland Nonwoven Wipe With
Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Ireland Cellular Confinement Systems Sep 24, 2007
078043783   2074264 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited Ireland Cellular Confinement Systems Sep 24, 2007 101884948   2284320
Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited Israel
Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015
250465         Pending AVINTIV Specialty Materials Inc. Israel REINFORCED FILM
FOR BLAST RESISTANCE PROTECTION AND METHODS THEREOF 01/16/2008 199809 10/30/2008
WO2008/130726 09/01/2015 199809 Issued BERRY PLASTICS CORPORATION Israel
IMPACT-RESISTANT FILM 03/15/2015 237734         Pending BERRY PLASTICS
CORPORATION Israel MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM 07/08/2016 256811         Pending BERRY PLASTICS
CORPORATION Israel MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM Jul 8, 2016 256811         Pending Berry Plastics
Corporation Israel Hydroentanglement Of Continuous Polymer Filaments Jan 12,
2001 156862   IL56862 Dec 23, 2009 156862 Issued Polymer Group, Inc. Israel
Process and Apparatus for Producing Sub-micron Fibers, and Nonwovens and
Articles Containing Same Oct 14, 2007 186624   186624 Sep 29, 2012 186624 Issued
Polymer Group, Inc. Israel Process and Apparatus for Producing Sub-micron
Fibers, and Nonwovens and Articles Containing Same May 1, 2012 219512     Aug
30, 2017 219512 Issued Polymer Group, Inc. Israel Process and Apparatus for
Producing Sub-micron Fibers, and Nonwovens and Articles Containing Same May 1,
2012 219513   219513 Apr 30, 2015 219513 Issued Polymer Group, Inc. Israel
Improved liquid barrier fabrics containing ribbon shaped filaments Jul 31, 2012
221203     Jul 31, 2017 221203 Issued Polymer Group, Inc. Israel ASSEMBLY FOR
CONDITIONING AND DISPENSING A MEDICAL LIQUID 01/03/2008 199810     07/31/2013
199810 Issued Rexam Pharma Israel Cellular Confinement Systems Sep 24, 2007
197700   197700     Published Terram Limited/J&S Franklin Limited Italy Process
and Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506   1893393
Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. Italy REINFORCED
FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367
01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Italy POLYMERIC MATERIAL
FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017
2751194 Issued BERRY PLASTICS CORPORATION Italy LAMINATED SHEET AND METHOD OF
MAKING SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay Plastic
Products, Company Inc. Italy METHOD FOR CORRECTING PRINT REPEAT LENGTH
VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005 05770017.1  
  09/06/2017 1773594 Issued Clopay Plastic Products, Company Inc. Italy
ELASTOMERIC MATERIALS 01/23/2009 09703318.7     10/01/2014 2242465 Issued Clopay
Plastic Products, Company Inc. Italy ELASTOMERIC MATERIALS 01/23/2009 13155905.6
    04/15/2015 2612638 Issued Clopay Plastic Products, Company Inc. Italy
ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1
11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products, Company
Inc. Italy Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS
Italy Loop Material For Loop And Hook Type Fastener Used In A Disposable Article
Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor
SAS/Aplix, Inc. Italy Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. Italy Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Italy Confinement Structures -
Defencell plastic gabion system Jul 20, 2012 128308988   2734677 Oct 28, 2015
502016000006303 Issued Fiberweb Holdings Limited/J&S Franklin Limited Italy
Bicomponent Sheet Material Having Liquid Barrier Properties Jul 27, 2006
068005453   1913188 Jan 7, 2009 502009901719547 Issued Fiberweb, Inc. Italy Area
Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755  
2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc. Italy Breathable and Liquid
Barrier Nonwoven and Bicomponent Film Composite Material, and Method Jun 22,
2012 128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Italy
CONTAINER WITH CHILD-RESISTANT CLOSURE 11/27/1997 MI970000671     03/01/2002
73949 Issued Kerr Group, Inc. Italy Process and Appartus for Forming Uniform
Nanofiber Substrates Apr 19, 2006 067506956   1871532 Mar 27, 2013
502013902158906 Issued PGI Polymer, Inc. Italy Hydroentangled, Low Basis Weight
Nonwoven Fabric And Process For Making Same Jan 12, 2001 012732350   1303660 Jul
30, 2008 1303660 Issued Polymer Group, Inc. Italy Nonwoven Fabrics Having
Intercalated Three-Dimensional Images May 7, 2003 037244803   1504144 Jan 18,
2012 502012902026765 Issued Polymer Group, Inc. Italy Two-Sided Nonwoven Fabrics
Having A Three-Dimensional Image Mar 27, 2003 037460599   1492914 Oct 12, 2011
502011901990566 Issued Polymer Group, Inc. Italy Process and Apparatus for
Producing Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 18,
2007 070204367   1918430 Aug 19, 2009 1918430 Issued Polymer Group, Inc. Italy
Improved liquid barrier fabrics containing ribbon shaped filaments Aug 6, 2012
121793558   2557214 Mar 12, 2014 2557214 Issued Polymer Group, Inc. Italy
Improved liquid barrier fabrics containing ribbon shaped filaments Aug 6, 2012
130023526   2626457 Mar 25, 2015 502015902349243 Issued Polymer Group, Inc.
Italy RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4
04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Italy
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Italy Cellular Confinement Systems Sep 24,
2007 078043783   2074254 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited Japan Nonwoven Fabric (Vista Design Pattern) Aug 23, 2016 2016017883    
May 26, 2017 1579439 Issued AVINTIV Specialty Materials Inc. Japan Self-Crimped
Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015 2017506746        
Pending AVINTIV Specialty Materials Inc. Japan Monolithic Breathable Film and
Composite Manufactured Therefrom Dec 17, 2015 2017532999         Pending AVINTIV
Specialty Materials Inc. Japan Alcohol Repellant Treated Nonwoven May 27, 2016
2017561853         Pending AVINTIV Specialty Materials Inc. Japan Low Linting
Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 2018501227         Pending
AVINTIV Specialty Materials Inc. Japan Treated Nonwoven Having an Affinity for
an Active Ingredient Jul 13, 2016 2018501240         Pending AVINTIV Specialty
Materials Inc. Japan Nonwovens having Aligned Segmented Fibers Oct 13, 2016
2018519470         Pending AVINTIV Specialty Materials Inc. Japan Nonwoven
Fabric With Improved Hand-Feel Jan 5, 2017 2018535338         Pending AVINTIV
Specialty Materials Inc. Japan CONTOURED THERMOPLASTIC FILMS 07/17/2017
2019-503931         Pending BERRY FILM PRODUCTS COMPANY, INC. Japan Bonding
Pattern for a Nonwoven Fabric Nov 21, 2018 2018025403         Pending Berry
Global, Inc. Japan PEELABLE FILM FOR PACKAGING May 10, 2013 2015511776        
Pending Berry Plastics Corporation Japan Polymeric Films and Methods for Making
Polymeric Films Nov 2, 2016 2018522690         Pending Berry Plastics
Corporation Japan INSULATED CONTAINER 06/07/2012 2014-515882     11/02/2017
6235466 Issued Berry Plastics Corporation Japan INSULATED SLEEVE FOR A CUP
06/18/2012 2014-516089 07/19/2017   06/30/2017 6166719 issued Berry Plastics
Corporation Japan POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012
2014-528384     09/22/2017 6210985 Issued BERRY PLASTICS CORPORATION Japan
PEELABLE FILM FOR PACKAGING 05/10/2013 2015-511776         Pending BERRY
PLASTICS CORPORATION Japan POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 2017-173788         Pending BERRY PLASTICS CORPORATION Japan PEELABLE
FILM FOR PACKAGING 05/10/2013 2018-089089         Pending BERRY PLASTICS
CORPORATION Japan MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM 07/08/2016 2018-521194         Pending BERRY
PLASTICS CORPORATION Japan POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC
FILMS 11/02/2016 2018-522690 12/06/2018 2018-535852     Pending BERRY PLASTICS
CORPORATION Japan CONTAINER WITH CHILD-RESISTANT CLOSURE 11/21/1997 9-75767    
08/24/2001 1123750 Issued BERRY PLASTICS CORPORATION Japan MICROPOROUS
BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM Jul 8, 2016
          Pending Berry Plastics Corporation Japan EMBOSSED MATTE AND GLOSSY
PLASTIC FILM AND METHOD OF MAKING SAME 08/26/2015 2017511740         Pending
Clopay Plastic Products, Company Inc. Japan MULTILAYER MICROPOROUS FILMS AND
METHODS OF MAKING 08/13/2002 2003-520577     02/20/2009 4260623 Issued Clopay
Plastic Products, Company Inc. Japan ELASTOMERIC MATERIALS 01/23/2009
2010-544430     01/09/2015 5674475 Issued Clopay Plastic Products, Company Inc.
Japan ELASTOMERIC MATERIALS 01/23/2009 2013-162188     05/01/2015 5739490 Issued
Clopay Plastic Products, Company Inc. Japan POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 02/04/2014 2016-500200         Pending Clopay
Plastic Products, Company Inc. Japan BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 2016-567675         Pending Clopay Plastic
Products, Company Inc. Japan POLYMERIC MATERIALS PROVIDING IMPROVED INFRARED
EMISSIVITY 08/31/2015 2017-513794         Pending Clopay Plastic Products,
Company Inc. Japan ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016
2017-536289         Pending Clopay Plastic Products, Company Inc. Japan Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Apr 2, 2008 20100504153   20100524573 Jul 14, 2012 4965704 Issued Dounor
SAS/Aplix, Inc. Japan Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 20120037125   2012125594 May 14, 2014
5492925 Issued Dounor SAS/Aplix, Inc. Japan Nonwoven Web and Fibers with
Electret Properties, Manufacturing Process Thereof and Their Use Sep 12, 2016
2016177699   2017-48494 Jun 1, 2018 6346640 Issued Fiberweb Holdings Limited
Japan Bicomponent Sheet Material Having Liquid Barrier Properties Jul 27, 2006
2008524257   2008-524257 Feb 24, 2012 4933546 Issued Fiberweb, Inc. Japan Area
Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008 2010521936  
2010-537068 Apr 12, 2013 5241841 Issued Fiberweb, Inc. Japan Area Bonded
Nonwoven Fabric From Single Polymer System Apr 1, 2013 2013075674   2013-174039
Apr 10, 2015 5727539 Issued Fiberweb, Inc. Japan A thermoplastic laminate and
manufacture thereof Dec 31, 2012 2014550626   2015503471     Pending PGI
Nonwovens (China) Co. Ltd./FSPG Plastics Group Japan Top Sheet Element of
Absorbing Material Sep 7, 2000 2000271881   2001-137285 May 22, 2009 4312939
Issued Polymer Group, Inc. Japan Process and Apparatus for Producing Sub-Micron
Fibers, and Nonwovens and Articles Containing Same Oct 17, 2007 2007270394  
08156807 Nov 16, 2012 5133025 Issued Polymer Group, Inc. Japan Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Oct 17, 2007 2012089937   2012-154020 Mar 20, 2015 5714534 Issued Polymer
Group, Inc. Japan Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
2013008116     May 9, 2014 1499705 Issued Polymer Group, Inc. Japan Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Apr 11, 2013 2013008118     Jul 4, 2014
1503975 Issued Polymer Group, Inc. Japan Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Apr 11, 2013 2013008120     Jul 4, 2014 1503976 Issued Polymer
Group, Inc. Japan Liquid Management Layer for Personal Care Absorbent Articles
Jan 30, 2012 2013553458   201451286 Dec 16, 2016 6058559 Issued Polymer Group,
Inc. Japan Nonwoven Fabric (aka - Soft Bond Pattern Designs) Apr 11, 2013
2014005362     Jul 4, 2014 1504056 Issued Polymer Group, Inc. Japan Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Apr 11, 2013 2014005363     Jul 4, 2014
1504318 Issued Polymer Group, Inc. Japan Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Apr 11, 2013 2014005364     Jul 4, 2014 1504319 Issued Polymer
Group, Inc. Japan Nonwoven Fabric (aka - Soft Bond Pattern Designs) Apr 11, 2013
2014005365     Jul 4, 2014 1504320 Issued Polymer Group, Inc. Japan Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Nov 25, 2014 2014237618   2015061959 Aug 26, 2016 5992493 Issued Polymer
Group, Inc. Japan ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID 02/22/2007
2008-555838 07/30/2009 2009-527421 06/22/2012 5020981 Issued Rexam Pharma Japan
LIQUID DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING ASSEMBLY
COMPRISING SUCH AN END-PIECE 01/30/2009 2009-019585   2009-213876 01/10/2014
5449790 Issued Rexam Pharma Korea, Republic of PEELABLE FILM FOR PACKAGING
05/10/2013 10-2014-7034240         Pending BERRY PLASTICS CORPORATION Korea,
Republic of MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS
BREATHABLE FILM 07/08/2016 10-2018-7004084 03/23/2018 10-2018-0030628    
Pending BERRY PLASTICS CORPORATION Korea, Republic of POLYMERIC FILMS AND
METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 10-2018-7015313         Pending
BERRY PLASTICS CORPORATION Korea, Republic of BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 10-2016-7034770         Pending Clopay Plastic
Products, Company Inc. Korea, Republic of EMBOSSED MATTE AND GLOSSY PLASTIC FILM
AND METHODS OF MAKING SAME 08/26/2015 10-2017-7008114         Pending Clopay
Plastic Products, Company Inc. Korea, Republic of POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 08/31/2015 10-2017-7008147         Pending Clopay
Plastic Products, Company Inc. Korea, Republic of ELASTOMERIC MATERIALS
01/23/2009 2010-7018507     03/18/2016 10-1606216 Issued Clopay Plastic
Products, Company Inc. Korea, Republic of POLYMERIC MATERIALS PROVIDING IMPROVED
INFRARED EMISSIVITY 02/04/2014 2015-7029217         Pending Clopay Plastic
Products, Company Inc. Korea, Republic of HEAT RECOVERABLE ARTICLE 05/30/1996
708683/97     07/20/2004 442180 Issued Tyco Electronics Raychem N.V. Kuwait
CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 PCT219/2018      
  Pending BERRY PLASTICS CORPORATION Latvia REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION Latvia Nonwoven Wipe With Bonding Pattern Apr 23,
2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc.
Liechtenstein Cellular Confinement Systems Sep 24, 2007 101884948   2284320 Mar
1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited Lithuania REINFORCED
FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367
01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Lithuania Loop Material For
Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Lithuania
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Luxembourg Process and Apparatus for
Producing Fibrous Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018
1893393 Issued AVINTIV Specialty Materials Inc. Luxembourg REINFORCED FILM FOR
BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Luxembourg Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369
  2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Luxembourg Nonwoven
with electret properties, manufacturing process thereof and its use Aug 18, 2011
117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited
Luxembourg Process and Appartus for Forming Uniform Nanofiber Substrates Apr 19,
2006 067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc.
Luxembourg Anti-microbial Wipe Oct 31, 2003 037816295   1560711 Dec 9, 2009
1560711 Issued Polymer Group, Inc. Luxembourg Cellular Confinement Systems Sep
24, 2007 078043783   2074254 Apr 13, 2011 2074264 Issued Terram Limited/J&S
Franklin Limited Luxembourg Cellular Confinement Systems Sep 24, 2007 101884948
  2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited
Malaysia Bonding Pattern for a Nonwoven Fabric Nov 22, 2018 18012080101        
Pending Berry Global, Inc. Malaysia PEELABLE FILM FOR PACKAGING 05/10/2013 PI
2014703314         Pending BERRY PLASTICS CORPORATION Malaysia CONTAINER
03/14/2014 PI 2015002285         Pending BERRY PLASTICS CORPORATION Malaysia
POLYMERIC MATERIAL FOR CONTAINER 07/14/2014 PI 2016000038         Pending BERRY
PLASTICS CORPORATION Malaysia PEELABLE FILM FOR PACKAGING May 10, 2013
PI2014703314         Pending Berry Plastics Corporation Malaysia POLYMERIC
MATERIALS PROVIDING IMPROVED INFRARED EMISSIVITY 02/04/2014 PI2015702896        
Pending Clopay Plastic Products, Company Inc. Malta REINFORCED FILM FOR BLAST
RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Malta Loop Material For Loop And Hook
Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369  
2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Malta Cellular
Confinement Systems Sep 24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued
Terram Limited/J&S Franklin Limited Mexico DRAWSTRING BAG 07/03/2014
MX/a/2014/008236     10/11/2017 351375 Issued AEP Industies Inc. Mexico Nonwoven
Fabric (General Purpose Industrial Wipe Design) Dec 15, 2015 MX2015003795    
Oct 19, 2017 51119 Issued AVINTIV Specialty Materials Inc. Mexico Self-Crimped
Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015 MXa2017001768    
    Pending AVINTIV Specialty Materials Inc. Mexico Monolithic Breathable Film
and Composite Manufactured Therefrom Dec 17, 2015 MXa2017007398         Pending
AVINTIV Specialty Materials Inc. Mexico Alcohol Repellant Treated Nonwoven May
27, 2016 MXa2017015171         Pending AVINTIV Specialty Materials Inc. Mexico
Low Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 MXa2018000378
        Pending AVINTIV Specialty Materials Inc. Mexico Treated Nonwoven Having
an Affinity for an Active Ingredient Jul 13, 2016 MXa2018000379         Pending
AVINTIV Specialty Materials Inc. Mexico Nonwoven Fabric With Improved Hand-Feel
Jan 5, 2017 MXa2018008437         Pending AVINTIV Specialty Materials Inc.
Mexico Nonwovens With Additive Enhancing Barrier Properties Feb 24, 2017
MXa2018010251         Pending AVINTIV Specialty Materials Inc. Mexico Nonwoven
Fabric (New Spinlace Design) Oct 15, 2015 MXf2015003111     Nov 24, 2016 48394
Issued AVINTIV Specialty Materials Inc. Mexico Nonwoven Fabric (Vista Design
Pattern) Aug 24, 2016 MXF2016002594     Nov 29, 2017 51474 Issued AVINTIV
Specialty Materials Inc. Mexico Nonwoven Fabric (Whistler Wave Design) Sep 27,
2016 MXF2016002990     Apr 2, 2018 52300 Issued AVINTIV Specialty Materials Inc.
Mexico Nonwoven Fabric (Tough Mudder Design) Sep 27, 2016 MXF2016002991  
MX/F/2016/002991 Aug 28, 2018 53384 Issued AVINTIV Specialty Materials Inc.
Mexico Nonwoven Fabric Aug 9, 2017 MXf2017002425         Allowed AVINTIV
Specialty Materials Inc. Mexico Nonwoven Fabric (Tough Mudder Design) Apr 20,
2018 MXF2018001181   MX/F/2018/001181     Pending AVINTIV Specialty Materials
Inc. Mexico Nonwoven Fabric (Tough Mudder Design) Apr 20, 2018 MXF2018001182  
MX/F/2018/001182     Pending AVINTIV Specialty Materials Inc. Mexico UV
Stablized Spunbond Fabrics With Enhanced Trapezoidal Tear Oct 4, 1999
PAa2001003500   MXPA2001003500 May 10, 2006 236730 Issued BBA Nonwovens
Simpsonville, Inc Mexico CONTOURED THERMOPLASTIC FILMS 07/17/2017
MX/a/2019/001003         Pending BERRY FILM PRODUCTS COMPANY, INC. Mexico
CLOSURE 05/04/2017 MX/a/2018/013443         Pending BERRY GLOBAL, INC. Mexico
TAMPER INDICATING CLOSURE WITH FOLDABLE TAB 07/28/1999 0003388     09/13/2004
222669 Issued BERRY PLASTICS CORPORATION Mexico PITCHER WITH LOCKING LID
10/22/1993 9306567     01/06/1998 187672 ISSUED BERRY PLASTICS CORPORATION
Mexico CHILD-RESISTANT CONTAINER AND CLOSURE ASSEMBLY 10/29/1996 9704960    
03/09/2001 201015 Issued BERRY PLASTICS CORPORATION Mexico CHILD-RESISTANT
PACKAGE HAVING A PLASTIC CONTAINER WITH A BLOW-MOLDED NECK FINISH, AND A
CONTAINER AND CLOSURE FOR SUCH A PACKAGE 08/29/2006 MX/a/2008/002867    
01/12/2010 273306 Issued BERRY PLASTICS CORPORATION Mexico INSULATED CONTAINER
06/07/2012 MX/a/2013/014993     04/28/2017 347519 Issued Berry Plastics
Corporation Mexico POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012
MX/a/2014/002373         Pending BERRY PLASTICS CORPORATION Mexico PEELABLE FILM
FOR PACKAGING 05/10/2013 MX/a/2014/013610         Pending BERRY PLASTICS
CORPORATION Mexico POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 10/25/2013
MX/a/2015/005207         Pending BERRY PLASTICS CORPORATION Mexico CELLULAR
POLYMERIC MATERIAL 03/13/2014 MX/a/2015/008525         Pending BERRY PLASTICS
CORPORATION Mexico CONTAINER 03/14/2014 MX/a/2015/012702         Pending BERRY
PLASTICS CORPORATION Mexico POLYMERIC MATERIAL FOR CONTAINER 07/14/2014
MX/a/2016/000323         Pending BERRY PLASTICS CORPORATION Mexico POLYMERIC
MATERIAL FOR A CONTAINER 08/26/2014 MX/a/2016/002374         Pending BERRY
PLASTICS CORPORATION Mexico MULTI-LAYER TUBE AND PROCESS OF MAKING THE SAME
09/02/2014 MX/a/2016/002490         Pending BERRY PLASTICS CORPORATION Mexico
BEVERAGE BREWING PACKAGE 06/27/2017 MX/a/2017/008605         Pending BERRY
PLASTICS CORPORATION Mexico CONTAINER CLOSURE 05/02/2016 MX/a/2017/013903      
  Pending BERRY PLASTICS CORPORATION Mexico MICROPOROUS BREATHABLE FILM AND
METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 MX/a/2018/000414
10/01/2018       Pending BERRY PLASTICS CORPORATION Mexico MULTI-LAYER FILM
10/26/2016 MX/a/2018/005152         Pending BERRY PLASTICS CORPORATION Mexico
POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS 11/02/2016
MX/a/2018/005624 09/20/2018       Pending BERRY PLASTICS CORPORATION Mexico
PEELABLE FILM FOR PACKAGING May 10, 2013 MXa2014013610         Pending Berry
Plastics Corporation Mexico MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM Jul 8, 2016 MXa2018000414         Pending Berry
Plastics Corporation Mexico Polymeric Films and Methods for Making Polymeric
Films Nov 2, 2016 MXa2018005624         Pending Berry Plastics Corporation
Mexico DRINK CUP AND LID 04/13/2005 PAa2006011920     06/19/2009 267669 Issued
BERRY PLASTICS CORPORATION Mexico CHILD-RESISTANT CLOSURE 12/04/2006
PAa2006014119     04/15/2011 285739 Issued BERRY PLASTICS CORPORATION Mexico
PIERCE AND CUT CLOSURE 11/23/1999 PA/a/1999/010811     11/24/2003 217721 Issued
BPRex Healthcare Packaging Inc. Mexico MICROPOROUS BREATHABLE BUILDING AND
CONSTRUCTION MATERIALS COMPRISING COATED WOVEN AND/OR NONWOVEN FABRICS, AND
METHOD 01/26/2007 MX/a/2008/009635     11/01/2013 314851 Issued Clopay Plastic
Products, Company Inc. Mexico ELASTOMERIC MATERIALS 01/23/2009 MX/a/2010/008067
    01/06/2015 326747 Issued Clopay Plastic Products, Company Inc. Mexico
ELASTOMERIC MATERIALS 01/23/2009 MX/a/2014/002655         Pending Clopay Plastic
Products, Company Inc. Mexico EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS
OF MAKING SAME 08/26/2015 MX/A/2017/002604 06/21/2017       Pending Clopay
Plastic Products, Company Inc. Mexico ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 MX/a/2017/009026 10/09/2017       Pending Clopay Plastic
Products, Company Inc. Mexico HIGH SPEED METHOD OF MAKING MICROPOROUS FILM
PRODUCTS 05/13/1999 PA/a/2000/011256     08/15/2003 215883 Issued Clopay Plastic
Products, Company Inc. Mexico HEAT RECOVERABLE ARTICLE 02/24/1993 9301004    
11/14/1997 187036 Issued Covalence Specialty Materials Corp. Mexico Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Oct 16, 2009 20090011151   2009011151     Published Dounor SAS/Aplix, Inc.
Mexico Nonwoven with electret properties, manufacturing process thereof and its
use Aug 18, 2011 MXa2013002223   MX2013002223 Aug 7, 2017 349639 Issued Fiberweb
Holdings Limited Mexico Bicomponent Sheet Material Having Liquid Barrier
Properties Jul 27, 2006 MXA08100333   WO2007/016840 Apr 13, 2010 275065 Issued
Fiberweb, Inc. Mexico Area Bonded Nonwoven Fabric From Single Polymer System Aug
14, 2008 MXA2010001860   MX/A/2010/001860 Oct 31, 2012 304806 Issued Fiberweb,
Inc. Mexico Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
MXA2012008557   MX2012008557 Aug 20, 2013 312479 Issued Fiberweb, Inc. Mexico
Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
MXA2013005991     Jun 17, 2016 339963 Issued Fiberweb, Inc. Mexico Process and
Appartus for Forming Uniform Nanofiber Substrates Apr 19, 2006 PAA07011823  
MX2007011823 Sep 10, 2010 278934 Issued PGI Polymer, Inc. Mexico MD STRETCH
LAMINATE HAVING CD STRETCH 11/29/2007 MX/a/2009/005714     10/29/2013 314706
Issued PLIANT CORPORATION Mexico MULTILAYER SEALABLE FILM HAVING A TEMPERATURE
RESISTANT LAYER THEREBETWEEN 03/30/2006 MX/a/2012/014643     02/10/2015 327753
Issued PLIANT CORPORATION Mexico AGRICULTURAL BARRIER FILMS HAVING SUPERIOR TEAR
STRENGTH PROPERTIES 08/17/2007 MXa2009001562     04/08/2011 285498 Issued PLIANT
CORPORATION Mexico HERMETIC PACKAGES WITH LASER SCORED VENT SYSTEMS 05/20/2009
MX/a/2010/013545     08/05/2014 322564 Issued PLIANT, LLC Mexico MD STRETCH
LAMINATE HAVING CD STRETCH Nov 29, 2007 MXa2009005714     Oct 29, 2013 314706
Issued Pliant, LLC Mexico Breathable Film Compositions and Articles and Method
Apr 14, 2000 2000003708   MXPA2000003708 Nov 16, 2006 242057 Issued Polymer
Group, Inc. Mexico Fire Retardant Nonwoven Fabric and Bedding Articles May 3,
2010 MXa2010004904   MX201000490 Nov 11, 2011 292009 Issued Polymer Group, Inc.
Mexico Durable Lightweight Nonwoven Wipe May 4, 2010 MXa2010004961        
Allowed Polymer Group, Inc. Mexico Process and Apparatus for Producing
Sub-micron Fibers, and Nonwovens and Articles Containing Same Oct 16, 2007
MXa2010012560   MX2010012560 Oct 16, 2011 291435 Issued Polymer Group, Inc.
Mexico Process and Apparatus for Producing Sub-micron Fibers, and Nonwovens and
Articles Containing Same Oct 16, 2007 MXa2010012561   MX2010012561 Apr 23, 2015
329613 Issued Polymer Group, Inc. Mexico Improved liquid barrier fabrics
containing ribbon shaped filaments Jul 16, 2012 MXa20128297     Apr 11, 2016
338273 Issued Polymer Group, Inc. Mexico Liquid Management Layer for Personal
Care Absorbent Articles Jan 30, 2012 MXa2013002740   MX2013002740 Apr 13, 2016
338348 Issued Polymer Group, Inc. Mexico Multi-Zone Spinneret, Apparatus and
Method for Making Filaments and Nonwoven Fabrics Therefrom Oct 10, 2013
MXa2015004551         Pending Polymer Group, Inc. Mexico Nonwoven Fabric (aka -
Soft Bond Pattern Designs) Oct 15, 2012 MXF12003291     Dec 7, 2013 40652 Issued
Polymer Group, Inc. Mexico Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct
15, 2012 MXF12003292     Jan 6, 2014 40697 Issued Polymer Group, Inc. Mexico
Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 MXF12003293    
Dec 17, 2013 40653 Issued Polymer Group, Inc. Mexico Nonwoven Design (Geo Nubtex
Design) Nov 3, 2014 MXf2014003357     Apr 1, 2016 46653 Issued Polymer Group,
Inc. Mexico Nonwoven Fabric (Basket Weave 45 Degree Geometry) Apr 29, 2015
MXf2015001427     Dec 8, 2015 45863 Issued Polymer Group, Inc. Mexico Improved
Apertured Top Sheet for Absorbent Articles Jan 25, 2001 PAA01000892  
MXPA01000892 Mar 7, 2011 284435 Issued Polymer Group, Inc. Mexico Non-Woven
Elastic Laminate Jul 18, 2001 PAA04000404   MXPA04000404 Apr 28, 2010 275509
Issued Polymer Group, Inc. Mexico Lightweight Nonwoven Fabric Having Improved
Performance Jan 30, 2003 PAA04007331   MXPA04007331 Jan 22, 2009 263995 Issued
Polymer Group, Inc. Mexico Unitized Cover and Transfer Layer and Process for
Making the Same Jul 22, 2004 PAA06000778   MXPA06000778 Jul 29, 2011 288812
Issued Polymer Group, Inc. Mexico Durable Lightweight Imaged Nonwoven Wipe Dec
15, 2004 PAA06006856   MXPA060006856 Jun 24, 2010 276877 Issued Polymer Group,
Inc. Mexico Process and Apparatus for Producing Fibrous Materials Jun 20, 2006
PAA07007001   MX2007007001 Mar 10, 2011 284712 Issued Polymer Group, Inc. Mexico
Differentially Entangled Nonwoven Fabric Oct 12, 2001 PAa2003002925  
MXPA03002925 May 7, 2008 256921 Issued Polymer Group, Inc. Mexico Protective
Cover for Agricultural Products Dec 8, 2000 PAa2003005090   MXPA03005090 Dec 8,
2009 272474 Issued Polymer Group, Inc. Mexico Breathable Nonwoven/Film Laminate
Jan 8, 2002 PAa2003006209   MXPA030006209 Jun 17, 2010 276666 Issued Polymer
Group, Inc. Mexico Nonwoven Secondary Carpet Backing Oct 22, 2003 PAa2005004293
  MXPA05004293 Apr 5, 2010 274915 Issued Polymer Group, Inc. Mexico Lightweight,
Cloth-like Nonwoven Laminate and Articles Apr 6, 2004 PAa2005010913   MX5010913
Sep 23, 2009 270297 Issued Polymer Group, Inc. Mexico Nonwoven Protective Cover
for Biological Organisms Jul 23, 2003 PAa2006000976   MXPA06000976 Jun 2, 2011
287149 Issued Polymer Group, Inc. Mexico Protective Laminate and Method for
Making Same Jun 15, 2006 PAa2006006857   MXPA06006857A     Published Polymer
Group, Inc. Mexico Flame Retardant Cellulosic Nonwoven Fabric Feb 8, 2005
PAa2006009053   MXPA06009053(a) Jul 28, 2011 288774 Issued Polymer Group, Inc.
Mexico Structurally Stable Flame-Retardant Bedding Articles Sep 4, 2006
PAa2006009984   MXPA2006009984 Jan 20, 2009 263917 Issued Polymer Group, Inc.
Mexico Self-Extinguishing Differentially Entangled Nonwoven Fabrics May 4, 2005
PAa2006012599   MXPA06012599 Oct 7, 2011 290826 Issued Polymer Group, Inc.
Mexico Process and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and
Articles Containing Same Oct 16, 2007 PAa2007012873   MX2007012873 Feb 3, 2011
283615 Issued Polymer Group, Inc. Mexico RIGID RESEALABLE LABEL FLAP HAVING A
HINGE 11/18/2009 MX/a/2009/012447 06/25/2010 MX/a/2009/012447 08/27/2012 302751
Issued PRIME LABEL & SCREEN, INC. Mexico STAND-ALONE LINER--COMPRESSION MOLDED
05/06/1998 983583     05/10/2002 207772 Issued Rexam Closure Systems Inc. Mexico
LINERLESS CLOSURE FOR CONTAINER 08/19/1994 9406357     02/08/1999 191179 Issued
Rexam Closure Systems Inc. Mexico EASYSEAL CLOSURE WITH DRAIN & INVERSION RELIEF
FEATURES 12/06/1999 9911275     03/25/2004 219563 Issued Rexam Closure Systems
Inc. Mexico CHILD-RESISTANT DISPENSING CLOSURE, PACKAGE AND METHOD OF
MANUFACTURE 09/20/2005 MX/a/07/004866     08/17/2011 289375 Issued REXAM
HEALTHCARE PACKAGING INC. Mexico PLASTIC PACKAGING HAVING A MARKER MATERIAL
08/02/2006 MX/a/08/001832     01/25/2011 283308 Issued REXAM HEALTHCARE
PACKAGING INC. Monaco REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Monaco Cellular Confinement Systems Sep 24, 2007 101884948   2284320
Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited Netherlands
Process and Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506  
1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. Netherlands
REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013
2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Netherlands
INSULATED CONTAINER 06/07/2012 12727745.7 04/23/2014 2720954 09/13/2017 2720954
Issued Berry Plastics Corporation Netherlands POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194
Issued BERRY PLASTICS CORPORATION Netherlands ELASTOMERIC FILMS HAVING INCREASED
TEAR RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799
Issued Clopay Plastic Products, Company Inc. Netherlands Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc.
Netherlands Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued
Dounor SAS/Aplix, Inc. Netherlands Sub Grade Separation Materials Sep 25, 2012
127807766   2760664 Dec 6, 2017 2760664 Issued Fiberweb Geosynthetics Limited
Netherlands Nonwoven with electret properties, manufacturing process thereof and
its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Netherlands Breathable and Liquid Barrier Nonwoven and
Bicomponent Film Composite Material, and Method Jun 22, 2012 128029774   2723568
Sep 27, 2017 2723568 Issued Fiberweb, Inc. Netherlands Process and Appartus for
Forming Uniform Nanofiber Substrates Apr 19, 2006 067506956   1871532 Mar 27,
2013 1871532 Issued PGI Polymer, Inc. Netherlands Hydroentangled, Low Basis
Weight Nonwoven Fabric And Process For Making Same Jan 12, 2001 012732350  
1303660 Jul 30, 2008 1303660 Issued Polymer Group, Inc. Netherlands
Hydroentanglement of Continuous Polymer Filaments Jan 12, 2001 012732368  
WO2002/055778 Jun 6, 2007 1360357 Issued Polymer Group, Inc. Netherlands Method
Of Making Nonwoven Fabric Comprising Splittable Fibers May 16, 2001 019355791  
1282737 Aug 23, 2006 1282737 Issued Polymer Group, Inc. Netherlands
Anti-microbial Wipe Oct 31, 2003 037816295   1560711 Dec 9, 2009 1560711 Issued
Polymer Group, Inc. Netherlands Process and Apparatus for Producing Sub-Micron
Fibers, and Nonwovens and Articles Containing Same Oct 18, 2007 070204367  
1918430 Aug 19, 2009 1918430 Issued Polymer Group, Inc. Netherlands RIGID
RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176
04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Netherlands Nonwoven Wipe
With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. New Zealand FILM CUTTER ASSEMBLY 12/20/2000 519720
02/25/2005 519720 06/09/2005 519720 Issued AEP Industies Inc. New Zealand
Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015
728856         Pending AVINTIV Specialty Materials Inc. New Zealand INSULATED
CONTAINER 06/07/2012 619614     09/01/2015 619614 Issued Berry Plastics
Corporation New Zealand POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012
621219 07/31/2015   11/03/2015 621219 Issued BERRY PLASTICS CORPORATION New
Zealand CELLULAR POLYMERIC MATERIAL 03/13/2014 709010         Pending BERRY
PLASTICS CORPORATION New Zealand HERMETIC PACKAGES WITH LASER SCORED VENT
SYSTEMS 05/20/2009 589982 01/25/2013   04/30/2013 589982 Issued PLIANT, LLC New
Zealand TAMPER EVIDENT CLOSURE 07/14/1993 253982       253982 Issued Rexam
Closure Systems Inc. New Zealand LINERLESS CLOSURE FOR CONTAINER 08/19/1994
271041     09/30/1997 271041 Issued Rexam Closure Systems Inc. New Zealand
TAMPER EVIDENT CLOSURE 05/10/1999 335673       335673 Issued Rexam Closure
Systems Inc. New Zealand EXTENDED SEAL 07/03/1998 502483       502483 Issued
Rexam Closure Systems Inc. New Zealand TAMPER-EVIDENT OVERCAP 01/13/1999 504472
    09/09/2000 504472 Issued Rexam Closure Systems Inc. Norway REINFORCED FILM
FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367
01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Norway INSULATED CONTAINER
06/07/2012 12727745.7 04/23/2014 2720954 09/13/2017 2720954 Issued Berry
Plastics Corporation Norway POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194 Issued BERRY
PLASTICS CORPORATION Norway Nonwoven with electret properties, manufacturing
process thereof and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238
Issued Fiberweb Holdings Limited Norway RIGID RESEALABLE LABEL FLAP HAVING A
HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME
LABEL & SCREEN, INC. Norway Nonwoven Wipe With Bonding Pattern Apr 23, 2013
137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Oman
CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 OM/P/2018/00378  
      Pending BERRY PLASTICS CORPORATION Pakistan Confinement Structures -
Defencell plastic gabion system Jul 20, 2012 4872012         Pending Fiberweb
Holdings Limited/J&S Franklin Limited Pakistan Sub-Grade Separation Materials
Sep 25, 2012 6432012         Pending Fiberweb, Inc. Pakistan CORROSION
PROTECTION SYSTEM 04/17/1995 218/95     12/11/1996 134652 Issued Tyco
Electronics Raychem N.V. Patent Cooperation Treaty FILM CUTTER ASSEMBLY
12/20/2000 US2000/034596 06/28/2001 WO2001/045911     Nationaliz AEP Industies
Inc. Patent Cooperation Treaty FILM CUTTER ASSEMBLY 09/30/2002 US2002/031341
04/17/2003 WO2003/031128     Nationaliz AEP Industies Inc. Patent Cooperation
Treaty EXTRUSION LAMINATES HAVING IMPROVED AESTHETICS AND PROCESSIBILITY
02/21/2018 PCT/US2018/018882 09/07/2018 WO2018/160399     Pending BERRY FILM
PRODUCTS COMPANY, INC. Patent Cooperation Treaty ELASTOMERIC FILMS HAVING LOW
TEAR PROPAGATION 02/21/2018 PCT/US2018/018935 09/20/2018 WO2018/169656    
Pending BERRY FILM PRODUCTS COMPANY, INC. Patent Cooperation Treaty PRESTRETCHED
ELASTIC FILM IN PERSONAL HYGIENE PRODUCTS 02/07/2017 PCT/US2017/060574
05/17/2018 WO2018/089448     Pending BERRY GLOBAL, INC. Patent Cooperation
Treaty STRUCTURALLY ENHANCED CONTAINER 03/15/2018 PCT/US2018/022610 09/20/2018
WO2018/170249     Pending Berry Global, Inc. Patent Cooperation Treaty CLOSURE
05/04/2018 PCT/US2018/031154 11/08/2018 WO2018/204825     Pending BERRY GLOBAL,
INC. Patent Cooperation Treaty ELASTIC NON-WOVEN LAMINATION METHOD AND APPARATUS
05/15/2018 PCT/US2018/032714 11/22/2018 WO2018/213276     Pending BERRY GLOBAL,
INC. Patent Cooperation Treaty HEAT-SHRINKABLE TUBE COVERING 08/03/2018
PCT/US2018/045089 02/07/2019 WO2019/028307     Pending BERRY GLOBAL, INC. Patent
Cooperation Treaty METHOD AND APPARATUS FOR THERMOFORMING AN ARTICLE 08/07/2018
PCT/US2018/045575 02/14/2019 WO2019/032564     Pending BERRY GLOBAL, INC. Patent
Cooperation Treaty BLOCKED SHRINK BUNDLING FILM 08/17/2018 PCT/US2018/046844
02/21/2019 WO2019/036565     Pending BERRY GLOBAL, INC. Patent Cooperation
Treaty CONTINUOUS COMPOUNDING SYSTEMS AND METHODS OF USE 02/19/2019
PCT/US2019/018465         Pending Berry Global, Inc. Patent Cooperation Treaty
PRESTRETCHED APERTURED ELASTIC FILM WITH RESISTANCE TO WEB BREAKS 11/08/2017
US/2017/60560 05/17/2018 WO2018/089440     Pending BERRY GLOBAL, INC. Patent
Cooperation Treaty PILL DISPENSER 01/03/2017 PCT/US17/12032 07/13/2017 WO
2017/120139     Pending BERRY PLASTICS CORPORATION Patent Cooperation Treaty
CLOSURE PATCH 05/31/2017 PCT/US2017/035292 12/07/2017 WO 2017/210348     Pending
BERRY PLASTICS CORPORATION Patent Cooperation Treaty CONTAINER 08/28/2017
PCT/US2017/048936 03/01/2018 WO2018/039676     Pending BERRY PLASTICS
CORPORATION Patent Cooperation Treaty CLOSURE 01/03/2018 PCT/US2018/012173
07/12/2018 WO2018/129032     Pending BERRY PLASTICS CORPORATION Patent
Cooperation Treaty DRINK CUP LID 04/06/2018 PCT/US2018/026467 10/11/2018
WO2018/187695     Pending BERRY PLASTICS CORPORATION Patent Cooperation Treaty
BREATHABLE FILMS HAVING INCREASED HYDROSTATIC HEAD PRESSURE 11/10/2017
PCT/US2017/061042 05/24/2018 WO2018/093672     Pending Clopay Plastic Products,
Company Inc. PCT Lofty Nonwoven Fabrics Feb 5, 2019 PCTUS1916607         Pending
Berry Global, Inc. PCT Fitment Sep 20, 2017 PCTUS2017052543   WO 2018/057640    
Published Berry Global, Inc. PCT Structurally Enhanced Container Mar 15, 2018
PCTUS2018022610         Pending Berry Global, Inc. PCT Elastic Non-Woven
Lamination Method and Apparatus May 15, 2018 PCTUS2018032714   WO2018213276    
Published Berry Global, Inc. PCT Multilayer Breathable Films and Laminates
Including the Same Jun 26, 2018 PCTUS2018039527         Pending Berry Global,
Inc. PCT Absorbent Composite Jul 18, 2018 PCTUS2018042676         Pending Berry
Global, Inc. PCT Cleaning Fabric Oct 5, 2018 PCTUS2018054675         Pending
Berry Global, Inc. PCT Multi-Component Fibers With Improved Inter-Component
Adhesion Nov 13, 2018 PCTUS2018060851         Pending Berry Global, Inc. PCT
Liquid Injection Innovation In Continuous Compounding Machines Feb 19, 2019
PCTUS2019018465         Pending Berry Global, Inc. PCT PRESTRETCHED APERTURED
ELASTIC FILM WITH RESISTANCE TO WEB BREAKS Nov 8, 2017 PCTUS2017060560  
WO2018/089440     Published Berry Plastics Corporation PCT PRESTRETCHED ELASTIC
FILM IN PERSONAL HYGIENE PRODUCTS Nov 8, 2017 PCTUS2017060574   WO2018/089448  
  Published Berry Plastics Corporation PCT HEAT-SHRINKABLE TUBE COVERING Aug 3,
2018 PCTUS2018045089         Pending Berry Plastics Corporation Peru
Ornamentation Applied to Textiles Jan 4, 2016 0000022016     Mar 24, 2017 4621
Issued AVINTIV Specialty Materials Inc. Peru Ornamentation Applied to Textiles
Jan 29, 2016 0001962016     Mar 24, 2017 4624 Issued AVINTIV Specialty Materials
Inc. Peru MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS
BREATHABLE FILM 07/08/2016 000046-2018/DIN 05/09/2018       Pending BERRY
PLASTICS CORPORATION Peru POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS
11/02/2016 000736-2018/DIN 09/13/2018       Pending BERRY PLASTICS CORPORATION
Peru Nonwoven Wipe With Bonding Pattern Apr 23, 2013 0019072014DIN   1242015    
Allowed Providencia USA, Inc. Philippines Bonding Pattern for a Nonwoven Fabric
Nov 21, 2018 32018001143         Pending Berry Global, Inc. Philippines Area
Bonded Nonwoven Fabric From Single Polymer System Oct 4, 2013 12013502076  
WO2009/026092     Published Fiberweb, Inc. Philippines Soft Polypropylene Melt
Spun Nonwoven Fabrics Feb 27, 2001 12001000450   1-2001-000450 Apr 11, 2016
1/2001/000450 Issued Polymer Group, Inc. Poland Process and Apparatus for
Producing Fibrous Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018
1893393 Issued AVINTIV Specialty Materials Inc. Poland REINFORCED FILM FOR BLAST
RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Poland METHOD AND APPARATUS FOR
UNIFORMLY STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED THEREBY 03/25/2005
05727728.7     09/16/2015 1765572 Issued Clopay Plastic Products, Company Inc.
Poland ELASTOMERIC MATERIALS 01/23/2009 09703318.7     10/01/2014 2242465 Issued
Clopay Plastic Products, Company Inc. Poland ELASTOMERIC MATERIALS 01/23/2009
13155905.6     04/15/2015 2612638 Issued Clopay Plastic Products, Company Inc.
Poland ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1
11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products, Company
Inc. Poland Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS
Poland Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued
Dounor SAS/Aplix, Inc. Poland Loop Material For Loop And Hook Type Fastener Used
In A Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. Poland Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Poland Confinement Structures -
Defencell plastic gabion system Jul 20, 2012 128308988   2734677 Oct 28, 2015
2734677 Issued Fiberweb Holdings Limited/J&S Franklin Limited Poland Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep
27, 2017 2183420 Issued Fiberweb, Inc. Poland Breathable and Liquid Barrier
Nonwoven and Bicomponent Film Composite Material, and Method Jun 22, 2012
128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Poland HEAT
RECOVERABLE ARTICLE 05/30/1996 323384     06/28/2001 180558 Issued N.V. Raychem
S.A. Poland Process and Appartus for Forming Uniform Nanofiber Substrates Apr
19, 2006 067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc.
Poland RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4
04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Poland
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Poland Cellular Confinement Systems Sep 24,
2007 078043783   2075264 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited Portugal Process and Apparatus for Producing Fibrous Materials Jun 20,
2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials
Inc. Portugal REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Portugal Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017
2137346 Issued Dounor SAS/Aplix, Inc. Portugal Nonwoven with electret
properties, manufacturing process thereof and its use Aug 18, 2011 117459768  
2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited Portugal Nonwoven
Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633
Issued Providencia USA, Inc. Republic of Korea Self-Crimped Ribbon Fiber and
Nonwovens Manufactured Therefrom Aug 7, 2015 1020177005914   10-2017-0038895    
Published AVINTIV Specialty Materials Inc. Republic of Korea Treated Nonwoven
Having an Affinity for an Active Ingredient Jul 13, 2016 1020187000907        
Pending AVINTIV Specialty Materials Inc. Republic of Korea Nonwoven Fabric With
Improved Hand-Feel Jan 5, 2017 1020187022238   20180099860     Published AVINTIV
Specialty Materials Inc. Republic of Korea Nonwoven Fabric (Vista Design
Pattern) Aug 23, 2016 3020160041132     Mar 17, 2017 30-0899824 Issued AVINTIV
Specialty Materials Inc. Republic of Korea Bonding Pattern for a Nonwoven Fabric
Nov 21, 2018 3020180054169         Pending Berry Global, Inc. Republic of Korea
PEELABLE FILM FOR PACKAGING May 10, 2013 1020147034240         Pending Berry
Plastics Corporation Republic of Korea MICROPOROUS BREATHABLE FILM AND METHOD OF
MAKING THE MICROPOROUS BREATHABLE FILM Jul 8, 2016 1020187004084         Pending
Berry Plastics Corporation Republic of Korea Polymeric Films and Methods for
Making Polymeric Films Nov 2, 2016 1020187015313         Pending Berry Plastics
Corporation Republic of Korea Loop Material For Loop And Hook Type Fastener Used
In A Disposable Article Or Garment Apr 2, 2008 20097023430   20090127952    
Published Dounor SAS/Aplix, Inc. Republic of Korea A thermoplastic laminate and
manufacture thereof Jan 9, 2013 1020147021577         Pending PGI Nonwovens
(China) Co. Ltd./FSPG Plastics Group Republic of Korea Process and Apparatus for
Producing Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 17,
2007 102007104533   1014622776 Nov 10, 2014 10-1462276 Issued Polymer Group,
Inc. Republic of Korea Process and Apparatus for Producing Sub-micron Fibers,
and Nonwovens and Articles Containing Same Oct 16, 2012 102012114886  
20120123006 Feb 4, 2015 10-1492312 Issued Polymer Group, Inc. Republic of Korea
Soft Polypropylene Melt Spun Nonwoven Fabrics Aug 14, 2001 1020010048895  
20020013805 Jan 22, 2008 0798966 Issued Polymer Group, Inc. Romania Process and
Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506   1893393 Nov
14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. Romania REINFORCED FILM
FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367
01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Romania Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep
27, 2017 2183420 Issued Fiberweb, Inc. Romania Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia
USA, Inc. Russian Federation Nonwoven Fabric (Vista Design Pattern) Aug 24, 2016
2016503293     Jul 7, 2017 104145 Issued AVINTIV Specialty Materials Inc.
Russian Federation Self-Crimped Ribbon Fiber and Nonwovens Manufactured
Therefrom Aug 7, 2015 2017107172         Pending AVINTIV Specialty Materials
Inc. Russian Federation Nonwovens With Additive Enhancing Barrier Properties Feb
24, 2017 2018133610         Pending AVINTIV Specialty Materials Inc. Russian
Federation Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
2010109176   2435881 Dec 10, 2011 2435881 Issued Fiberweb, Inc. Russian
Federation HEAT RECOVERABLE ARTICLE 02/24/1993 94042937     01/27/1998 2103173
Issued Raychem Limited Russian Federation CORROSION PROTECTION SYSTEM 04/12/1995
96122248/02     02/10/1999 2126061 Issued Raychem N.V. Russian Federation METHOD
OF SEALING A JOINT BETWEEN TWO PIPES 03/03/2000 2001125437     10/10/2003
2213903 Issued Tyco Electronics Raychem N.V. Saudi Arabia BREATHABLE AND
MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 516380252         Pending Clopay
Plastic Products, Company Inc. Serbia Nonwoven Wipe With Bonding Pattern Apr 23,
2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc.
Singapore Bonding Pattern for a Nonwoven Fabric Nov 22, 2018 30201805903X      
  Pending Berry Global, Inc. Singapore Bonding Pattern for a Nonwoven Fabric Nov
22, 2018 30201805904V         Pending Berry Global, Inc. Singapore POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 2014013825     11/08/2016
2014013825 Issued BERRY PLASTICS CORPORATION Singapore CELLULAR POLYMERIC
MATERIAL 03/13/2014 11201504756T     02/28/2017 11201504756T Issued BERRY
PLASTICS CORPORATION Singapore INSULATED CONTAINER 06/07/2012 201400227-3    
06/20/2016 196526 Issued Berry Plastics Corporation Singapore Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 17, 2007 2007169782   142258 May 31, 2011 200716978.2 Issued Polymer
Group, Inc. Slovakia REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Slovakia Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017
2137346 Issued Dounor SAS/Aplix, Inc. Slovakia Loop Material For Loop And Hook
Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 131707135  
2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. Slovakia Nonwoven
Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633
Issued Providencia USA, Inc. Slovenia REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION Slovenia Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369   2137346
May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Slovenia Loop Material For
Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. Slovenia
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Slovenia Cellular Confinement Systems Sep
24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S
Franklin Limited South Africa Shelters for Plants Dec 20, 2018 201808594        
Pending Berry Global, Inc. South Africa BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 2016/07246     01/31/2018 2016/07246 Issued Clopay
Plastic Products, Company Inc. South Africa Process and Apparatus for Producing
Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 11, 2007
200708706   2007008706 Oct 29, 2008 2007/08706 Issued Polymer Group, Inc. Spain
Process and Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506  
1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. Spain
REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013
2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Spain INSULATED
CONTAINER 06/07/2012 201390099 07/10/2014 2503890 09/21/2015 2503890 Issued
Berry Plastics Corporation Spain POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 P201490025 08/18/2014 2486615 03/01/2017 2486615 B2 Issued BERRY
PLASTICS CORPORATION Spain LAMINATED SHEET AND METHOD OF MAKING SAME 07/19/2002
02750200.4     03/15/2017 1412181 Issued Clopay Plastic Products, Company Inc.
Spain METHOD AND APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND
PRODUCTS PRODUCED THEREBY 03/25/2005 05727728.7     09/16/2015 1765572 Issued
Clopay Plastic Products, Company Inc. Spain ELASTOMERIC MATERIALS 01/23/2009
13155905.6     04/15/2015 2612638 Issued Clopay Plastic Products, Company Inc.
Spain ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1
11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products, Company
Inc. Spain Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS
Spain Loop Material For Loop And Hook Type Fastener Used In A Disposable Article
Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor
SAS/Aplix, Inc. Spain Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. Spain Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Spain Confinement Structures -
Defencell plastic gabion system Jul 20, 2012 128308988   2734677 Oct 28, 2015
2734677 Issued Fiberweb Holdings Limited/J&S Franklin Limited Spain Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep
27, 2017 2183420 Issued Fiberweb, Inc. Spain Breathable and Liquid Barrier
Nonwoven and Bicomponent Film Composite Material, and Method Jun 22, 2012
128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Spain Process and
Appartus for Forming Uniform Nanofiber Substrates Apr 19, 2006 067506956  
1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc. Spain Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 18, 2007 070204367   1918430 Aug 19, 2009 1918430 Issued Polymer Group,
Inc. Spain Improved liquid barrier fabrics containing ribbon shaped filaments
Aug 6, 2012 121793558   2557214 Mar 12, 2014 2557214 Issued Polymer Group, Inc.
Spain Improved liquid barrier fabrics containing ribbon shaped filaments Aug 6,
2012 130023526   2626457 Mar 25, 2015 2626457 Issued Polymer Group, Inc. Spain
RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013
2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Spain Nonwoven Wipe
With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Sweden Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Sweden REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Sweden INSULATED CONTAINER 06/07/2012 12727745.7 04/23/2014
2720954 09/13/2017 2720954 Issued Berry Plastics Corporation Sweden POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194
08/30/2017 2751194 Issued BERRY PLASTICS CORPORATION Sweden LAMINATED SHEET AND
METHOD OF MAKING SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay
Plastic Products, Company Inc. Sweden METHOD AND APPARATUS FOR UNIFORMLY
STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED THEREBY 03/25/2005
05727728.7     09/16/2015 1765572 Issued Clopay Plastic Products, Company Inc.
Sweden ELASTOMERIC MATERIALS 01/23/2009 09703318.7     10/01/2014 2242465 Issued
Clopay Plastic Products, Company Inc. Sweden ELASTOMERIC MATERIALS 01/23/2009
13155905.6     04/15/2015 2612638 Issued Clopay Plastic Products, Company Inc.
Sweden ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1
11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products, Company
Inc. Sweden Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS
Sweden Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued
Dounor SAS/Aplix, Inc. Sweden Loop Material For Loop And Hook Type Fastener Used
In A Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. Sweden Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Sweden Area Bonded Nonwoven
Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep 27, 2017
2183420 Issued Fiberweb, Inc. Sweden Breathable and Liquid Barrier Nonwoven and
Bicomponent Film Composite Material, and Method Jun 22, 2012 128029774   2723568
Sep 27, 2017 2723568 Issued Fiberweb, Inc. Sweden MD STRETCH LAMINATE HAVING CD
STRETCH Nov 29, 2007 2086485   2086485 Apr 3, 2013 2086485 Issued Pliant, LLC
Sweden MD STRETCH LAMINATE HAVING CD STRETCH 11/29/2007 07864913.4 04/03/2013
2086485 04/03/2013 2086485 Issued PLIANT, LLC Sweden Improved liquid barrier
fabrics containing ribbon shaped filaments Aug 6, 2012 121793558   2557214 Mar
12, 2014 2557214 Issued Polymer Group, Inc. Sweden Improved liquid barrier
fabrics containing ribbon shaped filaments Aug 6, 2012 130023526   2626457 Mar
25, 2015 2626457 Issued Polymer Group, Inc. Sweden RIGID RESEALABLE LABEL FLAP
HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176
Issued PRIME LABEL & SCREEN, INC. Sweden Nonwoven Wipe With Bonding Pattern Apr
23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc.
Sweden METHODS OF MAKING HEAT RECOVERABLE TUBULAR ARTICLES 05/30/1996 96919923.1
    02/26/2003 0828601 Issued Raychem N.V. Sweden Cellular Confinement Systems
Sep 24, 2007 078043783   2074264 Apr 13, 2011 2074264 Issued Terram Limited/J&S
Franklin Limited Switzerland REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Switzerland INSULATED CONTAINER 06/07/2012 12727745.7
04/23/2014 2720954 09/13/2017 2720954 Issued Berry Plastics Corporation
Switzerland POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 12727994.1
07/09/2014 2751194 08/30/2017 2751194 Issued BERRY PLASTICS CORPORATION
Switzerland Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued
Dounor SAS/Aplix, Inc. Switzerland Loop Material For Loop And Hook Type Fastener
Used In A Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23,
2018 2636782 Issued Dounor SAS/Aplix, Inc. Switzerland Nonwoven with electret
properties, manufacturing process thereof and its use Aug 18, 2011 117459768  
2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited Switzerland
Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite Material,
and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568 Issued
Fiberweb, Inc. Switzerland RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009
09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN,
INC. Switzerland Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015  
2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Switzerland Cellular
Confinement Systems Sep 24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued
Terram Limited/J&S Franklin Limited Taiwan ELASTIC NON-WOVEN LAMINATION METHOD
AND APPARATUS 05/16/2018 107116643 01/16/2019 201903239     Pending BERRY
GLOBAL, INC. Taiwan POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/15/2012
101121656 03/01/2013 201309757 08/11/2018 I632183 Issued BERRY PLASTICS
CORPORATION Taiwan BLANK FOR CONTAINER 12/13/2013 102146298 09/01/2014 201433509
04/01/2017 I576287 Issued BERRY PLASTICS CORPORATION Taiwan BRIM OF AN INSULATED
CONTAINER 12/13/2013 102146299 09/01/2014 201433511 04/01/2017 I576289 Issued
BERRY PLASTICS CORPORATION Taiwan BREATHABLE FILM AND METHOD OF MAKING THE
BREATHABLE FILM 11/08/2017 106138690 06/16/2018 201821494     Pending BERRY
PLASTICS CORPORATION Taiwan ELASTIC FILM 11/08/2017 106138691 06/16/2018
201821240     Pending BERRY PLASTICS CORPORATION Taiwan POLYMERIC MATERIALS
PROVIDING IMPROVED INFRARED EMISSIVITY 02/19/2014 103105525         Pending
Clopay Plastic Products, Company Inc. Taiwan R.O.C. Multi-Component Fibers With
Improved Inter-Component Adhesion Nov 12, 2018 107140112         Pending Berry
Global, Inc. Taiwan R.O.C. Loop Material For Loop And Hook Type Fastener Used In
A Disposable Article Or Garment Apr 11, 2008 20080113221   200927015 Oct 21,
2012 I374712 Issued Dounor SAS/Aplix, Inc. Taiwan R.O.C. Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 11, 2008
20120110367   201300036     Published Dounor SAS/Aplix, Inc. Taiwan R.O.C.
Nonwoven with electret properties, manufacturing process thereof and its use Aug
22, 2011 100130011   201217448 Oct 11, 2017 I601769 Issued Fiberweb Holdings
Limited Thailand Bonding Pattern for a Nonwoven Fabric Nov 22, 2018 1802005050  
      Pending Berry Global, Inc. Thailand Bonding Pattern for a Nonwoven Fabric
Nov 22, 2018 1802005051         Pending Berry Global, Inc. Thailand Bonding
Pattern for a Nonwoven Fabric Nov 22, 2018 1802005052         Pending Berry
Global, Inc. Thailand POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS
11/02/2016 1801002691         Pending BERRY PLASTICS CORPORATION Thailand
CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 1801007435      
  Pending BERRY PLASTICS CORPORATION Thailand POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 02/04/2014 1501005538 02/09/2017       Pending
Clopay Plastic Products, Company Inc. Thailand Liquid Management Layer for
Personal Care Absorbent Articles Jan 30, 2012 1301001959   141718     Published
Polymer Group, Inc. Turkey Process and Apparatus for Producing Fibrous Materials
Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty
Materials Inc. Turkey REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Turkey LAMINATED SHEET AND METHOD OF MAKING SAME 07/19/2002
02750200.4     03/15/2017 2017/07240 Issued Clopay Plastic Products, Company
Inc. Turkey METHOD FOR CORRECTING PRINT REPEAT LENGTH VARIABILITY IN PRINTED
EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005 05770017.1     09/06/2017 1773594
Issued Clopay Plastic Products, Company Inc. Turkey ELASTOMERIC MATERIALS
01/23/2009 09703318.7     10/01/2014 2014/13801 Issued Clopay Plastic Products,
Company Inc. Turkey ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015
2015/06543 Issued Clopay Plastic Products, Company Inc. Turkey ELASTOMERIC FILMS
HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799
06/20/2018 3242799 Issued Clopay Plastic Products, Company Inc. Turkey Non-woven
Fabric of Extruded-Linked Thermoplastic Filaments Having Improved Weldability
Properties and Method for Manufacturing Such a Non-Woven Fabric Oct 23, 2013
131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS Turkey Loop Material
For Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2,
2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc.
Turkey Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued
Dounor SAS/Aplix, Inc. Turkey Nonwoven with electret properties, manufacturing
process thereof and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238
Issued Fiberweb Holdings Limited Turkey Confinement Structures - Defencell
plastic gabion system Jul 20, 2012 128308988   2734677 Oct 28, 2015 2734677
Issued Fiberweb Holdings Limited/J&S Franklin Limited Turkey Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep
27, 2017 2183420 Issued Fiberweb, Inc. Turkey Breathable and Liquid Barrier
Nonwoven and Bicomponent Film Composite Material, and Method Jun 22, 2012
128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Turkey Improved
liquid barrier fabrics containing ribbon shaped filaments Aug 6, 2012 130023526
  2626457 Mar 25, 2015 2626457 Issued Polymer Group, Inc. Turkey RIGID
RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176
04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Turkey Nonwoven Wipe With
Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Turkey Cellular Confinement Systems Sep 24, 2007 101884948
  2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited United
Arab Emirates CLOSURE PATCH May 31, 2017           Pending Berry Global, Inc.
United Arab Emirates CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE
05/31/2017 6001676/18         Pending BERRY PLASTICS CORPORATION United Kingdom
Process and Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506  
1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. United
Kingdom Retaining Peg Providing Multiple Anchor Points for Securing a Plant
Shelter and Kit Including the Same Jul 16, 2018 18116350         Pending Berry
Global, Inc. United Kingdom INSULATED CONTAINER 06/07/2012 1400762.9 04/09/2014
GB2506796A 03/22/2017 2506796 Issued Berry Plastics Corporation United Kingdom
POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 1405600.6 06/11/2014
2508777A     Pending BERRY PLASTICS CORPORATION United Kingdom INSULATED
CONTAINER 06/07/2012 1616321.4 12/21/2016 GB2539589A 04/19/2017 2539589 Issued
Berry Plastics Corporation United Kingdom REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION United Kingdom POLYMERIC MATERIAL FOR AN INSULATED
CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194 Issued
BERRY PLASTICS CORPORATION United Kingdom LAMINATED SHEET AND METHOD OF MAKING
SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay Plastic
Products, Company Inc. United Kingdom ELASTOMERIC MATERIALS 01/23/2009
09703318.7     10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc.
United Kingdom ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015
2612638 Issued Clopay Plastic Products, Company Inc. United Kingdom ADHESIVE
COMPOSITONS AND TAPES COMPRISING SAME 02/06/2003 0422033.1     11/24/2004
2401874 Issued Covalence Specialty Materials Corp. United Kingdom Loop Material
For Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2,
2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc.
United Kingdom Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. United Kingdom A Ground Reinforcing Grid
Apr 23, 2010 10068518   2470257 Dec 25, 2013 2470257 Issued Fiberweb
Geosynthetics Limited United Kingdom Sub Grade Separation Materials Sep 25, 2012
127807766   2760664 Dec 6, 2017 2760664 Issued Fiberweb Geosynthetics Limited
United Kingdom Nonwoven with electret properties, manufacturing process thereof
and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited United Kingdom Confinement Structures - Defencell plastic
gabion system Jul 21, 2011 11125499   2493007 Aug 30, 2017 2493007 Issued
Fiberweb Holdings Limited/J&S Franklin Limited United Kingdom Confinement
Structures - Defencell plastic gabion system Jul 20, 2012 128308988   2734677
Oct 28, 2015 2734677 Issued Fiberweb Holdings Limited/J&S Franklin Limited
United Kingdom Bicomponent Sheet Material Having Liquid Barrier Properties Jul
27, 2006 068005453   1913188 Jan 7, 2009 1913188 Issued Fiberweb, Inc. United
Kingdom Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc. United Kingdom
Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite Material,
and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568 Issued
Fiberweb, Inc. United Kingdom Process and Appartus for Forming Uniform Nanofiber
Substrates Apr 19, 2006 067506956   1871532 Mar 27, 2013 1871532 Issued PGI
Polymer, Inc. United Kingdom BREATHABLE FILM WITH INTERNAL VIRAL AND ALCOHOL
BARRIER LAYER 07/28/2010 1203704.0 05/23/2012 2485723 10/07/2015 2485723 Issued
PLIANT, LLC United Kingdom MD STRETCH LAMINATE HAVING CD STRETCH Nov 29, 2007
2086485   2086485 Apr 3, 2013 2086485 Issued Pliant, LLC United Kingdom MD
STRETCH LAMINATE HAVING CD STRETCH 11/29/2007 07864913.4 04/03/2013 2086485
04/03/2013 2086485 Issued PLIANT, LLC United Kingdom BREATHABLE FILM WITH
INTERNAL VIRAL AND ALCOHOL BARRIER LAYER Jul 28, 2010 12037040   2485723 Oct 7,
2015 2485723 Issued Pliant, LLC United Kingdom Thermoplastic Constructs with
Improved Softness Aug 7, 2002 027527266   1423250 Jul 31, 2013 1423250 Issued
Polymer Group, Inc. United Kingdom Anti-microbial Wipe Oct 31, 2003 037816295  
1560711 Dec 9, 2009 1560711 Issued Polymer Group, Inc. United Kingdom Process
and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles
Containing Same Oct 18, 2007 070204367   1918430 Aug 19, 2009 1918430 Issued
Polymer Group, Inc. United Kingdom Improved liquid barrier fabrics containing
ribbon shaped filaments Aug 6, 2012 121793558   2557214 Mar 12, 2014 2557214
Issued Polymer Group, Inc. United Kingdom Improved liquid barrier fabrics
containing ribbon shaped filaments Aug 6, 2012 130023526   2626457 Mar 25, 2015
2626457 Issued Polymer Group, Inc. United Kingdom RIGID RESEALABLE LABEL FLAP
HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176
Issued PRIME LABEL & SCREEN, INC. United Kingdom Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia
USA, Inc. United Kingdom PRESERVATIVE FREE EYEDROPPER SYSTEM 10/25/2004
4805299.7   1682056 04/02/2008 1682056 Issued Rexam Closure Systems Inc. United
Kingdom LIQUID-PACKAGING AND -DISPENSING ASSEMBLY COMPRISING A PILFER-PROOF BAND
11/22/2004 4805508.1   1689654 05/27/2009 1689654 Issued Rexam Closure Systems
Inc. United Kingdom SQUEEZE AND TURN CHILD RESISTANT PACKAGE 01/28/1997
97300506.9     12/05/2001 787660 Issued Rexam Closures and Containers, Inc.
United Kingdom ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID 02/22/2007
7731026.6   1993924 04/03/2013 1993924 Issued REXAM HEALTHCARE PACKAGING INC.
United Kingdom CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010
10790494.8 10/17/2012 2509886 02/12/2014 2509886 Issued REXAM HEALTHCARE
PACKAGING INC. United Kingdom ASSEMBLY FOR CONDITIONING AND DISPENSING A MEDICAL
LIQUID 01/03/2008 8761734.6   2111362 08/17/2011 2111362 Issued Rexam Pharma
United Kingdom LIQUID DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING
ASSEMBLY COMPRISING SUCH AN END-PIECE 01/30/2009 9151767.2   2085068 07/28/2010
2085068 Issued Rexam Pharma United Kingdom Cellular Confinement Systems Sep 24,
2007 078043783   2074254 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited United Kingdom Cellular Confinement Systems Sep 24, 2007 101884948  
2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited United
States of America INDUSTRIAL STRETCH FILMS 01/16/1996 08/591168     05/26/1998
5756219 Lapsed AEP Industies Inc. United States of America Wettable Soft
Polyolefin Fibers and Fabric Feb 19, 1999 09253327   6239047 May 29, 2001
6239047 Issued AVINTIV Specialty Materials Inc. United States of America
Hydroentanglement Continuous Polymer Filaments Apr 7, 1999 09287673   7091140
Aug 15, 2006 7091140 Issued AVINTIV Specialty Materials Inc. United States of
America Nonwoven Fabric Exhibiting Cross-Direction Extensibility And Recovery
Oct 1, 1999 09411689   6306234 Oct 23, 2001 6306234 Issued AVINTIV Specialty
Materials Inc. United States of America Hydroentanglement Continuous Polymer
Filaments Dec 30, 1999 09475544   6903034 Jun 7, 2005 6903034 Issued AVINTIV
Specialty Materials Inc. United States of America Hydroentangled, Low Basis
Weight Nonwoven Fabraic and Process for Making Same Dec 30, 1999 09475586  
6430788 Aug 13, 2002 6430788 Issued AVINTIV Specialty Materials Inc. United
States of America Hydroentangled, Low Basis Weight Nonwoven Fabric And Process
For Making Same Dec 30, 1999 09476313   6321425 Nov 27, 2001 6321425 Issued
AVINTIV Specialty Materials Inc. United States of America Process To Produce
Imaged Scrim Composite Nonwoven And Product Thereof Jun 1, 2000 09587419  
6735832 B1 May 18, 2004 6735832 Issued AVINTIV Specialty Materials Inc. United
States of America Soft Polypropylene Melt Spun Nonwoven Fabrics Aug 15, 2000
09638341     May 25, 2004 6740609 Issued AVINTIV Specialty Materials Inc. United
States of America Durable And Drapeable Imaged Nonwoven Fabric Jan 19, 2001
09766443   6669799 Dec 30, 2003 6669799 Issued AVINTIV Specialty Materials Inc.
United States of America Imaged Nonwoven Fabrics Feb 9, 2001 09780251  
2002/0007540 Jan 7, 2003 6502288 Issued AVINTIV Specialty Materials Inc. United
States of America Composite Nonwoven Fabric Mar 23, 2001 09815527   6381817 May
7, 2002 6381817 Issued AVINTIV Specialty Materials Inc. United States of America
Structurally Durable, Drapeable Breathable Barrier Film Compositions and
Articles Aug 24, 2001 09939353   6497691 Dec 24, 2002 6497691 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabrics by
Differential Entanglement Oct 12, 2001 09976537   2002/0146957 Feb 8, 2005
6852654 Issued AVINTIV Specialty Materials Inc. United States of America High
temperature polyester film extrusion Nov 29, 2001 09997676   2002/0120046 Aug 3,
2004 6770234 Issued AVINTIV Specialty Materials Inc. United States of America
Composite Nonwoven Fabric Mar 12, 2002 10095494   6516502 Feb 11, 2003 6516502
Issued AVINTIV Specialty Materials Inc. United States of America
Three-Dimensional Nonwoven Substrate Having Sub-millimeter Orifice Structure Jul
26, 2002 10205690   2004/0018791 Dec 5, 2006 7144831 Issued AVINTIV Specialty
Materials Inc. United States of America Thermoplastic Constructs with Improved
Softness Aug 7, 2002 10214071   2003/0049989 Jul 3, 2007 7238313 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabrics Having a
Durable Three-Dimensional Image Dec 17, 2002 10322064   2003/0135967 May 18,
2004 6735833 Issued AVINTIV Specialty Materials Inc. United States of America
Lightweight Nonwoven Fabric Having Improved Performance Jan 30, 2003 10354412  
2004/0007323 May 16, 2006 7045030 Issued AVINTIV Specialty Materials Inc. United
States of America Two-Sided Nonwoven Fabrics Having A Three-Dimensional Image
Mar 27, 2003 10400242   2004/0016091 May 23, 2006 7047606 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabrics Having
Compound Three-Dimensional Images Apr 7, 2003 10408487   2004/0000042 Mar 21,
2006 7013541 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven Absorbent Fabric Apr 11, 2003 10411953   2003/0227106 Feb 5, 2008
7326314 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven Fabrics Having Intercalated Three-Dimensional Images May 7, 2003
10431142   2004/0029479 Aug 1, 2006 7082654 Issued AVINTIV Specialty Materials
Inc. United States of America Nonwoven Secondary Carpet Backing Oct 22, 2003
10691040   2004/0134048 Dec 21, 2004 6832418 Issued AVINTIV Specialty Materials
Inc. United States of America Anti-microbial Wipe Oct 31, 2003 10699425  
2004/0137815 Mar 29, 2011 7915184 Issued AVINTIV Specialty Materials Inc. United
States of America Structurally Stable Flame-Retardant Bedding Articles Mar 5,
2004 10794315   2005/0197028 Feb 5, 2008 7326664 Issued AVINTIV Specialty
Materials Inc. United States of America Dual Sided Nonwoven Cleaning Articles
Apr 5, 2004 10818271   2004/0265498 Aug 9, 2005 6926931 Issued AVINTIV Specialty
Materials Inc. United States of America Method of making a graphically-printed
component for an absorbent disposable article Apr 6, 2004 10818793  
2005/0095641 May 27, 2008 7378130 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabrics by Differential Entanglement Nov 12, 2004
10986923   2005/0106981 Mar 20, 2007 7191501 Issued AVINTIV Specialty Materials
Inc. United States of America Durable Lightweight Nonwoven Wipe Dec 15, 2004
11013009   2005/0144766 Jul 4, 2006 7069629 Issued AVINTIV Specialty Materials
Inc. United States of America Flame Retardant Cellulosic Nonwoven Fabric Feb 8,
2005 11053138   2005/0215158 Dec 29, 2009 7638446 Issued AVINTIV Specialty
Materials Inc. United States of America Woven Scrim Material Mar 3, 2005
11073242   2005/0239354 Aug 21, 2007 7259113 Issued AVINTIV Specialty Materials
Inc. United States of America Hydroentanglement Continuous Polymer Filaments Apr
7, 2005 11101817   2005202744 Aug 5, 2008 7406755 Issued AVINTIV Specialty
Materials Inc. United States of America Hydroentanglement Continuous Polymer
Filaments Apr 7, 2005 11101829   2005/0215156 Nov 25, 2008 7455800 Issued
AVINTIV Specialty Materials Inc. United States of America Self-Extinguishing
Differentially Entangled Nonwoven Fabrics May 4, 2005 11121656   2005/0255780
Jun 3, 2008 7381668 Issued AVINTIV Specialty Materials Inc. United States of
America Cationic Fibrous Sanitizing Substrate Aug 2, 2005 11194939  
2007/0032151 Feb 3, 2009 7485589 Issued AVINTIV Specialty Materials Inc. United
States of America Apertured Dusting Wipe Sep 11, 2006 11530493   2007/0060003
Sep 4, 2012 8257818 Issued AVINTIV Specialty Materials Inc. United States of
America Process and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and
Articles Containing Same Oct 18, 2006 11550624   2008/0093778 Feb 23, 2010
7666343 Issued AVINTIV Specialty Materials Inc. United States of America
Apparatus and Die Cartridge Assembly Adapted for Use herewith, and Proces for
Producing Fibrous Materials Jun 4, 2007 11720822   2009/0295020 May 25, 2010
7722347 Issued AVINTIV Specialty Materials Inc. United States of America Durable
Flame Resistant Nonwoven Fabric Sep 17, 2008 11913093   2009/0305590 Jul 23,
2013 8490259 Issued AVINTIV Specialty Materials Inc. United States of America
Process and Apparatus for Forming Uniform Nanofiber Substrates May 29, 2008
12095329   2009/0039564 Dec 8, 2009 7628941 Issued AVINTIV Specialty Materials
Inc. United States of America Multi-lobal Fibrous Constructs Dec 1, 2008
12159417   2009/0246492 Jun 28, 2011 7968480 Issued AVINTIV Specialty Materials
Inc. United States of America Fire Retardant Nonwoven Fabric and Bedding
Articles Jul 10, 2009 12501132   7816287 Oct 19, 2010 7816287 Issued AVINTIV
Specialty Materials Inc. United States of America Apparatus for Producing
Sub-micron Fibers, and Nonwovens and Articles Containing Same Nov 23, 2009
12623463   2010/0120314 Apr 26, 2011 7931457 Issued AVINTIV Specialty Materials
Inc. United States of America Liquid Management Layer for Personal Care
Absorbent Articles Feb 11, 2011 13026059   20120209233 Apr 23, 2013 8426671
Issued AVINTIV Specialty Materials Inc. United States of America Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Mar 7, 2011 13041635   2011-0147301-A1 Feb 24, 2015 8962501 Issued AVINTIV
Specialty Materials Inc. United States of America Liquid Barrier Nonwoven
Fabrics with Ribbon-Shaped Fibers Aug 8, 2011 13205268   20130041335    
Published AVINTIV Specialty Materials Inc. United States of America Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Jul 2, 2012 13539609   20120273986 Aug 20, 2013 8512626 Issued AVINTIV
Specialty Materials Inc. United States of America Multi-Zone spinneret,
apparatus and method for making filaments and nonwoven fabrics therefrom Oct 16,
2012 13652740   20140103556     Allowed AVINTIV Specialty Materials Inc. United
States of America THERMOPLASTIC RESIN THIN FILM LAMINATE AND PROCESS FOR
FABRICATION Jan 7, 2013 13735540   20130177747     Published AVINTIV Specialty
Materials Inc. United States of America Nonwoven Having High Microbial Kill Rate
And High Efficacy And Articles And Uses Therefrom Mar 25, 2015 14668513  
20150275404     Published AVINTIV Specialty Materials Inc. United States of
America Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7,
2015 14821432   20160040323     Published AVINTIV Specialty Materials Inc.
United States of America Monolithic Breathable Film and Composite Manufactured
Therefrom Dec 17, 2015 14972944   2016/0176168     Published AVINTIV Specialty
Materials Inc. United States of America Composite Elastic Nonwoven Fabric Jan
19, 2016 15000732   2016/0207280     Published AVINTIV Specialty Materials Inc.
United States of America Absorbent Composite Comprising a Hydroentangled
Nonwoven Jan 19, 2016 15000750   2016/0206393     Published AVINTIV Specialty
Materials Inc. United States of America Fabrics Containing a Filler and Methods
of Enhancing Crop Growth Feb 4, 2016 15015987   2016/0219799     Published
AVINTIV Specialty Materials Inc. United States of America Vapor-Permeable,
Substantially Water-Impermeable, Corrosion-Inhibiting Composites and Methods of
Making the Same Feb 8, 2016 15017956   2016/0230333     Published AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric for Increasing
the Availability of Quaternary Ammonium in Solution Feb 24, 2016 15052320  
2016/0249606 May 1, 2018 9955686 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabric for Increasing the Availability of Chlorine in
Solution Feb 24, 2016 15052357   2016/0250668     Published AVINTIV Specialty
Materials Inc. United States of America Alcohol Repellant Treated Nonwoven May
27, 2016 15166398   20160348307     Published AVINTIV Specialty Materials Inc.
United States of America Treated Nonwoven Having an Affinity for an Active
Ingredient Jul 13, 2016 15208845   2017/0014282     Published AVINTIV Specialty
Materials Inc. United States of America Low Linting Imaged Hydroentangled
Nonwoven Composite Jul 15, 2016 15211326   2017/0016158     Published AVINTIV
Specialty Materials Inc. United States of America Reinforced Protective Covers
and Guards for Trees, Shrubs, and Vines Oct 7, 2016 15287839   2017/0099786    
Published AVINTIV Specialty Materials Inc. United States of America Nonwovens
having Aligned Segmented Fibers Oct 13, 2016 15292223   2017/0107651    
Published AVINTIV Specialty Materials Inc. United States of America Single-Sided
Flat Cleaning Mop Frame Nov 21, 2016 15357009   2017/0143179     Published
AVINTIV Specialty Materials Inc. United States of America Soft Nonwoven Fabric
and Method of Manufacturing Thereof Dec 12, 2016 15375375   2017/0175313    
Published AVINTIV Specialty Materials Inc. United States of America Carbon Fiber
Nonwoven Composite Dec 15, 2016 15379968   2017/0173926     Published AVINTIV
Specialty Materials Inc. United States of America Drainable Weather Resistive
Barrier Jan 5, 2017 15398905   2017/0198470 Dec 25, 2018   Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric With Improved
Hand-Feel Jan 5, 2017 15398952   2014/0196414     Published AVINTIV Specialty
Materials Inc. United States of America Nonwovens With Additive Enhancing
Barrier Properties Feb 24, 2017 15441780   20170246832     Published AVINTIV
Specialty Materials Inc. United States of America Barrier Laminates and Methods
of Making the Same Jun 13, 2017 15620921   2017/0355170     Published AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric for Increasing
the Availability of Quaternary Ammonium in Solution Mar 15, 2018 15921781  
2018/0206485     Published AVINTIV Specialty Materials Inc. United States of
America Embossed, Non-woven Fabric (elongated arrow design) Mar 28, 2003
29178646     Jul 19, 2005 D507414 Issued AVINTIV Specialty Materials Inc. United
States of America Apertured Continuous Filament Fabric (Diamonds & Triangles)
Nov 24, 2003 29194442     Mar 1, 2005 D502325 Issued AVINTIV Specialty Materials
Inc. United States of America Nonwoven Fabric  (PINCHER) Aug 11, 2004 29211060  
  Jul 12, 2005 D507117 Issued AVINTIV Specialty Materials Inc. United States of
America Nonwoven Fabric  (ABORIGINE) Aug 11, 2004 29211070     Jun 14, 2005
D506071 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven Fabric  (PUEBLO) Aug 11, 2004 29211077     Sep 20, 2005 D509666 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven
Fabric  (PUEBLO/ABORIGINE) Aug 11, 2004 29211083     Mar 7, 2006 D516321 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven
Fabric  (SUNBURST) Aug 11, 2004 29211099     Apr 18, 2006 D518964 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven
Fabric  (TRIFOS/PINCHER) Aug 11, 2004 29211100     May 30, 2006 D521743 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven
Fabric  (TRIFOS) Aug 11, 2004 29211115     Jun 14, 2005 D506072 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric (Jack's
Design) Aug 16, 2004 29211410     Aug 22, 2006 D526791 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabric (T Cell Design) Aug 18,
2004 29211560     Jun 14, 2005 D506073 Issued AVINTIV Specialty Materials Inc.
United States of America Nonwoven Fabric (Jacks & Balls) Aug 18, 2004 29211561  
  Sep 6, 2005 D509071 Issued AVINTIV Specialty Materials Inc. United States of
America Apertured, Continuous Filament Fabric Sep 29, 2004 29214357     Oct 4,
2005 D510194 Issued AVINTIV Specialty Materials Inc. United States of America
Apertured, Continuous Filament Fabric Sep 29, 2004 29214358     Nov 29, 2005
D511898 Issued AVINTIV Specialty Materials Inc. United States of America
Aperatured Continuous Filament Fabric (Cosmos-Octopi) Sep 29, 2004 29214359    
Dec 6, 2005 D512227 Issued AVINTIV Specialty Materials Inc. United States of
America Apertured, Nonwoven Fabric (Apertured Lazy S) Apr 7, 2005 29227253    
Jul 11, 2006 D524552 Issued AVINTIV Specialty Materials Inc. United States of
America Nonwoven Fabric (Lazy S) Apr 7, 2005 29227273     Jul 25, 2006 D525435
Issued AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric
Jun 28, 2005 29233147     Jun 26, 2006 D523643 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabric Aug 22, 2005 29236770  
  Apr 24, 2007 D541052 Issued AVINTIV Specialty Materials Inc. United States of
America Nonwoven Fabric Sep 28, 2005 29239245     Jul 25, 2006 D525436 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric Sep
28, 2005 29239248     Jun 13, 2006 D522757 Issued AVINTIV Specialty Materials
Inc. United States of America Nonwoven Fabric Sep 28, 2005 29239249     Aug 1,
2006 D525793 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven fabric Sep 28, 2005 29239255     Aug 8, 2006 D526128 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric Sep 28, 2005
29239257     Aug 8, 2006 D526129 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabric Oct 27, 2006 29249954     Nov 27, 2007 D555909
Issued AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric
Oct 27, 2006 29249957     Nov 20, 2007 D555364 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabrics Jan 29, 2007 29276547  
  Dec 4, 2007 D556463 Issued AVINTIV Specialty Materials Inc. United States of
America Wave Design Aug 20, 2007 29283636     Feb 12, 2008 D561479 Issued
AVINTIV Specialty Materials Inc. United States of America Wave Design Aug 20,
2007 29283639     Feb 12, 2008 D561480 Issued AVINTIV Specialty Materials Inc.
United States of America Nonwoven fabric (aka: dogbone design) Sep 21, 2007
29295140     Nov 25, 2008 D581170 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabric Sep 28, 2007 29295401     Jul 1, 2008 D572018
Issued AVINTIV Specialty Materials Inc. United States of America Marquis Design
Pattern Apr 23, 2008 29317126     Feb 16, 2010 D609922 Issued AVINTIV Specialty
Materials Inc. United States of America Marquis Design Pattern Dec 4, 2009
29351378     Sep 7, 2010 D622965 Issued AVINTIV Specialty Materials Inc. United
States of America Marquis Design Pattern Dec 4, 2009 29351380     Sep 7, 2010
D622966 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven Fabric Oct 15, 2012 29434539     Jun 3, 2014 D706042 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric (aka - Soft
Bond Pattern Designs) Oct 15, 2012 29434541     Sep 3, 2013 D688882 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (aka -
Soft Bond Pattern Designs) Oct 15, 2012 29434542     Jan 7, 2014 D696869 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric
(Segmented Wave Design) May 6, 2014 29489993     Nov 22, 2016 D771958 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (Geo
Nubtex Design) May 6, 2014 29490024     Oct 11, 2016 D768393 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric (Basket Weave
45 Degree Geometry) Dec 17, 2014 29512217     Apr 11, 2017 D783294 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (New
Spinlace Design) Apr 17, 2015 29524160     Jul 25, 2017 D792714 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric Jun 25, 2015
29531372     Jan 31, 2017 D777451 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabric Jul 2, 2015 29532220     Sep 26, 2017 D798066
Issued AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric
(Segmented Wave Design) Aug 3, 2015 29535041     Sep 19, 2017 D797463 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (Vista
Design Pattern) Feb 24, 2016 29555755     Jun 26, 2018 D821103 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric (Whistler Wave
Design) Mar 28, 2016 29559412     May 8, 2018 D817008 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabric (Tough Mudder Design)
Mar 28, 2016 29559418     May 29, 2018 D818721 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabric (Leaves Design) Apr 29,
2016 29562822     Apr 24, 2018 D815840 Issued AVINTIV Specialty Materials Inc.
United States of America Nonwoven Fabric (Nucleus Image (GPI Wipes)) May 10,
2016 29563983     Apr 24, 2018 D815841 Issued AVINTIV Specialty Materials Inc.
United States of America Nonwoven Fabric Aug 17, 2017 29614245         Pending
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (Tough
Mudder Design) Apr 23, 2018 29644985         Pending AVINTIV Specialty Materials
Inc. United States of America UV Stablized Spunbond Fabrics With Enhanced
Trapezoidal Tear Oct 4, 1999 09411509   6492287 Dec 10, 2002 6492287 Issued BBA
Nonwovens Simpsonville, Inc United States of America UV Stabilized Outdoor Cover
With Barrier Properties Dec 22, 1999 09471043   6524981 Feb 25, 2003 6524981
Issued BBA Nonwovens Simpsonville, Inc United States of America IN-LINE WEB
SEPARATOR 07/29/1998 09/124442     07/25/2000 6092761 Issued BERRY FILM PRODUCTS
COMPANY, INC. United States of America LAMINATE WITH PIN-HOLE FREE AREA
07/29/1998 09/124583     07/21/2001 6265045 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America BREATHABLE AND ELASTIC COMPOSITE MATERIALS AND
METHODS 03/22/2002 10/104725     03/09/2010 7674733 Issued BERRY FILM PRODUCTS
COMPANY, INC. United States of America LAMINATED SHEET AND METHOD OF MAKING SAME
07/19/2002 10/200700     11/16/2004 6818083 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America MULTILAYER MICROPOROUS FILMS AND METHODS
08/13/2002 10/217880     12/08/2009 7629042 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America HIGH SPEED METHOD OF MAKING PLASTIC FILM AND
NONWOVEN LAMINATES 09/30/2002 10/260003     10/04/2005 6951591 Issued BERRY FILM
PRODUCTS COMPANY, INC. United States of America FILM, LAMINATED SHEET AND
METHODS OF MAKING SAME 02/24/2003 10/373256     11/02/2004 6811643 Issued BERRY
FILM PRODUCTS COMPANY, INC. United States of America BREATHABLE MATERIALS
COMPRISING LOW-ELONGATION FABRICS, AND METHODS 07/18/2003 10/622790    
08/10/2010 7772137 Issued BERRY FILM PRODUCTS COMPANY, INC. United States of
America METHOD AND APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND
PRODUCTS PRODUCED THEREBY 05/04/2004 10/838920     10/28/2008 7442332 Issued
BERRY FILM PRODUCTS COMPANY, INC. United States of America METHOD FOR CORRECTING
PRINT REPEAT LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT
07/11/2005 11/179040     09/08/2009 7584699 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America MICROPOROUS BREATHABLE BUILDING AND CONSTRUCTION
MATERIALS COMPRISING COATED WOVEN AND/OR NONWOVEN FABRICS, AND METHOD 01/26/2007
11/698324     08/30/2011 8007616 Issued BERRY FILM PRODUCTS COMPANY, INC. United
States of America SHEET-LIKE BUILDING AND CONSTRUCTION MATERIALS WITH HIGH WET
SLIP RESISTANCE AND HIGH WATER PENETRATION RESISTANCE, AND METHODS OF MAKING
SAME 01/07/2008 11/970148     01/10/2012 8091310 Issued BERRY FILM PRODUCTS
COMPANY, INC. United States of America METHOD AND APPARATUS FOR UNIFORMLY
STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED THEREBY 09/18/2008 12/212815
    06/22/2010 7740469 Issued BERRY FILM PRODUCTS COMPANY, INC. United States of
America ELASTOMERIC MATERIALS 01/23/2009 12/358533     05/03/2016 9327477 Issued
BERRY FILM PRODUCTS COMPANY, INC. United States of America MULTILAYER
MICROPOROUS FILMS AND COMPOSITES FOR BARRIER PROTECTIVE MATERIALS, AND METHODS
12/07/2009 12/632249     10/09/2012 8283029 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America ELASTOMERIC MATERIALS 04/17/2014 14/255374    
06/06/2017 9669606 Issued BERRY FILM PRODUCTS COMPANY, INC. United States of
America PRINTED WETNESS AND HEALTH INDICATORS ON ABSORBENT ARTICLES AND METHODS
OF MAKING SAME 08/18/2014 14/462536     02/21/2017 9572724 Issued BERRY FILM
PRODUCTS COMPANY, INC. United States of America POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 10/09/2014 14/510344     10/25/2016 9476146 Issued
BERRY FILM PRODUCTS COMPANY, INC. United States of America BREATHABLE AND
MICROPOROUS THIN THERMOPLASTIC FILM 05/12/2015 14/709728     11/15/2016 9492332
Issued BERRY FILM PRODUCTS COMPANY, INC. United States of America EMBOSSED MATTE
AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME 08/25/2015 14/834551
03/03/2016 US-2016-0059512-A1     Pending BERRY FILM PRODUCTS COMPANY, INC.
United States of America ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE
01/07/2016 14/989840 07/14/2016 US-2016-0200080-A1     Pending BERRY FILM
PRODUCTS COMPANY, INC. United States of America BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 10/06/2016 15/287119 01/26/2017 US-2017-0020740-A1    
Pending BERRY FILM PRODUCTS COMPANY, INC. United States of America CONTOURED
THERMOPLASTIC FILMS 07/17/2017 15/651228 02/01/2018 US-2018-0028711-A1    
Pending BERRY FILM PRODUCTS COMPANY, INC. United States of America BREATHABLE
AND MICROPOROUS THIN THERMOPLASTIC FILM 09/11/2017 15/700282         Pending
BERRY FILM PRODUCTS COMPANY, INC. United States of America BREATHABLE FILMS
HAVING INCREASED HYDROSTATIC HEAD PRESSURE 11/10/2017 15/809323 05/24/2018
US-2018-0141304-A1     Pending BERRY FILM PRODUCTS COMPANY, INC. United States
of America BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 01/22/2018
15/876483 05/24/2018 US-2018-0140470-A1     Pending BERRY FILM PRODUCTS COMPANY,
INC. United States of America EXTRUSION LAMINATES HAVING IMPROVED AESTHETICS AND
PROCESSIBILITY 02/21/2018 15/900893 09/06/2018 US-2018-0250908-A1     Pending
BERRY FILM PRODUCTS COMPANY, INC. United States of America ELASTOMERIC FILMS
HAVING LOW TEAR PROPAGATION 02/21/2018 15/901240 09/20/2018 US-2018-0264163-A1  
  Pending BERRY FILM PRODUCTS COMPANY, INC. United States of America FILM CUTTER
ASSEMBLY 12/20/2000 09/741521 02/28/2002 US2002/0023526 04/12/2011 7921756
Issued Berry Global Films, LLC United States of America FILM CUTTER ASSEMBLY
10/03/2001 09/970015 08/29/2002 US2002/0117038 04/05/2011 7918151 Issued Berry
Global Films, LLC United States of America FILM CUTTER ASSEMBLY 03/16/2011
13/048964 09/08/2011 US2011/0214544 03/28/2017 9604382 Issued Berry Global
Films, LLC United States of America CYLINDRICAL SLEEVE 02/07/2014 14/175575
08/13/2015 US2015/0225197 11/01/2016 9481536 Issued Berry Global Films, LLC
United States of America DRAWSTRING BAG 07/01/2014 14/321566 01/15/2015
US2015/0016754 04/05/2016 9302823 Issued Berry Global Films, LLC United States
of America CYLINDRICAL SLEEVE 12/16/2014 14/572273 08/13/2015 US2015/0225204
08/15/2017 9731932 Issued Berry Global Films, LLC United States of America
SYSTEM AND METHOD OF ROLLING MATERIAL IN A CONVEYOR ENVIRONMENT 11/08/2016
15/346191 05/10/2018   03/13/2018 9914593 Issued Berry Global Films, LLC United
States of America FILM CUTTER ASSEMBLY 02/10/2017 15/429891 06/01/2017 US
2017-0151687 A1     Pending Berry Global Films, LLC United States of America
CYLINDRICAL SLEEVE 07/12/2017 15/647340 10/26/2017 US-2017-0305709-A1 10/02/2018
10087037 Issued Berry Global Films, LLC United States of America In-Line
Lamination Method and Apparatus Apr 21, 2017 15493240   20170305128     Allowed
Berry Global, Inc. United States of America Fitment Sep 20, 2017 15710598  
20180079565     Published Berry Global, Inc. United States of America Package
Feb 2, 2018 15887419   20180222639     Published Berry Global, Inc. United
States of America Container Having Varying Wall Thickness Mar 15, 2018 15921948
  20180265243     Published Berry Global, Inc. United States of America Elastic
Non-Woven Lamination Method and Apparatus May 15, 2018 15979726   20180333943  
  Published Berry Global, Inc. United States of America Container May 22, 2018
15986366   20180339840     Published Berry Global, Inc. United States of America
Multilayer Breathable Films and Laminates Including the Same Jun 26, 2018
16018637   US20190001638     Published Berry Global, Inc. United States of
America Absorbent Composite Jul 18, 2018 16038538   20190021913     Published
Berry Global, Inc. United States of America Multi-Pack of Articles With Indicia
Aug 31, 2018 16118772         Pending Berry Global, Inc. United States of
America Cleaning Fabric Oct 5, 2018 16153160         Pending Berry Global, Inc.
United States of America Multi-Component Fibers With Improved Inter-Component
Adhesion Nov 13, 2018 16189978         Pending Berry Global, Inc. United States
of America Selective Flow Member for a Container Nov 20, 2018 16196073        
Pending Berry Global, Inc. United States of America Shelters for Plants Dec 20,
2018 16228434         Pending Berry Global, Inc. United States of America Lofty
Nonwoven Fabrics Feb 5, 2019 16267780         Pending Berry Global, Inc. United
States of America In-Line Lamination Method and Apparatus Feb 15, 2019 16276825
        Pending Berry Global, Inc. United States of America Continuous
Compounding Systems And Methods Of Use Feb 19, 2019 16278825         Pending
Berry Global, Inc. United States of America Nonwoven Fabric Apr 10, 2017
29600050         Pending Berry Global, Inc. United States of America Bonding
Pattern for a Nonwoven Fabric May 22, 2018 29648478         Pending Berry
Global, Inc. United States of America Lofty Nonwoven Fabrics Feb 5, 2018
62626242         Pending Berry Global, Inc. United States of America Lid and
Scoop for a Container Mar 2, 2018 62637521         Pending Berry Global, Inc.
United States of America E-Beam Irradiation of Shrink Films Mar 5, 2018 62638335
        Pending Berry Global, Inc. United States of America Container (Get
Fresh) Mar 7, 2018 62639549         Pending Berry Global, Inc. United States of
America Container (Ready to Roll and Grind Away) Mar 7, 2018 62639595        
Pending Berry Global, Inc. United States of America Container (Take Your Pick,
Carry Away, At Ease, Feel No Pain) Mar 7, 2018 62639647         Pending Berry
Global, Inc. United States of America Closure Apr 9, 2018 62654590        
Pending Berry Global, Inc. United States of America Fitment or Adapter for a
Fluid Container Apr 11, 2018 62656106         Pending Berry Global, Inc. United
States of America Biaxially Stretchable Laminates Jun 29, 2018 62691738        
Pending Berry Global, Inc. United States of America Magnetic Adhesive For Use On
Skin Jun 29, 2018 62692036         Pending Berry Global, Inc. United States of
America Apparatus For The Application Of Heat Shrinkable Products Aug 1, 2018
62713334         Pending Berry Global, Inc. United States of America
Self-Crimped Multi-Component Fibers and Methods of Making the Same Sep 28, 2018
62738353         Pending Berry Global, Inc. United States of America Container
Coupling Oct 12, 2018 62745032         Pending Berry Global, Inc. United States
of America Machine-Direction Oriented Print Web Oct 12, 2018 62745089        
Pending Berry Global, Inc. United States of America Elastomeric Films Having Low
Tear Propagation Nov 8, 2018 62757347         Pending Berry Global, Inc. United
States of America Microfiber-Containing Nonwoven Fabrics Dec 6, 2018 62776257  
      Pending Berry Global, Inc. United States of America Machine-Direction
Oriented Polymeric Film, And Method of Making the Machine Direction-Oriented
Polymeric Film Jan 28, 2019 62797595         Pending Berry Global, Inc. United
States of America PRESTRETCHED APERTURED ELASTIC FILM WITH RESISTANCE TO WEB
BREAKS 11/08/2017 15/806402 05/10/2018 US-2018-0126618-A1     Pending BERRY
GLOBAL, INC. United States of America PRESTRETCHED ELASTIC FILM IN PERSONAL
HYGIENE PRODUCTS 11/08/2017 15/806403 05/10/2018 US-2018-0126619-A1     Pending
BERRY GLOBAL, INC. United States of America CONTAINER HAVING VARYING WALL
THICKNESS 03/15/2018 15/921948 09/20/2018 US-2018-0265243-A1     Pending BERRY
GLOBAL, INC. United States of America CLOSURE 05/04/2018 15/971511 11/08/2018
US-2018-0319555-A1     Pending BERRY GLOBAL, INC. United States of America
ELASTIC NON-WOVEN LAMINATION METHOD AND APPARATUS 05/15/2018 15/979726
11/22/2018 US-2018-0333943-A1     Pending BERRY GLOBAL, INC. United States of
America HEAT-SHRINKABLE TUBE COVERING 08/03/2018 16/053919 02/07/2019
US-2019-0040991-A1     Pending BERRY GLOBAL, INC. United States of America
METHOD AND APPARATUS FOR THERMOFORMING AN ARTICLE 08/07/2018 16/057122
02/07/2019 US-2019-0039328-A1     Pending BERRY GLOBAL, INC. United States of
America INSULATED MULTI-LAYER SHEET AND METHOD OF MAKING THE SAME 08/08/2018
16/058126 02/14/2019 US-2019-0047265-A1     Pending BERRY GLOBAL, INC. United
States of America INSULATED CONTAINER AND METHOD OF MAKING THE SAME 08/08/2018
16/058131 02/14/2019 US-2019-0045954-A1     Pending BERRY GLOBAL, INC. United
States of America BLOCKED SHRINK BUNDLING FILM 08/17/2018 16/104269 02/21/2019
US-2019-0054675-A1     Pending BERRY GLOBAL, INC. United States of America
CONTINUOUS COMPOUNDING SYSTEMS AND METHODS OF USE 02/19/2019 16/278825        
Pending Berry Global, Inc. United States of America DRINK CUP LID 08/10/2018
29/659611         Pending BERRY GLOBAL, INC. United States of America INSULATED
CONTAINER AND METHOD OF MAKING THE SAME 08/08/2017 62/542324         Pending
BERRY GLOBAL, INC. United States of America BLOCKED SHRINK BUNDLING FILM
08/17/2017 62/546747         Pending BERRY GLOBAL, INC. United States of America
CONTINUOUS COMPOUNDING SYSTEMS AND METHODS OF USE 02/20/2018 62/632701        
Pending Berry Global, Inc. United States of America SHRINK FILMS AND METHODS FOR
MAKING THE SAME 03/05/2018 62/638335         Pending BERRY GLOBAL, INC. United
States of America CLOSURE 04/09/2018 62/654590         Pending BERRY GLOBAL,
INC. United States of America MACHINE DIRECTION-ORIENTED POLYMERIC FILM, AND
METHOD OF MAKING THE MACHINE DIRECTION-ORIENTED POLYMERIC FILM 10/12/2018
62/745089         Pending BERRY GLOBAL, INC. United States of America MACHINE
DIRECTION-ORIENTED POLYMERIC FILM, AND METHOD OF MAKING THE MACHINE
DIRECTION-ORIENTED POLYMERIC FILM 01/28/2019 62/797595         Pending BERRY
GLOBAL, INC. United States of America PROCESS OF FORMING POLYMERIC MATERIAL
02/06/2019 62/802014         Pending BERRY GLOBAL, INC. United States of America
CONTAINER-FILLING SYSTEM 02/12/2019 62/804277         Pending Berry Global, Inc.
United States of America MACHINE DIRECTION-ORIENTED POLYMERIC  FILM, AND METHOD
OF MAKING THE MACHINE DIRECTION-ORIENTED POLYMERIC FILM 02/12/2019 62/804281    
    Pending Berry Global, Inc. United States of America CORROSION PROTECTION
SYSTEM FOR TRANSPORT PIPE Jan 14, 2005 11035521     Apr 22, 2008 7361384 Issued
Berry Plastics Corporation United States of America HEAT-SHRINKABLE TUBE
COVERING Jan 2, 2013 13732950   2013/0168958 Jun 2, 2015 9046200 Issued Berry
Plastics Corporation United States of America PEELABLE FILM FOR PACKAGING May
10, 2013 13892147   2013/0299373     Published Berry Plastics Corporation United
States of America MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM Jul 8, 2016 15206072   2017/0008211     Published
Berry Plastics Corporation United States of America Dropper Aug 19, 2016
15241189   2017/0057709 Feb 19, 2019 10207844 Issued Berry Plastics Corporation
United States of America Polymeric Films and Methods for Making Polymeric Films
Nov 2, 2016 15341103   2017/0129228A1     Published Berry Plastics Corporation
United States of America GAS-PERMEABLE BARRIER FILM AND METHOD OF MAKING THE
GAS-PERMEABLE BARRIER FILM Feb 13, 2017 15431073   2017/0232652     Published
Berry Plastics Corporation United States of America PATTERNED MICROPOROUS
BREATHABLE FILM AND METHOD OF MAKING THE PATTERNED MICROPOROUS BREATHABLE FILM
Feb 27, 2017 15442867   2017/0246786     Published Berry Plastics Corporation
United States of America CLOSURE PATCH May 31, 2017 15610317   20170343149    
Published Berry Plastics Corporation United States of America Multi-Layer Film
(Next Generation Packaging Film) Jul 7, 2017 15643982   US20180009205    
Published Berry Plastics Corporation United States of America Container Aug 28,
2017 15688651   20180057226     Pending Berry Plastics Corporation United States
of America PRESTRETCHED APERTURED ELASTIC FILM WITH RESISTANCE TO WEB BREAKS Nov
8, 2017 15806402   20180126618     Published Berry Plastics Corporation United
States of America PRESTRETCHED ELASTIC FILM IN PERSONAL HYGIENE PRODUCTS Nov 8,
2017 15806403   20180126619     Published Berry Plastics Corporation United
States of America HEAT-SHRINKABLE TUBE COVERING Aug 3, 2018 16053919        
Pending Berry Plastics Corporation United States of America PEELABLE FILM FOR
PACKAGING Jan 9, 2019 16243189         Pending Berry Plastics Corporation United
States of America LINERLESS CLOSURE FOR CARBONATED BEVERAGE CONTAINER 06/15/1989
07/623911     06/13/1995 5423444 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER-PROOF AND TAMPER-EVIDENT CONTAINER CLOSURE SYSTEM 09/27/1991
07/767115     05/03/1994 5307948 Issued BERRY PLASTICS CORPORATION United States
of America WARP SENSING APPARATUS 10/22/1991 07/780482     08/03/1993 5231767
Issued BERRY PLASTICS CORPORATION United States of America RECOVERABLE FABRIC
SLEEVE 03/25/1992 07/842404     11/22/1994 5366771 Issued BERRY PLASTICS
CORPORATION United States of America CONTAINER EJECTION SYSTEM 07/06/1992
07/908034     05/03/1994 5308237 Issued BERRY PLASTICS CORPORATION United States
of America CLOSING AND CLAMPING SYSTEM AND METHOD OF USE 09/16/1992 07/945773  
  11/16/1993 5261810 Issued BERRY PLASTICS CORPORATION United States of America
STACKABLE MUG 11/02/1992 07/970043     06/15/1993 5219419 ISSUED BERRY PLASTICS
CORPORATION United States of America STURDY AEROSOL CAN LID     11/30/1992
07/983808     08/16/1994 5337912 Issued BERRY PLASTICS CORPORATION United States
of America MULTI-LAYER STRETCH WRAP FILM INHERENTLY EXHIBITING A SIGNIFICANT
CLING PROPERTY 12/03/1992 07/985042     12/28/1993 5273809 Issued BERRY PLASTICS
CORPORATION United States of America LOW REVERSE TORQUE CLOSURE ASSEMBLY
12/15/1992 07/991053     01/25/1994 5280842 Issued BERRY PLASTICS CORPORATION
United States of America MULTI-LAYER COEXTRUDED POLYOLEFIN STRETCH WRAP FILMS
12/17/1992 07/992334     11/16/1993 5261536 Issued BERRY PLASTICS CORPORATION
United States of America MULTILAYER COEXTRUDED LINEAR LOW DENSITY POLYETHYLENE
STRETCH WRAP FILMS 12/28/1992 07/997411     08/02/1994 5334428 Issued BERRY
PLASTICS CORPORATION United States of America APPARATUS FOR COATING EXTERIOR
WELD JOINTS OF A PIPE 01/04/1993 08/000351     10/04/1994 5352292 Issued BERRY
PLASTICS CORPORATION United States of America POLYMER CONCRETE COATING FOR PIPE,
TUBULAR SHAPES, OTHER METAL MEMBERS AND METAL STRUCTURES 03/29/1993 08/039521  
  11/07/1995 5464886 Issued BERRY PLASTICS CORPORATION United States of America
METHOD OF FORMING BRIDGES IN TAMPER INDICATING CLOSURES 04/19/1993 08/048638    
02/06/1996 5488888 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE WITH CONCEALED HINGE 05/10/1993 08/060093     03/28/1995 5400912 Issued
BERRY PLASTICS CORPORATION United States of America METHOD AND APPARATUS FOR
PROCESSING OF RAW PLASTICS FOR REUSE 06/09/1993 08/073551     04/18/1995 5407624
Issued BERRY PLASTICS CORPORATION United States of America VENTING CLOSURE CAP
06/10/1993 08/074917     07/12/1994 5328063 Issued BERRY PLASTICS CORPORATION
United States of America DRIVE MODULE FOR MACHINE 06/15/1993 08/077338    
06/14/1994 5321341 Issued BERRY PLASTICS CORPORATION United States of America
RECYCLING STRETCH WRAP FILM 07/06/1993 08/086294     07/11/1995 5432231 Issued
BERRY PLASTICS CORPORATION United States of America PLASTIC PELLET DELIVERY
SYSTEM AND METHOD OF USE 07/22/1993 08/095463     02/07/1995 5386971 Issued
BERRY PLASTICS CORPORATION United States of America MULTI-LAYER COEXTRUDED
POLYOLEFIN STRETCH WRAPPED PLURALITY OF GOODS 09/14/1993 08/120503    
07/11/1995 5431284 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR COMPRESSION MOLDING CLOSURE LINERS 10/14/1993 08/135828
    09/19/1995 5451360 Issued BERRY PLASTICS CORPORATION United States of
America METHOD AND APPARATUS FOR COMPRESSION MOLDING PLASTIC ARTICLES 10/14/1993
08/135829     09/10/1996 5554327 Issued BERRY PLASTICS CORPORATION United States
of America METHOD AND APPARATUS FOR ACCURATELY POSITIONING A KNIFE BLADE FOR
SCORING PLASTIC TAMPER INDICATING CLOSURES 10/14/1993 08/135830     06/04/1996
5522293 Issued BERRY PLASTICS CORPORATION United States of America FINGER
BANDAGE PACKAGE AND DISPENSER 12/06/1993 08/162244     08/02/1994 5333753 Issued
BERRY PLASTICS CORPORATION United States of America LINERLESS CLOSURE FOR
CARBONATED BEVERAGE CONTAINER 04/21/1994 08/181668     06/17/1997 5638972 Issued
BERRY PLASTICS CORPORATION United States of America CORROSION PROTECTION SYSTEM
01/20/1994 08/193171     04/30/1996 5512153 Issued BERRY PLASTICS CORPORATION
United States of America CONTAINER TIPPING APPARATUS 02/18/1994 08/198507    
07/25/1995 5435431 ISSUED BERRY PLASTICS CORPORATION United States of America
PLASTIC BAIL HANDLE 02/18/1994 08/199429     10/17/1995 5457850 ISSUED BERRY
PLASTICS CORPORATION United States of America FLEXIBLE CONTAINER HAVING
DISPENSING HEAD WITH EXPOSED SHOULDER 03/24/1994 08/216949     12/17/1996
5584418 Issued BERRY PLASTICS CORPORATION United States of America BOTTLE WITH
TWO-STAGE OPENING 03/31/1994 08/221242     12/05/1995 5472120 Issued BERRY
PLASTICS CORPORATION United States of America MULTI-POSITION SELF-GUIDING
CLOSURE FOR A CONTAINER 03/31/1994 08/221243     07/04/1995 5429282 Issued BERRY
PLASTICS CORPORATION United States of America DISPENSING CLOSURE 04/08/1994
08/225255     01/03/1995 5377873 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER INDICATING CLOSURE 05/27/1994 08/250652     12/20/1994 5373954
Issued BERRY PLASTICS CORPORATION United States of America ADHESIVE COMPOSITION,
METHOD FOR MAKING SAME AND TAPES INCLUDING SAME 05/31/1994 08/250875    
04/11/1995 5405703 Issued BERRY PLASTICS CORPORATION United States of America
VERTICAL PACKAGING OF WEBBING ROLLS 06/29/1994 08/267990     03/14/1995 5396990
Issued BERRY PLASTICS CORPORATION United States of America HEAT-RECOVERABLE
ARTICLE 10/25/1994 08/290972     08/26/1997 5660660 Issued BERRY PLASTICS
CORPORATION United States of America APPARATUS FOR CUTTING AND DELIVERING
PLASTIC GOBS 10/07/1994 08/320083     02/18/1997 5603964 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE WITH SNAP-TYPE HINGE CAP 10/13/1994
08/322636     02/06/1996 5489035 Issued BERRY PLASTICS CORPORATION United States
of America PLASTIC PELLET DELIVERY SYSTEM 10/31/1994 08/332214     10/10/1995
5456587 Issued BERRY PLASTICS CORPORATION United States of America METHOD AND
APPARATUS FOR REVERSE GATED COMPRESSION MOLDING OF THERMOPLASTIC MATERIAL
12/07/1994 08/351504     01/02/1996 5480606 Issued BERRY PLASTICS CORPORATION
United States of America PROCESS FOR PREPARING EMBOSSED METAL FOIL LAMINATE
12/12/1994 08/353916     10/10/2000 6129800 Issued BERRY PLASTICS CORPORATION
United States of America APPARATUS FOR FORMING BRIDGES IN TAMPER INDICATING
CLOSURES 12/30/1994 08/367511     10/15/1996 5564319 Issued BERRY PLASTICS
CORPORATION United States of America REVERSE HELIX TAMPER-EVIDENT CONTAINER
01/20/1995 08/376198     08/26/1997 5660288 Issued BERRY PLASTICS CORPORATION
United States of America METHOD OF FORMING A TAMPER INDICATING CLOSURE
02/17/1995 08/390686     11/19/1996 5575967 Issued BERRY PLASTICS CORPORATION
United States of America PACKAGE HAVING CLOSURE ASSEMBLY WITH CONCEALED HINGE
03/28/1995 08/412184     07/14/1998 5779110 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE FOR PRESSURIZED CONTAINER 04/10/1995 08/419043
    04/02/1996 5503282 Issued BERRY PLASTICS CORPORATION United States of
America SECOND SEAL FOR CLOSURE LINERS 04/17/1995 08/422460     01/27/1998
5712042 Issued BERRY PLASTICS CORPORATION United States of America CLOSURE FOR A
RESEALABLE CONTAINER 04/24/1995 08/427567     04/30/1996 5511679 Issued BERRY
PLASTICS CORPORATION United States of America POLYMER CONCRETE COATING FOR PIPE,
TUBULAR SHAPES, OTHER METAL MEMBERS AND METAL STRUCTURES 06/07/1995 08/467211  
  11/12/1996 5573855 Issued BERRY PLASTICS CORPORATION United States of America
POLYMER CONCRETE COATING FOR PIPE, TUBULAR SHAPES, OTHER METAL MEMBERS AND METAL
STRUCTURES 06/06/1995 08/467617     04/15/1997 5621025 Issued BERRY PLASTICS
CORPORATION United States of America POLYMER CONCRETE COATING FOR PIPE, TUBULAR
SHAPES, OTHER METAL MEMBERS AND METAL STRUCTURES 06/06/1995 08/468966    
12/03/1996 5580659 Issued BERRY PLASTICS CORPORATION United States of America
POLYMER CONCRETE COATING FOR PIPE, TUBULAR SHAPES, OTHER METAL MEMBERS AND METAL
STRUCTURES 06/06/1995 08/470266     10/22/1996 5567528 Issued BERRY PLASTICS
CORPORATION United States of America POLYMER CONCRETE COATING FOR PIPE, TUBULAR
SHAPES, OTHER METAL MEMBERS AND METAL STRUCTURES 06/06/1995 08/470736    
12/03/1996 5580611 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR COMPRESSION MOLDING PLASTIC ARTICLES 06/07/1995
08/473479     09/23/1997 5670100 Issued BERRY PLASTICS CORPORATION United States
of America METHOD FOR MAKING A TAMPER INDICATING PACKAGE 06/07/1995 08/486094  
  11/25/1997 5690882 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR COMPRESSION MOLDING CLOSURE LINERS 08/18/1995 08/516710
    08/19/1997 5658518 Issued BERRY PLASTICS CORPORATION United States of
America CHILD RESISTANT TWIST OFF CLOSURE AND CONTAINER 09/29/1995 08/536113    
09/03/1996 5551582 Issued BERRY PLASTICS CORPORATION United States of America
FLIP STYLE CLOSURE 10/25/1995 08/548049     02/17/1998 5718371 Issued BERRY
PLASTICS CORPORATION United States of America CHILD-RESISTANT ONE-PIECE
CONTAINER AND ONE-PIECE CLOSURE ASSEMBLY 10/31/1995 08/551186     09/30/1997
5671853 Issued BERRY PLASTICS CORPORATION United States of America BEVERAGE
CONTAINER CONSTRUCTED TO ACCOMMODATE CUP HOLDERS OF DIFFERENT SIZES 11/08/1995
08/554668     08/19/1997 5657897 ISSUED BERRY PLASTICS CORPORATION United States
of America CONTAINER/DISPENSER FOR ROLLED PLASTIC BAGS 01/02/1996 08/582108    
07/01/1997 5642810 Issued BERRY PLASTICS CORPORATION United States of America
PRESS-ON SCREW-OFF SELF-TAPPING CLOSURE/CONTAINER PACKAGE 01/11/1996 08/583780  
  12/02/1997 5692628 Issued BERRY PLASTICS CORPORATION United States of America
THUMB TAB CHILD RESISTANT CLOSURE 02/02/1996 08/590027     01/13/1998 5706962
Issued BERRY PLASTICS CORPORATION United States of America TABLET DISPENSER WITH
CHILD-RESISTANT LOCKING FEATURE 02/05/1996 08/596934     08/19/1997 5657901
Issued BERRY PLASTICS CORPORATION United States of America DUAL CONTACT PLUG
SEAL FOR THREADED CLOSURE 02/09/1996 08/599064     05/20/1997 5630522 Issued
BERRY PLASTICS CORPORATION United States of America COMPOSITE CONSTRUCTION
MATERIAL 02/14/1996 08/599947     12/23/1997 5700570 Issued BERRY PLASTICS
CORPORATION United States of America LINERLESS CLOSURE FOR CONTAINER 08/19/1994
08/602754     07/21/1998 5782369 Issued BERRY PLASTICS CORPORATION United States
of America STRETCH WRAP FILMS 03/12/1996 08/614297     12/07/1999 5998017 Issued
BERRY PLASTICS CORPORATION United States of America STRETCH WRAP FILMS
03/12/1996 08/614299     05/12/1998 5749202 Issued BERRY PLASTICS CORPORATION
United States of America STRETCH WRAP FILMS 03/12/1996 08/614310     11/02/1999
5976682 Issued BERRY PLASTICS CORPORATION United States of America STRETCH WRAP
FILMS 03/12/1996 08/614380     09/29/1998 5814399 Issued BERRY PLASTICS
CORPORATION United States of America STRETCH WRAP FILMS 03/12/1996 08/614392    
05/19/1998 5752362 Issued BERRY PLASTICS CORPORATION United States of America
PERFORATED LAMINATE AND PROCESS FOR PREPARING SAME 03/28/1996 08/623230    
10/14/1997 5677032 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-RESISTANT CAP FOR A CONTAINER     03/29/1996 08/625758     08/04/1998
5788107 ISSUED BERRY PLASTICS CORPORATION United States of America TAMPER
INDICATING THREADED CLOSURE-CONTAINER PACKAGE 04/19/1996 08/635371    
04/14/1998 5738231 Issued BERRY PLASTICS CORPORATION United States of America
STRETCH WRAP FILM INHERENTLY EXHIBITING A SIGNIFICANT CLING PROPERTY 04/16/1996
08/639044     04/08/1997 5617707 Issued BERRY PLASTICS CORPORATION United States
of America SELF-SEALING DISPENSING CLOSURE 06/06/1996 08/659378     12/02/1997
5692651 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-EVIDENT CLOSURE WITH CAPTIVE BAND 05/15/1996 08/665063     10/14/1997
5676269 Issued BERRY PLASTICS CORPORATION United States of America
CHILD-RESISTANT CLOSURE 07/30/1996 08/689087     06/16/1998 5765705 Issued BERRY
PLASTICS CORPORATION United States of America LINED PLASTIC CLOSURE 08/12/1996
08/695519     07/20/1999 5925430 Issued BERRY PLASTICS CORPORATION United States
of America METHOD AND APPARATUS FOR COMPRESSION MOLDING PLASTIC ARTICLES
09/05/1996 08/708519     06/23/1998 5770130 Issued BERRY PLASTICS CORPORATION
United States of America THREAD ON-NON-REMOVABLE CAP FOR A THREADED NECK
CONTAINER 09/18/1996 08/710664     11/25/1997 5690241 Issued BERRY PLASTICS
CORPORATION United States of America BLOW MOLD WITH REPLACEABLE INSERTS
09/17/1996 08/715005     04/07/1998 5736168 Issued BERRY PLASTICS CORPORATION
United States of America TAMPER INDICATING CLOSURE SYSTEM 09/20/1996 08/717303  
  03/03/1998 5722547 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-EVIDENT OVERCAP 10/07/1996 08/726511     11/03/1998 5829611 Issued BERRY
PLASTICS CORPORATION United States of America CORROSION PROTECTION SYSTEM
01/29/1997 08/727481     09/07/1999 5948218 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE FOR A PRESSURIZED CONTAINER 10/29/1996
08/739302     07/28/1998 5785196 Issued BERRY PLASTICS CORPORATION United States
of America CHILD-RESISTANT MEASURING CUP CLOSURE AND DISPENSING CONTAINER
11/01/1996 08/742803     08/18/1998 5794803 Issued BERRY PLASTICS CORPORATION
United States of America DISPENSING CLOSURE AND METHOD OF MAKING 11/12/1996
08/746521     07/27/1999 5927567 Issued BERRY PLASTICS CORPORATION United States
of America TUFTED CARPET AND PROCESS FOR PREPARING SAME 11/26/1996 08/756983    
09/01/1998 5800898 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR CUTTING AND DELIVERING PLASTIC GOBS 12/24/1996
08/773047     09/22/1998 5811044 Issued BERRY PLASTICS CORPORATION United States
of America COMPOSITE INSULATING DRAINAGE WALL SYSTEM 01/21/1997 08/786666    
10/27/1998 5826388 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR PROVIDING OVERLOAD PROTECTION IN COMPRESSION MOLDING
MACHINES 02/27/1997 08/807183     08/03/1999 5932155 Issued BERRY PLASTICS
CORPORATION United States of America SAFETY CAP AND CONTAINER 03/12/1997
08/815538     08/17/1999 5938055 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE WITH INTEGRAL SELF-SEALING SILICONE VALVE AND METHOD FOR
MAKING SAME 03/28/1997 08/827299     04/18/2000 6050435 Issued BERRY PLASTICS
CORPORATION United States of America METHOD FOR MANUFACTURING A TAMPER-EVIDENT
CLOSURE 04/01/1997 08/829965     12/08/1998 5846471 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE WITH SNAP-TYPE HINGE CAP 04/21/1997
08/845069     06/22/1999 5913435 Issued BERRY PLASTICS CORPORATION United States
of America METHOD OF REMOVING BLEMISHES IN COMPRESSION MOLDED ARTICLES
04/21/1997 08/845114     09/28/1999 5958587 Issued BERRY PLASTICS CORPORATION
United States of America PLASTIC CLOSURE WITH COMPRESSION MOLDED LINER
05/06/1997 08/851551     07/20/1999 5924586 Issued BERRY PLASTICS CORPORATION
United States of America PLASTIC CLOSURE WITH LINER HAIVNG A PERIPHERY SPACED
FROM THE SKIRT OF THE CLOSURE AND A SEALING SURFACE ANGLED AXIALLY WITH RESPECT
TO THE BASE WALL OF THE CLOSURE 05/06/1997 08/851821     09/07/1999 5947311
Issued BERRY PLASTICS CORPORATION United States of America STRETCH WRAP FILMS
05/21/1997 08/861151     06/01/1999 5907942 Issued BERRY PLASTICS CORPORATION
United States of America METHOD AND APPARATUS FOR DELIVERING LABELS AND THE LIKE
TO A COMPRESSION MOLDING MACHINE FOR MOLDING PLASTIC CONTAINERS 06/02/1997
08/867090     03/23/1999 5885408 Issued BERRY PLASTICS CORPORATION United States
of America STRETCH WRAP FILMS 06/11/1997 08/872806     06/01/1999 5907943 Issued
BERRY PLASTICS CORPORATION United States of America INTEGRALLY MOLDED
MEASURE/DISPENSER 06/11/1997 08/872878     02/23/1999 5873493 Issued BERRY
PLASTICS CORPORATION United States of America STRETCH WRAP FILMS 06/11/1997
08/873004     07/13/1999 5922441 Issued BERRY PLASTICS CORPORATION United States
of America CHILD-RESISTANT ONE-PIECE CONTAINER AND ONE-PIECE CLOSURE ASSEMBLY
06/11/1997 08/873152     07/27/1999 5927526 Issued BERRY PLASTICS CORPORATION
United States of America CHILD-RESISTANT CLOSURE AND CONTAINER APPARATUS
06/24/1997 08/880454     08/24/1999 5941402 Issued BERRY PLASTICS CORPORATION
United States of America MULTILAYERED METALLOCENE STRETCH WRAP FILMS 07/02/1997
08/886953     05/11/1999 5902684 Issued BERRY PLASTICS CORPORATION United States
of America HEAT RECOVERABLE ARTICLE 08/26/1997 08/918825     01/18/2000 6015600
Issued BERRY PLASTICS CORPORATION United States of America LIGHTWEIGHT PEEL-TOP
CAN LID 09/11/1997 08/927714     11/24/1998 5839603 Issued BERRY PLASTICS
CORPORATION United States of America SAFETY CLOSURE AND CONTAINER HAVING BIASING
MEANS 09/19/1997 08/934360     09/14/1999 5950851 Issued BERRY PLASTICS
CORPORATION United States of America METHOD AND APPARATUS FOR COMPRESSION
MOLDING PLASTIC ARTICLES 09/22/1997 08/935217     06/13/2000 6074583 Issued
BERRY PLASTICS CORPORATION United States of America APPARATUS FOR SCORING
PLASTIC TAMPER INDICATING CLOSURES 09/29/1997 08/939857     06/29/1999 5916342
Issued BERRY PLASTICS CORPORATION United States of America METHOD OF INJECTION
MOLDING A CONTAINER 10/14/1997 08/950153     11/10/1998 5833912 Issued BERRY
PLASTICS CORPORATION United States of America SNAP-BAND TAMPER EVIDENT CLOSURE
10/16/1997 08/951379     09/29/1998 5813553 Issued BERRY PLASTICS CORPORATION
United States of America METHOD AND APPARATUS FOR ASSEMBLING A SEALING LINER TO
A PLASTIC CLOSURE 10/31/1997 08/962173     12/07/1999 5997684 Issued BERRY
PLASTICS CORPORATION United States of America ROLL WRAP FILM 11/12/1997
08/968999     07/04/2000 6083611 Issued BERRY PLASTICS CORPORATION United States
of America RECLOSABLE RECTANGULAR CONTAINER ASSEMBLY WITH TAMPER INDICATOR
11/19/1997 08/974241     11/09/1999 5979690 ISSUED BERRY PLASTICS CORPORATION
United States of America TAMPER INDICATING CLOSURE SYSTEM 11/21/1997 08/976535  
  04/06/1999 5890609 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR COMPRESSION MOLDING PLASTIC ARTICLES 11/26/1997
08/979378     11/23/1999 5989007 Issued BERRY PLASTICS CORPORATION United States
of America PLASTIC CLOSURE WITH COMPRESSION MOLDED BARRIER LINER 12/24/1997
08/997871     06/04/2002 6399170 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER INDICATING BRIDGED FITMENT 01/07/1998 09/004018     12/14/1999
6000566 Issued BERRY PLASTICS CORPORATION United States of America DISPENSING
BEVERAGE CLOSURE 01/09/1998 09/005063     10/05/1999 5961010 Issued BERRY
PLASTICS CORPORATION United States of America METHOD OF APPLYING PROTECTIVE
COVERING TO A SUBSTRATE 01/28/1998 09/014720     05/01/2001 6224710 Issued BERRY
PLASTICS CORPORATION United States of America TAMPER-EVIDENT CLOSURE 02/20/1998
09/027126     02/15/2000 6024256 Issued BERRY PLASTICS CORPORATION United States
of America VERTICAL PACKAGING OF WEBBING ROLLS 03/18/1998 09/040495    
04/11/2000 6047523 Issued BERRY PLASTICS CORPORATION United States of America
METHOD FOR INJECTION MOLDING PLASTIC CLOSURES 03/17/1998 09/042699    
08/08/2000 6099785 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-EVIDENT SNAP ON CAP WITH TEAR LEVER 04/13/1998 09/059089     12/01/1998
5842592 Issued BERRY PLASTICS CORPORATION United States of America
CHILD-RESISTANT CLOSURE AND CONTAINER WITH TAMPER INDICATION 05/14/1998
09/078643     04/25/2000 6053343 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE WITH TAMPER-EVIDENT BAND 05/18/1998 09/080672     10/26/1999
5971182 Issued BERRY PLASTICS CORPORATION United States of America HINGED
DISPENSING CLOSURE 05/20/1998 09/081811     12/07/1999 5996859 Issued BERRY
PLASTICS CORPORATION United States of America COMPOSITE SHEATHING MATERIAL
HAVING HIGH WATER VAPOR PERMEABILITY 06/19/1998 09/100688     01/09/2001 6171680
Issued BERRY PLASTICS CORPORATION United States of America TAMPER-RESISTANT CAP
FOR A CONTAINER     06/24/1998 09/103599     09/05/2000 6112933 ISSUED BERRY
PLASTICS CORPORATION United States of America TAMPER-INDICATING CLOSURE AND
METHOD OF MANUFACTURE 07/02/1998 09/110020     04/25/2000 6053344 Issued BERRY
PLASTICS CORPORATION United States of America TAMPER INDICATING CLOSURE WITH
FOLDABLE TAB 08/07/1998 09/131371     04/16/2002 6371317 Issued BERRY PLASTICS
CORPORATION United States of America METHOD OF MAKING A DISPENSING CLOSURE
09/14/1998 09/152925     01/06/2004 6673295 Issued BERRY PLASTICS CORPORATION
United States of America COATED SUBSTRATE HAVING HIGH MVTR 10/20/1998 09/175820
    10/17/2000 6133168 Issued BERRY PLASTICS CORPORATION United States of
America APPARATUS FOR MANUFACTURING A TAMPERED-EVIDENT CLOSURE HAVING A
PLURALITY OF TABS MOLDED TO EXTEND RADIALLY UPWARD AND INWARD 12/02/1998
09/203993     02/01/2000 6019592 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER-INDICATING CLOSURE AND METHOD OF MANUFACTURE 12/07/1998
09/206214     09/19/2000 6119883 Issued BERRY PLASTICS CORPORATION United States
of America HINGED CLOSURE FOR A DUAL CHAMBER DISPENSING PACKAGE 01/19/1999
09/233613     09/21/1999 5954231 Issued BERRY PLASTICS CORPORATION United States
of America RECLOSABLE FITMENT WITH PULL OFF LINER FILM 02/23/1999 09/256434    
10/17/2000 6131804 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER EVIDENT CLOSURE 11/23/2000 09/268324     12/04/2001 6325225 Issued BERRY
PLASTICS CORPORATION United States of America CHILD RESISTANT CLOSURE AND
CONTAINER 03/30/1999 09/280809     08/01/2000 6095354 Issued BERRY PLASTICS
CORPORATION United States of America TAMPER-INDICATING CLOSURE WITH LUGS ON A
STOP FLANGE FOR SPACING THE FLANGE FROM THE FINISH OF A CONTAINER 04/28/1999
09/301065     05/07/2002 6382443 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER-INDICATING CLOSURE AND METHOD OF MANUFACTURE 05/17/1999
09/312096     11/28/2000 6152316 Issued BERRY PLASTICS CORPORATION United States
of America METHOD OF FORMING A PLASTIC CLOSURE WITH LINER HAVING A PERIPHERY
SPACED FROM THE SKIRT OF THE CLOSURE AND A SEALING SURFACE ANGLED AXIALLY WITH
RESPECT TO THE BASE WALL OF THE CLOSURE 06/23/1999 09/338068     08/15/2000
6103170 Issued BERRY PLASTICS CORPORATION United States of America DISPENSER
APPARATUS 07/16/1999 09/354618     12/19/2000 6161736 Issued BERRY PLASTICS
CORPORATION United States of America CHILD-RESISTANT ONE-PIECE CONTAINER AND
ONE-PIECE CLOSURE 07/26/1999 09/361078     03/19/2002 6357615 Issued BERRY
PLASTICS CORPORATION United States of America LAMINATE COMPOSITE MATERIAL
09/21/1999 09/399890     08/05/2003 6602809 Issued BERRY PLASTICS CORPORATION
United States of America UNIVERSAL BASE PULL-PUSH-TWIST CLOSURE 10/11/1999
09/415797     10/24/2000 6135329 Issued BERRY PLASTICS CORPORATION United States
of America DOUBLE-SIDED SINGLE-LINER PRESSURE-SENSITIVE ADHESIVE TAPE 11/11/1999
09/438181     02/18/2003 6521309 Issued BERRY PLASTICS CORPORATION United States
of America NECK FINISH FOR A CONTAINER AND MOLD FOR FORMING THE CONTAINER
11/16/1999 09/440864     05/14/2002 6386380 Issued BERRY PLASTICS CORPORATION
United States of America TWO PIECE HINGE CLOSURE 12/13/1999 09/459820    
09/12/2000 6116477 Issued BERRY PLASTICS CORPORATION United States of America
PUSH BODY VALVE CLOSURE 12/27/1999 09/472696     04/10/2001 6213351 Issued BERRY
PLASTICS CORPORATION United States of America VALVE CONTROLLED DISPENSING
CLOSURE 08/16/2000 09/640213     10/09/2001 6299027 Issued BERRY PLASTICS
CORPORATION United States of America TELESCOPING TWIST CLOSURE 09/06/2000
09/656431     10/09/2001 6299038 Issued BERRY PLASTICS CORPORATION United States
of America METHOD FOR MAKING A COATED SUBSTRATE HAVING HIGH MVTR 09/07/2000
09/657011     04/01/2003 6541072 Issued BERRY PLASTICS CORPORATION United States
of America DISPENSING CLOSURE 10/05/2000 09/680352     01/15/2002 6338425 Issued
BERRY PLASTICS CORPORATION United States of America TWO PIECE HINGED CLOSURE
01/24/2001 09/768735     11/12/2002 6478184 Issued BERRY PLASTICS CORPORATION
United States of America DOUBLE SHELL DISPENSER 01/25/2001 09/769992    
04/08/2003 6543650 Issued BERRY PLASTICS CORPORATION United States of America
MOLDED CLOSURE AND APPARATUS FOR MAKING SAME (POLYTOP) 02/21/2001 09/790128    
08/26/2003 6609694 Issued BERRY PLASTICS CORPORATION United States of America
SWIVEL TOP CLOSURE 04/11/2001 09/832701     04/15/2003 6547102 Issued BERRY
PLASTICS CORPORATION United States of America MODIFIED BOTTLE NECK FOR USE WITH
CHILD RESISTANT CAPS 05/21/2001 09/861959     03/02/2004 6698605 Issued BERRY
PLASTICS CORPORATION United States of America CONTAINER-LABELING AND -PRINTING
SYNCHRONIZATION APPARATUS AND PROCESS 07/19/2001 09/909284 01/23/2003
US-2003-0015105-A1 03/14/2006 7011728 Issued BERRY PLASTICS CORPORATION United
States of America TAMPER-EVIDENT CAP 08/20/2001 09/933367 02/20/2003
US-2003-0034347-A1 11/11/2003 6644491 Issued BERRY PLASTICS CORPORATION United
States of America CLOSURE HAVING AN IMPROVED THREAD DESIGN (A SEALING NON
BACKOFF BEAD) 08/21/2001 09/933919     02/15/2005 6854614 Issued BERRY PLASTICS
CORPORATION United States of America TOP LOAD SEAL PROTECTION FEATURE 08/30/2001
09/943153     02/24/2004 6695160 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE WITH GAS-BARRIER LINER AND PACKAGE INCORPORATING SAME
09/21/2001 09/960069     04/05/2005 6874648 Issued BERRY PLASTICS CORPORATION
United States of America EDGE SEAL CLOSURE 10/09/2001 09/973526     08/06/2002
6427881 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-INDICATING CLOSURE, CONTAINER, PACKAGE AND METHODS OF MANUFACTURE
11/28/2001 09/996190     12/09/2003 6659297 Issued BERRY PLASTICS CORPORATION
United States of America STRETCH WRAP FILMS 10/31/2001 09/999389     02/17/2004
RE38429 Issued BERRY PLASTICS CORPORATION United States of America STRETCH WRAP
FILMS 12/05/2001 10/006068     11/23/2004 RE38658 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE FOR A RETORT PROCESSED CONTAINER
HAVING A PEELABLE SEAL 12/21/2001 10/026161     10/07/2008 7431168 Issued BERRY
PLASTICS CORPORATION United States of America TAMPER INDICATING CLOSURE WITH
FOLDABLE TAB 01/08/2002 10/041398     01/06/2004 6673298 Issued BERRY PLASTICS
CORPORATION United States of America TAMPER-INDICATING CLOSURE WITH LUGS ON A
STOP FLANGE FOR SPACING THE FLANGE FROM THE FINISH OF A CONTAINER 01/22/2002
10/054431     09/23/2003 6622460 Issued BERRY PLASTICS CORPORATION United States
of America PLASTIC CLOSURE WITH COMPRESSION MOLDED BARRIER LINER 02/05/2002
10/068744     02/24/2004 6696123 Issued BERRY PLASTICS CORPORATION United States
of America ADHESIVE COMPOSITIONS AND TAPES COMPRISING SAME 02/07/2002 10/071801
    01/04/2005 6838500 Issued BERRY PLASTICS CORPORATION United States of
America CLOSURE AND CONTAINER AND COMBINATION THEREOF WITH ANTI-BACKOFF MEMBER
02/26/2002 10/083001     07/05/2005 6913157 Issued BERRY PLASTICS CORPORATION
United States of America NECK FINISH FOR A CONTAINER 04/18/2002 10/125145    
05/13/2003 6561369 Issued BERRY PLASTICS CORPORATION United States of America
CHILD RESISTANT DISPENSER (FLIP TOP DISPENSER) 04/26/2002 10/132997    
03/15/2005 6866164 Issued BERRY PLASTICS CORPORATION United States of America
PUSH-PULL DISPENSER WITH FOLDING FINGERS 06/05/2002 10/163203     04/05/2005
6874664 Issued BERRY PLASTICS CORPORATION United States of America FLUID
DISPENSING CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 06/07/2002 10/164948    
01/06/2004 6672487 Issued BERRY PLASTICS CORPORATION United States of America
EDGE SEAL CLOSURE 07/09/2002 10/191206     07/06/2004 6758376 Issued BERRY
PLASTICS CORPORATION United States of America PLASTIC CLOSURE, CLOSURE AND
CONTAINER PACKAGE, AND METHOD OF MANUFACTURE 08/12/2002 10/217691     04/05/2005
6874647 Issued BERRY PLASTICS CORPORATION United States of America DISPENSING
CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 09/23/2002 10/252917     04/19/2005
6880736 Issued BERRY PLASTICS CORPORATION United States of America SELF-DRAINING
CONTAINER NECK AND CLOSURE 10/21/2002 10/277072     09/27/2005 6948630 Issued
BERRY PLASTICS CORPORATION United States of America LOCKABLE DISC TOP-DISPENSING
CLOSURE 12/12/2002 10/317224 06/17/2004 US 2004-0112927 A1 05/24/2005 6896160
Issued BERRY PLASTICS CORPORATION United States of America DISPENSING PACKAGE
WITH LOCKABLE CLOSURE 02/05/2003 10/358168 08/05/2004 US 2004-0149787 A1
12/06/2005 6971547 Issued BERRY PLASTICS CORPORATION United States of America
PLASTIC CLOSURE WITH COMPRESSION MOLDED SEALING/BARRIER LINER 03/10/2003
10/384945     04/04/2006 7021478 Issued BERRY PLASTICS CORPORATION United States
of America LAMINATE COMPOSITE MATERIAL 05/21/2003 10/442469     03/16/2004
6706225 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-INDICATING CLOSURE WITH LUGS ON A STOP FLANGE FOR SPACING THE FLANGE FROM
THE FINISH OF A CONTAINER 05/28/2003 10/446411     11/29/2005 6968966 Issued
BERRY PLASTICS CORPORATION United States of America SELF-VENTING SPORTS TYPE
CLOSURE 01/09/2003 10/501190     02/23/2010 7665637 Issued BERRY PLASTICS
CORPORATION United States of America BEVERAGE CLOSURE WITH OPEN/CLOSE SPOUT AND
PROTECTED SEAL SURFACES 07/22/2003 10/624924     03/29/2005 6871764 Issued BERRY
PLASTICS CORPORATION United States of America CHILD-RESISTANT FLIP-TOP
DISPENSING CLOSURE AND PACKAGE 07/28/2003 10/628521     07/29/2008 7404495
Issued BERRY PLASTICS CORPORATION United States of America CLOSURE FOR A RETORT
PROCESSED CONTAINER HAVING A PEELABLE SEAL 07/28/2003 10/628599     01/30/2007
7168581 Issued BERRY PLASTICS CORPORATION United States of America APPARATUS FOR
INTRODUCING PLASTIC MATERIAL INTO AN ANNUAL MOLD CAVITY 08/05/2003 10/634530    
10/10/2006 7118371 Issued BERRY PLASTICS CORPORATION United States of America
FLUID DISPENSING CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 08/27/2003 10/649125
    09/07/2004 6786363 Issued BERRY PLASTICS CORPORATION United States of
America DOUBLE SHELL DISPENSER 12/17/2003 10/738700     07/17/2007 RE39727
Issued BERRY PLASTICS CORPORATION United States of America TAMPER INDICATING
CLOSURE WITH FOLDABLE TAB 01/05/2004 10/752074 09/01/2005 US-2005-0189312-A1
03/18/2008 7344039 Issued BERRY PLASTICS CORPORATION United States of America
FLIP TOP CLOSURE 04/09/2004 10/821191     12/30/2008 7469795 Issued BERRY
PLASTICS CORPORATION United States of America DRINK CUP AND LID 04/15/2004
10/824753 10/20/2005 US-2005-0230406-A1 06/06/2006 7055715 Issued BERRY PLASTICS
CORPORATION United States of America DISPENSING CLOSURE, PACKAGE AND METHOD OF
MANUFACTURE 06/22/2004 10/874036     08/14/2007 7255250 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE WITH LINER SEAL VENTS 08/11/2004
10/917070     01/11/2011 7867425 Issued BERRY PLASTICS CORPORATION United States
of America LINERLESS CLOSURE FOR CARBONATED BEVERAGE CONTAINER 10/04/2004
10/956077     10/07/2008 7431877 Issued BERRY PLASTICS CORPORATION United States
of America ADHESIVE COMPOSITIONS AND TAPES COMPRISING SAME 11/17/2004 10/990613
    09/23/2008 7427645 Issued BERRY PLASTICS CORPORATION United States of
America CORROSION PROTECTION SYSTEM FOR TRANSPORT PIPE 01/14/2005 11/035521    
04/22/2008 7361384 Issued BERRY PLASTICS CORPORATION United States of America
INTEGRALLY MOLDED DISPENSING VALVE AND METHOD OF MANUFACTURE 03/09/2005
11/076376     03/17/2009 7503469 Issued BERRY PLASTICS CORPORATION United States
of America SYSTEM INCLUDING A HINGED CLOSURE AND TUBE CONTAINER AND METHOD FOR
SEALING A HINGED CLOSURE ON A TUBE CONTAINER 03/11/2005 11/077585 09/14/2006
US-2006-0201904-A1 03/31/2009 7510095 Issued BERRY PLASTICS CORPORATION United
States of America TRANSLUCENT FLAME RETARDANT TAPE 07/27/2005 11/190414
02/01/2007 US-2007-0026180-A1 03/10/2009 7501169 Issued BERRY PLASTICS
CORPORATION United States of America HEAT-SEALED, PEELABLE LIDDING MEMBRANE FOR
RETORT PACKAGING 07/28/2005 11/191881     09/21/2010 7798359 Issued BERRY
PLASTICS CORPORATION United States of America CHILD-RESISTANT PACKAGE HAVING A
PLASTIC CONTAINER WITH A BLOW-MOLDED NECK FINISH, AND A CONTAINER AND CLOSURE
FOR SUCH A PACKAGE 09/02/2005 11/218863 03/08/2007 US-2007-0051692-A1 07/03/2012
8210376 Issued BERRY PLASTICS CORPORATION United States of America DRINK CUP AND
LID 02/13/2006 11/276063 06/01/2006 US-2006-0113313-A1 02/03/2009 7484639 Issued
BERRY PLASTICS CORPORATION United States of America DISPENSING CLOSURE WITH
CHILD RESISTANT FEATURE 05/03/2006 11/381407     11/09/2010 7828166 Issued BERRY
PLASTICS CORPORATION United States of America DOUBLE SHELL DISPENSING WITH A
REVERSE TAPERED DROP LUG 08/09/2006 11/463324     01/19/2010 7648051 Issued
BERRY PLASTICS CORPORATION United States of America PLASTIC CLOSURE HAVING
MOUNTING RING FOR CONTAINERS 06/26/2006 11/474754     11/02/2010 7823736 Issued
BERRY PLASTICS CORPORATION United States of America TAMPER-EVIDENT CLOSURE WITH
DIRECTIONAL MOLDED RETENTION TABS 11/06/2006 11/556974 11/01/2007
US-2007-0251911-A1 11/06/2012 8302794 Issued BERRY PLASTICS CORPORATION United
States of America CHILD-RESISTANT CLOSURE 11/29/2006 11/564769 06/28/2007
US-2007-0144996-A1 09/21/2010 7798348 Issued BERRY PLASTICS CORPORATION United
States of America REVERSE TAPER DISPENSING ORIFICE SEAL 12/14/2006 11/610727    
01/12/2010 7644843 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE FOR A RETORT PROCESSED CONTAINER HAVING A PEELABLE SEAL 01/29/2007
11/668211     08/03/2010 7766178 Issued BERRY PLASTICS CORPORATION United States
of America CLSOURE AND PACKAGE FOR HIGH-TEMPERATURE APPLICATIONS 03/01/2007
11/711927     01/25/2011 7874441 Issued BERRY PLASTICS CORPORATION United States
of America DOUBLE SHELL DISPENSING CLOSURE WITH A REVERSE TAPERED DROP LUG
04/19/2007 11/737513     12/22/2009 7635071 Issued BERRY PLASTICS CORPORATION
United States of America MOLD-IN-PLACE TWO SHOT SEAL (TRITON) 05/22/2007
11/751971 02/14/2008 US-2008-0035674-A1 12/17/2013 8608001 Issued BERRY PLASTICS
CORPORATION United States of America SLIP-CLING STRETCH FILM 06/15/2007
11/763639 12/18/2008 US-2008-0311365-A1 10/13/2009 7601420 Issued BERRY PLASTICS
CORPORATION United States of America DISPENSING CLOSURE, PACKAGE AND METHOD OF
MANUFACTURE 07/02/2007 11/824696     01/04/2011 7861393 Issued BERRY PLASTICS
CORPORATION United States of America DRINK CUP AND LID 07/25/2007 11/828144
01/24/2008 US-2008-0017651-A1 12/13/2011 8074831 Issued BERRY PLASTICS
CORPORATION United States of America DRINK CUP AND LID 10/23/2007 11/876831
02/21/2008 US-2008-0041867-A1 06/09/2015 9051089 Issued BERRY PLASTICS
CORPORATION United States of America SLIP-CLING STRETCH FILM 11/16/2007
11/941425 12/18/2008 US-2008-0311366-A1 11/03/2009 7611768 Issued BERRY PLASTICS
CORPORATION United States of America REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 12/015384 10/20/2011 US-2011-0256785-A1 10/18/2011 8039102
Issued BERRY PLASTICS CORPORATION United States of America AEROSOL OVERCAP WITH
EVAPORATION VENT 02/27/2008 12/038624 09/04/2008 US-2008-0210717-A1 12/08/2009
7628298 Issued BERRY PLASTICS CORPORATION United States of America CLOSURE WITH
ROTATIONAL STOP 06/04/2009 12/478497     08/21/2012 8245880 Issued BERRY
PLASTICS CORPORATION United States of America CHILD-RESISTANT CANISTER
07/22/2009 12/507557 02/04/2010 US-2010-0025355-A1 02/12/2013 8371463 Issued
BERRY PLASTICS CORPORATION United States of America PROCESS OF FORMING A
COMPRESSION-MOLDED CLOSURE LINER 08/17/2009 12/542569 03/04/2010
US-2010-0052210-A1 09/18/2012 8268216 Issued BERRY PLASTICS CORPORATION United
States of America CHILD-RESISTANT CANISTER 09/03/2009 12/553818 03/04/2010
US-2010-0051572-A1 08/14/2012 8240491 Issued BERRY PLASTICS CORPORATION United
States of America DISPENSING VALVE 01/06/2010 12/683030 07/07/2011
US-2011-0163134-A1 03/19/2013 8397957 Issued BERRY PLASTICS CORPORATION United
States of America VIAL WITH PUSH-BUTTON RELEASE CLOSURE 02/09/2010 12/703035
08/12/2010 US-2010-0200533-A1 12/23/2014 8915388 Issued BERRY PLASTICS
CORPORATION United States of America PROCESS FOR CLOSING A FILL PASSAGEWAY INTO
A CONTAINER 06/09/2010 12/796691 09/30/2010 US-2010-0242414-A1 09/06/2011
8011535 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-EVIDENT CONTAINER CLOSURE WITH FLIP-TOP CAP 09/03/2010 12/875901
05/05/2011 US-2011-0100990-A1 05/14/2013 8439212 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE WITH LINER SEAL VENTS 11/30/2010
12/956817 03/24/2011 US-2011-0068104-A1 12/11/2012 8328038 Issued BERRY PLASTICS
CORPORATION United States of America DISPENSING VALVE 02/18/2011 13/030198
08/23/2012 US-2012-0211530-A1 12/17/2013 8608034 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE UNIT WITH CAP AND POUR SPOUT FOR
CONTAINER NECK FINISH 08/05/2011 13/204221 12/15/2011 US-2011-0303698-A1
12/04/2012 8322573 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE UNIT WITH CAP AND POUR SPOUT FOR CONTAINER NECK FINISH 08/05/2011
13/204419 01/19/2012 US-2012-0012613-A1 07/09/2013 8479952 Issued BERRY PLASTICS
CORPORATION United States of America SEPARATION PROCESS FOR PLASTICS MATERIALS
08/05/2011 13/204501 02/09/2012 US-2012-0032009-A1 06/30/2015 9067214 Issued
BERRY PLASTICS CORPORATION United States of America DRINK CUP WITH ROLLED BRIM
10/07/2011 13/268206 05/31/2012 US-2012-0132699-A1 07/15/2014 8777046 Issued
BERRY PLASTICS CORPORATION United States of America DRINK CUP AND LID 11/07/2011
13/290785 03/01/2012 US-2012-0048856-A1 11/29/2016 9505528 Issued BERRY PLASTICS
CORPORATION United States of America PEELABLE CLOSURE FOR CONTAINER 12/15/2011
13/327211 06/20/2013 US-2013-0153577-A1 08/02/2016 9403347 Issued BERRY PLASTICS
CORPORATION United States of America SQUEEZE TUBE 02/07/2012 13/368203
08/09/2012 US-2012-0199610-A1 07/01/2014 8763859 Issued Berry Plastics
Corporation United States of America VENTED STEAM COOKING PACKAGE 05/31/2012
13/485334 12/05/2013 US-2013-0322790-A1 01/31/2017 9555947 Issued BERRY PLASTICS
CORPORATION United States of America INSULATED CONTAINER 06/07/2012 13/491007
12/20/2012 US-2012-0318805-A1 09/12/2017 9758292 Issued Berry Plastics
Corporation United States of America POLYMERIC MATERIAL FOR AN INSULATED
CONTAINER 06/07/2012 13/491327 02/28/2013 US-2013-0052385-A1 11/11/2014 8883280
Issued BERRY PLASTICS CORPORATION United States of America INSULATED CONTAINER
WITH MOLDED BRIM 06/18/2012 13/525640 12/20/2012 US-2012-0318806-A1 06/12/2018
9993098 Issued BERRY PLASTICS CORPORATION United States of America INSULATED
SLEEVE FOR A CUP 06/18/2012 13/526417 12/20/2012 US-2012-0318812-A1 08/11/2015
9102461 Issued BERRY PLASTICS CORPORATION United States of America PROCESS FOR
FORMING AN INSULATED CONTAINER HAVING ARTWORK 06/18/2012 13/526444 12/20/2012
US-2012-0318807-A1 05/06/2014 8715449 Issued BERRY PLASTICS CORPORATION United
States of America PROCESS FOR FORMING AN INSULATED CONTAINER HAVING ARTWORK
06/18/2012 13/526454 12/20/2012 US-2012-0318859-A1 06/30/2015 9067705 Issued
BERRY PLASTICS CORPORATION United States of America TAMPER-EVIDENT CLOSURE WITH
DIRECTIONAL MOLDED RETENTION TABS 08/10/2012 13/571449 12/06/2012
US-2012-0305517-A1 11/19/2013 8584874 Issued BERRY PLASTICS CORPORATION United
States of America CLOSURE WITH LINER SEAL VENTS 08/10/2012 13/571520 11/29/2012
US-2012-0298670-A1 08/05/2014 8794461 Issued BERRY PLASTICS CORPORATION United
States of America SPRAY PAINT MARKING SYSTEM WITH LOCATING DISPENSER GUARD
10/17/2012 13/653949 04/18/2013 US-2013-0092759-A1 12/27/2016 9527655 Issued
BERRY PLASTICS CORPORATION United States of America PEDIATRIC DOSING DISPENSER
12/20/2012 13/722674 06/27/2013 US-2013-0160891-A1 10/13/2015 9156569 Issued
BERRY PLASTICS CORPORATION United States of America HEAT-SHRINKABLE TUBE
COVERING 01/02/2013 13/732950 07/04/2013 US-2013-0168958-A1 06/02/2015 9046200
Issued BERRY PLASTICS CORPORATION United States of America TAMPER-EVIDENT
CONTAINER CLOSURE WITH FLIP-TOP CAP 02/14/2013 13/767684 06/20/2013
US-2013-0153575-A1 11/19/2013 8584875 Issued BERRY PLASTICS CORPORATION United
States of America DISPENSING VALVE 03/11/2013 13/793749 10/03/2013
US-2013-0256342-A1 08/05/2014 8794489 Issued BERRY PLASTICS CORPORATION United
States of America STAND-UP PACKAGE 03/20/2013 13/847929 09/26/2013
US-2013-0248526-A1 08/04/2015 9096347 Issued BERRY PLASTICS CORPORATION United
States of America ADHESIVE FOR USE ON SKIN 03/27/2013 13/851256 10/03/2013
US-2013-0260134-A1 07/21/2015 9084839 Issued BERRY PLASTICS CORPORATION United
States of America DRINK CUP LID 04/24/2013 13/869668 10/24/2013
US-2013-0277380-A1 09/27/2016 9452867 Issued BERRY PLASTICS CORPORATION United
States of America RETORTABLE PACKAGE 05/01/2013 13/875022 11/07/2013
US-2013-0292394-A1 10/11/2016 9463894 Issued BERRY PLASTICS CORPORATION United
States of America PEELABLE FILM FOR PACKAGING 05/10/2013 13/892147 11/14/2013
US-2013-0299373-A1     Pending BERRY PLASTICS CORPORATION United States of
America MICROWAVABLE FROZEN FOOD PACKAGE 06/14/2013 13/918283 12/19/2013
US-2013-0334217-A1 09/13/2016 9440780 Issued BERRY PLASTICS CORPORATION United
States of America CUP-FORMING PROCESS AND MACHINE 08/07/2013 13/961411
02/13/2014 US-2014-0041785-A1 07/25/2017 9713906 Issued BERRY PLASTICS
CORPORATION United States of America PROCESS FOR FORMING FILM 08/30/2013
14/014966 03/05/2015 US-2015-0061198-A1 02/27/2018 9902102 Issued BERRY PLASTICS
CORPORATION United States of America IMPACT-RESISTANT FILM 10/03/2013 14/045450
02/06/2014 US-2014-0037883-A1 10/17/2017 9790406 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR AN INSULATED
CONTAINER 10/25/2013 14/063252 05/01/2014 US-2014-0120288-A1 07/03/2018 10011696
Issued BERRY PLASTICS CORPORATION United States of America CLOSURE FOR CONTAINER
10/25/2013 14/063681 05/01/2014 US-2014-0116977-A1 06/20/2017 9682805 Issued
BERRY PLASTICS CORPORATION United States of America PACKAGE 10/25/2013 14/063902
05/01/2014 US-2014-0117025-A1 09/29/2015 9145251 Issued BERRY PLASTICS
CORPORATION United States of America BLANK FOR CONTAINER 12/13/2013 14/106114
06/19/2014 US-2014-0166738-A1 10/06/2015 9150344 Issued BERRY PLASTICS
CORPORATION United States of America BLANK FOR CONTAINER 12/13/2013 14/106212
06/19/2014 US-2014-0166734-A1 08/15/2017 9731888 Issued BERRY PLASTICS
CORPORATION United States of America BRIM OF AN INSULATED CONTAINER 12/13/2013
14/106358 06/19/2014 US-2014-0166674-A1 06/27/2017 9688456 Issued BERRY PLASTICS
CORPORATION United States of America CELLULAR POLYMERIC MATERIAL 12/16/2013
14/108110 06/19/2014 US-2014-0167314-A1 12/12/2017 9840049 Issued BERRY PLASTICS
CORPORATION United States of America PROCESS FOR FORMING AN INSULATED CONTAINER
HAVING ARTWORK 01/22/2014 14/161328 05/15/2014 US-2014-0131430-A1 06/07/2016
9358772 Issued BERRY PLASTICS CORPORATION United States of America BEVERAGE
BREWING PACKAGE 01/27/2014 14/165105 07/31/2014 US-2014-0212546-A1 05/03/2016
9326635 Issued BERRY PLASTICS CORPORATION United States of America HERMETIC
PACKAGES WITH LASER SCORED VENT SYSTEMS 02/13/2014 14/179818 06/19/2014
US-2014-0166652-A1 11/29/2016 9505543 Issued BERRY PLASTICS CORPORATION United
States of America CELLULAR POLYMERIC MATERIAL 02/24/2014 14/188504 09/18/2014
US-2014-0264139-A1 05/01/2018 9957365 Issued BERRY PLASTICS CORPORATION United
States of America DISPENSER APPARATUS 03/06/2014 14/199177 09/18/2014
US-2014-0263741-A1 05/31/2016 9352896 Issued Berry Plastics Corporation United
States of America DRINK CUP LID 03/13/2014 14/209984 09/18/2014
US-2014-0263378-A1 06/14/2016 9364107 Issued BERRY PLASTICS CORPORATION United
States of America PEELABLE FILM FOR CONTAINER LID 03/14/2014 14/211969
09/18/2014 US-2014-0263342-A1 02/09/2016 9254628 Issued BERRY PLASTICS
CORPORATION United States of America STACK SHOULDER FOR INSULATED CONTAINER
03/14/2014 14/213355 09/18/2014 US-2014-0263602-A1 05/17/2016 9340345 Issued
BERRY PLASTICS CORPORATION United States of America CONTAINER CLOSURE 03/17/2014
14/216208 09/18/2014 US-2014-0263151-A1 06/07/2016 9359117 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR CONTAINER 07/14/2014
14/331066 01/15/2015 US-2015-0014879-A1 09/20/2016 9447248 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE FOR CONTAINER 08/07/2014 14/454283
02/12/2015 US-2015-0041475-A1     Pending BERRY PLASTICS CORPORATION United
States of America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 08/18/2014
14/462073 02/19/2015 US-2015-0051302-A1 02/07/2017 9562140 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR CONTAINER 08/26/2014
14/468789 02/26/2015 US-2015-0054189-A1 04/03/2018 9931781 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR CONTAINER 09/02/2014
14/475096 03/05/2015 US-2015-0061192-A1 11/07/2017 9808983 Issued BERRY PLASTICS
CORPORATION United States of America CONTAINER AND PROCESS FOR MAKING THE SAME
09/02/2014 14/475266 03/05/2015 US-2015-0061193-A1 05/15/2018 9969116 Issued
BERRY PLASTICS CORPORATION United States of America MULTI-LAYER TUBE AND PROCESS
OF MAKING THE SAME 09/02/2014 14/475411 03/05/2015 US-2015-0061194-A1 02/13/2018
9889594 Issued BERRY PLASTICS CORPORATION United States of America POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 09/15/2014 14/486618 01/01/2015
US-2015-0001435-A1 08/11/2015 9102802 Issued BERRY PLASTICS CORPORATION United
States of America CLOSURE FOR CONTAINER 12/19/2014 14/576596 06/25/2015
US-2015-0175325-A1 08/23/2016 9422091 Issued BERRY PLASTICS CORPORATION United
States of America CONTAINER CLOSURE WITH PRODUCT-DISCHARGE CONTROL SYSTEM
05/13/2015 14/711165 11/19/2015 US-2015-0328653-A1 12/05/2017 9833799 Issued
BERRY PLASTICS CORPORATION United States of America PROCESS FOR FORMING AN
INSULATED CONTAINER HAVING ARTWORK 05/21/2015 14/718836 09/10/2015
US-2015-0250342-A1 07/04/2017 9694962 Issued BERRY PLASTICS CORPORATION United
States of America SEPARATION PROCESS FOR PLASTICS MATERIALS 05/26/2015 14/721348
09/10/2015 US-2015-0251191-A1     Pending BERRY PLASTICS CORPORATION United
States of America PROCESS FOR FORMING AN INSULATED CONTAINER HAVING ARTWORK
05/29/2015 14/725319 09/17/2015 US-2015-0258771-A1 05/23/2017 9656793 Issued
BERRY PLASTICS CORPORATION United States of America POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/15/2015 14/739510 10/01/2015 US-2015-0274916-A1
10/10/2017 9783649 Issued BERRY PLASTICS CORPORATION United States of America
STAND UP PACKAGE 06/29/2015 14/753410 10/22/2015 US-2015-0298877-A1 08/09/2016
9409687 Issued BERRY PLASTICS CORPORATION United States of America SQUEEZE TUBE
AND METHOD OF MAKING A SQUEEZE TUBE 06/29/2015 14/753871 12/31/2015
US-2015-0375904-A1 09/12/2017 9758280 Issued BERRY PLASTICS CORPORATION United
States of America INSULATIVE CONTAINER 06/30/2015 14/755546 10/22/2015
US-2015-0298889-A1 05/24/2016 9346605 Issued BERRY PLASTICS CORPORATION United
States of America CONTAINER 10/29/2015 14/787901 04/21/2016 US-2016-0107784-A1
08/08/2017 9725202 Issued BERRY PLASTICS CORPORATION United States of America
PACKAGE 07/28/2015 14/811016 11/19/2015 US-2015-0329261-A1 02/06/2018 9884716
Issued BERRY PLASTICS CORPORATION United States of America PACKAGE WITH
TAMPER-EVIDENT FEATURE 09/15/2015 14/854478 03/16/2017 US-2017-0073136-A1
03/13/2018 9914576 Issued BERRY PLASTICS CORPORATION United States of America
CELLULAR POLYMERIC MATERIAL 09/18/2015 14/858158 03/24/2016 US-2016-0083569-A1
09/12/2017 9758655 Issued BERRY PLASTICS CORPORATION United States of America
PEDIATRIC DOSING DISPENSER 10/12/2015 14/881083 02/04/2016 US-2016-0030288-A1
12/26/2017 9849067 Issued BERRY PLASTICS CORPORATION United States of America
DRINK CUP LID 10/23/2015 14/921540 04/28/2016 US-2016-0113424-A1 11/14/2017
9814334 Issued BERRY PLASTICS CORPORATION United States of America PACKAGE
11/25/2015 14/952103 06/09/2016 US-2016-0159530-A1     Pending BERRY PLASTICS
CORPORATION United States of America PACKAGE 12/15/2015 14/969386 06/16/2016
US-2016-0167823-A1 10/02/2018 10086970 Issued BERRY PLASTICS CORPORATION United
States of America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 01/22/2016
15/004263 07/28/2016 US-2016-0215114-A1     Pending BERRY PLASTICS CORPORATION
United States of America PEELABLE FILM FOR CONTAINER LID 02/08/2016 15/018049
06/02/2016 US-2016-0152013-A1 01/31/2017 9555603 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR CONTAINER 03/03/2016
15/059995 09/08/2016 US-2016-0257799-A1 04/10/2018 9937652 Issued BERRY PLASTICS
CORPORATION United States of America MULTI-LAYER TUBE AND PROCESS OF MAKING THE
SAME 03/04/2016 15/061005 09/08/2016 US-2016-0257030-A1 01/08/2019 10173359
Issued BERRY PLASTICS CORPORATION United States of America CONTAINER AND PROCESS
FOR MAKING THE SAME 03/04/2016 15/061070 09/08/2016 US-2016-0257052-A1    
Pending BERRY PLASTICS CORPORATION United States of America BEVERAGE BREWING
PACKAGE 04/14/2016 15/098706 08/11/2016 US-2016-0227957-A1 04/25/2017 9629495
Issued BERRY PLASTICS CORPORATION United States of America INSULATIVE CONTAINER
04/25/2016 15/137657 08/18/2016 US-2016-0236851-A1 09/12/2017 9758293 Issued
BERRY PLASTICS CORPORATION United States of America PROCESS FOR FORMING AN
INSULATED CONTAINER HAVING ARTWORK 04/27/2016 15/139573 08/18/2016
US-2016-0236850-A1 05/22/2018 9975687 Issued BERRY PLASTICS CORPORATION United
States of America CONTAINER CLOSURE 05/02/2016 15/144057 11/03/2016
US-2016-0318686-A1 06/12/2018 9994379 Issued BERRY PLASTICS CORPORATION United
States of America DRINK CUP LID 06/03/2016 15/172650 09/29/2016
US-2016-0278554-A1     Pending BERRY PLASTICS CORPORATION United States of
America STAND UP PACKAGE 06/17/2016 15/185108 10/06/2016 US-2016-0288973-A1
03/28/2017 9604769 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE FOR CONTAINER 07/08/2016 15/205449 11/03/2016 US-2016-0318290-A1    
Pending BERRY PLASTICS CORPORATION United States of America MICROPOROUS
BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016
15/206072 01/12/2017 US-2017-0008211-A1     Pending BERRY PLASTICS CORPORATION
United States of America CHILD-RESISTANT PACKAGE 07/29/2016 15/223553 02/02/2017
US-2017-0029179-A1 02/20/2018 9896250 Issued BERRY PLASTICS CORPORATION United
States of America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 08/04/2016
15/228667 12/15/2016 US-2016-0362529-A1 04/18/2017 9624348 Issued BERRY PLASTICS
CORPORATION United States of America BEVERAGE BREWING PACKAGE 08/12/2016
15/236010 02/16/2017 US-2017-0042362-A1     Pending BERRY PLASTICS CORPORATION
United States of America POLYMERIC MATERIAL FOR CONTAINER 08/18/2016 15/239894
12/08/2016 US-2016-0355659-A1     Pending BERRY PLASTICS CORPORATION United
States of America DROPPER 08/19/2016 15/241189 03/02/2017 US-2017-0057709-A1
02/19/2019 10207844 Issued BERRY PLASTICS CORPORATION United States of America
CHILD-RESISTANT CANISTER 10/21/2016 15/299676 04/27/2017 US-2017-0113851-A1
01/29/2019 10189615 Issued BERRY PLASTICS CORPORATION United States of America
MULTI-LAYER FILM 10/26/2016 15/334991 04/27/2017 US-2017-0113840-A1     Pending
BERRY PLASTICS CORPORATION United States of America POLYMERIC FILMS AND METHODS
FOR MAKING POLYMERIC FILMS 11/02/2016 15/341103 05/11/2017 US-2017-0129228-A1  
  Pending BERRY PLASTICS CORPORATION United States of America HERMETIC PACKAGES
WITH LASER SCORED VENT SYSTEMS 11/04/2016 15/344237 03/09/2017
US-2017-0066581-A1     Pending BERRY PLASTICS CORPORATION United States of
America PEELABLE FILM FOR CONTAINER LID 12/02/2016 15/367556 06/08/2017
US-2017-0158404-A1     Pending BERRY PLASTICS CORPORATION United States of
America VENTED STEAM COOKING PACKAGE 12/15/2016 15/380556 04/06/2017
US-2017-0096277-A1     Pending BERRY PLASTICS CORPORATION United States of
America CONTAINER 12/19/2016 15/383115 04/13/2017 US-2017-0101208-A1 08/14/2018
10046880 Issued BERRY PLASTICS CORPORATION United States of America POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 12/22/2016 15/388319 04/13/2017
US-2017-0101518-A1     Pending BERRY PLASTICS CORPORATION United States of
America PILL DISPENSER 01/03/2017 15/396983 07/06/2017 US-2017-0190503-A1    
Pending BERRY PLASTICS CORPORATION United States of America GAS-PERMEABLE
BARRIER FILM AND METHOD OF MAKING THE GAS-PERMEABLE FILM 02/13/2017 15/431073
08/17/2017 US-2017-0232652-A1     Pending BERRY PLASTICS CORPORATION United
States of America PATTERNED MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
PATTERNED MICROPOROUS BREATHABLE FILM 02/27/2017 15/442867 08/31/2017
US-2017-0246786-A1     Pending BERRY PLASTICS CORPORATION United States of
America DRINK CUP 02/28/2017 15/444944 09/07/2017 US-2017-0251852-A1     Pending
BERRY PLASTICS CORPORATION United States of America POLYMERIC MATERIAL FOR
CONTAINER 04/19/2017 15/491443 08/03/2017 US-2017-0217058-A1     Pending BERRY
PLASTICS CORPORATION United States of America IN-LINE LAMINATION METHOD AND
APPARATUS 04/21/2017 15/493240 10/26/2017 US-2017-0305128-A1     Pending BERRY
PLASTICS CORPORATION United States of America CLOSURE 05/04/2017 15/586969
11/09/2017 US-2017-0320631-A1 02/19/2019 10207840 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE PATCH 05/31/2017 15/610317
11/30/2017 US-2017-0343149-A1     Pending BERRY PLASTICS CORPORATION United
States of America BEVERAGE BREWING PACKAGE 06/23/2017 15/631236 12/28/2017
US-2017-0367521-A1     Pending BERRY PLASTICS CORPORATION United States of
America MULTI-LAYER FILM 07/07/2017 15/643982 01/11/2018 US-2018-0009205-A1    
Pending BERRY PLASTICS CORPORATION United States of America PILL-DISPENSING
PACKAGE 07/12/2017 15/647404 02/01/2018 US-2018-0029778-A1     Pending BERRY
PLASTICS CORPORATION United States of America POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 07/14/2017 15/650424 11/02/2017 US-2017-0313840-A1
07/17/2018 10023710 Issued BERRY PLASTICS CORPORATION United States of America
INSULATED CONTAINER 07/17/2017 15/651284 11/02/2017 US-2017-0313493-A1    
Pending Berry Plastics Corporation United States of America LIQUID DISPENSER
07/31/2017 15/664447 02/01/2018 US-2018-0029863-A1     Pending BERRY PLASTICS
CORPORATION United States of America SQUEEZE TUBE AND METHOD OF MAKING A SQUEEZE
TUBE 08/09/2017 15/672338 11/23/2017 US-2017-0334609-A1     Pending BERRY
PLASTICS CORPORATION United States of America INSULATED SLEEVE FOR A CONTAINER
08/09/2017 15/672668 11/23/2017 US-2017-0334629-A1     Pending BERRY PLASTICS
CORPORATION United States of America CONTAINER 08/28/2017 15/688651 03/01/2018
US-2018-0057226-A1     Pending BERRY PLASTICS CORPORATION United States of
America POLYMERIC MATERIAL FOR A CONTAINER 09/25/2017 15/713799 01/11/2018
US-2018-0009153-A1     Pending BERRY PLASTICS CORPORATION United States of
America DRINK CUP LID 10/25/2017 15/792825 02/15/2018 US-2018-0042414-A1
02/12/2019 10201241 Issued BERRY PLASTICS CORPORATION United States of America
MULTI-LAYER TUBE AND PROCESS OF MAKING THE SAME 12/06/2017 15/832828 04/05/2018
US-2018-0093408-A1     Pending BERRY PLASTICS CORPORATION United States of
America PEDIATRIC DOSING DISPENSER 12/08/2017 15/835523 04/12/2018
US-2018-0098913-A1     Pending BERRY PLASTICS CORPORATION United States of
America CLOSURE 01/03/2018 15/861052 07/05/2018 US-2018-0186520-A1     Pending
BERRY PLASTICS CORPORATION United States of America CHILD-RESISTANT PACKAGE
01/17/2018 15/873047 05/24/2018 US-2018-0141728-A1     Pending BERRY PLASTICS
CORPORATION United States of America PACKAGE 02/02/2018 15/887419 08/09/2018
US-2018-0222639-A1     Pending BERRY PLASTICS CORPORATION United States of
America POLYMERIC MATERIAL FOR CONTAINER 02/22/2018 15/902489 06/28/2018
US-2018-0178434-A1     Pending BERRY PLASTICS CORPORATION United States of
America CONTAINER 03/28/2018 15/938352 08/02/2018 US-2018-0215493-A1     Issued
BERRY PLASTICS CORPORATION United States of America DRINK CUP LID 04/05/2018
15/946023 10/11/2018 US-2018-0290798-A1     Pending BERRY PLASTICS CORPORATION
United States of America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/29/2018 16/023218 11/01/2018 US-2018-0312652-A1     Pending BERRY PLASTICS
CORPORATION United States of America CONTAINER 10/02/2018 16/149351 01/31/2019
US-2019-0031387-A1     Pending BERRY PLASTICS CORPORATION United States of
America HIGH-SLIP STRETCH FILM 12/17/2018 16/222213 04/25/2019       Pending
BERRY PLASTICS CORPORATION United States of America CLOSURE 12/28/2018 16/235809
05/09/2019       Pending BERRY PLASTICS CORPORATION United States of America
CHILD-RESISTANT CANISTER 12/31/2018 16/236729 05/30/2019       Pending BERRY
PLASTICS CORPORATION United States of America PEELABLE FILM FOR PACKAGING
01/09/2019 16/243189 05/16/2019       Pending BERRY PLASTICS CORPORATION United
States of America IN-LINE LAMINATION METHOD AND APPARATUS 02/15/2019 16/276825  
      Pending BERRY PLASTICS CORPORATION United States of America TAMPER EVIDENT
CLOSURE 03/07/1997 29/067708     08/18/1998 D397031 Issued BERRY PLASTICS
CORPORATION United States of America COMBINED CONTAINER AND CHILD-RESISTANT
CLOSURE 06/09/1997 29/072091     07/04/2000 D427528 Issued BERRY PLASTICS
CORPORATION United States of America CONTAINER WITH CHILD-RESISTANT CLOSURE
05/30/1997 29/072207     02/09/1999 D405371 Issued BERRY PLASTICS CORPORATION
United States of America DISPENSING CLOSURE 04/29/1998 29/087241     05/11/1999
D409489 Issued BERRY PLASTICS CORPORATION United States of America JAR    
05/21/1998 29/088349     05/04/1999 D409084 Issued BERRY PLASTICS CORPORATION
United States of America JAR     05/21/1998 29/088350     12/21/1999 D417839
Issued BERRY PLASTICS CORPORATION United States of America JAR     05/21/1998
29/088351     04/20/1999 D408276 Issued BERRY PLASTICS CORPORATION United States
of America TWIST TOP CLOSURE 10/26/1998 29/095517     05/09/2000 D424442 Issued
BERRY PLASTICS CORPORATION United States of America DISPENSING JAR COVER
02/22/1999 29/100979     06/20/2000 D426772 Issued BERRY PLASTICS CORPORATION
United States of America WIDE MOUTH CONTAINER 03/03/1999 29/102691    
07/11/2000 D427910 Issued BERRY PLASTICS CORPORATION United States of America
FINISH FOR A CONTAINER 05/04/1999 29/104539     05/09/2000 D424436 Issued BERRY
PLASTICS CORPORATION United States of America CLOSURE FOR DISPENSING NOZZLE
05/12/1999 29/104779     01/18/2000 D419069 Issued BERRY PLASTICS CORPORATION
United States of America CONTAINER 08/12/1999 29/109245     01/11/2000 D418760
Issued BERRY PLASTICS CORPORATION United States of America DUAL FLOW CLOSURE
08/24/1999 29/109802     12/05/2000 D434657 Issued BERRY PLASTICS CORPORATION
United States of America TWIST TOP CLOSURE 09/01/1999 29/110168     04/25/2000
D423358 Issued BERRY PLASTICS CORPORATION United States of America TWIST TOP CAP
WITH VERTICAL RIBS 11/05/1999 29/113452     01/02/2001 D435793 Issued BERRY
PLASTICS CORPORATION United States of America PLASTIC CLOSURE 04/19/2000
29/122068     06/12/2001 D443513 Issued BERRY PLASTICS CORPORATION United States
of America TWIST TOP CLOSURE 06/22/2000 29/125334     02/27/2001 D438114 Issued
BERRY PLASTICS CORPORATION United States of America CONTAINER 09/14/2000
29/129466     10/21/2003 D480974 Issued BERRY PLASTICS CORPORATION United States
of America OVERCAP FOR DISPENSING CLOSURE 11/01/2000 29/132083     11/27/2001
D451021 Issued BERRY PLASTICS CORPORATION United States of America CLOSURE
11/13/2000 29/132510     09/24/2002 D463281 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE 03/27/2001 29/139209     06/04/2002 D458138
Issued BERRY PLASTICS CORPORATION United States of America CUP 04/03/2001
29/139593     08/13/2002 D461369 Issued BERRY PLASTICS CORPORATION United States
of America CONTAINER WITH CLOSURE 05/08/2001 29/141542     08/20/2002 D461718
Issued BERRY PLASTICS CORPORATION United States of America CONTAINER 11/01/2001
29/151234     02/24/2004 D487020 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE 11/08/2001 29/151402     09/24/2002 D463280 Issued BERRY
PLASTICS CORPORATION United States of America COMBINED CONTAINER AND CLOSURE
11/08/2001 29/151403     07/08/2003 D476897 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE 11/08/2001 29/151405     10/01/2002 D463744
Issued BERRY PLASTICS CORPORATION United States of America CLOSURE AND CONTAINER
PACKAGE 11/08/2001 29/151456     03/25/2003 D472137 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE AND CONTAINER PACKAGE 11/08/2001
29/151457     03/25/2003 D472138 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE 01/11/2002 29/153552     11/19/2002 D465730 Issued BERRY
PLASTICS CORPORATION United States of America DISPENSING PACKAGE 01/15/2002
29/154009     09/30/2003 D480003 Issued BERRY PLASTICS CORPORATION United States
of America BOTTLE 01/31/2002 29/154950     10/07/2003 D480313 Issued BERRY
PLASTICS CORPORATION United States of America BOTTLE 01/31/2002 29/154952    
10/07/2003 D480314 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE 06/13/2002 29/162230     10/14/2003 D480644 Issued BERRY PLASTICS
CORPORATION United States of America PITCHER 08/08/2002 29/165373     09/02/2003
D479090 Issued BERRY PLASTICS CORPORATION United States of America BOWL
08/08/2002 29/165374     08/19/2003 D478475 Issued BERRY PLASTICS CORPORATION
United States of America PITCHER 09/04/2002 29/166776     10/21/2003 D480904
Issued BERRY PLASTICS CORPORATION United States of America DISPOSABLE DINNERWARE
WITH NEW DESIGN 11/19/2002 29/171199     02/17/2004 D486693 Issued BERRY
PLASTICS CORPORATION United States of America CONTAINER CAP 02/21/2003 29/176388
    11/25/2003 D482616 Issued BERRY PLASTICS CORPORATION United States of
America CLOSURE 03/13/2003 29/177631     01/13/2004 D485180 Issued BERRY
PLASTICS CORPORATION United States of America DISPOSABLE PALETTE TRAY WITH NEW
DESIGN 03/24/2003 29/178154     02/15/2005 D501761 Issued BERRY PLASTICS
CORPORATION United States of America DISPOSABLE SERVING TRAY WITH NEW DESIGN
07/29/2003 29/178155     03/06/2007 D537678 Issued BERRY PLASTICS CORPORATION
United States of America MOLDED BOTTLE WITH HOT FILL WINDOWS 04/04/2003
29/179005     09/07/2004 D495602 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE 08/15/2003 29/188209     01/11/2005 D500677 Issued BERRY
PLASTICS CORPORATION United States of America POLYGONAL CONTAINER DESIGN WITH
PLURAL TRANSITION LEVELS 11/03/2003 29/193091     09/05/2006 D527647 Issued
BERRY PLASTICS CORPORATION United States of America SERVING TRAY LID 12/05/2003
29/195121     01/03/2006 D513383 Issued BERRY PLASTICS CORPORATION United States
of America FOOD SERVING PLATE 12/05/2003 29/195123     01/31/2006 D513933 Issued
BERRY PLASTICS CORPORATION United States of America FOOD SERVING BOWL 12/05/2003
29/195124     09/06/2005 D509105 Issued BERRY PLASTICS CORPORATION United States
of America FOOD SERVING BOWL 12/05/2003 29/195125     10/19/2004 D497287 Issued
BERRY PLASTICS CORPORATION United States of America CLOSURE SHELL 03/11/2004
29/201323     12/27/2005 D513181 Issued BERRY PLASTICS CORPORATION United States
of America CONTAINER 05/18/2004 29/205699     12/19/2006 D533787 Issued BERRY
PLASTICS CORPORATION United States of America CONTAINER 05/18/2004 29/205700    
05/15/2007 D542672 Issued BERRY PLASTICS CORPORATION United States of America
DISPENSING CLOSURE 10/27/2004 29/216040     03/07/2006 D516425 Issued BERRY
PLASTICS CORPORATION United States of America SYRUP BOTTLE 10/29/2004 29/216060
    08/29/2006 D527276 Issued BERRY PLASTICS CORPORATION United States of
America CONTAINER 12/07/2004 29/218715     04/21/2009 D590716 Issued BERRY
PLASTICS CORPORATION United States of America BOTTLE 12/16/2004 29/219282    
11/07/2006 D531514 Issued BERRY PLASTICS CORPORATION United States of America
DISPENSING CLOSURE 06/22/2005 29/232719     05/08/2007 D542132 Issued BERRY
PLASTICS CORPORATION United States of America CLOSURE SHELL 08/11/2005 29/236106
    03/14/2006 D516911 Issued BERRY PLASTICS CORPORATION United States of
America PLASTIC FILM SURFACE PATTERN 06/06/2006 29/247219     04/07/2009 D589707
Issued BERRY PLASTICS CORPORATION United States of America CONTAINER WITH
HORIZONTAL GROOVES 12/08/2006 29/250997     01/01/2008 D558584 Issued BERRY
PLASTICS CORPORATION United States of America DISPENSING CLOSURE 02/15/2006
29/253981     10/31/2006 D531035 Issued BERRY PLASTICS CORPORATION United States
of America DISPENSING CLOSURE 02/15/2006 29/253983     03/20/2007 D538653 Issued
BERRY PLASTICS CORPORATION United States of America DISPENSING CLOSURE
01/08/2007 29/270996     11/17/2009 D604159 Issued BERRY PLASTICS CORPORATION
United States of America PORTION OF A LID 12/15/2006 29/275177     03/18/2008
D564354 Issued BERRY PLASTICS CORPORATION United States of America LID
12/15/2006 29/275179     01/22/2008 D560120 Issued BERRY PLASTICS CORPORATION
United States of America SERVING UTENSIL 02/22/2007 29/277354     05/20/2008
D569173 Issued BERRY PLASTICS CORPORATION United States of America SERVING
UTENSIL 02/22/2007 29/277357     10/02/2007 D551900 Issued BERRY PLASTICS
CORPORATION United States of America FOOTBALL-SHAPED CONTAINER 06/26/2007
29/281572     11/11/2008 D580775 Issued BERRY PLASTICS CORPORATION United States
of America PORTION OF A LID 07/25/2007 29/282624     01/27/2009 D585279 Issued
BERRY PLASTICS CORPORATION United States of America LID 07/25/2007 29/282629    
08/05/2008 D574238 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE 04/21/2008 29/307446     12/23/2008 D583236 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE 04/21/2008 29/307450     12/23/2008
D583237 Issued BERRY PLASTICS CORPORATION United States of America CLOSURE
HAVING AN AXIALLY OFFSET INNER SHELL 08/18/2008 29/323099     03/30/2010 D612731
Issued BERRY PLASTICS CORPORATION United States of America CLOSURE 11/20/2008
29/328232     01/19/2010 D608201 Issued BERRY PLASTICS CORPORATION United States
of America CONTAINER 11/04/2009 29/346712     10/05/2010 D624817 Issued BERRY
PLASTICS CORPORATION United States of America CLOSURE 12/10/2009 29/351731    
05/18/2010 D615864 Issued BERRY PLASTICS CORPORATION United States of America
CONTAINER 03/10/2010 29/357328     04/03/2012 D656815 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE SHELL 06/22/2010 29/364301    
02/22/2011 D632958 Issued BERRY PLASTICS CORPORATION United States of America
DISPENSING CLOSURE 12/03/2010 29/380390     06/28/2011 D640556 Issued BERRY
PLASTICS CORPORATION United States of America FOOD CONTAINER 07/11/2011
29/397073     10/23/2012 D669313 Issued BERRY PLASTICS CORPORATION United States
of America CONTAINER 11/15/2013 29/472732     09/29/2015 D739723 Issued BERRY
PLASTICS CORPORATION United States of America CONTAINER 01/15/2014 29/479352    
09/01/2015 D737682 Issued BERRY PLASTICS CORPORATION United States of America
INSERT FOR A DISPENSER 07/29/2016 29/572712     05/15/2018 D817762 Issued BERRY
PLASTICS CORPORATION United States of America CUP BOTTOM 11/10/2016 29/583932  
  10/30/2018 D832035 Issued BERRY PLASTICS CORPORATION United States of America
PORTION OF A DRINK CUP 02/28/2017 29/595450     03/27/2018 D813606 Issued BERRY
PLASTICS CORPORATION United States of America PORTION OF A DRINK CUP 02/28/2017
29/595453         Pending BERRY PLASTICS CORPORATION United States of America
DRINK CUP LID 04/07/2017 29/599942         Pending BERRY PLASTICS CORPORATION
United States of America DRINK CUP LID 04/07/2017 29/599948         Pending
BERRY PLASTICS CORPORATION United States of America RETORTABLE PACKAGE
05/01/2012 61/641066         Pending BERRY PLASTICS CORPORATION United States of
America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 12/14/2012 61/737564      
  Pending BERRY PLASTICS CORPORATION United States of America STANDUP BAG
06/07/2013 61/832692         Pending BERRY PLASTICS CORPORATION United States of
America DRINK CUP LID 08/23/2013 61/869447         Pending BERRY PLASTICS
CORPORATION United States of America CLOSURE FOR CONTAINER 12/19/2013 61/918502
        Pending BERRY PLASTICS CORPORATION United States of America POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 03/06/2014 61/949126         Pending BERRY
PLASTICS CORPORATION United States of America SQUEEZE TUBE 06/30/2014 62/018988
        Pending BERRY PLASTICS CORPORATION United States of America PEELABLE
FILM FOR CONTAINER LID 12/02/2015 62/261950         Pending BERRY PLASTICS
CORPORATION United States of America GAS-PERMEABLE BARRIER FILM AND METHOD OF
MAKING THE GAS-PERMEABLE BARRIER FILM 02/17/2016 62/296181         Pending BERRY
PLASTICS CORPORATION United States of America PATTERNED MICROPOROUS BREATHABLE
FILM AND METHOD OF MAKING THE PATTERNED MICROPOROUS BREATHABLE FILM 02/29/2016
62/301167         Pending BERRY PLASTICS CORPORATION United States of America
DRINK CUP 03/01/2016 62/301859         Pending BERRY PLASTICS CORPORATION United
States of America IN-LINE LAMINATION METHOD AND APPARTUS 04/22/2016 62/326374  
      Pending BERRY PLASTICS CORPORATION United States of America
BEVERAGE-BREWING PACKAGE 06/28/2016 62/355366         Pending BERRY PLASTICS
CORPORATION United States of America MULTI-LAYER FILM 07/07/2016 62/359439      
  Pending BERRY PLASTICS CORPORATION United States of America LIQUID DISPENSER
07/29/2016 62/368461         Pending BERRY PLASTICS CORPORATION United States of
America PILL-DISPENSING PACKAGE 07/29/2016 62/368487         Pending BERRY
PLASTICS CORPORATION United States of America BEVERAGE BREWING PACKAGE
08/26/2016 62/379995         Pending BERRY PLASTICS CORPORATION United States of
America POLYPROPYLENE SHEETS AND ARTICLES 02/06/2019 62/802012         Pending
BERRY PLASTICS CORPORATION United States of America TWO PIECE HINGE CLOSURE
09/16/2005 95/000111     12/25/2007 6116477 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE CAP 02/03/1997 08/794095     01/19/1999 5860543
Issued Bouchons Mac Inc. United States of America DUAL TAMPER EVIDENT CLOSURE
06/15/1999 09/333039     09/12/2000 6116441 Issued Bouchons Mac Inc. United
States of America INJECTION BLOW MOLDING MACHINE-STACKED MOLDS 02/15/1995
08/388928     09/03/1996 5552105 Issued BPRex Healthcare Packaging Inc. United
States of America CHILD-RESISTANT REMINDER CLOSURE 05/26/1995 08/451613    
10/21/1997 5678712 Issued BPRex Healthcare Packaging Inc. United States of
America SQUEEZE AND TURN CHILD RESISTANT PACKAGE 01/30/1996 08/594095    
11/18/1997 5687863 Issued BPRex Healthcare Packaging Inc. United States of
America INJECTION BLOW MOLDING MACHINE-STACKED MOLDS 02/12/1996 08/599917    
09/02/1997 5662945 Issued BPRex Healthcare Packaging Inc. United States of
America DISPENSING CLOSURE FOR SEALED ENTERAL FLUID CONTAINERS 09/04/1996
08/706253     07/21/1998 5782383 Issued BPRex Healthcare Packaging Inc. United
States of America CHILD-RESISTANT CLOSURE AND CONTAINER 12/13/1996 08/766527    
03/03/1998 5722546 Issued BPRex Healthcare Packaging Inc. United States of
America CLOSURE CAP HAVING AN UNPLEASANT TASTING COATING 05/06/1997 08/851905  
  10/06/1998 5816421 Issued BPRex Healthcare Packaging Inc. United States of
America SAFETY CLOSURE AND CONTAINER ASSEMBLY 05/22/1997 08/861793    
11/17/1998 5836466 Issued BPRex Healthcare Packaging Inc. United States of
America DOUBLE-SHELL CLOSURE HAVING AN ARCUATE GROOVE 05/22/1997 08/862077    
11/17/1998 5836467 Issued BPRex Healthcare Packaging Inc. United States of
America SQUEEZE AND TURN CHILD RESISTANT CLOSURE WITH TAMPER INDICATING BAND
10/08/1997 08/947343     07/27/1999 5927527 Issued BPRex Healthcare Packaging
Inc. United States of America CLOSURE HAVING BACK-ANGLED LUGS 10/14/1997
08/949629     11/28/2000 6152315 Issued BPRex Healthcare Packaging Inc. United
States of America SAFETY CLOSURE HAVING AN INTERNAL LOCKING LUG 12/17/1997
08/992422     11/23/1999 5988412 Issued BPRex Healthcare Packaging Inc. United
States of America TAMPER-EVIDENT SQUEEZE-AND-TURN CHILD-RESISTANT CLOSURE
01/14/1998 09/006993     07/06/1999 5918752 Issued BPRex Healthcare Packaging
Inc. United States of America SAFETY DISPENSER 02/13/1998 09/023495    
09/21/1999 5954228 Issued BPRex Healthcare Packaging Inc. United States of
America CHILD-RESISTANT SAFETY CLOSURE 04/15/1998 09/060263     06/29/1999
5915576 Issued BPRex Healthcare Packaging Inc. United States of America LARGE
DIAMETER SAFETY CLOSURE 05/08/1998 09/075079     07/13/1999 5921417 Issued BPRex
Healthcare Packaging Inc. United States of America PIERCE AND CUT CLOSURE
11/24/1998 09/198253     03/21/2000 6039198 Issued BPRex Healthcare Packaging
Inc. United States of America SAFETY CLOSURE WITH TAMPER RESISTANT LOCKING TAB
AND METHOD AND APPARATUS FOR MAKING SAME 08/10/1999 09/371308     08/28/2001
6279766 Issued BPRex Healthcare Packaging Inc. United States of America
CHILD-RESISTANT SQUEEZE-AND-TURN CLOSURE, PACKAGE AND METHOD OF MANUFACTURING
10/12/1999 09/416303     09/05/2000 6112921 Issued BPRex Healthcare Packaging
Inc. United States of America PIERCE AND CUT CLOSURE 12/17/1999 09/464810    
02/06/2001 6182845 Issued BPRex Healthcare Packaging Inc. United States of
America CHILD-RESISTANT MEDICATION COMPACT 01/31/2000 09/495272     01/16/2001
6173838 Issued BPRex Healthcare Packaging Inc. United States of America CHILD
RESISTANT PILL DISPENSING PACKAGE 12/17/1999 09/545846     04/02/2002 6364155
Issued BPRex Healthcare Packaging Inc. United States of America CLOSURE HAVING
BACK-ANGLED LUGS 05/31/2000 09/583627     02/05/2002 6343705 Issued BPRex
Healthcare Packaging Inc. United States of America TABLET PACKAGE INCLUDING A
TABLET HOLD-DOWN DEVICE 07/19/2000 09/619091     06/04/2002 6398051 Issued BPRex
Healthcare Packaging Inc. United States of America CHILD RESISTANT FLIP TOP
CLOSURE 10/20/2000 09/692787     08/13/2002 6431380 Issued BPRex Healthcare
Packaging Inc. United States of America SELF-CLOSING FLUID DISPENSING CLOSURE
02/02/2001 09/776357     12/04/2001 6325253 Issued BPRex Healthcare Packaging
Inc. United States of America SYRINGE PLUNGER ROD AND METHOD OF MANUFACTURE
04/05/2001 09/826584     12/17/2002 6494866 Issued BPRex Healthcare Packaging
Inc. United States of America SAFETY CLOSURE AND CONTAINER 05/16/2001 09/859068
  2001-0019033 04/30/2002 6378713 Issued BPRex Healthcare Packaging Inc. United
States of America CHILD-RESISTANT CLOSURE AND CONTAINER PACKAGE 10/16/2001
09/982249 07/03/2003 US-2003-0121877-A1 02/01/2005 6848590 Issued BPRex
Healthcare Packaging Inc. United States of America CHILD-RESISTANT CONTAINER AND
OVERCAP PACKAGE 01/28/2002 10/058440     07/06/2004 6758358 Issued BPRex
Healthcare Packaging Inc. United States of America TABLET PACKAGE INCLUDING A
TABLET HOLD-DOWN DEVICE 03/11/2002 10/094753     09/16/2003 6619494 Issued BPRex
Healthcare Packaging Inc. United States of America CHILD RESISTANT CLOSURE AND
CONTAINER 07/16/2002 10/196434   2004-0011791 07/20/2004 6763960 Issued BPRex
Healthcare Packaging Inc. United States of America SAFETY CLOSURE AND CONTAINER
07/15/2002 10/205971     01/27/2004 RE38399 Issued BPRex Healthcare Packaging
Inc. United States of America METHOD AND APPARATUS FOR INJECTION MOLDING A
THREADED SYRINGE PLUNGER ROD 09/06/2002 10/236241     07/27/2004 6767494 Issued
BPRex Healthcare Packaging Inc. United States of America SELF-CLOSING FLUID
DISPENSING CLOSURE 11/04/2002 10/287841     05/24/2005 6896151 Issued BPRex
Healthcare Packaging Inc. United States of America CONTAINER HAVING FLUORESCENT
INDICIA 02/27/2004 10/789875     04/15/2008 7357967 Issued BPRex Healthcare
Packaging Inc. United States of America THREADED CHILD-RESISTANT PACKAGE HAVING
LINERLESS CLOSURE 03/11/2004 10/799115     05/05/2009 7527159 Issued BPRex
Healthcare Packaging Inc. United States of America CLOSURE WITH LINER CUTTER
04/27/2004 10/832914     08/12/2008 7410071 Issued BPRex Healthcare Packaging
Inc. United States of America CHILD-RESISTANT SQUEEZE-AND-TURN CLOSURE AND
CONTAINER PACKAGE 10/13/2004 10/965553 05/25/2006 US-2006-0108312-A1 01/05/2010
7641064 Issued BPRex Healthcare Packaging Inc. United States of America
CHILD-RESISTANT DISPENSING CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 10/27/2004
10/975689   2006-0086757 11/18/2008 7451896 Issued BPRex Healthcare Packaging
Inc. United States of America CHILD-RESISTANT FLIP-TOP DISPENSING CLOSURE,
PACKAGE AND METHOD OF MANUFACTURE 02/18/2005 11/062177     06/15/2010 7735665
Issued BPRex Healthcare Packaging Inc. United States of America SLIDE RAILS AND
FRICTION SURFACES FOR CLOSURE 03/31/2006 11/278185     02/07/2012 8109396 Issued
BPRex Healthcare Packaging Inc. United States of America FRICTION SURFACE FOR
PUSH AND TURN CHILD RESISTANT CLOSURE 03/31/2006 11/278190     10/19/2010
7815061 Issued BPRex Healthcare Packaging Inc. United States of America
CHILD-RESISTANT CLOSURE AND CONTAINER PACKAGE 06/06/2006 11/447633    
10/26/2010 7819265 Issued BPRex Healthcare Packaging Inc. United States of
America FLIP-TOP DISPENSING SYSTEM WITH A CHILD RESISTANT LATCH MECHANISM
05/29/2007 11/754471     01/04/2011 7861873 Issued BPRex Healthcare Packaging
Inc. United States of America RATCHET PUSH AND TURN CHILD RESISTANT CLOSURE
04/10/2008 12/100601     08/02/2011 7988003 Issued BPRex Healthcare Packaging
Inc. United States of America CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND
PACKAGE 12/11/2009 12/636070 06/16/2011 US-2011-0139742-A1 09/17/2013 8534476
Issued BPRex Healthcare Packaging Inc. United States of America FLIP-TOP
DISPENSING SYSTEM WITH A CHILD RESISTANT LATCH MECHANISM 01/18/2010 12/689109  
  10/23/2012 8292101 Issued BPRex Healthcare Packaging Inc. United States of
America CHILD-RESISTANT CLOSURE WITH VENTS 04/30/2010 12/770843     07/02/2013
8474634 Issued BPRex Healthcare Packaging Inc. United States of America
PUSH-AND-TURN CHILD-RESISTANT CLOSURE, SHELLS, AND PACKAGE 12/03/2010 12/959509
06/07/2012 US-2012-0138561-A1 10/14/2014 8857638 Issued BPRex Healthcare
Packaging Inc. United States of America CLOSURE FOR A CONTAINER 05/15/1999
29/105252     06/27/2000 D427070 Issued BPRex Healthcare Packaging Inc. United
States of America CONTAINER CLOSURE 01/03/2002 29/153301     02/11/2003 D470051
Issued BPRex Healthcare Packaging Inc. United States of America PICTOGRAM FOR
SQUEEZE AND TURN CLOSURE 03/10/2003 29/167174     07/01/2003 D476563 Issued
BPRex Healthcare Packaging Inc. United States of America SQUEEZE AND TURN
CHILD-RESISTANT CLOSURE 09/09/2002 29/177529     11/11/2003 D481948 Issued BPRex
Healthcare Packaging Inc. United States of America CONTAINER BASE 03/08/2005
29/224929     10/02/2007 D551980 Issued BPRex Healthcare Packaging Inc. United
States of America SQUEEZE AND TURN PACKAGE 12/09/2003 29/261524     04/24/2007
D541159 Issued BPRex Healthcare Packaging Inc. United States of America
CHILD-RESISTANT HINGED CLOSURE 09/26/2006 29/266645     04/17/2007 D540678
Issued BPRex Healthcare Packaging Inc. United States of America CONTAINER
10/10/2008 29/326035     07/06/2010 D619007 Issued BPRex Healthcare Packaging
Inc. United States of America SQUEEZE-AND-TURN CHILD RESISTANT CLOSURE
11/25/2008 29/328513     01/05/2010 D607326 Issued BPRex Healthcare Packaging
Inc. United States of America SQUEEZE-AND-TURN CHILD RESISTANT CLOSURE
11/25/2008 29/328515     04/07/2009 D589794 Issued BPRex Healthcare Packaging
Inc. United States of America CONTAINER 09/25/2013 29/467936     10/21/2014
D715650 Issued BPRex Healthcare Packaging Inc. United States of America
CONTAINER 01/07/2014 29/478587     10/21/2014 D715651 Issued BPRex Healthcare
Packaging Inc. United States of America HIGH SPEED METHOD OF MAKING PLASTIC FILM
AND NONWOVEN LAMINATES 10/17/2002 10/272742     05/25/2004 6740184 Issued Clopay
Plastic Products, Company Inc. United States of America TAPE COATING 07/30/1992
07/921670     04/05/1994 5300356 Issued Covalence Specialty Materials Corp.
United States of America Non-woven of Spunbonded Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Nov 8, 2013 14074755   20140135725     Published Dounor SAS United States of
America Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 1, 2008 12060590   20080260989 Sep 7, 2010 7790264 Issued
Dounor SAS/Aplix, Inc. United States of America Loop Material For Loop And Hook
Type Fastener Used In A Disposable Article Or Garment Jul 28, 2010 12844871  
2010291341 Jun 14, 2011 7960008 Issued Dounor SAS/Aplix, Inc. United States of
America Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Jul 2, 2012 13540165   201213540165 Apr 15, 2014 RE44842
Issued Dounor SAS/Aplix, Inc. United States of America Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Aug 29, 2013
14013892     Mar 29, 2016 RE45946 Issued Dounor SAS/Aplix, Inc. United States of
America A Ground Reinforcing Grid (BodPave 85) Apr 23, 2010 13320355  
2012-0057932 A1 Mar 19, 2013 8398332 Issued Fiberweb Geosynthetics Limited
United States of America Nonwoven with electret properties, manufacturing
process thereof and its use Jul 8, 2013 13818402   2013-0288555-A1 Jul 31, 2018
10036107 Issued Fiberweb Holdings Limited United States of America Confinement
Structures - Defencell plastic gabion system Jul 20, 2012 14233993   20140190111
    Allowed Fiberweb Holdings Limited/J&S Franklin Limited United States of
America Microporous Composite Sheet Material Mar 11, 2003 10386004  
2004-0029469 Jul 5, 2011 7972981 Issued Fiberweb, LLC United States of America
Bicomponent Sheet Material Having Liquid Barrier Properties Jul 27, 2006
11460453   2007-0054579 Sep 7, 2010 7790641 Issued Fiberweb, LLC United States
of America Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
12228656   2009/0047856A1 Aug 9, 2011 7994081 Issued Fiberweb, LLC United States
of America Microporous Composite Sheet Material May 19, 2011 13111186  
2011/0217526 Jul 17, 2012 8222164 Issued Fiberweb, LLC United States of America
Area Bonded Nonwoven Fabric From Single Polymer System Jun 1, 2011 13150461  
US2011/0230110 A1 Jun 18, 2013 8465611 Issued Fiberweb, LLC United States of
America Microporous Composite Sheet Material Apr 16, 2012 13447898  
2012/0211915 Dec 11, 2012 8328968 Issued Fiberweb, LLC United States of America
Vapor Permeable, Substantially Water Impermeable Multilayer Article Jun 14, 2012
13523028   20120321856A1 Nov 28, 2017 9827696 Issued Fiberweb, LLC United States
of America Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite
Material, and Method Jun 22, 2012 13530425   20120328841 Nov 28, 2017 9827755
Issued Fiberweb, LLC United States of America Vapor Permeable, Substantially
Water Impermeable Multilayer Article Jun 22, 2012 13530432   2012/0328842 Sep
19, 2017 9765459 Issued Fiberweb, LLC United States of America Vapor Permeable,
Substantially Water Impermeable Multilayer Article Jun 22, 2012 13530674  
2012/0329354     Published Fiberweb, LLC United States of America Microporous
Composite Sheet Material Nov 19, 2012 13680380   2013/0082414A1 Oct 17, 2017
9790629 Issued Fiberweb, LLC United States of America Area Bonded Nonwoven
Fabric From Single Polymer System Jan 11, 2013 13739588   2013/0122772A1 Feb 10,
2015 8951633 Issued Fiberweb, LLC United States of America Vapor-Permeable,
Substantially Water-Impermeable Multilayer Article Aug 15, 2017 15677383  
2017/0342614     Allowed Fiberweb, LLC United States of America Vapor-Permeable,
Substantially Water-Impermeable Multilayer Article Oct 26, 2017 15794110  
2018/0043674     Published Fiberweb, LLC United States of America Vapor
Permeable, Substantially Water Impermeable Multilayer Article Oct 26, 2017
15794167   2018/0043586     Published Fiberweb, LLC United States of America
Vapor-Permeable, Substantially Water-Impermeable Multilayer Article Feb 26, 2019
16285454         Pending Fiberweb, LLC United States of America CONTAINER FOR
FOOD PRODUCTS 09/16/1997 29/077026     06/13/2000 D426463 Issued GENERAL MILLS,
INC. United States of America EASY-OPEN TEAR STRIP LID 03/18/1992 07/854560    
08/24/1993 5238135 Issued Landis Plastics, Inc. United States of America THIN
WALL CLOSURE FOR USE WITH A CONTAINER 05/15/2000 09/571634     02/03/2004
6685049 Issued Landis Plastics, Inc. United States of America PLASTIC CONTAINER
LID 01/06/1995 29/033189     01/13/1998 D389058 Issued Landis Plastics, Inc.
United States of America RECOVERABLE FABRIC SLEEVE 12/18/1992 08/256063    
06/18/1996 5527575 Issued N.V. Raychem S.A. United States of America PLASTIC
PELLET DELIVERY SYSTEM AND METHOD OF USE 07/22/1993 95463     02/07/1995 5386971
Issued Owens-Illinois Closure Inc. United States of America STRETCHABLE ELASTIC
LAMINATE HAVING INCREASED CD ELONGATION ZONES AND METHOD OF PRODUCTION Nov 21,
2007 12516002   2010062221 Apr 29, 2014 8709579 Issued Pliant Corporation United
States of America FREEZABLE/MICROWAVEABLE PACKAGING FILMS Mar 14, 2006 11374893
  2007-0215609 Apr 5, 2011 7919738 Issued Pliant, LLC United States of America
FREEZABLE/MICROWAVEABLE PACKAGING FILMS AND VENTING PACKAGES Jan 5, 2007
11650903   2007-0215610 Oct 12, 2010 7812293 Issued Pliant, LLC United States of
America BREATHABLE FILM WITH INTERNAL VIRAL AND ALCOHOL BARRIER LAYER Aug 12,
2009 12540205   2011/0039083 Nov 3, 2015 9174420 Issued Pliant, LLC United
States of America FREEZABLE/MICROWAVEABLE PACKAGING FILMS AND VENTING PACKAGES
Jul 29, 2010 12845902   2011/0024412 Apr 1, 2014 8686323 Issued Pliant, LLC
United States of America PEELABLE THERMOPLASTIC FILM 12/17/1993 08/168581    
10/17/1995 5459186 Issued PLIANT, LLC United States of America WICKETLESS
PLASTIC BAG PACK WITH TAPERED WELD HOLD 04/29/1994 08/235499     06/18/1996
5526934 Issued PLIANT, LLC United States of America STRETCH FILM 06/03/1994
08/253487     07/02/1996 5531393 Issued PLIANT, LLC United States of America
WICKETLESS SADDLE PACK OF PLASTIC BAGS 12/19/1994 08/358736     03/05/1996
5495946 Issued PLIANT, LLC United States of America AUTOMATIC WICKETING
APPARATUS 05/11/1995 08/438782     06/04/1996 5522690 Issued PLIANT, LLC United
States of America AUTOMATIC WICKETING APPARATUS 05/02/1996 08/641899    
04/14/1998 5738478 Issued PLIANT, LLC United States of America AGRICULTURAL
MULCH FILMS AND METHODS FOR THEIR USE 07/25/1996 08/671322     03/24/1998
5729929 Issued PLIANT, LLC United States of America CARRIER RELEASE SHEET FOR
MOLDING COMPOUND 08/12/1997 08/909541     11/16/1999 5985391 Issued PLIANT, LLC
United States of America SYSTEM, APPARATUS AND METHOD FOR UNLOADING AND LOADING
WINDER SHAFTS 10/07/1997 08/946236     08/24/1999 5941474 Issued PLIANT, LLC
United States of America METHOD AND APPARATUS FOR PRODUCING CORELESS ROLLS OF
SHEET MATERIAL AND A CORELESS ROLL OF MATERIAL 05/10/1998 09/021505    
08/15/2000 6102313 Issued PLIANT, LLC United States of America AUTOMATIC
WICKETING APPARATUS 04/13/1998 09/059652     06/15/1999 5911553 Issued PLIANT,
LLC United States of America AUTOMATIC WICKETING APPARATUS 03/26/1999 09/277077
    08/14/2001 6273663 Issued PLIANT, LLC United States of America LOW GAUGE
STRETCH WRAP FILM 03/04/2002 10/092381     02/06/2007 7172815 Issued PLIANT, LLC
United States of America MULTILAYER SEALABLE FILM HAVING A TEMPERATURE RESISTANT
LAYER THEREIN 05/02/2005 11/119672     10/16/2007 7282258 Issued PLIANT, LLC
United States of America FREEZABLE/MICROWAVEABLE PACKAGING FILMS 03/14/2006
11/374893 09/20/2007 US-2007-0215609-A1 04/05/2011 7919738 Issued PLIANT, LLC
United States of America FREEZABLE/MICROWAVEABLE PACKAGING FILMS AND VENTING
PACKAGES 01/05/2007 11/650903 09/20/2007 US-2007-0215610-A1 10/12/2010 7812293
Issued PLIANT, LLC United States of America AGRICULTURAL BARRIER FILMS HAVING
SUPERIOR TEAR STRENGTH PROPERTIES 08/17/2007 11/840706     02/16/2010 7662463
Issued PLIANT, LLC United States of America MULTILAYER SEALABLE FILM HAVING A
TEMPERATURE RESISTANT LAYER THEREIN 10/16/2007 11/873162     06/23/2009 7550198
Issued PLIANT, LLC United States of America STRETCHABLE ELASTIC LAMINATE HAVING
INCREASED CD ELONGATION ZONES AND METHOD OF PRODUCTION 05/22/2009 12/516002
03/11/2010 US-2010-0062221-A1 04/29/2014 8709579 Issued PLIANT, LLC United
States of America BREATHABLE FILM WITH INTERNAL VIRAL AND ALCOHOL BARRIER LAYER
08/12/2009 12/540205 02/17/2011 US-2011-0039083-A1 11/03/2015 9174420 Issued
PLIANT, LLC United States of America MULTI-LAYER FILMS HAVING BREATHABLE REGIONS
FOR USE IN BROADCAST FUMIGATION 11/10/2009 12/615887   US-2010-0202835-A1
08/14/2012 8241722 Issued PLIANT, LLC United States of America
FREEZABLE/MICROWAVEABLE PACKAGING FILMS AND VENTING PACKAGES 07/29/2010
12/845902 02/03/2011 US-2011-0024412-A1 04/01/2014 8686323 Issued PLIANT, LLC
United States of America HERMETIC PACKAGES WITH LASER SCORED VENT SYSTEMS
12/09/2010 12/997175 07/07/2011 US-2011-0163105-A1 04/01/2014 8686324 Issued
PLIANT, LLC United States of America CARRIER RELEASE SHEET FOR MOLDING COMPOUND
08/12/1997 90/006117     11/16/1999 5985391 Issued PLIANT, LLC United States of
America Method Of Making Nonwoven Fabric Comprising Splittable Fibers May 16,
2001 09859049   US2002/0028623 Feb 17, 2004 6692541 Issued Polymer Group, Inc.
United States of America Hydroentangled Filter Media and Method Jan 16, 2002
10050413   2002/0187703 Mar 21, 2006 7015158 Issued Polymer Group, Inc. United
States of America Abrasion Resistant and Drapeable Nonwoven Fabrics Sep 7, 2004
10935011   2005/0022321 Jun 19, 2007 7232468 Issued Polymer Group, Inc. United
States of America Hydroentangled Filter Media And Method Jan 9, 2006 11328305  
2006/0111004-A1 Jun 3, 2008 7381669 Issued Polymer Group, Inc. United States of
America Nonwoven Fabric Jul 19, 2013 29461158     Nov 5, 2013 D692673 Issued
Polymer Group, Inc. United States of America Nonwoven Fabric Jul 19, 2013
29461159     Nov 12, 2013 D693130 Issued Polymer Group, Inc. United States of
America Nonwoven Fabric (aka - Soft Bond Pattern Designs) 12-550-2 DIV3CON Sep
24, 2013 29467779     Apr 8, 2014 D702047 Issued Polymer Group, Inc. United
States of America RESEALABLE LABEL FLAP INCLUDING LABEL STOP 03/11/1999
09/266393     09/05/2000 6113271 Issued PRIME LABEL & SCREEN, INC. United States
of America RESEALABLE TAMPER INDICATING LABEL FLAP INCLUDING PRINTER INDICIA
12/14/1999 09/460683     08/06/2002 6428867 Issued PRIME LABEL & SCREEN, INC.
United States of America REMOVABLE LABEL FLAP INCLUDING HIDDEN COUPON 03/21/2000
09/531742     07/16/2002 6420006 Issued PRIME LABEL & SCREEN, INC. United States
of America RIGID RESEALABLE LABEL FLAP HAVING A HINGE 12/18/2008 12/338105
06/24/2010 US 2010-0154264 A1 05/22/2012 8182891 Issued PRIME LABEL & SCREEN,
INC. United States of America Nonwoven Wipe With Bonding Pattern Apr 27, 2012
13458169   20130288013 Aug 4, 2015 9096961 Issued Providencia USA, Inc. United
States of America Nonwoven Fabric With Bonding Pattern Jun 19, 2015 14744547  
20150284888 Dec 20, 2016 9523164 Issued Providencia USA, Inc. United States of
America PLASTIC RECYCLABLE CONTAINER 05/17/1994 08/243699     04/09/1996 5505331
Issued RATHBUN FAMILY REAL ESTATE GROUP United States of America DOUBLE SHELL
CLOSURE WITH SUPPORT RIBS 06/07/2001 09/876336     08/31/2004 6783014 Issued
Rexam Closure Systems Inc. United States of America SLOTTED SAFETY CLOSURE
HAVING OVERSIZED THUMBPADS 09/04/1998 29/093138     02/29/2000 D421223 Issued
REXAM HEALTHCARE PACKAGING INC. United States of America SAFETY CLOSURE HAVING
OVERSIZED THUMBPADS 09/04/1998 29/093139     06/06/2000 D426159 Issued REXAM
HEALTHCARE PACKAGING INC. United States of America SAFETY CLOSURE HAVING LUG
WINDOW 09/04/1998 29/093172     03/07/2000 D421389 Issued REXAM HEALTHCARE
PACKAGING INC. United States of America SQUEEZE AND TURN PACKAGE 06/15/2006
29/195355     09/19/2006 D528419 Issued REXAM HEALTHCARE PACKAGING INC. United
States of America ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID 02/22/2007
12/280354   2009-0152302 11/15/2011 8056766 Issued Rexam Pharma United States of
America LIQUID DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING ASSEMBLY
COMPRISING SUCH AN END-PIECE 02/03/2009 12/364730   2009-0223883 06/28/2011
7967983 Issued Rexam Pharma United States of America ASSEMBLY FOR CONDITIONING
AND DISPENSING A MEDICAL LIQUID 01/03/2008 12/522793   2010-0145287 05/21/2013
8444610 Issued Rexam Pharma United States of America SAFETY CLOSURE HAVING
OVERSIZED THUMBPADS 09/04/1998 29/093137     01/25/2000 D419451 Issued Rexam
Plastics Inc. United States of America TEAR-OFF FLAP FOR A CONTAINER 08/11/2000
29/127660     09/25/2001 D448291 Issued SUPERFOS A/S United States of America
OVAL CONTAINER AND LID 11/16/2001 29/150238     02/25/2003 D470768 Issued
SUPERFOS A/S United States of America OVAL CONTAINER WITH LID 10/31/2002
29/170038     02/08/2005 D501636 Issued SUPERFOS A/S United States of America
CONTAINER 07/24/2006 29/263445     09/29/2009 D600915 Issued SUPERFOS A/S United
States of America DRINK DISPENSER 01/26/2009 29/311229     08/18/2009 D598232
Issued SUPERFOS A/S United States of America Rapid deployment barrier system Sep
10, 2010 12879124   2011/0033654-A1 Oct 9, 2018 10094085 Issued Terram Limited
United States of America Rapid deployment barrier system Sep 6, 2018 16123307  
      Pending Terram Limited United States of America Cellular Confinement
Systems Mar 25, 2009 12442756   US20090324346 Apr 23, 2013 8425158 Issued Terram
Limited/J&S Franklin Limited United States of America Cellular Confinement
Systems Apr 16, 2013 13863827   2013/0294847 Sep 27, 2016 9453322 Issued Terram
Limited/J&S Franklin Limited United States of America COMPOSITE SHEATHING
MATERIAL HAVING HIGH MOISTURE VAPOR PERMEABILITY 11/17/1998 09/193516    
04/11/2000 6048605 Issued Tyco Plastics Services AG Venezuela Nonwovens With
Additive Enhancing Barrier Properties Mar 1, 2017 1700090         Published
AVINTIV Specialty Materials Inc. Vietnam Bonding Pattern for a Nonwoven Fabric
Nov 21, 2018 3201802496         Pending Berry Global, Inc.

 

   

 

 

Trademark Name Country Application Number Filing Date Registration Number
Registration Date Owner 293 United States of America 86/713901 08/04/2015
5105998 12/20/2016 Berry Plastics Corporation 13 GALLON (AND DESIGN) United
States of America 87/588668 08/29/2017     Berry Global, Inc. 13 GALLON (AND
DESIGN) (PRODUCT PACKAGING) United States of America 87/593312 09/01/2017    
Berry Global, Inc. 293 LOGO United States of America 86/774080 09/30/2015
5110911 12/27/2016 Berry Plastics Corporation 3-D Canada 0728713 May 5, 1993
432023 Aug 19, 1994 Fabrene Inc. 3i China (People's Republic) TBD 01/25/2019    
Berry Global, Inc. (DE Corporation) 3i India 3413486 11/18/2016     Berry
Plastics Corporation 3i European Union (Community) 016044455 11/15/2016
016044455 04/07/2017 Berry Plastics Corporation 3i China (People's Republic)
22147472 12/06/2016     Berry Plastics Corporation 3i China (People's Republic)
31731347 06/21/2018     Berry Plastics Corporation 3i China (People's Republic)
22147472A 12/06/2016 22147472A 02/07/2018 Berry Plastics Corporation 3i United
States of America 87/083502 06/24/2016 5336325 11/14/2017 Berry Plastics
Corporation A NO NONSENSE CHOICE United States of America 85/977224 11/22/2010
4211674 09/18/2012 Berry Plastics Corporation ADCHEM United States of America
76/419468 06/11/2002 2777474 10/28/2003 Adchem Corporation ADCHEM THE ADHESIVE
TAPE ENGINEERS United States of America 76/347760 12/11/2001 2659012 12/10/2002
Adchem Corporation ADCHEM THE FOAM BONDING ADHESIVE TAPE EXPERTS United States
of America 87/176693 09/20/2016     Adchem Corporation ADMOUNT United States of
America 77/857352 10/26/2009 3906350 01/18/2011 Adchem Corporation AEP Australia
923273 08/13/2002 923273 06/02/2003 AEP Industries Inc. AEP United States of
America 74/403968 06/17/1993 1,896,144 05/30/1995 AEP Industries Inc. AEP United
States of America 76/451229 08/12/2002 2,752,507 08/19/2003 AEP Industries Inc.
AEP United States of America 77/679318 02/26/2009 3,682,810 09/15/2009 AEP
Industries Inc. AEP & Design United States of America 76/455754 09/30/2002
2,801,936 01/06/2004 AEP Industries Inc. AEP INDUSTRIES INC. United States of
America 76/097599 07/27/2000 2,506,137 11/13/2001 AEP Industries Inc. AEP SAFETY
SLIDE CUTTER Australia 943002 02/10/2003 943002 10/20/2003 AEP Industries Inc.
AGRIBAN Mexico 451228 May 10, 2000 749225 May 29, 2002 Bonlam, S.A. DE C.V.
AGRIBAN Costa Rica   Dec 6, 2001 137877 Mar 24, 2003 Bonlam, S.A. DE C.V.
AGRIBAN Dominican Republic   Apr 9, 2009 174893 Jun 30, 2009 Bonlam, S.A. DE
C.V. AGRIBAN Ecuador   Feb 17, 2001 84624 Jul 4, 2002 Bonlam, S.A. DE C.V.
AGRIBAN Ecuador   Dec 17, 2001 17999 Jul 4, 2002 Bonlam, S.A. DE C.V. AGRIBAN
Guatemala   Jan 2, 2002 119847 Sep 9, 2002 Bonlam, S.A. DE C.V. AGRIBAN Honduras
  Apr 23, 2009 110641 Nov 13, 2009 Bonlam, S.A. DE C.V. AGRIBAN (and design)
Argentina 2992958 Apr 7, 2010 2422369 Feb 3, 2011 Bonlam, S.A. DE C.V. AGRIBAN
(word & design) Chile 937727 Mar 23, 2010 937727 Nov 11, 2011 Bonlam, S.A. DE
C.V. AGRIBAN (word & design) Mexico 1054921 Dec 16, 2009 1168295 Jul 13, 2010
Bonlam, S.A. DE C.V. AGRIBAN (word & design) Venezuela 70942010 May 14, 2010
70942010 Jun 9, 2011 Bonlam, S.A. DE C.V. AGRIBAN (word & design) Brazil
830479430 Dec 17, 2009 830479430 Mar 1, 2016 Bonlam, S.A. DE C.V. AGRIBAN (word
& design) Colombia   Mar 8, 2010 407208 Aug 25, 2010 Bonlam, S.A. DE C.V.
AGRIBAN (word & design) Costa Rica   Dec 7, 2009 200252 Apr 16, 2010 Bonlam,
S.A. DE C.V. AGRIBAN (word & design) Dominican Republic   Dec 8, 2009 179043 Feb
16, 2010 Bonlam, S.A. DE C.V. AGRIBAN (word & design) Ecuador   Dec 11, 2009
313810 May 27, 2010 Bonlam, S.A. DE C.V. AGRIBAN (word & design) Guatemala   Dec
11, 2009 170191 Jun 11, 2010 Bonlam, S.A. DE C.V. AGRIBAN (word & design)
Honduras   Aug 12, 2009 112760 Jun 17, 2010 Bonlam, S.A. DE C.V. AGRIBON Mexico
87679 May 25, 1990 382424 Aug 30, 1990 Bonlam, S.A. DE C.V. AGRIBON Canada
807099 Mar 15, 1996 TMA510203 Mar 29, 1999 Bonlam, S.A. DE C.V. AGRIBON
Dominican Republic   Apr 9, 2009 174892 Jun 30, 2009 Bonlam, S.A. DE C.V.
AGRIBON Honduras   Apr 23, 2009 110613 Nov 12, 2009 Bonlam, S.A. DE C.V. AGRIBON
Guatemala 126580 Oct 27, 2003 20131803 Oct 27, 2003 Bonlam, S.A. de C.V.
Corporation Mexico AGRIBON Mexico 764710 Feb 8, 2006 951626 Aug 31, 2006 Bonlam,
S.A. de C.V. Corporation Mexico AGRIBON United States of America 75072842 Mar
14, 1996 2090689 Aug 26, 1997 Bonlam, S.A. de C.V. Corporation Mexico AGRIBON
Costa Rica 20030001699 Mar 19, 2003 141456 Sep 25, 2003 Bonlam, S.A. de C.V.
Corporation Mexico AGRIBON (and design) Argentina 2992959 Apr 7, 2010 2422368
Feb 3, 2011 Bonlam, S.A. DE C.V. AGRIBON (word & design) Mexico 1090158 May 18,
2010 1167381 Jul 6, 2010 Bonlam, S.A. DE C.V. AGRIBON (word & design) Venezuela
70952010 May 14, 2010 70952010 Jun 9, 2011 Bonlam, S.A. DE C.V. AGRIBON (word &
design) Brazil 830628126 May 25, 2010 830628126 Oct 18, 2016 Bonlam, S.A. DE
C.V. AGRIBON (word & design) Colombia   Mar 8, 2010 407207 Aug 25, 2010 Bonlam,
S.A. DE C.V. AGRIBON (word & design) Costa Rica   Dec 7, 2009 200254 Apr 16,
2010 Bonlam, S.A. DE C.V. AGRIBON (word & design) Dominican Republic   Dec 8,
2009 179044 Feb 16, 2010 Bonlam, S.A. DE C.V. AGRIBON (word & design) Guatemala
  Dec 11, 2009 170192 Jun 11, 2010 Bonlam, S.A. DE C.V. AGRIBON (word & design)
Honduras   Dec 8, 2009 112781 Jun 17, 2010 Bonlam, S.A. DE C.V. AGRIBON (Word &
Design) Brazil 830479422 Dec 17, 2009 830479422 Mar 1, 2016 Bonlam. S.A. de C.V.
AGRIBON (word and design) Mexico 1054922 Dec 16, 2009 1168296 Jul 13, 2010
Bonlam, S.A. DE C.V. AGROTEC Brazil 825889960 Sep 26, 2003 825889960 Jun 9, 2009
Companhia Providencia Industria E Comercio AGRYL France 122348 Apr 6, 1989
1522915 Sep 22, 1989 Fiberweb France SAS AGRYL International Bureau (WIPO)
447793 Oct 12, 1979 447793 Oct 12, 1979 Fiberweb France SAS AGRYL United Kingdom
1209046 Dec 13, 1983 1209046 Mar 5, 1986 Fiberweb France SAS AGRYL European
Union 5629126 Jan 19, 2007 5629126 Jan 18, 2008 Fiberweb France SAS AGRYL
Honduras 3042105 Nov 2, 2005 97922 Aug 4, 2006 Fiberweb Holdings Limited AGRYL
Costa Rica 200600045 May 30, 2006 163633 Nov 3, 2006 Fiberweb Holdings Limited
AGRYL El Salvador 703652005 Nov 3, 2005 79 Aug 31, 2006 Fiberweb Holdings
Limited AGRYL Fmr. Serbia and Montenegro Z7612013 May 16, 2013 RS67018 Feb 24,
2014 Fiberweb Holdings Limited Agryl & Design European Union 011831682 May 21,
2013 011831682 Oct 16, 2013 Fiberweb France SAS AGRYL & Design France 93469606
May 19, 1993 93469606 Jul 22, 1994 Fiberweb France SAS Agryl & Design Norway
201313819 Nov 13, 2013 274792 Mar 3, 2014 Fiberweb France SAS Agryl & Design
Russian Federation 2013739639 Nov 15, 2013 537612 Mar 20, 2015 Fiberweb France
SAS AGRYL & Design Germany S48682 Jun 26, 1989 1145530 Aug 31, 1989 Fiberweb
France SAS AGRYL P 17 Finland 101390 Jul 18, 1985 101390 May 5, 1988 Fiberweb
France SAS AGRYL P 17 Norway 125549 Jul 12, 1985 125549 Jun 19, 1986 Fiberweb
France SAS AGRYL P 17 Mexico 909311 Oct 27, 2005 909311 Nov 22, 2005 Fiberweb
France SAS AGRYL P 17 France 1322060 Sep 4, 1985 1322060 Jan 1, 1986 Fiberweb
France SAS AGRYL P 17 European Union 5629431 Jan 19, 2007 5629431 Jan 18, 2008
Fiberweb France SAS AIR-GARD Canada 0662946 Jul 25, 1990 TMA392887 Jan 17, 1992
Fabrene Inc. AIR-GARD United States of America 75600344 Dec 7, 1998 2516120 Dec
11, 2001 Fabrene Inc. AIR-GARD (Stylized) Canada 0899119 Dec 10, 1998 TMA532300
Sep 7, 2000 Fabrene Inc. AIRSTOP Canada 1337148 02/27/2007 749819 10/08/2009
Covalence Specialty Coatings LLC AIRTEN Benelux 1378355 Jul 12, 2018 1036222 Oct
10, 2018 Berry Global, Inc. AIRTEN South Africa 201900627 Jan 8, 2019     Berry
Global, Inc. AIRTEN South Africa 201900628 Jan 8, 2019     Berry Global, Inc.
AIRTEN South Africa 201900629 Jan 8, 2019     Berry Global, Inc. AIRTEN Brazil
916555470 Jan 11, 2019     Berry Global, Inc. AIRTEN Brazil 916555518 Jan 11,
2019     Berry Global, Inc. AIRTEN Brazil 916555569 Jan 11, 2019     Berry
Global, Inc. AIRTEN Nigeria FTMO2019142119 Jan 9, 2019     Berry Global, Inc.
AIRTEN Nigeria FTMO2019142122 Jan 9, 2019     Berry Global, Inc. AIRTEN Nigeria
FTMO2019142124 Jan 9, 2019     Berry Global, Inc. AIRTEN International Bureau
(WIPO)   Jan 11, 2019     Berry Global, Inc. AMIRA Algeria 132038 May 30, 2013  
  PGI Spain S.L. AMIRA Morocco 153669 Jul 25, 2013 153669 Jul 25, 2013 PGI Spain
S.L. AMIRA Thailand 909498 Sep 17, 2013     PGI Spain S.L. AMIRA Chile 1067433
Jul 19, 2013 1165597 May 12, 2015 PGI Spain S.L. AMIRA Mexico 1377016 May 27,
2013 1400433 Sep 26, 2013 PGI Spain S.L. AMIRA Australia 1559353 May 27, 2013
1559353 May 27, 2013 PGI Spain S.L. AMIRA Argentina 3282624 Oct 23, 2014 2687853
Oct 23, 2014 PGI Spain S.L. AMIRA China 12952650 Jul 22, 2013 12952650 Apr 7,
2015 PGI Spain S.L. AMIRA Colombia 13129423 May 27, 2013 37056 Jun 6, 2014 PGI
Spain S.L. AMIRA Costa Rica 20134733 May 31, 2013 232606 Jan 10, 2014 PGI Spain
S.L. AMIRA Brazil 840556950 Jun 25, 2013 840556950 Oct 24, 2017 PGI Spain S.L.
AMIRA Japan 2013045390 Jun 13, 2013 5673595 May 30, 2014 PGI Spain S.L. AMIRA
Peru 5344752013 May 28, 2013 203669 Oct 2, 2013 PGI Spain S.L. AMIRA Tunisia
TNE201300961 May 28, 2013 TNE201300961 Apr 1, 2014 PGI Spain S.L. AMIRA
NONWOVENS Colombia 14050840 Mar 10, 2014 506477 Jan 29, 2015 PGI Spain S.L.
AMIRA NONWOVENS Brazil 907716431 May 20, 2014 907716431 Jan 9, 2018 PGI Spain
S.L. ANODEFLEX Denmark 123085 Feb 27, 1985 198601223 May 16, 1986 Covalence
Specialty Adhesives, LLC ANODEFLEX Portugal 485030   485030 03/19/1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Austria 485030 Mar 19, 1984 485030 Mar 19,
1984 Covalence Specialty Adhesives, LLC ANODEFLEX France 485030 Mar 19, 1984
485030 Mar 19, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX Hungary 485030
Mar 19, 1984 485030 Mar 19, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX
International Bureau (WIPO) 485030 Mar 19, 1984 485030 Mar 19, 1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Italy 485030 Mar 19, 1984 485030 Mar 19, 1984
Covalence Specialty Adhesives, LLC ANODEFLEX Romania 485030 Mar 19, 1984 485030
Mar 19, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX Russian Federation
485030 Mar 19, 1984 485030 Mar 19, 1984 Covalence Specialty Adhesives, LLC
ANODEFLEX Serbia 485030 Mar 19, 1984 485030 Mar 19, 1984 Covalence Specialty
Adhesives, LLC ANODEFLEX Spain 485030 Mar 19, 1984 485030 Mar 19, 1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Switzerland 485030 Mar 19, 1984 485030 Mar
19, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX Canada 537188 02/26/1985
313180 04/11/1986 Covalence Specialty Adhesives, LLC ANODEFLEX Benelux 00661455
Oct 20, 1983 394524 Jun 28, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX
India 2902137 02/13/2015     Covalence Specialty Adhesives, LLC ANODEFLEX Japan
2015042632 May 1, 2015 5950303 May 26, 2017 Covalence Specialty Adhesives, LLC
ANODEFLEX Denmark 1230/85 02/27/1985 1986 01223 05/16/1986 Covalence Specialty
Adhesives, LLC ANODEFLEX Japan 2015-042632 05/01/2015 5950303 05/26/2017
Covalence Specialty Adhesives, LLC ANODEFLEX Austria   03/19/1984 485030
03/19/1984 Covalence Specialty Adhesives, LLC ANODEFLEX Benelux   10/20/1983
394524 06/28/1984 Covalence Specialty Adhesives, LLC ANODEFLEX Switzerland  
03/19/1984 485030 03/19/1984 Covalence Specialty Adhesives, LLC ANODEFLEX Spain
  03/19/1984 485030 03/19/1984 Covalence Specialty Adhesives, LLC ANODEFLEX
France   03/19/1984 485030 03/19/1984 Covalence Specialty Adhesives, LLC
ANODEFLEX Hungary   03/19/1984 485030 03/19/1984 Covalence Specialty Adhesives,
LLC ANODEFLEX Italy   03/19/1984 485030 03/19/1984 Covalence Specialty
Adhesives, LLC ANODEFLEX Romania   03/19/1984 485030 03/19/1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Serbia   03/19/1984 485030 03/19/1984
Covalence Specialty Adhesives, LLC ANODEFLEX Russian Federation   03/19/1984
485030 03/19/1984 Covalence Specialty Adhesives, LLC ANODEFLEX Int'l
Registration - Madrid Protocol Only   03/19/1984 485030 03/19/1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Brazil 812109457 Jul 26, 1985 812109457 Apr
14, 1987 Raychem Corporation ANODEFLEX Brazil   07/26/1985 812109457 04/14/1987
Raychem Corporation APEX China     1456695 Oct 14, 2000 Chicopee, Inc. APEX
United States of America 75461238 Apr 3, 1998 2366859 Jul 11, 2000 PGI Polymer,
Inc. APEX United States of America 85160990 Oct 26, 2010 4025218 Sep 13, 2011
PGI Polymer, Inc. AQUA-SEAL Canada 1871096 Dec 4, 2017     Berry Global, Inc.
AQUA-SEAL Mexico 2034668 Apr 13, 2018     Berry Global, Inc. AQUA-SEAL United
States of America 87710540 Dec 6, 2017     Berry Global, Inc. ARBRENE Canada
0514154 Dec 20, 1983 TMA297322 Nov 23, 1984 Fabrene Inc. ARBRENE Canada 574122
Dec 4, 1986 TMA337559 Feb 26, 1988 Fabrene Inc. ARBRENE United States of America
73682859 Sep 8, 1987 1492291 Jun 14, 1988 Fabrene Inc. ARGUS-LOC United States
of America 73/348181 02/01/1982 1290089 08/14/1984 BPREX HEALTHCARE PACKAGING
INC. ARIUM European Union 011275773 Oct 18, 2012 011275773 Mar 18, 2013 AVINTIV
Specialty Materials Inc. AUTO-LOC United States of America 76/485934 01/29/2003
2927230 02/22/2005 Berry Plastics Corporation AVINTIV Chile 1164514 Jul 31, 2015
1220082 Sep 6, 2016 AVINTIV Specialty Materials Inc. AVINTIV Australia 1687128
Apr 14, 2015 1687128 Oct 21, 2015 AVINTIV Specialty Materials Inc. AVINTIV
Australia 1697986 Jun 6, 2015 1697986 Oct 21, 2015 AVINTIV Specialty Materials
Inc. AVINTIV Argentina 3442744 Sep 22, 2015 2820067 Jul 22, 2016 AVINTIV
Specialty Materials Inc. AVINTIV Argentina 3442745 Sep 22, 2015 2820068 Jul 22,
2016 AVINTIV Specialty Materials Inc. AVINTIV Panama 24429201 Sep 24, 2015
244292 Sep 24, 2015 AVINTIV Specialty Materials Inc. AVINTIV Taiwan R.O.C.
104056804 Sep 23, 2015 01787020 Aug 16, 2016 AVINTIV Specialty Materials Inc.
AVINTIV Hong Kong 303544579 Sep 22, 2015 303544579 Sep 22, 2015 AVINTIV
Specialty Materials Inc. AVINTIV Guatemala 2015009327 Sep 21, 2015 215539 Jun
27, 2016 AVINTIV Specialty Materials Inc. AVINTIV Malaysia 2015009763 Sep 22,
2015 2015009763 Jul 5, 2016 AVINTIV Specialty Materials Inc. AVINTIV Peru
6344652015 Sep 22, 2015 12558 Jan 18, 2016 AVINTIV Specialty Materials Inc.
AVINTIV Costa Rica 20150009270 Sep 23, 2015 249295 Jan 21, 2016 AVINTIV
Specialty Materials Inc. BAND United States of America 87/593265 09/01/2017    
Berry Global, Inc. BANTAM United States of America 87/154359 08/29/2016    
Berry Plastics Corporation BARRICADE United States of America 85/758780
10/19/2012 4941638 04/19/2016 Berry Plastics Corporation BERRY Canada 1860901
10/04/2017     Berry Plastics Corporation BERRY Mexico 1954934 10/05/2017    
Berry Plastics Corporation BERRY Argentina 3649155 10/04/2017     Berry Plastics
Corporation BERRY India 3650058 10/05/2017     Berry Plastics Corporation BERRY
European Union (Community) 017291139 10/05/2017 017291139 04/27/2018 Berry
Plastics Corporation BERRY China (People's Republic) 26758097 10/09/2017    
Berry Plastics Corporation BERRY Brazil 913514861 10/05/2017     Berry Plastics
Corporation BERRY United States of America 87/399443 04/05/2017     Berry
Plastics Corporation BERRY United States of America 87/976978 04/05/2017    
Berry Plastics Corporation BERRY Japan T2017-132420 10/05/2017     Berry
Plastics Corporation BERRY selecTE Canada 1946056 02/13/2019     Berry Global,
Inc. BI-BO Mexico 1348826 02/14/2013 1370595 05/27/2013 Berry Plastics
Corporation BI-BO & Design Mexico 1348827 02/14/2013 1370596 05/27/2013 Berry
Plastics Corporation BIG CITY United States of America 74/345795 01/05/1993
1788140 08/17/1993 Berry Plastics Corporation BIOBARRIER Germany R5047224W Feb
13, 1991 2037667 Jan 4, 1993 A.B. Dick Company and Reemay, Inc. BIOBARRIER Japan
201720142 Feb 20, 2017 5992930 Nov 2, 2017 Berry Global, Inc. BIOBARRIER Israel
82171 Jan 23, 1992 82171 Jan 23, 1992 Fiberweb, Inc. BIOBARRIER New Zealand
207998 Feb 4, 1991 207998 Aug 26, 1994 Fiberweb, Inc. BIOBARRIER France 286054
Mar 26, 2001 1662156 Oct 11, 1991 Fiberweb, Inc. BIOBARRIER Australia 549723 Jan
31, 1991 549723 Jan 31, 1991 Fiberweb, Inc. BIOBARRIER Taiwan R.O.C. 806427 Apr
24, 1991 557372 Apr 16, 1992 Fiberweb, Inc. BIOBARRIER Portugal 271567 Feb 26,
1991 271567 Feb 3, 2003 Fiberweb, LLC BIOBARRIER Benelux 759187 Feb 4, 1991
495725 Feb 4, 1991 Fiberweb, LLC BIOBARRIER United States of America 78363167
Feb 5, 2004 2962402 Jun 14, 2005 Fiberweb, LLC BIOBARRIER Republic of Korea
4019910003 Feb 5, 1991 40235570 Jun 21, 2002 Fiberweb, LLC BIOBARRIER
Switzerland 8921991O Feb 8, 1991 P388730 Jan 6, 1992 Fiberweb, LLC BIOBARRIER
Thailand 225807 Mar 24, 1992 TM593 Jan 30, 1993 Reemay, Inc. BIOBARRIER Canada
674473 Jan 24, 1991 391865 Dec 13, 1991 Reemay, Inc. BLOCKADE United States of
America 77/026151 10/20/2006 3278836 08/14/2007 Pliant, LLC BLUE CLOVER STUDIOS
New Zealand 1015546 03/10/2015 1015546 09/11/2015 Berry Plastics Corporation
BLUE CLOVER STUDIOS Mexico 1589939 03/18/2015 1550183 06/24/2015 Berry Plastics
Corporation BLUE CLOVER STUDIOS Australia 1679949 03/10/2015 1679949 06/03/2015
Berry Plastics Corporation BLUE CLOVER STUDIOS Canada 1718555 03/10/2015 950923
09/29/2016 Berry Plastics Corporation BLUE CLOVER STUDIOS India 2920015
03/11/2015 2920015 10/27/2017 Berry Plastics Corporation BLUE CLOVER STUDIOS
Argentina 3393087 03/10/2015 2813284 07/12/2016 Berry Plastics Corporation BLUE
CLOVER STUDIOS European Union (Community) 013816806 03/10/2015 013816806
08/14/2015 Berry Plastics Corporation BLUE CLOVER STUDIOS China (People's
Republic) 16551453 03/24/2015 16551453 05/14/2016 Berry Plastics Corporation
BLUE CLOVER STUDIOS Taiwan 104015455 03/23/2015 01736778 11/01/2015 Berry
Plastics Corporation BLUE CLOVER STUDIOS Hong Kong 303323772 03/10/2015
303323772 05/23/2016 Berry Plastics Corporation BLUE CLOVER STUDIOS Brazil
909162379 03/25/2015 909162379 07/10/2018 Berry Plastics Corporation BLUE CLOVER
STUDIOS Malaysia 2015002679 03/10/2015 2015002679 12/14/2015 Berry Plastics
Corporation BLUE CLOVER STUDIOS Russian Federation 2015706250 03/10/2015 576960
06/06/2016 Berry Plastics Corporation BLUE CLOVER STUDIOS Japan 2015-21350
03/10/2015 5780713 07/24/2015 Berry Plastics Corporation BLUE CLOVER STUDIOS
Singapore 40201504488T 03/17/2015 40201504488T 09/23/2015 Berry Plastics
Corporation BLUE CLOVER STUDIOS Korea, Republic of 41-2015-0013858 03/25/2015
41-0344959 01/14/2016 Berry Plastics Corporation BLUE CLOVER STUDIOS United
States of America 86/405895 09/25/2014 4847505 11/03/2015 Berry Plastics
Corporation BLUE CLOVER STUDIOS Indonesia J002015012068 03/24/2015     Berry
Plastics Corporation Boddingtons European Union 005276027 Aug 25, 2006 005276027
Apr 24, 2008 Fiberweb Geosynthetics Limited Boddingtons United States of America
77012839 Oct 3, 2006 3963932 May 24, 2011 Fiberweb Geosynthetics Limited
Boddingtons & Design European Union 5276019 Aug 25, 2006 5276019 Nov 28, 2007
Boddingtons Limited Boddingtons & Design European Union 011828589 May 20, 2013
011828589 Dec 17, 2013 Fiberweb Geosynthetics Limited Bodpave New Zealand 809090
Jul 7, 2009 809090 Mar 11, 2010 Fiberweb Geosynthetics Limited Bodpave Australia
1308237 Jul 7, 2009 1308237 Jul 7, 2009 Fiberweb Geosynthetics Limited Bodpave
Canada 1626832 May 15, 2013 TMA919357 Nov 4, 2015 Fiberweb Geosynthetics Limited
Bodpave United Kingdom 2464923 Aug 22, 2007 2464923 Jan 25, 2008 Fiberweb
Geosynthetics Limited BODPAVE European Union 011779337 Apr 29, 2013 011779337
Sep 20, 2013 Fiberweb Geosynthetics Limited Bodpave United States of America
76700167 Nov 2, 2009 3917299 Feb 8, 2011 Fiberweb Geosynthetics Limited BONLAM
(word & design) Mexico 215098 Jul 10, 1994 486195 Mar 27, 1995 Bonlam, S.A. DE
C.V. BULLSEYE Mexico 1474554 04/07/2014 1531713 04/22/2015 Berry Plastics
Corporation BULLSEYE Canada 1671334 04/04/2014     Berry Plastics Corporation
BULLSEYE United States of America 86/720164 08/10/2015 5633193 12/18/2018 Berry
Plastics Corporation BULLSEYE & Design Mexico 1474553 04/07/2014     Berry
Plastics Corporation BULLSEYE & DESIGN Canada 1671335 04/04/2014 982699
10/12/2017 Berry Plastics Corporation BUSINESS BAGS United States of America
74/356912 02/08/1993 1850323 08/16/1994 Berry Plastics Corporation C (Stylized)
United States of America 78801261 Jan 27, 2006 3189283 Dec 26, 2006 Chicopee,
Inc. C CHICOPEE (Stylized) United States of America 73280772 Oct 6, 1980 1174277
Oct 20, 1981 PGI Polymer, Inc. C CHICOPEE (Stylized) United States of America
75564804 Oct 5, 1998 2420492 Jan 16, 2001 PGI Polymer, Inc. C CHIX (Stylized)
United States of America 73303969 Apr 2, 1981 1187714 Jan 26, 1982 PGI Polymer,
Inc. C PRO-CHLOR Canada 1321900 Oct 27, 2006 TMA747827 Sep 16, 2009 Chicopee,
Inc. C PRO-CHLOR United States of America 78961765 Aug 28, 2006 3514345 Oct 7,
2008 Chicopee, Inc. C PRO-CHLOR & design (Stylized) Canada 1322387 Nov 1, 2006
TMA748805 Sep 28, 2009 Chicopee, Inc. C PRO-CHLOR & design (Stylized) United
States of America 78973608 Sep 13, 2006 3420755 Apr 29, 2008 Chicopee, Inc. C
PRO-QUAT Mexico 818769 Nov 10, 2006 974958 Feb 27, 2007 Chicopee, Inc. C
PRO-QUAT Canada 1321902 Oct 27, 2006 TMA760741 Mar 3, 2010 Chicopee, Inc. C
PRO-QUAT United States of America 78961670 Aug 28, 2006 3607776 Apr 14, 2009
Chicopee, Inc. C PRO-QUAT & design  (Stylized) Mexico 818770 Nov 10, 2006 975578
Mar 7, 2007 Chicopee, Inc. C PRO-QUAT & design  (Stylized) Canada 1322389 Nov 1,
2006 TMA745634 Aug 18, 2009 Chicopee, Inc. C PRO-QUAT & design  (Stylized)
United States of America 78973638 Sep 13, 2006 3447079 Jun 10, 2008 Chicopee,
Inc. CARTEX Canada 1023083 Jul 21, 1999 TMA563096 Jun 6, 2002 PGI Nonwovens B.V.
CARTEX China 4707402 Jun 8, 2005 4707402 Nov 14, 2008 PGI Nonwovens B.V. CHEF
Logo Canada 1796162 08/17/2016     AEP Industries Inc. CHICOPEE India 3929536
Aug 29, 2018     Berry Global, Inc. CHICOPEE European Union 118828 Apr 1, 1996
118828 Apr 1, 1996 Chicopee, Inc. CHICOPEE Canada 0231530 Jul 8, 1955 TMA105116
Nov 30, 1956 Chicopee, Inc. CHICOPEE Mexico 733935 Aug 15, 2005 923568 Mar 3,
2006 Chicopee, Inc. CHICOPEE Mexico 818772 Nov 10, 2006 974488 Feb 26, 2007
Chicopee, Inc. CHICOPEE Mexico 818773 Nov 10, 2006 975579 Mar 7, 2007 Chicopee,
Inc. CHICOPEE Canada 1323794 Nov 10, 2006 TMA727231 Oct 28, 2008 Chicopee, Inc.
CHICOPEE European Union 1371855 Nov 4, 1999 1371855 Mar 12, 2001 Chicopee, Inc.
CHICOPEE European Union 4588398 Aug 11, 2005 4588398 Jul 10, 2006 Chicopee, Inc.
CHICOPEE United States of America 78881727 May 11, 2006 3286167 Aug 28, 2007
Chicopee, Inc. CHICOPEE Japan 753752005 Aug 11, 2005 4929220 Feb 17, 2006
Chicopee, Inc. CHICOPEE Brazil 827682387 Aug 12, 2005 827682387 Aug 12, 2008
Chicopee, Inc. CHICOPEE Brazil 828846642 Nov 13, 2006 828846642 Aug 5, 2014
Chicopee, Inc. CHICOPEE Russian Federation 2014741557 Dec 10, 2014 564960 Feb
17, 2016 Chicopee, Inc. CHICOPEE Austria 303685 Oct 18, 1965 303685 Oct 18, 1965
PGI Nonwovens B.V. CHICOPEE Egypt 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE France 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE Germany 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE Hungary 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE International Bureau (WIPO) 303685 Oct 18, 1965 303685
Oct 18, 1965 PGI Nonwovens B.V. CHICOPEE Italy 303685 Oct 18, 1965 303685 Oct
18, 1965 PGI Nonwovens B.V. CHICOPEE Liechtenstein 303685 Oct 18, 1965 303685
Oct 18, 1965 PGI Nonwovens B.V. CHICOPEE Monaco 303685 Oct 18, 1965 303685 Oct
18, 1965 PGI Nonwovens B.V. CHICOPEE Morocco 303685 Oct 18, 1965 303685 Oct 18,
1965 PGI Nonwovens B.V. CHICOPEE Romania 303685 Oct 18, 1965 303685 Oct 18, 1965
PGI Nonwovens B.V. CHICOPEE Serbia 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE Switzerland 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE Mexico 0818771 Nov 10, 2006 992413 Jul 13, 2007 Polymer
Group, Inc. CHICOPEE "CROSS HATCH" [word & design] Czech Republic 391904 Sep 13,
1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH" [word &
design] Italy 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V.
CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Austria 391904 Sep
13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A
Sign of Quality" [word & design] Croatia 391904 Sep 13, 1972 391904 Sep 13, 1972
PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design]
Egypt 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS
HATCH. . . A Sign of Quality" [word & design] France 391904 Sep 13, 1972 391904
Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality"
[word & design] Frmr. Yug. Rep. of Macedonia 391904 Sep 13, 1972 391904 Sep 13,
1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word &
design] Hungary 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V.
CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] International
Bureau (WIPO) 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V.
CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Liechtenstein
391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS
HATCH. . . A Sign of Quality" [word & design] Monaco 391904 Sep 13, 1972 391904
Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality"
[word & design] Morocco 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens
B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Portugal
391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS
HATCH. . . A Sign of Quality" [word & design] Romania 391904 Sep 13, 1972 391904
Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality"
[word & design] San Marino 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens
B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Serbia 391904
Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A
Sign of Quality" [word & design] Slovakia 391904 Sep 13, 1972 391904 Sep 13,
1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word &
design] Slovenia 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V.
CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Switzerland 391904
Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A
Sign of Quality" [word & design] Algeria     391904 Sep 13, 1972 PGI Nonwovens
B.V. CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design] Austria 399190
Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A
Sign of Quality" [word & design] Czech Republic 399190 Jun 25, 1973 399190 Jun
25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word &
design] Egypt 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc.
CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design] France 399190 Jun 25,
1973 399190 Jun 25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A Sign of
Quality" [word & design] Hungary 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer
Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design]
International Bureau (WIPO) 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer
Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design] Italy
399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND .
. . A Sign of Quality" [word & design] Portugal 399190 Jun 25, 1973 399190 Jun
25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word &
design] Romania 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc.
CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design] Serbia 399190 Jun 25,
1973 399190 Jun 25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A Sign of
Quality" [word & design] Spain 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer
Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design]
Switzerland 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc. Chicopee
"WAVY LINE" design Sweden 190147763   147763 Jun 28, 1974 Chicopee, Inc.
Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design] Algeria     391903
Sep 13, 1972 PGI Nonwovens B.V. Chicopee "WAVY LINES ... A SIGN OF QUALITY"
[word & design] Austria     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee
"WAVY LINES ... A SIGN OF QUALITY" [word & design] Egypt     391903 Sep 13, 1972
Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design]
France     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A
SIGN OF QUALITY" [word & design] Germany     391903 Sep 13, 1972 Polymer Group,
Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design] Hungary    
391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF
QUALITY" [word & design] International Bureau (WIPO)     391903 Sep 13, 1972
Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design]
Italy     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A
SIGN OF QUALITY" [word & design] Liechtenstein     391903 Sep 13, 1972 Polymer
Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design] Monaco  
  391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF
QUALITY" [word & design] Morocco     391903 Sep 13, 1972 Polymer Group, Inc.
Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design] Portugal     391903
Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY"
[word & design] Romania     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee
"WAVY LINES ... A SIGN OF QUALITY" [word & design] San Marino     391903 Sep 13,
1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word &
design] Serbia     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES
... A SIGN OF QUALITY" [word & design] Spain     391903 Sep 13, 1972 Polymer
Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design]
Switzerland     391903 Sep 13, 1972 Polymer Group, Inc. CHICOPEE Cross Hatch
Design United States of America 72427934 Jun 21, 1972 1256427 Nov 1, 1983
AVINTIV Specialty Materials Inc. CHICOPEE CROSSHATCH [word & design] Croatia    
401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word & design] Czech
Republic     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word &
design] Egypt     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH
[word & design] France     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE
CROSSHATCH [word & design] Hungary     401612 Oct 3, 1973 Polymer Group, Inc.
CHICOPEE CROSSHATCH [word & design] International Bureau (WIPO)     401612 Oct
3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word & design] Italy     401612
Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word & design] Portugal    
401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word & design]
Romania     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word &
design] Serbia     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH
[word & design] Slovakia     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE
CROSSHATCH [word & design] Slovenia     401612 Oct 3, 1973 Polymer Group, Inc.
CHICOPEE CROSSHATCH [word & design] Spain     401612 Oct 3, 1973 Polymer Group,
Inc. CHICOPEE CROSSHATCH [word & design] Switzerland     401612 Oct 3, 1973
Polymer Group, Inc. CHICOPEE DIAMOND [Design] United States of America 86003939
Jul 8, 2013 4488013 Feb 25, 2014 Chicopee, Inc. CHICOPEE DIAMOND [word & design]
Croatia   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND
[word & design] Czech Republic   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens
B.V. CHICOPEE DIAMOND [word & design] Egypt   Oct 3, 1973 401609 Oct 3, 1973 PGI
Nonwovens B.V. CHICOPEE DIAMOND [word & design] France   Oct 3, 1973 401609 Oct
3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design] Hungary   Oct 3,
1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design]
International Bureau (WIPO)   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens B.V.
CHICOPEE DIAMOND [word & design] Italy   Oct 3, 1973 401609 Oct 3, 1973 PGI
Nonwovens B.V. CHICOPEE DIAMOND [word & design] Portugal   Oct 3, 1973 401609
Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design] Romania   Oct 3,
1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design]
Serbia   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND
[word & design] Slovakia   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens B.V.
CHICOPEE DIAMOND [word & design] Slovenia   Oct 3, 1973 401609 Oct 3, 1973 PGI
Nonwovens B.V. CHICOPEE DIAMOND [word & design] Spain   Oct 3, 1973 401609 Oct
3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design] Switzerland   Oct 3,
1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND PATTERN [Design]
United States of America 85112269 Aug 20, 2010 4047140 Oct 25, 2011 Chicopee,
Inc. CHICOPEE WAVY LINES (word and design) Croatia 401610 Oct 3, 1973 401610 Oct
3, 1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES (word and design) Czech Republic
401610 Oct 3, 1973 401610 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES
(word and design) International Bureau (WIPO) 401610 Oct 3, 1973 401610 Oct 3,
1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES (word and design) Slovakia 401610
Oct 3, 1973 401610 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES (word and
design) Slovenia 401610 Oct 3, 1973 401610 Oct 3, 1973 PGI Nonwovens B.V.
CHICOPEE WAVY LINES (word and design) Spain 401610 Oct 3, 1973 401610 Oct 3,
1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES (word and design) Switzerland 401610
Oct 3, 1973 401610 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEECARES Brazil 828846650
Nov 13, 2006 828846650 Aug 5, 2014 Chicopee, Inc. CHIFONET European Union
001371657 Nov 4, 1999 001371657 Mar 12, 2001 Chicopee, Inc. CHIFONET Benelux
991031 Jun 5, 2001 686107 Jun 5, 2001 PGI Nonwovens B.V. CHIFONET Czech Republic
WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI Nonwovens B.V. CHIFONET Hungary
WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI Nonwovens B.V. CHIFONET
International Bureau (WIPO) WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI
Nonwovens B.V. CHIFONET Poland WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI
Nonwovens B.V. CHIFONET Slovakia WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI
Nonwovens B.V. CHIFONET Slovenia WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI
Nonwovens B.V. CHIX Canada 0206518 Mar 16, 1950 UCA040541 Mar 16, 1950 Chicopee,
Inc. CHIX United States of America 73303794 Apr 2, 1981 1185839 Jan 12, 1982 PGI
Polymer, Inc. CHOICE-WRAP United States of America 72/266325 03/09/1967 857929
10/01/1968 Pliant Corporation CHUX Canada 0837155 Feb 20, 1997 TMA517228 Sep 28,
1999 Chicopee, Inc. CHUX Thailand 850810 Jun 19, 2012     PGI Nonwovens B.V.
CHUX Thailand 850811 Jun 19, 2012 Kor397436 Jun 19, 2012 PGI Nonwovens B.V. CHUX
Sweden 201201588 Feb 22, 2012 506636 Sep 7, 2012 PGI Nonwovens B.V. CHUX South
Africa 201207536 Mar 23, 2012 201207536 Oct 25, 2013 PGI Nonwovens B.V. CHUX
United States of America 75212870 Dec 13, 1996 2177919 Aug 4, 1998 PGI Polymer,
Inc. CHUX [word & design] France WO0314545   314545 Jun 6, 1966 PGI Nonwovens
B.V. CHUX [word & design] Germany WO0314545   314545 Jun 6, 1966 PGI Nonwovens
B.V. CHUX [word & design] International Bureau (WIPO) WO0314545   314545 Jun 6,
1966 PGI Nonwovens B.V. CIRRUS India 2902134 02/13/2015     Berry Plastics
Corporation CLEANDRAPE United States of America 77/593515 10/15/2008 3703220
10/27/2009 Berry Plastics Corporation CLEAR-SEAL United States of America
77/840464 10/02/2009 3826642 07/27/2010 Pliant, LLC CLIC LOC United States of
America 72/433562 08/23/1972 986568 06/18/1974 BPREX HEALTHCARE PACKAGING INC.
CLIC-LOC Canada 0563204 05/15/1986 324964 03/20/1987 BPREX HEALTHCARE PACKAGING
INC. CLIC-LOC United Kingdom 1377491 03/16/1989 1377491 02/23/1996 BPREX
HEALTHCARE PACKAGING INC. CLING Canada 0347943 11/18/1971 TMA200980 08/09/1974
AEP Industries Inc. CLINGCLASSIC United States of America 76/288230 07/23/2001
2,676,786 01/21/2003 AEP Industries Inc. CLINGMASTER Canada 0366131 07/06/1973
198281 03/22/1974 AEP Industries Inc. CLINGMASTER United States of America
73/781415 02/17/1989 1564473 11/07/1989 AEP Industries Inc. Cluster Design
(Keybak) United States of America 72305549 Aug 20, 1968 0873879 Jul 29, 1969
Chicopee, Inc. Cluster Device (Keybak) United Kingdom   May 2, 1972 991420 May
2, 1972 Chicopee, Inc. Color Band Design United States of America 87/588695
08/29/2017     Berry Global, Inc. COLOR SCENTS United States of America
73/679062 08/17/1987 1564382 11/07/1989 Berry Plastics Corporation COMFORTLACE
Japan 244702005 Mar 22, 2005 4989289 Sep 22, 2006 Polymer Group, Inc.
COMFORTSILK China 1476683 Nov 21, 2000 1476683 Nov 21, 2000 Chicopee, Inc.
COMFORTSILK Japan 4424671 Oct 13, 2000 4424671 Oct 13, 2000 Chicopee, Inc.
CONTOUR Indonesia D002514 04/13/2000 473026 04/11/2001 REXAM CLOSURE SYSTEMS
INC. CONTOUR and Design United States of America 78/247042 05/08/2003 3058137
02/07/2006 Covalence Specialty Coatings LLC CONVENIENCE PACK United States of
America 73/506663 11/01/1984 1350132 07/16/1985 Berry Plastics Corporation
COVALENCE Canada 1766683 02/05/2016     Berry Global, Inc. COVALENCE United Arab
Emirates 251055 03/28/2016 251055 03/01/2018 Berry Plastics Corporation
COVALENCE United Arab Emirates 251064 03/28/2016 251064 02/28/2018 Berry
Plastics Corporation COVALENCE Mexico 1712284 02/10/2016 1650295 07/01/2016
Berry Plastics Corporation COVALENCE Mexico 1712285 02/10/2016 1761533
06/07/2017 Berry Plastics Corporation COVALENCE European Union (Community)
015092125 02/09/2016 015092125 06/15/2016 Berry Plastics Corporation COVALENCE
China (People's Republic) 19112218 02/18/2016 19112218 03/21/2017 Berry Plastics
Corporation COVALENCE China (People's Republic) 19112339 02/18/2016 19112339
03/21/2017 Berry Plastics Corporation COVALENCE United States of America
77704030 Apr 1, 2009 3854524 Sep 28, 2010 Berry Plastics Corporation COVALENCE
Brazil 910671656 02/24/2016 910671656 04/03/2018 Berry Plastics Corporation
COVALENCE Brazil 910671850 02/24/2016 910671850 04/03/2018 Berry Plastics
Corporation COVALENCE Japan 2016015221 Feb 12, 2016 5868765 Jul 22, 2016 Berry
Plastics Corporation COVALENCE Russian Federation 2016703294 02/08/2016 607208
03/01/2017 Berry Plastics Corporation COVALENCE Russian Federation 2016703295
02/08/2016 607209 03/01/2017 Berry Plastics Corporation COVALENCE Japan
2016-015221 02/12/2016 5868765 07/22/2016 Berry Plastics Corporation COVALENCE
United States of America 77/704030 04/01/2009 3854524 09/28/2010 Berry Plastics
Corporation COVALENCE India 2902131 02/13/2015     Covalence Specialty
Adhesives, LLC COVERTAN Austria 464044 Oct 5, 1981 464044 Oct 5, 1981 Fiberweb
Holdings Limited COVERTAN Benelux 464044 Oct 5, 1981 464044 Oct 5, 1981 Fiberweb
Holdings Limited COVERTAN International Bureau (WIPO) 464044 Oct 5, 1981 464044
Oct 5, 1981 Fiberweb Holdings Limited COVERTAN Italy 464044 Oct 5, 1981 464044
Oct 5, 1981 Fiberweb Holdings Limited COVERTAN Switzerland 464044 Oct 5, 1981
464044 Oct 5, 1981 Fiberweb Holdings Limited COVERTAN Austria 481934 Nov 26,
1983 481934 Nov 26, 1983 Fiberweb Holdings Limited COVERTAN Benelux 481934 Nov
26, 1983 481934 Nov 26, 1983 Fiberweb Holdings Limited COVERTAN International
Bureau (WIPO) 481934 Nov 26, 1983 481934 Nov 26, 1983 Fiberweb Holdings Limited
COVERTAN Italy 481934 Nov 26, 1983 481934 Nov 26, 1983 Fiberweb Holdings Limited
COVERTAN Switzerland 481934 Nov 26, 1983 481934 Nov 26, 1983 Fiberweb Holdings
Limited COVERTAN Finland 481984 Aug 27, 1984 96930 Nov 5, 1986 Fiberweb Holdings
Limited COVERTAN United Kingdom 1225690 Sep 1, 1984 1225690 Jun 12, 1986
Fiberweb Holdings Limited COVERTAN United Kingdom 1427119 May 30, 1990 1427119
Mar 27, 1992 Fiberweb Holdings Limited COVERTAN Norway 19842953 Aug 24, 1984
121304 Jun 20, 1985 Fiberweb Holdings Limited COVERTAN Denmark 198404668 Aug 27,
1984 198502289 Jul 26, 1985 Fiberweb Holdings Limited COVERTAN Sweden 2012054331
Mar 29, 1985 195473 Mar 29, 1985 Fiberweb Holdings Limited COVERTAN Germany
B48638 Jun 21, 1972 914648 Feb 4, 1974 Fiberweb Holdings Limited COVERTAN France
  Nov 26, 1983 481934 Nov 26, 1983 Fiberweb Holdings Limited COVERTAN France  
Oct 5, 1981 464044 Oct 5, 1981 Fiberweb Holdings Limited Covertan & Design
European Union 011832185 May 21, 2013 011832185 Oct 30, 2013 Fiberweb Holdings
Limited Covertan & Design Norway 201313820 Nov 13, 2013 276275 Jun 3, 2014
Fiberweb Holdings Limited CRAVE CUP Mexico 1517858 08/18/2014 1491244 10/29/2014
Berry Plastics Corporation CRAVE CUP Mexico 1517868 08/18/2014 1491246
10/29/2014 Berry Plastics Corporation CRAVE CUP United States of America
86/195985 02/18/2014 4918683 03/15/2016 Berry Plastics Corporation CR-I
Australia 360747 05/27/1981 360747 05/27/1981 Berry Plastics Corporation CR-I
Germany 41966 03/24/1980 1009221 10/16/1980 Kerr Group, Inc. CR-III Korea,
Republic of 1997-0006513 02/14/1997 40-0436387 12/30/1998 Berry Global, Inc.
CR-III Mexico 286943 02/14/1997 553524 07/28/1997 Berry Plastics Corporation
CR-III European Union (Community) 00464156 02/14/1997 00464156 11/16/1998 Berry
Plastics Corporation CR-III United States of America 77/040777 11/09/2006
3465150 07/15/2008 Berry Plastics Corporation CR-III Canada 836557 02/14/1997
533302 09/25/2000 Kerr Group, Inc. DefenCell European Union 5264663 Dec 21, 2006
5624663 Dec 10, 2007 Fiberweb Geosynthetics Limited and J&S Franklin Limited
DefenCell United States of America 77069732 Dec 21, 2006 3756420 Mar 9, 2010
Fiberweb Geosynthetics Limited and J&S Franklin Limited DELTOP United States of
America 75/494316 06/01/1998 2330988 03/21/2000 Berry Plastics Corporation
DESIGN United States of America 73/800242 05/15/1989 1575832 01/02/1990
Covalence Specialty Coatings LLC Detectamesh New Zealand 747397 May 4, 2006
747397 Jan 11, 2007 Boddingtons Limited Detectamesh Australia 1111853 May 4,
2006 1111853 May 4, 2006 Boddingtons Limited Detectamesh United Kingdom 1509259
Aug 10, 1992 1509259 Aug 29, 1994 Boddingtons Limited DETECTATAPE United Kingdom
1501261 May 8, 1992 1501261 Dec 10, 1993 Boddingtons Limited Diamondweb China
930180 Apr 7, 2011 930180 Aug 21, 2012 Fiberweb, Inc. DIAMONDWEB China 7554950
Jul 20, 2009 7554950 Feb 14, 2011 Fiberweb, Inc. Diamondweb China 7555276 Jul
20, 2009 7555276 Nov 14, 2010 Fiberweb, Inc. Diamondweb China 7555354 Jul 20,
2009 7555354 Oct 21, 2010 Fiberweb, Inc. Diamondweb European Union 8760183 Dec
16, 2009 8760183 Jun 11, 2010 Fiberweb, Inc. DIRAX Australia 540460 08/20/1990
540460 12/17/1991 Berry Plastics Corporation DIRAX European Union (Community)
8446866 07/23/2009 8446866 05/31/2010 Berry Plastics Corporation DIRAX India
2884387 01/16/2015 2884387 12/13/2018 Covalence Specialty Adhesives, LLC DIRAX
Argentina 3357189 09/29/2014 2750585 09/07/2015 Covalence Specialty Adhesives,
LLC DIRAX United States of America 74095248 Sep 10, 1990 1708179 Aug 18, 1992
Covalence Specialty Adhesives, LLC DIRAX United States of America 74/095248
09/10/1990 1708179 08/18/1992 Covalence Specialty Adhesives, LLC DIRECT SEAL
Mexico 1669493 10/16/2015 1624944 04/06/2016 Berry Plastics Corporation DIRECT
SEAL Mexico 1669495 10/16/2015 1618017 03/01/2016 Berry Plastics Corporation
DIRECT SEAL India 3066163 09/28/2015     Berry Plastics Corporation DIRECT SEAL
European Union (Community) 014604599 09/25/2015     Berry Plastics Corporation
DIRECT SEAL China (People's Republic) 19378253 03/22/2016     Berry Plastics
Corporation DIRECT SEAL Brazil 910075034 10/01/2015 910075034 01/09/2018 Berry
Plastics Corporation DIRECT SEAL Brazil 910075077 10/01/2015     Berry Plastics
Corporation DIRECTSEAL European Union 014604599 Sep 25, 2015     Berry Plastics
Corporation DIRECTSEAL United States of America 86599108 Apr 16, 2015 5526453
Jul 24, 2018 Berry Plastics Corporation DIRECTSEAL United States of America
86/599108 04/16/2015 5526453 07/24/2018 Berry Plastics Corporation
DISPENSE-A-SEAL United States of America 76/440357 08/12/2002 2865536 07/20/2004
Berry Plastics Corporation DOSE NEATLY United States of America 87884577 Apr 19,
2018     Berry Global, Inc. DOSE NEATLY (Word and Design) United States of
America 87884584 Apr 19, 2018     Berry Global, Inc. DOUBLE SQUARE DESIGN United
States of America 75/199658 11/18/1996 2123453 12/23/1997 Laddawn, Inc. DRAW 'N
TIE United States of America 73/703788 01/04/1988 1508095 10/11/1988 Berry
Global Films, LLC DRIBULK CONTAINER LINERS and design Mexico 1305178 08/31/2012
1449287 04/25/2014 Berry Plastics Corporation DRIBULK CONTAINER LINERS and
Design United States of America 85/716844 08/30/2012 4846354 11/03/2015 Berry
Plastics Corporation DRYBON China 4932796 Aug 8, 2005 4932796 Apr 28, 2009 PGI
Polymer, Inc. DUAL-LOC Brazil 830376364 09/04/2009 830376364 07/31/2012 REXAM
CLOSURE SYSTEMS INC. DUALSEAL Korea, Republic of 4020140029204 04/29/2014
40-1120647 07/31/2015 Berry Plastics Corporation DUALSEAL Republic of Korea
4020140029204 Apr 29, 2014 401120647 Jul 31, 2015 Berry Plastics Corporation
DUALSEAL Benelux 398668 Feb 2, 1984 398668 Nov 1, 1984 Covalence Specialty
Adhesives, LLC DUALSEAL France INPI690308 02/01/1984 1259287 02/01/1984
Covalence Specialty Adhesives, LLC DUALSEAL Italy MI2004C 002347 03/27/1984
694167 05/23/1986 Covalence Specialty Adhesives, LLC DUALSEAL Benelux  
02/02/1984 398668 11/01/1984 Covalence Specialty Adhesives, LLC DURADRY European
Union 008748691 Dec 11, 2009 008748691 Jun 2, 2010 PGI Nonwovens B.V. DURAMED
Australia 1370081 Sep 7, 2017 1370081 Apr 3, 2018 Berry Global, Inc. DURAMED
China 1370081 Sep 7, 2017 1370081 Sep 7, 2018 Berry Global, Inc. DURAMED
Colombia 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry Global, Inc. DURAMED
International Bureau (WIPO) 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry
Global, Inc. DURAMED Japan 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry Global,
Inc. DURAMED Mexico 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry Global, Inc.
DURAMED Singapore 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry Global, Inc.
DURAMED United Kingdom 1370081   1370081 Jan 19, 2018 Berry Global, Inc. DURAMED
Canada 1855016 Aug 29, 2017     Berry Global, Inc. DURAMED Argentina 3638055 Aug
31, 2017     Berry Global, Inc. DURAMED United States of America 87589534 Aug
30, 2017 5582051 Oct 9, 2018 Berry Global, Inc. DURAMED Dominican Republic
201733383 Aug 30, 2017 244610 Nov 14, 2017 Berry Global, Inc. DURAMED Brazil
913327557 Sep 1, 2017 913327557 Dec 4, 2018 Berry Global, Inc. DURAMED Malaysia
2017066720 Aug 30, 2017 2017066720 Aug 6, 2018 Berry Global, Inc. DURAWIPE
Mexico 1738188 Apr 20, 2016 1668172 Aug 24, 2016 AVINTIV Specialty Materials
Inc. DURAWIPE India 3243624 Apr 26, 2016 3243624 Apr 26, 2016 AVINTIV Specialty
Materials Inc. DURAWIPE Argentina 3497062 Apr 20, 2016 2862231 Jan 4, 2017
AVINTIV Specialty Materials Inc. DURAWIPE European Union 015358872 Apr 21, 2016
015358872 Sep 22, 2016 AVINTIV Specialty Materials Inc. DURAWIPE China 19775297
Apr 27, 2016 19775297 Jun 14, 2017 AVINTIV Specialty Materials Inc. DURAWIPE
Brazil 910929041 Apr 19, 2016 910929041 Mar 20, 2018 AVINTIV Specialty Materials
Inc. DURAWIPE United States of America 73696257 Nov 18, 1987 1555808 Sep 12,
1989 Chicopee, Inc. DUSTY France 99779962 Mar 10, 1999 99779962 Mar 10, 1999 PGI
Nonwovens B.V. DWELL United States of America 86192355 Feb 12, 2014 4762882 Jun
30, 2015 AVINTIV Specialty Materials Inc. EARTH SENSE Canada 0826886 10/24/1996
TMA561414 05/06/2002 AEP Industries Inc. EARTH SENSE Canada 1373290 11/22/2007
TMA751378 10/28/2009 AEP Industries Inc. EARTH SENSE United States of America
77/188423 05/23/2007 3456718 07/01/2008 AEP Industries Inc. EARTH SMART United
States of America 75/452316 03/18/1998 2,344,053 04/18/2000 AEP Industries Inc.
EASYCUTTER Canada 1217341 05/14/2004 691693 07/09/2007 Pliant, LLC EASYSEAL
United States of America 74/389603 05/12/1993 1978648 06/04/1996 Berry Plastics
Corporation ECO-CHOICE United States of America 74/255283 03/13/1992 1748429
01/26/1993 Berry Plastics Corporation Econonet Australia 869889 Mar 21, 2001
869889 Mar 21, 2001 Boddingtons Limited ELITE Canada 1411531 09/22/2008
TMA782841 11/19/2010 AEP Industries Inc. ELITE United States of America
77/569766 09/15/2008 3,608,721 04/21/2009 AEP Industries Inc. ELIXIR United Arab
Emirates 135931 Nov 16, 2009 156340 Oct 11, 2011 Fiberweb, Inc. ELIXIR
International Bureau (WIPO) 1021058 Nov 11, 2009 IR1021058 Nov 11, 2009
Fiberweb, Inc. ELIXIR Mexico 1055724 Dec 18, 2009 1188309 Oct 21, 2010 Fiberweb,
Inc. ELIXIR Canada 1458874 Nov 12, 2009 TMA798756 May 27, 2011 Fiberweb, Inc.
ELIXIR Australia IR1021058 Nov 11, 2009 1336946 Jun 23, 2010 Fiberweb, Inc.
ELIXIR China IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc. ELIXIR
European Union IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc.
ELIXIR Japan IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc. ELIXIR
Norway IR1021058 Nov 11, 2009 IR1021058 Jun 13, 2010 Fiberweb, Inc. ELIXIR
Russian Federation IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc.
ELIXIR Switzerland IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc.
ELIXIR Turkey IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc.
ELIXIR Israel   Nov 12, 2009 224796 Jan 9, 2011 Fiberweb, Inc. EMBARK United
States of America 88123117 Sep 19, 2018     Berry Global, Inc. EM-PRESS Canada
854574 08/27/1997 TMA533333 09/25/2000 Berry Plastics Corporation ENDURA
European Union 4976833 Mar 23, 2006 4976833 Feb 15, 2007 PGI Polymer, Inc.
ENTOUR Canada 1809753 11/16/2016     Berry Plastics Corporation ENTOUR Mexico
1826910 12/01/2016 1743111 04/17/2017 Berry Plastics Corporation ENTOUR United
States of America 87/066401 06/09/2016     Berry Plastics Corporation ESCAPE THE
ORDINARY Canada 1824757 02/27/2017     Berry Global, Inc. ESCAPE THE ORDINARY
Mexico 1859069 02/28/2017 1755535 05/18/2017 Berry Plastics Corporation ESCAPE
THE ORDINARY United States of America 87/210637 10/20/2016 5509176 07/03/2018
Berry Plastics Corporation EURO-M & Design Benelux 0053445 04/29/1985 410521
04/29/1985 AEP Industries Inc. Eurotape & Design United Kingdom 2005047 Dec 7,
1994 2005047 Sep 13, 1996 Boddingtons Limited EVERIST European Union 1253518 Apr
21, 2015 1253518 Apr 21, 2015 AVINTIV Specialty Materials Inc. EVERIST
International Bureau (WIPO) 1253518 Apr 21, 2015 1253518 Apr 20, 2015 AVINTIV
Specialty Materials Inc. EVERIST Mexico 1253518 Apr 20, 2015 1253518 May 16,
2017 AVINTIV Specialty Materials Inc. EVERIST Canada 1724438 Apr 20, 2015    
AVINTIV Specialty Materials Inc. EVERIST United States of America 86434272 Oct
24, 2014 4789004 Aug 11, 2015 AVINTIV Specialty Materials Inc. EVERIST Australia
1253518 Apr 21, 2015 1253518 Apr 21, 2015 Polymer Group, Inc. EVERIST Japan
1253518 Apr 21, 2015 1253518 Jan 29, 2016 Polymer Group, Inc. EVERIST Taiwan
R.O.C. 104019402 Apr 10, 2015 01749923 Jan 16, 2016 Polymer Group, Inc. EVERIST
Brazil 909277540 Apr 22, 2015     Polymer Group, Inc. EVERSPUN United States of
America 76391988 Apr 4, 2002 2680737 Jan 28, 2003 Fiberweb Holdings Limited
EVIPHARM European Union (Community) 010847391 04/30/2012     Rexam Healthcare
Offranville EVIPHARM France 123912852 04/13/2012 123912852 03/21/2013 Rexam
Healthcare Offranville EXCALIBUR Mexico 690303 11/29/2004 896911 05/25/2005 AEP
Industries Inc. EXCALIBUR Canada 1239536 12/03/2004 TMA648974 09/26/2005 AEP
Industries Inc. EXCALIBUR United States of America 76/619541 11/05/2004
3,039,532 01/10/2006 AEP Industries Inc. EZCUT United States of America
77/950770 03/04/2010 4060692 11/22/2011 Berry Plastics Corporation FAB WRAP
United States of America 72/442125 11/24/1972 974,619 12/11/1973 AEP Industries
Inc. FABGUARD United States of America 75/586793 11/12/1998 2296045 11/30/1999
AEP INDUSTRIES INC FABRENE New Zealand 172102 May 13, 1987 172102 Jan 29, 1990
Fabrene Inc. FABRENE France 290151 Jun 7, 1991 1670069 Jun 7, 2001 Fabrene Inc.
FABRENE Canada 0308315 Oct 13, 1967 TMA158664 Oct 11, 1968 Fabrene Inc. FABRENE
Australia 310646 Aug 26, 1977 310646 Aug 26, 1977 Fabrene Inc. FABRENE France
946498 Aug 3, 1988 1481346 Oct 24, 2008 Fabrene Inc. FABRENE United Kingdom
1151418 Mar 27, 1981 1151418 Mar 27, 1988 Fabrene Inc. FABRENE United States of
America 73053879 Jun 2, 1975 1034832 Mar 2, 1976 Fabrene Inc. FABRENE Sweden
198101652 Mar 25, 1981 180269 Feb 26, 1982 Fabrene Inc. FABRENE Germany F3532924
May 14, 1987 1114419 Nov 17, 1987 Fabrene Inc. FAST-GRIP Canada 1874158 Dec 20,
2017     Berry Global, Inc. FAST-GRIP Mexico 2034671 Apr 13, 2018     Berry
Global, Inc. FAST-GRIP Mexico 2148701 Jan 7, 2019     Berry Global, Inc.
FAST-GRIP United States of America 87726803 Dec 19, 2017     Berry Global, Inc.
FASTLAY United Kingdom 2319312 Dec 21, 2002 2319312 Jun 30, 2003 Fiberweb
Geosynthetics Limited FIBERWEB Mexico 59407 Mar 26, 2003 855381 Jun 2, 2009
Fiberweb Holdings Limited FIBERWEB Mexico 594096 Mar 26, 2003 1139959 Jan 27,
2010 Fiberweb Holdings Limited FIBERWEB Mexico 594098 Mar 26, 2003 1077838 Aug
18, 2004 Fiberweb Holdings Limited FIBERWEB Mexico 594099 Mar 26, 2003 847593
Apr 30, 2003 Fiberweb Holdings Limited FIBERWEB Mexico 594100 Mar 26, 2003
862028 Nov 30, 2004 Fiberweb Holdings Limited FIBERWEB Mexico 594101 Mar 26,
2003 790307 Oct 20, 2004 Fiberweb Holdings Limited FIBERWEB Canada 1170997 Mar
13, 2003 660000 Mar 3, 2006 Fiberweb Holdings Limited FIBERWEB India 1487130 Sep
13, 2006 1037533 Feb 25, 2012 Fiberweb Holdings Limited FIBERWEB European Union
003091303 Mar 11, 2003 003091303 Sep 29, 2005 Fiberweb Holdings Limited FIBERWEB
Taiwan R.O.C. 92012993 Mar 17, 2003 1117928 Sep 1, 2004 Fiberweb Holdings
Limited FIBERWEB Taiwan R.O.C. 92012994 Mar 17, 2003 1083933 Feb 1, 2004
Fiberweb Holdings Limited FIBERWEB Taiwan R.O.C. 092012995 Mar 17, 2003 1106758
Jun 16, 2004 Fiberweb Holdings Limited FIBERWEB Taiwan R.O.C. 92012996 Mar 17,
2003 1111684 Jul 16, 2004 Fiberweb Holdings Limited FIBERWEB Brazil 828828946
Nov 6, 2006 828828946 Sep 9, 2017 Fiberweb Holdings Limited FIBERWEB China
3609086 Jun 27, 2003 3609086 Jun 7, 2005 Fiberweb, Inc. FIBERWEB Taiwan R.O.C.
92012991 Mar 17, 2003 1090839 Apr 1, 2004 Fiberweb, Inc. FIBERWEB Taiwan R.O.C.
92012992 Mar 17, 2003 1088267 Mar 1, 2004 Fiberweb, Inc. FIBERWEB United States
of America 78815111 Feb 15, 2006 3410680 Apr 8, 2008 Fiberweb, LLC fiberweb
(Stylized) European Union 1195999 May 23, 2013 1195999 May 23, 2013 Fiberweb
Holdings Limited fiberweb (Stylized) Fmr. Serbia and Montenegro 1195999 May 23,
2013 1195999 May 23, 2013 Fiberweb Holdings Limited fiberweb (Stylized) Iceland
1195999 May 23, 2013 1195999 May 23, 2013 Fiberweb Holdings Limited fiberweb
(Stylized) Montenegro 1195999 May 23, 2013 1195999 May 23, 2013 Fiberweb
Holdings Limited fiberweb (Stylized) Morocco 1195999 May 23, 2013 1195999 May
23, 2013 Fiberweb Holdings Limited fiberweb (Stylized) Republic of Moldova
1195999 May 23, 2013 1195999 May 23, 2013 Fiberweb Holdings Limited fiberweb
(Stylized) India 2538375 May 27, 2013 2538375 May 12, 2018 Fiberweb Holdings
Limited fiberweb (Stylized) International Bureau (WIPO) USPTOReferenceNoA0035975
May 23, 2013 1195999 May 23, 2013 Fiberweb Holdings Limited fiberweb (Stylized)
United States of America 85790605 Nov 29, 2012 4473668 Jan 28, 2014 Fiberweb,
LLC FILMCO United States of America 74/087619 08/14/1990 1812923 12/21/1993
Berry Plastics Filmco, Inc. FILMCO & Design United States of America 74/421551
08/05/1993 1840516 06/21/1994 Berry Plastics Filmco, Inc. FILMCO THE CLEAR
ADVANTAGE & Design United States of America 74/421403 08/05/1993 1840515
06/21/1994 Berry Plastics Filmco, Inc. FILM-GARD United States of America
73/193538 11/16/1978 1130866 02/12/1980 Berry Plastics Corporation FILM-GARD and
Design United States of America 73/199262 01/08/1979 1130869 02/12/1980 Berry
Plastics Corporation FILMLASTIC Mexico 1698581 01/07/2016 1758013 05/24/2017
Berry Plastics Corporation FILMLASTIC Canada 1761458 12/29/2015     Berry
Plastics Corporation FILMLASTIC United States of America 86/853730 12/18/2015  
  Berry Plastics Corporation FILTRAM Austria 194379 Oct 29, 1979 92352 Oct 29,
2009 Terram Limited FILTRAM United Kingdom 1101125 Sep 6, 1978 1101125 Sep 6,
1978 Terram Limited FILTRAM European Union 8426595 Jul 15, 2009 8426595 Feb 17,
2010 Terram Limited FILTRAM Switzerland 39181979 Jul 24, 1979 302505 Jul 24,
1999 Terram Limited FILTRAM France INPI146990 Jul 31, 1989 1549963 Jul 31, 1999
Terram Limited FILTRAM Germany J15396 Jul 26, 1979 998623 Feb 28, 1980 Terram
Limited Finix Mexico 1270353 Apr 30, 2012 1347943 Feb 12, 2013 Polymer Group,
Inc. FIRST WRAP United States of America 76/345019 12/05/2001 2,870,060
08/03/2004 AEP Industries Inc. FLEX LOC United States of America 74/219412
11/06/1991 1809209 12/07/1993 Berry Plastics Corporation FLEX LOC Venezuela
06834-2007 03/30/2007 P-293723 05/04/2009 REXAM CLOSURE SYSTEMS INC. FLEXFIX
Mexico 1652695 09/03/2015 1666847 08/22/2016 Berry Plastics Corporation FLEXFIX
Canada 1740327 08/04/2015     Berry Plastics Corporation FLEXFIX Mexico 1741828
04/29/2016 1668994 08/26/2016 Berry Plastics Corporation FLEXFIX United States
of America 86/713889 08/04/2015 4950007 05/03/2016 Berry Plastics Corporation
FLEXTEX & Design Canada 1188289 Aug 25, 2003 670601 Aug 21, 2006 Reemay, Inc.
FLIP LOK United States of America 78/359193 01/29/2004 3308135 10/09/2007 Berry
Plastics Corporation FOILASTIC United States of America 73/678787 08/17/1987
1483433 04/05/1988 Covalence Specialty Adhesives, LLC FOILMASTIC United States
of America 85222391 Jan 20, 2011 3985899 Jun 28, 2011 Berry Plastics Corporation
FOILMASTIC United States of America 85/222391 01/20/2011 3985899 06/28/2011
Berry Plastics Corporation FORTITUDE Mexico 1673391 10/27/2015 1613858
02/15/2016 Berry Plastics Corporation FORTITUDE Canada 1746278 09/16/2015
1000796 07/13/2018 Berry Plastics Corporation FORTITUDE United States of America
86/758362 09/16/2015 5237647 07/04/2017 Berry Plastics Corporation FREESWELL
International Bureau (WIPO) 701328 Sep 9, 1998 701328 Sep 9, 1998 Geca-Tapes
B.V. FREESWELL Australia 772976 Sep 11, 1998 772976 Sep 11, 1998 Geca-Tapes B.V.
FREESWELL Benelux 911964 Mar 12, 1998 627836 Mar 12, 1998 Geca-Tapes B.V.
FREESWELL United States of America 75552119 Sep 14, 1998 2331373 Mar 21, 2000
Geca-Tapes B.V. FREESWELL France     701328 Sep 9, 1998 Geca-Tapes B.V.
FREESWELL Italy     701328 Sep 9, 1998 Geca-Tapes B.V. FREESWELL Spain    
701328 Sep 9, 1998 Geca-Tapes B.V. FREESWELL Sweden     701328 Sep 9, 1998
Geca-Tapes B.V. Freezer Bag Packaging Design United States of America 85/604930
04/23/2012 4,319,977 04/16/2013 AEP Industries Inc. FRESH DELIVERED SAFE United
States of America 87766247 Jan 23, 2018     Berry Global, Inc. FRESH DELIVERED
SAFE and Black and White Car and Fork Logo (Word & Design) United States of
America 87766237 Jan 23, 2018     Berry Global, Inc. FRESH DELIVERED SAFE Black
and White Car and Fork (Design Only) United States of America 87766244 Jan 23,
2018     Berry Global, Inc. FRESH GUY United States of America 73405623 Dec 10,
1982 1270820 Mar 20, 1984 PGI Polymer, Inc. FRIENDLY & SAFE United States of
America 75210163 12/09/1996 2201996 11/03/1998 Berry Plastics Corporation FTCR
Canada 1266988 07/25/2005 685062 03/29/2007 Bouchons MAC Inc. GLIDE SMOOTH CORE
Mexico 1476918 04/11/2014 1501093 12/08/2014 AEP Industries Inc. GLIDE SMOOTH
CORE Canada 1673480 04/11/2014 TMA922236 12/03/2015 AEP Industries Inc. GLIDE
SMOOTH CORE United States of America 86/103562 10/28/2013 5,041,493 09/13/2016
AEP Industries Inc. GLOBAL EDGEGUARD Canada 1854998 Aug 29, 2017     Berry
Global, Inc. GLOBAL EDGEGUARD Mexico 1940469 Aug 31, 2017 1826106 Nov 28, 2017
Berry Global, Inc. GLOBAL EDGEGUARD United States of America 87583707 Aug 25,
2017     Berry Global, Inc. GLOBAL SAFEGUARD Canada 1854999 Aug 29, 2017    
Berry Global, Inc. GLOBAL SAFEGUARD Mexico 1940471 Aug 31, 2017 1826107 Nov 28,
2017 Berry Global, Inc. GLOBAL SAFEGUARD United States of America 87583698 Aug
25, 2017     Berry Global, Inc. GOOD 'N TUFF United States of America 73/403395
11/22/1982 1,285,290 07/10/1984 AEP Industries Inc. GOOD SCENTS United States of
America 73/707859 01/27/1988 1521875 01/24/1989 Berry Global Films, LLC GOOD
SENSE Canada 0707489 06/19/1992 TMA435275 11/11/1994 AEP Industries Inc. GOOD
SENSE Canada 0707490 06/19/1992 TMA436767 12/09/1994 AEP Industries Inc. GOOD
SENSE United States of America 73/650112 03/19/1987 1,460,105 10/06/1987 AEP
Industries Inc. GOOD SENSE United States of America 74/280006 06/01/1992
1,762,802 04/06/1993 AEP Industries Inc. GOOD SENSE United States of America
78/596889 03/29/2005 3,068,259 03/14/2006 AEP Industries Inc. GOODSENSE United
States of America 85/643777 06/05/2012 4282338 01/29/2013 Berry Global Films,
LLC GOODSENSE China (People's Republic) 31639680 06/15/2018     Berry Global,
Inc. GOODSENSE ZIPPERSEAL (Stylized) (Color) United States of America 85/604936
04/23/2012 4,319,980 04/16/2013 AEP Industries Inc. GRASSPROTECTA New Zealand
809088 Jul 7, 2009 809088 Mar 10, 2010 Boddingtons Limited GRASSPROTECTA United
Kingdom 2464924 Aug 22, 2007 2464924 Oct 10, 2008 Boddingtons Limited
GRASSPROTECTA European Union 011779279 Apr 29, 2013 011779279 Sep 20, 2013
Boddingtons Limited GTA European Union 018019680 Feb 7, 2019     Berry Global,
Inc. GTA Turkey 201911831 Feb 7, 2019     Berry Global, Inc. GTB European Union
018019678 Feb 7, 2019     Berry Global, Inc. GTB Turkey 201911840 Feb 7, 2019  
  Berry Global, Inc. HANDI-BAG & Design United States of America 74/325558
10/23/1992 1,802,070 11/02/1993 AEP Industries Inc. HANDLES United States of
America 75/071561 03/12/1996 2,785,104 11/18/2003 AEP Industries Inc. HANDY BAND
United States of America 75/842384 11/06/1999 2502895 10/30/2001 Berry Plastics
Corporation HBS United States of America 77/436132 03/31/2008 3543022 12/09/2008
Covalence Specialty Adhesives LLC HIBLOC United States of America 87/144890
08/19/2016     Berry Plastics Corporation HL United States of America 73/779067
02/06/1989 1600831 06/12/1990 Pliant, LLC HOSPI-TUFF United States of America
76/321859 10/09/2001 2578656 06/11/2002 Berry Plastics Corporation House/Scarf
Logo New Zealand 290611 Apr 3, 1998 290611 Apr 3, 1998 Fabrene Inc. House/Scarf
Logo New Zealand 291580 Apr 28, 1998 291580 Apr 28, 1998 Fabrene Inc.
House/Scarf Logo Australia 773934 Sep 24, 1998 773934 Sep 24, 1998 Fabrene Inc.
House/Scarf Logo Australia 1068962 Aug 10, 2005 1068962 Aug 10, 2005 Fabrene
Inc. HYDRA-LOC Canada 1469291 Feb 11, 2010 TMA837034 Nov 26, 2012 Fabrene Inc.
HYDRA-LOC United States of America 77937488 Feb 17, 2010 4333212 May 14, 2013
Fabrene Inc. HYDROTEX European Union 8751241 Dec 11, 2009 8751241 Aug 4, 2011
Fiberweb Geosynthetics Limited HYTON Canada 299799 Sep 24, 1966 153253 Sep 22,
1967 Fiberweb Holdings Limited HYTON United States of America 72139302 Mar 7,
1962 0747567 Apr 2, 1963 Fiberweb Holdings Limited I BEAM & Design Mexico
1581018 02/23/2015 1545967 06/10/2015 Berry Plastics Corporation I BEAM DESIGN
Mexico 1473199 04/02/2014 1561659 08/10/2015 Berry Plastics Corporation I BEAM
DESIGN Mexico 1473200 04/02/2014 1605802 01/21/2016 Berry Plastics Corporation I
BEAM Design Mexico 1473201 04/02/2014 1623540 03/28/2016 Berry Plastics
Corporation I BEAM Design Mexico 1473202 04/02/2014 1663057 08/11/2016 Berry
Plastics Corporation I BEAM DESIGN Canada 1669518 03/25/2014 981723 09/28/2017
Berry Plastics Corporation I BEAM DESIGN United States of America 86/977023
03/19/2014 4819931 09/22/2015 Berry Plastics Corporation ICONIC United States of
America 85/275491 03/24/2011 4155354 06/05/2012 Berry Plastics Corporation
ICONIC United States of America 87/206561 10/18/2016 5213160 05/30/2017 Berry
Plastics Corporation INNOVATION BLUEPRINT India 3413487 11/18/2016     Berry
Plastics Corporation INNOVATION BLUEPRINT European Union (Community) 016044448
11/15/2016 016044448 04/19/2017 Berry Plastics Corporation INNOVATION BLUEPRINT
China (People's Republic) 24954268 06/23/2017     Berry Plastics Corporation
INNOVATION BLUEPRINT United States of America 87/063383 06/07/2016 5509051
07/03/2018 Berry Plastics Corporation INSPIRA Benelux 1390151 Feb 11, 2019    
Berry Global, Inc. INSPIRA Taiwan R.O.C. 108008546 Feb 14, 2019     Berry
Global, Inc. INSPIRA Argentina   Feb 22, 2019     Berry Global, Inc. INTISSLINE
Greece F66036 Mar 31, 1980 F66036 Feb 17, 1982 Intissel France IRONFORCE Canada
1648870 10/22/2013 969142 04/26/2017 Berry Plastics Corporation IRONFORCE United
States of America 86/977041 09/27/2013 4833791 10/13/2015 Berry Plastics
Corporation IRONFORCE Mexico 1425635 10/24/2013 1433712 02/12/2014 Covalence
Specialty Adhesives, LLC IRONFORCE Mexico 1425636 10/24/2013 1640800 05/25/2016
Covalence Specialty Adhesives, LLC IRONFORCE Mexico 1425637 10/24/2013 1493718
11/10/2014 Covalence Specialty Adhesives, LLC IRONFORCE Mexico 1425638
10/24/2013 1663055 08/11/2016 Covalence Specialty Adhesives, LLC IRONFORCE
United States of America 77/105531 02/12/2007 3290220 09/11/2007 Covalence
Specialty Adhesives, LLC IRONFORCE United States of America 87/761056 01/18/2018
    Covalence Specialty Adhesives, LLC IRON-HOLD United States of America
73/669938 07/02/1987 1485253 04/19/1988 Berry Plastics Corporation IRON-HOLD and
Design United States of America 73/587559 03/12/1986 1425792 01/20/1987 Berry
Plastics Corporation IRON-HOLD MAXIMUM and Design United States of America
75/570805 10/14/1998 2406993 11/21/2000 Berry Plastics Corporation I-SOLVE
European Union 002164226 Apr 5, 2001 002164226 Aug 7, 2002 PGI Nonwovens B.V.
I-TACK China 4707417 Jun 8, 2005 4707417 Nov 14, 2008 PGI Nonwovens B.V. I-TACK
European Union 007016331 Jun 27, 2008 007016331 Aug 26, 2009 PGI Nonwovens B.V.
J CLOTH United Kingdom   Jan 19, 1971 970235 Jan 31, 1973 Chicopee, Inc. J-CLOTH
European Union 1627462 Apr 26, 2000 1627462 Feb 12, 2002 Chicopee, Inc. J-CLOTH
Austria 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Croatia
406157 Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Czech Republic
406157 Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Egypt 406157
Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH France 406157 Apr 2,
1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Hungary 406157 Apr 2, 1974
406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH International Bureau (WIPO) 406157
Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Italy 406157 Apr 2,
1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Morocco 406157 Apr 2, 1974
406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Portugal 406157 Apr 2, 1974 406157
Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Romania 406157 Apr 2, 1974 406157 Apr 2,
1974 PGI Nonwovens B.V. J-CLOTH Serbia 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI
Nonwovens B.V. J-CLOTH Slovakia 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI
Nonwovens B.V. J-CLOTH Slovenia 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI
Nonwovens B.V. J-CLOTH Spain 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens
B.V. J-CLOTH China 4707421 Jun 8, 2005 4707421 Nov 14, 2008 PGI Nonwovens B.V.
KAMI Brazil 825889952 Sep 26, 2003 825889952 Jun 7, 2011 Companhia Providencia
Industria E Comercio KAMI and Design Brazil 814240003 May 20, 1988 814240003 Feb
6, 1990 Companhia Providencia Industria E Comercio KAMI and Design Brazil
814304974 Jun 16, 1988 814304974 Jun 14, 2005 Companhia Providencia Industria E
Comercio KAMI Naotecido and Design Brazil 900754346 Feb 22, 2008 900754346 Aug
24, 2010 Companhia Providencia Industria E Comercio KAMI Naotecido and Design
Brazil 900754540 Feb 22, 2008 900754540 Aug 24, 2010 Companhia Providencia
Industria E Comercio KAMIFRUIT Brazil 824558162 Apr 25, 2002 824558162 Apr 24,
2007 Companhia Providencia Industria E Comercio KAMIFRUIT Brazil 824558170 Apr
25, 2002 824558170 Apr 24, 2007 Companhia Providencia Industria E Comercio
KAMIFRUIT Brazil 825889987 Sep 26, 2003 825889987 Jun 19, 2007 Companhia
Providencia Industria E Comercio KAMISOFT Chile 1213943 Jul 21, 2016 1248036 May
17, 2017 AVINTIV Specialty Materials Inc. KAMISOFT Mexico 1779409 Aug 2, 2016
1696963 Nov 18, 2016 AVINTIV Specialty Materials Inc. KAMISOFT Mexico 1779410
Aug 2, 2016 1696964 Nov 18, 2016 AVINTIV Specialty Materials Inc. KAMISOFT
Canada 1792355 Jul 20, 2016     AVINTIV Specialty Materials Inc. KAMISOFT India
3316388 Jul 22, 2016 1528211 Apr 14, 2017 AVINTIV Specialty Materials Inc.
KAMISOFT Argentina 3535247 Aug 22, 2016 2903565 Sep 1, 2017 AVINTIV Specialty
Materials Inc. KAMISOFT Argentina 3535248 Aug 22, 2016 2899029 Aug 3, 2017
AVINTIV Specialty Materials Inc. KAMISOFT European Union 015775281 Aug 25, 2016
015775281 Jan 25, 2017 AVINTIV Specialty Materials Inc. KAMISOFT China 21096699
Aug 25, 2016 21096699 Oct 28, 2017 AVINTIV Specialty Materials Inc. KAMISOFT
China 21096700 Aug 25, 2016 21096700 Oct 28, 2017 AVINTIV Specialty Materials
Inc. KAMISOFT United States of America 87149736 Aug 24, 2016     AVINTIV
Specialty Materials Inc. KAMISOFT Thailand 160102834 Aug 18, 2016 160102834 Feb
27, 2018 AVINTIV Specialty Materials Inc. KAMISOFT Thailand 160102835 Aug 18,
2016     AVINTIV Specialty Materials Inc. KAMISOFT Japan 201692436 Aug 24, 2016
6056857 Jun 29, 2018 AVINTIV Specialty Materials Inc. KAMISOFT Brazil 910678880
Feb 25, 2016 910678880 Feb 20, 2018 AVINTIV Specialty Materials Inc. KAMISOFT
Brazil 910678910 Feb 25, 2016 910678910 Feb 20, 2018 AVINTIV Specialty Materials
Inc. KAMISOFT Venezuela 2016011312 Jul 29, 2016 P362087 Jul 26, 2017 AVINTIV
Specialty Materials Inc. KAMISOFT Venezuela 2016011313 Jul 29, 2016 P362086 Jul
26, 2017 AVINTIV Specialty Materials Inc. KAMISOFT Malaysia 2016065587 Aug 24,
2016 2016065587 Jul 11, 2017 AVINTIV Specialty Materials Inc. KAMISOFT Malaysia
2016065589 Aug 24, 2016 2016065589 Jul 14, 2017 AVINTIV Specialty Materials Inc.
KAMISOFT Russian Federation 2016726870 Jul 25, 2016 618102 May 31, 2017 AVINTIV
Specialty Materials Inc. KAMISOFT Japan 2018017900 Feb 14, 2018 6092809 Oct 26,
2018 AVINTIV Specialty Materials Inc. KAMISOFT Peru 6704132016 Jul 22, 2016
14911 Nov 29, 2016 AVINTIV Specialty Materials Inc. KAMISOFT Republic of Korea
40201656945 Jul 26, 2016 401262788 Jun 22, 2017 AVINTIV Specialty Materials Inc.
KAMISOFT Indonesia D002016035406 Jul 29, 2016     AVINTIV Specialty Materials
Inc. KAMISOFT Indonesia D002016035407 Jul 29, 2016     AVINTIV Specialty
Materials Inc. KAMISOFT Colombia SD20160003944 Jul 29, 2016 569953 Jul 25, 2017
AVINTIV Specialty Materials Inc. KAMISOFT Bolivia SM041892016 Aug 24, 2016
170971C Jan 10, 2017 AVINTIV Specialty Materials Inc. KAMISOFT Bolivia
SM041902016 Aug 24, 2016 170972C Jan 10, 2017 AVINTIV Specialty Materials Inc.
KEEP FRESH United States of America 73/784237 03/02/1989 1582061 02/06/1990 AEP
Industries Inc. KEYBAK United States of America 71681663 Feb 23, 1955 0609200
Jul 19, 1955 PGI Polymer, Inc. KEYBAK (word & design) Egypt     386651 Mar 20,
1972 PGI Nonwovens B.V. KEYBAK (word & design) France     386651 Mar 20, 1972
PGI Nonwovens B.V. KEYBAK (word & design) Germany     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Italy     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Liechtenstein     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Monaco     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Morocco     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Portugal     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Romania     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) San Marino     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Serbia     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Spain     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Switzerland     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word and design) Austria     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word and design) International Bureau (WIPO)     386651
Mar 20, 1972 PGI Nonwovens B.V. KITCHEN SCENTSATIONS United States of America
74/666686 04/27/1995 2,044,719 03/11/1997 AEP Industries Inc. LADDAWN United
States of America 75/199656 11/18/1996 2125354 12/30/1997 Laddawn, Inc. LADDAWN
AND DESIGN United States of America 76/709928 12/07/2011 4208151 09/18/2012
Laddawn, Inc. LADDAWN AND DESIGN (2) United States of America 76/710182
01/05/2012 4208154 09/18/2012 Laddawn, Inc. LAVETTE Spain 2780158 Jun 26, 2007
2780158 Apr 1, 2008 AVINTIV Specialty Materials Inc. LAVETTE Ireland 200701545
Jun 22, 2007 236933 Jun 22, 2007 AVINTIV Specialty Materials Inc. LAVETTE United
Kingdom 2107471 Aug 12, 1996 2107471 Mar 12, 1999 PGI Nonwovens B.V. LAVETTE
China 4707420 Jun 8, 2005 4707420 Nov 14, 2008 PGI Nonwovens B.V. LAVETTE SUPER
United Kingdom 2107459 Aug 12, 1996 2107459 Mar 12, 1999 PGI Nonwovens B.V.
LINEAIR European Union 008800435 Jan 8, 2010 8800435 Jun 28, 2010 PGI Nonwovens
B.V. LINOKRAFT Germany 30163333901 Nov 6, 2001 30163333901 Feb 15, 2002 Linotec
Development GmbH LINOLIGHT Germany 30163334701 Nov 6, 2011 30163334 Feb 15, 2002
Linotec Development GmbH LINOPORE Germany 3007731601 Sep 11, 2000 30067731 Aug
22, 2001 Linotec Development GmbH LINOSOFT Germany 30163331201 Nov 6, 2001
30163331 Jan 18, 2002 Linotec Development GmbH LITE TOUCH United States of
America 75/259445 03/18/1997 2428649 02/13/2001 Berry Plastics Corporation
LITESWELL China 728914 Feb 3, 2000 728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL
International Bureau (WIPO) 728914 Feb 3, 2000 728914 Feb 3, 2000 Geca-Tapes
B.V. LITESWELL Switzerland 728914   728914 Mar 2, 2000 Geca-Tapes B.V. LITESWELL
Benelux 943562 Aug 4, 1999 657151 Aug 4, 1999 Geca-Tapes B.V. LITESWELL Austria
    728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Czech Republic     728914 Feb
3, 2000 Geca-Tapes B.V. LITESWELL Denmark     728914 Feb 3, 2000 Geca-Tapes B.V.
LITESWELL Finland     728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL France    
728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Germany     728914 Feb 3, 2000
Geca-Tapes B.V. LITESWELL Hungary     728914 Feb 3, 2000 Geca-Tapes B.V.
LITESWELL Italy     728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Norway    
728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Poland     728914 Feb 3, 2000
Geca-Tapes B.V. LITESWELL Portugal     728914 Feb 3, 2000 Geca-Tapes B.V.
LITESWELL Russian Federation     728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL
Slovakia     728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Spain     728914 Feb
3, 2000 Geca-Tapes B.V. LITESWELL Sweden     728914 Feb 3, 2000 Geca-Tapes B.V.
LITESWELL United Kingdom     728914 Feb 3, 2000 Geca-Tapes B.V. LOADMASTER
Canada 0510798 10/11/1983 TMA297021 11/09/1984 AEP Industries Inc. LOCK BAND
United States of America 77/586479 10/06/2008 3904814 01/11/2011 Berry Plastics
Corporation LPI United States of America 73/197703 12/21/1978 1153982 05/12/1981
Berry Plastics Corporation LPI DESIGN United States of America 74/362174
12/31/1992 1813752 12/28/1993 Berry Plastics Corporation LUMBER GARD Canada
0771864 Dec 23, 1994 TMA460757 Aug 2, 1996 Fabrene Inc. LUSTER United States of
America 86/766639 09/23/2015 5351068 12/05/2017 Berry Plastics Corporation MAC
Canada 1855000 Aug 29, 2017     Berry Global, Inc. MAC Mexico 1940467 Aug 31,
2017     Berry Global, Inc. MAC United States of America 87583677 Aug 25, 2017  
  Berry Global, Inc. MACDUMA United States of America 78/105408 01/29/2002
2762873 09/09/2003 Berry Plastics Canada, Inc. MACPACK Canada 1270806 08/26/2005
735156 02/25/2009 Bouchons MAC Inc. MACPACK European Union (Community) 004606133
08/22/2005 004606133 03/13/2007 Bouchons MAC Inc. MAGNUM United States of
America 74/453412 10/28/1993 1889276 04/11/1995 Rollpak Corporation MAPAC Mexico
248676 11/23/1995 512656 12/11/1995 AEP Industries Inc. MAPAC Canada 0811492
05/01/1996 TMA509091 03/10/1999 AEP Industries Inc. MAPAC United States of
America 75/454694 03/23/1998 2278514 09/14/1999 Berry Global Films, LLC MARQUE
DEPOSEE Algeria 407 Mar 29, 1911 27782 Mar 29, 1911 Lainiere de
Picardie-Intissel MARVEL United States of America 85/967812 06/24/2013 4777755
07/21/2015 Berry Plastics Corporation MARVELBOARD United States of America
77/294602 10/02/2007 3709287 11/10/2009 Covalence Specialty Coatings LLC
MARVELCOTE-E United States of America 85/799749 12/11/2012 4507066 04/01/2014
Berry Plastics Corporation MARVELPEEL Mexico 830478 01/17/2007 1082373
02/05/2009 Berry Plastics Corporation MARVELPEEL United States of America
77/294547 10/02/2007 3491655 08/26/2008 Covalence Specialty Coatings LLC
MARVELPEEL United States of America 78/943519 08/02/2006 3359754 12/25/2007
Covalence Specialty Coatings LLC MARVELPEEL Canada 1328630 12/18/2006 711526
04/09/2008 Covalence Specialty Materials Corp. MARVELSEAL United States of
America 78/226135 03/17/2003 2973091 07/19/2005 Covalence Specialty Coatings LLC
MARVELWRAP Canada 1328628 12/18/2006 766988 05/17/2010 Covalence Specialty
Materials Corp. MASSLINN European Union 001371715 Nov 4, 1999 001371715 Mar 12,
2001 Chicopee, Inc. MASSLINN South Africa 200506366 Apr 1, 2005 200506366 Apr 1,
2005 Chicopee, Inc. MASSLINN Austria 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Egypt 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN France 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Germany 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Hungary 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN International Bureau (WIPO) 303688 Oct 18, 1965 303688
Oct 18, 1965 PGI Nonwovens B.V. MASSLINN Italy 303688 Oct 18, 1965 303688 Oct
18, 1965 PGI Nonwovens B.V. MASSLINN Liechtenstein 303688 Oct 18, 1965 303688
Oct 18, 1965 PGI Nonwovens B.V. MASSLINN Morocco 303688 Oct 18, 1965 303688 Oct
18, 1965 PGI Nonwovens B.V. MASSLINN Portugal 303688 Oct 18, 1965 303688 Oct 18,
1965 PGI Nonwovens B.V. MASSLINN Romania 303688 Oct 18, 1965 303688 Oct 18, 1965
PGI Nonwovens B.V. MASSLINN Serbia 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Spain 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Switzerland 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN International Bureau (WIPO) 862094 Jul 6, 2005 862094
Jul 6, 2005 PGI Nonwovens B.V. MASSLINN Norway 862094 Jul 6, 2005 862094 Jul 6,
2005 PGI Nonwovens B.V. MASSLINN Switzerland 862094 Jul 6, 2005 862094 Jul 6,
2005 PGI Nonwovens B.V. MASSLINN Benelux 1079386 Jun 14, 2005 0767171 Jun 17,
2005 PGI Nonwovens B.V. MASSLINN United States of America 71615371 Jun 19, 1951
0564988 Oct 7, 1952 PGI Polymer, Inc. MASSLINN United States of America 72013419
Aug 6, 1956 0647808 Jul 2, 1957 PGI Polymer, Inc. MASTERFLO United States of
America 75173044 Sep 27, 1996 2153087 Apr 21, 1998 Fiberweb, LLC MATLINE Austria
679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions simplifiee
MATLINE Benelux 679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par
actions simplifiee MATLINE Czech Republic 679042 Sep 1, 1997 679042 Sep 1, 1997
NORDLYS societe par actions simplifiee MATLINE Germany 679042 Sep 1, 1997 679042
Sep 1, 1997 NORDLYS societe par actions simplifiee MATLINE Hungary 679042 Sep 1,
1997 679042 Sep 1, 1997 NORDLYS societe par actions simplifiee MATLINE Italy
679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions simplifiee
MATLINE Poland 679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions
simplifiee MATLINE Portugal 679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS
societe par actions simplifiee MATLINE Russian Federation 679042 Sep 1, 1997
679042 Sep 1, 1997 NORDLYS societe par actions simplifiee MATLINE Spain 679042
Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions simplifiee MATLINE
Switzerland 679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions
simplifiee MATLINE International Bureau (WIPO) 679042 Sep 1, 1997 679042 Sep 1,
1997 PGI FRANCE SAS MATLINE Canada 0871201 Mar 3, 1998 TMA540134 Jan 23, 2001
PGI FRANCE SAS MATLINE United Kingdom 00002144778 Sep 10, 1997 00002144778 Dec
8, 2000 PGI FRANCE SAS MATLINE United States of America 75445851 Mar 19, 1997
2277484 Sep 14, 1999 PGI FRANCE SAS MATLINE France 97669331 Mar 19, 1997
97669331 Mar 19, 1997 PGI FRANCE SAS MAXTECH United States of America 75/060451
02/21/1996 2098248 09/16/1997 Berry Plastics Corporation MEAN GREEN United
States of America 78/219520 02/27/2003 2874439 08/17/2004 Berry Plastics
Corporation MEDISOFT Canada 1254436 Apr 18, 2005 TMA741558 Jun 8, 2009 AVINTIV
Specialty Materials Inc. MEDISOFT China 4616800 Apr 21, 2005 4616800 Feb 7, 2009
AVINTIV Specialty Materials Inc. MEDISOFT European Union 4336996 Apr 11, 2005
4336996 Dec 19, 2008 Polymer Group, Inc. MEDISOFT Hong Kong 300400111 Apr 9,
2005 300400111 Nov 22, 2005 Polymer Group, Inc. MEDISOFT Japan 330402005 Apr 13,
2005 4924790 Jan 27, 2006 Polymer Group, Inc. MegaGrip Canada 1945620 Feb 11,
2019     Berry Global, Inc. MegaGrip Mexico 2166516 Feb 14, 2019     Berry
Global, Inc. MegaGrip United States of America 88290898 Feb 6, 2019     Berry
Global, Inc. MELFAB Finland 128537 Sep 23, 1992 128537 Oct 5, 1993 Terram
Limited MELFAB Norway 197701058 Apr 14, 1977 101981 May 3, 1979 Terram Limited
METALLO-TUFF United States of America 75/897078 01/14/2000 2538586 02/12/2002
Berry Plastics Corporation MICROCELL United States of America 75412806 Dec 31,
1997 2268451 Aug 10, 1999 Fiberweb, LLC MICROTEX Benelux 958178 Feb 24, 2000
666008 Feb 24, 2000 PGI Nonwovens B.V. MICROTEX France WO074310 Jul 14, 2000
740310 Jul 14, 2000 PGI Nonwovens B.V. MICROTEX International Bureau (WIPO)
WO074310 Jul 14, 2000 740310 Jul 14, 2000 PGI Nonwovens B.V. MISCELLANEOUS
DESIGN (CHEF LOGO) United States of America 87/137035 08/12/2016     Berry
Global Films, LLC MISS WEBRIL United States of America 72135276 Jan 5, 1962
740699 Nov 13, 1962 Fiberweb Holdings Limited MLx United States of America
87884562 Apr 19, 2018     Berry Global, Inc. MOISTURE SEAL Mexico 1814227
10/28/2016 1760624 06/05/2017 Berry Plastics Corporation MOISTURE SEAL India
3399934 10/29/2016     Berry Plastics Corporation MOISTURE SEAL China 21716155
Oct 28, 2016     Berry Plastics Corporation MOISTURE SEAL United States of
America 87018257 Apr 28, 2016     Berry Plastics Corporation MOISTURE SEAL
Ecuador 201685032 10/28/2016 2018TI7381 07/09/2018 Berry Plastics Corporation
MOISTURE SEAL Malaysia 2016070247 Oct 28, 2016     Berry Plastics Corporation
MOISTURE SEAL Peru 6822592016 Oct 28, 2016 247944 Mar 30, 2017 Berry Plastics
Corporation MOISTURE SEAL Singapore 40201618099T Oct 28, 2016     Berry Plastics
Corporation MOISTURE SEAL Peru 682259-2016 10/28/2016 247944 03/30/2017 Berry
Plastics Corporation MOISTURE SEAL Colombia SD20160041199 10/28/2016 579767
11/29/2017 Berry Plastics Corporation MOISTURE SEAL Japan T2016120406 10/28/2016
5946490 05/12/2017 Berry Plastics Corporation MORANA Poland 178659 Oct 3, 1997
124123 Sep 14, 2000 PGI Nonwovens B.V. MORANA Poland 200775 Apr 21, 1999 138140
May 28, 2002 PGI Nonwovens B.V. MORANA Benelux 1046001 Dec 16, 2003 0743209 Dec
16, 2003 PGI Nonwovens B.V. MORANA European Union 003585213 Dec 16, 2003 3585213
Jun 10, 2005 PGI Nonwovens B.V. MORANA European Union 010434264 Nov 22, 2011
010434264 Apr 26, 2012 PGI Nonwovens B.V. MORANA Belarus WO0818466 Jan 16, 2004
818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA Bulgaria WO0818466 Jan 16, 2004
818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA Croatia WO0818466 Jan 16, 2004
818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA International Bureau (WIPO)
WO0818466 Jan 16, 2004 818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA Romania
WO0818466 Jan 16, 2004 818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA Russian
Federation WO0818466 Jan 16, 2004 818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA
Ukraine WO0818466 Jan 16, 2004 818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA
Poland Z393166 Nov 23, 2011 253129 Feb 11, 2013 PGI Nonwovens B.V. M-TAK United
States of America 77/436127 03/31/2008 3543021 12/09/2008 Covalence Specialty
Adhesives, LLC NASHUA Colombia 15020546 02/03/2015 524914 09/21/2015 Berry
Plastics Corporation NASHUA China (People's Republic) 23680499 04/20/2017    
Covalence Specialty Adhesives LLC NASHUA Bahrain 6098 12/17/1980 6098  
Covalence Specialty Adhesives, LLC NASHUA Israel 50721 08/25/1980 50721
08/25/1980 Covalence Specialty Adhesives, LLC NASHUA Israel 50722 08/25/1980
50722 08/25/1980 Covalence Specialty Adhesives, LLC NASHUA Egypt 57725
07/13/1980 57725   Covalence Specialty Adhesives, LLC NASHUA Egypt 57726
07/13/1980 57726 07/13/1980 Covalence Specialty Adhesives, LLC NASHUA Malaysia
96580 09/09/1982 M/96580 03/30/1988 Covalence Specialty Adhesives, LLC NASHUA
Australia 381378 09/22/1982 381378 04/30/1987 Covalence Specialty Adhesives, LLC
NASHUA New Zealand 1005816 09/25/2014 1005816 03/26/2015 Covalence Specialty
Adhesives, LLC NASHUA Mexico 1398749 08/01/2013 1422017 12/16/2013 Covalence
Specialty Adhesives, LLC NASHUA Mexico 1398750 08/01/2013 1414576 11/27/2013
Covalence Specialty Adhesives, LLC NASHUA Canada 1704661 11/26/2014    
Covalence Specialty Adhesives, LLC NASHUA Argentina 2513837 05/11/2004 3370271
12/10/2004 Covalence Specialty Adhesives, LLC NASHUA European Union (Community)
013273685 09/16/2014 013273685 02/02/2015 Covalence Specialty Adhesives, LLC
NASHUA Colombia 14204912 09/16/2014 521744 07/29/2015 Covalence Specialty
Adhesives, LLC NASHUA China (People's Republic) 16370763 02/12/2015 16370763
08/28/2017 Covalence Specialty Adhesives, LLC NASHUA China (People's Republic)
17744865 08/25/2015     Covalence Specialty Adhesives, LLC NASHUA Puerto Rico
206884171 12/03/2014 209119 03/14/2016 Covalence Specialty Adhesives, LLC NASHUA
Brazil 909101493 03/12/2015 909101493 08/15/2017 Covalence Specialty Adhesives,
LLC NASHUA Venezuela 002906-2015 02/27/2015   08/11/2016 Covalence Specialty
Adhesives, LLC NASHUA Panama 238098-01 02/02/2015 238098-01 08/18/2015 Covalence
Specialty Adhesives, LLC NASHUA Singapore 40201618684T 11/04/2016 40201618684T
03/21/2017 Covalence Specialty Adhesives, LLC NASHUA Peru 605759-2015 02/04/2015
228261 08/18/2015 Covalence Specialty Adhesives, LLC NASHUA United States of
America 71/636142 10/03/1952 579753 09/08/1953 Covalence Specialty Adhesives,
LLC NASHUA United States of America 72/418542 03/16/1972 964502 07/24/1973
Covalence Specialty Adhesives, LLC NASHUA United States of America 85/191072
12/06/2010 4043324 10/18/2011 Covalence Specialty Adhesives, LLC NASHUA
Guatemala M-008630-2014 09/22/2014 211303 12/17/2015 Covalence Specialty
Adhesives, LLC NASHUA Sabah S/030548 09/09/1982 S/030548 03/30/1988 Covalence
Specialty Adhesives, LLC NASHUA Singapore T1415071C 09/19/2014     Covalence
Specialty Adhesives, LLC NASHUA Thailand 233932 09/17/1982 TM1791 09/17/1982
Nashua Corporation NASHUA Thailand 241796 03/07/1983 TM2801 03/07/1983 Nashua
Corporation NASHUA United Kingdom 2004420 12/07/1994 2004420 02/02/1996 Nashua
Corporation NASHUA (English and Korean Characters) Korea, Republic of
40-2018-0083419 06/20/2018     Berry Global, Inc. NASHUA (English and Korean
Characters) Korea, Republic of 4019860014912 08/09/1986 4001469430000 11/04/1987
Nashua Corporation NASHUA (stylized - old logo) United Arab Emirates 14968
02/19/1996 17579 08/18/1998 Covalence Specialty Adhesives, LLC NASHUA (stylized
- old logo) Indonesia 411378   186269 04/28/1997 Covalence Specialty Adhesives,
LLC NASHUA STRETCH & SEAL Canada 1606673 12/14/2012 933614 04/04/2016 Covalence
Specialty Adhesives, LLC NASHUA STRETCH & SEAL European Union (Community)
011473592 12/18/2012 011473592 05/09/2013 Covalence Specialty Adhesives, LLC
NASHUA TAPE PRODUCTS (STYLIZED) Indonesia D002018064235 12/07/2018     Berry
Global, Inc. (DE Corporation) NASHUA TRUSTED TAPE PRODUCTS & Design New Zealand
1016691 03/27/2015 1016691 09/29/2015 Covalence Specialty Adhesives, LLC NASHUA
TRUSTED TAPE PRODUCTS & Design Mexico 1562908 12/19/2014 1726717 02/24/2017
Covalence Specialty Adhesives, LLC NASHUA TRUSTED TAPE PRODUCTS & Design Mexico
1562911 12/19/2014 1655820 07/14/2016 Covalence Specialty Adhesives, LLC NASHUA
TRUSTED TAPE PRODUCTS & Design Australia 1661033 11/27/2014 1661033 06/08/2016
Covalence Specialty Adhesives, LLC NASHUA TRUSTED TAPE PRODUCTS & Design Canada
1704663 11/26/2014 994063 04/10/2018 Covalence Specialty Adhesives, LLC NASHUA
TRUSTED TAPE PRODUCTS & Design European Union (Community) 013872924 03/23/2015  
  Covalence Specialty Adhesives, LLC NASHUA TRUSTED TAPE PRODUCTS & Design Peru
618074-2015 05/12/2015 230665 10/28/2015 Covalence Specialty Adhesives, LLC
NASHUA TRUSTED TAPE PRODUCTS & Design United States of America 86/405896
09/25/2014 4738691 05/19/2015 Covalence Specialty Adhesives, LLC NATIONAL Canada
1569431 03/19/2012 847446 04/03/2013 Berry Plastics Corporation NATIONAL United
States of America 85/497661 12/16/2011 4186280 08/07/2012 Berry Plastics
Corporation NEWSFLASH United States of America 86/165834 01/15/2014 4927983
03/29/2016 Joseph Pufahl N'ICE & COOL Mexico 1515128 08/08/2014 1512070
02/04/2015 Berry Plastics Corporation N'ICE & COOL United States of America
86/360604 08/07/2014 4695990 03/03/2015 Berry Plastics Corporation N'ICE & COOL
& Design United States of America 86/360599 08/07/2014 4695989 03/03/2015 Berry
Plastics Corporation N'ICE & COOL and Design Mexico 1515129 08/08/2014     Berry
Plastics Corporation NOVAGRYL & Design Finland 138759 Mar 30, 1994 138759 Jul
20, 1995 Fiberweb France SAS NOVAGRYL & Design Russian Federation 147813 Aug 10,
1995 147813 Nov 15, 1996 Fiberweb France SAS NOVAGRYL & Design United Kingdom
1567117 Mar 28, 1994 1567117 Mar 15, 1996 Fiberweb France SAS NOVAGRYL & Design
European Union 011832491 May 21, 2013 011832491 Oct 16, 2013 Fiberweb France SAS
NUBTEX United States of America 74096471 Sep 11, 1990 1844465 Jul 12, 1994
Fiberweb Holdings Limited NUBTEX United States of America 75475576 Apr 28, 1998
2333778 Mar 21, 2000 Fiberweb Holdings Limited NUSEAL United States of America
85/734315 09/20/2012 4731913 05/05/2015 Berry Plastics Corporation NUVEX Mexico
428224 May 31, 2000 661572 Jun 27, 2000 Bonlam, S.A. DE C.V. NUVIBOND Venezuela
2017013515 Aug 15, 2017     Berry Global, Inc. NUVIBOND Algeria 132037 May 30,
2013 85490 May 30, 2013 PGI Spain S.L. NUVIBOND Morocco 153670 Jul 25, 2013
153670 Jul 25, 2013 PGI Spain S.L. NUVIBOND Thailand 909499 Sep 17, 2013     PGI
Spain S.L. NUVIBOND Chile 1067434 Jul 19, 2013 1158592 Mar 6, 2015 PGI Spain
S.L. NUVIBOND Australia 1559358 May 27, 2013 1559358 Oct 3, 2013 PGI Spain S.L.
NUVIBOND Canada 1628880 May 30, 2013     PGI Spain S.L. NUVIBOND India 2545566
Jun 7, 2013 2545566 May 20, 2018 PGI Spain S.L. NUVIBOND Argentina 3282626 Oct
4, 2013 2694798 Nov 28, 2014 PGI Spain S.L. NUVIBOND European Union 011713138
Apr 4, 2013 011713138 Sep 25, 2013 PGI Spain S.L. NUVIBOND China 12952651 Jul
22, 2013 12952651 Jan 14, 2015 PGI Spain S.L. NUVIBOND Colombia 13129419 May 27,
2013 484528 Dec 18, 2013 PGI Spain S.L. NUVIBOND Costa Rica 20134732 May 31,
2013 232900 Jan 10, 2014 PGI Spain S.L. NUVIBOND United States of America
85964176 Jun 19, 2013 4477739 Feb 4, 2014 PGI Spain S.L. NUVIBOND Brazil
840556969 Jun 25, 2013 840556969 Apr 26, 2016 PGI Spain S.L. NUVIBOND Malaysia
2013010569 Jul 26, 2013 2013010569 Jul 13, 2015 PGI Spain S.L. NUVIBOND Japan
2013045386 Jun 13, 2013 5625388 Oct 25, 2013 PGI Spain S.L. NUVIBOND Peru
5344762013 May 28, 2013 203670 Oct 2, 2013 PGI Spain S.L. NUVIBOND Indonesia
D002016064628 Dec 27, 2016 IDM000610123 Apr 3, 2018 PGI Spain S.L. NUVIBOND
Tunisia TNE201300962 May 28, 2013 TNE201300962 Apr 1, 2014 PGI Spain S.L.
NUVISOFT Chile 1234812 Dec 21, 2016 1252635 Jun 28, 2017 Berry Global, Inc.
NUVISOFT Algeria 1344026 Jan 24, 2017 1344026 Apr 2, 2018 Berry Global, Inc.
NUVISOFT China 1344026 Jan 24, 2017 1344026 Jan 25, 2017 Berry Global, Inc.
NUVISOFT Colombia 1344026 Jan 24, 2017 1344026 Jan 25, 2017 Berry Global, Inc.
NUVISOFT India 1344026 Jan 24, 2017 1344026 Jan 24, 2017 Berry Global, Inc.
NUVISOFT International Bureau (WIPO) 1344026 Jan 24, 2017 1344026 Jan 25, 2017
Berry Global, Inc. NUVISOFT Japan 1344026 Jan 24, 2017 1344026 Jan 25, 2017
Berry Global, Inc. NUVISOFT Morocco 1344026 Jan 24, 2017 1344026 Feb 19, 2018
Berry Global, Inc. NUVISOFT Republic of Korea 1344026 Jan 24, 2017 1344026 Jan
25, 2017 Berry Global, Inc. NUVISOFT Australia 1843936 Jan 24, 2017 1344026 Aug
16, 2017 Berry Global, Inc. NUVISOFT European Union 016282105 Jan 24, 2017
016282105 Jun 26, 2017 Berry Global, Inc. NUVISOFT Malaysia 2017056673 Apr 18,
2017 2017056673 Jan 22, 2018 Berry Global, Inc. NUVISOFT Malaysia 2017056675 Apr
18, 2017 2017056675 Jan 23, 2018 Berry Global, Inc. NUVISOFT Peru 6883682016 Dec
22, 2016 16921 Apr 28, 2017 Berry Global, Inc. NUVISOFT Canada 1815346 Dec 21,
2016     Berry Plastics Corporation NUVISOFT Argentina 3568473 Dec 22, 2016    
Berry Plastics Corporation NUVISOFT Argentina 3568474 Dec 22, 2016 2951084 Aug
7, 2018 Berry Plastics Corporation NUVISOFT Argentina 3568475 Dec 22, 2016
2932986 Apr 6, 2018 Berry Plastics Corporation NUVISOFT Costa Rica 20170250 Jan
12, 2017 262031 May 15, 2017 Berry Plastics Corporation NUVISOFT United States
of America 87299328 Jan 12, 2017     Berry Plastics Corporation NUVISOFT
Thailand 170100968 Jan 12, 2017 181113562 Jan 12, 2017 Berry Plastics
Corporation NUVISOFT Thailand 170100969 Jan 12, 2017 181113508 Jan 12, 2017
Berry Plastics Corporation NUVISOFT Thailand 170100970 Jan 12, 2017 181113514
Jan 12, 2017 Berry Plastics Corporation NUVISOFT Brazil 912152028 Jan 11, 2017
912152028 Oct 9, 2018 Berry Plastics Corporation NUVISOFT Venezuela 2017000145
Jan 5, 2017     Berry Plastics Corporation NUVISOFT Venezuela 2017000146 Jan 5,
2017     Berry Plastics Corporation NUVISOFT Venezuela 2017000147 Jan 5, 2017  
  Berry Plastics Corporation NUVISOFT Malaysia 2017056678 Apr 18, 2017
2017056678 Jan 25, 2018 Berry Plastics Corporation NUVISOFT Peru 688368A2016 Dec
22, 2016 257095 Sep 21, 2017 Berry Plastics Corporation NUVISOFT Indonesia
DID2017000728 Jan 5, 2017 IDM000608566 Mar 27, 2018 Berry Plastics Corporation
OMNIFILM Russian Federation 99713978 09/02/1999 202155 05/16/2001 Pliant
Corporation OMNIFILM Canada 481632 02/01/1982 279614 05/20/1983 Pliant, LLC
OMNIFILM United Kingdom 1186260 11/30/1982 1186260 11/30/1982 Pliant, LLC
OMNIFILM Switzerland 07597/1999 08/25/1999 469638 06/15/2000 Pliant, LLC
OMNIFILM Norway 1999/08826 08/31/1999 201362 02/03/2000 Pliant, LLC OMNIFILM
United States of America 73/339450 11/30/1981 1208308 09/14/1982 Pliant, LLC
OMNIFILM European Union (Community)   08/26/1999 1295153 03/04/2002 Pliant, LLC
OMNIFILM Mexico   11/25/1983 339684 12/24/1987 Pliant, LLC OPTI FLASH United
States of America 78/043077 01/13/2001 2626657 09/24/2002 Berry Plastics
Corporation OPTIMIL United States of America 77/795615 08/03/2009 4147012
05/22/2012 Berry Plastics Corporation OPTISEAL United States of America
77/022805 10/17/2006 3631883 06/02/2009 Berry Plastics Corporation OPTX Canada
1080661 10/27/2000 1080661 08/29/2006 Pliant, LLC OPTX United States of America
76/131982 09/20/2000 2652495 11/19/2002 Pliant, LLC OPTX Mexico   10/19/2000
741080 03/27/2002 Pliant, LLC P 17 France 1322061 Sep 4, 1985 1322061 Feb 14,
1986 Fiberweb France SAS P 17 European Union 5629134 Jan 19, 2007 5629134 Dec
19, 2007 Fiberweb France SAS P PARTY PEACOCK and Design Mexico 1288270
07/02/2012 1328005 11/16/2012 Berry Plastics Corporation P PARTY PEACOCK and
Design Canada 1530621 06/06/2011 878999 05/29/2014 Berry Plastics Corporation P
PARTY PEACOCK and Design Canada 1591288 08/23/2012 859504 09/09/2013 Berry
Plastics Corporation PACKERWARE Chile 654319   703496 09/12/1994 PackerWare
Corporation PACKERWARE (stylized) United States of America 73/353872 03/10/1982
1235737 04/26/1983 Berry Plastics Corporation PALMSOFT China (People's Republic)
25834421 08/14/2017 25834421 08/14/2018 Berry Global, Inc. (DE Corporation)
PALMSOFT Mexico 1925880 08/01/2017 1815379 10/26/2017 Berry Plastics Corporation
PALMSOFT India 3604381 08/02/2017 3604381 02/21/2019 Berry Plastics Corporation
PALMSOFT European Union (Community) 017057101 08/01/2017 017057101 12/28/2017
Berry Plastics Corporation PALMSOFT United States of America 87/320851
02/01/2017     Berry Plastics Corporation PARTY PEACOCK New Zealand 982201
08/05/2013 982201 02/11/2014 Berry Plastics Corporation PARTY PEACOCK Mexico
1232843 12/05/2011 1284476 05/10/2012 Berry Plastics Corporation PARTY PEACOCK
Mexico 1232845 12/05/2011 1284770 05/14/2012 Berry Plastics Corporation PARTY
PEACOCK Canada 1530623 06/06/2011 879000 05/29/2014 Berry Plastics Corporation
PARTY PEACOCK Australia 1572721 08/05/2013 1572721 05/06/2014 Berry Plastics
Corporation PARTY PEACOCK United States of America 86/186785 02/06/2014 4705110
03/17/2015 Berry Plastics Corporation PATCO United States of America 77/677327
02/24/2009 3666753 08/11/2009 Berry Plastics Corporation PENTAMAX United States
of America 77023510 Oct 18, 2006 3454372 Jun 24, 2008 Chicopee, Inc. PENTAMAX
and Design United States of America 77028318 Oct 24, 2006 3454383 Jun 24, 2008
Chicopee, Inc. PERFOCUT Denmark VA197405046 12/02/1974 VR197503815 09/19/1975
AEP Industries Inc. PERFORMANCE PLUS United States of America 73/680017
08/24/1987 1,550,145 08/01/1989 AEP Industries Inc. PGI Canada 813777 May 29,
1996 475010 Apr 21, 1997 AVINTIV Specialty Materials Inc. PGI European Union
271130 Jun 3, 1996 271130 Mar 17, 1999 Polymer Group, Inc. PGI Mexico 283697 Jan
9, 1997 894192007(551243) Jun 25, 1997 Polymer Group, Inc. PGI Mexico 283698 Jan
9, 1997 624612 Sep 27, 1999 Polymer Group, Inc. PGI India 723091 Jul 2, 1996
723091 Mar 12, 2005 Polymer Group, Inc. PGI India 723092 Jul 2, 1996 317575 Feb
16, 2005 Polymer Group, Inc. PGI Chile 877639 Sep 11, 2009 869058 Oct 28, 2009
Polymer Group, Inc. PGI Venezuela 2367198 Dec 23, 1998 P217920 Feb 25, 2000
Polymer Group, Inc. PGI Argentina 2915007 May 14, 2009 2353615 Mar 18, 2010
Polymer Group, Inc. PGI Argentina 2981015 Dec 23, 1998 2424284 Feb 14, 2011
Polymer Group, Inc. PGI Malaysia 05021209 Dec 16, 2005 05021209 Dec 16, 2005
Polymer Group, Inc. PGI Colombia 98075517 Dec 18, 1998 235276 Mar 29, 2001
Polymer Group, Inc. PGI Brazil 200037153 Jul 18, 1996 200037153 Aug 12, 2003
Polymer Group, Inc. PGI Brazil 819383341 Jul 18, 1996 819383341 Aug 12, 2003
Polymer Group, Inc. PGI Guatemala 2009001424 Apr 24, 2009 166565 Nov 16, 2009
Polymer Group, Inc. PGI Costa Rica 2009002645 Mar 26, 2009 192104 Jul 3, 2009
Polymer Group, Inc. PGI Bolivia     121029   Polymer Group, Inc. PGI [Stylized]
United States of America 77609754 Nov 7, 2008 3635048 Jun 9, 2009 AVINTIV
Specialty Materials Inc. PGI [Stylized] Mexico 1121741 Sep 24, 2010 1195231 Dec
17, 2010 Polymer Group, Inc. PGI [Stylized] Argentina 3025543 Aug 24, 2010
2461648 Sep 9, 2011 Polymer Group, Inc. PGI [Stylized] European Union 009428293
Oct 6, 2010 009428293 Mar 18, 2011 Polymer Group, Inc. PGI [Stylized] Brazil
907755321 May 28, 2014 907755321 Jan 17, 2017 Polymer Group, Inc. PGI [Stylized]
Brazil 907755364 May 28, 2014 907755364 Jan 17, 2017 Polymer Group, Inc. PGI
Nonwovens Thailand 331884 Apr 4, 1997 Kor74231 Jun 26, 1998 Polymer Group, Inc.
PHOTEX United States of America 72139303 Mar 7, 1962 741439 Dec 4, 1962 Fiberweb
Holdings Limited PIVOT United States of America 78/558012 02/01/2005 3102208
06/06/2006 Berry Plastics Corporation PLASTOP United States of America 73/452304
11/09/1983 1352840 08/06/1985 Berry Plastics Corporation PLAS-TUFF United States
of America 76/323103 10/10/2001 2576193 06/04/2002 Berry Plastics Corporation
PLATINUM PLUS United States of America 74/091475 08/27/1990 1,689,581 05/26/1992
AEP Industries Inc. POL E LOC United States of America 74/297141 07/23/1992
1794306 09/21/1993 Berry Plastics Corporation POLY BREATHE United States of
America 74591239 Oct 27, 1994 2051227 Apr 8, 1997 AVINTIV Specialty Materials
Inc. POLYBREATHE LIGHT United States of America 78961869 Aug 28, 2006 3459740
Jul 1, 2008 Chicopee, Inc. POLYBREATHE LIGHT and Design United States of America
78962044 Aug 28, 2006 3455824 Jun 24, 2008 Chicopee, Inc. POLYKEN Canada 203512
06/22/1949 33637 06/22/1949 Berry Global, Inc. POLYKEN Canada 480715 01/11/1982
276866 02/18/1983 Berry Global, Inc. POLYKEN Japan 2018-033478 03/22/2018    
Berry Global, Inc. POLYKEN Chile 941.691 02/21/2011 942152 01/12/2012 Berry
Plastics Corporation POLYKEN Chile 941.692 02/21/2011 942153 01/12/2012 Berry
Plastics Corporation POLYKEN Nigeria 20184 06/14/1973 20184 07/31/1970 Berry
Plastics Corporation POLYKEN Nigeria 21069 06/14/1973 21069 11/05/1976 Berry
Plastics Corporation POLYKEN Trinidad and Tobago 44008 07/01/2011 44008
03/15/2012 Berry Plastics Corporation POLYKEN Russian Federation 57386
11/17/1970 45710 01/29/1973 Berry Plastics Corporation POLYKEN Mexico 68739
06/24/1955 91786 02/01/1958 Berry Plastics Corporation POLYKEN Norway 95921  
79186 04/30/1990 Berry Plastics Corporation POLYKEN Oman 103904 08/02/2016
103904 05/24/2017 Berry Plastics Corporation POLYKEN Oman 103905 08/02/2016
103905 05/24/2017 Berry Plastics Corporation POLYKEN Qatar 108758 09/19/2016
108758 10/16/2017 Berry Plastics Corporation POLYKEN Qatar 108759 09/19/2016
108759 10/16/2017 Berry Plastics Corporation POLYKEN Bahrain 117157 08/31/2016
117157 10/19/2017 Berry Plastics Corporation POLYKEN Bahrain 117158 08/31/2016
117158 10/19/2017 Berry Plastics Corporation POLYKEN Kuwait 181961 07/21/2016
153023 12/01/2017 Berry Plastics Corporation POLYKEN Kuwait 181962 07/21/2016
153024 12/01/2017 Berry Plastics Corporation POLYKEN Panama 201375 06/15/2011
201375 06/15/2011 Berry Plastics Corporation POLYKEN Panama 201376 06/15/2011
201376 01/17/2012 Berry Plastics Corporation POLYKEN Panama 201376 Jun 15, 2011
201376 Jan 17, 2012 Berry Plastics Corporation POLYKEN Panama 201377 06/15/2011
201377 06/15/2011 Berry Plastics Corporation POLYKEN Mexico 204620 08/16/1982
283246 01/04/1983 Berry Plastics Corporation POLYKEN Mexico 240187 08/16/1995
639991 01/31/2000 Berry Plastics Corporation POLYKEN Mexico 240188 08/16/1995
544531 03/25/1997 Berry Plastics Corporation POLYKEN United Arab Emirates 257575
08/01/2016 257575 03/18/2018 Berry Plastics Corporation POLYKEN United Arab
Emirates 257576 08/01/2016 257576 03/18/2018 Berry Plastics Corporation POLYKEN
Colombia 271365 06/14/1987 89879 06/15/1977 Berry Plastics Corporation POLYKEN
Uruguay 418944 12/22/2010 418944 08/15/2012 Berry Plastics Corporation POLYKEN
Pakistan 428132 08/01/2016 185759 05/25/2018 Berry Plastics Corporation POLYKEN
Pakistan 428133 08/01/2016     Berry Plastics Corporation POLYKEN Hong Kong
478286 Nov 1, 1986 19873406 Nov 1, 1986 Berry Plastics Corporation POLYKEN
Thailand 733016 06/18/2009 98627 10/29/2010 Berry Plastics Corporation POLYKEN
Thailand 733017 06/18/2009 Kor320384 06/18/2010 Berry Plastics Corporation
POLYKEN Thailand 733018 06/18/2009 Kor327833 05/26/2011 Berry Plastics
Corporation POLYKEN Chile 941691 Feb 21, 2011 942152 Jan 12, 2012 Berry Plastics
Corporation POLYKEN Chile 941692 Feb 21, 2011 942153 Jan 12, 2012 Berry Plastics
Corporation POLYKEN New Zealand 1047105 07/19/2016 1047105 01/20/2017 Berry
Plastics Corporation POLYKEN Mexico 1781139 08/05/2016 1845751 02/15/2018 Berry
Plastics Corporation POLYKEN Mexico 1781140 08/05/2016 1849803 02/22/2018 Berry
Plastics Corporation POLYKEN Australia 1784291 07/19/2016 1784291 04/24/2018
Berry Plastics Corporation POLYKEN Canada 1793795 07/29/2016     Berry Plastics
Corporation POLYKEN Argentina 3530269 08/10/2016     Berry Plastics Corporation
POLYKEN Argentina 3530270 08/10/2016     Berry Plastics Corporation POLYKEN
China (People's Republic) 7227444 03/02/2009 7227444 08/28/2010 Berry Plastics
Corporation POLYKEN China (People's Republic) 7227445 03/02/2009 7227445
07/21/2010 Berry Plastics Corporation POLYKEN European Union (Community) 8458821
07/29/2009 8458821 11/24/2012 Berry Plastics Corporation POLYKEN European Union
(Community) 015866544 09/28/2016 015866544 04/06/2017 Berry Plastics Corporation
POLYKEN China (People's Republic) 20960088 08/12/2016 20960088 10/07/2017 Berry
Plastics Corporation POLYKEN China (People's Republic) 20960089 08/12/2016    
Berry Plastics Corporation POLYKEN Taiwan 105045054 08/02/2016 01876245
10/16/2017 Berry Plastics Corporation POLYKEN Thailand 160103450 08/23/2016
181108203 04/02/2018 Berry Plastics Corporation POLYKEN Ukraine 201616638
08/02/2016 241284 05/10/2018 Berry Plastics Corporation POLYKEN Azerbaijan
201633094 08/02/2016 20180281 03/07/2018 Berry Plastics Corporation POLYKEN
Brazil 911529012 08/25/2016 911529012 06/26/2018 Berry Plastics Corporation
POLYKEN Brazil 911529039 08/25/2016     Berry Plastics Corporation POLYKEN Saudi
Arabia 1437028183 09/27/2016 1437028183 03/12/2017 Berry Plastics Corporation
POLYKEN Saudi Arabia 1437028184 09/27/2016 1437028184 03/12/2017 Berry Plastics
Corporation POLYKEN Malaysia 2016063035 07/19/2016 2016063035 11/29/2017 Berry
Plastics Corporation POLYKEN Malaysia 2016063044 07/19/2016 2016063044
11/28/2017 Berry Plastics Corporation POLYKEN Russian Federation 2016726687
07/22/2016 626053 08/09/2017 Berry Plastics Corporation POLYKEN Venezuela
12446-16 08/12/2016     Berry Plastics Corporation POLYKEN Venezuela 12447-16
08/12/2016     Berry Plastics Corporation POLYKEN South Africa 2016/21969
08/04/2016     Berry Plastics Corporation POLYKEN South Africa 2016/21970
08/04/2016     Berry Plastics Corporation POLYKEN Korea, Republic of
40-2016-0064492 08/24/2016 40-1318632 01/04/2018 Berry Plastics Corporation
POLYKEN Singapore 40201612456X 08/01/2016     Berry Plastics Corporation POLYKEN
Korea, Republic of 40-2017-96398 08/24/2016     Berry Plastics Corporation
POLYKEN Hong Kong 4782/86 11/01/1986 19873406 11/01/1986 Berry Plastics
Corporation POLYKEN Hong Kong 4782/86 11/01/1986 19873407 01/11/1986 Berry
Plastics Corporation POLYKEN Peru 671687-2016 08/03/2016 15820 02/15/2017 Berry
Plastics Corporation POLYKEN United States of America 87/109166 07/19/2016
5586738 10/16/2018 Berry Plastics Corporation POLYKEN Bolivia C-22299   103239
04/16/1999 Berry Plastics Corporation POLYKEN Indonesia D002011012001 03/29/2011
000407003 02/10/2014 Berry Plastics Corporation POLYKEN Indonesia D002011012014
03/29/2011 IDM000384086 02/28/2013 Berry Plastics Corporation POLYKEN Indonesia
D002016039615 08/24/2016     Berry Plastics Corporation POLYKEN Indonesia
D002016039616 08/24/2016     Berry Plastics Corporation POLYKEN Ecuador
IEPI-2016-61956 07/20/2016     Berry Plastics Corporation POLYKEN Ecuador
IEPI-2016-61957 07/20/2016     Berry Plastics Corporation POLYKEN Malaysia
M/068976 07/16/1975 M/068976 07/13/1998 Berry Plastics Corporation POLYKEN
Malaysia M068976 Jul 16, 1975 M068976 Jul 13, 1998 Berry Plastics Corporation
POLYKEN Uzbekistan MGU20161878 08/02/2016     Berry Plastics Corporation POLYKEN
Colombia SD2016/0004325 08/01/2016 574234 09/12/2017 Berry Plastics Corporation
POLYKEN United Kingdom UK00003179391 08/09/2016 UK00003179391 12/02/2016 Berry
Plastics Corporation POLYKEN Serbia Z-298/68   18644 07/10/2000 Berry Plastics
Corporation POLYKEN Serbia Z29868 May 13, 1968 18644 Jul 22, 1970 Berry Plastics
Corporation POLYKEN Hong Kong   06/28/1960 19610066 01/20/1961 Berry Plastics
Corporation POLYKEN Singapore     64845 07/17/1975 Berry Plastics Corporation
POLYKEN South Africa     64/2309 07/07/1964 Berry Plastics Corporation POLYKEN
Bahrain 12060 01/13/1989 12060 01/13/1989 Covalence Specialty Adhesives, LLC
POLYKEN Bahrain 12135 07/22/1989 12135 07/22/1989 Covalence Specialty Adhesives,
LLC POLYKEN Pakistan 49477 05/27/1968 49477 05/27/1968 Covalence Specialty
Adhesives, LLC POLYKEN India 2902132 02/13/2015     Covalence Specialty
Adhesives, LLC POLYKEN Venezuela 10102-1988   148743 08/02/1992 Covalence
Specialty Adhesives, LLC POLYKEN United States of America 71/511527 10/24/1946
435666 01/06/1948 Covalence Specialty Adhesives, LLC POLYKEN United States of
America 72/438351 10/13/1972 980849 03/26/1974 Covalence Specialty Adhesives,
LLC POLYKEN United States of America 73/389442 09/27/1982 1260006 12/06/1983
Covalence Specialty Adhesives, LLC POLYKEN Switzerland     277506 06/19/1975
Covalence Specialty Adhesives, LLC POLYKEN Venezuela     32369 08/05/1957
Covalence Specialty Adhesives, LLC POLYKEN South Africa     642311 07/07/1964
Covalence Specialty Adhesives, LLC POLYKEN South Africa     64/2310 07/07/1964
Covalence Specialty Adhesives, LLC POLYKEN South Africa     64/2312 07/07/1964
Covalence Specialty Adhesives, LLC POLYKEN Czech Republic 44730 10/13/1970
160379 10/13/1970 Covalence Specialty Materials Corp. POLYKEN Brazil 37.339/80
12/22/1980 800373391 01/15/1985 Covalence Specialty Materials Corp. POLYKEN
Brazil 37338/80 12/22/1980 800373383 12/28/1982 Covalence Specialty Materials
Corp. POLYKEN Singapore     64844 07/17/1975 Covalence Specialty Materials Corp.
POLYKEN Argentina 571257   2144002 02/28/2007 Tyco Adhesives LP POLYKEN
Argentina 1421246 04/26/1960 3572116 01/09/2007 Tyco Adhesives LP POLYKEN
Argentina 1444465 04/03/1961 3572117 01/09/2007 Tyco Adhesives LP POLYKEN Korea,
Republic of 92-023495   317791 07/20/1995 Tyco Adhesives LP POLYKEN Dominican
Republic   01/24/1980 30265 04/28/1980 Tyco Adhesives LP POLYKEN Japan
957646/1982 10/29/1982 2599753 11/30/1993 Tyco Healthcare Group LP POLYKEN Japan
38386/60 10/26/1960 586610 05/11/1962 Tyco International (US) Inc. POLYKEN
Turkey 858261/12416 08/28/1967 98918 08/28/1967 Tyco International (US) Inc.
POLYKEN Japan 95745/1982 10/29/1982 2599752 11/30/1993 Tyco International (US)
Inc. POLYKEN Puerto Rico     22308 07/02/1979 Tyco International (US) Inc.
POLYKEN (Korean characters) Republic of Korea 92024859 Jun 9, 1994 291258 Jun 9,
1994 Tyco Adhesives LP POLYKEN (Korean characters) Korea, Republic of 92-024859
  291258 06/09/1994 Tyco Adhesives LP POLYKEN YGIII United States of America
73256161 Mar 31, 1980 1180165 Dec 1, 1981 Covalence Specialty Adhesives, LLC
POLYKEN YGIII United States of America 73/256161 03/31/1980 1180165 12/01/1981
Covalence Specialty Adhesives, LLC POLYNASH Canada 1323295 11/07/2006 784022
12/03/2010 Covalence Specialty Adhesives, LLC POLYNASH Brazil 900091975
11/22/2006 900091975 08/16/2011 Covalence Specialty Materials Corp. POLYSAFE
United States of America 75035137 Dec 21, 1995 2089913 Aug 19, 1997 AVINTIV
Specialty Materials Inc. POLYSAFE and Design United States of America 78962031
Aug 28, 2006 3510171 Sep 30, 2008 Chicopee, Inc. POWERCRETE China (People's
Republic) 7227442 03/02/2009 7227442 09/28/2010 Berry Plastics Corporation
POWERCRETE China (People's Republic) 7227443 03/02/2009 7227443 09/28/2010 Berry
Plastics Corporation POWERCRETE United States of America 76335963 Nov 9, 2001
2707884 Apr 15, 2003 Berry Plastics Corporation POWERCRETE United States of
America 76/335963 11/09/2001 2707884 04/15/2003 Berry Plastics Corporation
POWERCRETE Oman 36403 05/11/2005 36403 08/01/2006 Covalence Specialty Adhesives,
LLC POWERCRETE Mexico 549055 05/29/2002 752028 06/26/2002 Covalence Specialty
Adhesives, LLC POWERCRETE Mexico 549056 05/29/2002 752029 06/26/2002 Covalence
Specialty Adhesives, LLC POWERCRETE Canada 1142740 06/04/2002 641792 06/10/2005
Covalence Specialty Adhesives, LLC POWERCRETE Canada 1142740 Jun 4, 2002 641792
Jun 10, 2005 Covalence Specialty Adhesives, LLC POWERCRETE India 2902133
02/13/2015     Covalence Specialty Adhesives, LLC POWERCRETE United States of
America 74091827 Aug 22, 1990 1730200 Nov 3, 1992 Covalence Specialty Adhesives,
LLC POWERCRETE United States of America 74/091827 08/22/1990 1730200 11/03/1992
Covalence Specialty Adhesives, LLC POWERCRETE United Arab Emirates 73304
09/19/2005 60804 06/20/2006 Tyco Adhesives LP POWERCRETE (in chinese characters)
China (People's Republic) 7227440 03/02/2009 7227440 09/28/2010 Berry Plastics
Corporation POWERCRETE (in chinese characters) China (People's Republic) 7227441
03/02/2009 7227441 09/28/2010 Berry Plastics Corporation PRO-CHLOR European
Union 1258879 Nov 20, 2014 1258879 Jun 9, 2016 Chicopee, Inc. PRO-CHLOR
International Bureau (WIPO) 1258879 Nov 20, 2014 1258879 Nov 20, 2014 Chicopee,
Inc. PRO-CHLOR Mexico 1258879 Nov 20, 2014 1258879 Nov 20, 2014 Chicopee, Inc.
PRO-CHLOR United States of America 86291110 May 23, 2014 4663719 Dec 30, 2014
Chicopee, Inc. PROFORMANCE FILMS (Stylized) United States of America 75/587300
11/12/1998 2,640,011 10/22/2002 AEP Industries Inc. PRO-QUAT European Union
1256898 Nov 20, 2014 1256898 May 25, 2016 Chicopee, Inc. PRO-QUAT International
Bureau (WIPO) 1256898 Nov 20, 2014 1256898 Nov 20, 2014 Chicopee, Inc. PRO-QUAT
Mexico 1256898   1256898 Nov 20, 2014 Chicopee, Inc. PRO-QUAT Canada 1703762 Nov
21, 2014 TMA929132 Feb 17, 2016 Chicopee, Inc. PRO-QUAT United States of America
86291111 May 23, 2014 4663720 Dec 30, 2014 Chicopee, Inc. PROVIDENCIA Brazil
006079733 Dec 13, 1968 006079733 May 10, 1975 Companhia Providencia Industria E
Comercio PROVIDENCIA (Word & Design) Brazil 825889936 Sep 26, 2003 825889936 Jul
7, 2009 Companhia Providencia Industria E Comercio PROVIDENCIA (Word & Design)
Brazil 900451920 Aug 16, 2007 900451920 Dec 15, 2009 Companhia Providencia
Industria E Comercio PROVIDENCIA (Word & Design) Brazil 900452080 Aug 16, 2007
900452080 Dec 15, 2009 Companhia Providencia Industria E Comercio PROVIDENCIA
(Word & Design) Brazil 900754311 Feb 22, 2008 900754311 Aug 24, 2010 Companhia
Providencia Industria E Comercio PROVIDENCIA (Word & Design) Brazil 900754508
Feb 22, 2008 900754508 Aug 24, 2010 Companhia Providencia Industria E Comercio
PROVIDENCIA PROTECT Brazil 900912880 May 14, 2008 900912880 Oct 5, 2010
Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT Brazil 900913207
May 14, 2008 900913207 Sep 8, 2010 Companhia Providencia Industria E Comercio
PROVIDENCIA PROTECT Brazil 900914939 May 15, 2008 900914939 Nov 3, 2010
Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT ADVANCED Brazil
900912936 May 14, 2008 900912936 Oct 5, 2010 Companhia Providencia Industria E
Comercio PROVIDENCIA PROTECT ADVANCED Brazil 900913231 May 14, 2008 900913231
Sep 21, 2010 Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT
ADVANCED Brazil 900914963 May 15, 2008 900914963 Oct 19, 2010 Companhia
Providencia Industria E Comercio PROVIDENCIA PROTECT INDUSTRIAL Brazil 900913142
May 14, 2008 900913142 Sep 21, 2010 Companhia Providencia Industria E Comercio
PROVIDENCIA PROTECT INDUSTRIAL Brazil 900913274 May 14, 2008 900913274 Sep 8,
2010 Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT INDUSTRIAL
Brazil 900915021 May 15, 2008 900915021 Oct 19, 2010 Companhia Providencia
Industria E Comercio PROVIDENCIA PROTECT STRUCTURAL Brazil 900913150 May 14,
2008 900913150 Sep 21, 2010 Companhia Providencia Industria E Comercio
PROVIDENCIA PROTECT STRUCTURAL Brazil 900913290 May 14, 2008 900913290 Sep 8,
2010 Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT STRUCTURAL
Brazil 900915080 May 15, 2008 900915080 Nov 9, 2010 Companhia Providencia
Industria E Comercio PROVIDENCIA PROTECT ULTRA Brazil 900913240 May 14, 2008
900913240 Sep 8, 2010 Companhia Providencia Industria E Comercio PROVIDENCIA
PROTECT ULTRA Brazil 900914998 May 15, 2008 900914998 Oct 19, 2010 Companhia
Providencia Industria E Comercio PURE FLEXX Mexico 1338970 01/11/2013 1360475
04/11/2013 Berry Plastics Corporation PURE FLEXX United States of America
85/779832 11/15/2012 4625478 10/21/2014 Berry Plastics Corporation PW & Device
United Kingdom 2280621 Sep 10, 2001 2280621 Mar 8, 2002 Terram Limited PW
Permanent Way & Device United Kingdom 2280623 Sep 10, 2001 2280623 Mar 8, 2002
Terram Limited QUBIC Mexico 1448207 01/15/2014     Berry Plastics Corporation
QUBIC Canada 1659282 01/13/2014 976156 07/19/2017 Berry Plastics Corporation
QUBIC United States of America 86/158466 01/06/2014 5195910 05/02/2017 Berry
Plastics Corporation QUIX Canada 0714500 Oct 9, 1992 TMA425726 Mar 23, 1994
Chicopee, Inc. QUIX United States of America 74236940 Jan 13, 1992 1797050 Oct
5, 1993 PGI Polymer, Inc. R410 United States of America 76/628019 01/14/2005
3298500 09/25/2007 Pliant, LLC RAY JOINT (Stylized) Switzerland 022131998 Mar
18, 1998 P457225 Mar 18, 2000 Covalence Specialty Adhesives, LLC RAY JOINT
(stylized) Switzerland 02213/1998 03/18/1998 P-457225 03/18/2000 Covalence
Specialty Adhesives, LLC RAYCHEM ANODEFLEX Germany 1093759 Aug 31, 1985 1093759
Aug 31, 1985 Covalence Specialty Adhesives, LLC RAYCHEM ANODEFLEX United Kingdom
1206332 Nov 1, 1983 1206332 Nov 1, 1983 Covalence Specialty Adhesives, LLC
RAYCHEM ANODEFLEX Germany     1093759 08/31/1985 Covalence Specialty Adhesives,
LLC RAYCHEM ANODEFLEX United Kingdom     1206332 11/01/1983 Covalence Specialty
Adhesives, LLC RAYCHEM DUALSEAL Austria 2901984 Feb 1, 1984 106228 Jul 6, 1984
Covalence Specialty Adhesives, LLC RAYCHEM DUALSEAL Austria 290/84 02/01/1984
106228 07/06/1984 Covalence Specialty Adhesives, LLC RAYCHEM DUALSEAL Germany
1067823 Feb 4, 1984 1067823 Sep 4, 1984 Tyco Electronics Corp. RAYCHEM DUALSEAL
Sweden 198400968 Feb 7, 1984 193158 Oct 5, 1984 Tyco Electronics Corp. RAYCHEM
DUALSEAL Sweden 193158   193158 10/05/1984 Tyco Electronics Corporation RAYCLAD
Australia 215395 12/04/1967 215395 12/04/1967 Berry Plastics Corporation RAYCLAD
Canada 319075 01/17/1969 165878 10/24/1969 Covalence Specialty Adhesives, LLC
RAYCLAD France 1527241 Jan 25, 1988 1527241 Jan 25, 1988 Covalence Specialty
Adhesives, LLC RAYCLAD Italy MI2008C 008609 01/31/1968 362018000003651
08/28/1968 Covalence Specialty Adhesives, LLC RAYCLAD United Kingdom
UK00000917796 Nov 27, 1967 UK00000917796 Nov 27, 1967 Covalence Specialty
Adhesives, LLC RAYCLAD France     1527241 01/25/1988 Covalence Specialty
Adhesives, LLC RAYCLAD United Kingdom     917796 11/27/1967 Covalence Specialty
Adhesives, LLC RAYJOINT China (People's Republic) 7983046 01/11/2010 7983046
02/14/2011 Berry Plastics Corporation RAYJOINT European Union (Community)
8910002 02/25/2010 8910002 10/19/2010 Berry Plastics Corporation RAYJOINT
European Union 8910002 Feb 25, 2010 8910002 Oct 19, 2010 Berry Plastics
Corporation RAYJOINT Republic of Korea 4020130006479 Feb 1, 2013 401012487 Dec
12, 2013 Berry Plastics Corporation RAYJOINT Korea, Republic of 40-2013-0006479
02/01/2013 401012487 12/12/2013 Berry Plastics Corporation RAYJOINT Japan
0307521998 Apr 9, 1998 4282744 Jun 11, 1999 Tyco Electronics Corp. RAYJOINT
Japan 030752/1998 04/09/1998 4282744 06/11/1999 Tyco Electronics Corporation
RAYJOINT (stylized) Poland 184900 03/23/1998 129853 06/04/2001 Covalence
Specialty Adhesives, LLC RAYJOINT (stylized) Hungary M9800991 03/18/1998 155333
01/27/1999 Covalence Specialty Adhesives, LLC RAYJOINT (stylized) Poland Z184900
Mar 23, 1998 R129853 Jun 4, 2001 Covalence Specialty Adhesives, LLC RAYJOINT
(stylized) Czech Republic 13099 03/19/1998 216718 03/29/1999 Raychem Corporation
RAYJOINT (stylized) Czech Republic 130999 Mar 19, 1998 216718 Mar 29, 1999
Raychem Corporation RAYJOINT (stylized) Russian Federation 98704541 Mar 20, 1998
178954 Aug 20, 1999 Tyco Electronics Corp. RAYJOINT (stylized) Russian
Federation 98704541 03/20/1998 178954 08/20/1999 Tyco Electronics Corporation
RAYLINK Finland 335394 Jul 5, 1994 137246 Apr 5, 1995 Covalence Specialty
Adhesives, LLC RAYLINK Finland 3353/94 07/05/1994 137246 04/05/1995 Covalence
Specialty Adhesives, LLC RAYTRANS France 1368865 08/28/1986 1368865 08/28/1986
Berry Plastics Corporation RAYTRANS France 1368865 Aug 28, 1986 1368865 Aug 28,
1986 Berry Plastics Corporation RAYTRANS United States of America 73/682387
09/03/1987 1500516 08/16/1988 Berry Plastics Corporation RECLAIM & Design Canada
137774 01/02/2008 TMA740940 05/28/2009 AEP Industries Inc. RED 1 European Union
000537506 May 16, 1997 000537506 Feb 25, 2000 Fiberweb Holdings Limited RED
RUNNER United States of America 75646068 Feb 22, 1999 2332042 Mar 20, 2000
Fiberweb Holdings Limited RED RUNNER Japan 1808171997 Nov 27, 1997 4785831 Jul
9, 2004 Fiberweb Holdings Limited RED•1 United States of America 78521606 Nov
23, 2004 3028751 Dec 13, 2005 Fiberweb Holdings Limited RED-1 Brazil 822361264
Jan 12, 2000 822361264 Oct 11, 2005 Fiberweb Simpsonville, Inc. REEMAY Ecuador
10922 Jan 29, 1988 14789 Mar 20, 1989 Fiberweb, Inc. REEMAY New Zealand 69924
Nov 23, 1961 69924 Jul 19, 1962 Fiberweb, Inc. REEMAY Peru 141548 Jul 12, 1988
77920 Nov 24, 1988 Fiberweb, Inc. REEMAY Peru 141551 Jul 12, 1988 77923 Nov 24,
1988 Fiberweb, Inc. REEMAY Australia 170679 Nov 21, 1961 170679 Feb 20, 1963
Fiberweb, Inc. REEMAY Canada 267064 Jan 17, 1962 130598 Apr 19, 1963 Fiberweb,
Inc. REEMAY Mexico 305617 Feb 27, 1989 365527 Aug 9, 1989 Fiberweb, Inc. REEMAY
Mexico 305618 Feb 27, 1989 365528 Aug 9, 1989 Fiberweb, Inc. REEMAY Thailand
336273 Oct 16, 1986 Kor84022 Jun 13, 1987 Fiberweb, Inc. REEMAY Spain 392148 Nov
27, 1961 392148 Jun 4, 1962 Fiberweb, Inc. REEMAY Brazil 404080 May 15, 1970
004040805 May 15, 1980 Fiberweb, Inc. REEMAY South Africa 611973 Nov 21, 1961
611973 Nov 21, 1963 Fiberweb, Inc. REEMAY China 5137992 Jan 24, 2006 5137992 Jun
7, 2009 Fiberweb, Inc. REEMAY Japan 2003520421 Nov 25, 1961 607772 Nov 21, 1961
Fiberweb, Inc. REEMAY Germany D13386 Nov 21, 1961 780140 Nov 22, 1963 Fiberweb,
Inc. REEMAY Finland T196200128 Jan 13, 1962 41340 Aug 26, 1963 Fiberweb, Inc.
REEMAY India   Nov 23, 1961 205902 Nov 23, 1989 Fiberweb, Inc. REEMAY Portugal
177902 Feb 5, 1962 177902 Dec 21, 1962 Fiberweb, LLC REEMAY United Kingdom
827666 Nov 20, 1961 827666 Nov 20, 1961 Fiberweb, LLC REEMAY France 936440 Jun
23, 1998 1527756 Apr 3, 1987 Fiberweb, LLC REEMAY Switzerland 061291981 Nov 20,
1981 315480 May 12, 1982 Fiberweb, LLC REEMAY United States of America 72131480
Nov 7, 1961 739855 Oct 30, 1962 Fiberweb, LLC REEMAY United States of America
72131481 Nov 7, 1961 740087 Oct 30, 1962 Fiberweb, LLC REEMAY Republic of Korea
4019870001 Jan 23, 1987 40153811 Apr 29, 1998 Fiberweb, LLC REEMAY Indonesia
R00200701028 Apr 6, 1978 IDM000175073 Aug 13, 1998 Fiberweb, LLC REEMAY
Indonesia R00200701030 Aug 13, 1998 IDM000174384 Aug 13, 1988 Fiberweb, LLC
REEMAY Israel 20293 Nov 21, 1961 20293 Nov 21, 1961 Reemay, Inc. REEMAY Honduras
40743 Sep 16, 1982 40743 Sep 16, 1982 Reemay, Inc. REEMAY Norway 74875 Nov 29,
1961 59669 Jun 14, 1962 Reemay, Inc. REEMAY Benelux 076403 Nov 26, 1971 076403
Dec 1, 1973 Reemay, Inc. REEMAY France 821525 Oct 30, 1986 1377273 Oct 20, 1989
Reemay, Inc. REEMAY Chile 857602 Dec 21, 1992 891817 Dec 21, 1992 Reemay, Inc.
REEMAY Argentina 3572846 Jan 12, 2017     Reemay, Inc. REEMAY Austria 26031961
Nov 22, 1961 47317 Jun 11, 1991 Reemay, Inc. REEMAY Costa Rica 190025481 Feb 19,
1961 25481 Feb 19, 1962 Reemay, Inc. REEMAY Sweden 190104201 Jan 1, 1900 104201
Nov 2, 1962 Reemay, Inc. REEMAY Denmark VA1961037 Nov 23, 1961 VR196201406 Jul
28, 1962 Reemay, Inc. Reemay & Design India 112213   1189566 Nov 22, 2013
Fiberweb, Inc. Reemay & Design Peru 555379 Nov 21, 2013 210528 May 5, 2014
Fiberweb, Inc. Reemay & Design Thailand 918733 Nov 26, 2013 171133080 Nov 26,
2013 Fiberweb, Inc. Reemay & Design Chile 1083865 Nov 22, 2013 1150200 Jan 13,
2015 Fiberweb, Inc. Reemay & Design Australia 1189566 Nov 22, 2013 1189566 Nov
22, 2013 Fiberweb, Inc. Reemay & Design China 1189566 Nov 22, 2013 1189566 Nov
22, 2013 Fiberweb, Inc. Reemay & Design European Union 1189566 Nov 22, 2013
1189566 Nov 22, 2013 Fiberweb, Inc. Reemay & Design India 1189566 Nov 22, 2013
1189566 Oct 10, 2018 Fiberweb, Inc. Reemay & Design International Bureau (WIPO)
1189566   1189566 Nov 22, 2013 Fiberweb, Inc. Reemay & Design Israel 1189566 Nov
22, 2013 1189566 Feb 2, 2016 Fiberweb, Inc. Reemay & Design Japan 1189566 Nov
22, 2013 1189566 Mar 13, 2015 Fiberweb, Inc. Reemay & Design New Zealand 1189566
Nov 22, 2013 1189566 Nov 22, 2013 Fiberweb, Inc. Reemay & Design Norway 1189566
Nov 22, 2013 1189566 Nov 7, 2014 Fiberweb, Inc. Reemay & Design Republic of
Korea 1189566 Nov 22, 2013 1189566 Nov 22, 2013 Fiberweb, Inc. Reemay & Design
Mexico 1438279 Dec 4, 2013 1481107 Sep 15, 2014 Fiberweb, Inc. Reemay & Design
Canada 1652816 Nov 20, 2013 TMA955740 Nov 18, 2016 Fiberweb, Inc. Reemay &
Design Argentina 3292491 Nov 20, 2013 2891545 Jun 12, 2017 Fiberweb, Inc. Reemay
& Design Costa Rica 201310219 Nov 25, 2013 236436 Jul 3, 2014 Fiberweb, Inc.
Reemay & Design South Africa 201332616 Nov 21, 2013     Fiberweb, Inc. Reemay &
Design Brazil 840720050 Nov 27, 2013 840720050 Aug 30, 2016 Fiberweb, Inc.
Reemay & Design Ecuador IEPIUIOPISD201351063RE Nov 26, 2013 898114 Oct 16, 2014
Fiberweb, Inc. Reemay & Design United States of America 85947422 May 31, 2013
4808993 Sep 8, 2015 Fiberweb, LLC REGAL Australia 985176 01/16/2004 985176
01/16/2004 REXAM CLOSURE SYSTEMS INC. REIBOND European Union 014424287 Jul 29,
2015 014424287 Nov 16, 2015 PGI Spain S.L. REICOTEX Brazil 827097468 Nov 17,
2004 827097468 Apr 13, 2010 Companhia Providencia Industria E Comercio REICROP
European Union 014424295 Jul 29, 2015 014424295 Nov 16, 2015 PGI Spain S.L.
RESINITE Romania 005791 02/28/1992 007429 10/20/1995 AEP Industries Inc.
RESINITE Russian Federation 61659 04/20/1972 46476 04/20/1972 AEP Industries
Inc. RESINITE Czech Republic 63962 10/03/1991 172621 05/11/1993 AEP Industries
Inc. RESINITE Slovakia 63962 10/03/1991 173955 03/02/1995 AEP Industries Inc.
RESINITE Macedonia 79295 10/20/1995 06574 10/20/1995 AEP Industries Inc.
RESINITE Norway 84658 01/23/1965 66924 09/09/1965 AEP Industries Inc. RESINITE
Mexico 0091200 07/09/1990 385529 10/23/1990 AEP Industries Inc. RESINITE Mexico
0105774 01/31/1991 397240 06/27/1991 AEP Industries Inc. RESINITE Montenegro
0116089 12/16/2011 39473 04/09/1996 AEP Industries Inc. RESINITE Australia
200219 02/15/1966 200219 02/15/1966 AEP Industries Inc. RESINITE Canada 0311981
03/25/1968 TMA160844 01/31/1969 AEP Industries Inc. RESINITE Benelux 502757
09/22/1966 003518 07/01/1977 AEP Industries Inc. RESINITE New Zealand 674648
03/04/2003 674648 09/04/2003 AEP Industries Inc. RESINITE New Zealand 674649
03/04/2003 674649 09/04/2003 AEP Industries Inc. RESINITE France 700849
05/30/1985 1310893 05/30/1985 AEP Industries Inc. RESINITE Serbia 1992701
06/10/1992 39473 04/09/1996 AEP Industries Inc. RESINITE European Union
(Community) 005230735 07/13/2006 005230735 08/23/2007 AEP Industries Inc.
RESINITE Estonia 9310039 12/07/1993 11900 07/05/1994 AEP Industries Inc.
RESINITE Slovenia 9471175 08/25/1994 9471175 12/07/1995 AEP Industries Inc.
RESINITE Ukraine 93073952 07/23/1993 8694 08/29/1997 AEP Industries Inc.
RESINITE Sweden 190131277   0131277 05/08/1970 AEP Industries Inc. RESINITE
United States of America 72/134515 12/22/1961 739,023 10/09/1962 AEP Industries
Inc. RESINITE Bulgaria 72000174N 03/09/1972 00008521 07/17/1972 AEP Industries
Inc. RESINITE Germany B3434520WZ 09/01/1965 818407 04/18/1966 AEP Industries
Inc. RESINITE Hungary M7200269 02/07/1972 115115 11/28/1972 AEP Industries Inc.
RESINITE Latvia M933963 04/19/1993 M15317 05/31/1994 AEP Industries Inc.
RESINITE Lithuania RL6322 04/06/1993 9690 02/08/1994 AEP Industries Inc.
RESINITE Denmark VA196503215 09/07/1965 VR196602364 09/09/1966 AEP Industries
Inc. RESINITE Poland Z102166 09/26/1991 R077097 02/28/1994 AEP Industries Inc.
RESINITE Croatia Z930170A 02/02/1993 Z930170 11/18/1996 AEP Industries Inc.
Resinite End Panel Packaging Design Canada 1205080 01/26/2004 TMA644753
07/21/2005 AEP Industries Inc. Resinite Side Panel Packaging Design Canada
1205079 01/26/2004 TMA644788 07/21/2005 AEP Industries Inc. RETICULON Canada
1233754 Oct 14, 2004 TMA663835 May 9, 2006 AVINTIV Specialty Materials Inc.
REVOLUTION Russian Federation 2001723481 08/03/2001 256563 10/03/2003 Pliant
Corporation REVOLUTION Mexico 497869 07/24/2001 724454 11/28/2001 Pliant, LLC
REVOLUTION Canada 1110218 07/20/2001 634791 03/09/2005 Pliant, LLC REVOLUTION
European Union (Community) 2328268 07/24/2001 2328268 10/01/2002 Pliant, LLC
REVOLUTION Switzerland 11397/2001 12/03/2001 496933 03/28/2002 Pliant, LLC
REVOLUTION Norway 2001-09021 07/25/2001 213805 03/27/2002 Pliant, LLC REVOLUTION
United States of America 76/267751 06/06/2001 2753870 08/19/2003 Pliant, LLC
RHINO-X and Design United States of America 74/082267 07/26/1990 1773651
05/25/1993 Berry Plastics Corporation RIGHT-FIT Canada 1383459 02/14/2008 804878
08/22/2011 Berry Global, Inc. RIGHT-FIT United States of America 77/219991
07/01/2007 3410190 04/08/2008 Berry Plastics Corporation RIP STOP and Design
United States of America 74/519522 05/03/1994 1937932 11/28/1995 Berry Plastics
Corporation RIP-STOP Canada 1207106 02/20/2004 679749 01/18/2007 Berry Plastics
Corporation RISDROP India 3610045 Aug 10, 2017 3610045 Feb 6, 2018 Berry Global,
Inc. RISDROP European Union 017089641 Aug 10, 2017 017089641 Jan 8, 2018 Berry
Global, Inc. RISDROP China 26055578 Aug 25, 2017 26055578 Sep 14, 2018 Berry
Global, Inc. RISDROP United States of America 87560880 Aug 8, 2017     Berry
Global, Inc. RISPHARM India 2439383 12/07/2012 1412758 12/14/2016 Rexam
Healthcare Offranville ROLLPAK and Design United States of America 74/374166
04/01/1993 1846703 07/26/1994 Rollpak Corporation ROOFSTAT Germany 1066014 Mar
22, 1983 1066014 Jul 17, 1984 Terram Limited ROOFSTAT France INPI1713853 Sep 5,
1984 N1283278 Feb 1, 1985 Terram Limited ROOTSTONE United Kingdom 2319314 Dec
21, 2002 2319314 Jun 27, 2003 Fiberweb Geosynthetics Limited RUFFIES Mexico
1278667 05/30/2012 1395975 09/09/2013 Berry Plastics Corporation RUFFIES Canada
1548267 10/18/2011 966252 03/21/2017 Berry Plastics Corporation RUFFIES United
States of America 73/104601 10/27/1976 1203613 08/03/1982 Berry Plastics
Corporation RUFFIES PRO United States of America 75/130666 07/08/1996 2102329
09/30/1997 Berry Plastics Corporation RUFFIES PRO United States of America
85/183595 11/23/2010 4021890 09/06/2011 Berry Plastics Corporation RUFFIES SURE
STRENGTH United States of America 75/017328 11/09/1995 2080749 07/22/1997 Berry
Plastics Corporation S.U.D.S. Canada 1701672 Nov 7, 2014 TMA957066 Dec 2, 2016
Chicopee, Inc. S.U.D.S. United States of America 86284333 May 17, 2014 4687565
Feb 17, 2015 Chicopee, Inc. S.U.D.S. European Union A0046056 Oct 30, 2014
1239200 Oct 30, 2014 Chicopee, Inc. S.U.D.S. International Bureau (WIPO)
A0046056 Oct 30, 2014 1239200 Oct 30, 2014 Chicopee, Inc. SAFE AGAIN Mexico
1347911 02/12/2013 1425625 01/13/2014 Berry Plastics Corporation Sandwich Bag
Packaging Design United States of America 85/604933 04/23/2012 4,319,978
04/16/2013 AEP Industries Inc. SCRIPTVISION United States of America 75/150413
08/14/1996 2290366 11/02/1999 Berry Plastics Corporation SCROLLWARE Canada
0627704 03/17/1989 366026 02/23/1990 Anchor Hocking Corporation SEALWRAP Canada
0497531 01/20/1983 TMA317220 08/08/1986 AEP Industries Inc. SEALWRAP Australia
537250 07/02/1990 537250 04/30/1993 AEP Industries Inc. SEALWRAP Canada 1085127
12/04/2000 TMA605895 03/22/2004 AEP Industries Inc. SEALWRAP United States of
America 76/175034 12/04/2000 2,632,910 10/08/2002 AEP Industries Inc. SEALWRAP
United States of America 75/393797 11/20/1997 2221529 02/02/1999 Berry Global
Films, LLC SECUPHARM Int'l Registration - Madrid Agreement / Protocol 1168749
02/26/2013 1168749 02/26/2013 Rexam Healthcare Offranville SECUPHARM European
Union (Community) 010847465 04/30/2012 1168749 01/02/2013 Rexam Healthcare
Offranville SECUPHARM France 123912813 04/13/2012 123912813 03/21/2013 Rexam
Healthcare Offranville SECUPHARM United States of America 79/133396 02/26/2013  
  Rexam Healthcare Offranville SECURE LOC United States of America 75/002132
10/05/1995 2190194 09/22/1998 Berry Plastics Corporation SECURON European Union
002798692 Aug 5, 2002 002798692 Aug 23, 2004 Fiberweb Holdings Limited SECURON &
Design Mexico 290747 Mar 25, 1997 558829 Sep 25, 1997 Fiberweb Holdings Limited
SECURSEAL United States of America 77/022776 10/17/2006 3420828 04/29/2008 Berry
Plastics Corporation SECURSEAL United States of America 86/295338 05/29/2014
4632526 11/04/2014 Berry Plastics Corporation SELECTE Mexico 1631249 07/09/2015
1751770 05/09/2017 Berry Plastics Corporation SELECTE United States of America
86/500556 01/12/2015 5124885 01/17/2017 Berry Plastics Corporation selecTE.
PREMIUM. REINVENTED. Canada 1946057 02/13/2019     Berry Global, Inc. SENSASOFT
European Union 017986153 Nov 15, 2018     Berry Global, Inc. SENTINEL United
States of America 86/771190 09/28/2015 5242136 07/11/2017 Berry Plastics
Corporation SETCO United States of America 88/131242 09/25/2018     Berry
Global, Inc. (DE Corporation) SHADOWLASTIC United States of America 85/666953
07/02/2012 4283055 01/29/2013 Berry Plastics Corporation Shelterguard United
Kingdom B1554200 Nov 19, 1993 B1554200 Aug 19, 1994 Boddingtons Limited SILENT
GARDENER Canada 1786257 Jun 9, 2016 TMA980235 Sep 8, 2017 Fiberweb, LLC SILENT
GARDENER United States of America 87807138 Feb 22, 2018     Fiberweb, LLC SILENT
GARDENER and Design Canada 1799329 Sep 8, 2016 TMA980240 Sep 8, 2017 Fiberweb,
LLC SILENT GARDENER and Design United States of America 87807130 Feb 22, 2018  
  Fiberweb, LLC SILENTIO European Union 017986165 Nov 15, 2018     Berry Global,
Inc. SilkyLoft Benelux 1389966 Feb 7, 2019     Berry Global, Inc. SilkyLoft
Malaysia TM2019004326 Feb 8, 2019     Berry Global, Inc. SilkyLoft Malaysia
TM2019004328 Feb 8, 2019     Berry Global, Inc. SilkyLoft Malaysia TM2019004329
Feb 8, 2019     Berry Global, Inc. SLIDE 'N SEAL United States of America
78/323663 11/05/2003 2,986,347 08/16/2005 AEP Industries Inc. SMART TECH BAGS
AND DESIGN United States of America 76/709927 12/07/2011 4219792 10/09/2012
Laddawn, Inc. Snack Bag Packaging Design United States of America 85/604935
04/23/2012 4,319,979 04/16/2013 AEP Industries Inc. SNAP LOK United States of
America 78/511323 11/04/2004 3339254 11/20/2007 Berry Plastics Corporation
SNAP-LOC Canada 1157439 10/30/2002 651448 10/26/2005 Berry Plastics Corporation
SNOWTEX United States of America 75328796 Jul 22, 1997 2256429 Jun 29, 1999
Fiberweb Holdings Limited SNUGGIE European Union 017985512 Nov 15, 2018    
Berry Global, Inc. SOFSPAN United States of America 74411959 Jul 12, 1993
2039232 Feb 18, 1997 Fiberweb Holdings Limited SPINLACE Chile 1233316 Dec 9,
2016 1253295 Jul 5, 2017 AVINTIV Specialty Materials Inc. SPINLACE Mexico
1834071 Dec 16, 2016 1746128 Apr 21, 2017 AVINTIV Specialty Materials Inc.
SPINLACE United States of America 77386404 Feb 1, 2008 3498569 Sep 9, 2008
AVINTIV Specialty Materials Inc. SPINLACE Uruguay 460302 Nov 20, 2014 460302 Jan
19, 2016 Polymer Group, Inc. SPINLACE Argentina 3368598 Nov 17, 2014     Polymer
Group, Inc. SPINLACE European Union 4334331 Apr 8, 2005 4334331 Feb 28, 2006
Polymer Group, Inc. SPINLACE Colombia 14254398 Nov 19, 2014 519322 May 15, 2015
Polymer Group, Inc. SPINLACE Brazil 908615620 Nov 18, 2014 908615620 Jun 20,
2017 Polymer Group, Inc. SPINLACE Peru 5967782014 Nov 17, 2014 220796 Jan 16,
2015 Polymer Group, Inc. SPRING-LOC China (People's Republic) 8541321 08/04/2010
8541321 08/14/2011 BPREX HEALTHCARE PACKAGING INC. SPRING-LOC Brazil 830696903
08/04/2010 830696903 06/11/2013 BPREX HEALTHCARE PACKAGING INC. SPRING-LOC
United States of America 77/932556 02/10/2010 4063947 11/29/2011 BPREX
HEALTHCARE PACKAGING INC. SPRING-LOC India 2001895 07/30/2010 2001895 04/04/2016
Rexam Healthcare Packaging, Inc. SPRING-LOC Japan 2010060148 07/30/2010 5383278
01/14/2011 Rexam Healthcare Packaging, Inc. SPUNSOfT (figurative) European Union
6154199 Jul 31, 2007 6154199 Jul 22, 2008 PGI Spain S.L. SQUEEZE-LOK United
States of America 73/018683 04/12/1974 1001059 01/07/1975 BPREX HEALTHCARE
PACKAGING INC. STA-DRI United States of America 75/484941 05/14/1998 2313280
02/01/2000 AEP Industries Inc. STARWEB United States of America 75565136 Oct 6,
1998 2380016 Aug 22, 2000 Fiberweb, LLC STEAM QUICK United States of America
78/831149 03/07/2006 3370615 01/15/2008 Pliant, LLC STEEL-FLEX United States of
America 73/471490 03/21/1984 1314697 01/15/1985 Berry Plastics Corporation
STEEL-FLEX United States of America 74/316061 09/21/1992 1771431 05/18/1993
Berry Plastics Corporation S-TEX International Bureau (WIPO) 542059 Jul 26, 1989
542059 Jul 26, 1989 Fiberweb France SAS S-TEX Russian Federation 542059 Jul 26,
1989 542059 Jul 26, 1989 Fiberweb France SAS S-TEX Switzerland 542059 Jul 26,
1989 542059 Jul 26, 1989 Fiberweb France SAS S-TEX European Union 5629449 Jan
19, 2007 5629449 Jan 18, 2008 Fiberweb France SAS STRATOS European Union
(Community) 011304623 10/16/2012 011304623 05/14/2013 Berry Plastics Corporation
STRATOS United States of America 77/705724 04/02/2009 3698601 10/20/2009 Pliant,
LLC STRETCH & SEAL United States of America 77/697001 03/23/2009 3704813
11/03/2009 Berry Plastics Corporation STRETCH FIT Canada 1565174 02/21/2012
879201 06/02/2014 Berry Global, Inc. STRETCH-FIT United States of America
78/497194 10/08/2004 3240830 05/08/2007 Berry Plastics Corporation STRETCH'N
DUST European Union 011396736 Dec 4, 2012 011396736 May 2, 2013 AVINTIV
Specialty Materials Inc. STRETCH'N DUST Canada 0468214 Apr 9, 1981 TMA281032 Jun
30, 1983 Chicopee, Inc. STRETCH'N DUST United States of America 73537192 May 13,
1985 1369062 Nov 5, 1985 PGI Polymer, Inc. STYLIZED "N" United States of America
75/306555 06/10/1997 2152541 04/21/1998 Laddawn, Inc. SUNFILM Canada 0729279
05/19/1993 TMA430770 07/22/1994 AEP Industries Inc. SUNFILM United States of
America 73/639352 01/12/1987 1,458,347 09/22/1987 AEP Industries Inc. SUPER
TOUGH CONTRACTOR BAGS United States of America 86/848450 12/14/2015 5278255
08/29/2017 Berry Plastics Corporation SUPER TOUGH IRONFORCE & I BEAM DESIGN
Mexico 1473194 04/02/2014 1658461 07/21/2016 Berry Plastics Corporation SUPER
TOUGH IRONFORCE & I BEAM DESIGN Mexico 1473195 04/02/2014 1668012 08/24/2016
Berry Plastics Corporation SUPER TOUGH IRONFORCE & I BEAM DESIGN Mexico 1473196
04/02/2014 1623539 03/28/2016 Berry Plastics Corporation SUPER TOUGH IRONFORCE &
I BEAM DESIGN Mexico 1473198 04/02/2014 1663056 08/11/2016 Berry Plastics
Corporation SUPER TOUGH IRONFORCE & I BEAM DESIGN Mexico 1581017 02/23/2015
1628458 04/14/2016 Berry Plastics Corporation SUPER TOUGH IRONFORCE & I BEAM
DESIGN Canada 1669519 03/25/2014 980148 09/07/2017 Berry Plastics Corporation
SUPER TOUGH IRONFORCE & I BEAM DESIGN United States of America 86/977001
03/19/2014 4819926 09/22/2015 Berry Plastics Corporation SURE SAK United States
of America 73/746102 08/15/1988 1536375 04/25/1989 Berry Plastics Corporation
SURE STRENGTH United States of America 86/960352 03/31/2016 5546358 08/21/2018
Berry Plastics Corporation SURE STRENGTH FLEX TECHNOLOGY Canada 1937832 Dec 21,
2018     Berry Global, Inc. SURE STRENGTH FLEX TECHNOLOGY United States of
America 88241610 Dec 26, 2018     Berry Global, Inc. SURE-GRIP Canada 1937699
Dec 21, 2018     Berry Global, Inc. SURE-GRIP United States of America 88241603
Dec 26, 2018     Berry Global, Inc. SURE-TUFF Canada 528394 09/13/1984 TMA320417
11/07/1986 AEP Industries Inc. SURE-TUFF United States of America 73/477446
04/26/1984 1,346,263 07/02/1985 AEP Industries Inc. SURE-TUFF United States of
America 74/131082 01/17/1991 1,671,742 01/14/1992 AEP Industries Inc. SURROUND
China 1046024 Jul 9, 2010 1046024 Jul 9, 2010 Fiberweb, Inc. SURROUND European
Union 1046024 Jul 9, 2010 1046024 Jul 9, 2010 Fiberweb, Inc. SURROUND
International Bureau (WIPO) 1046024 Jul 9, 2010 1046024 Sep 7, 2010 Fiberweb,
Inc. SURROUND Republic of Korea 1046024 Jul 9, 2010 1046024 Jul 9, 2010
Fiberweb, Inc. SURROUND Ukraine 1046024 Jul 9, 2010 1046024 Jul 9, 2010
Fiberweb, Inc. SURROUND Canada 1274136 Sep 27, 2005 728943 Nov 20, 2008
Fiberweb, Inc. SURROUND India 1875460 Oct 22, 2009 1875460 Mar 22, 2011
Fiberweb, Inc. SURROUND United States of America 77980214 Jul 22, 2009 3862137
Oct 12, 2010 Fiberweb, LLC SURROUND United States of America 78717243 Sep 21,
2005 3420112 Apr 29, 2008 Fiberweb, LLC SURROUND Ukraine 1046024 Jul 9, 2010
1046024 Jul 9, 2010 Reemay, Inc. SYNERGEX European Union 011864063 Jun 3, 2013
011864063 Oct 25, 2013 Fiberweb, Inc. SYNERGEX United States of America 74203480
Sep 16, 1991 1786167 Aug 3, 1993 Fiberweb, LLC SYNERGY Mexico 237824 07/19/1995
500995 08/11/1995 Covalence Specialty Adhesives, LLC SYNERGY United States of
America 74053444 Apr 27, 1990 1736555 Dec 1, 1992 Covalence Specialty Adhesives,
LLC SYNERGY United States of America 74/053444 04/27/1990 1736555 12/01/1992
Covalence Specialty Adhesives, LLC TAB-II European Union (Community) 1412956
11/30/1999 1412956 01/18/2001 Kerr Group, Inc. TAB-II United States of America
75/717512 06/01/1999 2779773 11/04/2003 Kerr Group, LLC TEKTON Australia 46421
Apr 29, 1987 464261 Apr 29, 1987 Fiberweb, Inc. TEKTON United Arab Emirates
137484 Dec 29, 2009 156540 Oct 16, 2011 Fiberweb, Inc. TEKTON Spain 1201853 Jul
3, 1987 1201853 Mar 20, 1991 Fiberweb, Inc. TEKTON India 1901021 Dec 24, 2009
1901021 Dec 24, 2009 Fiberweb, Inc. TEKTON Japan 4966187 May 7, 1987 2156952 Jul
31, 1989 Fiberweb, Inc. TEKTON China 7749936 Oct 12, 2009 7749936 Dec 7, 2010
Fiberweb, Inc. TEKTON Norway 19872416 Jun 12, 1987 134250 Nov 17, 1988 Fiberweb,
Inc. TEKTON Taiwan R.O.C. 098957812 Dec 23, 2009 1421943 Aug 1, 2010 Fiberweb,
Inc. TEKTON Turkey 201352939 Jun 11, 2013 201352939 Apr 8, 2014 Fiberweb, Inc.
TEKTON Russian Federation 2008724967 Aug 5, 2008 392856 Nov 2, 2009 Fiberweb,
Inc. TEKTON Singapore S99691 Feb 21, 1991 T9100996E Feb 21, 1991 Fiberweb, Inc.
TEKTON Finland T198702931 Jul 3, 1987 104791 Aug 7, 1989 Fiberweb, Inc. TEKTON
Denmark VA1987039 Jun 16, 1987 VR198804575 Dec 30, 1988 Fiberweb, Inc. TEKTON
United Kingdom 1308740 Apr 30, 1987 1308740 Apr 28, 1989 Fiberweb, LLC TEKTON
Switzerland 028491987 Apr 29, 1987 P357579 Jan 8, 1988 Fiberweb, LLC TEKTON Hong
Kong 32421987 Jul 2, 1987 36711988 Jul 2, 1987 Fiberweb, LLC TEKTON Malaysia
201002145 Feb 5, 2010 2010002145 Aug 11, 2011 Fiberweb, LLC TEKTON Benelux
00058692 May 11, 1987 0431383 Mar 1, 1988 Reemay, Inc. TEKTON Greece 86026 Jun
30, 1987 86026 Jan 17, 1990 Reemay, Inc. TEKTON New Zealand 171877 Apr 30, 1987
171877 Oct 27, 1989 Reemay, Inc. TEKTON France 861613 Jun 16, 1987 1413969 Dec
11, 1987 Reemay, Inc. TEKTON Italy 34918C87 Jul 2, 1987 1272635 Jun 1, 1999
Reemay, Inc. TEKTON Austria AM157778 Apr 28, 1987 117619 Oct 8, 1987 Reemay,
Inc. TEKTON Germany R4541924W May 7, 1987 1114074 Nov 11, 1987 Reemay, Inc.
Tekton & Design United Arab Emirates 201066 Nov 17, 2013 201066 Oct 3, 2017
Fiberweb, Inc. Tekton & Design United Arab Emirates 201067 Nov 17, 2013    
Fiberweb, Inc. Tekton & Design United Arab Emirates 201068 Nov 17, 2013 201068
Nov 1, 2015 Fiberweb, Inc. Tekton & Design Taiwan R.O.C. 102064128 Nov 15, 2013
1664454 Sep 1, 2014 Fiberweb, Inc. Tekton & Design Malaysia 2013062315 Nov 15,
2013 2013062315 May 17, 2013 Fiberweb, LLC Tekton & Design Malaysia 2013062318
Nov 15, 2013 2013062318 May 17, 2013 Fiberweb, LLC TEKTON (in Katakana) Japan
S63123241 Nov 1, 1988 2386389 Mar 28, 1992 Reemay, Inc. Tenotex United Arab
Emirates 98581 Aug 8, 2007 102660 Apr 28, 2010 Tenotex S.p.A. Tenotex United
Arab Emirates 98582 Aug 8, 2007 108657 Oct 31, 2010 Tenotex S.p.A. Tenotex
United Arab Emirates 98583 Aug 8, 2007 152079 Sep 22, 2011 Tenotex S.p.A.
Tenotex Israel 203200 Aug 14, 2007 203200 Jan 22, 2009 Tenotex S.p.A. Tenotex
Israel 203202 Aug 14, 2007 203202 Jan 22, 2009 Tenotex S.p.A. Tenotex European
Union 006121867 Jul 11, 2007 006121867 May 2, 2012 Tenotex S.p.A. Tenotex
Republic of Korea 307110869 Feb 16, 2007 450026180 Jan 21, 2009 Tenotex S.p.A.
TERRAM Qatar 125647 09/12/2018     Berry Global, Inc. TERRAM Bahrain 3538 Jan
14, 1976 3538 Jan 14, 1976 Fiberweb Geosynthetics Limited TERRAM Oman 6442 Jan
5, 1992 6442 Jun 24, 2000 Fiberweb Geosynthetics Limited TERRAM Brunei
Darussalam 6948 Apr 16, 1975 6948 Apr 16, 1975 Fiberweb Geosynthetics Limited
TERRAM Kuwait 7643 Jul 9, 1975 6953 Jul 9, 1975 Fiberweb Geosynthetics Limited
TERRAM Bangladesh 12286 Jul 7, 1976 12886 Jul 7, 1976 Fiberweb Geosynthetics
Limited TERRAM Austria 13173 Jan 17, 1973 74430 Oct 20, 1973 Fiberweb
Geosynthetics Limited TERRAM Sarawak 14099 Apr 24, 1975 14099 Apr 19, 2000
Fiberweb Geosynthetics Limited TERRAM Sabah 18880 Apr 19, 1975 18880 Aug 30,
2011 Fiberweb Geosynthetics Limited TERRAM Ghana 20154 Jan 30, 1976 20154 Jan
19, 1976 Fiberweb Geosynthetics Limited TERRAM Kenya 22457 Dec 17, 1985 22457
Dec 17, 1986 Fiberweb Geosynthetics Limited TERRAM Nigeria 25405 Apr 18, 1975
25405 Apr 18, 1975 Fiberweb Geosynthetics Limited TERRAM Morocco 26309 Feb 8,
1975 55887 Dec 17, 1975 Fiberweb Geosynthetics Limited TERRAM Sri Lanka 36947
Dec 29, 1975 36947 Dec 12, 1975 Fiberweb Geosynthetics Limited TERRAM Russian
Federation 54114 May 4, 1975 54114 May 4, 1975 Fiberweb Geosynthetics Limited
TERRAM Pakistan 62034 Apr 16, 1975 62034 Apr 16, 1975 Fiberweb Geosynthetics
Limited TERRAM Finland 67164 Mar 20, 1978 67164 Mar 20, 1978 Fiberweb
Geosynthetics Limited TERRAM Malaysia 68276 Apr 18, 1975 68276 Apr 18, 1975
Fiberweb Geosynthetics Limited TERRAM China 75431 May 20, 1976 75431 May 20,
1976 Fiberweb Geosynthetics Limited TERRAM Ireland 80983 Oct 13, 1972 80983 Oct
13, 1972 Fiberweb Geosynthetics Limited TERRAM New Zealand 107232 Feb 11, 1974
107232 Feb 4, 1976 Fiberweb Geosynthetics Limited TERRAM Norway 113378 Dec 18,
1972 88572 Jun 21, 1973 Fiberweb Geosynthetics Limited TERRAM Portugal 187071
Aug 13, 1974 187071 Jan 20, 1982 Fiberweb Geosynthetics Limited TERRAM Australia
276314 Feb 21, 1974 276314 Feb 21, 1974 Fiberweb Geosynthetics Limited TERRAM
India 304509 Apr 11, 1975 304509 Apr 11, 1975 Fiberweb Geosynthetics Limited
TERRAM Canada 0456512 Jul 22, 1980 262287 Sep 11, 1981 Fiberweb Geosynthetics
Limited TERRAM Benelux 0594697 Nov 24, 1972 0314650 Nov 24, 1972 Fiberweb
Geosynthetics Limited TERRAM South Africa 756602 Dec 9, 1975 756602 Dec 9, 1975
Fiberweb Geosynthetics Limited TERRAM Germany 986235 Nov 29, 1972 986235 Jun 5,
1979 Fiberweb Geosynthetics Limited TERRAM United Kingdom 999181 Sep 29, 1972
999181 Jul 17, 1974 Fiberweb Geosynthetics Limited TERRAM France 1217878 Nov 5,
1982 1217878 Nov 5, 1982 Fiberweb Geosynthetics Limited TERRAM Iceland 4201976
Apr 7, 1976 1211976 Apr 7, 1976 Fiberweb Geosynthetics Limited TERRAM Brazil
007139098 Apr 29, 1975 7139098 May 25, 1980 Fiberweb Geosynthetics Limited
TERRAM Hong Kong 19770657 Jul 13, 1976 19770657 May 12, 1977 Fiberweb
Geosynthetics Limited TERRAM Taiwan R.O.C. 064032523 Dec 27, 1975 00082857 Jul
1, 1976 Fiberweb Geosynthetics Limited TERRAM Switzerland 078841992 Nov 3, 1992
402675 Jun 21, 1993 Fiberweb Geosynthetics Limited TERRAM United States of
America 87194594 Oct 6, 2016 5336745 Nov 14, 2017 Fiberweb Geosynthetics Limited
TERRAM Sweden 197403654 Aug 6, 1974 149702 Dec 13, 1974 Fiberweb Geosynthetics
Limited TERRAM Indonesia IDM000113913 Apr 3, 1977 IDM000113913 Apr 3, 1977
Fiberweb Geosynthetics Limited TERRAM Germany J12525 Mar 10, 1976 984396 Apr 11,
1979 Fiberweb Geosynthetics Limited TERRAM Germany J12526 Mar 10, 1976 953259
Jan 4, 1977 Fiberweb Geosynthetics Limited TERRAM Italy M20026966 Dec 20, 1992
1556196 Aug 13, 2013 Fiberweb Geosynthetics Limited TERRAM Japan S51004240 Feb
2, 1979 1419456 May 30, 1980 Fiberweb Geosynthetics Limited TERRAM Singapore
T7564146F May 5, 1975 T7564146F Mar 25, 1977 Fiberweb Geosynthetics Limited
TERRAM Denmark VA0000631973 Jan 5, 1973 VR197302905 Sep 28, 1973 Fiberweb
Geosynthetics Limited TERRAM Germany W49278 Jan 2, 1973 DD639254 Feb 14, 1973
Fiberweb Geosynthetics Limited TERRAM (in Cyrillic) Russian Federation 75399 Mar
17, 1976 57177 Dec 7, 1976 Fiberweb Geosynthetics Limited Terram Gravelsure
(Figurative) United Kingdom 2521812D Jul 22, 2009 2521812D Dec 3, 2010 Terram
Limited Terram Groundsure (Figurative) United Kingdom 2521812E Jul 22, 2009
2521812E Dec 3, 2010 Fiberweb Geosynthetics Limited Terram in Katakana Japan
1419457 Feb 2, 1976 1419457 May 30, 1980 Fiberweb Geosynthetics Limited Terram
Rootguard (Figurative) United Kingdom 2521812C Jul 22, 2009 2521812C Dec 3, 2010
Fiberweb Geosynthetics Limited Terram Turfguard (Figurative) United Kingdom
2521812B Jul 22, 2009 2521812B Dec 3, 2010 Fiberweb Geosynthetics Limited Terram
Weedguard (Figurative) United Kingdom 2521812A Jul 22, 2009 2521812A Dec 3, 2010
Fiberweb Geosynthetics Limited TEXNOVO (Stylized) European Union 014424311 Jul
29, 2015 014424311 Nov 26, 2015 PGI Spain S.L. TEXPUN Spain 150327 Jun 6, 1989
150327 May 18, 1991 PGI Spain S.L. TEXPUN European Union 014424303 Jul 29, 2015
014424303 Nov 30, 2015 PGI Spain S.L. THE ADHESIVE TAPE ENGINEERS United States
of America 76/347763 12/11/2001 2626992 09/24/2002 Adchem Corporation THE
ADHESIVE TAPE ENGINEERS United States of America 77/575784 09/22/2008 3618928
05/12/2009 Adchem Corporation The Most Trusted Name In Earth United Kingdom
2502553 Nov 14, 2008 2502553 Aug 20, 2010 Terram Limited THE NEXT ANSWER China
1176690 May 23, 2013 1176690 May 23, 2013 Fiberweb Holdings Limited THE NEXT
ANSWER Germany 1176690 May 23, 2013 1176690 May 23, 2013 Fiberweb Holdings
Limited THE NEXT ANSWER Iceland 1176690 May 23, 2013 1176690 May 23, 2013
Fiberweb Holdings Limited THE NEXT ANSWER International Bureau (WIPO) 1176690
May 23, 2013 1176690 May 23, 2013 Fiberweb Holdings Limited THE NEXT ANSWER
United States of America 85790613 Nov 29, 2012 4473669 Jan 28, 2014 Fiberweb
Holdings Limited THE NEXT ANSWER Fmr. Serbia and Montenegro   May 23, 2013
1176690 May 23, 2013 Fiberweb Holdings Limited THE NEXT ANSWER Morocco   May 23,
2013 1176690 May 23, 2013 Fiberweb Holdings Limited THE NEXT ANSWER Republic of
Moldova   May 23, 2013 1176690 Aug 5, 2014 Fiberweb Holdings Limited THE
PROFESSIONALS' CHOICE LE CHOIX DES PROFESSIONNELS & Design Canada 0829698
11/22/1996 TMA500523 09/11/1998 AEP Industries Inc. THE SILENT GARDNER United
States of America 74135874 Feb 4, 1991 1689094 May 26, 1992 Fiberweb, LLC
TILT-TOP United States of America 74/053194 04/26/1990 1651504 07/23/1991 Berry
Plastics Corporation TOP DRAW United States of America 77/531478 07/25/2008
3659184 07/21/2009 Berry Plastics Corporation TOPSWELL Austria 621236 May 26,
1994 621236 May 26, 1994 Geca-Tapes B.V. TOPSWELL China 621236 May 26, 1994
621236 May 26, 1994 Geca-Tapes B.V. TOPSWELL Czech Republic 621236 May 26, 1994
621236 May 26, 1994 Geca-Tapes B.V. TOPSWELL Denmark 621236 May 26, 1994 621236
May 26, 1994 Geca-Tapes B.V. TOPSWELL Finland 621236 May 26, 1994 621236 May 26,
1994 Geca-Tapes B.V. TOPSWELL France 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Germany 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Hungary 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL International Bureau (WIPO) 621236   621236 May 26,
1994 Geca-Tapes B.V. TOPSWELL Italy 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Norway 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Poland 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Portugal 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Russian Federation 621236 May 26, 1994 621236 May 26,
1994 Geca-Tapes B.V. TOPSWELL Slovakia 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Spain 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Sweden 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Switzerland 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL United Kingdom 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Australia 772977 Sep 11, 1998 772977 Sep 11, 1998
Geca-Tapes B.V. TOPSWELL Benelux 821598 Feb 8, 1994 0543325 Feb 8, 1994
Geca-Tapes B.V. TOPSWELL United States of America 75552746 Sep 14, 1998 2337642
Apr 4, 2000 Geca-Tapes B.V. TOUGH STUFF Canada 600621 02/10/1988 369182
06/08/1990 Covalence Specialty Adhesives, LLC TPS Venezuela 66061983   120186
Apr 25, 1986 Berry Plastics Corporation TPS Venezuela 6606-1983   120186
04/25/1986 Berry Plastics Corporation TRACKCELL United Kingdom 2554445 Jul 30,
2010 2554445 Jan 14, 2011 Fiberweb Geosynthetics Limited TRANSCEND Canada
1809696 11/16/2016     Berry Plastics Corporation TRANSCEND Mexico 1826907
12/01/2016 1745537 04/20/2017 Berry Plastics Corporation TRANSCEND European
Union (Community) 016044463 11/15/2016 016044463 05/26/2017 Berry Plastics
Corporation TRANSCEND United States of America 87/102868 07/13/2016     Berry
Plastics Corporation TRIKO-TON China 4707441 Jun 8, 2005 4707441 Nov 14, 2008
PGI Nonwovens B.V. TRIPLINE Greece 75083 Jul 12, 1983 75083 Jul 12, 1983
Intissel France TRIPLINE Taiwan R.O.C. 072029177 Jul 15, 1983 00237361 Mar 1,
1984 Intissel France TRIPLINE Taiwan R.O.C. 072029178 Jul 15, 1983 00233759 Jan
16, 1984 Intissel France Truckpave United Kingdom 2406802 Nov 17, 2005 2406802
May 26, 2006 Fiberweb Geosynthetics Limited TRUE CONFIDENCE European Union
015365596 Apr 21, 2016 015365596 Sep 22, 2016 AVINTIV Specialty Materials Inc.
TRUE CONFIDENCE United States of America 87205812 Oct 17, 2016 5217234 Jun 6,
2017 AVINTIV Specialty Materials Inc. T-TAK United States of America 77/436123
03/31/2008 3505199 09/23/2008 Covalence Specialty Adhesives, LLC Tubex Austria
295089 Jun 19, 1989 128256 Nov 20, 1989 Fiberweb Geosynthetics Limited Tubex
Germany 1189579 Jul 18, 1989 1189579 Jan 24, 1994 Fiberweb Geosynthetics Limited
Tubex France 1604394 Aug 4, 1988 1604394 Aug 4, 1988 Fiberweb Geosynthetics
Limited Tubex Canada 63562900 Jul 7, 1989 TMA383838 May 3, 1991 Fiberweb
Geosynthetics Limited Tubex United States of America 73802693 May 26, 1989
1600876 Jun 12, 1990 Fiberweb Geosynthetics Limited Tubex Finland 198903153 Jun
22, 1989 113019 Aug 5, 1991 Fiberweb Geosynthetics Limited TUBEX Brazil
908984928 Feb 11, 2015     Fiberweb Geosynthetics Limited Tubex Spain 1507386M6
Jun 23, 1989 1507386M6 May 5, 1992 Fiberweb Geosynthetics Limited Tubex United
Kingdom B1251542 Oct 4, 1985 B1251542 Oct 4, 1985 Fiberweb Geosynthetics Limited
Tubex (stylized) United Kingdom 1288786 Oct 1, 1986 1288786 Oct 1, 1986 Fiberweb
Geosynthetics Limited TUFFLITE Canada 1142261 06/04/2002 TMA606614 03/30/2004
Berry Global, Inc. TUFFLITE United States of America 78/098606 12/17/2001
2649593 11/12/2002 Berry Plastics Corporation TURFPROTECTA New Zealand 809089
Jul 7, 2009 809089 Mar 11, 2010 Boddingtons Limited TURFPROTECTA United Kingdom
2464926 Aug 22, 2007 2464926 Oct 10, 2008 Boddingtons Limited TYPAR Canada
302777 Feb 16, 1967 159699 Dec 6, 1968 Berry Global, Inc. TYPAR Panama 67592 Sep
1, 1993 67592 Mar 27, 1995 Fiberweb, Inc. TYPAR Chile 434107 Nov 27, 1998 852701
Feb 17, 1999 Fiberweb, Inc. TYPAR Brazil 789386 Apr 28, 2000 007134770 May 25,
1990 Fiberweb, Inc. TYPAR Argentina 2366542 Feb 21, 2002 1872355 May 22, 2002
Fiberweb, Inc. TYPAR Argentina 2425498 Apr 21, 2003 1937267 Jun 30, 2003
Fiberweb, Inc. TYPAR Brazil 006022057 Dec 25, 1974 006022057 Dec 25, 1984
Fiberweb, Inc. TYPAR Costa Rica 1900354932 Jan 4, 1967 35493 May 25, 1982
Fiberweb, Inc. TYPAR Costa Rica 1900354941 Jan 4, 1967 35494 May 25, 1967
Fiberweb, Inc. TYPAR Venezuela 1966007665 Jan 1, 1966 F057384 Mar 16, 1970
Fiberweb, Inc. TYPAR Peru 2003186225 Jul 12, 1998 P10077922 Nov 24, 1993
Fiberweb, Inc. TYPAR Peru 2003186365 Jul 12, 1988 P10077921 Nov 24, 1988
Fiberweb, Inc. TYPAR Ecuador     90988 Apr 25, 1998 Fiberweb, Inc. TYPAR Mexico
  Jan 18, 1967 139000 Jan 18, 1967 Fiberweb, Inc. TYPAR Mexico     136025 Jan
17, 1967 Fiberweb, Inc. TYPAR United States of America 74206636 Sep 25, 1991
1704986 Aug 4, 1992 Fiberweb, LLC TYPAR Venezuela 1966007664 Jan 1, 1966 F057383
Mar 30, 1970 Reemay, Inc. Typar & Design Canada 1652259 Nov 15, 2013 TMA954332
Nov 3, 2016 Berry Global, Inc. Typar & Design Argentina 329019 Nov 18, 2013
2710890 Feb 18, 2015 Fiberweb, Inc. Typar & Design Argentina 329020 Nov 18, 2013
2710278 Feb 18, 2015 Fiberweb, Inc. Typar & Design Peru 554935 Nov 18, 2013 8323
Jun 17, 2014 Fiberweb, Inc. Typar & Design Chile 1083078 Nov 15, 2013 1165603
May 12, 2015 Fiberweb, Inc. Typar & Design Mexico 1432773 Nov 15, 2013 1433354
Feb 11, 2014 Fiberweb, Inc. Typar & Design Mexico 1432774 Nov 15, 2013 1469772
Jul 14, 2014 Fiberweb, Inc. Typar & Design Mexico 1432775 Nov 15, 2013 1434131
Feb 13, 2014 Fiberweb, Inc. Typar & Design Venezuela 2182313 Nov 18, 2013    
Fiberweb, Inc. Typar & Design Venezuela 2182413 Nov 18, 2013     Fiberweb, Inc.
Typar & Design Venezuela 2182513 Nov 18, 2013     Fiberweb, Inc. Typar & Design
Argentina 3292018 Nov 18, 2013 2695889 Nov 28, 2014 Fiberweb, Inc. Typar &
Design Costa Rica 20139949 Nov 15, 2013 235092 May 7, 2014 Fiberweb, Inc. Typar
& Design Panama 22768701 Nov 18, 2013 227687 Dec 10, 2014 Fiberweb, Inc. Typar &
Design Brazil 840711034 Nov 18, 2013     Fiberweb, Inc. Typar & Design Brazil
840711050 Nov 18, 2013 840711050 Aug 9, 2016 Fiberweb, Inc. Typar & Design
Brazil 840711077 Nov 18, 2013     Fiberweb, Inc. Typar & Design Ecuador
201350436RE Nov 18, 2013 794614 Sep 30, 2014 Fiberweb, Inc. Typar & Design
Ecuador 201350440RE Nov 18, 2013 794414 Sep 30, 2014 Fiberweb, Inc. Typar &
Design United States of America 85934979 May 17, 2013 4808980 Sep 8, 2015
Fiberweb, LLC TYPAR BuildingWrap Canada 1818413 Jan 17, 2017     Berry Global,
Inc. TYPAR BuildingWrap Chile 1238524 Jan 17, 2017 1267261 Jan 10, 2018
Fiberweb, Inc. TYPAR Drainable Wrap Canada 1818414 Jan 17, 2017     Berry
Global, Inc. TYPAR ROOFWRAP Canada 1148015 Jul 25, 2002 648618 Sep 21, 2005
Berry Global, Inc. TYPAVE Canada 1715821 Feb 18, 2015 TMA995304 Apr 25, 2018
AVINTIV Specialty Materials Inc. TYPAVE United States of America 86538848 Feb
18, 2015 5069378 Oct 25, 2016 AVINTIV Specialty Materials Inc. TYPAVE Mexico
1614322 May 27, 2015 1614725 Feb 17, 2016 Polymer Group, Inc. ULTRASTAR United
States of America 74/644721 03/10/1995 1949164 01/16/1996 Berry Plastics
Corporation ULTRA-TEX Portugal 453963 Sep 4, 2009 453963 Nov 23, 2009 PGI
Nonwovens B.V. ULTRA-TEX United Kingdom 2521432 Jul 20, 2009 2521432 Jul 20,
2009 PGI Nonwovens B.V. ULTRA-TEX Spain 2891107 Sep 9, 2009 2891107 Dec 21, 2009
PGI Nonwovens B.V. ULTRA-TEX France 093674773 Sep 8, 2009 093674773 Sep 8, 2009
PGI Nonwovens B.V. ULTRA-TEX Ireland 200901228 Jul 16, 2009 241926 Jul 16, 2009
PGI Nonwovens B.V. ULTRA-TEX Germany 302009052924821 Sep 4, 2009 302009052925
Dec 3, 2009 PGI Nonwovens B.V. UNITY India 2561994 07/10/2013     Berry Plastics
Corporation UNITY China (People's Republic) 12900297 07/11/2013 12900297
12/14/2014 Berry Plastics Corporation UNITY Hong Kong 302667385 07/10/2013
302667385 03/07/2014 Berry Plastics Corporation UNITY United States of America
87/097906 07/08/2016     Berry Plastics Corporation U-STRAW United States of
America 86/521318 02/02/2015 5034215 09/06/2016 Berry Plastics Corporation UV
PROTEK United States of America 77/436197 03/31/2008 3693493 10/06/2009
Covalence Specialty Adhesives LLC VALU SAK United States of America 74/038165
03/13/1990 1640449 04/09/1991 Berry Plastics Corporation VALUBOND United States
of America 78/216579 02/19/2003 3086069 04/25/2006 Adchem Corporation VERACLEAN
Mexico 1670765 Oct 21, 2015 1625818 Apr 8, 2016 AVINTIV Specialty Materials Inc.
VERACLEAN India 3081061 Oct 19, 2015     AVINTIV Specialty Materials Inc.
VERACLEAN Argentina 3461492 Dec 1, 2015 2860305 Dec 29, 2016 AVINTIV Specialty
Materials Inc. VERACLEAN Brazil 014180566 Nov 30, 2015 910344337 Jan 9, 2018
AVINTIV Specialty Materials Inc. VERACLEAN European Union 014180566 Jun 1, 2015
014180566 Oct 28, 2015 AVINTIV Specialty Materials Inc. VERACLEAN China 18473398
Dec 1, 2015     AVINTIV Specialty Materials Inc. VERACLEAN China 20259671 Jun
12, 2016 20259671 Apr 7, 2018 AVINTIV Specialty Materials Inc. VERACLEAN China
20259672 Jun 12, 2016 20259672 Apr 7, 2018 AVINTIV Specialty Materials Inc.
VERACLEAN United States of America 75475501 Apr 28, 1998 2406776 Nov 21, 2000
Fiberweb Holdings Limited VERASORB United States of America 73839778 Nov 15,
1989 1608768 Aug 7, 1990 Fiberweb Holdings Limited VERATACK United States of
America 75475573 Apr 28, 1998 2396256 Oct 17, 2000 Fiberweb Holdings Limited
VERATEC Canada 619362 Nov 16, 1998 TMA376686 Dec 7, 1990 Veratec, Inc. VERDANT
Canada 1924590 Oct 11, 2018     Berry Global, Inc. VERDANT Mexico 2118564 Oct
19, 2018     Berry Global, Inc. VERDANT Mexico 2118567 Oct 19, 2018     Berry
Global, Inc. VERDANT Mexico 2118569 Oct 19, 2018     Berry Global, Inc. VERDANT
United States of America 88150933 Oct 11, 2018     Berry Global, Inc. VERDANT
Brazil 916069745 Oct 11, 2018     Berry Global, Inc. VERSALITE Mexico 1344994
01/31/2013 1436262 02/21/2014 Berry Plastics Corporation VERSALITE Canada
1611149 01/24/2013 999560 06/21/2018 Berry Plastics Corporation VERSALITE United
States of America 85/698444 08/08/2012 5091369 11/29/2016 Berry Plastics
Corporation VERSALITE United States of America 85/977955 08/08/2012 4739688
05/19/2015 Berry Plastics Corporation VERSALITE & Design Mexico 1573161
01/29/2015 1655821 07/14/2016 Berry Plastics Corporation VERSALITE & DESIGN
United States of America 85/758768 10/19/2012 5082451 11/15/2016 Berry Plastics
Corporation VERSALITE & DESIGN United States of America 85/977956 10/19/2012
4739689 05/19/2015 Berry Plastics Corporation VITAFILM Kosovo 4168 10/16/2008
713 03/22/2010 Pliant Corporation VITAFILM Serbia Z-1947-313 11/11/1947 11622
12/30/1947 Pliant Corporation VITAFILM Puerto Rico   09/30/1946 6478 07/09/1947
Pliant Corporation VITAFILM Mexico 49058 03/21/1945 49058 03/21/1945 Pliant, LLC
VITAFILM Canada 186799 04/28/1945 020577 04/28/1945 Pliant, LLC VITAFILM
Switzerland 351660 12/23/1946 351660 12/23/1946 Pliant, LLC VITAFILM European
Union (Community) 10032944 06/09/2011 10032944 11/10/2011 Pliant, LLC VITAFILM
United States of America 71/479120 01/29/1945 422922 08/20/1946 Pliant, LLC
VITAFILM Norway   11/13/1946 34879 11/13/1946 Pliant, LLC VITAFILM (stylized)
Sweden 4642/72 10/24/1972 146027 02/15/1974 Pliant Corporation VITAFILM
(stylized) New Zealand 100823 06/12/1972 100823 10/04/1974 Pliant, LLC VITAFRESH
European Union (Community) 1960442 11/15/2000 1960442 08/18/2003 Pliant, LLC
VITAPAK Ireland 70563 08/23/1966 70563 09/04/1967 Pliant, LLC VITAPAK United
Kingdom 898662 08/23/1966 898662 08/23/1966 Pliant, LLC VITASPENSER European
Union (Community) 10032911 06/09/2011 10032911 11/10/2011 Pliant, LLC
VITASPENSER South Africa 72/2155 04/17/1972 72/2155 04/17/1972 Pliant, LLC
VITASPENSER Mexico   02/10/1972 171630 04/21/1972 Pliant, LLC VITAWRAP Denmark
2868/66 10/26/1966 73/1967 01/06/1967 Pliant Corporation VITAWRAP Sweden
3597/1966 08/24/1966 124401 08/02/1968 Pliant Corporation VITAWRAP Austria    
62412 08/20/1968 Pliant Corporation VITAWRAP Greece   06/26/1968 39843
06/17/1969 Pliant Corporation VITAWRAP Norway 90195 08/23/1966 70896 01/06/1967
Pliant, LLC VITAWRAP Canada 299952 10/03/1966 152251 07/28/1967 Pliant, LLC
VITAWRAP Spain 512384 09/01/1966 512384 03/29/1968 Pliant, LLC VITAWRAP Benelux
532335 06/09/1971 37379 09/14/1972 Pliant, LLC VITAWRAP France 802579 06/23/1986
1360174 06/23/1986 Pliant, LLC VITAWRAP United Kingdom 898661 08/23/1966 898661
01/01/1968 Pliant, LLC VITAWRAP Italy 2006C006434 11/13/2006 1221367 10/08/2009
Pliant, LLC VITAWRAP United States of America 72/260546 12/12/1966 839152
11/21/1967 Pliant, LLC VITAWRAP Germany D2027/21 10/04/1966 835025 10/04/1966
Pliant, LLC VITAWRAP Finland     51121 10/05/1967 Pliant, LLC VITAWRAP Ireland  
08/23/1966 70562 09/04/1967 Pliant, LLC VL (AND DESIGN) United States of America
87/169077 09/13/2016     Berry Plastics Corporation VL DESIGN United States of
America 85/758777 10/19/2012 5091374 11/29/2016 Berry Plastics Corporation VL
Design United States of America 85/981770 10/19/2012 4540386 05/27/2014 Berry
Plastics Corporation VL Design United States of America 85/983380 10/19/2012
4732190 05/05/2015 Berry Plastics Corporation WATERWRAP United States of America
77471592 May 12, 2008 3563732 Jan 20, 2009 Covalence Specialty Adhesives, LLC
WATERWRAP United States of America 77/471592 05/12/2008 3563732 01/20/2009
Covalence Specialty Adhesives, LLC WAVY LINES (Stylized) Austria 886279 Feb 22,
2006 886279 Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES (Stylized) Denmark
886279 Feb 22, 2006 886279 Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES
(Stylized) Finland 886279 Feb 22, 2006 886279 Feb 22, 2006 Chicopee Holdings B.
V. WAVY LINES (Stylized) International Bureau (WIPO) 886279 Feb 22, 2006 886279
Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES (Stylized) Poland 886279 Feb 22,
2006 886279 Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES (Stylized) Sweden
886279 Feb 22, 2006 886279 Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES
(Stylized) International Bureau (WIPO) 887422 May 19, 2006 887422 May 19, 2006
Chicopee Holdings B. V. WAVY LINES (Stylized) Switzerland 887422 May 19, 2006
887422 May 19, 2006 Chicopee Holdings B. V. WAVY LINES (Stylized) Benelux
1092149 Nov 24, 2005 785492 Dec 23, 2005 Chicopee Holdings B. V. WAVY LINES
(Stylized) Germany 306073854 Feb 3, 2006 30607385 Jul 18, 2006 Chicopee Holdings
B. V. WAVY LINES (Stylized) Mexico 693433 Dec 16, 2004 872737 Dec 16, 2004
Chicopee, Inc. WAVY LINES (Stylized) United States of America 72427931 Jun 21,
1972 1175550 Oct 27, 1981 PGI Polymer, Inc. WAVY LINES (Stylized) Egypt 385008
Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES (Stylized)
France 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES
(Stylized) Germany 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc.
WAVY LINES (Stylized) Hungary 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer
Group, Inc. WAVY LINES (Stylized) International Bureau (WIPO) 385008 Jan 27,
1972 385008 Jan 27, 2012 Polymer Group, Inc. WAVY LINES (Stylized) Italy 385008
Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES (Stylized)
Liechtenstein 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY
LINES (Stylized) Monaco 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group,
Inc. WAVY LINES (Stylized) Morocco 385008 Jan 27, 1972 385008 Jan 27, 1972
Polymer Group, Inc. WAVY LINES (Stylized) Portugal 385008 Jan 27, 1972 385008
Jan 27, 1972 Polymer Group, Inc. WAVY LINES (Stylized) Romania 385008 Jan 27,
1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES (Stylized) San Marino
385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES
(Stylized) Serbia 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WE
BUILD TAPE United States of America 77/677328 02/24/2009 3663662 08/04/2009
Berry Plastics Corporation WEB-LOCK United States of America 74238945 Jan 21,
1992 1725615 Oct 20, 1992 Fiberweb Holdings Limited WEB-LOCK Canada 565635 Jul
4, 1986 327092 May 1, 1987 Veratec, Inc. WEBRIL United States of America
71593990 Mar 15, 1950 565501 Oct 21, 1952 Fiberweb Holdings Ltd. WEBRIL United
States of America 72060293 Oct 8, 1958 701556 Jul 26, 1960 Fiberweb Holdings
Ltd. WEBRIL United States of America 72145565 May 28, 1962 751702 Jun 25, 1963
Fiberweb Holdings Ltd. WEBRIL United States of America 73276197 Sep 2, 1980
1202475 Jul 27, 1982 Fiberweb Holdings Ltd. WEBRIL United States of America
74189063 Jul 25, 1991 1740811 Dec 22, 1992 Fiberweb Holdings Ltd. WEBRIL Canada
208003 Jul 7, 1950 UCA37164 Jul 7, 1950 Fiberweb Simpsonville, Inc. WEBRIL
Sweden 804101 Aug 13, 1980 175309 Feb 13, 1981 Fiberweb Simpsonville, Inc.
WEBRIL Sweden 190126668 Apr 24, 1967 126668 Mar 21, 1969 Fiberweb Simpsonville,
Inc. WEBRIL Germany K1818141W Nov 28, 1960 772021 Mar 29, 1963 Fiberweb
Simpsonville, Inc. WEBRIL Germany K424043WZ Aug 13, 1980 1045692 Mar 7, 1983
Fiberweb Simpsonville, Inc. WEBRIL Spain 681077 Jun 21, 1972 681077 Jan 25, 1974
Fiberweb, Inc. WEBRIL Spain 681078 Jun 21, 1972 681078 Oct 13, 1975 Fiberweb,
Inc. WEBRIL Spain 2516396 Dec 5, 2002 2516396 Jun 19, 2003 Fiberweb, Inc. WEBRIL
Japan 148091968 Mar 6, 1968 879862 Nov 16, 1970 Fiberweb, Inc. WEBRIL Italy
RM2010C006462 Aug 27, 1980 0001366499 Feb 24, 1986 Fiberweb, Inc. WEBRIL Italy
RM2010C007060 Aug 26, 1980 0001434724 Feb 24, 1986 Fiberweb, Inc. WEBRIL Denmark
VA0226719 Jun 19, 1972 VR197303304 Nov 2, 1973 Fiberweb, Inc. WEBRIL Ireland
200401858 Aug 30, 2004 233673 Aug 16, 2006 Fiberweb, LLC WEBRIL Benelux 18688
Nov 23, 1963 74797 Nov 23, 1971 International Paper Company WEBRIL Benelux
074476 Oct 23, 1992 521276 Oct 23, 1992 International Paper Company WEBRIL
Panama 74809 Mar 15, 1995 74809 Jul 29, 1996 International Paper Company WEBRIL
Portugal 188906 Mar 31, 1975 188906 Apr 23, 1982 International Paper Company
WEBRIL Portugal 188907 Mar 31, 1975 188907 Apr 23, 1982 International Paper
Company WEBRIL South Africa 652121 May 25, 1965 652121 Jan 27, 1966
International Paper Company WEBRIL France 756985 Aug 29, 1985 1321492 Aug 29,
1995 International Paper Company WEBRIL European Union 000094094 Apr 1, 1996
7101998 Jul 10, 1998 Reemay, Inc. WEBRIL Denmark VA0057519 Feb 11, 1975
VR197600316 Jan 16, 1976 Reemay, Inc. WEBRIL Denmark VA0357119 Aug 13, 1980
VR198100629 Feb 6, 1981 Reemay, Inc. WEBRIL Ireland 228680 Aug 12, 1980 102357
Aug 12, 1980 Veratec, Inc. WEBRIL Japan S55009123 Feb 12, 1980 2368835 Jan 31,
1992 Veratec, Inc. WEBSTER ULTRA PLUS United States of America 74/317458
09/24/1992 1,841,325 06/21/1994 AEP Industries Inc. WEPS Switzerland 09585/1993
03/08/1993 415291 08/03/1993 Berry Plastics Corporation WEPS Austria 372593 Aug
6, 1993 150068 Nov 19, 1993 Covalence Specialty Adhesives, LLC WEPS Germany
2070903 Aug 3, 1993 2070903 Jul 12, 1994 Covalence Specialty Adhesives, LLC WEPS
Sweden 9306956 Aug 3, 1993 257535 Apr 22, 1994 Covalence Specialty Adhesives,
LLC WEPS Denmark 049201993 Aug 2, 1993 199307842 Nov 5, 1993 Covalence Specialty
Adhesives, LLC WEPS Switzerland 095851993 Mar 8, 1993 415291 Aug 3, 1993
Covalence Specialty Adhesives, LLC WEPS Sweden 93-06956 08/03/1993 257535
04/22/1994 Covalence Specialty Adhesives, LLC WEPS Finland T199303399 Aug 3,
1993 132600 Jun 20, 1994 Covalence Specialty Adhesives, LLC WEPS Poland Z123833
Aug 5, 1993 86004 Aug 5, 1993 Covalence Specialty Adhesives, LLC WEPS Germany  
08/03/1993 2070903 07/12/1994 Covalence Specialty Adhesives, LLC WEPS Finland  
  132600 06/20/1994 Covalence Specialty Adhesives, LLC WEPS Poland     86004
08/05/1993 Covalence Specialty Adhesives, LLC WEPS Denmark 04.920 1993
08/02/1993 1993 07842 11/05/1993 Covalence Specialty Materials Corp. WEPS
Austria 3725/93 08/06/1993 150068 11/19/1993 Covalence Specialty Materials Corp.
WING TIE United States of America 75/625169 01/22/1999 2451637 05/15/2001 Berry
Plastics Corporation WINLOCK Canada 1685666 07/17/2014 993669 04/04/2018 Berry
Global, Inc. WINLOCK Mexico 1509180 07/23/2014 1485335 10/06/2014 Berry Plastics
Corporation WINLOCK United States of America 86/339063 07/16/2014 4998823
07/12/2016 Berry Plastics Corporation WINLOCK PERFORMANCE HAND WRAP & Design
Mexico 1527033 09/12/2014 1509317 01/26/2015 Berry Plastics Corporation WINLOCK
PERFORMANCE HAND WRAP & DESIGN United States of America 86/383780 09/03/2014
5023110 08/16/2016 Berry Plastics Corporation WINWRAP Mexico 233812 06/07/1995
530686 06/14/2001 Pliant, LLC WINWRAP Canada 786197 06/27/1995 508886 03/05/1999
Pliant, LLC WINWRAP United States of America 74/487444 02/07/1994 1882217
03/07/1995 Pliant, LLC WORXWELL United States of America 73742745 Jul 28, 1988
1559861 Oct 10, 1989 Chicopee, Inc. WPC Venezuela 66081983 Apr 25, 1983 120188
Apr 25, 1986 Berry Plastics Corporation WPC Venezuela 6608-1983   120188
04/25/1986 Berry Plastics Corporation WPC United States of America 73/668107
06/18/1987 1474988 02/02/1988 Covalence Specialty Adhesives LLC WPC United
States of America 73668107 Jun 18, 1987 1474988 Feb 2, 1988 Covalence Specialty
Adhesives, LLC WRAP-IT Canada 786875 07/06/1995 461071 08/09/1996 Pliant
Corporation of Canada Ltd X-FLEX Israel 233630 11/11/2010 233630 11/07/2012
Berry Plastics Corporation X-FLEX European Union (Community) 009514258
11/11/2010 009514258 05/02/2011 Berry Plastics Corporation X-Flex BLAST
PROTECTION SYSTEM and Design Israel 233583 11/11/2010 233583 11/07/2012 Berry
Plastics Corporation X-Flex BLAST PROTECTION SYSTEM and Design European Union
(Community) 009514407 11/11/2010 009514407 05/02/2011 Berry Plastics Corporation
XH United States of America 76/618517 10/29/2004 3,098,680 05/30/2006 AEP
Industries Inc. X-H Mexico 690304 11/29/2004 896912 08/25/2005 AEP Industries
Inc. X-H Canada 1239479 12/02/2004 TMA655486 12/20/2005 AEP Industries Inc. XR
United States of America 76/618520 10/29/2004 3,202,516 01/23/2007 AEP
Industries Inc. X-R Mexico 690305 11/29/2004 896913 08/25/2005 AEP Industries
Inc. X-R Canada 1239482 12/02/2004 TMA655702 12/22/2005 AEP Industries Inc.
XTREME FLEX United States of America 78/828364 03/03/2006 3363551 01/01/2008 AEP
Industries Inc. YIELDMASTER United States of America 87671716 Nov 3, 2017    
Berry Global, Inc. ZIP SAFE Australia 945581 03/04/2003 945581 10/23/2003 AEP
Industries Inc. ZIP SAFE Canada 1085126 12/04/2000 TMA605823 03/19/2004 AEP
Industries Inc. ZIP SAFE United States of America 76/175035 12/04/2000 2,640,641
10/22/2002 AEP Industries Inc.

 

 

 

 

Exhibit A
to Guarantee and
Collateral Agreement

 

SUPPLEMENT NO. _________ dated as of _________________ (this “Supplement”), to
the SECOND LIEN BRIDGE GUARANTEE AND COLLATERAL AGREEMENT, dated and effective
as of [ ], 2019 (the “Guarantee and Collateral Agreement”), among BERRY GLOBAL
GROUP, INC. (“Holdings”), BERRY GLOBAL, INC. (the “Company”), each Subsidiary of
the Company identified herein as a party (each, a “Subsidiary Party”), and [ ],
as collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”).

 

A.           Reference is made to (i) that certain Second Lien Bridge Credit
Agreement, dated as of [ ], 2019, among Holdings, the Company, the lenders party
thereto from time to time (the “Lenders”), and [ ], as administrative agent for
the lenders named therein (in such capacity, the “Administrative Agent”) and
collateral agent for the lenders named therein (as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

B.           Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Guarantee and Collateral Agreement.

 

C.           The Pledgors have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans. Section 7.16 of the
Guarantee and Collateral Agreement provides that additional Subsidiaries may
become Subsidiary Parties under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Party under the Guarantee and Collateral Agreement in order to induce the
Lenders to make additional Loans and as consideration for Loans previously made.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.          In accordance with Section 7.16 of the Guarantee and
Collateral Agreement, the New Subsidiary by its signature below becomes a
Subsidiary Party, a Guarantor and a Pledgor under the Guarantee and Collateral
Agreement with the same force and effect as if originally named therein as a
Subsidiary Party, a Guarantor and a Pledgor, and the New Subsidiary hereby (a)
agrees to all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it as a Subsidiary Party, a Guarantor and a Pledgor thereunder,
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor and a Pledgor thereunder are true and correct, in all material
respects, on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Collateral Agent and its successors and permitted
assigns for the benefit of the Secured Parties a security interest in and Lien
on all the New Subsidiary’s right, title and interest in and to the Collateral
(as defined in the Guarantee and Collateral Agreement) of the New Subsidiary.
Each reference to a “Subsidiary Party” or a “Guarantor” a “Pledgor” in the
Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary. The Guarantee and Collateral Agreement is hereby incorporated herein
by reference.

 

SECTION 2.          The New Subsidiary represents and warrants to the Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors” rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.

 



 

 

 

SECTION 3.          This Supplement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract. This Supplement shall become effective when
(a) the Collateral Agent shall have received a counterpart of this Supplement
that bears the signature of the New Subsidiary, and (b) the Collateral Agent has
executed a counterpart hereof.

 

SECTION 4.          The New Subsidiary hereby represents and warrants that (a)
set forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Article 9 Collateral of the New Subsidiary, (b) set
forth on Schedule II attached hereto is a true and correct schedule of all the
Pledged Securities of the New Subsidiary, and (c) set forth under its signature
hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

 

SECTION 5.          Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

 

SECTION 6.        THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.          In the event any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.          All communications and notices hereunder shall be in writing
and given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

 

SECTION 9.          The New Subsidiary agrees to reimburse the Collateral Agent
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, disbursements and other charges of counsel for
the Collateral Agent.

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 



  [NAME OF NEW SUBSIDIARY]         By:       Name:     Title:         Legal
Name:         Jurisdiction of Formation:   :   [     ]   as Collateral Agent    
    By:       Name:     Title:

  

-2-

 

  

Schedule I
to Supplement No. _______ to the
Guarantee and
Collateral Agreement

 

LOCATION OF ARTICLE 9 COLLATERAL

 

 

Description

  Location      

 

 

 

 

Schedule II
to Supplement No. _______
to the Guarantee and
Collateral Agreement

 

Pledged Securities of the New Subsidiary

 

EQUITY INTERESTS

 



Number of Issuer       Number and Class of Percentage of Certificate  
Registered Owner   Equity Interest   Equity Interests                          
               

 

 

DEBT SECURITIES

 

 

Issuer   Principal Amount   Date of Note   Maturity Date                        
                 



 

OTHER PROPERTY

 

 

 



 



EXHIBIT G

 

[FORM OF]

SECOND LIEN BRIDGE JOINDER TO SECOND PRIORITY INTERCREDITOR AGREEMENT

 

[See attached.]

 

 G-1 

 

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT (this “Agreement”) dated as of March [8], 2019, among Wells
Fargo Bank, National Association (the “New Administrative Agent”), as Second
Priority Agent for Future Second Lien Indebtedness, Wells Fargo Bank, National
Association (the “New Collateral Agent”), as Second Priority Agent for Future
Second Lien Indebtedness, BANK OF AMERICA, N.A., as administrative agent for the
Revolving Facility Secured Parties, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent for the Term Loan Secured Parties, BANK OF AMERICA, N.A.,
as collateral agent for the Revolving Facility Secured Parties, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH, as collateral agent for the Term Loan Secured
Parties, U.S. BANK NATIONAL ASSOCIATION, as Second Priority Agent, U.S. BANK
NATIONAL ASSOCIATION, as trustee under (i) that certain Indenture, dated as of
May 22, 2014, among Berry Global, Inc., U.S. Bank National Association as
trustee, and the other parties thereto providing for the issuance of 5.500%
Second Priority Senior Secured Notes due 2022 (as supplemented from time to
time, the “2014 Second Priority Senior Secured Notes Indenture”), (ii) that
certain Indenture, dated as of June 5, 2015, among Berry Global, Inc. (formerly
known as Berry Plastics Corporation), U.S. Bank National Association as trustee,
and the other parties thereto providing for the issuance of 5.125% Second
Priority Senior Secured Notes due 2023 (as supplemented from time to time, the
“June 2015 Second Priority Senior Secured Notes Indenture”), (iii) that certain
Indenture, dated as October 1, 2015, among Berry Global, Inc. (formerly known as
Berry Plastics Corporation), U.S. Bank National Association as trustee, and the
other parties thereto providing for the issuance of 6.00% Second Priority Senior
Secured Notes due 2022 (as supplemented from time to time, the “October 2015
Second Priority Senior Secured Notes Indenture”) and (iv) that certain
Indenture, dated as January 26, 2018, among Berry Global, Inc., U.S. Bank
National Association as trustee, and the other parties thereto providing for the
issuance of 4.50% Second Priority Senior Secured Notes due 2026 (as supplemented
from time to time, the “2018 Second Priority Senior Secured Notes Indenture”),
BERRY GLOBAL GROUP, INC., a Delaware corporation (“Holdings”), BERRY GLOBAL,
INC., a Delaware corporation (the “Company”), the subsidiaries of the Company
party thereto, and any other First Lien Agent and other Second Priority Agent
from time to time party hereto.

 

This Agreement is supplemental to that certain Second Amended and Restated
Intercreditor Agreement, dated as of February 5, 2008 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), between BANK OF AMERICA, N.A., as administrative and
collateral agent for the Revolving Facility Secured Parties, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative and collateral agent for the Term Loan
Secured Parties, U.S. BANK NATIONAL ASSOCIATION, as Second Priority Agent,
Holdings, the Company and its subsidiaries named therein, as supplemented from
time to time prior to the date hereof and on the date hereof through the
execution and delivery of this Agreement. This Agreement has been entered into
to record the accession of the New Administrative Agent as an Other First
Priority Lien Obligations Administrative Agent under the Intercreditor Agreement
and to record the accession of the New Collateral Agent as an Other First
Priority Lien Obligations Collateral Agent under the Intercreditor Agreement.

 

Definitions

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Intercreditor Agreement.

 

Accession

 

A.       The New Administrative Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
an Other First Priority Lien Obligations Administrative Agent as if it had
originally been party to the Intercreditor Agreement as an Other First Priority
Lien Obligations Administrative Agent.

 

 

 

 

B.       The New Collateral Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
an Other First Priority Lien Obligations Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an Other First Priority
Lien Obligations Collateral Agent.

 

C.       The New Administrative Agent and the New Collateral Agent each confirm
that their address details for notices pursuant to the Intercreditor Agreement
are as follows:

 

Wells Fargo Bank, National Association

Kay Reedy

Managing Director

1100 Abernathy Rod, NE

Suite 1140

Atlanta, GA 30328

Telephone: (470) 307 4465

Facsimile: (470) 307 4481

 

With a copy to:

 

Wells Fargo Bank, National Association

Salwa Williams

Vice President

1100 Abernathy Rod, NE

Suite 1140

Atlanta, GA 30328

Telephone: (470) 307 4467

Facsimile: (470) 307 4481

 

Wells Fargo Bank, National Association

Andrew Carline

Relationship Associate

90 South 7th Street

N9305-06J

Minneapolis, MN 55402

Telephone: (612) 667 8397

Facsimile: (612) 667 4145

Email: andrew.carline@wellsfargo.com

 

Wells Fargo Bank, National Association

Shelley Tabor

Loan Administration Manager

7711 Plantation Road – 1st Floor

R4058-010

Roanoke, VA 24019-3224

Telephone: (540) 759-3122

 

 

 

 

Facsimile: (866) 270-7214

Email: shelley.tabor@wellsfargo.com

 

D.       Each party to this Agreement (other than the New Administrative Agent
and the New Collateral Agent) confirms the acceptance of the New Administrative
Agent and the New Collateral Agent as an Other First Priority Lien Obligations
Administrative Agent and an Other First Priority Lien Obligations Collateral
Agent, respectively, for purposes of the Intercreditor Agreement.

 

E.       The New Administrative Agent is acting in the capacity of Other First
Priority Lien Obligations Administrative Agent and the New Collateral Agent is
acting in the capacity of Other First Priority Lien Obligations Collateral Agent
solely for themselves and the lenders under the second lien bridge credit
agreement, dated as of March [8], 2019, among Holdings, the Company, the New
Collateral Agent, as collateral agent and the New Administrative Agent, as
administrative agent (as amended, restated, supplemented or otherwise modified
from time to time, the “New Credit Agreement”)

 

F.       Pursuant to Section 11.09 of each of (i) the 2014 Second Priority
Senior Secured Notes Indenture, (ii) the June 2015 Second Priority Senior
Secured Notes Indenture, (iii) the October 2015 Second Priority Senior Secured
Notes Indenture, and (iv) the 2018 Second Priority Senior Secured Notes
Indenture, the Company designates the obligations under the New Credit Agreement
as “First Priority Lien Obligations” under each of (i) the 2014 Second Priority
Senior Secured Notes Indenture, (ii) the June 2015 Second Priority Senior
Secured Notes Indenture, (iii) the October 2015 Second Priority Senior Secured
Notes Indenture, and (iv) the 2018 Second Priority Senior Secured Notes
Indenture. The Company hereby represents and warrants that (a) the incurrence of
obligations under the New Credit Agreement by the Company is permitted by each
of (i) the 2014 Second Priority Senior Secured Notes Indenture, (ii) the June
2015 Second Priority Senior Secured Notes Indenture, (iii) the October 2015
Second Priority Senior Secured Notes Indenture, and (iv) the 2018 Second
Priority Senior Secured Notes Indenture and (b) it has designated the
obligations under the New Credit Agreement as Other First Priority Lien
Obligations.

 

Miscellaneous

 

A.       This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

B.       This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

C.       The effectiveness of this Agreement is conditioned upon the occurrence
of the Closing Date (as defined in the New Credit Agreement).

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BERRY GLOBAL, INC.         By:       Name: Mark W. Miles     Title: Chief
Financial Officer and Treasurer         BERRY GLOBAL GROUP, INC.         By:    
  Name: Mark W. Miles     Title: Chief Financial Officer and Treasurer

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 

 

  AEROCON, LLC   AVINTIV ACQUISITION CORPORATION   AVINTIV INC.   AVINTIV
SPECIALTY MATERIALS INC.   BERRY FILM PRODUCTS ACQUISITION COMPANY, INC.   BERRY
FILM PRODUCTS COMPANY, INC.   BERRY PLASTICS ACQUISITION CORPORATION V   BERRY
PLASTICS ACQUISITION CORPORATION XII   BERRY PLASTICS ACQUISITION CORPORATION
XIII   BERRY GLOBAL FILMS, LLC   BERRY PLASTICS ACQUISITION LLC X   BERRY
PLASTICS DESIGN, LLC   BERRY PLASTICS FILMCO, INC.   BERRY PLASTICS 1K, LLC  
BERRY PLASTICS OPCO, INC.   BERRY PLASTICS SP, INC.   BERRY PLASTICS TECHNICAL
SERVICES, INC.   BERRY SPECIALTY TAPES, LLC   BERRY STERLING CORPORATION   BPREX
BRAZIL HOLDING INC.   BPREX CLOSURE SYSTEMS, LLC   BPREX CLOSURES KENTUCKY INC.
  BPREX CLOSURES, LLC   BPREX DELTA INC.   BPREX HEALTHCARE BROOKVILLE INC.  
BPREX HEALTHCARE PACKAGING INC.   BPREX PLASTIC PACKAGING INC.   BPREX PLASTICS
SERVICES COMPANY INC.   BPREX PRODUCT DESIGN AND ENGINEERING INC.   BPREX
SPECIALTY PRODUCTS PUERTO RICO INC.   CAPLAS LLC   CAPLAS NEPTUNE, LLC   CAPTIVE
PLASTICS HOLDINGS, LLC   CAPTIVE PLASTICS, LLC   CARDINAL PACKAGING, INC.  
CHICOPEE, INC.   COVALENCE SPECIALTY ADHESIVES LLC   COVALENCE SPECIALTY
COATINGS LLC   CPI HOLDING CORPORATION   DOMINION TEXTILE (USA), L.L.C.  
FABRENE, L.L.C.   FIBERWEB GEOS, INC.   FIBERWEB, LLC   KERR GROUP, LLC   KNIGHT
PLASTICS, LLC   OLD HICKORY STEAMWORKS, LLC   PACKERWARE, LLC   PESCOR, INC.  
PGI EUROPE, INC.

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 

 

  PGI POLYMER, INC.   PLIANT INTERNATIONAL, LLC   PLIANT, LLC   POLY-SEAL, LLC  
PRIME LABEL & SCREEN INCORPORATED   PRISTINE BRANDS CORPORATION   PROVIDENCIA
USA, INC.   ROLLPAK CORPORATION   SAFFRON ACQUISITION, LLC   SEAL FOR LIFE
INDUSTRIES, LLC   SETCO, LLC   SUN COAST INDUSTRIES, LLC   UNIPLAST HOLDINGS,
LLC   UNIPLAST U.S., INC.   VENTURE PACKAGING, INC.   VENTURE PACKAGING MIDWEST,
INC.       By:                 Name: Jason K. Greene   Title: Executive Vice
President, General Counsel and Secretary

 

Joinder Agreement – Second Priority Intercreditor Agreement (Second Lien Bridge
Credit Agreement)

 

 

 

 

  LADDAWN, INC.   DUMPLING ROCK, LLC   ESTERO PORCH, LLC   LAMB’S GROVE, LLC  
MILLHAM, LLC   SUGDEN, LLC         By:     Name:  Jason K. Greene  
Title:  Executive Vice President         GRAFCO INDUSTRIES LIMITED PARTNERSHIP  
      By: Caplas Neptune, LLC, its General Partner         By:     Name:  Jason
K. Greene   Title:  Executive Vice President, General Counsel and Secretary    
    CHOCKSETT ROAD LIMITED PARTNERSHIP         By: Berry Global, Inc., its
General Partner         By:     Name:  Jason K. Greene   Title:  Executive Vice
President, General Counsel and Secretary         CHOCKSETT ROAD REALTY TRUST  
By: Laddawn, Inc., its Trustee         By:     Name:  Jason K. Greene  
Title:  Executive Vice President

 

Joinder Agreement – Second Priority Intercreditor Agreement (Second Lien Bridge
Credit Agreement)

 

 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as New Administrative Agent and New
Collateral Agent           By:       Name:       Title:  

 

Joinder Agreement – Second Priority Intercreditor Agreement (Second Lien Bridge
Credit Agreement)

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as Term Facility Administrative
Agent, Term Facility Collateral Agent and as First Lien Agent           By:    
  Name:       Title:  Authorized Signatory           By:       Name:      
Title: Authorized Signatory

 

Joinder Agreement – Second Priority Intercreditor Agreement (Second Lien Bridge
Credit Agreement)

 

 

 

 

  BANK OF AMERICA, N.A.,   as Revolving Facility Administrative Agent, Revolving
Facility Collateral Agent and as First Lien Agent           By:       Name:    
  Title:  

 

Joinder Agreement – Second Priority Intercreditor Agreement (Second Lien Bridge
Credit Agreement)

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as existing Second Priority Agent        
By:       Name:       Title:  

 

Joinder Agreement – Second Priority Intercreditor Agreement (Second Lien Bridge
Credit Agreement)

 

 

 



 

EXHIBIT H

 

[FORM OF]

DESCRIPTION OF NOTES

 

[See attached.]

 

 H-1 

 



 

DESCRIPTION OF SECOND PRIORITY EXCHANGE NOTES

 

General

 

The Issuer will issue the Second Priority Notes under an indenture (the
“Indenture”), by and among Berry Global, Inc. (the “Issuer”), the Parent
Guarantor, the Subsidiary Guarantors and [        ], as trustee (the “Trustee”).
The references to the “Issuer” in this description refer only to Berry Global,
Inc. and not to any of its Subsidiaries.

 

The following summary of certain provisions of the Indenture, the Second
Priority Notes and the Bridge Loan Agreement does not purport to be complete and
is subject to, and is qualified in its entirety by reference to, all the
provisions of the Indenture, the Second Priority Notes and the Bridge Loan
Agreement, including the definitions of certain terms therein. Capitalized terms
used in this “Description of Second Priority Notes” section and not otherwise
defined have the meanings set forth in the section “— Certain Definitions.” As
used in this “Description of Second Priority Notes” section, “we,” “us” and
“our” mean the Issuer and its Subsidiaries. The Indenture will not be qualified
under or incorporate or include any of the provisions of the U.S. Trust
Indenture Act of 1939, as amended.

 

The Issuer will issue Second Priority Notes with an initial aggregate principal
amount of $[  ] million. The Issuer may issue additional Second Priority Notes
from time to time after this offering (the “Additional Notes”). Any offering of
Additional Notes is subject to the covenants described below under the caption
“— Certain Covenants — Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock” and “— Certain Covenants — Liens.” The
Second Priority Notes and any Additional Notes subsequently issued under the
Indenture will be treated as a single class for all purposes under the
Indenture, including, without limitation, waivers, amendments, redemptions and
offers to purchase. Unless the context otherwise requires, for all purposes of
the Indenture, the Parent Guarantee, the Subsidiary Guarantees, the Security
Documents and this “Description of Second Priority Notes,” references to the
Second Priority Notes include any Additional Notes actually issued. The Second
Priority Notes will not be fungible with, and will not be of the same class as,
the Existing Second Priority Notes.

 

Principal of, premium, if any, and interest on the Second Priority Notes will be
payable, and the Second Priority Notes may be exchanged or transferred, at the
office or agency designated by the Issuer (which initially shall be the
designated corporate trust office of the Trustee).

 

The Second Priority Notes will be issued only in fully registered form, without
coupons, in minimum denominations of $2,000 and any integral multiple of $1,000.
No service charge will be made for any registration of transfer or exchange of
Second Priority Notes, but the Issuer may require payment of a sum sufficient to
cover any transfer tax or other similar governmental charge payable in
connection therewith.

 

Terms of the Second Priority Notes

 

The Second Priority Notes will be senior obligations of the Issuer and will have
the benefit of the second priority security interest in the Collateral set forth
in the Bridge Loan Agreement. The Second Priority Notes will mature on
[       ], 2027. Each Second Priority Note will bear interest at the Total Cap
from [       ] or from the most recent date to which interest has been paid or
provided for, payable semiannually to holders of record at the close of business
on [ ] or [ ] immediately preceding the interest payment date on [        ] and
[        ] of each year, commencing [        ].

 



 

 

Optional Redemption

 

On or after the third anniversary of the Closing Date, the Issuer may redeem the
Second Priority Notes at its option, in whole at any time or in part from time
to time, upon not less than 30 nor more than 60 days’ prior notice mailed by
first-class mail or sent electronically to each holder’s registered address, at
the following redemption prices (expressed as a percentage of principal amount),
plus accrued and unpaid interest, if any, to, but not including, the redemption
date (subject to the right of holders of record on the relevant record date to
receive interest due on the relevant interest payment date), if redeemed during
the twelve-month period commencing on the dates set forth below:

 

Period  Redemption
Price  Third anniversary of the Closing Date   [     ]1% Fourth anniversary of
the Closing Date   [     ]2% Fifth anniversary of the Closing Date and
thereafter   100.00%

 

In addition, prior to the third anniversary of the Closing Date, the Issuer may
redeem the Second Priority Notes at its option, in whole at any time or in part
from time to time, upon not less than 30 nor more than 60 days’ prior notice
mailed by first-class mail or sent electronically to each holder’s registered
address, at a redemption price equal to 100% of the principal amount of the
Second Priority Notes redeemed plus the Applicable Premium as of, and accrued
and unpaid interest, if any, to, the applicable redemption date (subject to the
right of holders of record on the relevant record date to receive interest due
on the relevant interest payment date).

 

Notwithstanding the foregoing, at any time and from time to time on or prior to
the third anniversary of the Closing Date, the Issuer may redeem in the
aggregate up to 40% of the original aggregate principal amount of the Second
Priority Notes (calculated after giving effect to any issuance of Additional
Notes), with the net cash proceeds of one or more Equity Offerings (1) by the
Issuer or (2) by any direct or indirect parent of the Issuer, in each case to
the extent the net cash proceeds thereof are contributed to the common equity
capital of the Issuer or used to purchase Capital Stock (other than Disqualified
Stock) of the Issuer from it, at a redemption price (expressed as a percentage
of the principal amount thereof) of par plus the Total Cap, plus accrued and
unpaid interest to, if any, but not including, the redemption date (subject to
the right of holders of record on the relevant record date to receive interest
due on the relevant interest payment date); provided, however, that at least 60%
of the original aggregate principal amount of the Second Priority Notes
(calculated after giving effect to any issuance of Additional Notes) must remain
outstanding immediately after each such redemption; provided, further, that such
redemption shall occur within 90 days after the date on which any such Equity
Offering is consummated upon not less than 30 nor more than 60 days’ notice sent
electronically or mailed to each holder of Second Priority Notes being redeemed
and otherwise in accordance with the procedures set forth in the Indenture.

 

Any redemption or notice described above may, at the Issuer’s discretion, be
subject to one or more conditions precedent, including, but not limited to,
completion of a related Equity Offering.

 

Selection

 

In the case of any partial redemption, selection of Second Priority Notes for
redemption will be made by the Trustee by lot in accordance with the
depositary’s procedures; provided that no Second Priority Notes of $2,000 or
less shall be redeemed in part. If any Second Priority Note is to be redeemed in
part only, the notice of redemption relating to such Second Priority Note shall
state the portion of the principal amount thereof to be redeemed. A new Second
Priority Note in principal amount equal to the unredeemed portion thereof will
be issued in the name of the holder thereof upon cancellation of the original
Second Priority Note. On and after the redemption date, interest will cease to
accrue on Second Priority Notes or portions thereof called for redemption so
long as the Issuer has deposited with the Paying Agent funds sufficient to pay
the principal of, plus accrued and unpaid interest (if any) on, the Second
Priority Notes to be redeemed, unless the Paying Agent is prohibited from making
such payment pursuant to the terms of the Indenture.

 



 

1 Premium equal to one-half the Total Cap.

2 Premium equal to one-quarter the Total Cap

 

2

 

 

Mandatory Redemption; Offers to Purchase; Open Market Purchases

 

The Issuer is not required to make any mandatory redemption or sinking fund
payments with respect to the Second Priority Notes. However, under certain
circumstances, the Issuer may be required to offer to purchase Second Priority
Notes as described under the captions “— Change of Control” and “— Certain
Covenants — Asset Sales.” The Issuer may at any time and from time to time
purchase Second Priority Notes in the open market or otherwise.

 

Ranking

 

The Indebtedness evidenced by the Second Priority Notes will be senior
Indebtedness of the Issuer, will be equal in right of payment to all existing
and future Pari Passu Indebtedness, will be senior in right of payment to all
existing and future Subordinated Indebtedness of the Issuer and will have the
benefit of the security interest in the Collateral set forth in the Bridge Loan
Agreement.

 

From and after the Issue Date, the Indebtedness evidenced by the Subsidiary
Guarantees will be senior Indebtedness of the applicable Subsidiary Guarantor,
will be equal in right of payment to all existing and future Pari Passu
Indebtedness of such Subsidiary Guarantor and will be senior in right of payment
to all existing and future Subordinated Indebtedness of such Subsidiary
Guarantor and will have the benefit of the security interest in the Collateral
set forth in the Bridge Loan Agreement.

 

The Indebtedness evidenced by the Parent Guarantee will be senior Indebtedness
of the Parent Guarantor, will be equal in right of payment to all existing and
future Parent Pari Passu Indebtedness and will be senior in right of payment to
all existing and future Parent Subordinated Indebtedness. The Parent Guarantee
will not be secured by any lien on the Parent Guarantor’s property or assets.

 

Security for the Second Priority Notes

 

The Second Priority Notes and the Subsidiary Guarantees will be secured by
second priority security interests in the Collateral (subject to Permitted
Liens) on substantially the same terms as set forth in the Bridge Loan Agreement
and related collateral documents.

 

Subsidiary Guarantees and Parent Guarantee

 

From and after the Issue Date, each of (i) the Parent Guarantor and (ii) the
Issuer’s direct and indirect Restricted Subsidiaries that are Domestic
Subsidiaries on the Issue Date that guarantee Indebtedness under the Credit
Agreements will jointly and severally irrevocably and unconditionally guarantee
on a senior basis the performance and punctual payment when due, whether at
Stated Maturity, by acceleration or otherwise, of all obligations of the Issuer
under the Indenture and the Second Priority Notes, whether for payment of
principal of, premium, if any, or interest on the Second Priority Notes,
expenses, indemnification or otherwise (all such obligations being herein called
the “Guaranteed Obligations”). The Guaranteed Obligations of each Subsidiary
Guarantor will be secured by second priority security interests (subject to
Permitted Liens) in the Collateral owned by such Subsidiary Guarantor. The
Parent Guarantee will not be secured by any lien on the Parent Guarantor’s
assets. Each of the Parent Guarantor and the Subsidiary Guarantors will agree to
pay, in addition to the amount stated above, any and all expenses (including
reasonable counsel fees and expenses) incurred by the Collateral Agent, the
Trustee or the holders in enforcing any rights under the Parent Guarantee or
Subsidiary Guarantees, as applicable.

 

3

 

 

Each Subsidiary Guarantee will be limited in amount to an amount not to exceed
the maximum amount that can be guaranteed by the applicable Subsidiary Guarantor
without rendering the applicable Subsidiary Guarantee, as it relates to such
Subsidiary Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer or similar laws affecting the rights of
creditors generally. The Issuer will cause each Restricted Subsidiary that is a
Domestic Subsidiary (unless such Subsidiary is a Receivables Subsidiary) that
Incurs or guarantees certain Indebtedness of the Issuer or any of its Restricted
Subsidiaries or issues shares of Disqualified Stock, to execute and deliver to
the Trustee a supplemental indenture pursuant to which such Restricted
Subsidiary will guarantee payment of the Second Priority Notes on the same
senior basis. See “— Certain Covenants — Future Subsidiary Guarantors.”

 

Each of the Parent Guarantee and each Subsidiary Guarantee will be a continuing
guarantee and shall:

 

(1)   remain in full force and effect until payment in full of all the
Guaranteed Obligations;

 

(2)   subject to the next succeeding paragraph, be binding upon the Parent
Guarantor or such Subsidiary Guarantor, as applicable, and its respective
successors; and

 

(3)   inure to the benefit of and be enforceable by the Trustee, the holders and
their successors, transferees and assigns.

 

A Subsidiary Guarantee of a Subsidiary Guarantor will be automatically released
upon:

 

(1) (a) the sale, disposition or other transfer (including through merger or
consolidation) of all the Capital Stock (including any sale, disposition or
other transfer following which the applicable Subsidiary Guarantor is no longer
a Restricted Subsidiary), of the applicable Subsidiary Guarantor if such sale,
disposition or other transfer is made in compliance with the Indenture,

 

(b)   the Issuer designating such Subsidiary Guarantor to be an Unrestricted
Subsidiary in accordance with the provisions set forth under “— Certain
Covenants — Limitation on Restricted Payments” and the definition of
“Unrestricted Subsidiary,”

 

(c)   in the case of any Restricted Subsidiary that after the Issue Date is
required to guarantee the Second Priority Notes pursuant to the covenant
described under “— Certain Covenants — Future Subsidiary Guarantors,” the
release or discharge of the guarantee by such Restricted Subsidiary of
Indebtedness of the Issuer or any Restricted Subsidiary of the Issuer or such
Restricted Subsidiary or the repayment of the Indebtedness or Disqualified
Stock, in each case, which resulted in the obligation to guarantee the Second
Priority Obligations, and

 

(d)  the Issuer’s exercise of its legal defeasance option or covenant defeasance
option as described under “— Defeasance,” or the discharge of the Issuer’s
obligations under the Indenture in accordance with the terms of the Indenture;
and

 

(2) in the case of clause (1)(a) above, such Subsidiary Guarantor is released
from its guarantees, if any, of, and all pledges and security, if any, granted
in connection with, the Credit Agreements and any other Indebtedness of the
Issuer or any Restricted Subsidiary of the Issuer.

 

A Subsidiary Guarantee also will be automatically released upon the applicable
Subsidiary ceasing to be a Subsidiary as a result of any foreclosure of any
pledge or security interest securing First Priority Lien Obligations, subject
to, in each case, the application of the proceeds of such foreclosure in the
manner set forth in the Bridge Documentation, or if such Subsidiary is released
from its guarantees of, and all pledges and security interests granted in
connection with, the Credit Agreements and any other Indebtedness of the Issuer
or any Restricted Subsidiary of the Issuer which results in the obligation to
guarantee the Second Priority Obligations.

 

4

 

 

For the avoidance of doubt, the Parent Guarantor shall not be considered a
“Subsidiary Guarantor” for purposes of and as defined in the Indenture and shall
not be subject to any of the obligations or agreements of a Subsidiary Guarantor
thereunder.

 

Change of Control

 

From and after the Issue Date, upon the occurrence of any of the following
events (each, a “Change of Control”), each holder will have the right to require
the Issuer to repurchase all or any part of such holder’s Second Priority Notes
at a purchase price in cash equal to 101% of the principal amount thereof, plus
accrued and unpaid interest, if any, to the date of repurchase (subject to the
right of holders of record on the relevant record date to receive interest due
on the relevant interest payment date), except to the extent the Issuer has
previously elected to redeem Second Priority Notes as described under “—
Optional Redemption”:

 

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all the assets of the Issuer and its Subsidiaries, taken as
a whole, to a Person other than any of the Permitted Holders; or

 

(2) the Issuer becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than any of the Permitted Holders, in a single transaction or in a related
series of transactions, by way of merger, consolidation or other business
combination or purchase of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act, or any successor provision), of more than 50% of
the total voting power of the Voting Stock of the Issuer or any direct or
indirect parent of the Issuer.

 

In the event that at the time of such Change of Control the terms of any Bank
Indebtedness restrict or prohibit the repurchase of Second Priority Notes
pursuant to this covenant, then prior to the mailing or sending electronically
of the notice to holders provided for in the immediately following paragraph but
in any event within 30 days following any Change of Control, the Issuer shall:

 

(1)   repay in full all such Bank Indebtedness or, if doing so will allow the
purchase of Second Priority Notes, offer to repay in full all such Bank
Indebtedness and repay all Bank Indebtedness of each lender who has accepted
such offer; or

 

(2)   obtain the requisite consent under the agreements governing such Bank
Indebtedness to permit the repurchase of the Second Priority Notes as provided
for in the immediately following paragraph.

 

Within 30 days following any Change of Control, except to the extent that the
Issuer has exercised its right to redeem the Second Priority Notes as described
under “— Optional Redemption,” the Issuer shall mail or send electronically a
notice (a “Change of Control Offer”) to each holder with a copy to the Trustee
stating:

 

(1)   that a Change of Control has occurred and that such holder has the right
to require the Issuer to repurchase such holder’s Second Priority Notes at a
repurchase price in cash equal to 101% of the principal amount thereof, plus
accrued and unpaid interest to the date of repurchase (subject to the right of
holders of record on a record date to receive interest on the relevant interest
payment date);

 

5

 





 

(2)   the circumstances and relevant facts and financial information regarding
such Change of Control;

 

(3)   the repurchase date (which shall be no earlier than 30 days nor later than
60 days from the date such notice is sent); and

 

(4)   the instructions determined by the Issuer, consistent with this covenant,
that a holder must follow in order to have its Second Priority Notes purchased.

 

A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.

 

The Issuer will not be required to make a Change of Control Offer upon a Change
of Control if a third party makes the Change of Control Offer in the manner, at
the times and otherwise in compliance with the requirements set forth in the
Indenture applicable to a Change of Control Offer made by the Issuer and
purchases all Second Priority Notes validly tendered and not withdrawn under
such Change of Control Offer.

 

If holders of not less than 90% in aggregate principal amount of the outstanding
Second Priority Notes validly tender and do not withdraw such notes in a Change
of Control Offer and the Issuer, or any third party making a Change of Control
Offer in lieu of the Issuer as described above, purchases all of the notes
validly tendered and not withdrawn by such holders, the Issuer or such third
party will have the right, upon not less than 30 nor more than 60 days’ prior
notice, given not more than 30 days following such purchase pursuant to the
Change of Control Offer described above, to redeem all notes that remain
outstanding following such purchase at a price in cash equal to 101% of the
principal amount thereof plus accrued and unpaid interest to but excluding the
date of redemption.

 

Second Priority Notes repurchased by the Issuer pursuant to a Change of Control
Offer will have the status of Second Priority Notes issued but not outstanding
or will be retired and canceled at the option of the Issuer. Second Priority
Notes purchased by a third party pursuant to the preceding paragraph will have
the status of Second Priority Notes issued and outstanding.

 

The Issuer will comply, to the extent applicable, with the requirements of
Section 14(e) of the Exchange Act and any other securities laws or regulations
in connection with the repurchase of Second Priority Notes pursuant to this
covenant. To the extent that the provisions of any securities laws or
regulations conflict with provisions of this covenant, the Issuer will comply
with the applicable securities laws and regulations and will not be deemed to
have breached its obligations under this covenant by virtue thereof.

 

The provisions under the Indenture relating to the Issuer’s obligation to make
an offer to repurchase the Second Priority Notes as a result of a Change of
Control may be waived or modified with the written consent of the holders of a
majority in principal amount of the Second Priority Notes.

 

Certain Covenants

 

Set forth below are summaries of certain covenants that will be contained in the
Indenture. If, on any date following the Issue Date, (i) the Second Priority
Notes have Investment Grade Ratings from both Rating Agencies, and the Issuer
has delivered notice of such Investment Grade Ratings to the Trustee, and (ii)
no Default has occurred and is continuing under the Indenture then, beginning on
that day and continuing at all times thereafter regardless of any subsequent
changes in the ratings of the Second Priority Notes, the covenants specifically
listed under the following captions in this “Description of Second Priority
Notes” will no longer be applicable to the Second Priority Notes:

 

6

 

 

(1)    “— Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock”;

 

(2)    “— Limitation on Restricted Payments”;

 

(3)    “— Dividend and Other Payment Restrictions Affecting Subsidiaries”;

 

(4)    “— Asset Sales”;

 

(5)    “— Transactions with Affiliates”;

 

(6)    “— Future Subsidiary Guarantors”; and

 

(7)    clause (4) of the first paragraph of “— Merger, Amalgamation,
Consolidation or Sale of All or Substantially All Assets.”

 

In addition, during any period of time that (i) the Second Priority Notes have
Investment Grade Ratings from both Rating Agencies, and the Issuer has delivered
notice of such Investment Grade Ratings to the Trustee, and (ii) no Default has
occurred and is continuing under the Indenture (the occurrence of the events
described in the foregoing clauses (i) and (ii) being collectively referred to
as a “Covenant Suspension Event”), the Issuer and its Restricted Subsidiaries
will not be subject to the covenant described under “Change of Control” (the
“Suspended Covenant”). In the event that the Issuer and its Restricted
Subsidiaries are not subject to the Suspended Covenant under the Indenture for
any period of time as a result of the foregoing, and on any subsequent date (the
“Reversion Date”) one or both of the Rating Agencies (a) withdraw their
Investment Grade Rating or downgrade the rating assigned to the Second Priority
Notes below an Investment Grade Rating or (b) the Issuer or any of its
Affiliates enters into an agreement to effect a transaction that would result in
a Change of Control and one or more of the Rating Agencies indicate that if
consummated, such transaction (alone or together with any related
recapitalization or refinancing transactions) would cause such Rating Agency to
withdraw its Investment Grade Rating or downgrade the ratings assigned to the
Second Priority Notes below an Investment Grade Rating, then the Issuer and its
Restricted Subsidiaries will thereafter again be subject to the Suspended
Covenant from such date with respect to future events, including, without
limitation, a proposed transaction described in clause (b) above, until the
occurrence, if any, of another Covenant Suspension Event, or the termination of
such agreement, or the withdrawal by such Rating Agency of such indication,
whichever occurs earliest. The Issuer shall deliver written notice to the
Trustee promptly upon the occurrence of any Reversion Date.

 

Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock. The Indenture will provide that, from and after the Issue Date:

 

(1)    the Issuer will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and

 

(2)    the Issuer will not permit any of its Restricted Subsidiaries (other than
a Subsidiary Guarantor) to issue any shares of Preferred Stock;

 

provided, however, that the Issuer and any Restricted Subsidiary that is a
Subsidiary Guarantor or a Foreign Subsidiary may Incur Indebtedness (including
Acquired Indebtedness) or issue shares of Disqualified Stock and any Restricted
Subsidiary may issue shares of Preferred Stock, in each case if the Fixed Charge
Coverage Ratio of the Issuer for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is Incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.00 to
1.00 determined on a pro forma basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been Incurred, or
the Disqualified Stock or Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of such
four-quarter period.

 

7

 

 

The foregoing limitations will not apply to:

 

(a)    (x) the Incurrence by the Issuer or its Restricted Subsidiaries of
Secured Indebtedness under any Credit Agreements and the issuance and creation
of letters of credit and bankers’ acceptances thereunder (with letters of credit
and bankers’ acceptances being deemed to have a principal amount equal to the
face amount thereof) in the aggregate principal amount of $[       ] 3 million
plus an aggregate additional principal amount outstanding at any one time that
does not cause the Secured Indebtedness Leverage Ratio of the Issuer to exceed
4.00 to 1.00, determined on a pro forma basis (including a pro forma application
of the net proceeds therefrom) and (y) the Incurrence by the Issuer or its
Restricted Subsidiaries of Secured Indebtedness under the Revolving Credit
Agreement or any other Credit Agreement that is a revolving, working capital or
liquidity facility in an aggregate amount not to exceed the greater of (A) $750
million and (B) the Borrowing Base as of the date of such Incurrence

 

(b)    the Incurrence by the Issuer and the Subsidiary Guarantors of
Indebtedness represented by the Second Priority Notes (not including any
Additional Notes) and any Rollover Loans and the Subsidiary Guarantees, as
applicable;

 

(c)    (x) the Incurrence by the Issuer and the Subsidiary Guarantors of
Indebtedness represented by the First Priority Notes and any First Priority
Rollover Loans in an aggregate amount not to exceed $[ ] and the subsidiary
guarantees thereof and (y) Indebtedness existing on the Closing Date (other than
Indebtedness described in clauses (a), (b) and clause (c)(x)) ;

 

(d)    Indebtedness (including Capitalized Lease Obligations) Incurred by the
Issuer or any of its Restricted Subsidiaries, Disqualified Stock issued by the
Issuer or any of its Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiaries of the Issuer to finance (whether prior to or within 270
days after) the purchase, lease, construction or improvement of property (real
or personal) or equipment (whether through the direct purchase of assets or the
Capital Stock of any Person owning such assets (but no other material assets));

 

(e)    Indebtedness Incurred by the Issuer or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other benefits to employees or former employees or their families
or property, casualty or liability insurance or self-insurance, and letters of
credit in connection with the maintenance of, or pursuant to the requirements
of, environmental or other permits or licenses from governmental authorities, or
other Indebtedness with respect to reimbursement type obligations regarding
workers’ compensation claims;

 

(f)    Indebtedness arising from agreements of the Issuer or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred in connection with the Original
Transactions or any other acquisition or disposition of any business, assets or
a Subsidiary of the Issuer occurring after September 20, 2006 and before the
Issue Date, and any other acquisition or disposition of any business, assets or
a Subsidiary of the Issuer occurring on or after the Issue Date in accordance
with the terms of the Indenture, other than guarantees of Indebtedness Incurred
by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition;

 



 

3 To be set at the amount of term loans outstanding on the Closing Date.

 

8

 

 

(g)    Indebtedness of the Issuer to a Restricted Subsidiary; provided that any
such Indebtedness owed to a Restricted Subsidiary that is not a Subsidiary
Guarantor is subordinated in right of payment to the obligations of the Issuer
under the Second Priority Notes; provided, further, that any subsequent issuance
or transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to the Issuer or another
Restricted Subsidiary) shall be deemed, in each case, to be an Incurrence of
such Indebtedness;

 

(h)    shares of Preferred Stock of a Restricted Subsidiary issued to the Issuer
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Issuer or another
Restricted Subsidiary) shall be deemed, in each case, to be an issuance of
shares of Preferred Stock;

 

(i)     Indebtedness of a Restricted Subsidiary to the Issuer or another
Restricted Subsidiary; provided that if a Subsidiary Guarantor incurs such
Indebtedness to a Restricted Subsidiary that is not a Subsidiary Guarantor, such
Indebtedness is subordinated in right of payment to the Subsidiary Guarantee of
such Subsidiary Guarantor; provided, further, that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any Restricted
Subsidiary holding such Indebtedness ceasing to be a Restricted Subsidiary or
any other subsequent transfer of any such Indebtedness (except to the Issuer or
another Restricted Subsidiary) shall be deemed, in each case, to be an
Incurrence of such Indebtedness;

 

(j)    Hedging Obligations that are not incurred for speculative purposes and
either (1) for the purpose of fixing or hedging interest rate risk with respect
to any Indebtedness that is permitted by the terms of the Indenture to be
outstanding; (2) for the purpose of fixing or hedging currency exchange rate
risk with respect to any currency exchanges; or (3) for the purpose of fixing or
hedging commodity price risk (including resin price risk) with respect to any
commodity purchases or sales;

 

(k)    obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Issuer or any Restricted Subsidiary in the
ordinary course of business;

 

(l)    Indebtedness or Disqualified Stock of the Issuer or any Restricted
Subsidiary of the Issuer and Preferred Stock of any Restricted Subsidiary of the
Issuer not otherwise permitted hereunder in an aggregate principal amount, which
when aggregated with the principal amount or liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (l), does not exceed the greater of $425.0
million and 5.0% of Total Assets at the time of Incurrence (it being understood
that any Indebtedness Incurred under this clause (l) shall cease to be deemed
Incurred or outstanding for purposes of this clause (l) but shall be deemed
Incurred for purposes of the first paragraph of this covenant from and after the
first date on which the Issuer, or the Restricted Subsidiary, as the case may
be, could have Incurred such Indebtedness under the first paragraph of this
covenant without reliance upon this clause (l));

 

9

 

 

(m)    any guarantee by the Issuer or a Subsidiary Guarantor of Indebtedness or
other obligations of the Issuer or any of its Restricted Subsidiaries so long as
the Incurrence of such Indebtedness Incurred by the Issuer or such Restricted
Subsidiary is permitted under the terms of the Indenture; provided that if such
Indebtedness is by its express terms subordinated in right of payment to the
Second Priority Notes or the Subsidiary Guarantee of such Restricted Subsidiary,
as applicable, any such guarantee of such Subsidiary Guarantor with respect to
such Indebtedness shall be subordinated in right of payment to such Subsidiary
Guarantor’s Subsidiary Guarantee with respect to the Second Priority Notes
substantially to the same extent as such Indebtedness is subordinated to the
Second Priority Notes or the Subsidiary Guarantee of such Restricted Subsidiary,
as applicable;

 

(n)    the Incurrence by the Issuer or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
of the Issuer which serves to refund, refinance or defease any Indebtedness
Incurred or Disqualified Stock or Preferred Stock issued as permitted under the
first paragraph of this covenant and clauses (a), (b), (c), (d), (n), (o), (s)
and (t) of this paragraph or any Indebtedness, Disqualified Stock or Preferred
Stock Incurred to so refund or refinance such Indebtedness, Disqualified Stock
or Preferred Stock, including any Indebtedness, Disqualified Stock or Preferred
Stock Incurred to pay premiums and fees in connection therewith (subject to the
following proviso, “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:

 

(1)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced;

 

(2)    has a Stated Maturity which is not earlier than the earlier of (x) the
Stated Maturity of the Indebtedness being refunded or refinanced or (y) 91 days
following the maturity date of the Second Priority Notes;

 

(3)    to the extent such Refinancing Indebtedness refinances (a) Indebtedness
junior to the Second Priority Notes or the Subsidiary Guarantee of such
Restricted Subsidiary, as applicable, such Refinancing Indebtedness is junior to
the Second Priority Notes or the Subsidiary Guarantee of such Restricted
Subsidiary, as applicable, or (b) Disqualified Stock or Preferred Stock, such
Refinancing Indebtedness is Disqualified Stock or Preferred Stock;

 

(4)    is Incurred in an aggregate amount (or if issued with original issue
discount, an aggregate issue price) that is equal to or less than the aggregate
amount (or if issued with original issue discount, the aggregate accreted value)
then outstanding of the Indebtedness being refinanced plus premium, fees and
expenses Incurred in connection with such refinancing;

 

(5)    shall not include (x) Indebtedness of a Restricted Subsidiary of the
Issuer that is not a Subsidiary Guarantor that refinances Indebtedness of the
Issuer or a Restricted Subsidiary that is a Subsidiary Guarantor, or (y)
Indebtedness of the Issuer or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary; and

 

(6)    in the case of any Refinancing Indebtedness Incurred to refinance
Indebtedness outstanding under clause (a), (d) or (t), shall be deemed to have
been Incurred and to be outstanding under such clause (a), (d) or (t), as
applicable, and not this clause (n) for purposes of determining amounts
outstanding under such clauses (a), (d) and (t);

 

provided, further, that subclauses (1) and (2) of this clause (n) will not apply
to any refunding or refinancing of any Secured Indebtedness constituting First
Priority Lien Obligations;

 

(o)    Indebtedness, Disqualified Stock or Preferred Stock of (x) the Issuer or
any of its Restricted Subsidiaries incurred to finance an acquisition or (y)
Persons that are acquired by the Issuer or any of its Restricted Subsidiaries or
merged with or into the Issuer or any of its Restricted Subsidiaries in
accordance with the terms of the Indenture; provided, however, that after giving
effect to such acquisition or merger, either:

 

10

 

 

(1)    the Issuer would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
first sentence of this covenant; or

 

(2)    the Fixed Charge Coverage Ratio of the Issuer would be greater than
immediately prior to such acquisition or merger;

 

(p)     Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to the Issuer or any Restricted
Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);

 

(q)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;

 

(r)     Indebtedness of the Issuer or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to any Credit Agreement, in a
principal amount not in excess of the stated amount of such letter of credit;

 

(s)    Contribution Indebtedness;

 

(t)    Indebtedness of Foreign Subsidiaries; provided, however, that the
aggregate principal amount of Indebtedness Incurred under this clause (t), when
aggregated with the principal amount of all other Indebtedness then outstanding
and Incurred pursuant to this clause (t), does not exceed, at any one time
outstanding, the greater of $100.0 million and 10.0% of the Total Assets held on
the balance sheet of all Foreign Subsidiaries of the Issuer, taken together, at
the time of Incurrence;

 

(u)    Indebtedness of the Issuer or any Restricted Subsidiary consisting of (x)
the financing of insurance premiums or (y) take-or-pay obligations contained in
supply arrangements, in each case, in the ordinary course of business; and

 

(v)    Indebtedness incurred on behalf of, or representing guarantees of
Indebtedness of, joint ventures of the Issuer or any Restricted Subsidiary not
in excess, at any one time outstanding, of the greater of (i) $425 million and
(ii) 5.0% of Total Assets at the time of Incurrence.

 

For purposes of determining compliance with this covenant, in the event that an
item of Indebtedness, Disqualified Stock or Preferred Stock meets the criteria
of more than one of the categories of permitted Indebtedness described in
clauses (a) through (v) above or is entitled to be Incurred pursuant to the
first paragraph of this covenant, the Issuer shall, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such item of
Indebtedness in any manner that complies with this covenant; provided that all
Indebtedness under the Term Loan Bridge Credit Agreement and the Existing Term
Credit Agreement outstanding on the Issue Date shall be deemed to have been
incurred pursuant to the fixed dollar prong of clause (a) and the Issuer shall
not be permitted to reclassify all or any portion of such Indebtedness. Accrual
of interest, the accretion of accreted value, the payment of interest in the
form of additional Indebtedness with the same terms, the payment of dividends on
Preferred Stock in the form of additional shares of Preferred Stock of the same
class, accretion or amortization of original issue discount or liquidation
preference and increases in the amount of Indebtedness outstanding solely as a
result of fluctuations in the exchange rate of currencies will not be deemed to
be an Incurrence of Indebtedness for purposes of this covenant. Guarantees of,
or obligations in respect of letters of credit relating to, Indebtedness which
is otherwise included in the determination of a particular amount of
Indebtedness shall not be included in the determination of such amount of
Indebtedness; provided that the Incurrence of the Indebtedness represented by
such guarantee or letter of credit, as the case may be, was in compliance with
this covenant.

 

11

 

 

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar equivalent), in the case
of revolving credit debt; provided that if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

 

Limitation on Restricted Payments. The Indenture will provide that, from and
after the Issue Date, the Issuer will not, and will not permit any of its
Restricted Subsidiaries to, directly or indirectly:

 

(1)    declare or pay any dividend or make any distribution on account of the
Issuer’s or any of its Restricted Subsidiaries’ Equity Interests, including any
payment made in connection with any merger, amalgamation or consolidation
involving the Issuer (other than (A) dividends or distributions by the Issuer
payable solely in Equity Interests (other than Disqualified Stock) of the
Issuer; or (B) dividends or distributions by a Restricted Subsidiary so long as,
in the case of any dividend or distribution payable on or in respect of any
class or series of securities issued by a Restricted Subsidiary other than a
Wholly Owned Restricted Subsidiary, the Issuer or a Restricted Subsidiary
receives at least its pro rata share of such dividend or distribution in
accordance with its Equity Interests in such class or series of securities);

 

(2)    purchase or otherwise acquire or retire for value any Equity Interests of
the Issuer or any direct or indirect parent of the Issuer;

 

(3)    make any principal payment on, or redeem, repurchase, defease or
otherwise acquire or retire for value, in each case prior to any scheduled
repayment or scheduled maturity, any Subordinated Indebtedness of the Issuer or
any of its Restricted Subsidiaries (other than the payment, redemption,
repurchase, defeasance, acquisition or retirement of (A) Subordinated
Indebtedness in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
such payment, redemption, repurchase, defeasance, acquisition or retirement and
(B) Indebtedness permitted under clauses (g) and (i) of the second paragraph of
the covenant described under “— Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”); or

 

(4)    make any Restricted Investment.

 

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

 

(a)    no Default shall have occurred and be continuing or would occur as a
consequence thereof;

 

(b)    immediately after giving effect to such transaction on a pro forma basis,
the Issuer could Incur $1.00 of additional Indebtedness under the provisions of
the first paragraph of the covenant described under “— Limitation on Incurrence
of Indebtedness and Issuance of Disqualified Stock and Preferred Stock”; and

 

12

 

 

(c) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Issuer and its Restricted Subsidiaries after the
Closing Date (including Restricted Payments permitted by clauses (1), (4) (only
to the extent of one-half of the amounts paid pursuant to such clause), (6) and
(8) of the next succeeding paragraph, but excluding all other Restricted
Payments permitted by the next succeeding paragraph), is less than the amount
equal to the Cumulative Credit.

 

“Cumulative Credit” means the sum of (without duplication):

 

(1) 50% of the Consolidated Net Income of the Issuer for the period (taken as
one accounting period, the “Reference Period”) from [December 31, 2010]4 to the
end of the Issuer’s most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit), plus

 

(2) 100% of the aggregate net proceeds, including cash and the Fair Market Value
(as determined in good faith by the Issuer) of property other than cash,
received by the Issuer after the Closing Date from the issue or sale of Equity
Interests of the Issuer (excluding Refunding Capital Stock (as defined below),
Designated Preferred Stock, Excluded Contributions, Disqualified Stock and the
Cash Contribution Amount), including Equity Interests issued upon conversion of
Indebtedness or Disqualified Stock or upon exercise of warrants or options
(other than an issuance or sale to a Restricted Subsidiary of the Issuer or an
employee stock ownership plan or trust established by the Issuer or any of its
Subsidiaries), plus

 

(3) 100% of the aggregate amount of contributions to the capital of the Issuer
received in cash and the Fair Market Value (as determined in good faith by the
Issuer) of property other than cash after the Closing Date (other than Excluded
Contributions, Refunding Capital Stock, Designated Preferred Stock, Disqualified
Stock and the Cash Contribution Amount), plus

 

(4) the principal amount of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock of
the Issuer or any Restricted Subsidiary thereof issued after the Closing Date
(other than Indebtedness or Disqualified Stock issued to a Restricted
Subsidiary) which has been converted into or exchanged for Equity Interests in
the Issuer (other than Disqualified Stock) or any direct or indirect parent of
the Issuer (provided in the case of any parent, such Indebtedness or
Disqualified Stock is retired or extinguished), plus

 

(5) 100% of the aggregate amount received after the Closing Date by the Issuer
or any Restricted Subsidiary in cash and the Fair Market Value (as determined in
good faith by the Issuer) of property other than cash received after the Closing
Date by the Issuer or any Restricted Subsidiary from:

 

(A)         the sale or other disposition (other than to the Issuer or a
Restricted Subsidiary of the Issuer) of Restricted Investments made by the
Issuer and its Restricted Subsidiaries and from repurchases and redemptions of
such Restricted Investments from the Issuer and its Restricted Subsidiaries by
any Person (other than the Issuer or any of its Restricted Subsidiaries) and
from repayments of loans or advances which constituted Restricted Investments
(other than in each case to the extent that the Restricted Investment was made
pursuant to clause (7) or (10) of the succeeding paragraph),

 

(B)         the sale (other than to the Issuer or a Restricted Subsidiary of the
Issuer) of the Capital Stock of an Unrestricted Subsidiary, or

 



 

4 To be conformed to the date under the Bridge Loan Agreement.

 

13

 

 

(C)         a distribution or dividend from an Unrestricted Subsidiary, plus

 

(6) in the event any Unrestricted Subsidiary of the Issuer has been redesignated
as a Restricted Subsidiary or has been merged, consolidated or amalgamated with
or into, or transfers or conveys its assets to, or is liquidated into, the
Issuer or a Restricted Subsidiary, in each case, after the Closing Date, the
Fair Market Value (as determined in good faith by the Issuer or, if such Fair
Market Value may exceed $25.0 million, in writing by an Independent Financial
Advisor) of the Investment of the Issuer in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), after taking into account any
Indebtedness associated with the Unrestricted Subsidiary so designated or
combined or any Indebtedness associated with the assets so transferred or
conveyed (other than in each case to the extent that the designation of such
Subsidiary as an Unrestricted Subsidiary was made pursuant to clause (7) or (10)
of the succeeding paragraph or constituted a Permitted Investment).

 

The foregoing provisions will not prohibit:

 

(1) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of the Indenture;

 

(2) (a) the repurchase, retirement or other acquisition of any Equity Interests
(“Retired Capital Stock”) of the Issuer or any direct or indirect parent of the
Issuer or Subordinated Indebtedness of the Issuer, any direct or indirect parent
of the Issuer or any Subsidiary Guarantor in exchange for, or out of the
proceeds of, the substantially concurrent sale of, Equity Interests of the
Issuer or any direct or indirect parent of the Issuer or contributions to the
equity capital of the Issuer (other than any Disqualified Stock or any Equity
Interests sold to a Subsidiary of the Issuer or to an employee stock ownership
plan or any trust established by the Issuer or any of its Subsidiaries)
(collectively, including any such contributions, “Refunding Capital Stock”); and

 

(b) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale (other than to a
Subsidiary of the Issuer or to an employee stock ownership plan or any trust
established by the Issuer or any of its Subsidiaries) of Refunding Capital
Stock;

 

(3) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Issuer or any Subsidiary Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Issuer or a Subsidiary Guarantor which is Incurred in
accordance with the covenant described under “— Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock” so long as

 

(a)    the principal amount of such new Indebtedness does not exceed the
principal amount of the Subordinated Indebtedness being so redeemed,
repurchased, acquired or retired for value (plus the amount of any premium
required to be paid under the terms of the instrument governing the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired plus any fees
incurred in connection therewith),

 

(b)    such Indebtedness is subordinated to the Second Priority Notes or the
related Subsidiary Guarantee, as the case may be, at least to the same extent as
such Subordinated Indebtedness so purchased, exchanged, redeemed, repurchased,
acquired or retired for value,

 

(c)    such Indebtedness has a final scheduled maturity date equal to or later
than the earlier of (x) the final scheduled maturity date of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired or (y) 91 days
following the maturity date of the Second Priority Notes, and

 

14

 

 

(d)    such Indebtedness has a Weighted Average Life to Maturity at the time
Incurred which is not less than the remaining Weighted Average Life to Maturity
of the Subordinated Indebtedness being so redeemed, repurchased, acquired or
retired;

 

(4) the repurchase, retirement or other acquisition (or dividends to any direct
or indirect parent of the Issuer to finance any such repurchase, retirement or
other acquisition) for value of Equity Interests of the Issuer or any direct or
indirect parent of the Issuer held by any future, present or former employee,
director or consultant of the Issuer or any direct or indirect parent of the
Issuer or any Subsidiary of the Issuer pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate amounts paid
under this clause (4) do not exceed $25.0 million in any calendar year (with
unused amounts in any calendar year (including calendar years occurring from and
after the calendar year during which January 1, 2013 occurred) being permitted
to be carried over for the two succeeding calendar years); provided, further,
however, that such amount in any calendar year may be increased by an amount not
to exceed:

 

(a)          the cash proceeds received by the Issuer or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Disqualified Stock)
of the Issuer or any direct or indirect parent of the Issuer (to the extent
contributed to the Issuer) to members of management, directors or consultants of
the Issuer and its Restricted Subsidiaries or any direct or indirect parent of
the Issuer that occurs after September 20, 2006 (provided that the amount of
such cash proceeds utilized for any such repurchase, retirement, other
acquisition or dividend will not increase the amount available for Restricted
Payments under clause (c) of the first paragraph under “— Limitation on
Restricted Payments”); plus

 

(b)          the cash proceeds of key man life insurance policies received by
the Issuer or any direct or indirect parent of the Issuer (to the extent
contributed to the Issuer) or the Issuer’s Restricted Subsidiaries after
September 20, 2006; provided that the Issuer may elect to apply all or any
portion of the aggregate increase contemplated by clauses (a) and (b) above in
any calendar year;

 

(5) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Issuer or any of its Restricted
Subsidiaries issued or incurred in accordance with the covenant described under
“— Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock”;

 

(6) the declaration and payment of dividends or distributions (a) to holders of
any class or series of Designated Preferred Stock (other than Disqualified
Stock) issued after the Issue Date and (b) to any direct or indirect parent of
the Issuer, the proceeds of which will be used to fund the payment of dividends
to holders of any class or series of Designated Preferred Stock (other than
Disqualified Stock) of any direct or indirect parent of the Issuer issued after
the Issue Date; provided, however, that, (x) for the most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date of issuance of such Designated Preferred Stock,
after giving effect to such issuance (and the payment of dividends or
distributions) on a pro forma basis, the Issuer would have had a Fixed Charge
Coverage Ratio of at least 2.00 to 1.00 and (y) the aggregate amount of
dividends declared and paid pursuant to this clause (6) does not exceed the net
cash proceeds actually received by the Issuer from any such sale of Designated
Preferred Stock (other than Disqualified Stock) issued after the Issue Date;

 

(7) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(7) that are at that time outstanding, not to exceed the greater of $175.0
million and 2.0% of Total Assets at the time of such Investment (with the Fair
Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

 

15

 

 

(8) the payment of dividends on the Issuer’s common stock (or the payment of
dividends to any direct or indirect parent of the Issuer to fund the payment by
such direct or indirect parent of the Issuer of dividends on such entity’s
common stock) of up to 6% per annum of the net proceeds received by the Issuer
on or after November 19, 2010 from any public offering on or after

November 19, 2010 of common stock of the Issuer or any direct or indirect parent
of the Issuer;

 

(9) Investments that are made with Excluded Contributions;

 

(10) other Restricted Payments in an aggregate amount not to exceed the greater
of $425.0 million and 5.0% of Total Assets at the time made;

 

(11) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to the Issuer or a Restricted Subsidiary of the Issuer
by, Unrestricted Subsidiaries;

 

(12) the payment of dividends or other distributions to any direct or indirect
parent of the Issuer in amounts required for such parent to pay federal, state
or local income taxes (as the case may be) imposed directly on such parent to
the extent such income taxes are attributable to the income of the Issuer and
its Restricted Subsidiaries (including, without limitation, by virtue of such
parent being the common parent of a consolidated or combined tax group of which
the Issuer and/or its Restricted Subsidiaries are members);

 

(13) the payment of dividends, other distributions or other amounts or the
making of loans or advances by the Issuer, if applicable:

 

(a)          in amounts required for any direct or indirect parent of the
Issuer, if applicable, to pay fees and expenses (including franchise or similar
taxes) required to maintain its corporate existence, customary salary, bonus and
other benefits payable to, and indemnities provided on behalf of, officers and
employees of any direct or indirect parent of the Issuer, if applicable, and
general corporate overhead expenses of any direct or indirect parent of the
Issuer, if applicable, in each case to the extent such fees and expenses are
attributable to the ownership or operation of the Issuer, if applicable, and its
Subsidiaries;

 

(b)          in amounts required for any direct or indirect parent of the
Issuer, if applicable, to pay interest and/or principal on Indebtedness the
proceeds of which have been contributed to the Issuer or any of its Restricted
Subsidiaries and that has been guaranteed by, or is otherwise considered
Indebtedness of, the Issuer Incurred in accordance with the covenant described
under “— Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock and Preferred Stock”; and

 

(c)          in amounts required for any direct or indirect parent of the Issuer
to pay fees and expenses, other than to Affiliates of the Issuer, related to any
unsuccessful equity or debt offering of such parent;

 

(14) cash dividends or other distributions on the Issuer’s Capital Stock used
to, or the making of loans to any direct or indirect parent of the Issuer to,
fund the Original Transactions and the payment of fees and expenses incurred in
connection with the Original Transactions or owed by the Issuer or any direct or
indirect parent of the Issuer, as the case may be, or Restricted Subsidiaries of
the Issuer to Affiliates, in each case to the extent permitted by the covenant
described under “— Transactions with Affiliates”;

 

16

 

 

(15) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

 

(16) purchases of receivables pursuant to a Receivables Repurchase Obligation in
connection with a Qualified Receivables Financing and the payment or
distribution of Receivables Fees;

 

(17) payments of cash, or dividends, distributions or advances by the Issuer or
any Restricted Subsidiary to allow the payment of cash in lieu of the issuance
of fractional shares upon the exercise of options or warrants or upon the
conversion or exchange of Capital Stock of any such Person;

 

(18) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to the provisions similar to those
described under the captions “— Change of Control” and “— Asset Sales”; provided
that all Second Priority Notes tendered by holders of the Second Priority Notes
in connection with a Change of Control or Asset Sale Offer, as applicable, have
been repurchased, redeemed or acquired for value;

 

(19) any payments made, including any such payments made to any direct or
indirect parent of the Issuer to enable it to make payments, in connection with
the consummation of the Transactions (other than payments to any Permitted
Holder or any Affiliate thereof); and

 

(20) in addition to the foregoing Restricted Payments, the Issuer may make
additional Restricted Payments so long as immediately after giving pro forma
effect thereto and the application of the net proceeds therefrom, the Total
Indebtedness Leverage Ratio would be no greater than 3.00 to 1.00;

 

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (6), (7), (10) and (11) above, no
Default shall have occurred and be continuing or would occur as a consequence
thereof.

 

The Issuer will not permit any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the definition of “Unrestricted Subsidiary.” For
purposes of designating any Restricted Subsidiary as an Unrestricted Subsidiary,
all outstanding Investments by the Issuer and its Restricted Subsidiaries
(except to the extent repaid) in the Subsidiary so designated will be deemed to
be Restricted Payments in an amount determined as set forth in the last sentence
of the definition of “Investments.” Such designation will only be permitted if a
Restricted Payment in such amount would be permitted at such time and if such
Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

 

Dividend and Other Payment Restrictions Affecting Subsidiaries. The Indenture
will provide that, from and after the Issue Date, the Issuer will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary to:

 

(a)    (i) pay dividends or make any other distributions to the Issuer or any of
its Restricted Subsidiaries (1) on its Capital Stock; or (2) with respect to any
other interest or participation in, or measured by, its profits; or (ii) pay any
Indebtedness owed to the Issuer or any of its Restricted Subsidiaries;

 

(b)    make loans or advances to the Issuer or any of its Restricted
Subsidiaries; or

 

(c)    sell, lease or transfer any of its properties or assets to the Issuer or
any of its Restricted Subsidiaries; except in each case for such encumbrances or
restrictions existing under or by reason of:

 

17

 

 

(1)    contractual encumbrances or restrictions in effect on the Issue Date,
including pursuant to the Credit Agreements, the other Credit Agreement
Documents, the Existing Second Priority Notes Indentures, the Bridge Loan
Agreement, the First Priority Bridge Loan Agreement and the First Priority Notes
Indenture;

 

(2)    the Indenture, the Second Priority Notes, the Security Documents and the
Intercreditor Agreement;

 

(3)    applicable law or any applicable rule, regulation or order;

 

(4)     any agreement or other instrument relating to Indebtedness of a Person
acquired by the Issuer or any Restricted Subsidiary which was in existence at
the time of such acquisition (but not created in contemplation thereof or to
provide all or any portion of the funds or credit support utilized to consummate
such acquisition), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired;

 

(5)    contracts or agreements for the sale of assets, including any restriction
with respect to a Restricted Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Capital Stock or assets of such
Restricted Subsidiary pending the closing of such sale or disposition;

 

(6)    Secured Indebtedness otherwise permitted to be Incurred pursuant to the
covenants described under “— Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock” and “— Liens” that limit the
right of the debtor to dispose of the assets securing such Indebtedness;

 

(7)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

 

(8)     customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

 

(9)     purchase money obligations for property acquired in the ordinary course
of business that

impose restrictions of the nature discussed in clause (c) above on the property
so acquired;

 

(10)     customary provisions contained in leases, licenses and other similar
agreements entered into in the ordinary course of business that impose
restrictions of the type described in clause(c) above on the property subject to
such lease;

 

(11)     any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, however, that such
restrictions apply only to such Receivables Subsidiary;

 

(12)     other Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary of the Issuer

 

(i)          that is a Subsidiary Guarantor that is Incurred subsequent to the
Issue Date pursuant to the covenant described under “— Limitation on Incurrence
of Indebtedness and Issuance of Disqualified Stock and Preferred Stock” or

 

(ii)         that is Incurred by a Foreign Subsidiary of the Issuer subsequent
to the Issue Date pursuant to clause (d), (l) or (t) of the second paragraph of
the covenant described under “— Limitation on Incurrence of Indebtedness and
Issuance of Disqualified Stock and Preferred Stock”;

 

18

 

 

(13)     any Restricted Investment not prohibited by the covenant described
under “— Limitation on Restricted Payments” and any Permitted Investment; or

 

(14)     any encumbrances or restrictions of the type referred to in clauses
(a), (b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(13) above; provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Issuer, no more restrictive with respect to
such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.

 

For purposes of determining compliance with this covenant, (1) the priority of
any Preferred Stock in receiving dividends or liquidating distributions prior to
dividends or liquidating distributions being paid on common stock shall not be
deemed a restriction on the ability to make distributions on Capital Stock and
(2) the subordination of loans or advances made to the Issuer or a Restricted
Subsidiary of the Issuer to other Indebtedness Incurred by the Issuer or any
such Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances.

 

Asset Sales. The Indenture will provide that from and after the Issue Date, the
Issuer will not, and will not permit any of its Restricted Subsidiaries to,
cause or make an Asset Sale, unless (x) the Issuer or any of its Restricted
Subsidiaries, as the case may be, receives consideration at the time of such
Asset Sale at least equal to the Fair Market Value (as determined in good faith
by the Issuer) of the assets sold or otherwise disposed of, and (y) at least 75%
of the consideration therefor received by the Issuer or such Restricted
Subsidiary, as the case may be, is in the form of Cash Equivalents; provided
that the amount of:

 

(a)    any liabilities (as shown on the Issuer’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto) of the Issuer or any
Restricted Subsidiary of the Issuer (other than liabilities that are by their
terms subordinated to the Second Priority Notes or any Subsidiary Guarantee)
that are assumed by the transferee of any such assets,

 

(b)     any notes or other obligations or other securities or assets received by
the Issuer or such Restricted Subsidiary of the Issuer from such transferee that
are converted by the Issuer or such Restricted Subsidiary of the Issuer into
cash within 180 days of the receipt thereof (to the extent of the cash
received), and

 

(c)     any Designated Non-cash Consideration received by the Issuer or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of 2.0% of Total Assets and $175.0 million at the time of the receipt of
such Designated Non-cash Consideration (with the Fair Market Value of each item
of Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be Cash
Equivalents for the purposes of this provision.

 

Within 365 days after the Issuer’s or any Restricted Subsidiary of the Issuer’s
receipt of the Net Proceeds of any Asset Sale, the Issuer or such Restricted
Subsidiary of the Issuer may apply the Net Proceeds from such Asset Sale, at its
option:

 

19

 

 

(1)    to repay (A) Indebtedness constituting First Priority Lien Obligations
(and, if the Indebtedness repaid is revolving credit Indebtedness, to
correspondingly reduce commitments with respect thereto), Indebtedness of a
Foreign Subsidiary or Pari Passu Indebtedness (provided that, if the Issuer or
any Subsidiary Guarantor shall so reduce Obligations under Pari Passu
Indebtedness (other than any First Priority Lien Obligations), the Issuer will
equally and ratably reduce Obligations under the Second Priority Notes through
open-market purchases (provided that such purchases are at or above 100% of the
principal amount thereof) or by making an offer (in accordance with the
procedures set forth below for an Asset Sale Offer) to all holders to purchase
at a purchase price equal to 100% of the principal amount thereof, plus accrued
and unpaid interest on the pro rata principal amount of Second Priority Notes),
or Indebtedness of a Restricted Subsidiary that is not a Subsidiary Guarantor,
in each case other than Indebtedness owed to the Issuer or an Affiliate of the
Issuer,

 

(2)    to make an investment in any one or more businesses (provided that if
such investment is in the form of the acquisition of Capital Stock of a Person,
such acquisition results in such Person becoming a Restricted Subsidiary of the
Issuer), assets, or property or capital expenditures, in each case used or
useful in a Similar Business, or

 

(3)    to make an investment in any one or more businesses (provided that if
such investment is in the form of the acquisition of Capital Stock of a Person,
such acquisition results in such Person becoming a Restricted Subsidiary of the
Issuer), properties or assets that replace the properties and assets that are
the subject of such Asset Sale.

 

In the case of clauses (2) and (3) above, a binding commitment shall be treated
as a permitted application of the Net Proceeds from the date of such commitment;
provided that in the event such binding commitment is later canceled or
terminated for any reason before such Net Proceeds are so applied, the Issuer or
such Restricted Subsidiary enters into another binding commitment within nine
months of such cancellation or termination of the prior binding commitment;
provided, further that the Issuer or such Restricted Subsidiary may only enter
into such a commitment under the foregoing provision one time with respect to
each Asset Sale.

 

Pending the final application of any such Net Proceeds, the Issuer or such
Restricted Subsidiary of the Issuer may temporarily reduce Indebtedness under a
revolving credit facility, if any, or otherwise invest such Net Proceeds in Cash
Equivalents or Investment Grade Securities. Any Net Proceeds from any Asset Sale
that are not applied as provided and within the time period set forth in the
first sentence of this paragraph (it being understood that any portion of such
Net Proceeds used to make an offer to purchase Second Priority Notes, as
described in clause (1) above, shall be deemed to have been invested whether or
not such offer is accepted) will be deemed to constitute “Excess Proceeds.” When
the aggregate amount of Excess Proceeds exceeds $15.0 million, the Issuer shall
make an offer to all holders of Second Priority Notes (and, at the option of the
Issuer, to holders of any Pari Passu Indebtedness) (an “Asset Sale Offer”) to
purchase the maximum principal amount of Second Priority Notes (and such Pari
Passu Indebtedness), that is at least $2,000 and an integral multiple of $1,000
that may be purchased out of the Excess Proceeds at an offer price in cash in an
amount equal to 100% of the principal amount thereof (or, in the event such Pari
Passu Indebtedness was issued with significant original issue discount, 100% of
the accreted value thereof), plus accrued and unpaid interest (or, in respect of
such Pari Passu Indebtedness, such lesser price, if any, as may be provided for
by the terms of such Pari Passu Indebtedness), to the date fixed for the closing
of such offer, in accordance with the procedures set forth in the Indenture. The
Issuer will commence an Asset Sale Offer with respect to Excess Proceeds within
ten (10) Business Days after the date that Excess Proceeds exceeds $15.0 million
by mailing the notice required pursuant to the terms of the Indenture, with a
copy to the Trustee. To the extent that the aggregate amount of Second Priority
Notes (and such Pari Passu Indebtedness) tendered pursuant to an Asset Sale
Offer is less than the Excess Proceeds, the Issuer may use any remaining Excess
Proceeds for general corporate purposes. If the aggregate principal amount of
Second Priority Notes (and such Pari Passu Indebtedness) surrendered by holders
thereof exceeds the amount of Excess Proceeds, the Trustee shall select the
Second Priority Notes to be purchased in the manner described below. Upon
completion of any such Asset Sale Offer, the amount of Excess Proceeds shall be
reset at zero.

 

20

 

 

The Issuer will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations to the extent such laws or
regulations are applicable in connection with the repurchase of the Second
Priority Notes pursuant to an Asset Sale Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
the Indenture, the Issuer will comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in the Indenture by virtue thereof.

 

If more Second Priority Notes (and such Pari Passu Indebtedness) are tendered
pursuant to an Asset Sale Offer than the Issuer is required to purchase,
selection of such Second Priority Notes for purchase will be made by the Trustee
in compliance with the requirements of the principal national securities
exchange, if any, on which such Second Priority Notes are listed, or if such
Second Priority Notes are not so listed, on a pro rata basis, by lot or by such
other method as the Trustee shall deem fair and appropriate (and in such manner
as complies with applicable legal requirements); provided that no Second
Priority Notes of $2,000 or less shall be purchased in part. Selection of such
Pari Passu Indebtedness will be made pursuant to the terms of such Pari Passu
Indebtedness.

 

Notices of an Asset Sale Offer shall be mailed by first class mail, postage
prepaid, at least 30 but not more than 60 days before the purchase date to each
holder of Second Priority Notes at such holder’s registered address. If any
Second Priority Note is to be purchased in part only, any notice of purchase
that relates to such Second Priority Note shall state the portion of the
principal amount thereof that has been or is to be purchased.

 

Transactions with Affiliates. The Indenture will provide that from and after the
Issue Date, the Issuer will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Issuer (each of the
foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $10.0 million, unless:

 

(a)    such Affiliate Transaction is on terms that are not materially less
favorable to the Issuer or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Issuer or such
Restricted Subsidiary with an unrelated Person; and

 

(b)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25.0 million, the
Issuer delivers to the Trustee a resolution adopted in good faith by the
majority of the Board of Directors of the Issuer, approving such Affiliate
Transaction and set forth in an Officers’ Certificate certifying that such
Affiliate Transaction complies with clause (a) above.

 

The foregoing provisions will not apply to the following:

 

(1)    transactions between or among the Issuer and/or any of its Restricted
Subsidiaries and any merger of the Issuer and any direct parent of the Issuer;
provided that such parent shall have no material liabilities and no material
assets other than cash, Cash Equivalents and the Capital Stock of the Issuer and
such merger is otherwise in compliance with the terms of the Indenture and
effected for a bona fide business purpose;

 

(2)    Restricted Payments permitted by the provisions of the Indenture
described above under the covenant “— Limitation on Restricted Payments” and
Permitted Investments;

 

(3)    [reserved];

 

21

 

 

(4)    the payment of reasonable and customary fees and reimbursement of
expenses paid to, and indemnity provided on behalf of, officers, directors,
employees or consultants of the Issuer or any Restricted Subsidiary or any
direct or indirect parent of the Issuer;

 

(5)    [reserved];

 

(6)    transactions in which the Issuer or any of its Restricted Subsidiaries,
as the case may be, delivers to the Trustee a letter from an Independent
Financial Advisor stating that such transaction is fair to the Issuer or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (a) of the preceding paragraph;

 

(7)    payments or loans (or cancellation of loans) to employees or consultants
which are approved by a majority of the Board of Directors of the Issuer in good
faith;

 

(8)     any agreement as in effect as of the Issue Date or any amendment thereto
(so long as any such agreement together with all amendments thereto, taken as a
whole, is not more disadvantageous to the holders of the Second Priority Notes
in any material respect than the original agreement as in effect on the Issue
Date) or any transaction contemplated thereby as determined in good faith by
senior management or the Board of Directors of the Issuer;

 

(9)    the existence of, or the performance by the Issuer or any of its
Restricted Subsidiaries of its obligations under the terms of the Original
Acquisition Documents, the Pliant Acquisition Documents or any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Issue Date, and any
transaction, agreement or arrangement entered into in connection with the
Transactions and, in each case, any amendment thereto or similar transactions,
agreements or arrangements which it may enter or have entered into thereafter;
provided, however, that the existence of, or the performance by the Issuer or
any of its Restricted Subsidiaries of its obligations under, any future
amendment to any such existing transaction, agreement or arrangement or under
any similar transaction, agreement or arrangement entered into after the Issue
Date shall only be permitted by this clause (9) to the extent that the terms of
any such existing transaction, agreement or arrangement together with all
amendments thereto, taken as a whole, or new transaction, agreement or
arrangement are not otherwise more disadvantageous to the holders of the Second
Priority Notes in any material respect than the original transaction, agreement
or arrangement as in effect on the Issue Date;

 

(10)   [Reserved];

 

(11)   (a) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, or transactions otherwise relating to the purchase
or sale of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of the Indenture, which are fair to
the Issuer and its Restricted Subsidiaries in the reasonable determination of
the Board of Directors or the senior management of the Issuer, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party or (b) transactions with joint ventures or Unrestricted
Subsidiaries entered into in the ordinary course of business;

 

(12)   any transaction effected as part of a Qualified Receivables Financing;

 

(13)   the issuance of Equity Interests (other than Disqualified Stock) of the
Issuer to any Person;

 

(14)   the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Issuer or any direct or indirect
parent of the Issuer or of a Restricted Subsidiary of the Issuer, as
appropriate, in good faith;

 

22

 

 

(15)    the entering into of any tax sharing agreement or arrangement and any
payments permitted by clause (12) of the second paragraph of the covenant
described under “— Limitation on Restricted Payments”;

 

(16)    any contribution to the capital of the Issuer;

 

(17)    transactions permitted by, and complying with, the provisions of the
covenant described under “— Merger, Amalgamation, Consolidation or Sale of All
or Substantially All Assets”;

 

(18)    transactions between the Issuer or any of its Restricted Subsidiaries
and any Person, a director of which is also a director of the Issuer or any
direct or indirect parent of the Issuer; provided, however, that such director
abstains from voting as a director of the Issuer or such direct or indirect
parent, as the case may be, on any matter involving such other Person;

 

(19)    pledges of Equity Interests of Unrestricted Subsidiaries;

 

(20)    any employment agreements entered into by the Issuer or any of its
Restricted Subsidiaries in the ordinary course of business; and

 

(21)    intercompany transactions undertaken in good faith (as certified by a
responsible financial or accounting officer of the Issuer in an Officers’
Certificate) for the purpose of improving the consolidated tax efficiency of the
Issuer and its Subsidiaries and not for the purpose of circumventing any
covenant set forth in the Indenture.

 

Liens. The Indenture will provide that from and after the Issue Date, the Issuer
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, Incur or suffer to exist (i) any Lien on any asset or
property of the Issuer or such Restricted Subsidiary securing Indebtedness
unless the Second Priority Notes are equally and ratably secured with (or on a
senior basis to, in the case of obligations subordinated in right of payment to
the Second Priority Notes) the obligations so secured until such time as such
obligations are no longer secured by a Lien or (ii) any Lien securing any First
Priority Lien Obligation of the Issuer or any Subsidiary Guarantor without
effectively providing that the Second Priority Notes or the applicable
Subsidiary Guarantee, as the case may be, shall be granted a second priority
security interest (subject to Permitted Liens) upon the assets or property
constituting the collateral for such First Priority Lien Obligations, except as
set forth in the Bridge Documentation; provided, however, that if granting such
second priority security interest requires the consent of a third party, the
Issuer will use commercially reasonable efforts to obtain such consent with
respect to the second priority security interest for the benefit of the Trustee
on behalf of the holders of the Second Priority Notes; provided, further,
however, that if such third party does not consent to the granting of such
second priority security interest after the use of commercially reasonable
efforts, the Issuer will not be required to provide such security interest.

 

Clause (i) of the preceding paragraph will not require the Issuer or any
Restricted Subsidiary of the Issuer to secure the Second Priority Notes if the
Lien consists of a Permitted Lien. Any Lien which is granted to secure the
Second Priority Notes or such Subsidiary Guarantee under clause (i) of the
preceding paragraph (unless also granted pursuant to clause (ii) of the
preceding paragraph) shall be automatically released and discharged at the same
time as the release of the Lien that gave rise to the obligation to secure the
Second Priority Notes or such Subsidiary Guarantee under such clause (i).

 

Reports and Other Information. The Indenture will provide that, from and after
the Issue Date, notwithstanding that the Issuer may not be subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act or otherwise
report on an annual and quarterly basis on forms provided for such annual and
quarterly reporting pursuant to rules and regulations promulgated by the SEC,
the Issuer will file with the SEC (and provide the Trustee and holders with
copies thereof, without cost to each holder, within 15 days after it files them
with the SEC),

 

23

 

 

(1)         within the time period specified in the SEC’s rules and regulations,
annual reports on Form 10-K (or any successor or comparable form) containing the
information required to be contained therein (or required in such successor or
comparable form),

 

(2)         within the time period specified in the SEC’s rules and regulations,
reports on Form 10-Q (or any successor or comparable form) containing the
information required to be contained therein (or required in such successor or
comparable form),

 

(3)         promptly from time to time after the occurrence of an event required
to be therein reported (and in any event within the time period specified in the
SEC’s rules and regulations), such other reports on Form 8-K (or any successor
or comparable form), and

 

(4)         any other information, documents and other reports which the Issuer
would be required to file with the SEC if it were subject to Section 13 or 15(d)
of the Exchange Act;

 

provided, however, that the Issuer shall not be so obligated to file such
reports with the SEC if the SEC does not permit such filing, in which event the
Issuer will make available such information to prospective purchasers of Second
Priority Notes, including by posting such reports on the primary website of the
Issuer or its Subsidiaries, in addition to providing such information to the
Trustee and the holders, in each case within 15 days after the time the Issuer
would be required to file such information with the SEC if it were subject to
Section 13 or 15(d) of the Exchange Act it being understood that the Trustee
shall have no responsibility whatsoever to determine whether any filings have
been made with the SEC or reports have been posted on such website.

 

In the event that:

 

(a)          the rules and regulations of the SEC permit the Issuer and any
direct or indirect parent of the Issuer to report at such parent entity’s level
on a consolidated basis and

 

(b)          such parent entity of the Issuer is not engaged in any business in
any material respect other than incidental to its ownership, directly or
indirectly, of the Capital Stock of the Issuer, such consolidated reporting at
such parent entity’s level in a manner consistent with that described in this
covenant for the Issuer will satisfy this covenant.

 

In addition, the Issuer will make such information available to prospective
investors upon request. In addition, the Issuer has agreed that, for so long as
any Second Priority Notes remain outstanding during any period when it is not
subject to Section 13 or 15(d) of the Exchange Act, or otherwise permitted to
furnish the SEC with certain information pursuant to Rule 12g3-2(b) of the
Exchange Act, it will furnish to the holders of the Second Priority Notes and to
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

Notwithstanding the foregoing, the Issuer will be deemed to have furnished such
reports referred to above to the Trustee and the holders if the Issuer has filed
such reports with the SEC via the EDGAR filing system and such reports are
publicly available; provided, however, that the Trustee shall have no
responsibility whatsoever to determine whether or not the Issuer has made such
filing.

 

(a)   So long as the Parent Guarantee is in effect, or

 

(b)   in the event that any direct or indirect parent of the Issuer is or
becomes a guarantor of the Guaranteed Obligations, the Indenture will permit the
Issuer to satisfy its obligations in this covenant with respect to financial
information relating to the Issuer by furnishing financial information relating
to the Parent Guarantor, or to such direct or indirect parent, as applicable;
provided that the same is accompanied by consolidating information that explains
in reasonable detail the differences between the information relating to the
Parent Guarantor, or to such direct or indirect parent, and any of their
respective Subsidiaries other than the Issuer and its Subsidiaries, on the one
hand, and the information relating to the Issuer, the Subsidiary Guarantors and
the other Subsidiaries of the Issuer on a standalone basis, on the other hand.

 

24

 

 

Future Subsidiary Guarantors. The Indenture will provide that, from and after
the Issue Date, the Issuer will cause each Restricted Subsidiary that is a
Domestic Subsidiary (unless such Subsidiary is a Receivables Subsidiary) that

 

(a)    guarantees any Indebtedness of the Issuer or any of its Restricted
Subsidiaries, or

 

(b)    incurs any Indebtedness or issues any shares of Disqualified Stock
permitted to be Incurred or issued pursuant to clauses (a) or (l) of the second
paragraph of the covenant described under “— Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock” or not
permitted to be Incurred by such covenant,

 

to execute and deliver to the Trustee a supplemental indenture pursuant to which
such Subsidiary will guarantee payment of the Second Priority Notes. Each
Subsidiary Guarantee will be limited to an amount not to exceed the maximum
amount that can be guaranteed by that Restricted Subsidiary without rendering
the Subsidiary Guarantee, as it relates to such Restricted Subsidiary, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.

 

Each Subsidiary Guarantee shall be released in accordance with the provisions of
the Indenture described under “— Subsidiary Guarantees and Parent Guarantee.”

 

Amendment of Security Documents. From and after the Issue Date, the Issuer shall
not amend, modify or supplement, or permit or consent to any amendment,
modification or supplement of, the Security Documents in any way that would be
adverse to the holders of the Second Priority Notes in any material respect,
except as set forth in the Bridge Documentation or as permitted under “—
Amendments and Waivers.”

 

After-Acquired Property. The Indenture will provide that, from and after the
Issue Date, upon the acquisition by any Issuer or any Subsidiary Guarantor of
any First Priority After-Acquired Property, the Issuer or such Subsidiary
Guarantor shall execute and deliver such mortgages, deeds of trust, security
instruments, financing statements and certificates and opinions of counsel as
shall be reasonably necessary to vest in the Collateral Agent a perfected
security interest, subject only to Permitted Liens, in such First Priority
After-Acquired Property and to have such First Priority After-Acquired Property
(but subject to the limitations set forth in the Bridge Documentation) added to
the Collateral, and thereupon all provisions of the Indenture relating to the
Collateral shall be deemed to relate to such First Priority After-Acquired
Property to the same extent and with the same force and effect; provided,
however, that if granting such second priority security interest in such First
Priority After-Acquired Property requires the consent of a third party, the
Issuer will use commercially reasonable efforts to obtain such consent with
respect to the second priority interest for the benefit of the Trustee on behalf
of the holders of the Second Priority Notes; provided, further, however, that if
such third party does not consent to the granting of such second priority
security interest after the use of such commercially reasonable efforts, the
Issuer or such Subsidiary Guarantor, as the case may be, will not be required to
provide such security interest.

 

Merger, Amalgamation, Consolidation or Sale of All or Substantially All Assets

 

The Indenture will provide that, from and after the Issue Date, the Issuer may
not, directly or indirectly, consolidate, amalgamate or merge with or into or
wind up or convert into (whether or not the Issuer is the surviving Person), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions to any Person (including, in each case, pursuant to a Delaware LLC
Division) unless:

 

25

 

 

(1) the Issuer is the surviving Person or the Person formed by or surviving any
such consolidation, amalgamation, merger, Delaware LLC Division, winding up or
conversion (if other than the Issuer) or to which such sale, assignment,
transfer, lease, conveyance or other disposition will have been made is a
corporation, partnership or limited liability company organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory of the United States (the Issuer or such Person, as
the case may be, being herein called the “Successor Company”); provided that in
the case where the surviving Person is not a corporation, a co-obligor of the
Second Priority Notes is a corporation;

 

(2) the Successor Company (if other than the Issuer) expressly assumes all the
obligations of the Issuer under the Indenture, the Second Priority Notes and the
Security Documents pursuant to supplemental indentures or other documents or
instruments in form reasonably satisfactory to the Trustee;

 

(3) immediately after giving effect to such transaction (and treating any
Indebtedness which becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default shall have occurred and be continuing;

 

(4) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period
(and treating any Indebtedness which becomes an obligation of the Successor
Company or any of its Restricted Subsidiaries as a result of such transaction as
having been Incurred by the Successor Company or such Restricted Subsidiary at
the time of such transaction), either

 

(a)    the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in the first sentence of the covenant described under “— Certain Covenants
— Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock”; or

 

(b)    the Fixed Charge Coverage Ratio for the Successor Company and its
Restricted Subsidiaries would be greater than such ratio for the Issuer and its
Restricted Subsidiaries immediately prior to such transaction;

 

(5) each Subsidiary Guarantor, unless it is the other party to the transactions
described above, shall have by supplemental indenture confirmed that its
Subsidiary Guarantee shall apply to such Person’s obligations under the
Indenture and the Second Priority Notes; and

 

(6) the Issuer shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures (if any) comply with the Indenture.

 

The Successor Company (if other than the Issuer) will succeed to, and be
substituted for, the Issuer under the Indenture, the Second Priority Notes and
the Security Documents, and in such event the Issuer will automatically be
released and discharged from its obligations under the Indenture, the Second
Priority Notes and the Security Documents. Notwithstanding the foregoing clauses
(3) and (4), (a) any Restricted Subsidiary may merge, consolidate or amalgamate
with or transfer all or part of its properties and assets to the Issuer or to
another Restricted Subsidiary, and (b) the Issuer may merge, consolidate or
amalgamate with an Affiliate incorporated solely for the purpose of
reincorporating the Issuer in another state of the United States, the District
of Columbia or any territory of the United States or may convert into a limited
liability company, so long as the amount of Indebtedness of the Issuer and its
Restricted Subsidiaries is not increased thereby. This “— Merger, Amalgamation,
Consolidation or Sale of All or Substantially All Assets” covenant will not
apply to a sale, assignment, transfer, conveyance or other disposition of assets
between or among the Issuer and its Restricted Subsidiaries.

 

26

 

 

The Indenture further will provide that, subject to certain limitations in the
Indenture governing release of a Subsidiary Guarantee upon the sale or
disposition of a Restricted Subsidiary of the Issuer that is a Subsidiary
Guarantor, no Subsidiary Guarantor will, and the Issuer will not permit any
Subsidiary Guarantor to, consolidate, amalgamate or merge with or into or wind
up into (whether or not such Subsidiary Guarantor is the surviving Person), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions to, any Person (including, in each case, pursuant to a Delaware LLC
Division) unless:

 

(1)    either (a) such Subsidiary Guarantor is the surviving Person or the
Person formed by or surviving any such consolidation, amalgamation, Delaware LLC
Division, or merger (if other than such Subsidiary Guarantor) or to which such
sale, assignment, transfer, lease, conveyance or other disposition will have
been made is a corporation, partnership or limited liability company organized
or existing under the laws of the United States, any state thereof, the District
of Columbia or any territory of the United States (such Subsidiary Guarantor or
such Person, as the case may be, being herein called the “Successor Subsidiary
Guarantor”) and the Successor Subsidiary Guarantor (if other than such
Subsidiary Guarantor) expressly assumes all the obligations of such Subsidiary
Guarantor under the Indenture, such Subsidiary Guarantor’s Subsidiary Guarantee
and the Security Documents pursuant to a supplemental indenture or other
documents or instruments in form reasonably satisfactory to the Trustee and the
Collateral Agent, or (b) such sale or disposition or consolidation,
amalgamation, Delaware LLC Division, or merger is not in violation of the
covenant described above under the caption “— Certain Covenants — Asset Sales”;
and

 

(2)    the Successor Subsidiary Guarantor (if other than such Subsidiary
Guarantor) shall have delivered or caused to be delivered to the Trustee an
Officers’ Certificate and an Opinion of Counsel, each stating that such
consolidation, amalgamation, merger or transfer and such supplemental indenture
(if any) comply with the Indenture.

 

Subject to certain limitations described in the Indenture, the Successor
Subsidiary Guarantor (if other than such Subsidiary Guarantor) will succeed to,
and be substituted for, such Subsidiary Guarantor under the Indenture, such
Subsidiary Guarantor’s Subsidiary Guarantee and the Security Documents, and such
Subsidiary Guarantor will automatically be released and discharged from its
obligations under the Indenture, such Subsidiary Guarantor’s Subsidiary
Guarantee and the Security Documents.

 

Notwithstanding the foregoing, (1) a Subsidiary Guarantor may merge, amalgamate
or consolidate with an Affiliate incorporated solely for the purpose of
reincorporating such Subsidiary Guarantor in another state of the United States,
the District of Columbia or any territory of the United States so long as the
amount of Indebtedness of the Subsidiary Guarantor is not increased thereby and
(2) a Subsidiary Guarantor may merge, amalgamate or consolidate with another
Subsidiary Guarantor or the Issuer.

 

In addition, notwithstanding the foregoing, any Subsidiary Guarantor may
consolidate, amalgamate or merge with or into or wind up into, or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets (collectively, a “Transfer”) to (x) the Issuer or any
Subsidiary Guarantor or (y) any Restricted Subsidiary of the Issuer that is not
a Subsidiary Guarantor; provided that at the time of each such Transfer pursuant
to clause (y) the aggregate amount of all such Transfers since the Issue Date
shall not exceed 5.0% of the consolidated assets of the Issuer and the
Subsidiary Guarantors as shown on the most recent available balance sheet of the
Issuer and the Restricted Subsidiaries after giving effect to each such Transfer
and including all Transfers occurring from and after the Issue Date (excluding
Transfers in connection with the Transactions).

 

27

 

 

Defaults

 

An Event of Default will be defined in the Indenture with respect to the Second
Priority Notes as:

 

(1)    a default in any payment of interest on any Second Priority Note when the
same becomes due and payable and such default continues for a period of 30 days,

 

(2)    a default in the payment of principal or premium, if any, of any Second
Priority Note when due at its Stated Maturity, upon optional redemption, upon
required repurchase, upon declaration or otherwise,

 

(3)    the failure by the Issuer or any of its Restricted Subsidiaries to comply
with the covenant described under “— Merger, Amalgamation, Consolidation or Sale
of All or Substantially All Assets” above,

 

(4)    the failure by the Issuer or any of its Restricted Subsidiaries to comply
for 60 days after notice with its other agreements contained in the Second
Priority Notes or the Indenture,

 

(5)    the failure by the Issuer or any Significant Subsidiary to pay any
Indebtedness (other than Indebtedness owing to the Issuer or a Restricted
Subsidiary) within any applicable grace period after final maturity or the
acceleration of any such Indebtedness by the holders thereof because of a
default, in each case, if the total amount of such Indebtedness unpaid or
accelerated exceeds $50.0 million or its foreign currency equivalent (the
“cross-acceleration provision”),

 

(6)    certain events of bankruptcy, insolvency or reorganization of the Issuer
or a Significant Subsidiary (the “bankruptcy provisions”),

 

(7)    failure by the Issuer or any Significant Subsidiary to pay final
judgments aggregating in excess of $50.0 million or its foreign currency
equivalent (net of any amounts which are covered by enforceable insurance
policies issued by solvent carriers), which judgments are not discharged, waived
or stayed for a period of 60 days following the entry thereof (the “judgment
default provision”),

 

(8)    any Subsidiary Guarantee of a Significant Subsidiary with respect the
Second Priority Notes ceases to be in full force and effect (except as
contemplated by the terms thereof) or any Subsidiary Guarantor denies or
disaffirms its obligations under the Indenture or any Subsidiary Guarantee with
respect to the Second Priority Notes and such Default continues for 10 days,

 

(9)    unless all of the Collateral has been released from the second priority
Liens in accordance with the provisions of the Security Documents with respect
to the Second Priority Notes, the Issuer shall assert or any Subsidiary
Guarantor shall assert, in any pleading in any court of competent jurisdiction,
that any such security interest is invalid or unenforceable and, in the case of
any such Person that is a Subsidiary of the Issuer, the Issuer fails to cause
such Subsidiary to rescind such assertions within 30 days after the Issuer has
actual knowledge of such assertions, or

 

(10)    the failure by the Issuer or any Subsidiary Guarantor to comply for 60
days after notice with its other agreements contained in the Security Documents
except for a failure that would not be material to the holders of the Second
Priority and would not materially affect the value of the Collateral taken as a
whole (together with the defaults described in clauses (8) and (9) the “security
default provisions”).

 

28

 

 

The foregoing will constitute Events of Default whatever the reason for any such
Event of Default and whether it is voluntary or involuntary or is effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body.

 

However, a Default under clause (4) or (10) will not constitute an Event of
Default until the Trustee notifies the Issuer or the holders of 25% in principal
amount of the outstanding Second Priority Notes and Rollover Loans notify the
Issuer and the Trustee of the Default and the Issuer does not cure such Default
within the time specified in clause (4) or (10) hereof after receipt of such
notice.

 

If an Event of Default (other than a Default relating to certain events of
bankruptcy, insolvency or reorganization of the Issuer) occurs with respect to
the Second Priority Notes and is continuing, the Trustee or the holders of at
least 25% in principal amount of outstanding Second Priority Notes and Rollover
Loans by notice to the Issuer may declare the principal of, premium, if any, and
accrued but unpaid interest on all the Second Priority Notes to be due and
payable; provided, however, that so long as any Bank Indebtedness remains
outstanding, no such acceleration shall be effective until the earlier of (1)
five Business Days after the giving of written notice to the Issuer and the
Representatives under the Credit Agreements and (2) the day on which any Bank
Indebtedness is accelerated. Upon such a declaration, such principal and
interest will be due and payable immediately. If an Event of Default relating to
certain events of bankruptcy, insolvency or reorganization of the Issuer occurs,
the principal of, premium, if any, and interest on all the Second Priority Notes
will become and be immediately due and payable without any declaration or other
act on the part of the Trustee or any holders. Under certain circumstances, the
holders of a majority in principal amount of outstanding Second Priority Notes
may rescind any such acceleration with respect to the Second Priority Notes and
its consequences.

 

In the event of any Event of Default specified in clause (5) of the first
paragraph above, such Event of Default and all consequences thereof (excluding,
however, any resulting payment default) will be annulled, waived and rescinded,
automatically and without any action by the Trustee or the holders of the Second
Priority Notes, if within 20 days after such Event of Default arose the Issuer
delivers an Officers’ Certificate to the Trustee stating that (x) the
Indebtedness or guarantee that is the basis for such Event of Default has been
discharged or (y) the holders thereof have rescinded or waived the acceleration,
notice or action (as the case may be) giving rise to such Event of Default or
(z) the default that is the basis for such Event of Default has been cured, it
being understood that in no event shall an acceleration of the principal amount
of the Second Priority Notes as described above be annulled, waived or rescinded
upon the happening of any such events.

 

Subject to the provisions of the Indenture relating to the duties of the
Trustee, in case an Event of Default occurs and is continuing, the Trustee will
be under no obligation to exercise any of the rights or powers under the
Indenture at the request or direction of any of the holders unless such holders
have offered to the Trustee indemnity or security satisfactory to the Trustee
against any loss, liability or expense. Except to enforce the right to receive
payment of principal, premium (if any) or interest when due, no holder may
pursue any remedy with respect to the Indenture or the Second Priority Notes
unless:

 

(1)     such holder has previously given the Trustee written notice that an
Event of Default is continuing,

 

(2)     holders of at least 25% in principal amount of the outstanding Second
Priority Notes and Rollover Loans have requested the Trustee to pursue the
remedy,

 

(3)     such holders have offered the Trustee security or indemnity satisfactory
to it against any loss, liability or expense,

 

(4)     the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of security or indemnity, and

 

29

 

 

(5)     the holders of a majority in principal amount of the outstanding Second
Priority Notes and Rollover Loans have not given the Trustee a direction
inconsistent with such request within such 60-day period.

 

Subject to certain restrictions, the holders of a majority in principal amount
of outstanding Second Priority Notes and Rollover Loans are given the right to
direct the time, method and place of conducting any proceeding for any remedy
available to the Trustee or of exercising any trust or power conferred on the
Trustee. The Trustee, however, may refuse to follow any direction that conflicts
with law or the Indenture or that the Trustee determines is unduly prejudicial
to the rights of any other holder or that would involve the Trustee in personal
liability. Prior to taking any action under the Indenture, the Trustee will be
entitled to indemnification satisfactory to it in its sole discretion against
all losses and expenses caused by taking or not taking such action.

 

The Indenture provides that if a Default occurs and is continuing and if it is
actually known to a Trust Officer of the Trustee, the Trustee shall send to each
holder of Second Priority Notes notice of the Default within the earlier of 90
days after it occurs or 30 days after it is actually known to a Trust Officer or
written notice of it is received by the Trustee. Except in the case of a Default
in the payment of principal of, premium (if any) or interest on any Second
Priority Note, the Trustee may withhold the notice if and so long as it in good
faith determines that withholding notice is in the interests of the holders. In
addition, the Issuer is required to deliver to the Trustee, within 120 days
after the end of each fiscal year, a certificate indicating whether the signers
thereof know of any Default that occurred during the previous year. The Issuer
also is required to deliver to the Trustee, within 30 days after the occurrence
thereof, written notice of any event which would constitute certain Defaults,
their status and what action the Issuer is taking or proposes to take in respect
thereof.

 

Amendments and Waivers

 

Subject to certain exceptions, the Indenture and the Security Documents may be
amended with the consent of the holders of a majority in principal amount of the
Second Priority Notes then outstanding and any past default or compliance with
any provisions may be waived with the consent of the holders of a majority in
principal amount of the Second Priority Notes then outstanding. However, without
the consent of each holder of an outstanding Second Priority Note affected, no
amendment may, among other things:

 

(1)    reduce the amount of Second Priority Notes whose holders must consent to
an amendment,

 

(2)    reduce the rate of or extend the time for payment of interest on any
Second Priority Note,

 

(3)    reduce the principal of or change the Stated Maturity of any Second
Priority Note,

 

(4)    reduce the premium payable upon the redemption of any Second Priority
Note or change the time at which any Second Priority Note may be redeemed as
described under “— Optional Redemption” above,

 

(5)    make any Second Priority Note payable in money other than that stated in
such Second Priority Note,

 

(6)    expressly subordinate the Second Priority Notes or any Subsidiary
Guarantee to any other Indebtedness of the Issuer or any Subsidiary Guarantor,

 

(7)     impair the right of any holder to receive payment of principal of,
premium, if any, and interest on such holder’s Second Priority Notes on or after
the due dates therefor or to institute suit for the enforcement of any payment
on or with respect to such holder’s Second Priority Notes,

 

30

 

 

(8)    make any change in the amendment provisions which require each holder’s
consent or in the waiver provisions,

 

(9)    modify any Subsidiary Guarantee in any manner adverse to the holders, or

 

(10)   make any change in the provisions in the Intercreditor Agreement or the
Indenture dealing with the application of gross proceeds of Collateral that
would adversely affect the holders of the Second Priority Notes.

 

Without the consent of the holders of at least two-thirds in aggregate principal
amount of the Second Priority Notes then outstanding, no amendment or waiver may
release all or substantially all of the Collateral from the Lien of the
Indenture and the Security Documents with respect to the Second Priority Notes.

 

Without the consent of any holder, the Issuer and Trustee may amend the
Indenture, any Security Document or the Intercreditor Agreement to cure any
ambiguity, omission, defect or inconsistency, to provide for the assumption by a
Successor Company of the obligations of the Issuer under the Indenture and the
Second Priority Notes, to provide for the assumption by a Successor Subsidiary
Guarantor of the obligations of a Subsidiary Guarantor under the Indenture and
its Subsidiary Guarantee, to provide for uncertificated Second Priority Notes in
addition to or in place of certificated Second Priority Notes (provided that the
uncertificated Second Priority Notes are issued in registered form for purposes
of Section 163(f) of the Code, or in a manner such that the uncertificated
Second Priority Notes are described in Section 163(f)(2)(B) of the Code), to add
a Subsidiary Guarantee with respect to the Second Priority Notes, to secure the
Second Priority Notes, to add additional assets as Collateral, to release
Collateral from the Lien pursuant to the Security Documents when permitted or
required by the Indenture, the Security Documents or the Intercreditor
Agreement, to modify the Security Documents and/or any Intercreditor Agreement,
to secure additional extensions of credit and add additional secured creditors
holding other First Priority Lien Obligations and/or second priority secured
Obligations of the Issuer or any Subsidiary Guarantor so long as such other
First Priority Lien Obligations and Other Second Lien Obligations are not
prohibited by the provisions of the Credit Agreements, the Existing Second
Priority Notes Indentures, the Indenture or the First Priority Notes Indenture,
to add to the covenants of the Issuer for the benefit of the holders or to
surrender any right or power conferred upon the Issuer, to make any change that
does not adversely affect the rights of any holder, to effect any provision of
the Indenture or to make certain changes to the Indenture to provide for the
issuance of additional Second Priority Notes, to provide for the issuance of
additional Second Priority Notes which shall have terms substantially identical
in all material respects to the Second Priority Notes and which shall be
treated, together with any outstanding Second Priority Notes as a single series
of securities, or to conform the text of the Indenture or the Second Priority
Notes to any provision of this “Description of Second Priority Notes” to the
extent that such a provision in this “Description of Second Priority Notes” was
intended to be a verbatim recitation of a provision of the Indenture or the
Second Priority Notes. In addition, the Intercreditor Agreement will provide
that subject to certain exceptions, any amendment, waiver or consent to any of
the collateral documents with respect to First Priority Lien Obligations will
apply automatically to the comparable Security Documents and the comparable
security documents with respect to the Existing Second Priority Notes.

 

The consent of the holders is not necessary under the Indenture to approve the
particular form of any proposed amendment. It is sufficient if such consent
approves the substance of the proposed amendment.

 

After an amendment under the Indenture becomes effective, the Issuer is required
to mail to the respective holders a notice briefly describing such amendment.
However, the failure to give such notice to all holders entitled to receive such
notice, or any defect therein, will not impair or affect the validity of the
amendment.

 

31

 

 

No Personal Liability of Directors, Officers, Employees, Managers and
Stockholders

 

No director, officer, employee, manager, incorporator or holder of any Equity
Interests in the Issuer or any direct or indirect parent corporation, as such,
will have any liability for any obligations of the Issuer under the Second
Priority Notes, the Indenture, or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each holder of Second Priority
Notes by accepting a Second Priority Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Second Priority Notes. The waiver may not be effective to waive liabilities
under the federal securities laws.

 

Transfer and Exchange

 

A noteholder may transfer or exchange Second Priority Notes in accordance with
the Indenture. Upon any transfer or exchange, the registrar and the Trustee may
require a noteholder, among other things, to furnish appropriate endorsements
and transfer documents and the Issuer may require a noteholder to pay any taxes
required by law or permitted by the Indenture. The Issuer is not required to
transfer or exchange any Second Priority Note selected for redemption or to
transfer or exchange any Second Priority Note for a period of 15 days prior to
the mailing of a notice of redemption of Second Priority Notes. The Second
Priority Notes will be issued in registered form and the registered holder of a
Second Priority Note will be treated as the owner of such Second Priority Note
for all purposes.

 

Satisfaction and Discharge

 

The Indenture will be discharged and will cease to be of further effect (except
as to surviving rights of registration of transfer or exchange of Second
Priority Notes, as expressly provided for in the Indenture) as to all
outstanding Second Priority Notes when:

 

(1)    either (a) all the Second Priority Notes theretofore authenticated and
delivered (except lost, stolen or destroyed Second Priority Notes which have
been replaced or paid and Second Priority Notes for whose payment money has
theretofore been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust) have
been delivered to the Trustee for cancellation or (b) all of the Second Priority
Notes (i) have become due and payable, (ii) will become due and payable at their
stated maturity within one year or (iii) if redeemable at the option of the
Issuer, are to be called for redemption within one year under arrangements
satisfactory to the Trustee for the giving of notice of redemption by the
Trustee in the name, and at the expense, of the Issuer, and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee funds in an
amount sufficient to pay and discharge the entire Indebtedness on the Second
Priority Notes not theretofore delivered to the Trustee for cancellation, for
principal of, premium, if any, and interest on the Second Priority Notes to the
date of deposit together with irrevocable instructions from the Issuer directing
the Trustee to apply such funds to the payment thereof at maturity or
redemption, as the case may be; provided that in respect of any redemption that
requires the payment of the Applicable Premium, the amount deposited shall be
sufficient for purposes of the Indenture to the extent that an amount is
deposited with the Trustee equal to the Applicable Premium calculated as of the
date of the notice of redemption, with any deficit as of the date of the
redemption only required to be deposited with the Trustee on or prior to the
date of the redemption;

 

(2)    the Issuer and/or the Subsidiary Guarantors have paid all other sums
payable under the Indenture; and

 

32

 

 

(3)    the Issuer has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel stating that all conditions precedent under the Indenture
relating to the satisfaction and discharge of the Indenture have been complied
with.

 

Defeasance

 

The Issuer at any time may terminate all of its obligations under the Second
Priority Notes and the Indenture with respect to the holders of the Second
Priority Notes (“legal defeasance”), except for certain obligations, including
those respecting the defeasance trust and obligations to register the transfer
or exchange of the Second Priority Notes, to replace mutilated, destroyed, lost
or stolen Second Priority Notes and to maintain a registrar and Paying Agent in
respect of the Second Priority Notes. The Issuer at any time may terminate its
obligations under the covenants described under “— Certain Covenants” for the
benefit of the holders of the Second Priority Notes, the operation of the cross
acceleration provision, the bankruptcy provisions with respect to Significant
Subsidiaries, the judgment default provision and the security default provisions
described under “— Defaults” (but only to the extent that those provisions
relate to the Defaults with respect to the Second Priority Notes) and the
undertakings and covenants contained under “— Change of Control” and “— Merger,
Amalgamation, Consolidation or Sale of All or Substantially All Assets”
(“covenant defeasance”) for the benefit of the holders of the Second Priority
Notes. If the Issuer exercises its legal defeasance option or its covenant
defeasance option, each Subsidiary Guarantor will be released from all of its
obligations with respect to its Subsidiary Guarantee and the Security Documents
so long as no Second Priority Notes are then outstanding.

 

The Issuer may exercise its legal defeasance option notwithstanding its prior
exercise of its covenant defeasance option. If the Issuer exercises its legal
defeasance option, payment of the Second Priority Notes may not be accelerated
because of an Event of Default with respect thereto. If the Issuer exercises its
covenant defeasance option, payment of the Second Priority Notes may not be
accelerated because of an Event of Default specified in clause (3), (4), (5),
(6), (7) (with respect only to Significant Subsidiaries), (8), (9) or (10) under
“— Defaults” or because of the failure of the Issuer to comply with clause (4)
under “— Merger, Amalgamation, Consolidation or Sale of All or Substantially All
Assets.”

 

In order to exercise its defeasance option, the Issuer must irrevocably deposit
in trust (the “defeasance trust”) with the Trustee money or U.S. Government
Obligations deemed sufficient in the opinion of a nationally recognized firm of
public accountants for the payment of principal, premium (if any) and interest
on the Second Priority Notes to redemption or maturity, as the case may be, and
must comply with certain other conditions, including (i) the passage of 123 days
after the deposit, during which 123-day period no default occurs under clause
(6) under “— Defaults” with respect to the Issuer, which default is continuing
at the end of such period, and (ii) delivery to the Trustee of an Opinion of
Counsel to the effect that holders of the Second Priority Notes will not
recognize income, gain or loss for federal income tax purposes as a result of
such deposit and defeasance and will be subject to federal income tax on the
same amount and in the same manner and at the same times as would have been the
case if such deposit and defeasance had not occurred (and, in the case of legal
defeasance only, such Opinion of Counsel must be based on a ruling of the
Internal Revenue Service or change in applicable federal income tax law);
provided that in respect of any redemption that requires the payment of the
Applicable Premium, the amount deposited shall be sufficient for purposes of the
Indenture to the extent that an amount is deposited with the Trustee equal to
the Applicable Premium calculated as of the date of the notice of redemption,
with any deficit as of the date of the redemption only required to be deposited
with the Trustee on or prior to the date of the redemption. Notwithstanding the
foregoing, the Opinion of Counsel required by the immediately preceding sentence
with respect to a legal defeasance need not be delivered if all of the notes not
theretofore delivered to the Trustee for cancellation (x) have become due and
payable or (y) will become due and payable at their Stated Maturity within one
year under arrangements satisfactory to the Trustee for the giving of notice of
redemption by the Trustee in the name, and at the expense, of the Issuer.

 

33

 

 

Concerning the Trustee

 

[                 ] is the Trustee and Collateral Agent under the Indenture and
has been appointed by the Issuer as Registrar and a Paying Agent with regard to
the Second Priority Notes.

 

Governing Law

 

The Indenture will provide that it and the Second Priority Notes will be
governed by, and construed in accordance with, the laws of the State of New
York.

 

Certain Definitions

 

“2008 Bridge Loan Credit Agreement” means the Senior Secured Bridge Loan Credit
Agreement dated as of February 5, 2008, by and among the Issuer, the agents and
lenders party thereto.

 

“2008 First Priority Notes” means the First Priority Senior Secured Floating
Rate Notes due 2015 issued by the Issuer on April 21, 2008.

 

“2008 First Priority Notes Transactions” means the Captive Acquisition, the
transactions related thereto (including entry into the 2008 Bridge Loan Credit
Agreement) and the offering of the 2008 First Priority Notes on April 21, 2008.

 

“Acquired Indebtedness” means, with respect to any specified Person:

 

(1)         Indebtedness of any other Person existing at the time such other
Person is merged, consolidated or amalgamated with or into or became a
Restricted Subsidiary of such specified Person, and

 

(2)         Indebtedness secured by a Lien encumbering any asset acquired by
such specified Person.

 

“Acquisition” means the acquisition by the Issuer, directly or indirectly, 100%
of the outstanding shares of RPC Global plc, a public limited company
incorporated in England and Wales.

 

“Additional Notes” has the meaning given to such term under the heading
“General.”

 

“AEP Acquisition” means the merger of Berry Plastics Acquisition Corporation
XVI, a wholly owned subsidiary of the Issuer (“AEP Merger Sub”), with and into
AEP Industries Inc., a Delaware corporation (“AEP Target”), with AEP Target
being the surviving corporation pursuant to, and as contemplated by, the AEP
Acquisition Documents.

 

“AEP Acquisition Documents” means the Agreement and Plan of Merger, dated as of
August 24, 2016, by and among the Issuer, Parent Guarantor, AEP Merger Sub, AEP
Target, and Berry Plastics Acquisition Corporation XV, LLC, and any other
document entered into in connection with either of the foregoing.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

 

34

 

 

“Applicable Premium” means, with respect to any Second Priority Note on any
applicable redemption date, the greater of:

 

(1)         1% of the then outstanding principal amount of the Second Priority
Note; and

 

(2)         the excess of:

 

(a)          the present value at such redemption date of (i) the redemption
price of the Second Priority Note, at the third anniversary of the Closing Date
(such redemption price being set forth in the applicable table appearing above
under “— Optional Redemption”) plus (ii) all required interest payments due on
the Second Priority Note through the third anniversary of the Closing Date
(excluding accrued but unpaid interest), computed using a discount rate equal to
the Treasury Rate as of such redemption date plus 50 basis points; over

 

(b)          the then outstanding principal amount of the Second Priority Note.

 

“Asset Sale” means:

 

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) outside the ordinary course
of business of the Issuer or any Restricted Subsidiary of the Issuer, including
any disposition of property to a Delaware Divided LLC pursuant to a Delaware LLC
Division (each referred to in this definition as a “disposition”) or

 

(2) the issuance or sale of Equity Interests (other than directors’ qualifying
shares and shares issued to foreign nationals or other third parties to the
extent required by applicable law) of any Restricted Subsidiary (other than to
the Issuer or another Restricted Subsidiary of the Issuer) (whether in a single
transaction or a series of related transactions),

 

in each case other than:

 

(a)    a disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out property or equipment in the ordinary course of business;

 

(b)    the disposition of all or substantially all of the assets of the Issuer
in a manner permitted pursuant to the provisions described above under “—
Merger, Amalgamation, Consolidation or Sale of All or Substantially All Assets”
or any disposition that constitutes a Change of Control;

 

(c)     any Restricted Payment or Permitted Investment that is permitted to be
made, and is made, under the covenant described above under “— Certain Covenants
— Limitation on Restricted Payments”;

 

(d)     any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, which assets or Equity Interests so disposed or issued
have an aggregate Fair Market Value of less than $20.0 million;

 

(e)     any disposition of property or assets, or the issuance of securities, by
a Restricted Subsidiary of the Issuer to the Issuer or by the Issuer or a
Restricted Subsidiary of the Issuer to a Restricted Subsidiary of the Issuer;

 

(f)     any exchange of assets (including a combination of assets and Cash
Equivalents) for assets related to a Similar Business of comparable or greater
market value or usefulness to the business of the Issuer and its Restricted
Subsidiaries as a whole, as determined in good faith by the Issuer;

 

(g)     foreclosure on assets of the Issuer or any of its Restricted
Subsidiaries;

 

35

 

 

(h)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;

 

(i)     the lease, assignment or sublease of any real or personal property in
the ordinary course of business;

 

(j)     any sale of inventory or other assets in the ordinary course of
business;

 

(k)    any grant in the ordinary course of business of any license of patents,
trademarks, know-how or any other intellectual property;

 

(l)     a transfer of accounts receivable and related assets of the type
specified in the definition of “Receivables Financing” (or a fractional
undivided interest therein) by a Receivables Subsidiary in a Qualified
Receivables Financing; and

 

(m)    the sale of any property in a Sale/Leaseback Transaction within six
months of the acquisition of such property.

 

“Avintiv Acquisition” means the merger of Berry Plastics Acquisition Corporation
IX, a wholly owned subsidiary of the Issuer (“Berry Merger Sub”), with and into
AVINTIV Inc., a Delaware corporation (the “Avintiv Target”), with the Avintiv
Target being the surviving corporation pursuant to, and as contemplated by, the
Avintiv Acquisition Documents.

 

“Avintiv Acquisition Documents” means the Agreement and Plan of Merger, dated as
of July 30, 2015, by and among the Issuer, Berry Merger Sub, the Avintiv Target
and Blackstone Capital Partners (Cayman) V L.P. (in its capacity as
securityholder representative) and any other document entered into in connection
with either of the foregoing.

 

“Bank Indebtedness” means any and all amounts payable under or in respect of any
Credit Agreement and any other Credit Agreement Documents as amended, restated,
supplemented, waived, replaced, restructured, repaid, refunded, refinanced or
otherwise modified from time to time (including after termination of any Credit
Agreement), including principal, premium (if any), interest (including interest
accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Issuer whether or not a claim for post-filing
interest is allowed in such proceedings), fees, charges, expenses, reimbursement
obligations, guarantees and all other amounts payable thereunder or in respect
thereof.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for relief of debtors.

 

“Berry Senior Subordinated Notes” means the 11% Senior Subordinated Notes due
2016 of the Issuer issued on September 20, 2006.

 

“Board of Directors” means, as to any Person, the board of directors or
managers, as applicable, of such Person (or, if such Person is a partnership,
the board of directors or other governing body of the general partner of such
Person) or any duly authorized committee thereof.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
sum without duplication of (x) 80% of the book value of accounts receivable of
the Issuer and its Restricted Subsidiaries on a consolidated basis and (y) 50%
of the book value of the inventory of the Issuer and its Restricted Subsidiaries
on a consolidated basis, in each case as of the most recently ended fiscal month
of the Issuer for which internal consolidated financial statements of the Issuer
are available (such date, the “Borrowing Base Reference Date”). For purposes of
such computation, the Issuer shall give pro forma effect to any Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business that the Issuer or any of its Restricted
Subsidiaries has made after the Borrowing Base Reference Date. For purposes of
this definition, any pro forma calculations shall be made in good faith by an
Officer of the Issuer.

 

36

 

 

“Bridge Documentation” means the Bridge Loan Agreement and the Security
Documents.

 

“Bridge Loan Agreement” means the Second Lien Bridge Credit Agreement dated as
of [ ], by and among the Issuer, the agents and lenders party thereto (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to close in New York
City.

 

“Capital Stock” means:

 

(1)         in the case of a corporation, corporate stock or shares;

 

(2)         in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock;

 

(3)         in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and

 

(4)         any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

 

“Captive Acquisition” means the acquisition by the Issuer of substantially all
of the outstanding shares of Capital Stock of Captive Holdings, Inc. pursuant to
the Captive Merger Agreement.

 

“Captive Holdings” means Captive Holdings, LLC, a Delaware limited liability
company.

 

“Captive Merger Agreement” means the stock purchase agreement, dated as of
December 21, 2007, by and among the Issuer, Captive Holdings, Inc., and Captive
Holdings, as amended, supplemented or modified from time to time prior to the
Issue Date or thereafter (so long as any amendment, supplement or modification
after the Issue Date, together with all other amendments, supplements and
modifications after the Issue Date, taken as a whole, is not more
disadvantageous to the holders of the Second Priority Notes in any material
respect than the Captive Merger Agreement as in effect on the Issue Date).

 

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Issuer described in the definition of “Contribution
Indebtedness.”

 

“Cash Equivalents” means:

 

(1)         U.S. dollars, pounds sterling, euros, the national currency of any
member state in the European Union or, in the case of any Foreign Subsidiary
that is a Restricted Subsidiary, such local currencies held by it from time to
time in the ordinary course of business;

 

(2)         securities issued or directly and fully guaranteed or insured by the
U.S. government or any country that is a member of the European Union or any
agency or instrumentality thereof in each case maturing not more than two years
from the date of acquisition;

 

37

 

 

(3)         certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $250.0 million and whose long-term debt is rated “A” or the
equivalent thereof by Moody’s or S&P (or reasonably equivalent ratings of
another internationally recognized ratings agency);

 

(4)         repurchase obligations for underlying securities of the types
described in clauses (2) and (3) above entered into with any financial
institution meeting the qualifications specified in clause (3) above;

 

(5)         commercial paper issued by a corporation (other than an Affiliate of
the Issuer) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

 

(6)         readily marketable direct obligations issued by any state of the
United States of America or any political subdivision thereof having one of the
two highest rating categories obtainable from either Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;

 

(7)         Indebtedness issued by Persons (other than the Sponsors or any of
their Affiliates) with a rating of “A” or higher from S&P or “A-2” or higher
from Moody’s in each case with maturities not exceeding two years from the date
of acquisition; and

 

(8)         investment funds investing at least 95% of their assets in
securities of the types described in clauses (1) through (7) above.

 

“Closing Date” has the meaning set forth in the Bridge Documentation.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in the Bridge Documentation.

 

“Collateral Agent” means [           ] in its capacity as “Collateral Agent”
under the Indenture and under the Security Documents and any successors thereto
in such capacity.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

 

(1)      consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, the interest component of Capitalized Lease Obligations, and net
payments and receipts (if any) pursuant to interest rate Hedging Obligations and
excluding amortization of deferred financing fees and expensing of any bridge or
other financing fees); plus

 

(2)      consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; plus

 

(3)      commissions, discounts, yield and other fees and charges Incurred in
connection with any Receivables Financing which are payable to Persons other
than the Issuer and its Restricted Subsidiaries; minus

 

(4)      interest income for such period.

 

38

 

 

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

 

(1)     any net after-tax extraordinary, nonrecurring or unusual gains or losses
or income, expenses or charges (less all fees and expenses relating thereto),
including, without limitation, any severance expenses, any expenses related to
any reconstruction, recommissioning or reconfiguration of fixed assets for
alternate uses and fees, expenses or charges relating to new product lines,
plant shutdown costs, acquisition integration costs and any expenses or charges
related to any Equity Offering, Permitted Investment, acquisition or
Indebtedness permitted to be Incurred by the Indenture (in each case, whether or
not successful), including any such fees, expenses, charges or change in control
payments made under (i) the Original Acquisition Documents or otherwise related
to the Original Transactions, or (ii) the Pliant Acquisition Documents or
otherwise related to the Pliant Transactions, or (iii) the Avintiv Acquisition
Documents or otherwise related to the Avintiv Acquisition or (iv) the AEP
Acquisition Documents or otherwise related to the AEP Acquisition, in each case,
shall be excluded;

 

(2)     any increase in amortization or depreciation or any one-time non-cash
charges or increases or reductions in Net Income, in each case resulting from
purchase accounting in connection with the Original Transactions or any
acquisition that is consummated after September 20, 2006 shall be excluded;

 

(3)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles during such period;

 

(4)     any net after-tax income or loss from discontinued operations and any
net after-tax gains or losses on disposal of discontinued operations shall be
excluded;

 

(5)     any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to business dispositions or asset dispositions
other than in the ordinary course of business (as determined in good faith by
the Board of Directors of the Issuer) shall be excluded;

 

(6)     any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness shall
be excluded;

 

(7)    the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting, shall be included only to the extent of the amount
of dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to the referent Person or a Restricted Subsidiary thereof
in respect of such period;

 

(8)     solely for the purpose of determining the amount available for
Restricted Payments under clause (1) of the definition of Cumulative Credit
contained in “— Certain Covenants — Limitation on Restricted Payments,” the Net
Income for such period of any Restricted Subsidiary (other than any Subsidiary
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of its Net
Income is not at the date of determination permitted without any prior
governmental approval (which has not been obtained) or, directly or indirectly,
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restrictions with
respect to the payment of dividends or similar distributions have been legally
waived; provided that the Consolidated Net Income of such Person shall be
increased by the amount of dividends or other distributions or other payments
actually paid in cash (or converted into cash) by any such Restricted Subsidiary
to such Person, to the extent not already included therein;

 

39

 

 

(9)       an amount equal to the amount of Tax Distributions actually made to
any parent of such Person in respect of such period in accordance with clause
(12) of the second paragraph under “— Certain Covenants — Limitation on
Restricted Payments” shall be included as though such amounts had been paid as
income taxes directly by such Person for such period;

 

(10)     any non-cash impairment charges resulting from the application of
Statement of Financial Accounting Standards (“SFAS”) Nos. 142 and 144 and the
amortization of intangibles arising pursuant to SFAS No. 141 shall be excluded;

 

(11)     any non-cash expense realized or resulting from stock option plans,
employee benefit plans or post-employment benefit plans, grants of stock
appreciation or similar rights, stock options or other rights to officers,
directors and employees of such Person or any of its Restricted Subsidiaries
shall be excluded;

 

(12)     any (a) severance or relocation costs or expenses, (b) one-time
non-cash compensation charges, (c) the costs and expenses after September 20,
2006 related to employment of terminated employees, (d) costs or expenses
realized in connection with, resulting from or in anticipation of the Original
Transactions, the Pliant Transactions, the Avintiv Acquisition, the AEP
Acquisition or the Transactions (or, solely for the purpose of determining the
amount available for Restricted Payments under clause (1) of the definition of
Cumulative Credit contained in “— Certain Covenants — Limitation on Restricted
Payments,” the 2008 First Priority Notes Transactions, the Pliant Transactions,
the Avintiv Acquisition, the AEP Acquisition and the Transactions, but not the
Original Transactions) or (e) costs or expenses realized in connection with or
resulting from stock appreciation or similar rights, stock options or other
rights existing on September 20, 2006 of officers, directors and employees, in
each case of such Person or any of its Restricted Subsidiaries, shall be
excluded;

 

(13)    accruals and reserves that are established within 12 months after
September 20, 2006 and that are so required to be established in accordance with
GAAP shall be excluded;

 

(14)    solely for purposes of calculating EBITDA, (a) the Net Income of any
Person and its Restricted Subsidiaries shall be calculated without deducting the
income attributable to, or adding the losses attributable to, the minority
equity interests of third parties in any non-wholly-owned Restricted Subsidiary
except to the extent of dividends declared or paid in respect of such period or
any prior period on the shares of Capital Stock of such Restricted Subsidiary
held by such third parties and (b) any ordinary course dividend, distribution or
other payment paid in cash and received from any Person in excess of amounts
included in clause (7) above shall be included;

 

(15)     (a)(i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and (b)
non-cash gains, losses, income and expenses resulting from fair value accounting
required by SFAS No. 133 shall be excluded;

 

(16)     unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the applications of SFAS No. 52 shall be excluded; and

 

(17)     solely for the purpose of calculating Restricted Payments, the
difference, if positive, of the Consolidated Taxes of the Issuer calculated in
accordance with GAAP and the actual Consolidated Taxes paid in cash by the
Issuer during any Reference Period shall be included.

 

40

 

 

Notwithstanding the foregoing, for the purpose of the covenant described under
“— Certain Covenants — Limitation on Restricted Payments” only, (i) there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries of the
Issuer or a Restricted Subsidiary of the Issuer to the extent such dividends,
repayments or transfers increase the amount of Restricted Payments permitted
under such covenant pursuant to clauses (5) and (6) of the definition of
Cumulative Credit contained therein and (ii) solely for the purpose of
determining the amount available for Restricted Payments under clause (1) of the
definition of Cumulative Credit contained in “— Certain Covenants — Limitation
on Restricted Payments,” each instance of “September 20, 2006” appearing in
clauses (2), (12) and (13) of this definition of Consolidated Net Income shall
be replaced with “December 31, 2010.”

 

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization and other non-cash expenses of
such Person and its Restricted Subsidiaries reducing Consolidated Net Income of
such Person for such period on a consolidated basis and otherwise determined in
accordance with GAAP, but excluding any such charge which consists of or
requires an accrual of, or cash reserve for, anticipated cash charges for any
future period.

 

“Consolidated Taxes” means provision for taxes based on income, profits or
capital, including, without limitation, state, franchise and similar taxes and
any Tax Distributions taken into account in calculating Consolidated Net Income.

 

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

 

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

 

(2) to advance or supply funds:

 

(a)          for the purchase or payment of any such primary obligation; or

 

(b)          to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor; or

 

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

 

“Contribution Indebtedness” means Indebtedness of the Issuer or any Subsidiary
Guarantor in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions) made to the
capital of the Issuer or such Subsidiary Guarantor after September 20, 2006;
provided that:

 

(1)   such cash contributions have not been used to make a Restricted Payment,

 

(2)   if the aggregate principal amount of such Contribution Indebtedness is
greater than the aggregate amount of such cash contributions to the capital of
the Issuer or such Subsidiary Guarantor, as the case may be, the amount in
excess shall be Indebtedness (other than Secured Indebtedness) with a Stated
Maturity later than the Stated Maturity of the Second Priority Notes, and

 

41

 

 

(3)   such Contribution Indebtedness (a) is Incurred within 180 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officers’ Certificate on the Incurrence date
thereof.

 

“Credit Agreement Documents” means the collective reference to the Credit
Agreements, any notes issued pursuant thereto and the guarantees thereof, and
the collateral documents relating thereto, as amended, supplemented, restated,
renewed, refunded, replaced, restructured, repaid, refinanced or otherwise
modified from time to time.

 

“Credit Agreements” means (i)(A) the Existing Term Loan Credit Agreement, (B)
the Revolving Credit Agreement and (C) the Term Loan Bridge Credit Agreement and
(ii) whether or not the credit agreements referred to in clause (i) remain
outstanding, if designated by the Issuer to be included in the definition of
“Credit Agreement,” one or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances), or (C) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different borrowers or
issuers and, in each case, as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time.

 

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Issuer or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officers’ Certificate, setting forth the basis of
such valuation, less the amount of Cash Equivalents received in connection with
a subsequent sale of such Designated Non-cash Consideration.

 

“Designated Preferred Stock” means Preferred Stock of the Issuer or any direct
or indirect parent of the Issuer (other than Disqualified Stock), that is issued
for cash (other than to the Issuer or any of its Subsidiaries or an employee
stock ownership plan or trust established by the Issuer or any of its
Subsidiaries) and is so designated as Designated Preferred Stock, pursuant to an
Officers’ Certificate, on the issuance date thereof.

 

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is redeemable or exchangeable), or upon the
happening of any event:

 

(1)   matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale; provided that the relevant asset sale or change of control provisions,
taken as a whole, are no more favorable in any material respect to holders of
such Capital Stock than the asset sale and change of control provisions
applicable to the Second Priority Notes and any purchase requirement triggered
thereby may not become operative until compliance with the asset sale and change
of control provisions applicable to the Second Priority Notes (including the
purchase of any Second Priority Notes tendered pursuant thereto)),

 

42

 

 

(2)   is convertible or exchangeable for Indebtedness or Disqualified Stock of
such Person, or

 

(3)   is redeemable at the option of the holder thereof, in whole or in part,

 

in each case prior to 91 days after the maturity date of the Second Priority
Notes; provided, however, that only the portion of Capital Stock which so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such
Capital Stock is issued to any employee or to any plan for the benefit of
employees of the Issuer or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Issuer in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Capital
Stock of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Capital Stock that is not Disqualified
Stock shall not be deemed to be Disqualified Stock.

 

“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary or a Qualified CFC Holding Company.

 

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus, without duplication, to the extent
the same was deducted in calculating Consolidated Net Income:

 

(1)   Consolidated Taxes; plus

 

(2)   Consolidated Interest Expense; plus

 

(3)   Consolidated Non-cash Charges; plus

 

(4)   business optimization expenses and other restructuring charges or expenses
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, plant closures, retention, systems
establishment costs and excess pension charges); provided that with respect to
each business optimization expense or other restructuring charge, the Issuer
shall have delivered to the Trustee an Officers’ Certificate specifying and
quantifying such expense or charge and stating that such expense or charge is a
business optimization expense or other restructuring charge, as the case may be;
plus

 

less, without duplication,

 

(5)   non-cash items increasing Consolidated Net Income for such period
(excluding the recognition of deferred revenue or any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period and any items for which cash was received in a prior period).

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Equity Offering” means any public or private sale after September 20, 2006 of
common stock or Preferred Stock of the Issuer or any direct or indirect parent
of the Issuer, as applicable (other than Disqualified Stock), other than:

 

43

 

 

(1)   public offerings with respect to the Issuer’s or such direct or indirect
parent’s common stock registered on Form S-8; and

 

(2)   any such public or private sale that constitutes an Excluded Contribution.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Excluded Contributions” means the Cash Equivalents or other assets (valued at
their Fair Market Value as determined in good faith by senior management or the
Board of Directors of the Issuer) received by the Issuer after September 20,
2006 from:

 

(1)   contributions to its common equity capital, and

 

(2)   the sale (other than to a Subsidiary of the Issuer or to any Subsidiary
management equity plan or stock option plan or any other management or employee
benefit plan or agreement) of Capital Stock (other than Disqualified Stock and
Designated Preferred Stock) of the Issuer,

 

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate on or promptly after the date such capital contributions are made or
the date such Capital Stock is sold, as the case may be.

 

“Existing Second Priority Notes” means the 5.50% Second Priority Senior Secured
Notes due 2022 issued by the Issuer on May 12, 2014, the 5.125% Second Priority
Senior Secured Notes due 2023 issued by the Issuer on June 5, 2015, the 6.00%
Second Priority Senior Secured Notes due 2022 issued by the Issuer on October 1,
2015 and the 4.50% Second Priority Senior Secured Notes due 2026 issued by the
Issuer on January 19, 2018.

 

“Existing Second Priority Notes Collateral Agent” means U.S. Bank National
Association, as collateral agent for the holders of the Existing Second Priority
Notes and any successors thereto in such capacity.

 

“Existing Second Priority Notes Indentures” means the indentures respectively
dated as of May 12, 2014, June 5, 2015, October 1, 2015 and January 26, 2018,
each among the Issuer, the trustee named therein from time to time, and certain
other parties thereto, as amended, restated, supplemented or otherwise modified
from time to time in accordance with the requirements thereof and of the
Indenture.

 

“Existing Second Priority Notes Obligations” means any Obligations in respect of
the Existing Second Priority Notes, the Existing Second Priority Notes
Indentures or the Existing Second Priority Notes Security Documents, including,
for the avoidance of doubt, obligations in respect of exchange notes and
guarantees thereof.

 

“Existing Second Priority Notes Security Documents” means the security
agreements, pledge agreements, collateral assignments and related agreements, as
amended, supplemented, restated, renewed, refunded, replaced, restructured,
repaid, refinanced or otherwise modified from time to time, creating the
security interests in the collateral for the Existing Second Priority Notes as
contemplated by the Existing Second Priority Notes Indentures.

 

“Existing Second Priority Notes Trustee” means U.S. Bank National Association,
as trustee for the holders of the Existing Second Priority Notes and any
successors thereto in such capacity.

 

“Existing Term Facility Administrative Agent” means Credit Suisse, Cayman Island
Branch, as administrative agent for the lenders under the Existing Term Loan
Credit Agreement, together with its successors and permitted assigns under the
Existing Term Loan Credit Agreement exercising substantially the same rights and
powers, or such other agent as may from time to time be appointed thereunder.

 

44

 

 

“Existing Term Loan Collateral Agent” means Credit Suisse, Cayman Island Branch,
as collateral agent for the lenders under the Existing Term Loan Credit
Agreement, together with its respective successors and permitted assigns under
the Existing Term Loan Credit Agreement exercising substantially the same rights
and powers, or such other agent as may from time to time be appointed
thereunder.

 

“Existing Term Loan Credit Agreement” means that certain Second Amended and
Restated Term Loan Credit Agreement, dated April 3, 2007, by and among the
Issuer, Berry Global Group, Inc., Credit Suisse, Cayman Island Branch, as
administrative agent, and the other lenders party thereto, as amended by the
Incremental Assumption Agreement, dated as of February 8, 2013, the Incremental
Assumption Agreement, dated as of January 6, 2014, the Incremental Assumption
Agreement, dated as of October 1, 2015, that certain Incremental Assumption
Agreement and Amendment, dated as of June 15, 2016, that certain Incremental
Assumption Agreement, dated as of January 19, 2017, that certain Incremental
Assumption Agreement, dated as of February 10, 2017, that certain Incremental
Assumption Agreement, dated as of August 10, 2017, and that certain Incremental
Assumption Agreement, dated as of November 27, 2017 as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof.

 

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.

 

“First Priority After-Acquired Property” means any property (other than the
initial collateral) of the Issuer or any Subsidiary Guarantor that secures any
Secured Bank Indebtedness.

 

“First Priority Bridge Loan Agreement” means the First Lien Bridge Credit
Agreement dated as of [ ], by and among the Issuer, the agents and lenders party
thereto (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time).

 

“First Priority Lien Obligations” means (i) all Secured Bank Indebtedness, (ii)
all other Obligations (not constituting Indebtedness) of the Issuer and its
Restricted Subsidiaries under the agreements governing Secured Bank
Indebtedness, (iii) all other Obligations of the Issuer or any of its Restricted
Subsidiaries in respect of Hedging Obligations or Obligations in respect of cash
management services in each case owing to a Person that is a holder of
Indebtedness described in clause (i) or Obligations described in clause (ii) or
an Affiliate of such holder at the time of entry into such Hedging Obligations
or Obligations in respect of cash management services and (iv) the First
Priority Notes and any First Priority Rollover Loans.

 

“First Priority Notes” means the [                ] issued on the Issue Date.

 

“First Priority Notes Indenture” means the indenture, to be dated as of the
Issue Date with respect to the First Priority Notes, among the Issuer, the
trustee named therein from time to time, and certain other parties thereto, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of the Indenture

 

45

 

 

“First Priority Rollover Loans” means “Rollover Loans” as defined in the First
Priority Bridge Loan Agreement”.

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Issuer or any of its Restricted
Subsidiaries Incurs, repays, repurchases or redeems any Indebtedness (other than
in the case of revolving credit borrowings or revolving advances under any
Qualified Receivables Financing, in which case interest expense shall be
computed based upon the average daily balance of such Indebtedness during the
applicable period) or issues, repurchases or redeems Disqualified Stock or
Preferred Stock subsequent to the commencement of the period for which the Fixed
Charge Coverage Ratio is being calculated but prior to the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
to such Incurrence, repayment, repurchase or redemption of Indebtedness, or such
issuance, repurchase or redemption of Disqualified Stock or Preferred Stock, as
if the same had occurred at the beginning of the applicable four-quarter period.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, and any operational changes that the Issuer or any
of its Restricted Subsidiaries has determined to make and/or made after
September 20, 2006 and during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the Calculation
Date (each, for purposes of this definition, a “pro forma event”) shall be
calculated on a pro forma basis assuming that all such Investments,
acquisitions, dispositions, mergers, consolidations (including the Original
Transactions), discontinued operations and operational changes (and the change
of any associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period.
If since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Issuer or any Restricted
Subsidiary since the beginning of such period shall have made any Investment,
acquisition, disposition, merger, consolidation, discontinued operation or
operational change, in each case with respect to an operating unit of a
business, that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition,
discontinued operation, merger, consolidation or operational change had occurred
at the beginning of the applicable four-quarter period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Issuer as set forth in an Officers’ Certificate, to reflect
(1) operating expense reductions and other operating improvements or cost
synergies reasonably expected to result from the applicable pro forma event and
(2) all pro forma adjustments of the nature used in similar calculations in the
Existing Second Priority Notes Indentures (as in effect on the Issue Date).

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Calculation Date had been the applicable rate for the
entire period (taking into account any Hedging Obligations applicable to such
Indebtedness if such Hedging Obligation has a remaining term in excess of 12
months). Interest on a Capitalized Lease Obligation shall be deemed to accrue at
an interest rate reasonably determined by a responsible financial or accounting
officer of the Issuer to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Issuer may
designate.

 

46

 

 

“Fixed Charges” means, with respect to any Person for any period, the sum,
without duplication, of:

 

(1)   Consolidated Interest Expense of such Person for such period, and

 

(2)   all cash dividend payments (excluding items eliminated in consolidation)
on any series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries.

 

“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America or any state or territory thereof
or the District of Columbia and any direct or indirect subsidiary of such
Restricted Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which were in effect on September 20, 2006. For
the purposes of the Indenture, the term “consolidated” with respect to any
Person shall mean such Person consolidated with its Restricted Subsidiaries, and
shall not include any Unrestricted Subsidiary, but the interest of such Person
in an Unrestricted Subsidiary will be accounted for as an Investment.

 

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including, without limitation, letters of credit and
reimbursement agreements in respect thereof), of all or any part of any
Indebtedness or other obligations.

 

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

 

(1)   currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

 

(2)   other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

 

“holder” or “noteholder” means the Person in whose name a Second Priority Note
is registered on the Registrar’s books.

 

“Incur” means issue, assume, guarantee, incur or otherwise become liable for;
provided, however, that any Indebtedness or Capital Stock of a Person existing
at the time such Person becomes a Subsidiary (whether by merger, amalgamation,
consolidation, acquisition or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.

 

“Indebtedness” means, with respect to any Person:

 

(1)   the principal and premium (if any) of any indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except any such balance that constitutes a trade payable or similar
obligation to a trade creditor due within six months from the date on which it
is Incurred, in each case Incurred in the ordinary course of business, which
purchase price is due more than six months after the date of placing the
property in service or taking delivery and title thereto, (d) in respect of
Capitalized Lease Obligations, or (e) representing any Hedging Obligations, if
and to the extent that any of the foregoing indebtedness (other than letters of
credit and Hedging Obligations) would appear as a liability on a balance sheet
(excluding the footnotes thereto) of such Person prepared in accordance with
GAAP;

 

47

 

 

(2)   to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business);

 

(3)   to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of: (a) the Fair Market Value of such asset
at such date of determination, and (b) the amount of such Indebtedness of such
other Person; and

 

(4)    to the extent not otherwise included, with respect to the Issuer and its
Restricted Subsidiaries, the amount then outstanding (i.e., advanced, and
received by, and available for use by, the Issuer or any of its Restricted
Subsidiaries) under any Receivables Financing (as set forth in the books and
records of the Issuer or any Restricted Subsidiary and confirmed by the agent,
trustee or other representative of the institution or group providing such
Receivables Financing);

 

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include

 

(1)   Contingent Obligations incurred in the ordinary course of business and not
in respect of borrowed money;

 

(2)   deferred or prepaid revenues;

 

(3)   purchase price holdbacks in respect of a portion of the purchase price of
an asset to satisfy warranty or other unperformed obligations of the respective
seller;

 

(4)   Obligations under or in respect of Qualified Receivables Financing; or

 

(5)   obligations under the Original Acquisition Documents or the Pliant
Acquisition Documents.

 

Notwithstanding anything in the Indenture to the contrary, Indebtedness shall
not include, and shall be calculated without giving effect to, the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under the Indenture as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness; and any such
amounts that would have constituted Indebtedness under the Indenture but for the
application of this sentence shall not be deemed an Incurrence of Indebtedness
under the Indenture.

 

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing, that
is, in the good faith determination of the Issuer, qualified to perform the task
for which it has been engaged.

 

48

 

 

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of February 5, 2008, as supplemented on April 21, 2008,
December 3, 2009, April 30, 2010, July 19, 2010, November 19, 2010, May 12,
2014, June 25, 2014 and June 5, 20155, by and among the Existing Second Priority
Notes Trustee, the Existing Second Priority Notes Collateral Agent, the Existing
Term Facility Administrative Agent, the Existing Term Loan Collateral Agent, the
Revolving Facility Administrative Agent, the Revolving Facility Collateral
Agent, the Subsidiaries of the Issuer party thereto and Berry Global Group,
Inc., as will be supplemented as of the Issue Date by the execution and delivery
of a joinder agreement by the Collateral Agent, the Trustee, the Existing Term
Facility Administrative Agent, the Existing Term Loan Collateral Agent, the
Revolving Facility Administrative Agent, the Revolving Facility Collateral
Agent, Berry Global Group, Inc., the Issuer and the Subsidiary Guarantors, as
may be further amended, restated or otherwise supplemented.

 

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

 

“Investment Grade Securities” means:

 

(1)   securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

 

(2)   securities that have a rating equal to or higher than Baa3 (or equivalent)
by Moody’s or BBB- (or equivalent) by S&P, or an equivalent rating by any other
Rating Agency, but excluding any debt securities or loans or advances between
and among the Issuer and its Subsidiaries,

 

(3)   investments in any fund that invests exclusively in investments of the
type described in clauses (1) and (2) which fund may also hold immaterial
amounts of cash pending investment and/or distribution, and

 

(4)   corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

 

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of the Issuer in
the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. For
purposes of the definition of “Unrestricted Subsidiary” and the covenant
described under “— Certain Covenants — Limitation on Restricted Payments”:

 

(1) “Investments” shall include the portion (proportionate to the Issuer’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Issuer at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Issuer shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary equal to an amount
(if positive) equal to:

 

(a)   the Issuer’s “Investment” in such Subsidiary at the time of such
redesignation less

 



 

5 NTD: To be updated for any additional supplements.

 

49

 

 

(b)   the portion (proportionate to the Issuer’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

 

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Issuer.

 

“Issue Date” means the date of the Indenture.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction); provided that in
no event shall an operating lease be deemed to constitute a Lien.

 

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Issuer or any direct or indirect
parent of the Issuer, as the case may be, on the Issue Date together with (1)
any new directors whose election by such boards of directors or whose nomination
for election by the shareholders of the Issuer or any direct or indirect parent
of the Issuer, as applicable, was approved by a vote of a majority of the
directors of the Issuer or any direct or indirect parent of the Issuer, as
applicable, then still in office who were either directors on the Issue Date or
whose election or nomination was previously so approved and (2) executive
officers and other management personnel of the Issuer or any direct or indirect
parent of the Issuer, as applicable, hired at a time when the directors on the
Issue Date together with the directors so approved constituted a majority of the
directors of the Issuer or any direct or indirect parent of the Issuer, as
applicable.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Mortgages” means the mortgages (which may be in the form of mortgage amendments
to mortgages securing other Indebtedness), trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Real Property subject to mortgages, each in form and
substance reasonably satisfactory to the Collateral Agent and the Issuer, as
amended, supplemented or otherwise modified from time to time.

 

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

 

“Net Proceeds” means the aggregate cash proceeds received by the Issuer or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received in respect of or upon the sale or other
disposition of any Designated Non-cash Consideration received in any Asset Sale
and any cash payments received by way of deferred payment of principal pursuant
to a note or installment receivable or otherwise, but only as and when received,
but excluding the assumption by the acquiring Person of Indebtedness relating to
the disposed assets or other consideration received in any other non-cash form),
net of the direct costs relating to such Asset Sale and the sale or disposition
of such Designated Non-cash Consideration (including, without limitation, legal,
accounting and investment banking fees, and brokerage and sales commissions),
and any relocation expenses Incurred as a result thereof, taxes paid or payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements related thereto), amounts required
to be applied to the repayment of principal, premium (if any) and interest on
Indebtedness required (other than pursuant to the second paragraph of the
covenant described under “— Certain Covenants — Asset Sales”) to be paid as a
result of such transaction, and any deduction of appropriate amounts to be
provided by the Issuer as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Issuer after such sale or other disposition thereof, including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction.

 

50

 

 

“Note Obligations” means any Obligations in respect of the Second Priority
Notes, the Indenture and the Security Documents, including, for the avoidance of
doubt, obligations in respect of exchange notes and guarantees thereof.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements (including, without limitation, reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities payable under the documentation governing any Indebtedness; provided
that Obligations with respect to the Second Priority Notes shall not include
fees or indemnifications in favor of the Trustee, the Collateral Agent and other
third parties other than the holders of the Second Priority Notes.

 

“Officer” means the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, President, any Executive Vice President, Senior Vice
President or Vice President, the Treasurer or the Secretary of the Issuer.

 

“Officers’ Certificate” means a certificate signed on behalf of the Issuer by
two Officers of the Issuer, one of whom must be the principal executive officer,
the principal financial officer, the treasurer or the principal accounting
officer of the Issuer that meets the requirements set forth in the Indenture.

 

“Opinion of Counsel” means a written opinion from legal counsel which is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Issuer.

 

“Original Acquisition” means the acquisition by Affiliates of the Sponsors of
substantially all of the outstanding shares of capital stock of the Issuer,
pursuant to the Original Merger Agreement.

 

“Original Acquisition Documents” means the Original Merger Agreement and any
other document entered into in connection therewith, in each case as amended,
supplemented or modified from time to time prior to the Issue Date or thereafter
(so long as any amendment, supplement or modification after the Issue Date,
together with all other amendments, supplements and modifications after the
Issue Date, taken as a whole, is not more disadvantageous to the holders of the
Second Priority Notes in any material respect than the Original Acquisition
Documents as in effect on the Issue Date).

 

“Original Merger Agreement” means the agreement and plan of merger, dated as of
June 28, 2006, by and among BPC Holding Corporation, BPC Acquisition Corp., a
Delaware corporation and Berry Global Group, Inc., as amended, supplemented or
modified from time to time prior to the Issue Date or thereafter (so long as any
amendment, supplement or modification after the Issue Date, together with all
other amendments, supplements and modifications after the Issue Date, taken as a
whole, is not more disadvantageous to the holders of the Second Priority Notes
in any material respect than the Original Merger Agreement as in effect on the
Issue Date).

 

“Original Transactions” means the Original Acquisition and the transactions
related thereto, the offering by the Issuer of certain second priority notes on
September 20, 2006, the issuance and sale of the Berry Senior Subordinated Notes
on September 20, 2006 and borrowings made on September 20, 2006 pursuant to the
credit agreement of the Issuer in effect on such date.

 

“Other Second-Lien Obligations” means other Indebtedness of the Issuer and its
Restricted Subsidiaries that is equally and ratably secured with the Second
Priority Notes and is designated by the Issuer as an Other Second-Lien
Obligation.

 

51

 

 

“Parent Guarantee” means the guarantee by Parent Guarantor of the obligations of
the Issuer under the Indenture and the Second Priority Notes in accordance with
the provisions of the Indenture.

 

“Parent Guarantor” means Berry Global Group, Inc., a Delaware corporation.

 

“Parent Pari Passu Indebtedness” means any Indebtedness of the Parent Guarantor
which ranks pari passu in right of payment to the Parent Guarantee.

 

“Parent Subordinated Indebtedness” means any Indebtedness of the Parent
Guarantor which is by its terms subordinated in right of payment to the Parent
Guarantee.

 

“Pari Passu Indebtedness” means:

 

(1)   with respect to the Issuer, the Second Priority Notes and any Indebtedness
which ranks pari passu in right of payment to the Second Priority Notes; and

 

(2)   with respect to any Subsidiary Guarantor, its Subsidiary Guarantee and any
Indebtedness which ranks pari passu in right of payment to such Subsidiary
Guarantor’s Subsidiary Guarantee.

 

“Paying Agent” means an office or agency maintained by the Issuer pursuant to
the terms of the Indenture, where notes may be presented for payment.

 

“Permitted Holders” means, at any time, the Management Group. Any Person or
group whose acquisition of beneficial ownership constitutes a Change of Control
in respect of which a Change of Control Offer is made in accordance with the
requirements of the Indenture will thereafter, together with its Affiliates,
constitute an additional Permitted Holder.

 

“Permitted Investments” means:

 

(1)   any Investment in the Issuer or any Restricted Subsidiary;

 

(2)   any Investment in Cash Equivalents or Investment Grade Securities;

 

(3)   any Investment by the Issuer or any Restricted Subsidiary of the Issuer in
a Person if as a result of such Investment (a) such Person becomes a Restricted
Subsidiary of the Issuer, or (b) such Person, in one transaction or a series of
related transactions, is merged, consolidated or amalgamated with or into, or
transfers or conveys all or substantially all of its assets to, or is liquidated
into, the Issuer or a Restricted Subsidiary of the Issuer;

 

(4)   any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to the
provisions of “— Certain Covenants — Asset Sales” or any other disposition of
assets not constituting an Asset Sale;

 

(5)   any Investment existing on, or made pursuant to binding commitments
existing on, the Closing Date;

 

(6)   advances to employees, taken together with all other advances made
pursuant to this clause (6), not to exceed $25.0 million at any one time
outstanding;

 

(7)   any Investment acquired by the Issuer or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Issuer or any such Restricted Subsidiary in connection with or as a
result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable, or (b) as a result of a
foreclosure by the Issuer or any of its Restricted Subsidiaries with respect to
any secured Investment or other transfer of title with respect to any secured
Investment in default;

 

52

 

 

(8)   Hedging Obligations permitted under clause (j) of the second paragraph of
the covenant described under “— Certain Covenants — Limitation on Incurrence of
Indebtedness and Issuance of Disqualified Stock and Preferred Stock”;

 

(9)   any Investment by the Issuer or any of its Restricted Subsidiaries in a
Similar Business having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (9) that are at that time
outstanding, not to exceed the greater of (x) $425.0 million and (y) 5.0% of
Total Assets at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, however, that if any Investment pursuant
to this clause (9) is made in any Person that is not a Restricted Subsidiary of
the Issuer at the date of the making of such Investment and such Person becomes
a Restricted Subsidiary of the Issuer after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (1) above and shall
cease to have been made pursuant to this clause (9) for so long as such Person
continues to be a Restricted Subsidiary;

 

(10)   additional Investments by the Issuer or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (10) that are at that time
outstanding, not to exceed the greater of (x) $550.0 million and (y) 6.5% of
Total Assets at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

 

(11)   loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case Incurred in the ordinary course of business;

 

(12)   Investments the payment for which consists of Equity Interests of the
Issuer (other than Disqualified Stock) or any direct or indirect parent of the
Issuer, as applicable; provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under clause (3) of the
definition of Cumulative Credit contained in “— Certain Covenants — Limitation
on Restricted Payments”;

 

(13)   any transaction to the extent it constitutes an Investment that is
permitted by and made in accordance with the provisions of the second paragraph
of the covenant described under “— Certain Covenants — Transactions with
Affiliates” (except transactions described in clauses (2), (6), (7) and (11)(b)
of such paragraph);

 

(14)   Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

 

(15)   guarantees issued in accordance with the covenants described under “—
Certain Covenants — Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock” and “— Certain Covenants — Future
Subsidiary Guarantors”;

 

(16)   Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or licenses or leases of intellectual property, in each case in the
ordinary course of business;

 

(17)   any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an Equity Interest;

 

53

 

 

(18)   additional Investments in joint ventures of the Issuer or any of its
Restricted Subsidiaries existing on the Closing Date not to exceed at any one
time in the aggregate outstanding, $15.0 million; and

 

(19)   Investments of a Restricted Subsidiary of the Issuer acquired after the
Issue Date or of an entity merged into, amalgamated with, or consolidated with
the Issuer or a Restricted Subsidiary of the Issuer in a transaction that is not
prohibited by the covenant described under “— Merger, Amalgamation,
Consolidation or Sale of All or Substantially All Assets” after the Issue Date
to the extent that such Investments were not made in contemplation of such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation.

 

“Permitted Liens” means, with respect to any Person:

 

(1)   pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

 

(2)   Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;

 

(3)   Liens for taxes, assessments or other governmental charges not yet due or
payable or subject to penalties for nonpayment or which are being contested in
good faith by appropriate proceedings;

 

(4)   Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

 

(5)   minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

 

(6)   (A) Liens on assets of a Restricted Subsidiary that is not a Subsidiary
Guarantor securing Indebtedness of such Restricted Subsidiary permitted to be
Incurred pursuant to the covenant described under “— Certain Covenants —
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock,” (B) Liens securing an aggregate principal amount of First
Priority Lien Obligations not to exceed the sum of (I) the greater of (x) the
aggregate amount of Indebtedness permitted to be incurred pursuant to clause
(a)(x) of the second paragraph of the covenant described under “— Certain
Covenants — Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock” and (y) the maximum principal amount of
Indebtedness that, as of the date such Indebtedness was Incurred, and after
giving effect to the Incurrence of such Indebtedness and the application of
proceeds therefrom on such date, would not cause the Secured Indebtedness
Leverage Ratio of the Issuer to exceed 4.00 to 1.00 and (II) the aggregate
amount of Indebtedness permitted to be incurred pursuant to clauses (a)(y) and
(c)(x) of the second paragraph of the covenant described under “— Certain
Covenants — Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock” and (C) Liens securing Indebtedness
permitted to be Incurred pursuant to clause (d), (l) or (t) of the second
paragraph of the covenant described under “— Certain Covenants — Limitation on
Incurrence of Indebtedness and Issuance of Disqualified Stock and Preferred
Stock” (provided that in the case of clause (t), such Lien does not extend to
the property or assets of any Subsidiary of the Issuer other than a Foreign
Subsidiary);

 

54

 

 

(7)   Liens existing on the Closing Date after giving effect to the
Transactions;

 

(8)   Liens on assets, property or shares of stock of a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other property owned by the Issuer or any Restricted Subsidiary of
the Issuer;

 

(9)   Liens on assets or property at the time the Issuer or a Restricted
Subsidiary of the Issuer acquired the assets or property, including any
acquisition by means of a merger, amalgamation or consolidation with or into the
Issuer or any Restricted Subsidiary of the Issuer; provided, however, that such
Liens are not created or Incurred in connection with, or in contemplation of,
such acquisition; provided, further, however, that the Liens may not extend to
any other property owned by the Issuer or any Restricted Subsidiary of the
Issuer;

 

(10)   Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to the Issuer or another Restricted Subsidiary of the Issuer
permitted to be Incurred in accordance with the covenant described under “—
Certain Covenants — Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock”;

 

(11)   Liens securing Hedging Obligations not incurred in violation of the
Indenture; provided that with respect to Hedging Obligations relating to
Indebtedness, such Lien extends only to the property securing such Indebtedness;

 

(12)   Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(13)   leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Issuer or any of its Restricted
Subsidiaries;

 

(14)   Liens arising from financing statement filings under the Uniform
Commercial Code or equivalent statute of another jurisdiction regarding
operating leases entered into by the Issuer and its Restricted Subsidiaries in
the ordinary course of business;

 

(15)   Liens in favor of the Issuer or any Subsidiary Guarantor;

 

(16)   Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” Incurred in connection with a
Qualified Receivables Financing;

 

(17)   deposits made in the ordinary course of business to secure liability to
insurance carriers;

 

(18)   Liens on the Equity Interests of Unrestricted Subsidiaries;

 

(19)   grants of software and other technology licenses in the ordinary course
of business;

 

55

 

 

(20)   Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (6)(B), (7), (8), (9), (10), (11), (15) and (26) of this
definition of “Permitted Liens”; provided, however, that (x) such new Lien shall
be limited to all or part of the same property that secured the original Lien
(plus improvements on such property), and (y) the Indebtedness secured by such
Lien at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6)(B), (7), (8), (9), (10), (11), (15) and
(26) of this definition of “Permitted Liens” at the time the original Lien
became a Permitted Lien under the Indenture, and (B) an amount necessary to pay
any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement; provided, further, however, that
in the case of any Liens to secure any refinancing, refunding, extension or
renewal of Indebtedness secured by a Lien referred to in clause (6)(B), the
principal amount of any Indebtedness Incurred for such refinancing, refunding,
extension or renewal shall be deemed secured by a Lien under clause (6)(B) and
not this clause (20) for purposes of determining the principal amount of
Indebtedness outstanding under clause (6)(B), for purposes of the collateral
release provisions set forth in the Indenture and for purposes of the definition
of Secured Bank Indebtedness;

 

(21)   Liens on equipment of the Issuer or any Restricted Subsidiary granted in
the ordinary course of business to the Issuer’s or such Restricted Subsidiary’s
client at which such equipment is located;

 

(22)   judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

 

(23)   Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

 

(24)   Liens incurred to secure cash management services in the ordinary course
of business;

 

(25)   other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $50.0 million at any one time
outstanding;

 

(26)   Liens securing the Note Obligations and the Rollover Loans (other than
any Additional Notes); and

 

(27)   Liens on the Collateral in favor of any collateral agent relating to such
collateral agent’s administrative expenses with respect to the Collateral.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Pliant Acquisition Documents” means the Plan of Reorganization proposed by
Apollo Management VI, L.P. on behalf of Apollo Investment Fund VI, L.P., that
was filed with the Bankruptcy Court for the District of Delaware in the
bankruptcy cases of Pliant Corporation and certain of its Subsidiaries on August
14, 2009 and November 12, 2009, together with all exhibits, schedules and
annexes thereto, and the Findings of Fact, Conclusions of Law, and Order
Pursuant to 11 U.S.C. § 1129 and Fed. R. Bankr. P. 3020 Confirming the Joint
Plan of Reorganization proposed by Apollo Management VI, L.P. on behalf of
Apollo Investment Fund, VI, L.P., entered on October 6, 2009 and December 1,
2009 by the Bankruptcy Court for the District of Delaware in the bankruptcy
cases of Pliant Corporation and certain of its Subsidiaries and any other
document entered into in connection with either of the foregoing, in each case
as amended, supplemented or modified from time to time prior to the Closing Date
or thereafter (so long as any amendment, supplement or modification after the
Closing Date, together with all other amendments, supplements and modifications
after the Closing Date, taken as a whole, is not more disadvantageous to the
holders of the Second Priority Notes in any material respect than the Pliant
Acquisition Documents as in effect on the Closing Date).

 

56

 

 

“Pliant Transactions” means the acquisition by the Issuer of the equity
interests of Pliant Corporation as described in the Pliant Acquisition
Documents, the transactions related thereto, the offering of second priority and
first priority notes by Berry Plastics Escrow LLC and Berry Plastics Escrow
Corporation on November 12, 2009, the entry into the related escrow agreements,
the assumption by the Issuer of the obligations in respect of such notes and the
related indentures, and the transactions related thereto, including the
acquisition by the Issuer of the equity interests of Pliant Corporation and the
transactions related thereto.

 

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution, or winding up.

 

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Issuer or any
Subsidiary of the Issuer to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.

 

“Qualified CFC Holding Company” means a Wholly Owned Subsidiary of the Issuer
that is a limited liability company, the primary asset of which consists of
Equity Interests in either (i) a Foreign Subsidiary or (ii) a limited liability
company the primary asset of which consists of Equity Interests in a Foreign
Subsidiary.

 

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

 

(1)   the Board of Directors of the Issuer shall have determined in good faith
that such Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Issuer and the Receivables Subsidiary;

 

(2)   all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Issuer); and

 

(3)   the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Issuer) and
may include Standard Securitization Undertakings.

 

The grant of a security interest in any accounts receivable of the Issuer or any
of its Restricted Subsidiaries (other than a Receivables Subsidiary) to secure
Bank Indebtedness, Indebtedness in respect of the Existing Second Priority Notes
and the Second Priority Notes and the First Priority Notes or any Refinancing
Indebtedness with respect to the Second Priority Notes shall not be deemed a
Qualified Receivables Financing.

 

“Rating Agency” means (1) each of Moody’s and S&P and (2) if Moody’s or S&P
ceases to rate the Second Priority Notes for reasons outside of the Issuer’s
control, a “nationally recognized statistical rating organization” within the
Section 3(a)(62) under the Exchange Act selected by the Issuer or any direct or
indirect parent of the Issuer as a replacement agency for Moody’s or S&P, as the
case may be.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by the Issuer or any Subsidiary Guarantor,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures incidental to the
ownership or lease thereof.

 

57

 

 

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interests issued or sold in
connection with, and all other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.

 

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Issuer or any of its Subsidiaries pursuant to which the
Issuer or any of its Subsidiaries may sell, convey or otherwise transfer to (a)
a Receivables Subsidiary (in the case of a transfer by the Issuer or any of its
Subsidiaries); and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Issuer or any
of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any Hedging Obligations entered into by the Issuer or any such Subsidiary in
connection with such accounts receivable.

 

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Issuer (or another Person formed for the purposes of engaging in Qualified
Receivables Financing with the Issuer in which the Issuer or any Subsidiary of
the Issuer makes an Investment and to which the Issuer or any Subsidiary of the
Issuer transfers accounts receivable and related assets) which engages in no
activities other than in connection with the financing of accounts receivable of
the Issuer and its Subsidiaries, all proceeds thereof and all rights
(contractual or other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Issuer (as provided below) as a
Receivables Subsidiary and:

 

(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Issuer or any other Subsidiary of
the Issuer (excluding guarantees of obligations (other than the principal of and
interest on, Indebtedness) pursuant to Standard Securitization Undertakings),
(ii) is recourse to or obligates the Issuer or any other Subsidiary of the
Issuer in any way other than pursuant to Standard Securitization Undertakings,
or (iii) subjects any property or asset of the Issuer or any other Subsidiary of
the Issuer, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;

 

(b)    with which neither the Issuer nor any other Subsidiary of the Issuer has
any material contract, agreement, arrangement or understanding other than on
terms which the Issuer reasonably believes to be no less favorable to the Issuer
or such Subsidiary than those that might be obtained at the time from Persons
that are not Affiliates of the Issuer; and

 

(c)    to which neither the Issuer nor any other Subsidiary of the Issuer has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

 

58

 

 

Any such designation by the Board of Directors of the Issuer shall be evidenced
to the Trustee by filing with the Trustee a certified copy of the resolution of
the Board of Directors of the Issuer giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing conditions.

 

“Reference Period” has the meaning given to such term in the definition of
“Cumulative Credit.”

 

“Representative” means the trustee, agent or representative (if any) for an
issue of Indebtedness; provided that if, and for so long as, such Indebtedness
lacks such a Representative, then the Representative for such Indebtedness shall
at all times constitute the holder or holders of a majority in outstanding
principal amount of obligations under such Indebtedness.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Subsidiary” means, with respect to any Person, any Subsidiary of
such Person other than an Unrestricted Subsidiary of such Person. Unless
otherwise indicated in this “Description of Second Priority Notes,” all
references to Restricted Subsidiaries shall mean Restricted Subsidiaries of the
Issuer.

 

“Revolving Credit Agreement” means the Amended and Restated Revolving Credit
Agreement, dated April 3, 2007, by and among the Issuer, Berry Global Group,
Inc., certain Subsidiaries of the Issuer, Bank of America, N.A., as
administrative agent, and the other lenders party thereto, as amended by the
amendments thereto, dated as of December 14, 2007, January 11, 2008, June 28,
2011, May 14, 2015, October 1, 2015, March 15, 2017, and March 24, 2017, and as
amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or indenture or indentures or any successor
or replacement agreement or agreements or indenture or indentures or increasing
the amount loaned or issued thereunder or altering the maturity thereof.

 

“Revolving Facility Administrative Agent” means Bank of America, N.A., as
administrative agent for the lenders under the Revolving Credit Agreement,
together with its successors and permitted assigns under the Revolving Credit
Agreement exercising substantially the same rights and powers, or such other
agent as may from time to time be appointed thereunder.

 

“Revolving Facility Collateral Agent” means Bank of America, N.A., as collateral
agent for the lenders under the Revolving Credit Agreement and under the
security documents in connection therewith, together with its successors and
permitted assigns under the Revolving Credit Agreement or the security documents
in connection therewith exercising substantially the same rights and powers, or
such other agent as may from time to time be appointed thereunder.

 

“Rollover Loans” has the meaning set forth in the Bridge Loan Agreement.

 

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Issuer or a Restricted Subsidiary whereby the
Issuer or a Restricted Subsidiary transfers such property to a Person and the
Issuer or such Restricted Subsidiary leases it from such Person, other than
leases between the Issuer and a Restricted Subsidiary of the Issuer or between
Restricted Subsidiaries of the Issuer.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc. or any successor
to the rating agency business thereof.

 

“SEC” means the Securities and Exchange Commission.

 

59

 

 

“Second Priority Obligations” means the Note Obligations, the Existing Second
Priority Notes Obligations and any Obligations in respect of Other Second-Lien
Obligations.

 

“Second Priority Notes” means [                           ].

 

“Secured Bank Indebtedness” means any Bank Indebtedness that is secured by a
Permitted Lien incurred or deemed incurred pursuant to clause (6)(B) of the
definition of “Permitted Lien”.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien.

 

“Secured Indebtedness Leverage Ratio” means, with respect to any Person, at any
date the ratio of (i)  an amount equal to (a) the amount of Secured Indebtedness
(other than Secured Indebtedness incurred pursuant to clause (a)(y) of the
second paragraph of the covenant described under “— Certain Covenants —
Limitation on Incurrence of Indebtedness and Issuances of Disqualified Stock and
Preferred Stock”) of such Person and its Restricted Subsidiaries as of such date
of calculation (determined on a consolidated basis in accordance with GAAP) that
constitutes First Priority Lien Obligations minus (b) the amount of cash and
Cash Equivalents of such Person and its Restricted Subsidiaries as of such date
to (ii) EBITDA of such Person for the four full fiscal quarters for which
internal financial statements are available immediately preceding such date on
which such additional Indebtedness is Incurred. In the event that the Issuer or
any of its Restricted Subsidiaries Incurs, repays, repurchases or redeems any
Indebtedness subsequent to the commencement of the period for which the Secured
Indebtedness Leverage Ratio is being calculated but prior to the event for which
the calculation of the Secured Indebtedness Leverage Ratio is made (the “Secured
Leverage Calculation Date”), then the Secured Indebtedness Leverage Ratio shall
be calculated giving pro forma effect to such Incurrence, repayment, repurchase
or redemption of Indebtedness as if the same had occurred at the beginning of
the applicable four-quarter period; provided that the Issuer may elect, pursuant
to an Officers’ Certificate delivered to the Trustee to treat all or any portion
of the commitment under any Indebtedness as being Incurred at such time, in
which case any subsequent Incurrence of Indebtedness under such commitment shall
not be deemed, for purposes of this calculation, to be an Incurrence at such
subsequent time.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, and any operational changes that the Issuer or any
of its Restricted Subsidiaries has determined to make and/or made after
September 20, 2006 and during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the Secured
Leverage Calculation Date (each, for purposes of this definition, a “pro forma
event”) shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations (including the
Original Transactions), discontinued operations and other operational changes
(and the change of any associated Indebtedness and the change in EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period. If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Issuer or any
Restricted Subsidiary since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or operational change, in each case with respect to an operating unit
of a business, that would have required adjustment pursuant to this definition,
then the Secured Indebtedness Leverage Ratio shall be calculated giving pro
forma effect thereto for such period as if such Investment, acquisition,
disposition, discontinued operation, merger, consolidation or operational change
had occurred at the beginning of the applicable four-quarter period.

 

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Issuer as set forth in an Officers’ Certificate, to reflect
(1) operating expense reductions and other operating improvements or cost
synergies reasonably expected to result from the applicable pro forma event and
(2) all pro forma adjustments of the nature used in similar calculations in the
Existing Second Priority Notes Indentures (as in effect on the Issue Date).

 

60

 

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Security Documents” has the meaning set forth In the Bridge Loan Agreement.

 

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Issuer within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

 

“Similar Business” means a business, the majority of whose revenues are derived
from the activities of the Issuer and its Subsidiaries as of the Issue Date or
any business or activity that is reasonably similar or complementary thereto or
a reasonable extension, development or expansion thereof or ancillary thereto.

 

“Sponsors” means Apollo Management, L.P., Graham Partners, Inc. and any of their
respective Affiliates.

 

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the Issuer
or any Subsidiary of the Issuer which the Issuer has determined in good faith to
be customary in a Receivables Financing including, without limitation, those
relating to the servicing of the assets of a Receivables Subsidiary, it being
understood that any Receivables Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.

 

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase of such
security at the option of the holder thereof upon the happening of any
contingency beyond the control of the issuer unless such contingency has
occurred).

 

“Subordinated Indebtedness” means (a) with respect to the Issuer, any
Indebtedness of the Issuer which is by its terms subordinated in right of
payment to the Second Priority Notes, and (b) with respect to any Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor which is by its terms
subordinated in right of payment to its Subsidiary Guarantee.

 

“Subsidiary” means, with respect to any Person, (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
of determination owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
and (2) any partnership, joint venture or limited liability company of which (x)
more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of that Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise, and (y) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

 

“Subsidiary Guarantee” means any guarantee, other than the Parent Guarantee, of
the obligations of the Issuer under the Indenture and the Second Priority Notes
by any Restricted Subsidiary in accordance with the provisions of the Indenture.

 

61

 

 

“Subsidiary Guarantor” means any Restricted Subsidiary that Incurs a Subsidiary
Guarantee; provided that upon the release or discharge of such Person from its
Subsidiary Guarantee in accordance with the Indenture, such Person ceases to be
a Subsidiary Guarantor. For the avoidance of doubt, Parent shall not constitute
a Subsidiary Guarantor.

 

“Tax Distributions” means any distributions described in clause (12) of the
covenant entitled “— Certain Covenants — Limitation on Restricted Payments.”

 

“Term Loan Bridge Credit Agreement” means that certain Term Loan Bridge Credit
Agreement, dated as of [March [ ], 2019], by and among the Issuer, Berry Global
Group, Inc., [ ], as administrative agent, and the lenders party thereto, as
amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time, including
any agreement or indenture extending the maturity thereof, refinancing,
replacing or otherwise restructuring all or any portion of the Indebtedness
under such agreement or agreements or indenture or indentures or any successor
or replacement agreement or agreements or indenture or indentures or increasing
the amount loaned or issued thereunder or altering the maturity thereof.

 

“Total Assets” means the total consolidated assets of the Issuer and its
Restricted Subsidiaries, as shown on the most recent balance sheet of the
Issuer.

 

“Total Cap” has the meaning assigned to such term in the Bridge Loan Agreement.

 

“Total Indebtedness Leverage Ratio” means, with respect to any Person, at any
date the ratio of (i) an amount equal to (a) the amount of Indebtedness such
Person and its Restricted Subsidiaries as of such date of calculation
(determined on a consolidated basis in accordance with GAAP) minus (b) the
amount of cash and Cash Equivalents of such Person and its Restricted
Subsidiaries as of such date to (ii) EBITDA of such Person for the four full
fiscal quarters for which internal financial statements are available
immediately preceding such date on which such additional Indebtedness is
Incurred. In the event that the Issuer or any of its Restricted Subsidiaries
Incurs, repays, repurchases or redeems any Indebtedness subsequent to the
commencement of the period for which the Total Indebtedness Leverage Ratio is
being calculated but prior to the event for which the calculation of the Total
Indebtedness Leverage Ratio is made (the “Total Leverage Calculation Date”),
then the Total Indebtedness Leverage Ratio shall be calculated giving pro forma
effect to such Incurrence, repayment, repurchase or redemption of Indebtedness
as if the same had occurred at the beginning of the applicable four-quarter
period; provided that the Issuer may elect, pursuant to an Officers’ Certificate
delivered to the Trustee to treat all or any portion of the commitment under any
Indebtedness as being Incurred at such time, in which case any subsequent
Incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an Incurrence at such subsequent time.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP), in each case with respect to an
operating unit of a business, and any operational changes that the Issuer or any
of its Restricted Subsidiaries has determined to make and/or made after
September 20, 2006 and during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the Total
Leverage Calculation Date (each, for purposes of this definition, a “pro forma
event”) shall be calculated on a pro forma basis assuming that all such
Investments, acquisitions, dispositions, mergers, consolidations (including the
Original Transactions), discontinued operations and other operational changes
(and the change of any associated Indebtedness and the change in EBITDA
resulting therefrom) had occurred on the first day of the four-quarter reference
period. If since the beginning of such period any Person that subsequently
became a Restricted Subsidiary or was merged with or into the Issuer or any
Restricted Subsidiary since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation, discontinued
operation or operational change, in each case with respect to an operating unit
of a business, that would have required adjustment pursuant to this definition,
then the Total Indebtedness Leverage Ratio shall be calculated giving pro forma
effect thereto for such period as if such Investment, acquisition, disposition,
discontinued operation, merger, consolidation or operational change had occurred
at the beginning of the applicable four-quarter period.

 

62

 

 

For purposes of this definition, whenever pro forma effect is to be given to any
pro forma event, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Issuer. Any such pro forma
calculation may include adjustments appropriate, in the reasonable good faith
determination of the Issuer as set forth in an Officers’ Certificate, to reflect
(1) operating expense reductions and other operating improvements or cost
synergies reasonably expected to result from the applicable pro forma event and
(2) all pro forma adjustments of the nature used in similar calculations in the
Existing Second Priority Notes Indentures (as in effect on the Issue Date).

 

“Transaction Equity Investment” means an Investment by the Borrower in [      ]
in the aggregate amount of up to $[     ] to fund the Acquisition.

 

“Transactions” [means the Acquisition, the issuance of the Second Priority Notes
on the Issue Date, the issuance of the First Priority Notes on the Issue Date,
the borrowings under the Term Loan Bridge Credit Agreement, the Transaction
Equity Investment and the transactions related thereto]6.

 

“Treasury Rate” means, as of the applicable redemption date, the yield to
maturity as of such redemption date of United States Treasury securities with a
constant maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H 15 (519) that has become publicly available at least two
business days prior to such redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from such redemption date to the third anniversary of
the Closing Date; provided, however, that if the period from such redemption
date to the third anniversary of the Closing Date is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year will be used.

 

“Trust Officer” means:

 

(1)  any officer within the corporate trust department of the Trustee, including
any vice president, assistant vice president, assistant secretary, assistant
treasurer, trust officer or any other officer of the Trustee who customarily
performs functions similar to those performed by the Persons who at the time
shall be such officers, respectively, or to whom any corporate trust matter is
referred because of such person’s knowledge of and familiarity with the
particular subject, and

 

(2)  who shall have direct responsibility for the administration of the
Indenture.

 

“Trustee” means the party named as such in the Indenture until a successor
replaces it and, thereafter, means the successor.

 

“Unrestricted Subsidiary” means:

 

(1)   BP Parallel LLC, for so long as such Person is a Subsidiary of the Issuer
and is not designated as a Restricted Subsidiary by the Board of Directors of
the Issuer in the manner provided below;

 

(2)  any Subsidiary of the Issuer that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of such Person
in the manner provided below; and

 



 

6 NTD: To be updated.

 

63

 

 

(3)  any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors of the Issuer may designate any Subsidiary of the Issuer
(including any newly acquired or newly formed Subsidiary of the Issuer) to be an
Unrestricted Subsidiary unless such Subsidiary or any of its Subsidiaries owns
any Equity Interests or Indebtedness of, or owns or holds any Lien on any
property of, the Issuer or any other Subsidiary of the Issuer that is not a
Subsidiary of the Subsidiary to be so designated; provided, however, that the
Subsidiary to be so designated and its Subsidiaries do not at the time of
designation have and do not thereafter Incur any Indebtedness pursuant to which
the lender has recourse to any of the assets of the Issuer or any of its
Restricted Subsidiaries; provided, further, however, that either:

 

(a)  the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

 

(b)  if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under the covenant described under “— Certain
Covenants — Limitation on Restricted Payments.”

 

The Board of Directors of the Issuer may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:

 

(x) (1)   the Issuer could Incur $1.00 of additional Indebtedness pursuant to
the Fixed Charge Coverage Ratio test described under “— Certain Covenants —
Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock and
Preferred Stock,” or (2) the Fixed Charge Coverage Ratio for the Issuer and its
Restricted Subsidiaries would be greater than such ratio for the Issuer and its
Restricted Subsidiaries immediately prior to such designation, in each case on a
pro forma basis taking into account such designation, and

 

(y)   no Event of Default shall have occurred and be continuing.

 

Any such designation by the Board of Directors of the Issuer shall be evidenced
to the Trustee by promptly filing with the Trustee a copy of the resolution of
the Board of Directors of the Issuer giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
foregoing provisions.

 

“U.S. Government Obligations” means securities that are:

 

(1)  direct obligations of the United States of America for the timely payment
of which its full faith and credit is pledged, or

 

(2)  obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America, the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in each case, are not callable or redeemable at
the option of the issuer thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act) as
custodian with respect to any such U.S. Government Obligations or a specific
payment of principal of or interest on any such U.S. Government Obligations held
by such custodian for the account of the holder of such depository receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the U.S.
Government Obligations or the specific payment of principal of or interest on
the U.S. Government Obligations evidenced by such depository receipt.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

64

 

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

 

“Wholly Owned Restricted Subsidiary” means any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

 

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares required to be held by Foreign
Subsidiaries) shall at the time be owned by such Person or by one or more Wholly
Owned Subsidiaries of such Person.

 

65

 





  

SCHEDULE 1.01(a)

 

Certain U.S. Subsidiaries

 

Berry Plastics Acquisition Corporation XIV, LLC

 

 

 

 

Schedule 1.01 (c)

 

Mortgaged Properties

 

Chicopee, Inc.

 

111 Excellence Lane, Mooresville, NC 28115

 

1020 Shenandoah Village Drive, Waynesboro, VA 22980

 

1203 Chicopee Road, Benson, NC 27504

 

Fiberweb, LLC

 

70 Old Hickory Boulevard, Old Hickory, TN 37138

 

Berry Global Films, LLC

 

20 Elmwood Drive, Mountaintop, PA 18707

 

Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.)

 

531 E. Fourth St., Augusta, KY 41002

 

 

 

 

Schedule 1.01(d)

 

Immaterial Subsidiaries

 

Berry Plastics Acquisition Corporation XIV, LLC

Berry Plastics Asia Pte. Ltd.

Berry Plastics de Mexico, S. de R.L. de C.V.

Grupo de Servicios Berpla, S. de R.L. de C.V.

 

 

 

 

Schedule 1.01(i)

 

Unrestricted Subsidiaries

 

None.

 

 

 

 

Schedule 2.01

 

Commitments

 

Bridge Term Loan Commitment

 

Lender  Commitment        Goldman Sachs Bank USA  $403,065,000.00        
Goldman Sachs Lending Partners, LLC  $234,435,000.00         Wells Fargo Bank,
National Association  $637,500,000.00         Total  $1,275,000,000.00 

 

 

 

 

Schedule 3.01

 

Organization and Good Standing

 

Chocksett Road Realty Trust is a Massachusetts realty trust created by a
Declaration of Trust filed in the Office of the Worchester Registry of Deeds.

 

 

 

 

Schedule 3.04

 

Governmental Approvals

 

Filings, notifications, and/or authorizations or clearances sought under or in
respect of:

 

1.European Union merger control pursuant to Council Regulation (EC) 139/2004
(including any referral to a National Competition Authority of any Member State
of the European Union);

2.United States of America merger control pursuant to the United States
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (as amended) and the
regulations promulgated thereunder;

3.China merger control pursuant to the Anti-Monopoly Law of the People’s
Republic of China;

4.Mexican merger control pursuant to the Mexican Federal Economic Competition
Law;

5.Russian merger control pursuant to Federal Law No. 135-FZ (as amended);

6.South African merger control pursuant to South African Competition Act; and

7.Turkish merger control pursuant to the Law on Protection of Competition No.
4054 dated December 13, 1994 and Article 5 et seq. of the Turkish Competition
Board’s Communiqué No. 2010/4.

 



 

 

 

Schedule 3.07(b)

 

Possession under Leases

 

None.

 

 

 

 

Schedule 3.08(a)

 

Subsidiaries

 

Schedule 3.08(a) sets forth as of the Effective Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings and,
as to each such subsidiary, the percentage of each class of Equity Interests
owned by Holdings or by any such subsidiary.

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 1.   159422 Canada Inc.   Canada       DT Acquisition, Inc.   35.00%
2.   AEP Canada Inc.   Canada       Berry Global Films, LLC   100.00% 3.   AEP
Industries Finance Inc.   USA   DE   Berry Global Films, LLC   100.00% 4.  
AeroCon, LLC   USA   DE   Berry Global, Inc.   100.00% 5.   Aspen Industrial
S.A. de C.V.   Mexico       Pliant, LLC and Pliant Corporation International (1
share)   100.00% 6.   AVINTIV  Inc.   USA   DE   Berry Global, Inc.   100.00% 7.
  AVINTIV Acquisition Corporation   USA   DE   AVINTIV  Inc.   100.00% 8.  
AVINTIV Specialty Materials, Inc.   USA   DE   AVINTIV Acquisition Corporation  
100.00% 9.   Berry Film Products Acquisition Company, Inc. (f/k/a Clopay Plastic
Products Acquisition Company, Inc.)   USA   DE   Berry Film Products Company,
Inc. (f/k/a Clopay Plastic Products Company, Inc.)   100.00% 10.   Berry Film
Products Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.)   USA   DE
  Berry Global, Inc.   100.00% 11.   Berry Global Films, LLC (f/k/a Berry
Plastics Acquisition Corporation XV, LLC)   USA   DE   Berry Global, Inc.  
100.00% 12.   Berry Global Group, Inc. (f/k/a Berry Plastics Group, Inc.)   USA
  DE         13.   Berry Global, Inc. (f/k/a Berry Plastics Corporation)   USA  
DE   Berry Plastics Group, Inc.   100.00% 14.   Berry Plastics Acquisition
Corporation V   USA   DE   Berry Global, Inc.   100.00% 15.   Berry Plastics
Acquisition Corporation XII   USA   DE   Berry Global, Inc.   100.00% 16.  
Berry Plastics Acquisition Corporation XIII   USA   DE   Berry Global, Inc.  
100.00% 17.   Berry Plastics Acquisition Corporation XIV, LLC   USA   DE   Berry
Global, Inc.   100.00% 18.   Berry Plastics Acquisition LLC II   USA   DE  
Berry Global, Inc.   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 19.   Berry Plastics Acquisition LLC X   USA   DE   Berry Global, Inc.
  100.00% 20.   Berry Plastics Asia Pacific Limited   Hong Kong       Berry
Plastics Hong Kong Limited   100.00% 21.   Berry Plastics Asia Pte. Ltd.  
Singapore       Berry Plastics International B.V.   100.00% 22.   Berry Plastics
Beheer B.V.   Netherlands       Berry Global Dutch Holding B.V.   100.00% 23.  
Berry Plastics Canada, Inc.   Canada       Berry Global, Inc.   100.00% 24.  
Berry Plastics de Mexico, S. de R.L. de C.V.   Mexico       Berry Plastics
Acquisition Corporation V   100.00% 25.   Berry Plastics Design, LLC   USA   DE
  Berry Global, Inc.   100.00% 26.   Berry Global Dutch Holding B.V.  
Netherlands       Berry Plastics International B.V.   100.00% 27.   Berry
Plastics Escrow Corporation   USA   DE   Berry Global, Inc.   100.00% 28.  
Berry Plastics Escrow, LLC   USA   DE   Berry Global, Inc.   100.00% 29.   Berry
Plastics Filmco, Inc.   USA   DE   Berry Global, Inc.   100.00% 30.   Berry
Plastics France Holdings SAS   France       Berry Plastics International B.V.  
100.00% 31.   Berry Plastics GmbH   Germany       Berry Plastics Holding GmbH &
Co. KG   100.00% 32.   Berry Plastics Holding GmbH & Co. KG   Germany      
Berry Plastics International GmbH is the General Partner and Berry Plastics
International B.V. is the limited partner   100.00% 33.   Berry Plastics Hong
Kong Limited   Hong Kong       Berry Plastics International B.V.   100.00% 34.  
Berry Plastics IK, LLC   USA   DE   Berry Global, Inc.   100.00% 35.   Berry
Plastics International B.V.   Netherlands       Berry Plastics International
C.V.   100.00% 36.   Berry Plastics International C.V.   Netherlands      
Pliant, LLC (1%) and Berry Global, Inc. (99%)   100.00% 37.   Berry Plastics
International GmbH   Germany       Berry Plastics International B.V.   100.00%
38.   Berry Plastics International, LLC   USA   DE   Berry Plastics
International B.V.   100.00% 39.   Berry Plastics Malaysia SDN BHD   Malaysia  
    Berry Plastics Singapore Pte. Ltd.   60.00% 40.   Berry Plastics Opco, Inc.
  USA   DE   Berry Global, Inc.   100.00% 41.   Berry Plastics Qingdao Limited  
CHINA       Berry Plastics Hong Kong Limited   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 42.   Berry Plastics SP, Inc.   USA   DE   Berry Global, Inc.  
100.00% 43.   Berry Plastics Technical Services, Inc.   USA   DE   Venture
Packaging, Inc.   100.00% 44.   Berry Specialty Tapes, LLC (f/k/a Berry Plastics
Acquisition Corporation XI)   USA   DE   Berry Global, Inc.   100.00% 45.  
Berry Sterling Corporation   USA   DE   Berry Global, Inc.   100.00% 46.  
Bonlam, S.A. DE C.V.   Mexico       Pristine Brands Corporation   99.99% 47.  
Bonlam, S.A. DE C.V.   Mexico       Chicopee, Inc.   0.01% 48.   BP Parallel,
LLC   USA   DE   Berry Global, Inc.   100.00% 49.   BPRex Brazil Holding Inc.  
USA   DE   BPRex Healthcare Brookville, Inc.   100.00% 50.   BPRex Closure
Systems, LLC   USA   DE   Berry Global, Inc.   100.00% 51.   BPRex Closures
Kentucky Inc.   USA   DE   Berry Global, Inc.   100.00% 52.   BPRex Closures,
LLC   USA   DE   Berry Global, Inc.   100.00% 53.   BPRex de Mexico S.A. de R.L.
de CV   Mexico       Berry Global, Inc. and Berry Plastics Acquisition LLC X (1
share)   100.00% 54.   BPRex Delta Inc.   USA   DE   Berry Global, Inc.  
100.00% 55.   BPRex Healthcare Brookville Inc.   USA   DE   BPRex Plastic
Packaging, Inc.   100.00% 56.   BPRex Healthcare Offranville   France      
Berry Plastics France Holdings SAS   100.00% 57.   BPRex Healthcare Packaging,
Inc.   USA   DE   BPRex Plastic Packaging, Inc.   100.00% 58.   BPRex
Partipacoes Ltda   Brazil       Berry Plastics International B.V.   99.00% 59.  
BPRex Partipacoes Ltda   Brazil       Berry Plastics Acquisition LLC X   1.00%
60.   BPRex Plastic Packaging (India Holdings) Limited   UK       Berry Plastics
International B.V.   100.00% 61.   BPRex Plastic Packaging de Mexico S.A. de
C.V.   Mexico       Berry Global, Inc.   50.00% 62.   BPRex Plastic Packaging de
Mexico S.A. de C.V.   Mexico       BPRex Plastics Services Company Inc.   0.002%
63.   BPRex Plastic Packaging de Mexico S.A. de C.V.   Mexico       BPRex
Healthcare Packaging, Inc.   49.998% 64.   BPRex Plastic Packaging, Inc.   USA  
DE   Berry Global, Inc.   100.00% 65.   BPRex Plastic Services Company Inc.  
USA   DE   BPRex Plastic Packaging, Inc.   100.00% 66.   BPRex Plasticos Do
Brasil Ltda   Brazil       BPRex Partipacoes Ltda   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 67.   BPRex Product Design & Engineering Inc.   USA   MN   BPRex
Healthcare Brookville, Inc.   100.00% 68.   BPRex Singapore Pte. Ltd.  
Singapore       Berry Plastics International B.V.   100.00% 69.   BPRex
Specialty Products Puerto Rico Inc.   USA   NJ   BPRex Plastic Packaging, Inc.  
100.00% 70.   Caplas LLC   USA   DE   Captive Plastics LLC   100.00% 71.  
Caplas Neptune, LLC   USA   DE   Captive Plastics LLC   100.00% 72.   Captive
Plastics Holdings, LLC   USA   DE   Berry Plastics SP, Inc.   100.00% 73.  
Captive Plastics, LLC   USA   DE   Berry Plastics SP, Inc.   100.00% 74.  
Cardinal Packaging, Inc.   USA   DE   CPI Holding Corporation   100.00% 75.  
Chicopee Asia, Limited   Hong Kong       Chicopee, Inc.   100.00% 76.   Chicopee
Holdings B.V.   Netherlands       PGI Europe, Inc.   100.00% 77.   Chicopee
Holdings C.V.   Netherlands       Chicopee Holdings, B.V.   99.99% 78.  
Chicopee Holdings C.V.   Netherlands       PGI Holdings, B.V.   0.01% 79.  
Chicopee, Inc.   USA   DE   PGI Polymer, Inc.   100.00% 80.   Chocksett Road
Limited Partnership   USA   MA   Berry Global, Inc.  

98% Limited Partnership Interests

2% General Partnership Interests

81.   Chocksett Road Realty Trust   USA   MA   Chocksett Road Limited
Partnership   Sole Beneficiary 82.   Berry Acquisition Company do Brasil Ltda.  
Brazil       Berry Holding Company do Brasil Ltda.   99.99% 83.   Berry
Acquisition Company do Brasil Ltda.   Brazil       Berry Film Products Company,
Inc. (f/k/a Clopay Plastic Products Company, Inc.)   00.01% 84.   Berry
Aschersleben GmbH   Germany       Berry Europe GmbH   100.00% 85.   Berry do
Brasil Ltda.   Brazil       Berry Acquisition Company do Brasil Ltda.   92.74%
86.   Berry do Brasil Ltda.   Brazil       Berry Holding Company do Brasil Ltda.
  00.01%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 87.   Berry do Brasil Ltda.   Brazil       Berry Film Products
Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.)   07.25% 88.   Berry
Dombühl GmbH   Germany       Berry Europe GmbH   100.00% 89.   Berry Europe GmbH
  Germany       Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products
Company, Inc.)   100.00% 90.   Berry Holding Company do Brasil Ltda.   Brazil  
    Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products Company,
Inc.)   99.99% 91.   Berry Holding Company do Brasil Ltda.   Brazil       Berry
Global, Inc.   00.01% 92.   Berry Trading (Shanghai) Co., Ltd.   China      
Berry Plastic Products Acquisition Company, Inc.   100.00% 93.   Companhai
Providencia Industria e Comercio   Brazil       PGI Polimeros do Brazil S.A.  
100.00% 94.   Covalence Specialty Adhesives LLC   USA   DE   Berry Global, Inc.
  100.00% 95.   Covalence Specialty Coatings LLC   USA   DE   Berry Global, Inc.
  100.00% 96.   CPI Holding Corporation   USA   DE   Berry Global, Inc.  
100.00% 97.   CSM Mexico SPV LLC   USA   DE   Berry Global, Inc.   100.00% 98.  
Dominion Textile (USA), L.L.C.   USA   DE   Chicopee, Inc.   100.00% 99.  
Dominion Textile Inc.   Canada       DT Acquisition, Inc.   100.00% 100.  
Dominion Textile Mauritius Inc.   Mauritius       PGI Polymer Group Inc.  
100.00% 101.   Dounor SAS   France       PGI France Holdings SAS   100.00% 102.
  DT Acquisition Inc.   Canada       AVINTIV Specialty Materials, Inc.   100.00%
103.   Dumpling Rock, LLC   USA   MA   Berry Global, Inc.   100.00% 104.  
Estero Porch, LLC   USA   DE   Berry Global, Inc.   100.00% 105.   Fabrene, Inc.
  Canada       Chicopee Holdings B.V.   100.00% 106.   Fabrene, L.L.C.   USA  
DE   PGI Europe, Inc.   100.00% 107.   Fiberweb (Tianjin) Specialty Nonwovens
Company Limited   China       Fiberweb Asia Pacific Limited   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 108.   Fiberweb Asia Pacific Limited   Hong Kong       Fiberweb
Holdings Limited   100.00% 109.   Fiberweb Berlin GmbH   Germany       Fiberweb
Holding Deutschland Gmbh   100.00% 110.   Fiberweb France SAS   France       PGI
Holdings France SAS   100.00% 111.   Fiberweb Geos, Inc.   USA   VA   PGI
Europe, Inc.   100.00% 112.   Fiberweb Geosynthetics Limited   UK       Fiberweb
Holdings Limited   100.00% 113.   Fiberweb Geosynthetiques Sarl   France      
Fiberweb France SAS   100.00% 114.   Fiberweb Holding Deutschland GmbH   Germany
      Fiberweb Holdings Limited   100.00% 115.   Fiberweb Holdings Limited   UK
      Fiberweb Limited   100.00% 116.   Fiberweb Italia S.p.A.   Italy      
Fiberweb Holdings Limited   100.00% 117.   Fiberweb Limited   UK       PGI
Acquisition Limited   100.00% 118.   Fiberweb Terno D’Isola Srl   Italy      
Fiberweb Italia S.p.A.   100.00% 119.   Fiberweb, LLC f/k/a Fiberweb, Inc.   USA
  DE   PGI Europe, Inc.   100.00% 120.   Fortunes Best Trading Limited   Hong
Kong       Berry Plastics Hong Kong Ltd   100.00% 121.   Frans Nooren
Afdichtingssystemen B.V.   Netherlands       Berry Plastics Beheer B.V.  
100.00% 122.   Geca-Tapes B.V.   Netherlands       PGI Nonwovens B.V.   100.00%
123.   Genius World Holding Ltd   Hong Kong       Berry Plastics Hong Kong Ltd  
100.00% 124.   Grafco Industries Limited Partnership   USA   MD   Caplas LLC  
99.00% 125.   Grafco Industries Limited Partnership   USA   MD   Caplas Neptune,
LLC   1.00% 126.   Grupo de Servicios Berpla, S. de R.L. de C.V.   Mexico      
Berry Plastics Acquisition Corporation V   65.00% 127.   Jacinto Mexico, S.A. de
C.V.   Mexico       Pliant, LLC   <1% 128.   Jacinto Mexico, S.A. de C.V.  
Mexico       Aspen Industrial S.A. de C.V.   99+% 129.   Kerr Group, LLC   USA  
DE   Berry Global, Inc.   100.00% 130.   Knight Plastics, LLC   USA   DE   Berry
Plastics SP, Inc.   100.00% 131.   Korma S.p.A.   Italy       Fiberweb Italia
S.p.A.   100.00% 132.   Laddawn, Inc.   USA   MA   Berry Global, Inc.   100.00%
133.   Lamb’s Grove, LLC   USA   DE   Berry Global, Inc.   100.00% 134.  
Millham, LLC   USA   DE   Berry Global, Inc.   100.00% 135.   Nanhai Nanxin Non
Woven Co. Ltd   China       PGI Nonwovens (Mauritius)   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 136.   Old Hickory Steamworks, LLC   USA   DE   Fiberweb, LLC  
100.00% 137.   Packerware, LLC   USA   DE   Berry Plastics SP, Inc.   100.00%
138.   Pescor, Inc.   USA   DE   Berry Global, Inc.   100.00% 139.   Pfizer
Investment Ltd   Hong Kong       Berry Plastics Hong Kong Ltd   100.00% 140.  
PGI Acquisition Limited   UK       PGI Europe, Inc.   100.00% 141.   PGI
Argentina S.A.   Argentina       PGI Nonwovens B.V.   97.41% 142.   PGI
Argentina S.A.   Argentina       PGI Netherlands Holdings (No. 2) B.V.   2.59%
143.   PGI Colombia LTDA   Columbia       Plymer Group Holdings C.V.   5.30%
144.   PGI Columbia LTDA   Columbia       PGI Netherlands Holdings (No. 2) B.V.
  94.70% 145.   PGI Europe, Inc.   USA   DE   Chicopee, Inc.   100.00% 146.  
PGI France Holdings SAS   France       PGI Netherlands Holdings B.V.   100.00%
147.   PGI France SAS   France       PGI France Holdings SAS   100.00% 148.  
PGI Holdings B.V.   Netherlands       Chicopee Holdings B.V.   100.00% 149.  
PGI Netherlands Holdings (NO. 2) B.V.   Netherlands       Polymer Group Holdings
C.V.   100.00% 150.   PGI Netherlands Holdings B.V.   Netherlands       Polymer
Group Holdings C.V.   100.00% 151.   PGI Non-Woven (China) Co. Ltd   China      
PGI Nonwovens (Mauritius)   100.00% 152.   PGI Nonwovens (Mauritius)  
Netherlands       PGI Polymer, Inc.   100.00% 153.   PGI Nonwovens B.V.  
Netherlands       Polymer Group Holdings C.V.   94.90% 154.   PGI Nonwovens B.V.
  Netherlands       Chicopee Holdings B.V.   5.10% 155.   PGI Nonwovens Germany
GmbH   Germany       PGI Nonwovens B.V.   100.00% 156.   PGI Polimeros Do Brazil
S.A.   Brazil       Polymer Group Holdings C.V.   99.80% 157.   PGI Polimeros Do
Brazil S.A.   Brazil       PGI Netherlands Holdings B.V.   0.20% 158.   PGI
Polymer, Inc.   USA   DE   Avintiv Specialty Materials, Inc.   100.00% 159.  
PGI Spain S.L. U   Spain       Chicopee Holdings B.V.   100.00% 160.   Pliant de
Mexico S.A. de C.V.   Mexico       Aspen Industrial S.A. de C.V.   63.97%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 161.   Pliant de Mexico S.A. de C.V.   Mexico       Pliant, LLC  
36.03% 162.   Pliant International, LLC   USA   DE   Pliant, LLC   100.00% 163.
  Pliant, LLC   USA   DE   Berry Global, Inc.   100.00% 164.   Polymer Group
Holdings C.V.   Netherlands       Chicopee Holdings C.V.   100.00% 165.  
Poly-Seal, LLC   USA   DE   Berry Global, Inc.   100.00% 166.   Prime Label &
Screen Incorporated   USA   WI   Berry Global, Inc.   100.00% 167.   Pristine
Brands Corporation   USA   DE   PGI Europe, Inc.   100.00% 168.   Providencia
USA, Inc.   USA   NC   Chicopee, Inc.   100.00% 169.   Rafypak, S.A. de C.V.  
Mexico       Tyco Acquisition Alpha LLC   99.00% 170.   Rafypak, S.A. de C.V.  
Mexico       CSM Mexico SPV LLC   1.00% 171.   Rexam Pharma Packaging India Pvt.
Ltd.   India       BPRex Plastic Packaging (India) Ltd.   100.00% 172.   Rollpak
Corporation   USA   DE   Berry Global, Inc.   100.00% 173.   Saffron
Acquisition, LLC   USA   DE   Kerr Group, LLC   100.00% 174.   SCI Vertuquet  
France       Dounor SAS   100.00% 175.   Seal for Life India Private Limited  
India       Berry Global, Inc.   100.00% 176.   Seal for Life Industries Beta
LLC   USA   DE   Seal for Life Industries Tijuana LLC   100.00% 177.   Seal for
Life Industries BVBA   Belgium       Berry Plastics Acquisition LLC II and Berry
Plastics Holding Gmbh & Co. KG (99.99%)   100.00% 178.   Seal for Life
Industries Mexico, S. de R.L. de C.V.   Mexico       Seal for Life Industries
Beta LLC   99+% 179.   Seal for Life Industries Mexico, S. de R.L. de C.V.  
Mexico       Seal for Life Industries Tijuana LLC   One Share 180.   Seal for
Life Industries Tijuana LLC   USA   DE   Berry Global, Inc.   100.00% 181.  
Seal for Life Industries, LLC   USA   DE   Berry Global, Inc.   100.00% 182.  
Setco, LLC   USA   DE   Kerr Group, LLC   100.00% 183.   Stopaq B.V.  
Netherlands       Berry Plastics Beheer B.V.   100.00% 184.   Stopaq Saudi
Factory LLC   Saudi       Stopaq B.V.   51.00% 185.   Sugden, LLC   USA   DE  
Berry Global, Inc.   100.00% 186.   Sun Coast Industries, LLC   USA   DE  
Saffron Acquisition, LLC   100.00% 187.   Berry Film Products Co., Ltd.   China
      Berry Film Products Acquisition Company, Inc.   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 188.   Terram Defencell Limited   UK       Terram Limited   50.00%
189.   Terram Geosynthetics Private Limited   India       Fiberweb Holdings
Limited   53.20% 190.   Terram Geosynthetics Private Limited   India      
Terram Limited   11.80% 191.   Terram Limited   UK       Fiberweb Holdings
Limited   100.00% 192.   Tyco Acquisition Alpha LLC   USA   DE   CSM Mexico SPF
LLC   100.00% 193.   Uniplast Holdings, LLC   USA   DE   Pliant, LLC   100.00%
194.   Uniplast U.S., Inc.   USA   DE   Uniplast Holdings, Inc.   100.00% 195.  
United Packaging Dongguan   China       Genius World Holding Ltd   100.00% 196.
  United Packaging Jiangmen   China       Genius World Holding Ltd   100.00%
197.   Venture Packaging Midwest, Inc.   USA   DE   Venture Packaging, Inc.  
100.00% 198.   Venture Packaging, Inc.   USA   DE   Berry Global, Inc.   100.00%

 

 

 

 

Schedule 3.08(b)

 

Subscriptions

 

Berry Plastics Holding Corporation 2006 Equity Incentive Plan

Berry Plastics Holding Corporation 2012 Equity Incentive Plan

Berry Plastics Holding Corporation 2015 Equity Incentive Plan

 

 

 

 

Schedules 3.13

 

Taxes

 

None.

 

 

 

 

Schedule 3.16

 

Environmental Matters

 

None.

 

 

 

 

Schedule 3.21

 

Insurance

 

·Automobile: (US only)

oLiberty Insurance Corporation Policy Number AS7-631-510609-028

·General Liability: (US only)

oLiberty Insurance Corporation Policy Number EB2-631-510609-038

·Workers Compensation: (US only)

oSafety National Casualty Corp. Policy Numbers LDS4047041 and PS4047044

·Property:

oFactory Mutual Insurance Company Policy Number 1021650

·Cargo:

oAffiliated FM Insurance Company Policy Number OCP/OCWP-41171

·International Package (General Liability, Auto, Workers Compensation)

oContinental Casualty Company Policy Number PST WP 61 385 9259

 

 

 

 

Schedule 3.23

 

Intellectual Property

 

None.

 

 

 

 

Schedule 5.13

 

Post-Closing Interest Deliveries

 

Not applicable.

 

 

 

 

Schedule 6.01

 

Indebtedness

 

1.       Master Receivables Purchase Agreement, dated September 22, 2014, as
amended by that (a) that certain First Amendment dated December 23, 2014, (b)
that certain Second Amendment dated as of August 2015, (c) that certain Third
Amendment dated as of October 25, 2015, (d) that certain Fourth Amendment dated
as of January 13, 2016, (e) that certain Fifth Amendment dated as of September
26, 2016, (f) that certain Sixth Amendment dated as of December 2, 2016, (g)
that certain Seventh Amendment dated as of May 9, 2017, and (h) that certain
Eighth Amendment dated as of October 16, 2017, by and among Berry Global Inc.
(f/k/a Berry Plastics Corporation), certain of its subsidiaries party thereto
and Fifth Third Bank.

 

2.       Amended and Restated Supplier Agreement, dated September 20, 2017, by
and between Berry Global Inc. (f/k/a Berry Plastics Corporation) and Citibank,
NA, certain of its branches, subsidiaries and affiliates.

 

3.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between BPRex Delta Inc. and JPMorgan Chase Bank, N.A.

 

4.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Berry Global Inc. (f/k/a Berry Plastics Corporation) and JPMorgan Chase
Bank, N.A.

 

5.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Sun Coast Industries, LLC and JPMorgan Chase Bank, N.A.

 

6.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between BPRex Closures, LLC and JPMorgan Chase Bank, N.A.

 

7.       Equipment Lease Agreement dated as of June 24, 2010 between Gossamer,
as lessor, and Chicopee, as lessee, as amended by Amendment and Waiver to
Equipment Lease Agreement dated as of January 19, 2011, Second Amendment to
Equipment Lease Agreement dated as of October 7, 2011, Third Amendment to
Equipment Lease Agreement dated as of February 28, 2012, Fourth Amendment to
Equipment Lease Agreement dated as of March 22, 2013, Fifth Amendment to
Equipment Lease Agreement dated as of May 23, 2014, and Modification Agreement
(FMV with EBO) dated as of October 29, 2015 (the “Waynesboro Equipment Lease”);

 

8.       Guaranty dated as of June 24, 2010, from AVINTIV Specialty Materials
Inc. (formerly known as Polymer Group, Inc.) and PGI Polymer, Inc., as
guarantors, in favor of Gossamer with respect to the Waynesboro Equipment Lease;
and

 

9.       Support Agreement dated as of June 24, 2010 between Chicopee, as
grantor, and Gossamer, as beneficiary, relating to the Waynesboro Equipment
Lease.

 

10.       Supplier Agreement, dated as of February 28, 2012, by and between
Fiberweb, LLC formerly known as Fiberweb, Inc., and Citibank, N.A.

 

11.       Supplier Agreement, dated as of February 11, 2013, by and between Old
Hickory Steamworks, LLC and Citibank, N.A.

 

 

 

 

12.       Receivables Purchase Agreement, dated as of July 18, 2013, by and
between Fiberweb, LLC formerly known as Fiberweb, Inc., and Citibank, N.A.

 

13.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Setco, LLC and JPMorgan Chase Bank, N.A.

 

14.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Poly-Seal, LLC and JPMorgan Chase Bank, N.A.

 

15.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Knight Plastics, LLC and JPMorgan Chase Bank, N.A.

 

16.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Kerr Group, LLC and JPMorgan Chase Bank, N.A.

 

17.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Captive Plastics, LLC and JPMorgan Chase Bank, N.A.

 

18.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Berry Plastics Opco, Inc. and JPMorgan Chase Bank, N.A.

 

19.       Receivables Purchase Agreement, dated as of September 26, 2016, by and
between Setco, LLC and JPMorgan Chase Bank, N.A.

 

20.       Receivables Purchase Agreement, dated as of September 26, 2016, by and
between BPRex Closures, LLC and JPMorgan Chase Bank, N.A.

 

21.       Receivables Purchase Agreement, dated as of September, 2016, by and
between BPRex Healthcare Packaging Inc. and JPMorgan Chase Bank, N.A.

 

22.       Receivables Purchase Agreement, dated as of September 26, 2016, by and
between Kerr Group, LLC and JPMorgan Chase Bank, N.A.

 

23.       Receivables Purchase Agreement, dated as of August 18, 2017, by and
among Berry Global, Inc., Berry Plastics Opco, Inc., Packerware, LLC, Knight
Plastics, LLC, Kerr Group, LLC, Venture Packaging Midwest, Inc., Poly-Seal, LLC,
Sun Coast Industries, LLC, Setco, LLC, Captive Plastics, LLC, Pliant, LLC,
Covalence Specialty Adhesives LLC, Covalence Specialty Coatings LLC, BPREX
Closures, LLC, BPREX Healthcare Packaging Inc., Prime Label & Screen
Incorporated, BPREX Healthcare Brookville Inc., Chicopee, Inc. Providencia USA,
Inc. and Wells Fargo Bank, National Association.

 

24.       Receivables Purchase Agreement, dated as of September 25, 2017, by and
between Berry Global Films, LLC and Wells Fargo Bank, National Association.

 

25.       Draft Purchase Agreement, dated as of September 22, 2017, by and
between Berry Global, Inc. and Bank of America, N.A.

 

26.       Draft Purchase Agreement, dated as of September 22, 2017, by and
between Berry Global, Films LLC and Bank of America, N.A.

 

 

 

 

27.       Draft Purchase Agreement, dated as of September 22, 2017, by and
between Covalence Specialty Coatings LLC and Bank of America, N.A.

 

28.       Draft Purchase Agreement, dated as of September 22, 2017, by and
between Pliant, LLC and Bank of America, N.A.

 

29.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Chicopee, Inc. and JPMorgan Chase Bank, N.A.

 

30.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Captive Plastics, LLC and JPMorgan Chase Bank, N.A.

 

31.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Covalence Specialty Adhesives LLC and JPMorgan Chase Bank,
N.A.

 

32.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Berry Global, Inc. and JPMorgan Chase Bank, N.A.

 

33.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Berry Plastics Opco, Inc. and JPMorgan Chase Bank, N.A.

 

34.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Berry Global Films, LLC and JPMorgan Chase Bank, N.A.

 

35.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between BPRex Healthcare Packaging Inc. and JPMorgan Chase Bank,
N.A.

 

36.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between BPRex Healthcare Brookville Inc. and JPMorgan Chase Bank,
N.A.

 

37.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Setco, LLC and JPMorgan Chase Bank, N.A.

 

38.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Pliant, LLC and JPMorgan Chase Bank, N.A.

 

39.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Old Hickory Steamworks, LLC and JPMorgan Chase Bank, N.A.

 

40.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Poly-Seal, LLC and JPMorgan Chase Bank, N.A.

 

41.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Captive Plastics, LLC and JPMorgan Chase Bank, N.A.

 

42.       Receivables Purchase Agreement (US Supplier), dated August 18, 2017,
by and between Berry Global Films, LLC and JPMorgan Chase Bank, N.A.

 

43.       Supplier Agreement, dated as of June 27, 2014, by and between Berry
Film Products Company, Inc. (formerly known as Clopay Plastic Products Company,
Inc.) and Citibank, N.A., as amended by that certain name Change Amendment to
the Supplier Agreement dated as of March 9, 2018 by and between Berry Film
Products Company, Inc. and Citibank, N.A.

 

 

 

 

44.       Master Receivables Purchase Acceptance Letter, dated November 1, 2018,
by and between Berry Global Films, LLC and JPMorgan Chase Bank, N.A. (for Becton
Dickinson)

 

45.       Master Receivables Purchase Acceptance Letter, dated November 1, 2018,
by and between BPRex Healthcare Packaging, Inc. and JPMorgan Chase Bank, N.A.
(for Becton Dickinson)

 

46.        Master Receivables Purchase Acceptance Letter, dated November 1,
2018, by and between Covalence Specialty Coatings LLC and JPMorgan Chase Bank,
N.A. (for Becton Dickinson)

 

47.       Master Receivables Purchase Acceptance Letter, dated November 1, 2018,
by and between Pliant, LLC and JPMorgan Chase Bank, N.A. (for Becton Dickinson)

 

48.       Master Receivables Purchase Acceptance Letter, dated November 1, 2018,
by and between Poly-Seal, LLC and JPMorgan Chase Bank, N.A. (for Becton
Dickinson)

 

49.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Berry Global Films, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

50.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Berry Global, Inc. and JPMorgan Chase Bank, N.A. (for J&J)

 

51.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between BPRex Healthcare Brookville Inc. and JPMorgan Chase Bank, N.A. (for
J&J)

 

52.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between BPrex Healthcare Packaging Inc. and JPMorgan Chase Bank, N.A. (for
J&J)

 

53.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Captive Plastics, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

54.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Poly-Seal, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

55.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Kerr Group LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

56.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Setco LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

57.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Venture Packaging Midwest, Inc. and JPMorgan Chase Bank, N.A. (for
J&J)

 

58.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Cardinal Packaging, Inc. and JPMorgan Chase Bank, N.A. (for J&J)

 

59.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Pliant LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

60.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between BPRex Closures, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

 

 

 

61.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between BPRex Delta, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

62.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Venture Packaging Midwest, Inc. and JPMorgan Chase Bank, N.A. (for
J&J)

 

63.       Draft Purchase Agreement dated March 20, 2018 between Berry Global,
Inc. and Bank of America, N. A (Anheuser)

 

64.       Supplier Receivables Purchase Agreement dated September 7, 2018
between Berry Global, Inc. and Bank of America, N.A. (Pfizer)

 

65.       Supplier Receivables Purchase Agreement dated September 7, 2018
between Berry Global, Inc. and Bank of America, N.A. (Nestle)

 

Intercompany Notes for legacy Berry entities:

 

·Promissory Note in the initial principal amount of approximately USD 30,000,000
dated April 1, 2016, by Berry Europe GmbH to Clopay Plastic Products Company,
Inc., now known as Berry Film Products Company, Inc.

 

Intercompany Notes for legacy AVINTIV Entities:

 

Type of Instrument  Debtor  Percentage
Pledged   Initial Principal Amount  AVINTIV Specialty Materials Inc. (f/k/a
Polymer Group, Inc.)           Promissory Note  Chicopee Holdings B.V.   65% 
$37,000,000  Promissory Note  Dominion Textile Mauritius Inc.   65%  $5,225,000 
Promissory Note  PGI Nonwovens Germany GmbH   65%  €6,845,000  PGI Europe, Inc. 
         Promissory Note  Polymer Group Holdings C.V.   65%  $244,438,341 
Promissory Note  Polymer Group Holdings C.V.   65%  $65,984,955  PGI Polymer,
Inc.           Promissory Note  PGI Nonwovens Germany GmbH   65%  €6,844,731 

 

Intercompany Notes in connection with the Acquisition

 

·Promissory Note dated March 8, 2019, by Berry Global International Holdings
Limited to AVINTIV Inc.

·Promissory Note dated March 8, 2019, by AVINTIV Inc. to Berry Global Inc.

 

Capital Leases

 

·Equipment lease agreement between Wells Fargo, as lessor, and Berry Global, as
lessee, dated June 1, 2015.

·Equipment lease agreement between CapitalSource Bank, as lessor, and Berry
Global, as lessee, dated March 28, 2013.

·Equipment lease agreement between NYCB Specialty Finance Company, LLC, as
lessor, and Berry Global, as lessee, dated December 21, 2012.

·Equipment lease agreement between Cole Taylor Equipment Finance, LLC, as
lessor, and Berry Global, as lessee, dated March 22, 2013.

 

 

 

 

·Equipment lease agreements between Fifth Third Equipment Finance Company, as
lessor, and Berry Global, as lessee, dated July 1, 2013; December 29, 2014;
September 23, 2016; June 22, 2018; and October 1, 2018.

·Equipment lease agreements between US Bank Equipment Finance, as lessor, and
Berry Global, as lessee, dated September 30, 2013; November 15, 2013; and
September 26, 2014.

·Equipment lease agreements between Banc of America Leasing & Capital, LLC, as
lessor, and Berry Global, as lessee, dated March 13, 2015; June 22, 216, and
September 25, 2017.

·Equipment lease agreement between GABC Leasing, Inc, as lessor, and Berry
Global, as lessee, dated June 26, 2014.

·Equipment lease agreement between Key Equipment Finance, as lessor, and Berry
Global, as lessee, dated June 17, 2015.

·Building lease agreement between First Midwest Bank, as lessor, and Berry
Global, as lessee, dated May 25, 2018.

·Building lease agreement between Mackinac, LLC, the lessor, and Pliant, LLC, as
lessee, dated October 1, 2013.

·Building lease agreement between the Board of County Commissioners of Allegany
County, Maryland, as lessor, and Berry Plastics SP, Inc., as lessee, last
amended on April 23, 2015. Berry Plastics is the successor in interest to
Superfos Packaging, Incorporated, which entered into a Lease Agreement dated
September 11, 1985. Said lease was amended by Lease Addendums dated June 14,
1989; June 30, 1994; July 1, 2005; and July 1, 2011.

 

 

 

 

Schedule 6.02(a)

 

Liens

 

See attached.

 

 

 

 

 

PERMITTED LIENS

 

Berry Film Products Company, Inc.             Delaware, Secretary of State    
        File Type  File No  File Date  Expiration
Date  Debtor  Secured Party  Collateral Original  20132377530  06/20/2013 
06/20/2023  BERRY FILM PRODUCTS COMPANY, INC.  THE DOW CHEMICAL COMPANY 
Purchase Money Security Interest in Inventory and products and proceeds thereof
AMENDMENT  20183702442  05/31/2018             AMENDMENT  20183703978 
05/31/2018             CONTINUATION  20183704299  05/31/2018                  
              Original  20132377548  06/20/2013  06/20/2023  BERRY FILM PRODUCTS
COMPANY, INC.  THE DOW CHEMICAL COMPANY  Purchase Money Security Interest in
Inventory and products and proceeds thereof AMENDMENT  20183701725  05/31/2018 
           AMENDMENT  20183701857  05/31/2018             CONTINUATION 
20183701915  05/31/2018                                 Original  20142135226 
06/02/2014  06/02/2019  BERRY FILM PRODUCTS COMPANY, INC.  EXXONMOBIL CHEMICAL
COMPANY, A DIVISION OF EXXON MOBIL CORPORATION  Polyethylene AMENDMENT 
20153657250  08/21/2015             AMENDMENT  20190897541  02/07/2019          
                      Original  20185313024  08/02/2018  08/02/2023  BERRY FILM
PRODUCTS COMPANY, INC.  CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND
AFFILIATES  Accounts Receivable                     Original  20185420803 
08/07/2018  08/07/2023  BERRY FILM PRODUCTS COMPANY, INC.  CITIBANK, N .A. , ITS
BRANCHES, SUBSIDIARIES AND AFFILIATES  Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

Berry Global Films, LLC (f/k/a Berry Plastics Acquisition Corporation XV, LLC,
successor by merger to AEP Industries Inc.) Delaware, Secretary of State        
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20140801647   03/03/2014  
03/03/2019   AEP INDUSTRIES INC.  BERRY GLOBAL FILMS, LLC   WELLS FARGO
FINANCIAL LEASING, INC.   Copier lease AMENDMENT   20170684206   01/31/2017    
                                      Original   20140867002   03/06/2014  
03/06/2019   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.   Equipment lease
AMENDMENT   20144384582   10/30/2014                 AMENDMENT   20170732120  
02/01/2017                                           Original   20142078699  
05/28/2014   05/28/2019   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.  
Equipment lease AMENDMENT   20145245006   12/24/2014                 AMENDMENT  
20170732104   02/01/2017                                           Original  
20143804101   09/23/2014   09/23/2019   BERRY GLOBAL FILMS, LLC   CSI LEASING,
INC.   Equipment lease AMENDMENT   20151752657   04/23/2015                
AMENDMENT   20170732096   02/01/2017                                          
Original   20144760344   11/25/2014   11/25/2019   BERRY GLOBAL FILMS, LLC   SG
EQUIPMENT FINANCE USA CORP.   Computer equipment lease AMENDMENT   20151765972  
04/24/2015                 ASSIGNMENT   20151996759   04/27/2015                
AMENDMENT   20170731940   02/01/2017                                          
Original   20150812502   02/26/2015   02/26/2020   BERRY GLOBAL FILMS, LLC   SG
EQUIPMENT FINANCE USA CORP.   Computer equipment lease

 



   

 

 

PERMITTED LIENS

 

Berry Global Films, LLC (f/k/a Berry Plastics Acquisition Corporation XV, LLC,
successor by merger to AEP Industries Inc.) Delaware, Secretary of State        
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20153422465   08/06/2015
                ASSIGNMENT   20153569109   08/07/2015                 AMENDMENT
  20170731601   02/01/2017                                           Original  
20152190741   05/21/2015   05/21/2020   BERRY GLOBAL FILMS, LLC   CSI LEASING,
INC. SG EQUIPMENT FINANCE USA CORP.   Computer equipment lease AMENDMENT  
20154842018   10/21/2015                 ASSIGNMENT   20155028856   10/22/2015  
              AMENDMENT   20170731577   02/01/2017                              
            Original   20153845707   09/01/2015   09/01/2020   BERRY GLOBAL
FILMS, LLC   CSI LEASING, INC.  BANCORPSOUTH EQUIPMENT FINANCE, A DIVISION OF
BANCORPSOUTH BANK   Computer equipment lease AMENDMENT   20160513323  
01/27/2016                 ASSIGNMENT   20160519031   01/27/2016                
AMENDMENT   20170731486   02/01/2017                                          
Original   20155777775   12/03/2015   12/03/2020   BERRY GLOBAL FILMS, LLC   CSI
LEASING, INC.  SG EQUIPMENT FINANCE USA CORP.   Computer equipment and software
lease AMENDMENT   20162941431   05/17/2016                 ASSIGNMENT  
20162942181   05/17/2016                 AMENDMENT   20170731478   02/01/2017  
                                        Original   20160406403   01/21/2016  
01/21/2021   AEP INDUSTRIES INC.  BERRY GLOBAL FILMS, LLC   WELLS FARGO
FINANCIAL LEASING INC.   Copier lease

 



   

 

 

PERMITTED LIENS

 

Berry Global Films, LLC (f/k/a Berry Plastics Acquisition Corporation XV, LLC,
successor by merger to AEP Industries Inc.) Delaware, Secretary of State        
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20170684214   01/31/2017
                                          Original   20161317492   03/04/2016  
03/04/2021   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.  SG EQUIPMENT FINANCE
USA CORP.   Computer equipment and software lease ASSIGNMENT   20164227482  
07/13/2016                 AMENDMENT   20165156557   08/24/2016                
AMENDMENT   20170728813   02/01/2017                                          
Original   20164849038   08/10/2016   08/10/2021   BERRY GLOBAL FILMS, LLC   CSI
LEASING, INC.   Computer equipment and software lease AMENDMENT   20170728011  
02/01/2017                                           Original   20165062623  
08/19/2016   08/19/2021   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.   Computer
equipment and software lease AMENDMENT   20170728334   02/01/2017              
  AMENDMENT   20173474365   05/26/2017                                          
Original   20165621121   09/14/2016   09/14/2021   BERRY GLOBAL FILMS, LLC   CSI
LEASING, INC.   Computer equipment and software lease AMENDMENT   20170728540  
02/01/2017                                           Original   20166044778  
10/03/2016   10/03/2021   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.   Computer
equipment and software lease AMENDMENT   20170728599   02/01/2017              
                            Original   20166741936   11/01/2016   11/01/2021  
BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.   Computer equipment and software
lease

 



   

 

 

PERMITTED LIENS

 

Berry Global Films, LLC (f/k/a Berry Plastics Acquisition Corporation XV, LLC,
successor by merger to AEP Industries Inc.) Delaware, Secretary of State        
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20170728706   02/01/2017
                                          Original   20175575433   08/22/2017  
    BERRY GLOBAL FILMS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable  
                        Original   20176487331   09/28/2017   09/28/2022   BERRY
GLOBAL FILMS, LLC   WELLS FARGO BANK, NATIONAL ASSOCIATION   Purchased
Receivables                           Original   20176513136   09/29/2017  
09/29/2022   BERRY GLOBAL FILMS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20183866957   06/07/2018  
06/07/2023   BERRY GLOBAL FILMS, LLC   TOYOTA INDUSTRIES COMMERCIAL FINANCE,
INC.   Toyota Forklift                           Original   20185390865  
08/06/2018   08/06/2023   BERRY GLOBAL FILMS, LLC   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable                           Original   20187425701  
10/25/2018   10/25/2023   BERRY GLOBAL FILMS, LLC   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20080006427   01/02/2008      

Berry Global, Inc.

Covalence Specialty Coatings LLC

  HYG FINANCIAL SERVICES, INC.   Equipment lease AMENDMENT   20124363661  
11/13/2012                

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20124363687  
11/13/2012                 AMENDMENT   20175626848   08/24/2017                
AMENDMENT   20175826240   09/01/2017                 CONTINUATION   20175833816
  09/01/2017                                           Original   20080272870  
01/23/2008   01/23/2023  

Berry Global, Inc.

Covalence Specialty Coatings LLC

  NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.   Equipment lease
AMENDMENT   20124331015   11/09/2012                 AMENDMENT   20124331031  
11/09/2012                 CONTINUATION   20124337046   11/09/2012              
  AMENDMENT   20176615329   10/04/2017                 AMENDMENT   20176874736  
10/16/2017                 CONTINUATION   20176974502   10/19/2017              
                            Original   20080768018   03/04/2008       BERRY
GLOBAL, INC.   NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.  
Equipment lease AMENDMENT   20124930675   12/18/2012                
CONTINUATION   20124930683   12/18/2012                 AMENDMENT   20177380720
  11/07/2017                 AMENDMENT   20177633425   11/16/2017              
  CONTINUATION   20177649769   11/17/2017                                      
    Original   20113018622   08/04/2011   08/04/2021   BERRY GLOBAL, INC.  
VESEY AIR, LLC   Equipment lease CONTINUATION   20161903226   03/31/2016        
        AMENDMENT   20180726865   01/31/2018                

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20131130765   03/25/2013  
03/25/2023   BERRY GLOBAL, INC.   MB EQUIPMENT FINANCE, LLC   Equipment
ASSIGNMENT   20131195487   03/28/2013                 AMENDMENT   20162365615  
04/21/2016                 AMENDMENT   20173063689   05/09/2017                
CONTINUATION   20176775669   10/11/2017                                        
  Original   20131220764   04/01/2013   04/01/2023   BERRY GLOBAL, INC. BERRY
GLOBAL, INC.   CAPITALSOURCE BANK WELLS FARGO EQUIPMENT FINANCE, INC.  
Equipment lease ASSIGNMENT   20140824573   03/04/2014                 AMENDMENT
  20140828061   03/04/2014                 AMENDMENT   20174731128   07/18/2017
                ASSIGNMENT   20178631576   12/28/2017                
CONTINUATION   20180000014   01/01/2018                 AMENDMENT   20180682993
  01/30/2018                 CONTINUATION   20180698551   01/30/2018            
                              Original   20131220772   04/01/2013   04/01/2023  
BERRY GLOBAL, INC.   GE CAPITAL COMMERCIAL INC. WELLS FARGO EQUIPMENT FINANCE,
INC.   Equipment lease ASSIGNMENT   20178631568   12/28/2017                
AMENDMENT   20180682274   01/30/2018                 CONTINUATION   20180683710
  01/30/2018                                           Original   20131657239  
05/01/2013   05/01/2023   BERRY GLOBAL, INC.   HYG FINANCIAL SERVICES, INC.  
Equipment lease AMENDMENT   20180365094   01/16/2018                

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20180404075   01/18/2018
                CONTINUATION   20180590493   01/25/2018                        
                  Original   20132369271   06/20/2013   06/20/2023   BERRY
GLOBAL, INC.   GE CAPITAL COMMERCIAL INC. WELLS FARGO EQUIPMENT FINANCE, INC.  
Equipment lease ASSIGNMENT   20181605506   03/08/2018                 AMENDMENT
  20181608799   03/08/2018                 CONTINUATION   20181621040  
03/08/2018                                           Original   20132586742  
07/05/2013       BERRY PLASTICS IK, LLC  CAPTIVE PLASTICS, LLC  BERRY GLOBAL,
INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment CONTINUATION  
20183845456   06/06/2018                 AMENDMENT   20183944390   06/11/2018  
                                        Original   20133763548   09/26/2013  
09/26/2023   BERRY PLASTICS CORPORATION  BERRY GLOBAL, INC.   U.S. BANK
EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION   Equipment
AMENDMENT   20174203763   06/26/2017                 CONTINUATION   20185357849
  08/03/2018                                           Original   20134446457  
11/12/2013   11/12/2023   BERRY GLOBAL, INC.   EXXONMOBIL CHEMICAL COMPANY, A
DIVISION OF EXXON MOBIL CORPORATION   Consigned Product AMENDMENT   20153658191
  08/21/2015                 AMENDMENT   20184816654   07/13/2018              
 

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20184816712  
07/13/2018                                           Original   20141208750  
03/27/2014   03/27/2024   BERRY GLOBAL, INC.   GE CAPITAL COMMERCIAL INC. WELLS
FARGO EQUIPMENT FINANCE, INC.   Equipment lease ASSIGNMENT   20190713367  
01/31/2019                 AMENDMENT   20190761093   02/01/2019                
CONTINUATION   20190763313   02/01/2019                                        
  Original   20142694792   07/08/2014   07/08/2019   BERRY PLASTICS
CORPORATION  BERRY GLOBAL, INC.   WELLS FARGO EQUIPMENT FINANCE, INC.   Toyota
Forklift and Cascade Roll Clamps AMENDMENT   20174147408   06/23/2017          
                                Original   20143868494   09/18/2014   09/18/2019
  BERRY GLOBAL, INC.   JPMORGAN CHASE BANK, N .A.   Accounts Receivable
AMENDMENT   20175217911   08/07/2017                                          
Original   20143868502   09/18/2014   09/18/2019   BERRY GLOBAL, INC.   JPMORGAN
CHASE BANK, N .A.   Accounts Receivable AMENDMENT   20175217903   08/07/2017    
                                      Original   20143812443   09/24/2014  
09/24/2019   BERRY GLOBAL, INC.   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION
  Accounts Receivable AMENDMENT   20172985619   05/05/2017                
AMENDMENT   20173023741   05/08/2017                                          
Original   20145207477   12/22/2014   12/22/2019   BERRY PLASTICS IK, LLC  BERRY
GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20183944424   06/11/2018
                                          Original   20150428424   01/30/2015  
01/30/2020   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable AMENDMENT   20180714358   01/31/2018      
                                    Original   20151550226   04/10/2015  
04/10/2020   BERRY GLOBAL, INC. BERRY GLOBAL, INC.   BANC OF AMERICA LEASING &
CAPITAL, LLC BBVA COMPASS FINANCIAL CORPORATION   Equipment covered by Master
Equipment Lease Agreement ASSIGNMENT   20176163510   09/15/2017                
AMENDMENT   20182915474   04/30/2018                 AMENDMENT   20183280415  
05/14/2018                                           Original   20165951403  
09/28/2016   09/28/2021   BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE
COMPANY   Equipment AMENDMENT   20183944416   06/11/2018                        
                  Original   20167206681   11/21/2016   11/21/2021   BERRY
GLOBAL, INC.   BANC OF AMERICA LEASING & CAPITAL, LLC   Leased equipment
AMENDMENT   20183280951   05/14/2018                                          
Original   20170354339   01/17/2017       BERRY PLASTICS CORPORATION BERRY
GLOBAL, INC.   DELL FINANCIAL SERVICES L.L.C.   Computer Equipment AMENDMENT  
20174049240   06/20/2017                                           Original  
20173033476   05/08/2017   05/08/2022   BERRY GLOBAL, INC.   FLINT GROUP NORTH
AMERICA CORPORATION  FLINT GROUP PACKAGING INKS NORTH AMERICA LLC   Printing
Equipment (Consignment) ASSIGNMENT   20184092009   06/15/2018                

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20173190706   05/15/2017  
05/15/2022   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment                    
      Original   20173190714   05/15/2017   05/15/2022   BERRY GLOBAL, INC.  
CIT BANK, N.A.   Equipment                           Original   20173671127  
06/05/2017   06/05/2022   BERRY GLOBAL, INC.   IBM CREDIT LLC   Equipment and
related software lease                           Original   20174023468  
06/19/2017   06/19/2022   BERRY GLOBAL, INC.   DE LAGE LANDEN FINANCIAL
SERVICES, INC.   Leased Equipment                           Original  
20174603418   07/13/2017       BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment  
                        Original   20174775372   07/19/2017   09/02/0022   BERRY
GLOBAL, INC.  BERRY PLASTICS CORPORATION   WELLS FARGO VENDOR FINANCIAL
SERVICES, LLC   Equipment Lease (Stretch Wrapper)                          
Original   20175433468   08/15/2017   08/15/2022   BERRY GLOBAL, INC.  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable AMENDMENT   20175587511   08/22/2017                                
          Original   20175434441   08/15/2017   08/15/2022   BERRY GLOBAL, INC.
  CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20175434458   08/15/2017  
08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175434508   08/15/2017   08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. ,
ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20175434532   08/15/2017  
08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175434581   08/15/2017   08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. ,
ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable                
          Original   20175434672   08/15/2017   08/15/2022   BERRY GLOBAL, INC.
  CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20175434680   08/15/2017  
08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175434698   08/15/2017   08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. ,
ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable                
          Original   20175434730   08/15/2017   08/15/2022   BERRY GLOBAL, INC.
  CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20175434748   08/15/2017  
08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175435604   08/15/2017   08/15/2022   BERRY GLOBAL INC.   CITIBANK EUROPE PLC
  Accounts Receivable                           Original   20175461642  
08/16/2017   08/16/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES,
SUBSIDIARIES AND AFFILIATES   Accounts Receivable                          
Original   20175461790   08/16/2017   08/16/2022   BERRY GLOBAL, INC.  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20175461873   08/16/2017  
08/16/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20175461907   08/16/2017  
08/16/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175523581   08/18/2017   08/18/2022   BERRY GLOBAL, INC.   WELLS FARGO BANK,
N.A.   Receivables                           Original   20176466657   09/28/2017
  09/28/2022   BERRY GLOBAL, INC.   BANC OF AMERICA LEASING & CAPITAL, LLC  
Equipment                           Original   20176513615   09/29/2017  
09/29/2022   BERRY GLOBAL, INC.   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20176565250   10/02/2017  
02/02/0022   BERRY GLOBAL, INC.   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20170701849   10/25/2017  
10/25/2022   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment                    
      Original   20177414008   11/08/2017   11/08/2022   BERRY GLOBAL, INC.  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20177555370   11/14/2017  
11/14/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20177649272   11/17/2017   11/17/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. ,
ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable                
          Original   20180387437   01/17/2018       BERRY GLOBAL, INC.   SACIEII
IMOLA S. C.   Equipment                           Original   20180571832  
01/25/2018   01/25/2023   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment and
products and proceeds thereof                           Original   20181215710  
02/21/2018   02/21/2023   BERRY GLOBAL, INC.   FORMOSA PLASTICS CORPORATION,
U.S.A.   Formolon Resin

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20181390877   02/28/2018  
02/28/2023   BERRY GLOBAL, INC.   TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.  
Toyota Model #8FGCSU20                           Original   20182074934  
03/27/2018       BERRY GLOBAL, INC.   RAYMOND LEASING CORPORATION   Equipment
Master Lease                           Original   20182737548   04/23/2018  
04/23/2023   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment                    
      Original   20183554488   05/24/2018   05/24/2023   BERRY GLOBAL, INC.  
CITIBANK EUROPE PLC   Accounts Receivable                           Original  
20183883515   06/07/2018   06/07/2023   BERRY GLOBAL, INC.   CITIBANK EUROPE PLC
  Accounts Receivable                           Original   20184355190  
06/26/2018   06/26/2023   PACKERWARE, LLC  KERR GROUP, LLC  CAPTIVE PLASTICS,
LLC  BERRY PLASTICS OPCO, INC.  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT
FINANCE COMPANY   Equipment                           Original   20184618076  
07/05/2018       BERRY GLOBAL INC.   CITIBANK, N .A. , ITS BRANCHES,
SUBSIDIARIES AND AFFILIATES   Accounts Receivable                          
Original   20185317116   08/02/2018   08/02/2023   BERRY GLOBAL, INC.   JPMORGAN
CHASE BANK, N .A.   Accounts Receivable                           Original  
20185844978   08/23/2018   08/23/2023   BERRY GLOBAL, INC.   U.S. BANK EQUIPMENT
FINANCE   Copier

 



   

 



 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20186292656   09/12/2018  
09/12/2023   BERRY GLOBAL, INC.   BANK OF AMERICA, N. A.   Accounts Receivable  
                        Original   20186464537   09/19/2018   09/19/2023   BERRY
GLOBAL, INC.   BANK OF AMERICA, N. A.   Accounts Receivable                    
      Original   20186740100   09/29/2018   09/29/2023   CAPTIVE PLASTICS,
LLC  BERRY PLASTICS OPCO, INC.  KERR GROUP, LLC  PACKERWARE, LLC  BERRY GLOBAL,
INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment                        
  Original   20187688787   11/06/2018   11/06/2023   BERRY GLOBAL, INC.   PNC
EQUIPMENT FINANCE, LLC   Equipment, Furniture, & Fixtures                      
    Original   20187833672   11/12/2018   11/12/2023   BERRY GLOBAL, INC.   U.S.
BANK EQUIPMENT FINANCE   Copiers                           Original  
20187868751   11/13/2018   11/13/2023   BERRY GLOBAL, INC.   U.S. BANK EQUIPMENT
FINANCE   Copiers                           Original   20188084648   11/21/2018
  11/21/2023   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment                  
        Original   20188841617   12/19/2018   12/19/2023   BERRY GLOBAL, INC.  
U.S. BANK EQUIPMENT FINANCE   Copiers                           Original  
20188885879   12/21/2018   12/21/2023   BERRY GLOBAL, INC.   CIT BANK, N.A.  
Equipment                           Original   20189098324   12/31/2018  
12/31/2023   BERRY GLOBAL , INC.   MIZUHO BANK, LTD.   Accounts Receivable      
                    Original   20190349139   01/15/2019   01/15/2024   BERRY
GLOBAL, INC.   PACKAGING CORPORATION OF AMERICA   Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20190438668   01/18/2019  
01/18/2024   BERRY GLOBAL, INC.   U.S. BANK EQUIPMENT FINANCE   Printers        
                  Original   20190471800   01/21/2019   01/21/2024   BERRY
GLOBAL, INC.   U.S. BANK EQUIPMENT FINANCE   Copiers                          
Original   20190482450   01/22/2019   01/22/2024   BERRY GLOBAL, INC.   DE LAGE
LANDEN FINANCIAL SERVICES, INC.   Equipment                           Original  
20190967229   02/11/2019   02/11/2024   BERRY GLOBAL, INC.   CIT BANK, N.A.  
Equipment                           Original   20190978473   02/11/2019  
02/11/2024   BERRY GLOBAL, INC.   DE LAGE LANDEN FINANCIAL SERVICES, INC.  
Equipment                           Original   20191105647   02/15/2019  
02/15/2024   BERRY GLOBAL, INC.   U.S. BANK EQUIPMENT FINANCE   Copiers        
                  Original   20191105654   02/15/2019   02/15/2024   BERRY
GLOBAL, INC.   U.S. BANK EQUIPMENT FINANCE   Copiers                          
Original   20050777673   03/07/2005   03/07/2020   BERRY PLASTICS CORPORATION  
GENERAL ELECTRIC CAPITAL CORPORATION   Equipment Lease CONTINUATION  
20093133524   09/30/2009                 AMENDMENT   20134800828   12/05/2013  
              AMENDMENT   20140823476   03/04/2014                 CONTINUATION
  20144308078   10/27/2014                                           Original  
20051063263   04/07/2005   04/07/2020   BERRY PLASTICS CORPORATION   THE FIFTH
THIRD LEASING COMPANY   Equipment Lease AMENDMENT   20082945523   08/29/2008    
            CONTINUATION   20093438816   10/27/2009                 CONTINUATION
  20144213781   10/20/2014                

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20053317048   10/18/2005  
10/18/2020   BERRY PLASTICS CORPORATION   GENERAL ELECTRIC CAPITAL CORPORATION  
Equipment Lease CONTINUATION   20102758435   08/09/2010                
CONTINUATION   20152420007   06/05/2015                 AMENDMENT   20152420015
  06/05/2015                                           Original   20060145250  
01/13/2006   01/13/2021   BERRY PLASTICS CORPORATION   RBS ASSET FINANCE, INC.  
Equipment Lease CONTINUATION   20104477570   12/17/2010                
CONTINUATION   20156288798   12/28/2015                                        
  Original   20061215672   03/31/2006   03/31/2021   BERRY PLASTICS CORPORATION
  DE LAGE LANDEN FINANCIAL SERVICES, INC.   Equipment Lease CONTINUATION  
20110108160   01/11/2011                 CONTINUATION   20160924785   02/16/2016
                                          Original   20061597962   05/11/2006  
05/11/2021   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES INC. NMHG
FINANCIAL SERVICES, INC.   Equipment Lease CONTINUATION   20111056772  
03/22/2011                 AMENDMENT   20131121855   03/25/2013                
CONTINUATION   20156133275   12/18/2015                                        
  Original   20062297794   07/03/2006   07/03/2021   BERRY PLASTICS CORPORATION
  GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE   Equipment Lease
CONTINUATION   20111007866   03/18/2011                 ASSIGNMENT   20152834793
  07/01/2015                

 


   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20161060282  
02/22/2016                                                                    
Original   20070008002   01/02/2007       BERRY PLASTICS CORPORATION   GENERAL
ELECTRIC CREDIT CORPORATION OF TENNESSEE  WELLS FARGO EQUIPMENT FINANCE, INC.  
Leased Printing System CONTINUATION   20114290683   11/07/2011                
AMENDMENT   20114290691   11/07/2011                 AMENDMENT   20114926278  
12/22/2011                 ASSIGNMENT   20152862026   07/02/2015                
ASSIGNMENT   20165551088   09/12/2016                 CONTINUATION   20165553472
  09/12/2016                                           Original   20074645171  
12/10/2007      

Berry Plastics Corporation

Covalence Specialty Coatings LLC

  NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.   EQUIPMENT LEASE
CONTINUATION   20123691195   09/25/2012                 AMENDMENT   20123691211
  09/25/2012                 AMENDMENT   20124330348   11/09/2012              
  AMENDMENT   20174703176   07/17/2017                 CONTINUATION  
20174705114   07/17/2017                                           Original  
20081702222   05/16/2008   05/16/2023   BERRY PLASTICS CORPORATION   AGFA
CORPORATION   Goods on Consignment AMENDMENT   20104271056   12/06/2010        
        AMENDMENT   20120191785   01/17/2012                

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20124821197  
12/12/2012                 CONTINUATION   20181983887   03/23/2018              
                            Original   20082207742   06/27/2008   06/27/2023  
BERRY GLOBAL, INC.   NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.  
Equipment Lease CONTINUATION   20131595041   04/25/2013                
AMENDMENT   20131595058   04/25/2013                 AMENDMENT   20181804919  
03/15/2018                 AMENDMENT   20182563209   04/16/2018                
CONTINUATION   20182564934   04/16/2018                                        
  Original   20083793179   11/12/2008   11/12/2023   BERRY PLASTICS CORPORATION
  CISCO SYSTEMS CAPITAL CORPORATION   Equipment Lease CONTINUATION   20134351566
  11/05/2013                 CONTINUATION   20187821289   11/12/2018            
                              Original   20092421995   07/29/2009   07/29/2019  
BERRY GLOBAL, INC.   CROWN EQUIPMENT CORPORATION   Equipment Lease AMENDMENT  
20100490445   02/15/2010                 CONTINUATION   20142559300   06/30/2014
                AMENDMENT   20162200515   04/14/2016                 AMENDMENT  
20186852202   10/04/2018                                           Original  
20093367882   10/20/2009   10/20/2019   BERRY PLASTICS CORPORATION   GENERAL
ELECTRIC CAPITAL CORPORATION   Equipment Lease AMENDMENT   20134798378  
12/05/2013                 CONTINUATION   20142271781   06/11/2014              
 

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20100494033   02/15/2010   02/15/2020   BERRY PLASTICS CORPORATION   UNITED
LEASING  FIFTH THIRD BANK AS AGENT   Equipment Lease CONTINUATION   20150433168
  01/30/2015                                           Original   20101330723  
04/16/2010   04/16/2020   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES
INC.   Equipment Lease CONTINUATION   20144925582   12/05/2014                  
                        Original   20102228595   06/25/2010   06/25/2020   BERRY
PLASTICS CORPORATION   CIT FINANCE LLC GE CAPITAL COMMERCIAL INC.   Equipment
Lease ASSIGNMENT   20130039934   01/03/2013                 AMENDMENT  
20130178625   01/14/2013                 ASSIGNMENT   20142543130   06/27/2014  
              CONTINUATION   20150707355   02/19/2015                          
                Original   20102330334   07/02/2010       BERRY PLASTICS
CORPORATION   UNITED LEASING, LLC FIFTH THIRD BANK AS AGENT UNITED LEASING, INC.
  Equipment Lease AMENDMENT   20133334464   08/26/2013                 AMENDMENT
  20133334589   08/26/2013                 AMENDMENT   20135071486   12/23/2013
                AMENDMENT   20135071536   12/23/2013                
CONTINUATION   20151547859   04/10/2015                                        
  Original   20103346743   09/24/2010   09/24/2020   BERRY PLASTICS CORPORATION
  NMHG FINANCIAL SERVICES INC.   Equipment Lease

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20151928158  
05/05/2015                                           Original   20103377490  
09/28/2010   09/28/2020   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES
INC.   Equipment Lease CONTINUATION   20151991123   05/08/2015                  
                        Original   20103628322   10/18/2010   10/18/2020   BERRY
PLASTICS CORPORATION   CITIBANK, N.A.   Accounts Receivable Under Supplier
Agreement AMENDMENT   20113377622   08/31/2011                 CONTINUATION  
20152396215   06/04/2015                                           Original  
20111903460   05/19/2011   05/19/2021   BERRY PLASTICS CORPORATION   KOLMTSU
FINANCIAL LIMITED PARTNERSHIP   Equipment Lease CONTINUATION   20161231552  
03/01/2016                                           Original   20111903627  
05/19/2011   05/19/2021   BERRY PLASTICS CORPORATION   KOLMTSU FINANCIAL LIMITED
PARTNERSHIP   Equipment Lease CONTINUATION   20161231545   03/01/2016          
                                Original   20111903692   05/19/2011   05/19/2021
  BERRY PLASTICS CORPORATION   KOLMTSU FINANCIAL LIMITED PARTNERSHIP   Equipment
Lease CONTINUATION   20161231610   03/01/2016                                  
        Original   20111904690   05/19/2011   05/19/2021   BERRY PLASTICS
CORPORATION   CITIBANK CANADA   Accounts Receivable Under Supplier Agreement
AMENDMENT   20113377671   08/31/2011                 CONTINUATION   20156049950
  12/15/2015                

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20113126151   08/12/2011  
08/12/2021   BERRY PLASTICS CORPORATION   FIFTH THIRD EQUIPMENT FINANCE COMPANY
  Equipment, products and proceeds CONTINUATION   20163633615   06/16/2016      
                                    Original   20113367839   08/31/2011  
08/31/2021   BERRY PLASTICS CORPORATION   UNITED LEASING, INC. FIFTH THIRD BANK
AS AGENT   Equipment lease CONTINUATION   20165064777   08/19/2016              
                            Original   20122210179   06/08/2012   06/08/2022  
BERRY PLASTICS CORPORATION   GE CAPITAL COMMERCIAL, INC. GENERAL ELECTRIC CREDIT
CORPORATION OF TENNESSEE WELLS FARGO EQUIPMENT FINANCE, INC.   Equipment lease
ASSIGNMENT   20152834835   07/01/2015                 ASSIGNMENT   20170888658  
02/08/2017                 CONTINUATION   20170891843   02/08/2017              
                            Original   20122447227   06/25/2012   06/25/2022  
BERRY PLASTICS CORPORATION   CITIBANK NA   Accounts Receivable CONTINUATION  
20172618608   04/21/2017                                           Original  
20122447235   06/25/2012   06/25/2022   BERRY PLASTICS CORPORATION   CITIBANK
CANADA   Accounts Receivable CONTINUATION   20172626403   04/21/2017            
                              Original   20122447268   06/25/2012   06/25/2022  
BERRY PLASTICS CORPORATION   CITIBANK NA   Accounts Receivable CONTINUATION  
20172618616   04/21/2017                                           Original  
20122447284   06/25/2012   06/25/2022   BERRY PLASTICS CORPORATION   CITIBANK NA
  Accounts Receivable

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20172618582  
04/21/2017                                           Original   20123505387  
09/11/2012   09/11/2022   BERRY PLASTICS CORPORATION   HYG FINANCIAL SERVICES,
INC.   Equipment lease AMENDMENT   20172332903   04/10/2017                
CONTINUATION   20172359245   04/11/2017                                        
  Original   20125038502   12/26/2012   12/26/2022   BERRY PLASTICS CORPORATION
  NYCB SPECIALTY FINANCE COMPANY, LLC   Equipment and related agreements
ASSIGNMENT   20152520665   06/12/2015                 CONTINUATION   20174325558
  06/30/2017                                           Original   20131130765  
03/25/2013   03/25/2023   BERRY GLOBAL, INC.   MB EQUIPMENT FINANCE, LLC  
Equipment ASSIGNMENT   20131195487   03/28/2013                 AMENDMENT  
20162365615   04/21/2016                 AMENDMENT   20173063689   05/09/2017  
              CONTINUATION   20176775669   10/11/2017                          
                Original   20131220772   04/01/2013   04/01/2023   BERRY GLOBAL,
INC.   GE CAPITAL COMMERCIAL INC. WELLS FARGO EQUIPMENT FINANCE, INC.  
Equipment lease ASSIGNMENT   20178631568   12/28/2017                 AMENDMENT
  20180682274   01/30/2018                 CONTINUATION   20180683710  
01/30/2018                                           Original   20131272013  
04/03/2013   04/03/2023   BERRY PLASTICS CORPORATION   RAYMOND LEASING
CORPORATION   Equipment lease CONTINUATION   20182040133   03/26/2018          
     

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20131798975   05/10/2013  
05/10/2023   BERRY PLASTICS CORPORATION   PACKAGING CORPORATION OF AMERICA  
Corrugated containers AMENDMENT   20150863679   03/02/2015                
AMENDMENT   20176557828   10/02/2017                 CONTINUATION   20180727202
  01/31/2018                 AMENDMENT   20186537712   09/21/2018              
                            Original   20132586742   07/05/2013       BERRY
PLASTICS IK, LLC  CAPTIVE PLASTICS, LLC  BERRY GLOBAL, INC.   FIFTH THIRD
EQUIPMENT FINANCE COMPANY   Equipment CONTINUATION   20183845456   06/06/2018  
              AMENDMENT   20183944390   06/11/2018                              
            Original   20133350015   08/27/2013   08/27/2023   BERRY PLASTICS
CORPORATION   SUN CHEMICAL CORP.   Equipment AMENDMENT   20172400809  
04/12/2017                 CONTINUATION   20185511890   08/10/2018              
                            Original   20134478468   11/13/2013   11/13/2023  
BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S.
BANK NATIONAL ASSOCIATION   Equipment Agreement CONTINUATION   20186188607  
09/07/2018                                           Original   20134897279  
12/11/2013   12/11/2023   BERRY PLASTICS CORPORATION   CITIBANK, N .A. , ITS
BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20188157642  
11/26/2018                                           Original   20140926212  
03/10/2014   03/10/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.  
Equipment                           Original   20140932145   03/11/2014  
03/11/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.   Equipment    
                      Original   20140932160   03/11/2014   03/11/2019   BERRY
PLASTICS CORPORATION   WELLS FARGO BANK, N.A.   Equipment                      
    Original   20141062942   03/18/2014   03/18/2024   BERRY PLASTICS
CORPORATION   GENERAL ELECTRIC CAPITAL CORPORATION WELLS FARGO EQUIPMENT
FINANCE, INC.   Equipment Lease ASSIGNMENT   20190580121   01/25/2019          
      CONTINUATION   20190583372   01/25/2019                                  
        Original   20141333624   04/04/2014   04/04/2019   BERRY PLASTICS
CORPORATION   VA&F FINANCIAL   Equipment                           Original  
20141770395   05/06/2014   05/06/2019   BERRY PLASTICS CORPORATION   WELLS FARGO
BANK, N.A.   Equipment (forklift)                           Original  
20142111557   05/30/2014   05/30/2019   BERRY PLASTICS CORPORATION   WELLS FARGO
BANK, N.A.   Equipment (forklift)                           Original  
20142205284   06/06/2014   06/06/2019   BERRY PLASTICS CORPORATION   WELLS FARGO
BANK, N.A.   Equipment                           Original   20142994911  
07/28/2014   07/28/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.  
Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143245347   08/13/2014  
08/13/2019   BERRY PLASTICS CORPORATION   GENERAL ELECTRIC CAPITAL CORPORATION  
Equipment and Other Assets                           Original   20143282480  
08/15/2014   08/15/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.  
Equipment and Other Accessories                           Original   20143282498
  08/15/2014   08/15/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.
  Equipment                           Original   20143852043   09/25/2014  
09/25/2019   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE, A
DIVISION OF U.S. BANK NATIONAL ASSOCIATION   Equipment, Rents, Income Accounts
and Proceeds                           Original   20143852084   09/25/2014  
09/25/2019   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE, A
DIVISION OF U.S. BANK NATIONAL ASSOCIATION   Equipment, Rents, Income Accounts
and Proceeds                           Original   20144379293   10/30/2014  
10/30/2019   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE, A
DIVISION OF U.S. BANK NATIONAL ASSOCIATION   Equipment                          
Original   20144607107   11/14/2014   11/14/2019   BERRY PLASTICS CORPORATION  
GENERAL ELECTRIC CAPITAL CORPORATION   Equipment                          
Original   20144748463   11/24/2014   11/24/2019   BERRY PLASTICS CORPORATION  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20144748570   11/24/2014  
11/24/2019   BERRY PLASTICS CORPORATION   CITIBANK, N .A. , ITS BRANCHES,
SUBSIDIARIES AND AFFILIATES   Accounts Receivable AMENDMENT   20152999216  
07/10/2015                 AMENDMENT   20153443354   08/07/2015                

 

   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20144957015   12/08/2014  
12/08/2019   BERRY PLASTICS CORPORATION   CRESIIEIARK EQUIPMENT FINANCE, INC.
TYCO GLOBAL FINANCIAL SOLUTIONS   Equipment Lease                              
                      Original   20145194915   12/22/2014   12/22/2019   BERRY
PLASTICS CORPORATION   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND
AFFILIATES   Accounts Receivable                           Original  
20145207477   12/22/2014   12/22/2019   BERRY PLASTICS IK, LLC  BERRY GLOBAL,
INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment AMENDMENT   20183944424
  06/11/2018                                           Original   20150196393  
01/15/2015   01/15/2020   BERRY PLASTICS CORPORATION   LIARLIN BUSINESS BANK  
Equipment Lease                           Original   20150740208   02/21/2015  
02/21/2020   PHOENIX PACKAGING OPERATIONS, LLC  RAINBOW GRAPHICS,
INC.  INTEGRATED PRINT & GRAPHICS, INC.  ESSELPROPACK AMERICA, LLC  BERRY
PLASTICS CORPORATION  BANKNOTE CORPORATION OF AMERICA   ZELLER + GMELIN
CORPORATION   Inks and Related Equipment                           Original  
20150740273   02/22/2015       BERRY PLASTICS CORPORATION   ZELLER + QIELIN
CORPORATION   Inks and Related Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20151348951   03/31/2015  
03/31/2020   BERRY PLASTICS CORPORATION   BANK OF THE WEST   Forklift and
Related Equipment                           Original   20151550218   04/10/2015
  04/10/2020   BERRY PLASTICS CORPORATION   NYCB SPECIALTY FINANCE COMPANY, LLC
  Equipment covered by Master Equipment Lease Agreement AMENDMENT   20152337342
  06/02/2015                 ASSIGNMENT   20152414133   06/05/2015              
                                                      Original   20152628831  
06/19/2015   06/19/2020   BERRY PLASTICS CORPORATION   KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA   Equipment                           Original  
20153225173   07/24/2015   07/24/2020   BERRY PLASTICS CORPORATION   U.S. BANK
EQUIPMENT FINANCE   Copiers and Related Accessories                          
Original   20153643318   08/13/2015   08/13/2020   BERRY PLASTICS CORPORATION  
TOYOTA MOTOR CREDIT CORPORATION   Sweeper                           Original  
20154274832   09/24/2015   09/24/2020   BERRY PLASTICS CORPORATION   TOYOTA
MOTOR CREDIT CORPORATION   Equipment                           Original  
20154925359   10/26/2015   10/26/2020   BERRY PLASTICS CORPORATION   IDEXX
OPERATIONS INC.   Equipment                           Original   20155592562  
11/24/2015   11/24/2020   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.  
Equipment                           Original   20155769996   12/03/2015  
12/03/2020   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES INC.  
Equipment lease

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20156173800   12/21/2015  
12/21/2020   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES INC.  
Equipment lease                           Original   20156255268   12/23/2015  
12/23/2020   BERRY PLASTICS CORPORATION   CITIBANK, N.A.   Accounts Receivable
Under Supplier Agreement                           Original   20160000123  
01/01/2016   01/01/2021   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT
FINANCE   Copier                           Original   20160000131   01/01/2016  
01/01/2021   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE   Copier  
                        Original   20160291615   01/14/2016   01/14/2021   BERRY
PLASTICS CORPORATION   NISSAN MOTOR ACCEPTANCE CORPORATION   Forklifts          
                Original   20160499101   01/26/2016   01/26/2021   BERRY
PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE   Copiers                    
      Original   20161559614   03/15/2016   03/15/2021   BERRY PLASTICS
CORPORATION   CITIBANK EUROPE PLC   Accounts Receivable                        
  Original   20161579604   03/16/2016   03/16/2021   BERRY PLASTICS CORPORATION
  NMHG FINANCIAL SERVICES INC.   Equipment lease                          
Original   20162218616   04/14/2016   04/14/2021   BERRY PLASTICS CORPORATION  
WELLS FARGO VENDOR FINANCIAL SERVICES, LLC   Equipment lease                    
      Original   20162882320   05/13/2016   05/13/2021   BERRY PLASTICS
CORPORATION   TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.  KENCO MATERIAL
HANDLING SOLUTIONS LLC   Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20162941159   05/17/2016  
    BERRY PLASTICS CORPORATION   EL.HDENT FINANCIAL CORP.  PNC EQUIPMENT
FINANCE, LLC   Equipment ASSIGNMENT   20176078940   09/13/2017                  
                        Original   20163773890   06/23/2016   06/23/2021   BERRY
PLASTICS CORPORATION   IBM CREDIT LLC   Equipment                          
Original   20163773916   06/23/2016   06/23/2021   BERRY PLASTICS CORPORATION  
IBM CREDIT LLC   Equipment and Related Software                          
Original   20163791181   06/23/2016   06/23/2021   BERRY PLASTICS CORPORATION  
TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.  TOYOTA MATERIAL HANDLING MIDWEST,
INC.   Toyota Forklift                           Original   20163989777  
07/01/2016   07/01/2021   BERRY PLASTICS CORPORATION   THE COLORMATRIX
CORPORATION   Dosing Equipment                           Original   20164332340
  07/18/2016   07/18/2021   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT
FINANCE   Copiers and Related Proceeds                           Original  
20164392336   07/20/2016   07/20/2021   BERRY PLASTICS CORPORATION   U.S. BANK
EQUIPMENT FINANCE   Copiers                           Original   20165056989  
08/19/2016   08/19/2021   BERRY PLASTICS CORPORATION   NISSAN MOTOR ACCEPTANCE
CORPORATION   Equipment                           Original   20165070394  
08/19/2016   08/19/2021   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT
FINANCE   Copiers

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20165099922   08/22/2016  
08/22/2021   BERRY PLASTICS CORPORATION   ADVANCE RESOURCES   Equipment and
Personal Property lease AMENDMENT   20167513342   12/05/2016                    
                      Original   20165142144   08/23/2016   08/23/2021   BERRY
PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE   Copiers                    
      Original   20165622822   09/14/2016   09/14/2021   BERRY PLASTICS
CORPORATION   U.S. BANK EQUIPMENT FINANCE   Copiers                            
                        Original   20165951403   09/28/2016   09/28/2021   BERRY
GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment AMENDMENT  
20183944416   06/11/2018                                           Original  
20165982523   09/29/2016   09/29/2021   BERRY PLASTICS CORPORATION   TOYOTA
INDUSTRIES COMMERCIAL FINANCE, INC.   Equipment                          
Original   20166870966   11/07/2016   11/07/2021   BERRY PLASTICS CORPORATION  
WELLS FARGO VENDOR FINANCIAL SERVICES, LLC   Leased Equipment                  
        Original   20167615337   12/08/2016   12/08/2021   BERRY PLASTICS
CORPORATION   CIT BANK, N.A.   Specific Equipment                          
Original   20170130259   01/06/2017   01/06/2022   BERRY PLASTICS CORPORATION  
CONNEXT FINANCIAL, LTD.   Leased stretch wrapper                          
Original   20170207677   01/10/2017   01/10/2022   BERRY PLASTICS CORPORATION  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
receivable

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20170382066   01/18/2017  
01/18/2022   BERRY PLASTICS CORPORATION   WELLS FARGO VENDOR FINANCIAL SERVICES,
LLC   Leased equipment                           Original   20171209698  
02/22/2017       BERRY PLASTICS CORPORATION   TOYOTA INDUSTRIES COMMERCIAL
FINANCE, INC.   Forklift                           Original   20171271391  
02/24/2017       BERRY PLASTICS CORPORATION   CIT BANK, N.A.   Specific
equipment                           Original   20171306593   02/27/2017  
07/02/0022   BERRY PLASTICS CORPORATION   CIT BANK, N.A.   Specific equipment  
                        Original   20171885711   03/22/2017       BERRY PLASTICS
CORPORATION   CIT BANK, N.A.   Specific equipment                          
Original   20185732025   08/20/2018   08/20/2023   BERRY PLASTICS CORPORATION  
TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.   Lease Covering a Toyota Lift

 

Berry Plastics IK, LLC                     Delaware, Secretary of State        
          File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20132586742   07/05/2013  
07/05/2023   BERRY PLASTICS IK, LLC  CAPTIVE PLASTICS, LLC  BERRY GLOBAL, INC.  
FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment CONTINUATION   20183845456  
06/06/2018                 AMENDMENT   20183944390   06/11/2018                

 



   

 

 



PERMITTED LIENS

 

Berry Plastics IK, LLC           Delaware, Secretary of State           File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20145207477   12/22/2014  
12/22/2019   BERRY PLASTICS IK, LLC  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT
FINANCE COMPANY   Equipment AMENDMENT   20183944424   06/11/2018                

 

Berry Plastics Opco, Inc.           Delaware, Secretary of State           File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20143868668   09/18/2014   09/18/2019   BERRY PLASTICS OPCO, INC.   JPMORGAN
CHASE BANK, N .A.   Accounts Receivable                           Original  
20143812658   09/24/2014   09/24/2019   BERRY PLASTICS OPCO, INC.   FIFTH THIRD
BANK, AN OHIO BANKING CORPORATION   Receivables                          
Original   20175523607   08/18/2017   08/18/2022   BERRY PLASTICS OPCO, INC.  
WELLS FARGO BANK, N.A.   Receivables                           Original  
20176513607   09/29/2017       BERRY PLASTICS OPCO, INC.   JPMORGAN CHASE BANK,
N .A.   Accounts Receivable                           Original   20176565318  
10/02/2017   10/02/2022   BERRY PLASTICS OPCO, INC.   JPMORGAN CHASE BANK, N .A.
  Accounts Receivable                           Original   20184355190  
06/26/2018       PACKERWARE, LLC  
KERR GROUP, LLC 
CAPTIVE PLASTICS, LLC  
BERRY PLASTICS OPCO, INC. 
BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Plastics Opco, Inc.           Delaware, Secretary of State           File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20186740100   09/29/2018  
09/29/2023   CAPTIVE PLASTICS, LLC
BERRY PLASTICS OPCO, INC. 
KERR GROUP, LLC 
PACKERWARE, LLC  
BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 

BPRex Closures, LLC                   Delaware, Secretary of State              
  State Lien Search (All available liens)   Record Found   Through Date:   File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143868742   09/18/2014  
09/18/2019   BPREX CLOSURES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20143868825   09/18/2014      
BPREX CLOSURES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable          
                Original   20165927320   09/27/2016   09/27/2021   BPREX
CLOSURES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

BPRex Closures, LLC                 Delaware, Secretary of State              
State Lien Search (All available liens)   Record Found   Through Date:   File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20165943350   09/28/2016  
    BPREX CLOSURES, LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION  
Receivables                           Original   20175523615   08/18/2017  
08/18/2022   BPREX CLOSURES, LLC   WELLS FARGO BANK, N.A.   Receivables purchase
agreement                           Original   20185390873   08/06/2018      
BPREX CLOSURES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 

 

BPRex Delta Inc.                   Delaware, Secretary of State                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143876729   09/18/2014  
09/18/2019   BPREX DELTA INC.   JPMORGAN CHASE BANK, N .A.   Accounts Receivable
                          Original   20143876968   09/18/2014       BPREX DELTA
INC.   JPMORGAN CHASE BANK, N .A.   Accounts Receivable                        
  Original   20165943764   09/28/2016   09/28/2021   BPREX DELTA INC.   FIFTH
THIRD BANK, AN OHIO BANKING CORPORATION   Receivables                          
Original   20185390840   08/06/2018       BPREX DELTA INC.   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

BPRex Healthcare Brookville Inc.                 Delaware, Secretary of State  
              File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20081660198   05/13/2008  
    BPREX HEALTHCARE BROOKVILLE INC.   NMHG FINANCIAL SERVICES INC.   Equipment
Lease AMENDMENT   20130742099   02/26/2013                 CONTINUATION  
20130743501   02/26/2013                 AMENDMENT   20180839298   02/05/2018  
              AMENDMENT   20180859856   02/06/2018                 CONTINUATION
  20181027743   02/13/2018                                           Original  
20130743477   02/26/2013   02/26/2023   BPREX HEALTHCARE BROOKVILLE INC.   HYG
FINANCIAL SERVICES, INC.   Equipment lease AMENDMENT   20178208813   12/11/2017
                AMENDMENT   20178220560   12/12/2017                
CONTINUATION   20178224331   12/12/2017                                        
                            Original   20175523623   08/18/2017   08/18/2022  
BPREX HEALTHCARE BROOKVILLE INC.   WELLS FARGO BANK, N.A.   Receivables pursuant
to purchase agreement                           Original   20176565326  
10/02/2017   10/02/2022   BPREX HEALTHCARE BROOKVILLE INC.   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable

 

 

BPRex Healthcare Packaging Inc.                 Delaware, Secretary of State    
            File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20165927338   09/27/2016  
09/27/2021   BPREX HEALTHCARE PACKAGING INC.   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable Need                           Original   20175523631  
08/18/2017   08/18/2022   BPREX HEALTHCARE PACKAGING INC.   WELLS FARGO BANK,
N.A.   Receivables pursuant to purchase agreement

 

   

 

 

PERMITTED LIENS

 

BPRex Healthcare Packaging Inc.               Delaware, Secretary of State      
          File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20176565334   10/02/2017  
10/02/2022   BPREX HEALTHCARE PACKAGING INC.   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable                           Original   20185390857  
08/06/2018   08/06/2023   BPREX HEALTHCARE PACKAGING INC.   JPMORGAN CHASE BANK,
N .A.   Accounts Receivable                           Original   20187425719  
10/25/2018   10/25/2023   BPREX HEALTHCARE PACKAGING INC.   JPMORGAN CHASE BANK,
N .A.   Accounts Receivable

 

Captive Plastics, LLC                   Delaware, Secretary of State            
      File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20125091014   12/28/2012  
12/28/2022   CAPTIVE PLASTICS, LLC   GE CAPITAL COMMERCIAL INC. WELLS FARGO
EQUIPMENT FINANCE, INC.   Equipment lease AMENDMENT   20134761640   12/04/2013  
              ASSIGNMENT   20176575440   10/02/2017                 CONTINUATION
  20176617580   10/04/2017                                           Original  
20132586742   07/05/2013       BERRY PLASTICS IK, LLC  CAPTIVE PLASTICS,
LLC  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 

PERMITTED LIENS

 

Captive Plastics, LLC                   Delaware, Secretary of State            
      File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20183845456  
06/06/2018                 AMENDMENT   20183944390   06/11/2018                
                          Original   20143050358   07/31/2014   07/31/2019  
CAPTIVE PLASTICS, LLC   WISCONSIN ECONOMIC DEVELOPMENT CORPORATION   Equipment  
                        Original   20143876901   09/18/2014   09/18/2019  
CAPTIVE PLASTICS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable        
                                            Original   20165944614   09/28/2016
  09/28/2021   CAPTIVE PLASTICS, LLC   FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION   Receivables                           Original   20175523656  
08/18/2017   08/18/2022   CAPTIVE PLASTICS, LLC   WELLS FARGO BANK, N.A.  
Receivables pursuant to purchase agreement                           Original  
20176513748   09/29/2017   09/29/2022   CAPTIVE PLASTICS, LLC   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable                           Original  
20176565441   10/02/2017   02/02/0022   CAPTIVE PLASTICS, LLC   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable                           Original  
20184355190   06/26/2018   06/26/2023   PACKERWARE, LLC  KERR GROUP,
LLC  CAPTIVE PLASTICS, LLC  BERRY PLASTICS OPCO, INC.  BERRY GLOBAL, INC.  
FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 

PERMITTED LIENS

 

Captive Plastics, LLC                   Delaware, Secretary of State            
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party  



 Collateral

Original   20185390923   08/06/2018   08/06/2023   CAPTIVE PLASTICS, LLC  
JPMORGAN CHASE BANK, N .A.   Accounts Receivable                          
Original   20186740100   09/29/2018   09/29/2023   CAPTIVE PLASTICS, LLC  BERRY
PLASTICS OPCO, INC.  KERR GROUP, LLC  PACKERWARE, LLC  BERRY GLOBAL, INC.  
FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 

Cardinal Packaging, Inc.                   Delaware, Secretary of State        
      File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20185391020   08/06/2018  
08/06/2023   CARDINAL PACKAGING, INC.   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable

 

Chicopee, Inc.                   Delaware, Secretary of State                  
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20091551081   05/08/2009   05/08/2024   CHICOPEE, INC.   GENERAL ELECTRIC
CAPITAL CORPORATION  CF EQUIPMENT LEASES, LLC   Equipment and assets Covered by
Sublease CONTINUATION   20140311928   01/24/2014                

 



   

 

 

PERMITTED LIENS

 

Chicopee, Inc.                   Delaware, Secretary of State                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20140311936   01/24/2014
                ASSIGNMENT   20160087138   01/06/2016                
CONTINUATION   20190996293   02/12/2019                                        
  Original   20102222770   06/25/2010   06/25/2020   CHICOPEE, INC.   GOSSAMER
HOLDINGS, LLC  CF EQUIPMENT LEASES, LLC   Equipment and assets Covered by Lease
CONTINUATION   20150917467   03/04/2015                 ASSIGNMENT   20160687382
  02/04/2016                                           Original   20111722423  
05/06/2011   05/06/2021   CHICOPEE INC.   NMHG FINANCIAL SERVICES INC.  
Equipment CONTINUATION   20155276059   11/10/2015                              
            Original   20151846350   04/30/2015   04/30/2020   CHICOPEE, INC.  
CITIBANK, N.A., ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable
                          Original   20154969258   10/28/2015   10/28/2020  
CHICOPEE, INC.   GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE  CF EQUIPMENT
LEASES, LLC   Equipment Lease ASSIGNMENT   20160683126   02/04/2016            
                              Original   20163813480   06/24/2016   06/24/2021  
MB CHICOPEE, LLC   MERCEDES-BENZ FINANCIAL SERVICES USA LLC   Accounts,
Inventory, and Equipment AMENDMENT   20176372046   09/25/2017                  
                        Original   20175523664   08/18/2017   08/18/2022  
CHICOPEE, INC.   WELLS FARGO BANK, N.A.   Receivables pursuant to purchase
agreement

 



   

 

 

PERMITTED LIENS

 

Chicopee, Inc.                 Delaware, Secretary of State                 File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20176487364   09/28/2017  
    CHICOPEE, INC.   WELLS FARGO BANK, NATIONAL ASSOCIATION   Receivables
pursuant to purchase agreement                           Original   20176513805
  09/29/2017   09/29/2022   CHICOPEE, INC.   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable

 

Covalence Specialty Adhesives LLC                 Delaware, Secretary of State  
                File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20070925940   03/12/2007  
03/12/2022   COVALENCE SPECIALTY ADHESIVES LLC   CIT TECHNOLOGIES CORPORATION  
Equipment CONTINUATION   20120332587   01/26/2012                 CONTINUATION  
20170785516   02/03/2017                                           Original  
20175523672   08/18/2017   08/18/2022   COVALENCE SPECIALTY ADHESIVES LLC  
WELLS FARGO BANK, N.A.   Receivables pursuant to purchase agreement            
              Original   20176513755   09/29/2017   09/29/2022   COVALENCE
SPECIALTY ADHESIVES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 

Covalence Specialty Coatings LLC                 Delaware, Secretary of State  
              File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20074645171   12/10/2007   12/10/2022  

BERRY PLASTICS CORPORATION

Covalence Specialty Coatings LLC

  NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.   Equipment lease

 

 



   

 

 

PERMITTED LIENS

 

Covalence Specialty Coatings LLC               Delaware, Secretary of State    
              File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20123691195  
09/25/2012                 AMENDMENT   20123691211   09/25/2012                
AMENDMENT   20124330348   11/09/2012                 AMENDMENT   20174703176  
07/17/2017                 CONTINUATION   20174705114   07/17/2017              
                            Original   20080006427   01/02/2008   01/02/2023  

Berry Global, Inc.

Covalence Specialty Coatings LLC

  HYG FINANCIAL SERVICES, INC.   Equipment lease AMENDMENT   20124363661  
11/13/2012                 CONTINUATION   20124363687   11/13/2012              
  AMENDMENT   20175626848   08/24/2017                 AMENDMENT   20175826240  
09/01/2017                 CONTINUATION   20175833816   09/01/2017              
                            Original   20080272870   01/23/2008   01/23/2023  

Berry Global, Inc.

Covalence Specialty Coatings LLC

  NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.   Equipment lease
AMENDMENT   20124331015   11/09/2012                 AMENDMENT   20124331031  
11/09/2012                 CONTINUATION   20124337046   11/09/2012              
  AMENDMENT   20176615329   10/04/2017                 AMENDMENT   20176874736  
10/16/2017                 CONTINUATION   20176974502   10/19/2017              
 

 



   

 

 

PERMITTED LIENS

 

Covalence Specialty Coatings LLC                 Delaware, Secretary of State  
              File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20145256490   12/26/2014  
12/26/2019   COVALENCE SPECIALTY COATINGS, LLC   FIFTH THIRD BANK, AN OHIO
BANKING CORPORATION   Receivables                           Original  
20175523680   08/18/2017   08/18/2022   COVALENCE SPECIALTY COATINGS LLC   WELLS
FARGO BANK, N.A.   Receivables pursuant to purchase agreement                  
        Original   20187425784   10/25/2018   10/25/2023   COVALENCE SPECIALTY
COATINGS LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

  

Kerr Group, LLC                   Delaware, Secretary of State                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143867850   09/18/2014  
09/18/2019   KERR GROUP, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable
                          Original   20143812872   09/24/2014       KERR GROUP,
LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION   Receivables              
                                      Original   20165927353   09/27/2016  
09/27/2021   KERR GROUP, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable
                          Original   20175523698   08/18/2017       KERR GROUP,
LLC   WELLS FARGO BANK, N.A.   Receivables pursuant to purchase agreement      
                    Original   20184355190   06/26/2018   06/26/2023  
PACKERWARE, LLC  KERR GROUP, LLC  CAPTIVE PLASTICS, LLC  BERRY PLASTICS OPCO,
INC.  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 

PERMITTED LIENS

 

Kerr Group, LLC                   Delaware, Secretary of State                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20185391095   08/06/2018  
    KERR GROUP, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable          
                Original   20186740100   09/29/2018   09/29/2023   CAPTIVE
PLASTICS, LLC  BERRY PLASTICS OPCO, INC.  KERR GROUP, LLC  PACKERWARE,
LLC  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 

Knight Plastics, LLC                   Delaware, Secretary of State            
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143867116   09/18/2014  
09/18/2019   KNIGHT PLASTICS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20145256516   12/26/2014  
12/26/2019   KNIGHT PLASTICS, LLC   FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION   Receivables                           Original   20175523714  
08/18/2017   08/18/2022   KNIGHT PLASTICS, LLC   WELLS FARGO BANK, N.A.  
Receivables pursuant to purchase agreement

 



   

 

 



PERMITTED LIENS

 

Laddawn, Inc.                     Commonwealth of Massachusetts                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   201307990870   11/12/2013
  11/12/2023   LADDAWN, INC. 155 JACKSON ROAD DEVENS  MA 01434   WELLS FARGO
BANK, NATIONAL ASSOCIATION 301 S. COLLEGE ST., 5TH FLOOR, MAIL CODE D1053-05G
CHARLOTTE NC 28202   Receivables pursuant to purchase agreement AMENDMENT  
201740394570   10/10/2017                 CONTINUATION   201847921480  
07/12/2018                

  

Old Hickory Steamworks, LLC                   Delaware, Secretary of State      
            File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20130891508   03/07/2013  
    OLD HICKORY STEAMWORKS, LLC   CITIBANK NA   Accounts Receivable AMENDMENT  
20153815510   08/31/2015                 CONTINUATION   20180901294   02/07/2018
                                          Original   20176513938   09/29/2017  
09/29/2022   OLD HICKORY STEAMWORKS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable

  



   

 

 

PERMITTED LIENS

 

PACKERWARE, LLC                   Delaware, Secretary of State              
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20142666816   07/07/2014   07/07/2019   PACKERWARE, LLC   NMHG FINANCIAL
SERVICES, INC.   Equipment Lease                           Original  
20175523722   08/18/2017   08/18/2022   PACKERWARE, LLC   WELLS FARGO BANK, N.A.
  Receivables pursuant to purchase agreement                           Original
  20184355190   06/26/2018      

PACKERWARE, LLC KERR GROUP, LLC

CAPTIVE PLASTICS, LLC BERRY PLASTICS OPCO, INC. BERRY GLOBAL, INC.

  FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment                          
Original   20186740100   09/29/2018      

CAPTIVE PLASTICS, LLC

 

BERRY PLASTICS OPCO, INC.

 

KERR GROUP, LLC

 

PACKERWARE, LLC

 

BERRY GLOBAL, INC.

  FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 

Pliant, LLC                   Delaware, Secretary of State                 File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20145256524   12/26/2014  
12/26/2019   PLIANT, LLC   FIFTH THIRD BANK, AN OHIO BANKING ORGANIZATION  
Receivables                           Original   20175523748   08/18/2017  
08/18/2022   PLIANT, LLC   WELLS FARGO BANK, N.A.   Receivables pursuant to
purchase agreement                           Original   20176513920   09/29/2017
  09/29/2022   PLIANT, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable  
                        Original   20185391145   08/06/2018   08/06/2023  
PLIANT, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable                  
        Original   20187425743   10/25/2018   10/25/2023   PLIANT, LLC  
JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

Poly-Seal, LLC               Delaware, Secretary of State                 File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143867918   09/18/2014  
09/18/2019   POLY-SEAL, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable  
                        Original   20143813235   09/24/2014   09/24/2019  
POLY-SEAL, LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION   Receivables    
                                                Original   20175523755  
08/18/2017   08/18/2022   POLY-SEAL, LLC   WELLS FARGO BANK, N.A.   Receivables
                          Original   20176565433   10/02/2017   02/02/0022  
POLY-SEAL, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable              
            Original   20185391251   08/06/2018   08/06/2023   POLY-SEAL, LLC  
JPMORGAN CHASE BANK, N .A.   Accounts Receivable                          
Original   20187425768   10/25/2018   10/25/2023   POLY-SEAL, LLC   JPMORGAN
CHASE BANK, N .A.   Accounts Receivable

  

PRIME LABEL & SCREEN INCORPORATED             Wisconsin, Dept. of Financial
Institution             File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   170011453014   08/21/2017
  08/21/2022   PRIME LABEL & SCREEN INCORPORATED C/O BERRY GLOBAL, INC. 101
OAKLEY STREET EVANSVILLE IN 47710   WELLS FARGO BANK, N.A. 301 SOUTH COLLEGE
STREET 5TH FLOOR CHARLOTTE NC 28202   Receivables

 



   

 

 

PERMITTED LIENS

 



Providencia USA, Inc.                     North Carolina, Secretary of State    
            File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20140080102K   08/21/2014
  08/21/2019   PROVIDENCIA USA, INC. 200 DEER RIDGE DRIVE STATESVILLE NC 28625  
CHICOPEE, INC. 9335 HARRIS CORNER PKWY, SUITE 300 CHARLOTTE NC 28269   Equipment
and related proceeds                           Original   20170087121M  
08/21/2017   08/21/2022   PROVIDENCIA USA, INC. C/O BERRY GLOBAL, INC., 101
OAKLEY STREET EVANSVILLE IN 47710   WELLS FARGO BANK, N.A. 301 SOUTH COLLEGE
STREET, 5TH FLOOR CHARLOTTE NC 28202   Receivables

  

Rollpak Corporation                   Delaware, Secretary of State              
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20190300678   01/14/2019  
01/14/2024   ROLLPAK CORPORATION   TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.  
Toyota Equipment

  

Seal for Life Industries, LLC                 Delaware, Secretary of State      
          File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20182224331   04/02/2018   04/02/2023   SEAL FOR LIFE INDUSTRIES, LLC   RAYMOND
LEASING CORPORATION   Equipment

 

   

 

 

PERMITTED LIENS

 

Setco, LLC                 Delaware, Secretary of State                 File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143867215   09/18/2014  
09/18/2019   SETCO, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable      
                    Original   20145256532   12/26/2014   12/26/2019   SETCO,
LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION   Receivables              
            Original   20165927346   09/27/2016   09/27/2021   SETCO, LLC  
JPMORGAN CHASE BANK, N .A.   Accounts Receivable                          
Original   20175523763   08/18/2017   08/18/2022   SETCO, LLC   WELLS FARGO
BANK, N.A.   Receivables                           Original   20176512914  
09/29/2017   09/29/2022   SETCO, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20185391244   08/06/2018  
08/06/2023   SETCO, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 

Sun Coast Industries, LLC                 Delaware, Secretary of State          
      File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143877008   09/18/2014  
09/18/2019   SUN COAST INDUSTRIES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20143877065   09/18/2014      
SUN COAST INDUSTRIES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable    
                      Original   20143813664   09/24/2014   09/24/2019   SUN
COAST INDUSTRIES, LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION  
Receivables

 



   

 

 

PERMITTED LIENS

 

Sun Coast Industries, LLC

Delaware, Secretary of State

 

File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20175523771   08/18/2017  
08/18/2022   SUN COAST INDUSTRIES, LLC   WELLS FARGO BANK, N.A.   Receivables

  

VENTURE PACKAGING MIDWEST, INC.             Delaware, Secretary of State        
        File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143813953   09/24/2014  
09/24/2019   VENTURE PACKAGING MIDWEST, INC.   FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION   Receivables                                                    
Original   20175523789   08/18/2017   08/18/2022   VENTURE PACKAGING MIDWEST,
INC.   WELLS FARGO BANK, N.A.   Receivables                           Original  
20185391061   08/06/2018       VENTURE PACKAGING MIDWEST, INC.   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable

 



   

 

 

Schedule 6.04

 

Investments

 

Intercompany Notes for legacy Berry entities:

 

·Promissory Note in the initial principal amount of approximately USD 30,000,000
dated April 1, 2016, by Berry Europe GmbH to Clopay Plastic Products Company,
Inc., now known as Berry Film Products Company, Inc.

 

Intercompany Notes for legacy AVINTIV Entities:

 

Type of Instrument  Debtor  Percentage
Pledged   Initial Principal Amount  AVINTIV Specialty Materials Inc. (f/k/a
Polymer Group, Inc.)           Promissory Note  Chicopee Holdings B.V.   65% 
$37,000,000  Promissory Note  Dominion Textile Mauritius Inc.   65%  $5,225,000 
Promissory Note  PGI Nonwovens Germany GmbH   65%  €6,845,000  PGI Europe, Inc. 
            Promissory Note  Polymer Group Holdings C.V.   65%  $244,438,341 
Promissory Note  Polymer Group Holdings C.V.   65%  $65,984,955  PGI Polymer,
Inc.              Promissory Note  PGI Nonwovens Germany GmbH   65%  €6,844,731 

 

 

 

 

Schedule 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

 

None.

 

 

 

 

Schedule 6.07

 

Transactions with Affiliates

 

None.

 

 

 

 

Schedule 9.01

 

Notice Information

 

Loan Parties:

 

c/o Berry Global, Inc.

101 Oakley St.

Evansville, IN 47710

Attention: Jason Greene

Telecopier: (812) 492-9391

 

Administrative Agent:

 

Wells Fargo Bank, National Association

1100 Abernathy Rd, NE

Suite 1140

Atlanta, GA 30328

Attention: Kay Reedy, Managing Director

Telecopier: (470) 307-4481

 

With copies to:

 

Wells Fargo Bank, National Association

1100 Abernathy Rd, NE

Suite 1140

Atlanta, GA 30328

Attention: Salwa Williams, Vice President

Telecopier: (470) 307-4481

 

and

 

Wells Fargo Bank, National Association

90 South 7th Street

N9305-06J

Minneapolis, MN 55402

Attention: Andrew Carline

Telecopier: (612) 667-4145

 

and

 

Wells Fargo Bank, National Association

7711 Plantation Road – 1st Floor

R4058-010

Roanoke, VA 24019-3224

Attention: Shelley Tabor

Telecopier: (866) 270-7214

 

 

